 

REDACTED COPY

CONFIDENTIAL TREATMENT REQUESTED

 

*** Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Pages where confidential treatment has been requested are stamped,
“Confidential Treatment Requested” and the redacted material has been separately
filed with the Securities and Exchange Commission. All redacted material has
been marked by three asterisks (***).

 

EXECUTION VERSION

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

LEGACY YARDS LLC

 

by and between

 

PODIUM FUND TOWER C SPV LLC

 

and

 

COACH LEGACY YARDS LLC

 

Project:

 

Office Tower C, Eastern Rail Yard
New York, New York

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1 FORMATION AND OFFICES 7     1.1. Formation 7 1.2. Name
8 1.3. Purposes 8 1.4. Powers 9 1.5. Term 10 1.6. Principal Office and
Registered Agent 10 1.7. Members 11 1.8. Beneficial Ownership of Condo Units 11
1.9. Project Documents 11 1.10. Separateness 11 1.11. Construction Loan Closing
Day Transactions 13       ARTICLE 2 DEFINITIONS 15     2.1. Terms Defined Herein
15 2.2. Other Definitional Provisions 42       ARTICLE 3 DEVELOPMENT OF THE
PROJECT 44     3.1. Development of the Project 44 3.2. Development Agreement;
Development Management Agreement 44 3.3. Expansion of Coach Unit 44 3.4.
Financing of the Construction of the Project; Funding; Etc. 46 3.5. Construction
of the Project; Guarantees 49 3.6. Budget; Allocation of the Costs of the
Project; Audit; Books and Records 50 3.7. Condominium Regime 52 3.8. Conditions
to Transfer of Coach Unit; Closing Payments and Deliveries 54 3.9. Cooperation;
Covenants 65 3.10. Arbitration 67 3.11. Municipal Incentives 68       ARTICLE 4
CAPITALIZATION OF THE COMPANY 69     4.1. Initial Capital Contributions 69 4.2.
Additional Capital Contributions 69 4.3. Capital Contributions and Remedies 71
4.4. Capital Accounts 72 4.5. Capital al Rights, Interest and Priority 73 4.6.
Pledge of Equity Commitments 73

 



2

 

 

ARTICLE 5 PROFITS AND LOSSES 73       5.1. Allocation of Profits and Losses 73  
    ARTICLE 6 DISTRIBUTION OF CASH; INSURANCE PROCEEDS AND CONDEMNATION AWARDS
75     6.1. Distribution of Cash 75 6.2. Insurance Proceeds and Condemnation
Awards 77 6.3. Subject to Loan Documents 78       ARTICLE 7 MANAGEMENT AND
CONTROL 78     7.1. Powers of the Fund Member 78 7.2. Restrictions on Powers 78
7.3. Rights of Members 84 7.4. Easements 84 7.5. Activities of Members 84 7.6.
Development Agreement. 84 7.7. Management Change Event; Limitation on Approval
Rights. 86 7.8. Rights of Fund Member. 88       ARTICLE 8 LIABILITY AND
INDEMNIFICATION; INSURANCE 91       8.1. Limited Liability of Members 91 8.2.
Liability of Members 91 8.3. Right to Indemnification 92 8.4. Member Indemnity
93 8.5. Survival 93 8.6. Advance Payment 93 8.7. Nonexclusivity of Rights 94
8.8. Savings Clause 94 8.9. Insurance 94       ARTICLE 9 TRANSFERS OF INTERESTS
94       9.1. General Restrictions 94 9.2. Permitted Transfers 97 9.3.
Substitute Members 97 9.4. Effect of Admission as a Substitute Member 98 9.5.
Additional Members 98 9.6. Withdrawal 98       ARTICLE 10 EVENT OF DEFAULT 98  
    10.1. Event of Default 98 10.2. Remedies and Damages 99

 



3

 

 

ARTICLE 11 DISSOLUTION AND TERMINATION 100       11.1. Events Causing
Dissolution 100 11.2. Cash Distributions Upon Dissolution; Procedures 100 11.3.
Certificate of Cancellation.. 101       ARTICLE 12 ACCOUNTING, BANK ACCOUNTS,
BOOKS, RECORDS AND REPORTS 101       12.1. Fiscal Year and Accounting Method 101
12.2. Books and Records 101 12.3. Financial Reports 102 12.4. Tax Returns,
Elections and Tax Matters Member 102 12.5. Bank Accounts 102       ARTICLE 13
REPRESENTATIONS AND WARRANTIES 102       13.1. Representations and Warranties of
the Coach Member 102 13.2. Representations and Warranties of the Fund Member 104
      ARTICLE 14 MISCELLANEOUS 105       14.1. Title to Assets; Certain Waivers
105 14.2. Nature of Interest in the Company 106 14.3. Waiver of Default 106
14.4. Amendment 106 14.5. No Third Party Rights 106 14.6. Severability 106 14.7.
Binding Agreement 106 14.8. Headings; Exhibits; Schedules 107 14.9. Governing
Law 107 14.10. Jurisdiction; Waiver of Trial by Jury 107 14.11. Notices 108
14.12. Counterparts 109 14.13. Further Assurances 110 14.14. Rights Upon
Withholding of Consent 110 14.15. Brokerage 110 14.16. Non-Recourse; Exculpation
110 14.17. Fiduciary Duty. 110 14.18. Confidentiality 111 14.19. Prevailing
Party Entitled to Fees and Costs 112 14.20. Partition 112 14.21. Survival 112

 

4

 

 

Exhibits:

 



Exhibit A Legal Description Exhibit B Office Unit Competitors Exhibit C-1 Form
of Declaration Exhibit C-2 Form of By-laws Exhibit D MTA Project Documents
Exhibit E-1 Mezzanine Loan Documents Exhibit E-2 Mortgage Loan Documents Exhibit
F Permitted Encumbrances Exhibit G Retail Premises Competitors Exhibit H Form of
Coach Unit Deed Exhibit I Form of FIRPTA Certification Exhibit J Form of Coach
Release Exhibit K Form of Redemption/Amendment Exhibit L Form of Punch List
Escrow Agreement Exhibit M Form of Right of First Negotiation Agreement Exhibit
N Form of Option Agreement Exhibit O-1 Severed Parcel Plan Exhibit O-2 Temporary
Aesthetic Treatment Plan Exhibit P Arbiters Exhibit Q Approved Replacement
Developers     Schedules:       Schedule 1 Initial Percentage Interests Schedule
2 Initial Capital Contributions Schedule 3 Member Representatives Schedule 4
Construction Loan Statement of Sources and Uses Schedule 5 Schedule of
Pre-Development Costs and Project Costs

 

5

 

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

LEGACY YARDS LLC

 

(A Delaware Limited Liability Company)

 

THIS LIMITED LIABILITY COMPANY AGREEMENT (as the same may be amended from time
to time, this “Agreement”) of LEGACY YARDS LLC (the “Company”) is made and
entered into as of the 10th day of April, 2013, by and between PODIUM FUND TOWER
C SPV LLC, a Delaware limited liability company (together with its permitted
successors and assigns, the “Fund Member”), and COACH LEGACY YARDS LLC, a
Delaware limited liability company (together with its permitted successors and
assigns, the “Coach Member”) (the Fund Member and the Coach Member, together
with such other Persons who may hereafter become a member of the Company as
provided herein, are hereinafter referred to as the “Members” or individually as
a “Member”). Capitalized terms used, but not otherwise defined in this
Agreement, shall have the meaning ascribed to each term, respectively, in
Article 2 of this Agreement.

 

WITNESSETH:

 

WHEREAS, the Company was formed as a limited liability company pursuant to the
Delaware Limited Liability Company Act (as it may be amended from time to time,
or any successor statute, the “Act”) and as required thereunder, the Members do
hereby intend to adopt this Agreement as the operating agreement of the Company;

 

WHEREAS, the Fund Member is an affiliate of The Related Companies, L.P., a New
York limited partnership (together with its permitted successors and assigns,
“Related”), and the Coach Member is an affiliate of Coach, Inc., a Maryland
corporation (together with its successors and permitted assigns, the “Coach
Guarantor”);

 

WHEREAS, the Company is the sole member of and owns 100% of the limited
liability company interests in Legacy Yards Mezzanine LLC, a Delaware limited
liability company (“Legacy Mezzanine”), and Legacy Mezzanine is the sole member
of and owns 100% of the limited liability company interests in Legacy Yards
Tenant LLC, a Delaware limited liability company (“Legacy Tenant”);

 

WHEREAS, on the date hereof the Company has caused Legacy Tenant to enter into
that certain Agreement of Severed Parcel Lease (Eastern Rail Yard Section of the
John D. Caemmerer West Side Yard), dated as of the date hereof, with the
Metropolitan Transportation Authority (the “MTA”), a body corporate and politic
constituting a public benefit corporation of the State of New York (as the same
may be amended, restated or supplemented or otherwise modified from time to time
in accordance with the terms of this Agreement, the “Building C Lease”),
pursuant to which Legacy Tenant holds a leasehold estate (the “Leasehold
Estate”) in that certain portion of the Eastern Rail Yard Section (the “ERY”) of
the John D. Caemmerer West Side Yard located on terra firma on the northwest
corner of West 30th Street and 10th Avenue, New York, New York, as more
particularly described on Exhibit A attached hereto (the “Land”), and any
improvements now or hereafter located thereon;

 

6

 

 

WHEREAS, the Company intends to develop and construct the Building, which upon
substantial completion thereof will be submitted to a condominium regime of
ownership and consist of the Coach Unit and the Fund Member Units;

 

WHEREAS, the Members agree and intend that the Coach Member is the sole
beneficial owner of the Coach Unit and the Leasehold Estate with respect
thereto, and the Fund Member is the sole beneficial owner of the Fund Member
Units and the Leasehold Estate with respect thereto, but the Members have
determined that (i) having Legacy Tenant own Leasehold Estate and develop and
construct the Building (rather than having each Member hold title to its
respective Unit) facilitates development and construction financing for the
Building, and (ii) it is not practicable to submit the Land and Building to a
condominium regime, as herein provided, until the core and shell of the Building
is completed;

 

WHEREAS, subject to the terms and conditions of this Agreement, (i) the Coach
Member will receive all benefits, and bear all obligations, attributable to the
Coach Unit and the Leasehold Estate with respect thereto, and all items of
profit and loss, tax deductions and credits, and cash flow attributable to the
Coach Unit and the Leasehold Estate with respect thereto will be fully allocated
to the Coach Member, and (ii) the Fund Member will receive all benefits, and
bear all obligations, attributable to the Fund Member Units and the Leasehold
Estate with respect thereto, and all items of profit and loss, tax deductions
and credits, and cash flow attributable to the Fund Member Units and the
Leasehold Estate with respect thereto will be fully allocated to the Fund
Member; and

 

WHEREAS, (i) the Coach Member will have no beneficial interest in the Fund
Member Units or the Leasehold Estate with respect thereto and (ii) the Fund
Member will have no beneficial interest in the Coach Unit or the Leasehold
Estate with respect thereto.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties agree as follows:

 

ARTICLE 1
FORMATION AND OFFICES

 

1.1.         Formation.

 

(a)          The Company was formed as a limited liability company under the
provisions of the Act by the filing of the Certificate of Formation of the
Company with the Delaware Secretary of State on October 16, 2012, (as the same
may be amended from time to time, the “Articles”). This Agreement shall
constitute the limited liability company agreement between the Members within
the meaning of the Act.

 

(b)          The Fund Member shall immediately, and from time to time hereafter,
as may be required by law, execute or cause to be executed all amendments of the
Articles, and do all filing, recording and other acts as may be appropriate
under the Act and that are necessary for the Company to qualify to do business
in New York, and shall cause a copy of each such amendment to be delivered to
the other Members. The rights and obligations of the Members shall be as set
forth in the Act except as this Agreement expressly provides otherwise.

 

7

 

 

1.2.         Name.

 

(a)          All Company business shall be conducted in the name of the Company
as set forth above or such other name as the Members may jointly select from
time to time and which is in compliance with all applicable laws.

 

(b)          The Building shall not be named after any Person, including,
without limitation, the Coach Member, the Fund Member and/or any other owner,
user or tenant of any Unit, any portion thereof, or any other portion of the
Building. Except as required by Law, (i) there shall be no signs at the top of
the Building (such as the “MetLife” sign on top of 200 Park Avenue, New York,
New York, as of the date hereof), (ii) there shall be no signs identifying any
office unit tenant or owner anywhere in or on the Building that are more
prominent than the signage of the Coach Member in or on the Building, and (iii)
all Building signage shall comply with the Signage Plan.

 

1.3.         Purposes.

 

(a)          The purpose and business of the Company shall be solely to be the
sole member of and own 100% of the limited liability company interests in Legacy
Mezzanine, the sole purpose of which is to be the sole member of and own 100% of
the limited liability company interests in Legacy Tenant, and to do the
following, either directly or indirectly through Legacy Mezzanine and/or Legacy
Tenant, as applicable:

 

(i)          cause Legacy Tenant to acquire and own the Leasehold Estate
pursuant to the Building C Lease; (B) subject to and in accordance with the
terms and provisions of this Agreement and the Tenant LLC Agreement, obtain the
Mortgage Loan and otherwise borrow money, issue evidence of indebtedness and
secure the same by mortgages, deeds of trust, pledges or other liens on or
security interests in the Leasehold Estate and any other real and personal
property of Legacy Tenant or any portion thereof, all in furtherance of any and
all of the business of Legacy Tenant; (C) subject to and in accordance with the
terms and provisions of this Agreement, the Building C Lease and the other
Project Documents, and the Mortgage Loan Documents, develop and construct, and
cause Developer to construct in accordance with the Development Management
Agreement and the Development Agreement, a commercial building containing office
space, a podium with retail space, parking facilities, loading docks and other
facilities, and other improvements on the Land as shown on the Plans (as the
same exist from time to time, the “Building”; and the Land and the Building,
collectively (whether or not submitted to a condominium regime), the
“Property”); (D) subject to and in accordance with the terms and provisions of
this Agreement, the Building C Lease and the other Project Documents, the
Development Management Agreement, the Development Agreement, and the Mortgage
Loan Documents, improve, manage, maintain, lease, sublease, acquire fee title
to, sell, exchange, transfer, dispose of and otherwise realize upon the value of
all or any portion of the Property; (E) subject to and in accordance with the
terms and provisions of this Agreement, subject the Land and the Building to a
condominium form of ownership pursuant to the Condominium Documents; (F)
following the creation of the Condominium, and upon satisfaction of the
conditions for conveyance set forth herein and in the Development Agreement,
convey fee title to the Coach Unit to the Coach Member as more fully provided in
Section 3.8 hereof and, at the Fund Member’s election and subject to the
provisions of this Agreement, convey fee title to any of the Fund Member Units
to the Fund Member or to any other Person; and (G) develop, redevelop, hold,
lease, finance, refinance, operate, maintain, manage, mortgage or otherwise deal
with the Property or any portion thereof;

 

8

 

 

(ii)         cause Legacy Mezzanine to (A) be the sole member of and own 100% of
the membership interests in Legacy Tenant, (B) cause Legacy Tenant to do any and
all things which may be necessary, incidental or convenient to carry on its
business as described in clause (i) above in accordance with the terms of the
Tenant LLC Agreement, this Agreement, the Development Agreement, the Building C
Lease and the other Project Documents, the Development Management Agreement, and
the Mortgage Loan Documents, (C) obtain the Mezzanine Loan and otherwise borrow
money, issue evidence of indebtedness and secure the same by mortgages, deeds of
trust, pledges or other liens or security interests in Legacy Mezzanine’s
membership interest in Legacy Tenant and any other property or assets of Legacy
Mezzanine, and (D) subject to and in accordance with the terms and provisions of
the Mezzanine LLC Agreement, this Agreement and the Mezzanine Loan Documents,
sell, exchange, transfer, dispose of and otherwise realize upon the value of all
or any portion of Legacy Mezzanine’s membership interest in Legacy Tenant and
any of its other property or assets;

 

(iii)        subject to and in accordance with the terms and provisions of this
Agreement, sell, exchange, transfer, dispose of and otherwise realize upon the
value of all or any portion of the Company’s membership interest in Legacy
Mezzanine and any other property or assets of the Company; and

 

(iv)        do any and all things which may be necessary, incidental or
convenient to carry on the business of the Company as described herein and which
are permitted under the Act, all on the terms and subject to the conditions set
forth herein.

 

(b)          The Company shall not engage in any other business or activity
without the prior written consent of the Members.

 

1.4.         Powers. Subject to the terms and conditions of this Agreement,
including, without limitation, Section 1.10 and Section 7.2, the Company shall
have the power to do any and all acts reasonably necessary, appropriate, proper,
advisable, incidental or convenient to or for the furtherance of the purposes
set forth in Section 1.3(a), including, but not limited to, the power:

 

(a)          to conduct its business, carry on its operations and have and
exercise the powers granted to a limited liability company by the Act in any
state, territory, district or possession of the United States that may be
necessary, convenient or incidental to the accomplishment of the purposes of the
Company;

 

(b)          to acquire (by purchase, lease, contribution of property or
otherwise), own, hold, operate, maintain, finance, improve, lease, sell, convey,
mortgage, transfer, demolish or dispose of any real or personal property, in
whole or in part, that may be necessary, convenient or incidental to the
accomplishment of the purposes of the Company;

 

9

 

 

(c)          to enter into, perform and carry out contracts of any kind,
including, without limitation, contracts with any Member, any Affiliate thereof,
or any agent of the Company necessary to, in connection with, convenient to, or
incidental to the accomplishment of the purpose of the Company;

 

(d)          to sue and be sued, complain and defend, and participate in
administrative and other proceedings, in its name;

 

(e)          to retain employees and agents of the Company, and define their
duties and fix their compensation;

 

(f)          to indemnify any Person in accordance with the Act and this
Agreement, and to obtain any and all types of insurance;

 

(g)          to negotiate, enter into, renegotiate, extend, renew, terminate,
modify, amend, waive, execute, acknowledge or take any other action with respect
to any lease, contract or security agreement in respect of any assets of the
Company;

 

(h)          to borrow money and issue evidences of indebtedness, and to secure
the same by a mortgage, pledge or other lien on the assets of the Company;

 

(i)          to pay, collect, compromise, litigate, arbitrate or otherwise
adjust or settle any and all other claims or demands of or against the Company
or to hold such proceeds against the payment of contingent liabilities;

 

(j)          to purchase at the expense of the Company, liability, casualty and
other insurance and bonds to protect the Company’s properties, operations,
Members and the affiliates, officers, directors and employees of each Member;

 

(k)          to make, execute, acknowledge and file any and all documents or
instruments necessary, convenient or incidental to the accomplishment of the
purpose of the Company; and

 

(l)          to form, operate, own, sell, exchange, transfer, dispose of and
otherwise its interest in Legacy Mezzanine or any additional Subsidiary of the
Company in accordance with the terms and conditions hereof.

 

1.5.          Term. The Company commenced on the date of the filing of the
Articles and shall continue in existence until such time as may be determined in
accordance with the terms of this Agreement.

 

1.6.          Principal Office and Registered Agent. The principal office of the
Company shall be located c/o The Related Companies, L.P., 60 Columbus Circle,
New York, New York 10023, or at such other place in the City of New York as the
Fund Member may determine from time to time, and the Company shall maintain
records there as required by the Act. The registered office of, and the
registered agent for service of process upon, the Company in the State of
Delaware is: Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, New Castle County, Delaware 19808. The Fund Member may change the
registered office and registered agent from time to time and shall promptly
notify the Members of any such change.

 

10

 

 

 

1.7.          Members. The Coach Member and the Fund Member are the sole members
of the Company, each with an interest in the Company, which (a) in the case of
the Coach Member, consists of all right, title and interest of the Coach Member
in the Company and in and to the Coach Unit as provided in Section 1.8 below,
and (b) in the case of the Fund Member, consists of all right, title and
interest of the Fund Member in the Company and in and to the Fund Member Units
as provided in Section 1.8 below (such interest, with respect to each Member, as
the same may be modified in accordance with the provisions of this Agreement,
being a “Membership Interest”). Except as expressly provided in this Agreement,
no Person other than the Coach Member and the Fund Member shall be admitted as
an additional or substitute member of the Company.

 

1.8.          Beneficial Ownership of Condominium Units. The Coach Member shall
be the sole beneficial owner of the Coach Unit and the Leasehold Estate with
respect thereto, and the Fund Member shall be the sole beneficial owner of the
Fund Member Units and the Leasehold Estate with respect thereto, (a) the Coach
Member shall be entitled to all benefits, rights, entitlements and interests
attributable to, derived from and/or relating to the Coach Unit and the
Leasehold Estate with respect thereto, and (b) the Related/Oxford shall be
entitled to all benefits, rights, entitlements and interests attributable to,
derived from and/or relating to the Fund Member Units and the Leasehold Estate
with respect thereto. Nothing in this Section 1.8 shall modify, limit or excuse
the performance by the Members of their respective obligations under this
Agreement.

 

1.9.          Project Documents. Without limiting the obligations of each Member
under this Agreement, or the obligations of each Member or its respective
Affiliates, as applicable, under the Development Agreement, the Related/Oxford
Guaranty, the Coach Guaranty or any other agreements between such parties, each
Member hereby acknowledges that Legacy Tenant’s rights with respect to the
Property are subject to the provisions of the Building C Lease and the other
Project Documents, and agrees that it will not knowingly take any action in
violation of any of the terms of, the Building C Lease or any of the other
Project Documents. The Fund Member represents and warrants that neither its
obligations hereunder, nor the obligations of Developer under the Development
Agreement or the Development Management Agreement, nor the obligations of the
Related/Oxford Guarantor under the Related/Oxford Guaranty conflict or are
inconsistent with the Building C Lease or any of the other Project Documents or
would result in a breach of or default thereunder. Each Member further agrees
that it will not knowingly take any action in violation of any of the terms of
the Loan Documents, the Mezzanine LLC Agreement or the Tenant LLC Agreement.

 

1.10.         Separateness. The Company shall at all times:

 

(a)          maintain books and records separate from any other Person, and,
without limiting the generality of the foregoing, maintain its own bank accounts
in its own name;

 

(b)          hold itself out to the public and all other Persons as a legal
entity separate from any Member and any other Person;

 

11

 

(c)          file its own tax returns as may be required under applicable Law to
the extent (i) not part of a consolidated group filing a consolidated return or
(ii) not treated as a division for tax purposes of another taxpayer, and pay any
taxes so required to be paid under applicable Law;

 

(d)          not commingle assets with those of any other Person, including,
without limitation, any of its Members;

 

(e)          conduct its own business in its own name;

 

(f)          maintain and periodically prepare separate financial statements and
not consolidate its financial statements with any other Person for any purpose;

 

(g)          pay its own liabilities out of its own funds and not hold out the
credit or assets of any other Person as being able to satisfy the obligations of
the Company;

 

(h)          observe all formalities required by the Act, the Articles, and this
Agreement;

 

(i)          maintain an “arm’s-length relationship” with its Affiliates;

 

(j)          pay the salaries of its own employees, if any;

 

(k)          not hold out its credit or assets as being available to satisfy the
obligations of any other Person;

 

(l)          to the extent that it shares office space with its Members or
Affiliates and pays any overhead costs or other expenses therefor, allocate
fairly and reasonably, based on fair market value (without mark-up to the
Company) any overhead and expense for shared office space;

 

(m)          use separate bank accounts and checks;

 

(n)          not (i) incur any indebtedness, secured or unsecured, direct or
indirect, absolute or contingent, with any Affiliate (other than nonrecourse
loans made by Members in lieu of capital contributions to the Company and loans
made by Members pursuant to Section 4.3), and (ii) not to pledge any of its
assets for the benefit of any Affiliate;

 

(o)          correct any known misunderstanding regarding its separate identity;

 

(p)          not make any loans or advances to any third party other than in the
ordinary course and not acquire the securities of any Member;

 

(q)          maintain its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual asset or assets, as
the case may be, from those of any Affiliate or any other Person;

 

(r)          not engage in any business or own any assets other than as provided
in Section 1.3;

 

12

 

 

 

(s)          direct any agent acting on its behalf to hold itself out as acting
on its behalf;

 

(t)          otherwise hold itself out as a separate legal entity;

 

(u)          not take or cause to be taken any Bankruptcy Action with respect to
the Company in violation of the terms of this Agreement or with respect to any
Subsidiary without the without the affirmative vote of each of the Members and
in compliance with the terms of the limited liability company of such
Subsidiary.

 

1.11.         Construction Loan Closing Day Transactions. The following actions,
transactions and events (the “Construction Loan Closing Day Transactions”) shall
occur, or be deemed to have occurred, simultaneously on the Construction Loan
Closing Date and are hereby consented to and approved, authorized and ratified
by the Members, and the Company is hereby authorized and directed to, and to
cause Legacy Mezzanine and Legacy Tenant to, execute and deliver the agreements
to which it is a party and other documents, each as identified below, and to
make such payments, incur such obligations and take such other actions as shall
be required thereunder or otherwise reasonably necessary and suitable and
consistent with the Budget to cause the successful completion of the
Construction Loan Closing Day Transactions:

 

(a)          The Company shall execute the Limited Liability Company Agreement
of Legacy Yards Mezzanine LLC (the “Legacy Mezzanine Agreement”), and shall
cause each independent manager thereof to execute and deliver the Legacy
Mezzanine Agreement, and shall cause Legacy Mezzanine to execute the Limited
Liability Company Agreement of Legacy Yards Tenant LLC (the “Legacy Tenant
Agreement”), and shall cause each independent manager thereof to execute and
deliver the Legacy Tenant Agreement;

 

(b)          The Company shall cause Legacy Tenant to execute and deliver (i)
the Building C Lease and lease the Property from the MTA pursuant thereto, (ii)
the Memorandum of Building C Lease, (iii) the Termination of Memorandum of
Lease, (iv) the PILOST Agreement, (v) all New York City and State transfer tax
returns and filings required in connection with the Building C Lease and/or the
recordation of the Memorandum of Building C Lease and any other Building C Lease
Documents, and (vi) any and all other Building C Lease Documents, and shall pay
or cause Legacy Tenant to pay all costs and expenses incurred in connection with
the foregoing to the extent not funded with the proceeds of the Construction
Loan at the sole expense of the Fund Member, except to the extent the same are
properly included in Coach Total Development Costs or are otherwise payable by
the Coach Member pursuant to this Agreement or the Development Agreement, in
which case the Coach Member shall fund its share or all of such costs, as
applicable, in accordance with the terms of this Agreement and the Development
Agreement;

 

13

 

*** Confidential Treatment Requested

 

(c)          The Company shall cause Legacy Tenant to execute and deliver (i)
the Agency Lease Agreement, (ii) the Company Lease Agreement, (iii) the PILOT
Mortgage, (iv) the Mortgage Loan NDA, (v) all New York City and State transfer
tax returns and filings required in connection with the Agency Lease Agreement,
the Company Lease Agreement, the PILOT Mortgage, (vi) the Mortgage Loan NDA, and
(vii) all other IDA Documents, and shall pay or cause Legacy Tenant to pay all
costs and expenses incurred in connection with the foregoing to the extent not
funded with the proceeds of the Construction Loan at the sole expense of the
Fund Member, except to the extent the same are properly included in Coach Total
Development Costs or are otherwise payable by the Coach Member pursuant to this
Agreement or the Development Agreement, in which case the Coach Member shall
fund its share or all of such costs, as applicable, in accordance with the terms
of this Agreement and the Development Agreement;

 

(d)          The Company shall cause Legacy Tenant to execute and deliver the
L’Oreal Lease, the SAP Lease, the Leasing Agreements and the Brokerage
Commission Agreements;

 

(e)          The Company shall cause Legacy Tenant to execute and deliver the
Owners’ Association Agreement;

 

(f)          The Company shall cause Legacy Tenant to obtain the Mortgage Loan,
to execute and deliver, as borrower, the Mortgage Loan Documents, and to pay any
and all Mortgage Loan Closing Costs which, to the extent not funded with the
proceeds of the Construction Loan, shall be funded by the Fund Member except to
the extent the same are properly included in Coach Total Development Costs or
are otherwise payable by the Coach Member pursuant to this Agreement or the
Development Agreement, in which case the Coach Member shall fund its share or
all of such Mortgage Loan Closing Costs, as applicable, in accordance with the
terms of this Agreement and the Development Agreement;

 

(g)          The Company shall cause Legacy Mezzanine to obtain the Mezzanine
Loan, to execute and deliver, as borrower, the Mezzanine Loan Documents, and to
pay any and all Mezzanine Loan Closing Costs which, to the extent not funded
with the proceeds of the Mezzanine Loan, shall be funded by the Fund Member
except to the extent the same are properly included in Coach Total Development
Costs or are otherwise payable by the Coach Member pursuant to this Agreement or
the Development Agreement, in which case such the Coach Member shall fund its
share or all of such Mezzanine Loan Closing Costs, as applicable, in accordance
with the terms of this Agreement and the Development Agreement;

 

(h)          Each Member shall fund, to the extent not funded with the proceeds
of the Construction Loan, its Allocable Share of all Project Costs and
Pre-Development Costs incurred by or on behalf of Legacy Tenant prior to the
Construction Loan Closing Date which are due and payable, the Coach Member shall
fund, to the extent not funded with the proceeds of the Coach Unit Loan, an
amount equal to *** of the Coach Fixed Land Cost (which amount is a portion of
the Coach Total Development Costs), and the Fund Member, shall fund, to the
extent not funded with the proceeds of the Third Party Loan, a portion of the
Fund Member Land Costs equal to the percentage of completion of the Podium
Infrastructure as of the Construction Loan Closing Date;

 

(i)          The Company shall pay or cause Legacy Tenant to pay any and all
Pre-Development Costs and other Project Costs incurred by or on behalf of Legacy
Tenant due and owing as of the Construction Loan Closing Date;

 

14

 

 

 

(j)          Coach Guarantor shall execute and deliver the Coach Guaranty and
the Coach Funding Guaranties, and shall cause the Coach Lender to execute and
deliver the Loan Documents;

 

(k)          Related/Oxford Guarantor shall execute and deliver the
Related/Oxford Guaranty and the Construction Loan Guaranties, and cause the Fund
Member Guarantors to execute and deliver the Fund Member Guaranties; and

 

(l)          The Members shall cause their respective Affiliates to execute and
deliver the Purchase Agreement.

 

ARTICLE 2
DEFINITIONS

 

2.1.          Terms Defined Herein. As used herein, the following terms shall
have the following meanings, unless the context otherwise requires:

 

“Act” shall have the meaning set forth in the Recitals.

 

“Additional Capital Contribution” shall have the meaning set forth in
Section 4.2.

 

“Additional Member” shall have the meaning set forth in Section 9.5.

 

“Additional Office Unit(s)” shall mean, collectively, “Office Unit 2A”, “Office
Unit 2B” and “Office Unit 3” each as defined in the Condominium Declaration,
consisting inter alia of office space and related improvements and Facilities,
as described in the Condominium Declaration and as shown on the Floor Plans,
less (a) Office Unit 2A, if the Coach Expansion Right is exercised pursuant to
Section 3.3 with respect thereto, and (b) Office Unit 2B, if the Coach Expansion
Right is exercised pursuant to Section 3.3 with respect thereto.

 

“Additional Office Unit Competitors” shall mean a list of the Coach Member’s
competitors, which list of competitors as of the date hereof is set forth on
Exhibit B attached hereto.

 

“Affiliate” shall mean, with respect to any Person, a Person which directly or
indirectly, through one or more intermediaries, Controls, is Controlled by or is
under common Control with, such Person.

 

“Agency Lease Agreement” shall mean that certain Agency Lease Agreement, dated
as of the date hereof, by and between the IDA, as sublessor, and Legacy Tenant,
as sublessee, pursuant to which the IDA sub-subleased to Legacy Tenant the
Property, as the same may be amended, restated or supplemented or otherwise
modified from time to time in accordance with the terms of this Agreement.

 

“Agreement” shall have the meaning set forth in the preamble.

 

15

 

 

 

“Allocable Share” shall mean the Project Costs or an element thereof allocated
to each Unit in accordance with the Cost Allocation Methodology and the
applicable provisions of the Development Agreement.

 

“Ancillary Unit” shall mean the “Ancillary Unit” as defined in the Condominium
Declaration and as shown on the Floor Plans.

 

“Approved Replacement Developer” shall mean each of the property developers set
forth on Exhibit Q attached hereto.

 

“Arbiter(s)” shall have the meaning set forth in Section 3.10.

 

“Articles” shall have the meaning set forth in Section 1.1(a).

 

“Bankruptcy Act” shall mean the United States Bankruptcy Reform Act of 1978, as
amended, or any successor bankruptcy statute and the rules promulgated
thereunder.

 

“Bankruptcy Action” shall mean, with respect to any Person, (a) the commencement
of any case, action or proceeding by such Person relating to bankruptcy,
insolvency, reorganization or relief of debtors of such Person, (b) the
institution of any proceedings by such Person to be adjudicated as bankrupt or
insolvent, (c) the consent by such Person to the institution of bankruptcy or
insolvency proceedings against such Person, (d) the filing by such Person of a
petition, or consent by such Person to a petition, seeking reorganization,
arrangement, adjustment, winding up, to the fullest extent permitted by law,
dissolution, composition, liquidation or other relief or other action by or on
behalf of such Person under the Bankruptcy Act or any other existing or future
law of any jurisdiction on behalf of such Person under the Bankruptcy Act or any
other federal or state law relating to bankruptcy, (e) the seeking or consenting
by such Person to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for such Person or for all or
substantially all of such Person’s assets, or (f) the making by such Person of
an assignment for the benefit of the creditors of such Person. The foregoing
definition of “Bankruptcy Action” is intended to replace and shall supersede and
replace the definition of “Bankruptcy” set forth in Sections 18-101(1) and
18-304 of the Act.

 

“Base Building” shall have the meaning ascribed to such term in the Development
Agreement.

 

“Base Building Lighting” means the lighting scheme for the Building exterior set
forth on Exhibit C to the Development Agreement, as the same may be amended from
time to time in accordance with the terms of this Agreement and the Development
Agreement.

 

“Base Building Work” shall have the meaning ascribed to such term in the
Development Agreement.

 

“Block” shall have the meaning ascribed to such term in the Development
Agreement.

 

“Broker” shall have the meaning set forth in Section 14.15.

 

16

 

 

 

“Brokerage Commission Agreements” shall mean, collectively, (a) that certain
Brokerage Commission Agreement, dated as of the date hereof, by and between
Legacy Tenant, as owner, and CBRE, Inc., as agent, and agreed to by LOA Realty,
LLC with respect to the L’Oreal Lease (“L’Oreal Brokerage Agreement”), (b) that
certain Brokerage Commission Agreement, dated as of the date hereof, by and
between Legacy Tenant, as owner, and Jones Lang LaSalle Brokerage, Inc., as
agent, and agreed to by Clifford Fischer & Company, d/b/a Fischer & Company,
with respect to the SAP Lease, and (c) that certain Brokerage Agreement
effective as of November 5, 2012, by and between CBRE, Inc., as agent, and
Legacy Tenant, as owner.

 

“Budget” shall mean the budget setting forth all budgeted costs of constructing
the Building, including all budgeted Project Costs for the Developer Work and
the Base Building Work, approved by the Members on the date hereof and attached
as Exhibit D to the Development Agreement (subject to the rights of each of
Developer and the Coach Member to review and, as applicable, revise from time to
time the allocation of costs set forth therein in accordance with the Cost
Allocation Methodology and other applicable provisions of the Development
Agreement), as the same may be amended from time to time in accordance with the
terms of this Agreement and the Development Agreement.

 

“Building” shall have the meaning set forth in Section 1.3(a).

 

“Building C Lease” shall have the meaning set forth in the Recitals.

 

“Building C Lease Documents” shall mean, collectively, the Building C Lease, the
Memorandum of Building C Lease, the Termination of Memorandum of Building C
Lease, and the PILOST Agreement.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which national banks are permitted or required to be closed in the City of New
York.

 

“Capital Account” shall have the meaning set forth in Section 4.4(a).

 

“Capital Contribution” shall mean, with respect to any Member, the Initial
Capital Contribution of such Member specified on Schedule 2 and any Additional
Capital Contribution made by such Member to the Company pursuant to this
Agreement.

 

“Cash Flow From the Building” shall mean any cash flow received by the Company
and attributable to the General Common Elements, including, without limitation,
any revenues, rents, income or other sums received by the Company from
advertising placed on construction bridges, or from real estate tax or PILOT or
PILOST refunds relative to the Property. Cash Flow From the Building does not
include casualty insurance proceeds or condemnation awards received or collected
on account of the Property or the Common Elements, nor does Cash Flow from the
Building include any Construction Loan proceeds or the proceeds of any
refinancing (by Legacy Tenant, the Company or of any Unit by the Member that
beneficially owns such Unit).

 

“Cash Flow From a Unit” shall mean cash flow received by the Company and
attributable to a Unit, including, without limitation, revenues, rents, income
or other sums arising specifically from the leasing or operation of such Unit
(e.g., revenues from the leasing of retail space within the Retail Unit or
revenues from the Parking Unit, which shall accrue solely to the benefit of the
Fund Member).

 

17

 

 

 

“Change Order Grace Period” shall have the meaning ascribed thereto in the
Development Agreement.

 

“Closing” shall mean the closing of the conveyance of the Coach Unit to Coach
Member and Coach Member’s withdrawal as a Member of the Company, all in
accordance with and as contemplated under the terms of this Agreement and the
Development Agreement.

 

“Closing Date” shall mean the date on which the Closing occurs.

 

“Coach Approval Areas” shall have the meaning ascribed thereto in the
Development Agreement.

 

“Coach Areas” shall have the meaning ascribed thereto in the Development
Agreement.

 

“Coach Atrium” shall have the meaning ascribed thereto in the Development
Agreement.

 

“Coach Change Delays” shall have the meaning ascribed thereto in the Development
Agreement.

 

“Coach Costs Cap” shall have the meaning ascribed thereto in the Development
Agreement.

 

“Coach Designee” shall have the meaning set forth in Section 3.8(a)(viii).

 

“Coach Exclusive Systems” shall have the meaning ascribed thereto in the
Development Agreement.

 

“Coach Expansion Notice” shall have the meaning set forth in Section 3.3(a).

 

“Coach Expansion Premises” shall mean (a) “Office Unit 2A” as defined in the
Condominium Declaration, consisting inter alia of the 21st floor of the Building
and related improvements and Facilities, as described in the Condominium
Declaration and as shown on the Floor Plans, and which shall be deemed to
contain 46,263 rentable square feet based on the Plans on the date hereof
(subject to re-measurement pursuant to Section 16.02 of the Development
Agreement), and (b) “Office Unit 2B” as defined in the Condominium Declaration,
consisting inter alia of the 22nd floor of the Building and related
improvements, and Facilities, as described in the Condominium Declaration and as
shown on the Floor Plans, and which shall be deemed to contain 45,513 rentable
square feet based on the Plans on the date hereof subject to re-measurement
pursuant to Section 16.02 of the Development Agreement).

 

“Coach Expansion Right” shall mean the right of the Coach Member to purchase the
Coach Expansion Premises or applicable portion thereof pursuant to and in
accordance with the terms of Section 3.3.

 

18

 

 

 

“Coach Finish Work” shall have the meaning ascribed thereto in the Development
Agreement.

 

“Coach Fixed Land Cost” shall have the meaning ascribed thereto in the
Development Agreement.

 

“Coach Funding Guaranties” shall mean, collectively, (a) that certain Loan
Funding Guaranty, dated as of the date hereof, made by Coach Guarantor in favor
of Starwood Property Mortgage, L.L.C., in its capacity as the Third Party Lender
with respect to the funding of the Coach Unit Loan, and (b) that certain Equity
Funding Guaranty (Mortgage Loan), dated as of the date hereof, made by Coach
Guarantor in favor of the Mortgage Loan Agent for the benefit of the Third Party
Lender with respect to the funding of the Coach Member’s Additional Capital
Contributions (the “Coach Equity Funding Guaranty (Mortgage Loan)”), and (c)
that certain Equity Funding Guaranty (Mezzanine Loan), dated as of the date
hereof, made by Coach Guarantor in favor of the Mezzanine Loan Agent for the
benefit of the Third Party Lender with respect to the funding of the Coach
Member’s Additional Capital Contributions (the “Coach Equity Funding Guaranty
(Mezzanine Loan”), as each of the same may be amended, restated or supplemented
or otherwise modified from time to time.

 

“Coach Guarantor” shall have the meaning set forth in the Recitals.

 

“Coach Guaranty” shall mean that certain Guaranty Agreement, dated as of the
date hereof, made by the Coach Guarantor in favor of the Fund Member and
Developer, as the same may be amended, restated or supplemented or otherwise
modified from time to time.

 

“Coach Holdover Costs” shall have the meaning ascribed thereto in the
Development Agreement.

 

“Coach Lease” shall have the meaning ascribed thereto in the Development
Agreement.

 

“Coach Lender” shall mean Coach Legacy Yards Lender LLC, a Delaware limited
liability company, together with its successors and assigns as the holder of
Mortgage Note A-2 and Mezzanine Note A-2.

 

“Coach Lobby” shall have the meaning ascribed thereto in the Development
Agreement.

 

19

 

“Coach Matters of CL Concern” shall mean: (a) the creditworthiness of any
replacement for the Third Party Lender or any additional lender providing
financing for the development and construction of the Project, and its
qualification as an Institutional Lender or other approval by the MTA under or
pursuant to the relevant MTA Project Documents; (b) the sufficiency to complete
the Project of the unfunded proceeds of the Construction Loan (or any
replacement or additional financing), taking into account the amount of all
equity contributions required to be paid or funded by the Coach Member and the
Fund Member pursuant to the terms of this Agreement and the Development
Agreement (the availability of which is evidenced to the Coach Member’s
reasonable satisfaction) and all Fund Member Equity Commitments; (c) any
modification or change to the draw procedures or other conditions to the
obligation of the Third Party Lender under the Loan Documents (and the draw
procedures or other conditions to the obligation of any replacement or
additional lender under its loan documents) to fund the proceeds of the Third
Party Loan (or such replacement or additional financing), including, any
modification or change to the Loan Documents (and any terms of the loan
documents of any replacement or additional lender) permitting the Third Party
Lender (or such replacement or additional lender) to cease funding by reason of
any cross-default, “MAC clause” or similar provisions, it being agreed that
customary construction loan draw procedures and deliveries shall be permitted;
(d) any modification or change to any events of default (or conditions to
funding) under the Loan Documents (and any events of default or conditions to
funding under the loan documents for any replacement or additional financing)
which would permit the Third Party Lender (or the applicable replacement or
additional lender) to declare an event of default or cease to fund the proceeds
of the Third Party Loan (or the applicable replacement or additional financing)
as a result of events or occurrences that are extrinsic to the Project; (e) any
modification or change to any construction milestone dates set forth in the Loan
Documents (and any construction milestone dates set forth in the loan documents
for any replacement or additional financing) that if not achieved trigger a
default thereunder (other than milestone dates and any modification or change
thereto that are consistent with the milestone dates set forth in or established
pursuant to the Development Agreement); (f) any modification or change to the
unit release provisions of the Loan Documents (and the unit release provisions
set forth in the loan documents for any replacement or additional financing)
relating to or otherwise affecting the Coach Unit; (g) any modification or
change to the mortgage severance and assignment provisions of the Loan Documents
(and the mortgage severance and assignment provisions of the loan documents for
any replacement or additional financing) as they relate to the Coach Member’s
right or ability to obtain and assume the Coach Severed Loan as provided herein;
(h) any modification or change to the Loan Documents limiting (and the terms of
the loan documents for any replacement or additional financing regarding) the
availability of casualty proceeds for restoration; (i) the consistency of any
modification or change to the Loan Documents (and the terms of the loan
documents for any replacement or additional financing) with the terms of this
Agreement; (j) any modification or change to the recourse carveouts under the
Loan Documents (and the recourse carveouts under the loan documents for any
replacement or additional financing); and (k) any modification or change to the
obligations of the Third Party Lender under the Loan Documents (and any
obligation of a replacement or additional lender under its loan documents) that
is inconsistent in any material respect with the terms of this Agreement or the
Development Agreement.

 

“Coach Member” shall have the meaning set forth in the preamble.

 

“Coach Member’s Knowledge” shall mean the actual knowledge, without any
imputation of knowledge of other people and without any duty of investigation,
of Todd Kahn or Mitchell L. Feinberg.

 

“Coach Mezzanine Loan” shall mean that portion the Mezzanine Loan evidenced by
Mezzanine Note A-2, to be advanced by the Coach Lender pursuant to the Mezzanine
Loan Documents in respect of Coach Total Development Costs, including, without
limitation, all interest thereon and all amounts payable with respect thereto in
accordance with the terms of the Mezzanine Loan Documents.

 

20

 

“Coach Mortgage Loan” shall mean that portion of the Mortgage Loan evidenced by
Mortgage Note A-2, to be advanced by the Coach Lender pursuant to the Mortgage
Loan Documents in respect of Coach Total Development Costs, including, without
limitation, all interest thereon and all amounts payable with respect thereto in
accordance with the terms of the Mortgage Loan Documents.

 

“Coach Severed Loan” shall mean, collectively, the Coach Severed Mortgage Loan
and the Coach Severed Mezzanine Loan.

 

“Coach Severed Mezzanine Loan” shall have the meaning set forth in Section
3.8(a)(v).

 

“Coach Severed Mortgage Loan” shall have the meaning set forth in Section
3.8(a)(v).

 

“Coach Severed Mortgage” shall have the meaning set forth in Section 3.8(a)(v).

 

“Coach Total Development Costs” shall have the meaning ascribed thereto in the
Development Agreement.

 

“Coach Unit” shall mean “Office Unit 1” as defined in the Condominium
Declaration, consisting inter alia of floors 6 through 20 of the Building and
related improvements and Facilities, as described in the Condominium Declaration
and as shown on the Floor Plans, and which shall be deemed to contain 737,774
rentable square feet in the aggregate based on the Plans on the date hereof
(subject to re-measurement pursuant to Section 16.02 of the Development
Agreement), together with any portion of the Coach Expansion Premises with
respect to which the Coach Expansion Right is exercised pursuant to Section 3.3.

 

“Coach Unit Documents” shall mean the following documents to be delivered at the
Closing: (a) a copy of all operating manuals, Service Contracts and service
records for any Coach Exclusive Systems; and (b) each and every Coach Warranty
(except to the extent such warranties (or elements thereof) do not commence on
the Closing Date, in which event the Fund Member shall assign or cause to be
assigned such warranties (or such elements) to the Coach Member or Coach
Designee, as applicable, promptly following the commencement thereof).

 

“Coach Unit Loan” shall mean, collectively, the Coach Mortgage Loan and the
Coach Mezzanine Loan.

 

“Coach Warranty” shall have the meaning ascribed thereto in the Development
Agreement.

 

“Coach Work Delays” shall have the meaning ascribed thereto in the Development
Agreement.

 

“Coach’s Consultant(s)” shall have the meaning set forth in the Development
Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Common Charges” shall have the meaning ascribed thereto in the Condominium
Declaration.

 

21

 

 

 

“Common Elements” shall have the meaning ascribed thereto in the Condominium
Declaration.

 

“Company” shall have the meaning set forth in the preamble.

 

“Company Lease Agreement” shall mean that certain Company Lease Agreement, dated
as of the date hereof, by and between Legacy Tenant, as sublessor, and the IDA,
as sublessee, pursuant to which Legacy Tenant subleased to the IDA the Property,
as the same may be amended, restated or supplemented or otherwise modified from
time to time in accordance with the terms of this Agreement.

 

“Company Minimum Gain” shall have the meaning set forth in Regulations Sections
1.704-2(b)(2) and 1.704-2(d) for “partnership minimum gain”.

 

“Company’s Accountants” shall mean Ernst & Young, having an address at 380
Madison Avenue, New York, New York, or such other reputable, nationally
recognized accounting firm designated by the Fund Member and reasonably approved
by the Coach Member from time to time.

 

“Condominium” shall have the meaning set forth in Section 3.7(a).

 

“Condominium Act” shall have the meaning set forth in Section 3.7(a).

 

“Condominium Board” shall have the meaning ascribed thereto in the Development
Agreement.

 

“Condominium By-Laws” shall have the meaning set forth in Section 3.7(c).

 

“Condominium Declaration” shall have the meaning set forth in Section 3.7(b).

 

“Condominium Documents” shall mean, collectively, the Condominium Declaration,
the Condominium By-Laws and the Floor Plans.

 

“Condominium Warranty” shall have the meaning ascribed thereto in the
Development Agreement.

 

“Confidential Information” shall have the meaning set forth in Section 14.18.

 

“Construction Lender” shall mean, collectively, the Mortgage Lender and the
Mezzanine Lender.

 

“Construction Loan” shall mean, collectively, the Mortgage Loan and the
Mezzanine Loan.

 

“Construction Loan Agreement” shall mean, collectively, the Mortgage Loan
Agreement and the Mezzanine Loan Agreement.

 

22

 

 

 

“Construction Loan Closing” shall mean the closing of the Construction Loan and
the funding of the first draw of proceeds under the Mortgage Loan and the
Mezzanine Loan on the date hereof.

 

“Construction Loan Closing Costs” shall mean, collectively, the Mortgage Loan
Closing Costs and the Mezzanine Loan Closing Costs.

 

“Construction Loan Closing Date” shall mean the day on which the Construction
Loan Closing shall occur.

 

“Construction Loan Closing Day Transactions” shall have the meaning ascribed
thereto in Section 1.11.

 

“Construction Loan Funding Phase” shall have the meaning ascribed thereto in the
Development Agreement.

 

“Construction Loan Guaranties” shall mean, collectively, the Mortgage Loan
Guaranties and the Mezzanine Loan Guaranties.

 

“Construction Manager” shall have the meaning ascribed thereto in the
Development Agreement.

 

“Construction Management Agreement” shall have the meaning ascribed thereto in
the Development Agreement.

 

“Consultant” shall have the meaning ascribed thereto in the Development
Agreement.

 

“Contributing Member” shall have the meaning set forth in Section 4.3(a).

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct (or cause the direction of) the management and policies of a Person,
whether through the ownership of voting securities or other ownership interest,
by contract or otherwise, provided that the fact that such power may be subject
to certain approval or veto rights in favor of one or more other Persons shall
not ipso facto be deemed to mean that the Person possessing such power lacks
Control of the Person in question for purposes hereof. “Controlled” and
“Controlling” each have the meanings correlative thereto.

 

“Cost Allocation Methodology” shall have the meaning ascribed thereto in the
Development Agreement. The parties hereto have approved the Cost Allocation
Methodology.

 

“Deed” shall have the meaning set forth in Section 3.8(e)(i).

 

“Declaration of Easements” shall mean that certain Declaration of Easements
(Eastern Rail Yard Section of the John D. Caemmerer West Side Yard) made by the
Metropolitan Transportation Authority, dated as of May 26, 2010, and recorded in
the Register’s Office on June 10, 2010 as City Register File No. (CRFN)
2010000194078, as amended by that certain First Amendment to Declaration of
Easements made by Metropolitan Transportation Authority, dated as of the date
hereof, and intended to be recorded in the Register’s Office.

 

23

 

 

 

“Defaulting Member” shall have the meaning set forth in Section 10.1.

 

“Depreciation” shall mean, for each Fiscal Year (or other period), an amount
equal to the depreciation, amortization, or other cost recovery deduction
allowable for federal income tax purposes with respect to an asset for such
Fiscal Year (or other period), except that (a) with respect to any asset the
Gross Asset Value of which differs from its adjusted tax basis for federal
income tax purposes at the beginning of such Fiscal Year (or other period) and
which difference is being eliminated by use of the “remedial method” as defined
by Section 1.704-3(d) of the Regulations, Depreciation for such Fiscal year (or
other period) shall be the amount of book basis recovered for such Fiscal Year
(or other period) under the rules prescribed by Section 1.704-3(d)(2) of the
Regulations, and (b) with respect to any other asset the Gross Asset Value of
which differs from its adjusted tax basis for federal income tax purposes at the
beginning of such Fiscal Year (or other period), Depreciation shall be an amount
which bears the same ratio to such beginning Gross Asset Value as the federal
income tax depreciation, amortization, or other cost recovery deduction for such
Fiscal Year (or other period) bears to such beginning adjusted tax basis;
provided, however, that in the case of clause (b) above, if the adjusted tax
basis for federal income tax purposes of an asset at the beginning of such
Fiscal Year (or other period) is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Fund Member.

 

“Destination Retail Access Unit” shall mean the “Destination Retail Access Unit”
as defined in the Condominium Declaration and as shown on the Condominium Plans.

 

“Developer” shall mean ERY Developer LLC, a Delaware limited liability company,
and any permitted successor or assign thereof pursuant to the terms of the
Development Agreement.

 

“Developer’s Consultant(s)” shall have the meaning ascribed thereto in the
Development Agreement.

 

“Developer Violations” shall have the meaning ascribed thereto in the
Development Agreement.

 

“Developer Work” shall have the meaning ascribed thereto in the Development
Agreement.

 

“Development Agreement” shall mean that certain Development Agreement, dated as
of the date hereof, by and between Developer and the Coach Member, as the same
may be amended, restated or supplemented or otherwise modified from time to time
in accordance with the terms of this Agreement.

 

“Development Fee” shall have the meaning ascribed thereto in the Development
Agreement.

 

“Development Management Agreement” shall mean that certain Development
Management Agreement, dated as of the date hereof, by and between Legacy Tenant
and Developer, as the same may be amended, restated or supplemented or otherwise
modified from time to time in accordance with the terms of this Agreement.

 

24

 

 

 

“Draw Request” shall mean, as the context requires (a) a requisition made by a
Member or Developer or Replacement Developer (on behalf of a Member) to the
Members for an Additional Capital Contribution by such Member(s) to fund Project
Costs pursuant to and in accordance with the terms of this Agreement and the
Development Agreement or Replacement Development Agreement, and (b) a
requisition to fund Project Costs submitted by (i) Legacy Tenant or Developer or
Replacement Developer (on behalf of Legacy Tenant) requesting an advance of the
Mortgage Loan from the Mortgage Lender or (ii) Legacy Mezzanine or Developer or
Replacement Developer (on behalf of Legacy Mezzanine) requesting an advance of
the Mezzanine Loan from the Mezzanine Lender, in each case which complies with
the applicable provisions of this Agreement, the Development Agreement and the
applicable Loan Documents.

 

“Early Work” shall mean the portion of the Developer Work and Base Building Work
performed or caused to be performed by Developer prior to the date hereof.

 

“Encumbrance” shall mean a mortgage, security agreement, security interest,
lien, levy, lease, pledge, hypothecation, charge, claim, license, judgment,
covenant, easement, and/or any other encumbrance or restriction of any and every
kind whatsoever.

 

“ERY” shall have the meaning set forth in the Recitals.

 

“ERY Tenant” shall mean ERY Tenant LLC, a Delaware limited liability company.

 

“Event of Default” shall have the meaning set forth in Section 10.1.

 

“Executive Construction Manager” shall have the meaning ascribed thereto in the
Development Agreement.

 

“Executive Construction Management Agreement” shall have the meaning ascribed
thereto in the Development Agreement.

 

“Existing Contractors/Consultants” shall have the meaning ascribed thereto in
the Development Agreement.

 

“Expansion Premises Notice” shall have the meaning set forth in Section 3.3(b).

 

“Facilities” shall have the meaning set forth in the Condominium Declaration.

 

“Failed Contribution” shall have the meaning set forth in Section 4.3(a).

 

“Final Completion” shall have the meaning set forth in the Development
Agreement.

 

“Finish Work” shall have the meaning set forth in the Development Agreement.

 

“Fiscal Year” shall mean each twelve (12) month period during the term of this
Agreement beginning on January 1st and ending on the following December 31st,
except that the first Fiscal Year of the Company shall commence on the date of
commencement of the Company and end on the next December 31st, and the last
Fiscal Year of the Company shall end on the date on which the Company shall
terminate and commence on the January 1st immediately preceding such date of
termination.

 

25

 

 

 

“Floor Plans” shall have the meaning ascribed thereto in the Condominium
Declaration, as the same may be amended, modified or supplemented from time to
time in accordance with the terms of this Agreement and the Development
Agreement. The Floor Plans approved by the Members are attached to the
Condominium Declaration.

 

“Force Majeure” shall have the meaning ascribed thereto in the Development
Agreement.

 

“Form By-Laws” shall have the meaning set forth in Section 3.7(b).

 

“Form Declaration” shall have the meaning set forth in Section 3.7(b).

 

“Forty-Seventh Floor Curtain Wall Adjustment” shall have the meaning ascribed
thereto in the Development Agreement.

 

“Fund Member” shall have the meaning set forth in the preamble.

 

“Fund Member Equity Commitment(s)” shall have the meaning set forth in Section
4.6.

 

“Fund Member Guaranties” shall mean, collectively, (a) that certain Equity
Funding Guaranty, dated as of the date hereof, made by the Related/Oxford
Guarantor in favor of the Mortgage Loan Agent, for the benefit of the Third
Party Lender, with respect to the funding of the equity commitment of Podium
Fund MM to the Podium Fund JV, (b) that certain Equity Funding Guaranty, dated
as of the date hereof, made by the Related/Oxford Guarantor in favor of the
Mezzanine Loan Agent, for the benefit of the Third Party Lender, with respect to
the funding of the equity commitment of Podium Fund MM to the Podium Fund JV,
(c) that certain Equity Funding Guaranty, dated as of the date hereof, made by
Related in favor of the Mortgage Loan Agent, for the benefit of the Third Party
Lender, with respect to the funding of the equity commitment of Related Hudson
Yards to the Podium Fund JV, (d) that certain Equity Funding Guaranty, dated as
of the date hereof, made by Related in favor of the Mezzanine Loan Agent, for
the benefit of the Third Party Lender, with respect to the funding of the equity
commitment of Related Hudson Yards to the Podium Fund JV, (e) that certain
Equity Funding Guaranty, dated as of the date hereof, made by Oxford Guarantor
in favor of the Mortgage Loan Agent, for the benefit of the Third Party Lender,
with respect to the funding of the equity commitment of Oxford Podium Fund
Investor LLC (“Oxford Investor”) to the Podium Fund JV, (f) that certain Equity
Funding Guaranty, dated as of the date hereof, made by Oxford Guarantor in favor
of the Mezzanine Loan Agent, for the benefit of the Third Party Lender, with
respect to the funding of the equity commitment of Oxford Investor to the Podium
Fund JV, (g) that certain Limited Equity Commitment Guaranty, dated as of the
date hereof, made by Podium Fund REIT LLC (“Podium Fund REIT”) in favor of the
Mortgage Loan Agent, for the benefit of the Third Party Lender, with respect to
the funding of the equity commitment of HY Acquisition Company LLC, a Delaware
limited liability company (“HY Acquisition”) to the Podium Fund JV; (h) that
certain Limited Equity Commitment Guaranty, dated as of the date hereof, made by
Podium Fund REIT in favor of the Mezzanine Loan Agent, for the benefit of the
Third Party Lender, with respect to the funding of the equity commitment of HY
Acquisition to the Podium Fund JV; (i) that certain Equity Commitment Guaranty,
dated as of the date hereof, made by Commingled Pension Trust (Strategic
Property) of JP Morgan Chase Bank N.A. (“JPM Fund”) in favor of Podium Fund REIT
with respect to the funding of the equity commitment of HY Acquisition, as
assigned by Podium Fund REIT to the Mortgage Loan Agent and the Mezzanine Loan
Agent, for the benefit of the Third Party Lender, with the consent and agreement
of JPM Strategic Property Fund pursuant to that certain Assignment of Equity
Commitment Guaranty, dated as of the date hereof, and (j) that certain
Collateral Assignment of Rights, dated as of the date hereof, made by Podium
Fund JV, Fund Member, Podium-K Investors LLC, a Delaware limited liability
company (“Podium-K”), Podium Fund Capital LLC, a Delaware limited liability
company (“Podium Capital”), and Podium Fund Tower C Corp., a Delaware
corporation (“Tower C Corp.”), as assignors, in favor to the Mortgage Loan Agent
and the Mezzanine Loan Agent, for the benefit of the Third Party Lender (the
“Collateral Assignment of Rights”). Each of the Fund Member Guaranties is
referred to herein as a “Fund Member Guaranty”.

 

26

 

 

 

“Fund Member Guarantors” shall mean, collectively, (a) Related, (b) Oxford
Guarantor, (c) Podium Fund REIT, by its execution and delivery of its Fund
Member Guaranty and its concurrent assignment of the JPM Fund Equity Commitment
Guaranty, and (d) Fund Member, Podium Fund JV, Podium-K, Podium Capital, and
Tower C Corp., by their execution of the Collateral Assignment of Rights.

 

“Fund Member Land Cost” shall mean an amount equal to $29,357,002.00 as set
forth in the Budget for the land costs allocable to the Additional Office Units,
which amount shall be funded by the Fund Member, as a Capital Contribution or
from the proceeds of the Third Party Loan, in accordance with the terms of this
Agreement.

 

“Fund Member Units” shall mean, collectively, the Additional Office Units, the
Retail Unit, the Parking Unit, the Loading Dock Unit, the Ancillary Unit, the
Destination Retail Access Unit (i.e., all Units in the Condominium other than
the Coach Unit).

 

“Fund Member’s Knowledge” shall mean the actual knowledge, without any
imputation of knowledge of other people and without any duty of investigation,
of L. Jay Cross, Bruce Warwick, Jeff T. Blau or Richard O’Toole.

 

“GAAP” shall mean the generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board or the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or agencies with similar functions of comparable stature and
authority within the accounting profession), or in such other statements by such
entity as may be in general use by significant segments of the U.S. accounting
profession, consistently applied.

 

“General Common Elements” shall have the meaning ascribed thereto in the
Condominium Declaration.

 

“Government Entity” shall mean the United States of America; the State of New
York; the City of New York; any other political subdivision of any of the
foregoing; and any agency, authority, department, court, commission or other
legal entity of any of the foregoing.

 

“Gross Asset Value” shall mean, with respect to any asset, the asset’s adjusted
basis for federal income tax purposes, except as follows:

 

27

 

 

 

(i)          The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset at the time of
such Member’s contribution to the Company, as determined by the Members;

 

(ii)         The Gross Asset Values of all Company assets may be adjusted to
equal their respective gross fair market values, if and as determined by the
Members collectively, as of the following times: (a) the acquisition of an
additional interest in the Company by any new or existing Member in exchange for
more than a de minimis Capital Contribution; (b) the distribution by the Company
to a Member of more than a de minimis amount of property as consideration for an
interest in the Company; (c) the liquidation of the Company within the meaning
of Regulations Section 1.704-1(b)(2)(ii)(g); (d) the date of a grant of any
additional interest to any new or existing member in consideration of the
provision of services to or for the benefit of the Company; and (e) such other
times as may be permitted under the Regulations;

 

(iii)        The Gross Asset Value of any Company asset distributed to any
Member shall be adjusted to equal the gross fair market value of such asset on
the date of distribution as determined by the Members;

 

(iv)        The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this clause (iv) to the
extent the Members determine that an adjustment pursuant to clause (ii) is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this clause (iv); and

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
clause (i), (ii) or (iv) of this definition, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.

 

“Highline Easement” shall mean that certain Amended, Modified and Restated High
Line Easement Agreement to be entered into by and among the Metropolitan
Transportation Authority, the Long Island Rail Road Company, and The City of New
York, dated as of April 10, 2013, and intended to be recorded in Register’s
Office, as the same may be amended, restated or supplemented or otherwise
modified from time to time in accordance with the terms of this Agreement.

 

“HYIC” shall mean Hudson Yards Infrastructure Corporation.

 

“IDA” shall mean the New York City Industrial Development Agency, and its
successors or assigns.

 

“IDA Documents” shall mean, collectively, all instruments and agreements
required under the terms of UTEP in connection with obtaining benefits for the
Property thereunder, including, without limitation, the Agency Lease Agreement,
the Company Lease Agreement, the PILOT Mortgage, the Mortgage Loan NDA, an
affidavit of the IDA stating that the PILOT Mortgage is exempt from mortgage
recording taxes, and the Tenant SNDAs.

 

28

 

 

 

“Indemnified Person” shall have the meaning set forth in Section 8.3(a).

 

“Indirect Owner” shall mean a Person having an ownership interest, whether
direct or indirect, legal or beneficial, in a Member.

 

“Initial Capital Contribution” shall have the meaning set forth in Section 4.1.

 

“Institutional Lender” shall have the meaning ascribed to it in the Building C
Lease.

 

“Interest Rate” means, with respect to any amount advanced or contributed,
interest at the rate per annum equal to the sum of (a) the LIBOR Rate (as
defined in the Mortgage Loan Agreement) then in effect (taking into account any
interest rate cap or hedging agreements with respect thereto) plus (b) seven
hundred and fifty (750) basis points (7.50%).

 

“JPMorgan Strategic Property Fund” shall mean Commingled Pension Trust Fund
(Strategic Property) of JPMorgan Chase Bank, N.A., a New York trust.

 

“Land” shall have the meaning set forth in the Recitals.

 

“Landscaping” shall have the meaning ascribed thereto in the Development
Agreement.

 

“Law” or “Laws” shall mean any law, rule, regulation, order, statute, ordinance,
resolution, regulation, code, decree, judgment, injunction, mandate or other
legally binding requirement of any Government Entity.

 

“Leasehold Estate” shall have the meaning set forth in the Recitals.

 

“Leasing Agreements” shall mean, collectively, (a) that certain Leasing
Agreement, dated as of the date hereof, by and between Legacy Tenant, as owner,
and ERY Manager LLC, as agent, with respect to the Additional Office Units, (b)
that certain Retail Leasing Agreement, dated as of the date hereof, by and
between Legacy Tenant, as Owner, and Related Urban Management Company, L.L.C.,
as agent, with respect to the Retail Unit, and (c) that certain Leasing
Agreement, dated as of November 5, 2012, by and between Legacy Tenant and CBRE,
Inc.

 

“Legacy Mezzanine” shall have the meaning set forth in the Recitals.

 

“Legacy Tenant” shall have the meaning set forth in the Recitals.

 

“L’Oreal Lease” shall mean, collectively, (a) that certain Lease, dated as of
the date hereof, by and between Legacy Tenant, as landlord, and L’Oreal USA,
Inc., a Delaware corporation (“L’Oreal”), as tenant, with respect to a portion
of Floor 3 and Floor 23, and all of Floors 24 through 32 of the Building, (b)
that certain Design and Construction Agreement, dated as of the date hereof, by
and between Legacy Tenant, as landlord, and L’Oreal, as tenant, and (c) that
certain Holdover Liability Indemnity Agreement, dated as of the date hereof,
made by Legacy Tenant in favor of L’Oreal, as tenant, as each of the same may be
amended, modified and/or restated from time to time.

 

29

 

 

 

“Loading Dock Unit” shall mean the “Loading Dock Unit” as defined in the
Condominium Declaration and as shown on the Floor Plans.

 

“Loan” shall mean, individually or collectively, as the context requires, any
loan or loans made to the Company, but excluding any Member Loans.

 

“Loan Documents” shall mean, collectively, the Mortgage Loan Documents and the
Mezzanine Loan Documents.

 

“Major Event” shall mean either of the following occurring before the Closing:
(a) fire or other casualty causing damage or destruction to the Building; or (b)
the giving of official notice by a Government Entity of a condemnation or taking
under the power of eminent domain of any part of the Property; which, in either
case, is so substantial that (i) restoration or reconstruction is not
economically practicable (with or without insurance proceeds or condemnation
awards), as determined by the Members, and (ii) the Company elects to abandon
construction of the Building, Legacy Tenant and Related/Oxford Guarantor are
released from their respective obligations under the Mortgage Loan Documents,
the Building C Lease Documents and the MTA Completion Guaranty to complete
construction of the Building, and Legacy Mezzanine and Related/Oxford Guarantor
are released from their respective obligations under the Mezzanine Loan
Documents to complete or cause the completion of the construction of the
Building.

 

“Major Decision” shall have the meaning set forth in Section 7.2(b).

 

“Management Change Event” shall have the meaning set forth in Section 7.7(a).

 

“Material Adverse Effect” shall mean a fact or circumstance which materially and
adversely affects the ownership, operation and/or use of, or access to, the
Coach Unit for its intended or permitted purpose.

 

“Material Litigation” shall mean any litigation that is not commenced by or
against the Coach Member or any of its Affiliates which (a) affects the Coach
Unit, (b) is reasonably likely to be adversely determined against the Company,
any of its Subsidiaries, Developer, the Executive Construction Manager, Related
or Oxford Guarantor, or any of their respective Affiliates, and (c) if adversely
determined, (i) would not be covered in full by an insurance policy which is in
effect (other than for any deductible which may apply) or (ii) is reasonably
likely to have a Material Adverse Effect.

 

“Member” and “Members” shall have the meaning set forth in the preamble.

 

“Member Indemnified Person” shall have the meaning set forth in Section 8.4.

 

“Member Indemnitor” shall have the meaning set forth in Section 8.4.

 

“Member Loan” shall have the meaning set forth in Section 4.3(b).

 

30

 

 

 

“Member Loan Interest Rate” shall mean an interest rate equal to twenty percent
(20%) per annum, compounded monthly, computed on the basis of a 360 day year (or
the maximum lesser rate permitted by applicable Law).

 

“Member Nonrecourse Debt” has the meaning set forth in Section 1.704-2(b)(4) of
the Regulations for “partner nonrecourse debt.”

 

“Member Nonrecourse Debt Minimum Gain” shall mean an amount, with respect to
each Member Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Section 1.704-2(i)(3) of the Regulations.

 

“Member Nonrecourse Deductions” shall have the meaning set forth in Sections
1.704-2(i)(1) and 1.704-2(i)(2) of the Regulations for “partner nonrecourse
deductions.”

 

“Membership Interest” shall have the meaning set forth in Section 1.7.

 

“Memorandum of Building C Lease” shall mean that certain Memorandum of Lease,
dated as of the date hereof, by and between Legacy Tenant and the MTA, and
intended to be recorded in Register’s Office.

 

“Mezzanine Lender” shall mean, individually or collectively as the context
requires, the Third Party Lender and the Coach Lender, and their respective
successors and assigns as a lender under the Mezzanine Loan Documents.

 

“Mezzanine LLC Agreement” shall mean that certain Limited Liability Company
Agreement of Legacy Yards Mezzanine LLC, dated as of the date hereof, as the
same may be amended, restated or supplemented or otherwise modified from time to
time in accordance with its terms and the terms of this Agreement.

 

“Mezzanine Loan” shall mean that certain mezzanine loan made by the Third Party
Lender and the Coach Lender to Legacy Mezzanine pursuant to the Mezzanine Loan
Documents.

 

“Mezzanine Loan Agent” shall mean Starwood Property Mortgage, L.L.C., a Delaware
limited liability company, and its successors or permitted assigns, as
administrative agent for the Mezzanine Lender.

 

“Mezzanine Loan Agreement” shall mean that certain Mezzanine Loan and Security
Agreement, dated as of the date hereof, by and among Legacy Mezzanine, Mezzanine
Loan Agent and Mezzanine Lender, as the same may be amended, restated or
supplemented or otherwise modified from time to time in accordance with the
terms of this Agreement.

 

“Mezzanine Loan Closing Costs” shall mean, collectively, any and all reasonable
and actual third party costs and expenses incurred by Legacy Mezzanine or the
Company on or prior to the Construction Loan Closing Date to obtain the
Mezzanine Loan, including, without limitation, commitment fees, title insurance
costs and premiums for the mortgagee title policy and endorsements issued to the
Mezzanine Lender, the funding of initial reserves, legal fees and disbursements,
Mezzanine Loan Agent’s and Mezzanine Lender’s fees and expenses, brokerage fees,
mortgage recording taxes, recording charges and all other third party costs and
expenses relating thereto, as shown on Schedule 4 attached hereto.

 

31

 

 

 

“Mezzanine Loan Documents” shall mean, collectively, Mezzanine Note A-1,
Mezzanine Note A-2, the Mezzanine Loan Agreement, the Mezzanine Loan Guaranties,
and each of the other documents set forth on Exhibit E-1 hereto, and any other
agreements, instruments or certificates executed and delivered in connection
with the Mezzanine Loan, as the same may be amended, restated or supplemented or
otherwise modified from time to time in accordance with the terms of this
Agreement.

 

“Mezzanine Loan Guaranties” shall mean, collectively, the Mezzanine Completion
Guaranty, the Mezzanine Guaranty of Recourse Obligations, the Mezzanine
Environmental Indemnity Agreement, the Mezzanine Interest Payment Guaranty, and
the Fund Member Guaranties made in favor of the Mezzanine Loan Agent for the
benefit of the applicable Mezzanine Lender and described on Exhibit E-1 hereto,
as the same may be amended, restated or supplemented or otherwise modified or
replaced from time to time in accordance with the terms of this Agreement.

 

“Mezzanine Note A-1” shall mean that certain Mezzanine Loan Promissory Note A-1,
made by Legacy Mezzanine to the Third Party Lender, as the same may be amended,
restated or supplemented or otherwise modified from time to time in accordance
with the terms of this Agreement.

 

“Mezzanine Note A-2” shall mean that certain Mezzanine Loan Promissory Note A-2,
made by Legacy Mezzanine to the Coach Lender, as the same may be amended,
restated or supplemented or otherwise modified from time to time in accordance
with the terms of this Agreement.

 

“Mortgage Lender” shall mean, individually or collectively as the context
requires, the Third Party Lender and the Coach Lender, and their respective
successors and assigns as a lender under the Mortgage Loan Documents.

 

“Mortgage Loan” shall mean, collectively, the Project Loan and the Building Loan
made by the Third Party Lender and the Coach Lender to Legacy Tenant pursuant to
the Mortgage Loan Documents.

 

“Mortgage Loan Agent” shall mean Starwood Property Mortgage, L.L.C., a Delaware
limited liability company, and its successors or permitted assigns, as
administrative agent for the Mortgage Lender.

 

“Mortgage Loan Agreement” shall mean, collectively, that certain Building Loan
And Security Agreement and that certain Project Loan and Security Agreement,
each dated as of the date hereof, by and among Legacy Tenant, Mortgage Loan
Agent and the Mortgage Lender, as the same may be amended, restated or
supplemented or otherwise modified from time to time in accordance with the
terms of this Agreement.

 

32

 

“Mortgage Loan Closing Costs” shall mean, collectively, any and all reasonable
and actual third party costs and expenses incurred by Legacy Tenant or the
Company on or prior to the Construction Loan Closing Date to obtain the Mortgage
Loan, including, without limitation, commitment fees, title insurance costs and
premiums for the mortgagee title policy and endorsements issued to the Mortgage
Lender, the funding of initial reserves, legal fees and disbursements, Mortgage
Loan Agent’s and Mortgage Lender’s fees and expenses, brokerage fees, mortgage
recording taxes, recording charges and all other third party costs and expenses
relating thereto, as shown on Schedule 4 attached hereto.

 

“Mortgage Loan Documents” shall mean, collectively, the Mortgage Note A-1, the
Mortgage Note A-2, the Mortgage Loan Agreement, the Mortgage Loan Guaranties,
and each of the other documents set forth on Exhibit E-2 hereto, and any other
agreements, instruments or certificates executed and delivered in connection
with the Mortgage Loan, as the same may be amended, restated or supplemented or
otherwise modified from time to time in accordance with the terms of this
Agreement.

 

“Mortgage Loan Guaranties” shall mean, collectively, the Completion Guaranty,
the Guaranty of Recourse Obligations, the Environmental Indemnity Agreement, the
Interest Payment Guaranty, and the Fund Member Guaranties made in favor of the
Mortgage Loan Agent, for the benefit of the applicable Mortgage Lender and
described on Exhibit E-2 hereto, as the same may be amended, restated or
supplemented or otherwise modified or replaced from time to time in accordance
with the terms of this Agreement.

 

“Mortgage Loan NDA” shall mean that certain Non-Disturbance Agreement, dated as
of the date hereof, by and between the IDA, as senior creditor, and the Mortgage
Loan Agent, for the benefit of the Mortgage Lender, as junior creditor, with
respect to the subordination of the mortgage(s) securing the Mortgage Loan to
the PILOT Mortgage, as the same may be amended, restated or supplemented or
otherwise modified from time to time in accordance with the terms of this
Agreement.

 

“Mortgage Note A-1” shall mean, collectively, that certain Building Loan
Promissory Note A-1 (Mortgage) and that certain Project Loan Promissory Note A-1
(Mortgage), made by Legacy Tenant to the Third Party Lender, as the same may be
amended, restated or supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement.

 

“Mortgage Note A-2” shall mean, collectively, that certain Building Loan
Promissory Note A-2 (Mortgage) and that certain Project Loan Promissory Note A-2
(Mortgage), made by Legacy Tenant to the Coach Lender, as the same may be
amended, restated or supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement.

 

“MTA” shall mean the Metropolitan Transportation Authority, a body corporate and
politic constituting a public benefit corporation of the State of New York.

 

“MTA Completion Guaranty” shall mean that certain Tower C Building Completion
Guaranty (Eastern Rail Yard Section of the John D. Caemmerer West Side Yard),
dated as of the date hereof, made by the Related/Oxford Guarantor in favor of
the MTA, as the same may be amended, restated or supplemented or otherwise
modified from time.

 

33

 

 

 

“MTA Parties” shall mean, collectively, the MTA and the Long Island Rail Road
Company, a body corporate and politic constituting a public benefit corporation
of the State of New York.

 

“MTA Project Documents” shall mean the documents set forth on Exhibit D attached
hereto, as the same may be amended, restated or supplemented or otherwise
modified from time to time in accordance with the terms of this Agreement.

 

“No Action Letter” shall have the meaning set forth in Section 3.7(e).

 

“Non-Contributing Member” shall have the meaning set forth in Section 4.3(a).

 

“Non-Defaulting Member” shall have the meaning set forth in Section 10.1.

 

“Nonrecourse Deductions” has the meaning set forth in Section 1.704-2(b)(1) of
the Regulations.

 

“Nonrecourse Liability” has the meaning set forth in Section 1.704-2(b)(3) of
the Regulations.

 

“Notice” shall have the meaning set forth in Section 14.11(a).

 

“NYS Law Department” shall have the meaning set forth in Section 3.7(e).

 

“Office Unit Competitors” shall mean a list of the Coach Member’s competitors,
which list as of the date hereof is set forth on Exhibit B attached hereto, as
the same may be updated from time to time pursuant to Section 3.9(e).

 

“Office Units” shall mean (a) the Coach Unit and (b) the Additional Office
Units.

 

“OFAC” shall have the meaning set forth in Section 9.3(b).

 

“Option Agreement” shall mean that certain Option Agreement to be entered into
by and among Legacy Tenant, the Fund Member and the Coach Member or the Coach
Designee, as applicable, at Closing in substantially the form attached as
Exhibit N hereto.

 

“Outside Closing Date” shall have the meaning set forth in Sections 3.8(k).

 

“Owners’ Association Declaration” shall that certain Declaration establishing
the ERY Facility Airspace Parcel Owners’ Association and of Covenants,
Conditions, Easements and Restrictions, dated as of the date hereof and
submitted for recording in the Register’s Office on the date hereof, as the same
may be amended, restated or supplemented or otherwise modified from time to time
in accordance with the terms of this Agreement.

 

“Owners’ Association Agreement” shall that certain Limited Liability Company
Agreement of ERY Facility Airspace Parcel Owners’ Association, LLC, dated as of
the date hereof, as the same may be amended, restated or supplemented or
otherwise modified from time to time in accordance with the terms of this
Agreement.

 

34

 

 

 

“Oxford” shall mean Oxford Hudson Yards LLC, a Delaware limited liability
company, together with its permitted successors and assigns.

 

“Oxford Guarantor” shall mean OP USA Debt Holdings Limited Partnership, an
Ontario limited partnership, together with its permitted successors and assigns.

 

“Parking Unit” shall mean the “Parking Unit” as defined in the Condominium
Declaration and as shown on the Floor Plans, which is intended to be operated
exclusively on a valet basis.

 

“PDF” shall have the meaning set forth in Section 14.12.

 

“Percentage Interest” shall mean, (a) as of the date hereof until the
Condominium Declaration is filed (unless the Coach Expansion Right is
exercised), with respect to each Member, the percentage interest indicated for
such Member on Schedule 1 attached hereto, (b) if the Coach Expansion Right is
exercised prior to the date on which the Condominium Declaration is recorded,
(i) 59.69% with respect to the Fund Member and 40.31% with respect to the Coach
Member if the Coach Expansion Right is exercised pursuant to Section 3.3 with
respect to Office Unit 2A and (ii) 57.51% with respect to the Fund Member and
42.49% with respect to the Coach Member if the Coach Expansion Right is
exercised pursuant to Section 3.3 with respect to Office Unit 2A and Office Unit
2B and (c) from and after the date on which the Condominium Declaration is filed
until the Closing, such Member’s percentage interest in the Common Elements, as
specified in the recorded Condominium Declaration.

 

“Permitted Encumbrances” shall mean, (a) the Coach Severed Mortgage or any other
mortgage, pledge or security instrument made by the Coach Member (or any of its
Affiliates) encumbering all or any portion of the Coach Unit or the Coach
Member’s (or the Coach Designee’s) interest therein, (b) any lease entered into
by the Coach Member (or the Coach Designee) and the IDA and any mortgage made by
the Coach Member (or the Coach Designee) in favor of the IDA; (c) the
Condominium Documents, (d) the Highline Easement, (e) the Restrictive
Declarations, (f) the MTA Project Documents (other than, from and after the
Closing, the Building C Lease Documents), (g) the ZLDA, (h) those certain other
encumbrances and title matters described on Exhibit F attached hereto, (i)
easements, covenants, conditions and restrictions for utilities for the Building
which are customary and reasonably necessary for the provision of utilities to
the Building, provided that in each case the same shall not adversely affect in
any material respect the value, ownership, operation and/or permitted use of, or
access to, the Coach Unit for its intended purposes or the rights or obligations
of the Coach Member (or Coach Designee) as owner of the Coach Unit, (j)
easements, covenants, conditions and restrictions which are required by the MTA
pursuant to the MTA Project Documents or any governmental authorities,
including, without limitation, any utility agreements and vault agreements,
provided that in each case the same does not adversely affect or would
reasonably be expected to adversely affect in any material respect the value,
ownership, operation and/or permitted use of, or access to, the Coach Unit for
its intended purposes or the rights or obligations of the Coach Member (or Coach
Designee) as owner of the Coach Unit, and (k) such other title matters,
encumbrances, covenants, conditions and restrictions which are granted by the
Coach Member (or the Coach Designee, as applicable) or which are approved by the
Coach Member in writing, which approval shall not be unreasonably withheld,
conditioned or delayed, provided that the Coach Member shall have the right to
approve or disapprove in its sole and absolute discretion any other title
matter, encumbrance, covenant, condition or restriction that adversely affects
in any material respect the value, ownership, operation and/or permitted use of,
or access to, the Coach Unit for its intended purposes or the rights or
obligations of the Coach Member (or Coach Designee) as owner of the Coach Unit.

 

35

 

 

 

“Permitted Estate/Family Transfer” shall mean a transfer (a) upon the death of
an Indirect Owner to the estate of such Indirect Owner or to an inter vivos
trust established and Controlled by such Indirect Owner, (b) to the legal
representative of an Indirect Owner in the event such Indirect Owner is no
longer legally competent to conduct his or her affairs, (c) upon the death of an
Indirect Owner, to any beneficiary under the will of such Indirect Owner or any
trust established pursuant thereto, or (d) to the spouse, child, sibling or
parent of an Indirect Owner.

 

“Person” shall mean any individual, general partnership, limited partnership,
limited liability company, corporation, joint venture, trust, business trust,
cooperative or association, and the heirs, executors, administrators, legal
representatives, successors and assigns of such person where the context so
admits.

 

“PILOST Agreement” shall mean that certain PILOST Agreement, dated as of the
date hereof, by and between Legacy Tenant and the MTA, as the same may be
amended, restated or supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement.

 

“PILOST” shall mean payments in lieu of sales and use taxes that would otherwise
have been levied under the New York State Tax Law on the tangible materials and
equipment incorporated into the Land but for the exemption therefrom arising on
account of the ownership of the Land by the MTA.

 

“PILOT” shall mean payments in lieu of taxes that are imposed on the Property
and payable to the IDA, the Hudson Yards Infrastructure Corporation or any other
applicable taxing authority.

 

“PILOT Mortgage” shall mean, collectively, (a) that certain PILOT Leasehold
Mortgage No. 1, dated as of the date hereof, made by Legacy Tenant and the IDA,
as mortgagors, to the IDA, as mortgagee, to secure the principal amount of
$25,000,000.00, and intended to be recorded in the Register’s Office, (b) that
certain PILOT Leasehold Mortgage No. 2, dated as of the date hereof, made by
Legacy Tenant and the IDA, as mortgagors, to the IDA, as mortgagee, to secure
the principal amount of $225,000,000.00, and intended to be recorded in the
Register’s Office, and (c) that certain PILOT Leasehold Mortgage No. 3, dated as
of the date hereof, made by Legacy Tenant and the IDA, as mortgagors, to the
IDA, as mortgagee, to secure the principal amount of $225,000,000.00, and
intended to be recorded in the Register’s Office, as each such Leasehold
Mortgage was assigned by the IDA to HYIC pursuant an Assignment and Assumption
Agreement, dated as of the date hereof by and among The City of New York, the
IDA and HYIC dated and intended to be recorded in the Register’s Office, each
encumbering the Property and securing Legacy Tenant’s obligation to pay PILOT to
the IDA under the Agency Lease Agreement, as the same may be amended, restated
or supplemented or otherwise modified from time to time in accordance with the
terms of this Agreement.

 

36

 

 

 

“Plans” shall have the meaning ascribed thereto in the Development Agreement.

 

“POA” shall mean, collectively, the Owners’ Association Declaration and the
Owners’ Association Agreement.

 

“Podium” shall have the meaning ascribed to such term in the Development
Agreement.

 

“Podium Fund JV” shall mean Podium Fund Investments LLC, a Delaware limited
liability company.

 

“Podium Fund MM” shall mean Podium Fund MM LLC, a Delaware limited liability
company.

 

“Pre-Development Costs” shall mean all of the costs and expenses incurred by or
on behalf of Legacy Tenant or the Company on or prior to the Construction Loan
Closing Date relating to the design, permitting, and pre-development of the
Building, including, without limitation, architectural and engineering fees,
legal fees, construction consultants costs, costs incurred in connection with
the formation of the Company and its authority to conduct business in the State
of New York, title insurance premiums for the owner’s policy for Legacy Tenant,
the mortgagee policy for or for the benefit of the Mortgage Lender and the UCC
policy for or for the benefit of the Mezzanine Lender, and certain other
Construction Loan Closing Costs incurred by or on behalf of Legacy Tenant,
Legacy Mezzanine or the Company and allocated to the Members, all as set forth
on Schedule 5 attached hereto; it being acknowledged and agreed that the Fund
Member shall be responsible for the payment of its legal fees and all
Construction Loan Closing Costs payable solely with respect to the Third Party
Loan and the Coach Member shall be responsible for the payment of its legal fees
and all Construction Loan Closing Costs payable solely with respect to the Coach
Unit Loan.

 

“Proceeding” shall have the meaning set forth in Section 8.3(a).

 

“Profits” and “Losses” shall mean, for each Fiscal Year, an amount equal to the
Company’s taxable income or loss for such Fiscal Year, determined in accordance
with Code Section 703(a) (for these purposes, all items of income, gain, loss,
or deduction required to be stated separately pursuant to Code Section 703(a)(1)
shall be included in taxable income or loss), with the following adjustments:

 

(i)          Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses shall be
added to such taxable income or loss;

 

(ii)         Any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses shall be subtracted from such taxable income or
loss;

 

37

 

(iii)        In the event the Gross Asset Value of any Company asset is adjusted
pursuant to clauses (ii) or (iii) of the definition of Gross Asset Value, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits or Losses;

 

(iv)        Gain or loss resulting from any disposition of property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such Property differs from its
Gross Asset Value;

 

(v)         In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year;

 

(vi)        To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account
in determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for purposes of
computing Profits or Losses; and

 

(vii)       Notwithstanding any other provision of this definition, any items
which are specially allocated pursuant to Sections 5.1(b) and 5.1(c) shall not
be taken into account in computing Profits or Losses.

 

“Project” shall mean the design, construction and development of the Base
Building, including all Developer Work and Base Building Work.

 

“Project Architect” shall have the meaning ascribed thereto in the Development
Agreement.

 

“Project Architect Agreement” shall have the meaning ascribed thereto in the
Development Agreement.

 

“Project Costs” shall have the meaning ascribed thereto in the Development
Agreement.

 

“Project Documents” shall mean, collectively, the MTA Project Documents and the
IDA Documents.

 

“Project Labor Agreement” shall have the meaning ascribed thereto in the
Development Agreement.

 

“Property” shall have the meaning set forth in Section 1.3(a).

 

“Punch List” shall have the meaning ascribed thereto in the Development
Agreement.

 

38

 

“Punch List Escrow Agreement” shall mean that certain Punch List Escrow
Agreement to be entered into by and between the Company, the Fund Member, the
Coach Member and Developer or the Replacement Developer, as applicable, at
closing in substantially the form attached as Exhibit L hereto.

 

“Punch List Work” shall have the meaning ascribed thereto in the Development
Agreement.

 

“Purchase Agreement” shall mean that certain Purchase and Sale Agreement, dated
as of the date hereof, by and between 510-514 West 34th Street Corp. and 516
West 34th Street LLC, Affiliates of the Coach Member, collectively, as seller,
and ERY 34th Street Acquisition LLC, an Affiliate of Related and Oxford, as
purchaser, with respect to the purchase and sale of certain parcels of land
known as 510-514 West 34th Street and 516-520 West 34th Street (Block 705, Lots
45 and 46 on the Tax Map of the City of New York), together with the buildings
and all other improvements located thereon, as the same may be amended, restated
or supplemented or otherwise modified from time to time.

 

“Redemption Agreement” shall mean that certain Redemption Agreement and
Amendment to be entered into by and between the Company, the Fund Member and the
Coach Member at Closing, in substantially the form attached as Exhibit K hereto.

 

“Register’s Office” shall mean the Office of the Register of the City of New
York.

 

“Regulations” shall mean the Income Tax Regulations, including Temporary
Regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

 

“Related” shall have the meaning set forth in the Recitals.

 

“Related Affiliate” shall mean any Person (a) over which any Related Control
Person exercises day-to-day operational and managerial control as a managing
member or otherwise, and (b) of which one or more Related Beneficial Owners
collectively own, directly or indirectly, at least three percent (3%) of the
economic interests; provided, that the aggregate equity investment of such
Related Control Persons with respect to both the ERY and the Western Rail Yard
Section of the John D. Caemmerer West Side Yard shall not be required to exceed
$100,000,000.00.

 

“Related Beneficial Owners” shall mean any of Stephen M. Ross and/or Jeff T.
Blau and/or Bruce A. Beal, Jr. and their respective spouses, descendants, heirs,
legatees and devisees and any trust created for the benefit of any such persons.

 

“Related Control Person” shall mean any of Stephen M. Ross and/or Jeff T. Blau
and/or Bruce A. Beal, Jr.

 

“Related Hudson Yards” shall mean Related Hudson Yards LLC, a Delaware limited
liability company.

 

“Related/Oxford Guarantor” shall mean, collectively, and jointly and severally,
Related and Oxford Guarantor, together with their respective permitted
successors and assigns.

 

39

 

 

 

“Related/Oxford Guaranty” shall mean that certain Guaranty Agreement, dated as
of the date hereof, made by the Related/Oxford Guarantor in favor of the Coach
Member.

 

“Replacement Developer” shall mean any Approved Replacement Developer appointed
by the Coach Member pursuant to Section 7.6.

 

“Restrictive Declarations” shall mean, collectively, (a) that certain
Restrictive Declaration for the Eastern Rail Yard, dated as of the date hereof,
made by Master Tenant and Legacy Tenant, and delivered to the Title Company for
recording in the Register’s Office, and (b) that certain Restrictive Declaration
(Zoning Resolution Section 93.70), dated as of the date hereof, made by Master
Tenant and Legacy Tenant, and delivered to the Title Company for recording in
the Register’s Office, as each of the same may be amended, restated or
supplemented or otherwise modified from time to time.

 

“Retail Premises Competitors” shall mean a list of the Coach Member’s
competitors, which list as of the date hereof is set forth on Exhibit G attached
hereto and which may be updated from time to time in accordance with Section
3.8(a).

 

“Retail Unit” shall mean the “Retail Unit” as defined in the Condominium
Declaration and as shown on the Floor Plans.

 

“Right of First Negotiation Agreement” shall mean that certain Right of First
Negotiation Agreement to be entered into by and among the Fund Member and the
Coach Member or the Coach Designee, as applicable, at Closing in substantially
the form attached as Exhibit M hereto.

 

“SAP Lease” shall mean, collectively, (a) that certain Lease, dated as of the
date hereof, by and between Legacy Tenant, as landlord, and SAP America Inc., a
Delaware corporation (“SAP”), as tenant, with respect to Floors 44 through 47 of
the Building, and (ii) that Design and Construction Agreement, dated as of the
date hereof, by and between Legacy Tenant, as landlord, and SAP, as tenant, as
each of the same may be amended, modified and/or restated from time to time.

 

“Schedule” shall have the meaning ascribed thereto in the Development Agreement.

 

“Service Contract” shall mean any contract or agreement to which Developer or
the Company is a party for the furnishing of management, maintenance, repairs,
supplies or other services exclusively to the Coach Unit, the Coach Exclusive
Systems or any other Coach Areas, and all amendments thereof. All Service
Contracts shall be terminable on thirty (30) days’ notice, and without the
payment of any termination fee or like payment, unless otherwise consented to by
the Coach Member.

 

“SFPF” shall have the meaning set forth in Section 9.3(b).

 

“Signage Plan” shall mean the Signage Plan attached as Exhibit M to the
Development Agreement.

 

“Subsidiaries” shall mean, collectively, the wholly owned direct or indirect
subsidiaries of the Company formed in accordance with the terms and conditions
of this Agreement. Each of the Subsidiaries is referred to herein as a
“Subsidiary”. The Subsidiaries of the Company on the date hereof are Legacy
Tenant and Legacy Mezzanine.

 

40

 



 

“Substantial Completion” or “Substantially Completed” shall have the meaning
ascribed thereto in the Development Agreement.

 

“Substantial Completion Date” shall have the meaning ascribed thereto in the
Development Agreement.

 

“Substitute Member” shall have the meaning set forth in Section 9.2.

 

“Tax Matters Member” shall have the meaning set forth in Section 12.4.

 

“Tenant” means any tenant of any of the Fund Member Units, including, without
limitation, L’Oreal USA, Inc. and SAP America, Inc.

 

“Tenant LLC Agreement” shall mean that certain Liability Company Agreement of
Legacy Yards Tenant LLC, dated as of the date hereof, as the same may be
amended, restated or supplemented or otherwise modified from time to time in
accordance with its terms and the terms of this Agreement.

 

“Tenant SNDAs” shall mean, collectively, (a) that certain Subordination,
Non-Disturbance and Attornment Agreement, dated as of the date hereof, by and
between HYIC, as mortgagee, and SAP, as tenant, with the consent and agreement
of Legacy Tenant, as landlord, (b) that certain Subordination, Non-Disturbance
and Attornment Agreement, dated as of the date hereof, by and between HYIC, as
mortgagee, and L’Oreal, as tenant, with the consent and agreement of Legacy
Tenant, as landlord, and (c) any other subordination, non-disturbance and
attornment agreement entered into by HYIC and any Tenant.

 

“Termination of Memorandum of Lease” shall mean that certain Termination of
Memorandum of Lease, executed by Legacy Tenant and the MTA and delivered by
Legacy Tenant to the MTA on the date hereof pursuant to the terms of the
Building C Lease.

 

“Third Party Lender” shall mean Starwood Property Mortgage, L.L.C., a Delaware
limited liability company, and its successors and assigns, as the holder of
Mortgage Note A-1 and Mezzanine Note A-1.

 

“Third Party Loan” shall mean, collectively, the Third Party Mortgage Loan and
the Third Party Mezzanine Loan.

 

“Third Party Mezzanine Loan” shall mean that portion of the Mezzanine Loan
evidenced by Mezzanine Note A-1, to be advanced by the Third Party Lender
pursuant to the Mezzanine Loan Documents, including, without limitation, all
interest thereon and all amounts payable with respect thereto in accordance with
the terms of the Mezzanine Loan Documents.

 

41

 

 

“Third Party Mortgage Loan” shall mean that portion of the Mortgage Loan
evidenced by Mortgage Note A-1, to be advanced by the Third Party Lender
pursuant to the Mortgage Loan Documents, including, without limitation, all
interest thereon and all amounts payable with respect thereto in accordance with
the terms of the Mortgage Loan Documents.

 

“Title Company” shall mean, collectively, First American Title Insurance
Company, Stewart Title Insurance Company, Old Republic Title Insurance Company,
and Fidelity National Title Insurance Company.

 

“Title Defect” shall mean any Encumbrance that is recorded against or otherwise
affects title to the Coach Unit and that is not a Permitted Encumbrance.

 

“Title Insurance Commitment” shall mean a commitment from the Title Insurer to
issue an owner’s policy of title insurance (on NYBTU current form) insuring the
fee simple title to the Coach Unit free of all Encumbrances other than the
Permitted Encumbrances.

 

“Title Insurer” shall mean a nationally recognized title insurance company
licensed to do business in the State of New York selected by the Coach Member.

 

“Transfer” shall have the meaning set forth in Section 9.1(a).

 

“Transfer Tax Forms” shall have the meaning set forth in Section 3.8(e)(iii).

 

“Units” shall mean, collectively, the Coach Unit, the Additional Office Units,
the Retail Unit, the Parking Unit, the Ancillary Unit, the Destination Retail
Access Unit and the Loading Dock Unit. Each of the Units is referred to herein
as a “Unit”.

 

“UTEP” shall mean the Third Amended and Restated Uniform Tax Exemption Policy of
the New York City Industrial Development Agency, as approved by the Board of
Directors of New York City Industrial Development Agency on August 3, 2010, as
amended, and as further amended, modified or supplemented from time to time by
the Board of Directors of New York City Industrial Development Agency.

 

“Violations” shall have the meaning ascribed thereto in the Development
Agreement.

 

“ZLDA” shall mean that certain Zoning Lot Development Agreement (Eastern Rail
Yard Section of the John D. Caemmerer West Side Yard), dated as of the date
hereof, made by the MTA and intended to be recorded in the Register’s Office.

 

2.2.Other Definitional Provisions.

 

(a)          As used in this Agreement, (i) accounting terms not defined in this
Agreement, and accounting terms partly defined to the extent not defined, shall
have the respective meanings given to them under GAAP, and (ii) terms defined in
the Act and not otherwise defined in this Agreement shall have the respective
meanings given to them under the Act.

 

(b)          The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and section, subsection and
exhibit references are to this Agreement unless otherwise specified.

 

42

 

 

(c)          The word “including” when used in this Agreement shall mean
“including, without limiting the generality of the foregoing.”

 

(d)          The word “day” when used in this Agreement shall mean a calendar
day unless otherwise specified.

 

(e)          The word “party” when used in this Agreement shall mean one or more
of the signatories to this Agreement, as the context requires.

 

(f)          Unless otherwise specifically provided herein to the contrary, all
consents and approvals to be granted hereunder shall, in order to be valid and
recognized by the parties, be and be required to be in writing, whether or not
specifically so stated.

 

(g)          The word “month” when used in this Agreement shall mean a calendar
month unless otherwise specified.

 

(h)          The word “amended” when used in this Agreement shall mean “amended,
modified, extended, renewed, changed or otherwise revised”; and the word
“amendment” shall mean “amendment, modification, extension, change, renewal or
other revision”.

 

(i)          The phrase “subject to the terms of this Agreement” when used in
this Agreement shall mean “upon and subject to all terms, covenants, conditions
and provisions of this Agreement.

 

(j)          The word “or” when used in this Agreement is not exclusive and the
word “including” when used in this Agreement is not limiting.

 

(k)          The word “delay” when used in this Agreement shall mean a delay or
interference to a particular schedule which (i) will require more than a minimal
rearrangement of or delay in other activities or commitments by the affected
party; (ii) was not caused by action or inaction of the affected party; and
(iii) is the sole cause of the rearrangement of or delay in other activities or
commitments by the affected party.

 

(l)          All pronouns when used in this Agreement shall be deemed to refer
to the masculine, feminine or neuter, singular or plural, as the identity of the
person or persons may require.

 

43

 

 

ARTICLE 3
DEVELOPMENT OF THE PROJECT

 

3.1.         Development of the Project. The Members hereby approve the Plans,
the Budget and the Schedule. The Members agree that the Project shall be
constructed and developed substantially as shown on the Plans, as modified from
time to time in accordance with the terms of this Agreement and the Development
Agreement. Subject to and in accordance with the provisions of this Agreement
and the Development Agreement (including, without limitation, the Coach Costs
Cap), the Coach Member shall be responsible to fund, or cause to be funded, the
Coach Total Development Costs, and the Fund Member shall be responsible to fund,
or cause to be funded, all other Project Costs incurred by Legacy Tenant or the
Company. The obligations of the Coach Member hereunder are guaranteed by the
Coach Guarantor subject to and in accordance with the Coach Guaranty, and the
obligations of the Fund Member hereunder are guaranteed by the Related/Oxford
Guarantor subject to and in accordance with the Related/Oxford Guaranty.

 

3.2.         Development Agreement; Development Management Agreement.

 

(a)          Developer, an Affiliate of the Fund Member, as developer, and the
Coach Member have, as of the date hereof, entered into the Development
Agreement, pursuant to which Developer has agreed, among other things, to
perform and complete the Developer Work in accordance with the provisions of the
Development Agreement. The Fund Member and the Coach Member, each for itself,
hereby acknowledges and consents to, the Development Agreement and the terms,
covenants and conditions thereof.

 

(b)          Developer and Legacy Tenant have, as of the date hereof, entered
into the Development Management Agreement, pursuant to which Developer has
agreed to develop and construct or cause to be constructed the Building and
other improvements on the Land in accordance with the Plans and the terms of the
Development Management Agreement and the Development Agreement. Notwithstanding
anything to the contrary contained herein or in the Development Management
Agreement, nothing in the Development Management Agreement shall limit or
otherwise affect the obligations of the Fund Member under this Agreement or the
obligations of Developer under the Development Agreement or the rights of the
Coach Member under this Agreement or the Development Agreement, and in the event
of any inconsistency or conflict between (i) the terms of this Agreement and the
terms of the Development Management Agreement or (ii) the terms of the
Development Agreement and the terms of the Development Management Agreement,
then in each case the terms of this Agreement or the Development Agreement, as
applicable, shall prevail. Subject to the foregoing, (A) the Fund Member and the
Coach Member, each for itself, hereby acknowledges and consents to, the
Development Management Agreement and the terms, covenants and conditions
thereof, and (B) the Fund Member shall, on behalf of the Company and Legacy
Tenant, cause Developer to perform all of its obligations under the Development
Agreement and the Development Management Agreement in accordance with the terms
thereof.

 

3.3.         Expansion of Coach Unit.

 

(a)          From and after the date hereof but prior to the Substantial
Completion Date, but subject to Section 3.3(b), the Coach Member shall have the
right, from time to time, to exercise the Coach Expansion Right by delivery of
written notice to the Fund Member (a “Coach Expansion Notice”) identifying the
portion of the Coach Expansion Premises with respect to which the Coach Member
is electing to exercise the Coach Expansion Right; provided that (i) the Coach
Expansion Right may be exercised only with respect to all of Office Unit 2A or
all of Office Unit 2A and Office Unit 2B (i.e., the Coach Expansion Right may
not be exercised with respect to a portion of Office Unit 2A or Office Unit 2B);
and (ii) if the Coach Member elects to exercise the Coach Expansion Right with
respect to less than all of the Coach Expansion Premises, then the Coach
Expansion Right shall be exercisable in ascending vertically contiguous Unit
increments only (i.e., the Coach Expansion Right with respect to Office Unit 2B
may only be exercised after or simultaneously with the exercise of the Coach
Expansion Right with respect to Office Unit 2A). From and after the date of a
Coach Expansion Notice, the Coach Unit shall for all purposes of this Agreement
and the Development Agreement include the Coach Expansion Premises which are the
subject of such Coach Expansion Notice (including for purposes of applying the
Cost Allocation Methodology).

 

44

 

 

(b)          If at any time prior to the Substantial Completion Date the Fund
Member shall enter into or cause Legacy Tenant to enter into active negotiations
and exchange one or more drafts of a term sheet, letter of intent, lease or
purchase and sale agreements with a prospective tenant or purchaser of all or a
portion of the Coach Expansion Premises, then the Fund Member shall provide
written notice thereof to the Coach Member (an “Expansion Premises Notice”) and
the Coach Member may, at its option, elect to exercise the Coach Expansion Right
for the entire Coach Expansion Premises or the portion thereof which is the
subject of such Expansion Premises Notice by delivering a Coach Expansion Notice
to the Fund Member within ten (10) Business Days following the receipt by the
Coach Member of the Expansion Premises Notice. If the Coach Member shall fail to
timely provide a Coach Expansion Notice with respect to all or any portion of
the Coach Expansion Premises which is the subject of an Expansion Premises
Notice as provided in this Section 3.3(b), then the Coach Expansion Right shall
be deemed waived by the Coach Member with respect to the portion of the Coach
Expansion Premises subject to the Expansion Premises Notice, provided, that if
the Fund Member shall not actually execute and deliver a binding lease or
purchase and sale agreement, as the case may be, with the prospective tenant or
purchaser described in an Expansion Premises Notice within six (6) months
following the date of such Expansion Premises Notice, then the Coach Expansion
Right shall be reinstated with respect to the applicable Coach Expansion
Premises for the period from the date that is six (6) months following the date
of such Expansion Premises Notice to the Substantial Completion Date; provided,
further, that if such six (6) month period would extend beyond the Substantial
Completion Date and the Fund Member shall not have executed and delivered a
binding lease or purchase and sale agreement prior to the date that is thirty
(30) days prior to the then anticipated Substantial Completion Date, then Fund
Member shall provide written notice thereof on or prior to such date to the
Coach Member and the Coach Member shall have the right to exercise the Coach
Expansion Right by delivering a Coach Expansion Notice to the Fund Member within
ten (10) days following the receipt by the Coach Member of such notice.

 

(c)          In the event that the Coach Member shall deliver a Coach Expansion
Notice to the Fund Member in accordance with this Section 3.3, then Coach’s
Allocable Share, the Coach Total Development Costs, the Coach Costs Cap and the
Coach Fixed Land Costs shall be increased in accordance with the terms of the
Development Agreement to reflect the inclusion of the applicable Coach Expansion
Premises in the Coach Unit, and the Coach Member shall pay or cause to be paid
(with Additional Capital Contributions or proceeds of the Coach Unit Loan) an
amount equal to (i) all Coach Total Development Costs allocable to the
applicable Coach Expansion Premises incurred and funded with proceeds of the
Third Party Loan prior to the date of the Coach Expansion Notice, together with
interest thereon at an annual rate equal to the Interest Rate, from the date
such Project Costs were funded with proceeds of the Third Party Loan until paid
hereunder, and (ii) all Coach Fixed Land Costs, other than the portion of the
Coach Fixed Land Cost equal to the Option Price (as defined in the Building C
Lease) for the applicable Coach Expansion Premises, due and payable pursuant to
the applicable terms of the Development Agreement as of the date of the Coach
Expansion Notice, which amount shall be paid pursuant to the first Draw Request
submitted after the date of Coach Expansion Notice which includes the
computation of the amounts in clauses (i) and (ii) above. From and after the
date of such Draw Request, the Coach Member shall pay or cause to be paid (with
Additional Capital Contributions or proceeds of the Coach Unit Loan), subject to
and in accordance with the terms of this Agreement and the Development
Agreement, all Coach Total Development Costs allocable to the applicable Coach
Expansion Premises incurred thereafter and the balance of the Coach Fixed Land
Costs for the applicable Coach Expansion Premises.

 

45

 

 

3.4.         Financing of the Construction of the Project; Funding; Etc.

 

(a)          Simultaneously herewith, the Company has (i) caused Legacy Tenant
to enter into the Mortgage Loan Documents, pursuant to which the Mortgage Lender
has agreed to make the Mortgage Loan to Legacy Tenant, and (ii) caused Legacy
Mezzanine to enter into the Mezzanine Loan Documents, pursuant to which the
Mezzanine Lender has agreed to make the Mezzanine Loan to Legacy Mezzanine,
which will be funded by the Coach Lender in an aggregate amount equal to the
Coach Unit Loan and by the Third Party Lender in an aggregate amount equal to
the Third Party Loan. The Coach Lender has satisfied both the Fund Member and
the Third Party Lender of the financial capability of the Coach Lender to
fulfill all of its funding obligations under the Loan Documents with respect to
the Coach Unit Loan. The Third Party Lender has satisfied both the Coach Member
and the Coach Lender of the financial capability of the Third Party Lender to
fulfill all of its funding obligations under the Loan Documents with respect to
the Third Party Loan. Without limiting its obligations hereunder or under the
Development Agreement, but subject to the provisions of Section 6.1(e), Section
8.4 and Article 10, the Coach Member acknowledges and agrees that it shall be
responsible for the repayment of the Coach Unit Loan, including the payment,
when due, of all interest thereon and all other amounts payable to the Coach
Lender or otherwise with respect to the Coach Unit Loan. Without limiting its
obligations hereunder, but subject to the provisions of Section 6.1(e), Section
8.4 and Article 10, the Fund Member shall be responsible for the repayment of
the Third Party Loan, including the payment, when due, of all interest thereon
and all other amounts payable to the Third Party Lender or otherwise with
respect to the Third Party Loan. Nothing contained in this Section 3.4(a) shall
limit the rights or remedies of either Member with respect to any breach by the
other Member of its obligations under this Agreement.

 

(b)          All Project Costs of any and every kind or nature which constitute
Coach Total Development Costs, including, without limitation, the Coach Fixed
Land Cost, and all other amounts otherwise payable by the Coach Member under
this Agreement or the Development Agreement, shall be paid and funded by the
Coach Member, as a Capital Contribution or from the proceeds of the Coach Unit
Loan, subject to the terms and conditions of this Agreement and the Development
Agreement (including, as applicable, the Coach Costs Cap), and all other Project
Costs of any and every kind or nature shall be paid or funded by the Fund
Member, as a Capital Contribution or from the proceeds of the Third Party Loan.
Without limiting the obligation of the Coach Member to pay the Coach Fixed Land
Costs and the other Coach Total Development Costs or any other amounts payable
by the Coach Member hereunder or under the Development Agreement, the Fund
Member shall pay or caused to be paid, as a Capital Contribution or from the
proceeds of the Third Party Loan, all rent and other payments due to the MTA
under the Building C Lease, the payment to the MTA of the applicable Option
Price to acquire fee title to the Coach Unit and to otherwise cause the Closing
to occur on the terms and subject to the conditions set forth herein.



 



46

 

 

*** Confidential Treatment Requested

 

(c)          The Members hereby acknowledge and agree that, prior to the date
hereof, (i) the Fund Member and its Affiliates have incurred Pre-Development
Costs in connection with the Project, and (ii) Developer commenced or caused to
be commenced, on behalf of Legacy Tenant, the Early Work, and Developer and its
Affiliates have incurred certain Project Costs, on behalf of Legacy Tenant, in
connection therewith, as such Pre-Development Costs and Project Costs are set
forth in more detail on Schedule 5 attached hereto. On the Construction Loan
Closing Date, (A) each Member agrees to fund, to the extent not funded under the
initial Construction Loan Draw Request, as provided in Section 1.11(e) hereof,
its Allocable Share of all Pre-Development Costs and Project Costs incurred
prior to the date hereof, (B) the Coach Member agrees to fund ***, to the extent
not funded under the initial Construction Loan Draw Request, and (C) the Fund
Member agrees to fund ten percent (10%) of the Fund Member Land Costs in an
amount equal Two Million Nine Hundred Thirty-Five Thousand Seven Hundred and
00/100 Dollars ($2,935,700.00), to the extent not funded under the initial
Construction Loan Draw Request. All amounts funded by the Members or with the
proceeds of the Construction Loan pursuant to this Section 3.4(c) (1) in respect
of Pre-Development Costs shall be applied on the Construction Loan Closing Date
to the payment of unpaid Pre-Development Costs and to reimburse the Fund Member
and its Affiliates for Pre-Development Costs previously paid by such Persons on
behalf of Legacy Tenant or the Company prior to the date hereof, and (2) in
respect of Project Costs incurred by or on behalf of Legacy Yards prior to the
date hereof (which portion funded by the Coach Member or with the proceeds of
the Coach Unit Loan is a portion of the Coach Total Development Costs) shall be
paid to Developer on the Construction Loan Closing Date for the payment or
reimbursement of Project Costs incurred by or on behalf of Developer prior to
the date hereof, in each case as set forth in more detail on Schedule 5 attached
hereto. The portion of the Coach Fixed Land Costs funded by the Coach Member or
with the proceeds of the Coach Unit Loan on the Construction Loan Closing Date
(which amount is a portion of the Coach Total Development Costs), and the
portion of the Fund Member Land Costs funded by the Fund Member or with the
proceeds of the Third Party Loan on the Construction Loan Closing shall be paid
to or as directed by ERY Tenant on the Construction Loan Closing Date for the
payment or reimbursement of costs incurred by or on behalf of ERY Tenant in
connection with the ERY, including with respect to the Required Podium
Infrastructure. From and after the Construction Loan Closing Date, the Fund
Member shall pay, or cause the Third Party Lender to advance Third Party Loan
proceeds to pay, the balance of the Fund Member Land Cost monthly on the basis
of the percentage of completion of the Required Podium Infrastructure until
construction of the Required Podium Infrastructure is completed. Subject to the
terms of the Loan Documents, all amounts funded by (x) the Coach Member, as a
Capital Contribution or from the proceeds of the Coach Unit Loan, for the
payment of Coach Fixed Land Costs, except a portion thereof equal to the amount
described in Section 10.08(a) of the Development Agreement, and (y) the Fund
Member, as a Capital Contribution or from the proceeds of the Third Party Loan,
for the payment of Fund Member Land Costs shall be paid to or as directed by ERY
Tenant upon receipt for the payment or reimbursement of costs incurred by or on
behalf of ERY Tenant in connection with the ERY, including with respect to the
Required Podium Infrastructure.

 

47

 

 

(d)          The Coach Member will have full audit rights with respect to the
Coach Total Development Costs, which shall be done on an “open book” basis as
provided in Article 4 of the Development Agreement. The Fund Member shall, or
shall cause Developer to, provide any and all such items and materials
referenced in Article 4 of the Development Agreement to the Coach Member in
accordance with the requirements set forth therein (to the attention of the
Coach Member Representatives named in Schedule 3 attached hereto, provided that
the Coach Member shall have the right to add and remove names from such Schedule
3 from time to time by Notice to the Fund Member), in each case promptly
following the preparation of same; and shall in any event promptly do so
following request of the Coach Member. In addition, if the Coach Member shall
terminate the Development Agreement, the Development Management Agreement and/or
the Executive Construction Management Agreement in accordance with the terms of
Section 7.7, then (i) the Fund Member will have full audit rights with respect
to all Project Costs incurred after the replacement of Developer as the
developer of the Project, including with respect to the books and records of the
Company and its Subsidiaries or the Replacement Developer (but, in such case,
only to the extent relating to the Project or Project Costs), the Coach Member
or the Coach Guarantor (but, in each case, only to the extent that any such
Person has records relating to expenses charged to the Project which are not
otherwise available to the Fund Member), which shall be done on an “open book”
basis as provided in Article 4 of the Development Agreement, which for the
purposes of this Section 3.4(d) is hereby incorporated herein as if fully set
forth herein and all references therein to Developer, the Coach Member and Coach
Total Development Costs shall instead refer to the Replacement Developer, the
Fund Member and all Project Costs, respectively, and (ii) the Coach Member shall
or shall cause the Replacement Developer to provide any and all such items and
materials referenced in Article 4 of the Development Agreement which are in the
possession or control of the Coach Member or such Replacement Developer to the
Fund Member in accordance with the requirements set forth therein (to the
attention of the Fund Member Representatives named in Schedule 3 attached
hereto, provided that the Fund Member shall have the right to add and remove
names from such Schedule 3 from time to time by Notice to the Coach Member), in
each case promptly following the preparation of same; and shall in any event
promptly do so following request of the Fund Member.

 

(e)          The Coach Member acknowledges and agrees that (i) the Mortgage Note
A-2 and the Mezzanine Note A-2 each provide for accrual of interest thereon, and
that no principal or interest is payable on the Mortgage Note A-2 and the
Mezzanine Note A-2 on a current monthly basis prior to the maturity thereof, and
(ii) without the prior written consent of the Members in each instance (which
consent may be granted or withheld in each Member’s sole discretion), neither
Member may cause or permit the Company or any Subsidiary to amend or modify any
of the terms of the Mortgage Note A-2 or any of the Mortgage Loan Documents or
the Mezzanine Note A-2 or any of the Mezzanine Loan Documents to require the
payment of interest or any principal on a current monthly basis under the
Mortgage Note A-2 and/or the Mezzanine Note A-2 prior to the Closing and the
severance of the Mortgage Loan and the other Mortgage Loan Documents and of the
Mezzanine Loan and the other Mezzanine Loan Documents.

 

48

 

 

3.5.         Construction of the Project; Guarantees

 

(a)          Subject to the provisions of this Agreement and the Development
Agreement, including, without limitation, the provisions hereof and thereof with
respect to the rights of one or more Members or the Coach Member, as the case
may be, to grant or withhold its consent or approval, including, without
limitation, pursuant to Section 7.2, and the terms of Section 7.7, the Fund
Member, in the name of and on behalf of the Company, at the Fund Member’s sole
cost and expense (except to the extent any such cost and expense is included in
Coach Total Development Costs, subject, however, to the Coach Costs Cap, or is
otherwise required to be paid by the Coach Member pursuant to the provisions of
this Agreement or the Development Agreement), shall have the authority and the
obligation to do or cause to be done each and all of the following:

 

(i)          cause the Company to design, develop and construct, or cause to be
designed, developed and constructed on behalf of the Company and Legacy Tenant,
the Building and in accordance with all applicable Laws, the Plans and the
provisions of this Agreement, the Development Agreement, the Development
Management Agreement and the Loan Documents;

 

(ii)         cause the Company to obtain or cause to be obtained on behalf of
Legacy Tenant such licenses and permits as are necessary or appropriate for the
design, construction, and occupancy of the Building;

 

(iii)        comply, and cause the Company and Legacy Tenant to comply with all
the Laws applicable to the Project and, in the case of the Company, all Laws
applicable to the Company and its Subsidiaries;

 

(iv)         cause the Company to comply and cause its Subsidiaries to comply
with the Project Documents;

 

(v)          cause the Company to comply and cause Legacy Tenant to comply with
the terms of the Mortgage Loan Documents, the Development Management Agreement,
the Executive Construction Management Agreement, and all other agreements to
which Legacy Tenant is a party, including, without limitation, any design,
development or construction agreements (such compliance to include, without
limitation, the preparation, processing, and approval of Draw Requests, the
payment of contractors and consultants, and the design and construction of the
Building);

 

(vi)         cause the Company to comply and cause Legacy Mezzanine to comply
with the terms of the Mezzanine Loan Documents and all other agreements to which
Legacy Mezzanine is a party;

 

(vii)        cause Legacy Tenant to select, or cause Developer or the Executive
Construction Manager to select, and hire, engage, administer, monitor and
supervise, or cause Developer or the Executive Construction Manager to hire,
engage, administer, monitor and supervise, the services of, the Project
Architect, all engineers, the Construction Manager, and all contractors,
materialmen, suppliers and consultants with respect to the design, development
and construction of the Building, and to delegate authority to Developer and/or
the Executive Construction Manager to hire, engage, administer, monitor and
supervise such Persons pursuant to the Development Management Agreement or the
Executive Construction Management Agreement, as applicable;

 

49

 

 

(viii)      subject to the provisions of Section 7.9, make judgments or
decisions concerning the exercise and enforcement of the Company’s or a
Subsidiary’s rights under all other agreements to which the Company or such
Subsidiary is a party, as applicable; and

 

(ix)         cause Legacy Tenant to enforce, or cause Developer or the Executive
Construction Manager to enforce, the rights and remedies of Legacy Tenant,
Developer or the Executive Construction Manager, as applicable, under all dual
obligee payment and performance bonds and any guaranty obtained with respect to
the Developer Work and the Base Building Work pursuant to Section 7.01(b) of the
Development Agreement.

 

(b)          Simultaneously herewith, the Related/Oxford Guarantor has executed
and delivered to the Coach Member the Related/Oxford Guaranty, and the Coach
Guarantor has executed and delivered to the Fund Member and Developer the Coach
Guaranty.

 

3.6.         Budget; Allocation of the Costs of the Project; Audit; Books and
Records.

 

(a)          The Members hereby approve the Budget and the Cost Allocation
Methodology. All disputes with respect to the Coach Total Development Costs or
the allocation of Project Costs or any other cost or expenses to a Member shall
be resolved, as applicable, by arbitration as provided in Article 14 of the
Development Agreement or Section 3.10 of this Agreement, as applicable. The
Coach Member agrees that the Fund Member shall have the right to have a
representative attend (without participation) or to participate in any such
arbitration pursuant to the Development Agreement to the extent the subject
matter thereof involves any matter that is subject to the approval or consent of
the Fund Member pursuant to the terms of this Agreement.

 

(b)          Without duplication of any reports provided by Developer to the
Coach Member pursuant to the Development Agreement, the Fund Member shall
provide or cause Developer to provide the Coach Member with monthly reports,
commencing one month from the date hereof and ending on the date of Final
Completion, detailing the status of construction and comparing Project Costs
actually incurred with Project Costs anticipated in the Budget and the actual
progress of construction with the Schedule. To the extent not delivered by
Developer to the Coach Member pursuant to the Development Agreement, the Fund
Member shall deliver or cause to be delivered to the Coach Member copies of all
written status reports, invoices, shop drawings, field changes, Draw Requests,
lien waivers and releases received or given by the Company or Legacy Tenant
under any agreement with respect to the Project to which the Company or Legacy
Tenant is a party, including, without limitation, the Loan Documents, promptly
upon giving or receiving any such notice, approval, report, other document or
communication.

 

50

 

 

(c)          Each Member and its representatives shall have the right, on a
semi-annual basis, to inspect, audit and make copies of all books and records of
the Company, and all materials in the possession of the Company, the Executive
Construction Manager, Developer or any Replacement Developer, the Construction
Manager (but, in the latter case, only to the extent the Company has the right
under the Construction Management Agreement to inspect, audit and make copies of
any books and records of the Construction Manager), and the Project Architect
(but only to the extent the Company has the right under the Project Architect’s
Agreement to inspect, audit and make copies of any books and records of the
Project Architect). In addition, the Coach Member shall have the right, on a
semi-annual basis, to inspect, audit and make copies of all books and records of
the Fund Member relating to the Company or any Subsidiary, but only to the
extent such books and records relate to costs and expenses charged to the
Developer Work or Project Costs allocated to Coach Member pursuant to the Cost
Allocation Methodology. Notwithstanding the foregoing, if the Coach Member
exercises its right to replace Developer pursuant to Section 7.7, the Fund
Member shall thereafter have the right, on a semi-annual basis, to inspect,
audit and make copies of all books and records of the Coach Member relating to
the Company or any Subsidiary, but only to the extent such books and records
relate to costs and expenses allocated to Fund Member pursuant to the Cost
Allocation Methodology after the date of such replacement. The Fund Member shall
cause all relevant agreements entered into prior to any Management Change Event,
and the Coach Member shall cause all relevant agreements entered into upon or
following any Management Change Event, to contain reasonable audit and
inspection rights as provided above. Any such audit shall be conducted during
business hours, on reasonable notice, and at the auditing Member’s cost and
expense, unless such audit of the Company’s or, prior to any replacement of
Developer, Developer’s books and records shall determine that the amount
allocated to the auditing Member was overstated by more than 3%, in which case
the costs and expenses for such audit shall be paid by the other Member. Each
Member shall submit a report of its findings (in each audit) to the Company and
the other Member not later than ten (10) Business Days after it concludes each
such audit.

 

(d)          The Members shall consult in good faith to resolve any matter in
dispute raised in any audit conducted by a Member as provided in Section 2.6(c)
within ten (10) Business Days of receipt by the Company and the other Member of
an audit report. If the Members cannot resolve a particular dispute (with
respect to any matter raised in such audit report) within such ten (10) Business
Day period, the dispute shall be submitted to Arbitration pursuant to the
provisions of Section 3.10 hereof; provided, however, that in no event shall any
dispute prevent or delay Draw Requests from being processed and paid, subject in
all events to the satisfaction of all conditions applicable thereto.

 

(e)          If any amounts paid by or on behalf of the Coach Member or funded
by the Coach Lender are ultimately determined to have been improperly charged to
the Coach Total Development Costs under the terms of this Agreement or the
Development Agreement, then the Coach Total Development Costs will be
appropriately reduced and credited, with interest, as provided in Section 4.02
or Section 4.03 of the Development Agreement. If any amounts paid by or on
behalf of the Fund Member or funded by the Third Party Lender for Project Costs
incurred following the replacement of Developer are ultimately determined to
have been improperly charged to the Fund Member under the terms of this
Agreement, then the Coach Total Development Costs will be appropriately
increased and paid, with interest, as provided in Section 4.02 or Section 4.03
of the Development Agreement which are hereby incorporated herein.

 

51

 

 

(f)          Nothing herein shall prevent the Coach Member from conducting an
inspection of all books and records of the Company for purposes of a final
accounting described in Section 13.05 of the Development Agreement.

 

(g)          The Company shall maintain copies of all Draw Requests, invoices
and other documentation as shall be necessary to establish and verify the
Project Costs for a period of two (2) years following the date on which Final
Completion occurs; provided, that such maintenance shall give the Coach Member
no additional rights or time periods for audit; and provided, further, that if
the Coach Member requests (at any time prior to the expiration of such two-year
period) that the Company deliver to the Coach Member (at the Coach Member’s sole
cost and expense) copies of all such Draw Requests, invoices and other
documentation, then the Company shall deliver all such materials to the Coach
Member.

 

(h)          In the event that the Coach Member exercises its right to replace
Developer pursuant to Section 7.6, then the Coach Member shall thereafter
provide or cause the Replacement Developer to provide to the Fund Member all
monthly Draw Requests in accordance with Section 4.2(e) hereof and copies of all
written status reports and other information, documents and materials with
respect to the Project that the Replacement Developer, pursuant to the
replacement development agreement or otherwise, provides to Legacy Tenant, the
Company or the Coach Member.

 

3.7.         Condominium Regime.

 

(a)          The Fund Member, on behalf of the Company and Legacy Tenant, shall
cause the MTA to, immediately prior to the Closing, submit the Building to a
condominium form of ownership (the “Condominium”) in accordance with the
provisions of Article 9-B of the New York State Real Property Law (the
“Condominium Act”) and this Section 3.7.

 

(b)          Attached hereto as Exhibit C-1 is the form condominium declaration
for the Condominium (the “Form Declaration”), which Form Declaration is hereby
approved by the Coach Member and the Fund Member. The Form Declaration, with any
revisions thereto approved by the Coach Member in accordance with Section 3.7(f)
is referred to herein as the “Condominium Declaration”.

 

(c)          Attached hereto as Exhibit C-2 is the form of by-laws of the
Condominium (“Form By-laws”), which Form By-laws are hereby approved by Coach
Member and Fund Member. The Form By-laws, together with any revisions approved
by the Coach Member in accordance with Section 3.7(f) are referred to herein as
the “Condominium By-laws”.

 

(d)          Attached hereto as Exhibit C-3 are the form Floor Plans (“Form
Floor Plans”), which Form Floor Plans are hereby approved by Coach Member and
Fund Member. The Form Floor Plans, together with any revisions thereto approved
by the Coach Member in accordance with Section 3.7(f) are referred to herein as
the “Floor Plans”. The Fund Member shall cause the approved Floor Plans to be
filed with (and in the form required by) the New York City Department of Finance
Tax Map Unit and recorded in the Register’s Office.

 

52

 

 

(e)          The Fund Member shall, on behalf of the MTA, use its commercially
reasonable efforts to obtain or cause Legacy Tenant to obtain a “no action”
letter from the New York State Department of Law (the “NYS Law Department”)
permitting the distribution of the Coach Unit to the Coach Member or the Coach
Designee and the other Units without the necessity of filing an offering plan
and without such distribution being made pursuant to an offering plan (the “No
Action Letter”). The Fund Member shall, on behalf of the MTA, file or cause
Legacy Tenant to file the applicable application with the NYS Law Department
requesting that the NYS Law Department issue the No Action Letter (the
“Application”). The Coach Member will, upon the Fund Member’s request, at no
expense to the Coach Member, execute and deliver to the Fund Member an affidavit
of a principal of the Coach Member, in support of the No Action Letter, in form
and substance reasonably acceptable to the Fund Member and the Coach Member,
which affidavit the Fund Member shall submit or cause Legacy Tenant to submit,
on behalf of the MTA, to the NYS Law Department together with MTA’s written
request for the No Action Letter. The Coach Member will reasonably cooperate
with the Fund Member, at no cost or expense to the Coach Member, in connection
with the Fund Member’s efforts to obtain the No Action Letter, which cooperation
shall include furnishing to the NYS Law Department such additional information
and/or documents as the NYS Law Department may reasonably request, including,
but not limited to, executing and delivering a new affidavit which has been
revised at the direction of the NYS Law Department, all subject to the
reasonable approval of the Coach Member. If the NYS Law Department shall decline
to issue the No Action Letter, then the Fund Member shall prepare and file or
cause Legacy Tenant to prepare and file, on behalf of the MTA, an offering plan
with respect to, and shall take all other action necessary to legally permit,
the distribution of the Coach Unit to the Coach Member or the Coach Designee as
contemplated in this Agreement at the Closing. The Fund Member shall be
responsible for all costs and expenses incurred in connection with the No Action
Letter or, if the No Action Letter is not issued by the NYS Law Department, any
required offering plan and other action.

 

(f)          The Fund Member shall, no later than thirty (30) days prior to
recording the Condominium Declaration, provide to the Coach Member copies of the
proposed final versions of the Condominium Documents (as defined below) prepared
and/or revised by the Fund Member or its counsel. Within ten (10) Business Days
of the Fund Member’s delivery of the Condominium Declaration, the Condominium
By-laws and/or the Floor Plans to the Coach Member, the Coach Member shall
notify the Fund Member in writing of its approval or disapproval of such
proposed final version of the Condominium Declaration, Condominium By-laws
and/or the Floor Plans, as the case may be; which approval or disapproval shall
be granted or withheld in the Coach Member’s sole discretion with respect to any
changes to the Form Declaration, Form By-laws or Form Floor Plans which affect
the use or occupancy of the Coach Areas for their permitted purposes or the
rights or obligations of the Coach Member or the Coach Designee, as the owner of
the Coach Unit or otherwise, including, without limitation, any common charges
or other costs or expenses allocable or otherwise payable to the Coach Member or
the Coach Designee, as the owner of the Coach Unit or otherwise, or any changes
to the Form Declaration with respect to the Core Wall Installation (as defined
therein), and granted or withheld in the Coach Member’s reasonable discretion
with respect to any other changes. If the Coach Member timely notifies the Fund
Member that it does not approve the proposed final version of the Condominium
Declaration, Condominium By-laws and/or any of the Floor Plans, as the case may
be, such notice shall specify in reasonably sufficient detail the provisions or
components with respect to which Coach Member is withholding its consent and the
reasons therefor. If, the Coach Member fails to deliver such written notice to
the Fund Member within such ten (10) Business Day period, the Fund Member may
send a second notice to the Coach Member of such failure to respond and if the
Coach Member does not respond to such second notice within five (5) Business
Days after receipt of the same, then, (i) with respect to matters for which the
Coach Member has reasonable discretion, the Coach Member shall be deemed to have
approved the proposed final version of such matters in the Condominium
Declaration, the Condominium By-laws and/or the Floor Plans, as the case may be,
and (ii) with respect to matters for which the Coach Member has sole discretion,
the Coach Member shall be deemed to have disapproved the proposed final version
of such matters in the Condominium Declaration, the Condominium By-laws and/or
the Floor Plans, as the case may be.

 

53

 

 

(g)          Each of the Fund Member and the Coach Member shall, subject to the
provisions of this Agreement and the Development Agreement, reasonably cooperate
with the other party with respect to the Condominium Documents, including
providing all reasonable information and executing and delivering all documents,
forms and affidavits required under the Condominium Act or otherwise required
with respect to the Condominium Declaration or any other Condominium Document.

 

3.8.         Conditions to Distribution of Coach Unit; Closing Payments and
Deliveries.

 

(a)          Coach Member’s Conditions to Close. The Coach Member’s obligation
to consummate Closing pursuant to this Agreement is conditioned upon the
satisfaction (or waiver in writing by the Coach Member) of the following
conditions on and as of the Closing Date:

 

(i)          The Fund Member shall have delivered or caused to be delivered to
the Coach Member all of the documents and deliveries under Section 3.8(e) and
shall have performed all of its other obligations under this Agreement to be
performed on or prior to the Closing Date in all material respects.

 

(ii)         (A) Substantial Completion has been achieved, and (B) the Punch
List Work has been agreed upon by the Coach Member and Developer, in accordance
with the applicable terms and provisions of the Development Agreement (it being
understood that the schedule for completing the Punch List Work may not and need
not be finally agreed upon, as provided in Section 9.02(h) of the Development
Agreement).

 

(iii)        The Coach Member has received an updated environmental report,
showing no adverse change to environmental conditions from that shown in the
environmental report obtained by the Mortgage Lender and the Mezzanine Lender in
connection with the closing of the Construction Loan.

 

(iv)         The Fund Member has provided, or caused to be provided, to the
Coach Member reasonably satisfactory evidence that, based on the Budget as of
the Closing Date, sufficient Fund Member Equity Commitments remain to be called
(or other funds are available, in addition to the Coach Member’s Allocable
Share) to pay for the costs of achieving Final Completion in accordance with the
Plans, the Development Agreement and all applicable Laws.

 

54

 

 

(v)          The conditions to release of the Coach Unit under the Mortgage Loan
Documents shall be satisfied or waived by the Mortgage Loan Agent (it being
understood that other than the payment of the Coach Total Development Costs in
accordance with the terms and provisions of this Agreement and the Development
Agreement and all other amounts required to be paid by the Coach Member pursuant
to Section 3.8(h)(i) below, the Fund Member shall have the obligation to cause
all such conditions to be timely satisfied); the Mortgage Loan and the
applicable Mortgage Loan Documents shall be severed to separately evidence and
secure the amount of the Coach Mortgage Loan (the “Coach Severed Mortgage
Loan”), which Coach Severed Mortgage Loan shall be (A) evidenced by Mortgage
Note A-2, as the same may be amended to reflect the severance of the Mortgage
Loan and the other Mortgage Loan Documents, in the aggregate outstanding
principal amount of the Coach Mortgage Loan, and (B) secured by a mortgage and
other security instruments required by the Coach Lender solely encumbering the
Coach Unit (collectively, the “Coach Severed Mortgage”), and any Mortgage Loan
Documents not so severed shall be amended or terminated in part to exclude the
Coach Unit thereunder, in each case as contemplated in the Mortgage Loan
Documents; unless repaid by the Coach Member to the Coach Lender or otherwise
extinguished at Closing, the Mezzanine Loan and the applicable Mezzanine Loan
Documents shall be severed to separately evidence and secure the amount of the
Coach Mezzanine Loan (the “Coach Severed Mezzanine Loan”), which Coach Severed
Mezzanine Loan shall be (1) evidenced by Mezzanine Note A-2, as the same may be
amended to reflect the severance of the Mezzanine Loan and the other Mezzanine
Loan Documents, in the aggregate outstanding principal amount of the Coach
Mezzanine Loan, and (2) secured by a pledge and other security instruments
required by the Coach Lender, as contemplated in the Mezzanine Loan Documents,
it being understood and agreed that in no event shall the Coach Severed Loan be
secured by any interest in the Company or its Subsidiaries or any of the
Property other than the Coach Unit or the Coach Member’s (or the Coach
Designee’s) interest therein or an interest in the Coach Member; and the Fund
Member shall cause Legacy Tenant, Legacy Mezzanine or the Company, as
applicable, to execute such agreements as are reasonably necessary in order to
effectuate and memorialize the assignment to and assumption by the Coach Member
or the Coach Designee of the borrower’s obligations under the Coach Severed
Mortgage Loan, Mortgage Note A-2, the Coach Severed Mortgage, Mezzanine Note A-2
and any other agreements or instruments evidencing or securing the Coach Severed
Mortgage Loan and the Coach Severed Mezzanine Loan, and the assignment of the
lender’s interest therein to the Coach Lender (to the extent not held by the
Coach Lender) or another lender designated by the Coach Member.

 

(vi)         The Mortgage Loan Agent and Mortgage Lender shall execute and
deliver such documents as it is obligated to execute and deliver pursuant to the
Mortgage Loan Documents in order to release the Coach Unit and sever the
Mortgage Loan and the applicable Mortgage Loan Documents as provided in clause
(v) above, and to cause the Mortgage Loan to be subordinate in priority to the
Condominium Documents and the Option Agreement, and the Mezzanine Loan Agent and
Mezzanine Lender shall execute and deliver such documents as it is obligated to
execute and deliver pursuant to the Mezzanine Loan Documents in order to sever
the Mezzanine Loan and the applicable Mezzanine Loan Documents as provided in
clause (v) above;

 

(vii)        The IDA shall execute and deliver such documents as it is obligated
to execute and deliver pursuant to the IDA Documents in order to release the
Coach Unit from the PILOT Mortgage and other IDA Documents and, if the Coach
Member desires to obtain benefits under UTEP with respect to the Coach Unit from
and after the Closing and shall satisfy all the requirements and conditions
thereto, to separately grant benefits to the Coach Member under UTEP with
respect to the Coach Unit in accordance with the terms and conditions of the IDA
Documents and UTEP.

 

55

 

 

(viii)      Title to the Coach Unit is free of Encumbrances other than the
Permitted Encumbrances, and, at the Coach Member’s election and its sole cost
and expense, a binding and enforceable ALTA form of Title Insurance Commitment
(showing no Encumbrances other than the Permitted Encumbrances) has been issued
to the Coach Member, naming the Coach Member or an Affiliate of the Coach Member
as the Coach Member may designate to acquire fee title to the Coach Unit (“Coach
Designee”), as the insured thereunder.

 

(ix)         Subject to Section 3.8(i), there is not then existing any Material
Litigation.

 

(x)          The receipt by the Coach Member and the Coach Lender of an updated
survey of the Property and a surveyor’s certification (such certification to be
substantially in the form delivered to the Construction Lender on the date
hereof) dated no more than sixty (60) days prior to Closing.

 

(xi)         The receipt by the Coach Member of satisfactory evidence from its
Title Insurer and/or Department of Buildings expediter that there are (A) no
Developer Violations that have a Material Adverse Effect (except those routinely
issued during construction and which Developer will cause to be removed in the
ordinary course pursuant to the terms of the Development Agreement), and (B) no
mechanics’ or materialmens’ liens affecting or filed of record against the Coach
Unit unless caused or resulting from Coach Finish Work or otherwise arising from
any affirmative act or wrongful omission of the Coach Member or any Coach
Consultant (i.e., where there is an obligation to affirmatively act) which have
not been bonded or removed of record or insured over.

 

(xii)        Subject to the payment by the Coach Member at Closing of the
balance of the Coach Fixed Land Cost and all other Coach Total Development Costs
then due and payable as provided in Section 3.8(h)(i), the Company shall have
caused Legacy Tenant to subsever the Building C Lease with respect to the Coach
Unit in accordance with the terms thereof and to terminate such subsevered lease
or to amend the Building C Lease to exclude the Coach Unit as of the Closing
Date, and the Fund Member shall have paid or caused to be paid to the MTA or
such other party as directed by the MTA the Option Price for the Coach Unit, and
delivered or caused to be delivered to the Coach Member the Deed and each of the
other items to be delivered at Closing pursuant to Section 3.8(e). The Members
acknowledge and agree that pursuant to Section 10.08 of the Development
Agreement a portion of the Coach Fixed Land Cost equal to the Option Price shall
be advanced by or on behalf of the Coach Member at the Closing, and such amount
may be paid directly to the MTA by the Coach Member at the Closing and if so
paid shall be credited toward the amounts to be paid by the Coach Member at the
Closing pursuant to Section 3.8(h).

 

(xiii)      There having not occurred any Major Event, and any portion of the
Project damaged or destroyed as a result of any other casualty or condemnation
shall have been repaired and restored by Legacy Tenant subject to and in
accordance with the terms of this Agreement;

 

56

 

 

(xiv)        The No Action Letter shall have been issued by the NYS Department
of Law or any required offering plan shall have been filed and accepted by the
NYS Department of Law.

 

(xv)         The Fund Member shall have caused Legacy Tenant to file with the
Real Property Assessment Bureau and to record in the Register’s Office the
Condominium Declaration and the Floor Plans immediately prior to or
simultaneously with the Closing, and shall have caused Legacy Tenant or
Developer, as applicable, to assign to the Condominium each Condominium Warranty
required to be delivered and assigned to the Condominium upon the creation
thereof pursuant to the Development Agreement, including, without limitation,
Section 9.04 thereof, and each such Condominium Warranty shall be in full force
and effect; provided, however, that to the extent that any Condominium Warranty
has not commenced as of the Closing and is therefore not assignable to the
Condominium in accordance with the terms hereof or of the Development Agreement,
the Fund Member shall cause Legacy Tenant or Developer, as applicable, to
deliver an assignment of such Condominium Warranty to the Condominium as
promptly as possible thereafter;

 

(xvi)        To the extent that any of the other Units in the Building shall
remain subject to the Building C Lease, the Condominium Declaration shall be
superior to the Building C Lease to the extent remaining in effect.

 

(xvii)      The New York City Department of Finance shall have issued a separate
tax lot for the Coach Unit.

 

(xviii)     An all-risk casualty insurance policy with standard coverages and
endorsements (as specified in the Condominium Declaration) covering the Common
Elements (to the extent constructed and in existence as of such date) to the
extent of the full replacement value thereof shall be obtained and maintained by
the Board of Managers of the Condominium and shall be in force, valid and
enforceable on the Closing Date.

 

(xix)        Except for the Project Labor Agreement, there being no agreement or
letter with any union (or relative to labor matters) which relates to or will
impact or affect the Coach Finish Work or the performance thereof, and, in any
event, there being no union contracts or letters or understandings with any
union (other than any such contracts, letters or understandings entered into by
the Coach Member or Coach Guarantor) which relate to the operation or management
of the Coach Unit.

 

(b)          Fund Member’s Conditions to Close. The Fund Member’s obligation to
consummate the Closing pursuant to this Agreement is conditioned upon the
satisfaction (or waiver by the Fund Member in writing) of the following
conditions on and as of the Closing Date:

 

(i)          The Coach Member shall have delivered to the Fund Member all of the
documents and deliveries required to be delivered by the Coach Member under
Section 3.8(h)(ii); and

 

(ii)         The Coach Member shall have made all payments required to be made
by the Coach Member under Section 3.8(h)(i).

 

57

 

 

(c)          Right to Waive Conditions. Each of the Coach Member and the Fund
Member shall have the right to waive compliance by the Company and/or any other
Member with any of the conditions to its obligation to consummate the Closing
pursuant to this Agreement. Any such waiver must be in writing and must refer
specifically to the condition (or matter) being waived. However, if the Closing
occurs, the conditions in Sections 3.8(a) and (b) shall be deemed to have been
satisfied whether or not specifically waived in writing (unless otherwise agreed
to by the Members in writing at that time).

 

(d)          Closing and Closing Date. Subject to the provisions of this Section
3.8(d), the Closing shall take place at 10:00 a.m. at the offices of the
Construction Lender’s counsel located in New York, New York or another location
in New York, New York to be agreed upon by the Coach Member and the Fund Member,
on a Business Day agreed to by the Coach Member and the Fund Member in writing
at least ten (10) days but not later than thirty (30) days after the conditions
set forth in Sections 3.8(a) and 3.8(b) are satisfied (excepting those
conditions which may be satisfied on the Closing Date).

 

(e)          Fund Member’s Closing Deliveries. Subject to the terms of this
Agreement, at the Closing the Fund Member shall cause the Company to execute and
deliver, or, as appropriate, cause Developer, Legacy Tenant or the MTA to
execute and deliver, to the Coach Member, the following:

 

(i)          a recordable condominium unit deed to the Coach Unit, in the form
attached hereto as Exhibit H, duly executed and acknowledged by the MTA,
conveying fee title in and to the Coach Unit to the Coach Member or the Coach
Designee (the “Deed”);

 

(ii)         an assignment of the Coach Severed Mortgage Loan and the Coach
Severed Mortgage Loan Documents, together with an affidavit under Section 275 of
Article 8 of the Real Property Law of the State of New York (so as to permit the
Coach Member or Coach Designee, as applicable, to enjoy a mortgage recording tax
credit, in connection with such assignment, to the extent of Coach’s Allocable
Share of mortgage recording tax paid by the Coach Member in connection with the
recording of the mortgages securing the Mortgage Loan), and an assignment of the
Coach Severed Mezzanine Loan and the Coach Severed Mezzanine Loan Documents;

 

(iii)        such transfer tax returns and forms required to be filed in
connection with recordation of the Deed or any other agreement or instrument
executed in connection with the Closing to be recorded in the Register’s Office
(collectively, the “Transfer Tax Forms”);

 

(iv)         such title affidavits or indemnities (if any) as the Title Insurer
shall reasonably require to cause any title insurance policy issued to the Coach
Member and its lender(s) with respect to the Coach Unit or the Coach Severed
Mortgage Loan to have as exceptions to coverage only Permitted Encumbrances;

 

(v)          a certificate of non-foreign status pursuant to Section 1445 of the
IRC Code, duly executed and acknowledged by the MTA, in the form attached hereto
as Exhibit I;

 

58

 

 

(vi)         a certificate of good standing of the Company and all approvals,
authorizations, consents or other actions by or filings with any Person (if any)
which are required to be obtained or completed by the Company or Legacy Tenant
in connection with the execution and delivery of any of the Closing documents;

 

(vii)        originals (or, if neither the Company, Legacy Tenant, the Fund
Member nor Developer have originals, true and complete copies) of the Coach Unit
Documents, together with an assignment by Legacy Tenant or Developer, as
applicable, to the Coach Member of each Coach Warranty required to be assigned
to the Coach Member at Closing pursuant to the Development Agreement, including,
without limitation, Section 9.04 thereof; provided, however, that to the extent
certain of the operating manuals that constitute the Coach Unit Documents are
not available to Legacy Tenant or Developer at the time of the Closing, and to
the extent that any Coach Warranty has not commenced as of the Closing and is
therefore not assignable to the Coach Member in accordance with the terms hereof
or of the Development Agreement, the Fund Member shall cause Legacy Tenant or
Developer, as applicable, to deliver such Coach Unit Documents to the Coach
Member, or to deliver an assignment of each such Coach Warranty to the Coach
Member as promptly as possible thereafter, which obligation shall survive the
Closing and the withdrawal of the Coach Member from the Company and the
termination of this Agreement;

 

(viii)      an assignment by Legacy Tenant or Developer, as applicable, to the
Condominium Board of each Condominium Warranty required to be assigned to the
Condominium Board at Closing pursuant to the Development Agreement; provided,
however, that to the extent that any such Condominium Warranty has not commenced
as of the Closing and is therefore not assignable to the Condominium Board in
accordance with the terms hereof or of the Development Agreement, the Fund
Member shall cause Legacy Tenant or Developer, as applicable, to deliver an
assignment of each such Condominium Warranty to the Condominium Board as
promptly as possible thereafter, which obligation shall survive the Closing and
the withdrawal of the Coach Member from the Company and the termination of this
Agreement;

 

(ix)         the Redemption Agreement, executed by the Company and the Fund
Member;

 

(x)          a release executed by the Fund Member of the Coach Member from all
obligations under this Agreement arising from and after the Closing Date
(subject to the continued validity of all obligations of the Coach Member which
expressly survive the conveyance of the Coach Unit pursuant to the express terms
of this Agreement) in the form attached hereto as Exhibit J;

 

(xi)         the Option Agreement, executed by Legacy Tenant and the Fund
Member;

 

(xii)        the Memorandum of Option Agreement, executed by Legacy Tenant and
the Fund Member;

 

59

 

 

(xiii)        the Right of First Negotiation Agreement, executed by the Fund
Member;

 

(xiv)        the Punch List Escrow Agreement, executed by the Company, the Fund
Member and Developer;

 

(xv)        such instruments and documents which are reasonably necessary or
desirable to evidence the release of the Coach Unit and severance of the
Construction Loan (and the Loan Documents) and to cause the Third Party Mortgage
Loan to be subordinate in priority to the Condominium Documents and the Option
Agreement;

 

(xvi)       such instruments and documents which are reasonably necessary or
desirable to evidence the superiority of the Condominium Documents to the
Building C Lease to the extent the Building C Lease shall remain in effect with
respect to any of the Units in the Building other than the Coach Unit; and

 

(xvii)      any other instruments or documents to be executed and/or delivered
by Legacy Tenant, the Company and Developer pursuant to this Agreement, the
Development Agreement, the Project Documents and/or the Loan Documents, or as
may be reasonably required to consummate the conveyance of the Coach Unit to the
Coach Member; it being acknowledged and agreed that Developer shall not be
required to deliver the Punch List Escrow Agreement or any of the foregoing
items required to be delivered by Developer if the Development Agreement is
terminated by the Coach Member pursuant to Section 7.7 prior to the Closing
Date.

 

(f)          Utility Company Deposits. If applicable, at the Closing, the Fund
Member shall cause Legacy Tenant to assign to the Coach Member all deposits or
escrows held for Legacy Tenant’s account at or by any utility company in
connection with utility services furnished solely to the Coach Unit. The Coach
Member shall reimburse the Company or Legacy Tenant at the Closing for the
amount of the deposits or escrows so assigned, and the Coach Member will
thereafter become responsible for utility charges due thereafter with respect
solely to the Coach Unit (in addition to any utility charges included in and
required to be paid by the Coach Member as Common Charges and allocable to the
Coach Unit pursuant to the Condominium Declaration). Alternatively, the Fund
Member may direct Legacy Tenant or Developer, as applicable, to terminate such
utility accounts. Prior to the Closing Date, the Fund Member shall cause Legacy
Tenant to notify all such utility companies in writing (with copies to the Coach
Member) of the applicable transfer of service to the Coach Member or the Coach
Designee.

 

(g)          Service Contracts. At or prior to the Closing, if requested by the
Coach Member, the Fund Member shall cause Legacy Tenant to terminate all Service
Contracts, if any, as of the date of Closing.

 

60

 

 

(h)          Coach’s Closing Payment and Closing Deliveries.

 

(i)          At the Closing, the Coach Member shall (1) accept delivery of the
Deed and title to the Coach Unit free of all Encumbrances other than the
Permitted Encumbrances; (2) unless repaid by the Coach Member or otherwise
extinguished, assume or cause the Coach Designee to assume the Coach Severed
Mortgage Loan and Coach Severed Mezzanine Loan and all of the obligations of
Legacy Tenant and Legacy Mezzanine, respectively, with respect thereto; (3)
subject to the provisions of Section 3.8(i) below, pay, or cause to be paid,
subject to and in accordance with the applicable provisions hereof and of the
Development Agreement (including, without limitation, the Coach Costs Cap), the
Coach Total Development Costs, including the balance of the Coach Fixed Land
Cost payable pursuant to Section 10.08 of the Development Agreement, less all
amounts previously funded by the Coach Member or the Coach Lender on account of
the Coach Total Development Costs, and all other amounts payable by the Coach
Member hereunder or under the Development Agreement on or prior to the Closing
Date; provided that the Coach Member shall holdback at Closing from its payment
of the Coach Total Development Costs and (x) deposit with the Title Company
pursuant to the Punch List Escrow Agreement an amount equal to the product of
125% and the reasonably estimated cost to complete the items set forth in the
Punch List as reasonably determined by the Coach Member and Developer in
accordance with Section 10.06 of the Development Agreement, which funds will be
released to the party entitled thereto as such Punch List Work is completed
(with the balance, if any, being paid to the Company or the Coach Member, as
applicable, upon final completion of all Punch List Work), and (y) deposit in an
interest-bearing escrow account to be held by the Title Company, as escrowee, a
portion of the Coach Total Development Costs equal to 105% of the cost of all
disputed items of Coach Total Development Costs (not in excess of $12,500,000),
which funds will be paid to the party entitled thereto as such dispute(s) are
resolved pursuant to Section 10.01(e) of the Development Agreement or Section
3.10 hereof, as applicable; it being agreed that the Coach Member shall identify
and inform Developer and the Fund Member on the Closing Date of all such amounts
in dispute on and as of the Substantial Completion Date in order for the Closing
to occur as provided herein; and (3) accept a redemption of its Membership
Interest in the Company and withdraw from the Company pursuant to the Redemption
Agreement; it being acknowledged and agreed, however, that such redemption and
withdrawal of the Coach Member shall be deemed to have occurred automatically
upon consummation of the Closing on the Closing Date notwithstanding any failure
of the Coach Member to execute and deliver the Redemption Agreement in
accordance with Section 3.8(h)(ii). All payments made by or on behalf of the
Coach Member or the Coach Lender at Closing shall be by wire transfer of
immediately available federal funds drawn on a member of the New York
Clearinghouse to such accounts as the Fund Member shall designate.

 

(ii)         The Coach Member shall execute and deliver, or cause to be executed
and delivered, at the Closing:

 

(1)         an assumption of the Coach Severed Mortgage Loan and the Coach
Severed Mortgage Loan Documents, and the Coach Severed Mezzanine Loan and the
Coach Severed Mezzanine Loan Documents, executed by the Coach Member or the
Coach Designee, as applicable, in form reasonably acceptable to the Third Party
Lender, the Fund Member and the Coach Member;

 

(2)         the Transfer Tax Forms, executed by the Coach Member or the Coach
Designee, as applicable;

 

(3)         the Redemption Agreement, executed by the Coach Member;

 

61

 

 

(4)         the Option Agreement, executed by the Coach Member or the Coach
Designee, as applicable, as fee owner of the Coach Unit;

 

(5)         the Memorandum of Option Agreement, executed by the Coach Member or
the Coach Designee, as applicable;

 

(6)         the Right of First Negotiation Agreement, executed by the Coach
Member or the Coach Designee, as applicable, as fee owner of the Coach Unit;

 

(7)         the Punch List Escrow Agreement; and

 

(8)         any other instruments, statements or documents to be executed or
delivered by the Coach Member at Closing pursuant to the provisions of this
Agreement or the Development Agreement or required in order to release the Coach
Unit and sever the Mortgage Loan and Mezzanine Loan under the applicable Loan
Documents.

 

(i)          Title Defects; Material Litigation. The Coach Member may give the
Fund Member notice of any Title Defect at least ten (10) days prior to the
Closing Date (except that the Coach Member may give notice of any Title Defect
of which the Coach Member first receives notice during such ten (10) day period
at any time on or prior to the Closing Date), in which event the Fund Member
shall have such additional period of time as it may require (but not more than
thirty (30) days in the aggregate) in order to cure and remove the Title
Defect(s) specified in the Coach Member’s notice(s) and the Closing shall be
adjourned for such period of time up to the Outside Closing Date. Subject to the
provisions of this Section 3.8(i), (A) the Fund Member shall cause the Company
to remove or cause Legacy Tenant to remove, by payment, bonding or otherwise,
any Title Defect, and (B) the Coach Member shall cooperate reasonably with the
Fund Member as required in order to remove such Title Defect. The costs of
removing any Title Defect shall be a Project Cost allocable in accordance with
the Cost Allocation Methodology and the applicable provisions of the Development
Agreement (and shall be subject to the Coach Costs Cap, except if such Title
Defect arose as provided in clause (y) below) and based on the nature of the
underlying claim, provided, that (x) if such Title Defect results from an act or
omission (where there is an obligation to affirmatively act) of Developer, the
Fund Member or any of their respective Affiliates, then all such costs shall be
borne in their entirety by the Fund Member and (y) if such Title Defect results
from an act or omission (where there is an obligation to affirmatively act) of
the Coach Member or any of its Affiliates, then all such costs shall be borne in
their entirety by the Coach Member (in addition to the Coach Total Development
Costs). The foregoing allocation of costs shall not limit the obligations of the
Fund Member to cause any Title Defect to be removed from the Coach Unit, subject
to the payment by the Coach Member of such costs allocated to the Coach Member
at Closing. Subject to the provisions of this Section 3.8(i), (1) the Fund
Member shall cause the Company to satisfy or cause Legacy Tenant to satisfy any
Material Litigation, and (2) the Coach Member shall cooperate reasonably with
the Fund Member as required in order to satisfy such Material Litigation. The
costs of satisfying any such Material Litigation shall be a Project Cost
allocable in accordance with the Cost Allocation Methodology and the applicable
provisions of the Development Agreement (and shall be subject to the Coach Costs
Cap, except if such Material Litigation arose as provided in clause (ii) below)
and based on the nature of the underlying claim, provided, that (i) if such
Material Litigation results from an act or omission (where there is an
obligation to affirmatively act) of Developer, the Fund Member or any of their
respective Affiliates, then all such costs shall be borne in their entirety by
the Fund Member and (ii) if such Material Litigation results from an act or
omission (where there is an obligation to affirmatively act) of the Coach Member
or any of its Affiliates, then all such costs shall be borne in their entirety
by the Coach Member (in addition to the Coach Total Development Costs). The
foregoing allocation of costs shall not limit the obligations of the Fund Member
to cause any Material Litigation to be satisfied in connection with the Closing,
subject to the payment by the Coach Member of such costs allocated to the Coach
Member at Closing.

 

62

 

 

(j)          Title Insurance Premiums; Transfer Taxes; Apportionments; Common
Charges.

 

(i)          At the Closing, the Coach Member shall pay the costs for the
issuance of the Title Insurance Commitment and, should the Coach Member elect to
obtain title insurance with respect to the Coach Unit, the Coach Severed
Mortgage and/or the Coach Severed Mezzanine Loan, the insurance effected
pursuant the Title Insurance Commitment and any mortgagee or UCC policy for the
Coach Lender (or any assignee thereof). Should the Coach Member elect to obtain
title insurance, the costs of satisfying any indemnity delivered in any
affidavit given by the Company, Legacy Tenant, Legacy Mezzanine or the Fund
Member on behalf of the Company, Legacy Tenant or Legacy Mezzanine to the Title
Insurer that is customarily given by a seller to induce the Title Insurer to
issue a commitment to issue an owner’s policy of title insurance insuring the
fee simple title to the buyer free of Encumbrances other than the Permitted
Encumbrances, or any obligation assumed in any such affidavit, shall be a
Project Cost allocable among the Coach Unit and the Fund Member Units in
accordance with the Cost Allocation Methodology and the applicable provisions of
the Development Agreement (and shall be subject to the Coach Costs Cap, except
if such claim arose as provided in clause (B) below) based on the nature of the
underlying claim, unless caused by (A) Developer, the Fund Member or any of
their respective Affiliates, in which case any such cost or obligation shall be
borne in its entirety by the Fund Member, or (B) the Coach Member or any of its
respective Affiliates, in which case any such cost or obligation shall be borne
in its entirety by the Coach Member. The foregoing allocation of costs shall not
limit the obligations of the Company, Legacy Tenant or the Fund Member, on
behalf of the Company or Legacy Tenant, to deliver any such indemnity or
affidavit in connection with the Closing, subject to the payment by the Coach
Member of such costs allocated to the Coach Member at Closing.

 

(ii)         The Members acknowledge and agree that (A) on the date hereof the
Fund Member has caused to be paid all New York State transfer taxes imposed on
the Leasehold Estate granted to Legacy Tenant pursuant to the Building C Lease,
(B) New York City and New York State transfer taxes may be payable at Closing in
connection with the transfer of fee title to the Coach Unit to the Coach Member
or the Coach Designee based on the Option Price for the Coach Unit, subject to
partial credit for a portion of the New York State transfer taxes paid upon the
execution of the Building C Lease, and (C) payments of Annual Base Rent under
the Building C Lease will be subject to New York City commercial rent tax. The
Coach Member shall pay all New York City and New York State transfer taxes
payable at Closing in connection with the transfer of fee title to the Coach
Unit to the Coach Member or the Coach Designee (whether or not included in the
Coach Total Development Costs), without giving effect to the amount of any
credit received on account of New York State transfer taxes paid with respect to
the Leasehold Estate upon the execution of the Building C Lease, and the Fund
Member shall be responsible for all other transfer taxes imposed on the
transactions contemplated herein and all commercial rent tax imposed with
respect to the Annual Base Rent payable under the Building C Lease. The Fund
Member or the Coach Member may elect to cause the Company to obtain a ruling
from the relevant taxing authorities with regard to transfer taxes and to extend
the Closing in order to obtain such ruling, and each party will cooperate with
the other and pay its allocable share of the costs incurred by the Company in
connection with efforts to obtain any such ruling.

 

63

 

 

(iii)        At the Closing, the Company and the Coach Member shall apportion
real property taxes, water and sewer charges, utility deposits, and payments
under any Service Contracts with respect to the Coach Unit, all as shall be
customary for transactions of this nature as well as Common Charges for the
Coach Unit, if any. The Fund Member and the Coach Member acknowledge and agree
that such apportionments shall be made in such a manner as to avoid duplication,
so that the Coach Member will not be charged with costs both as part of Coach
Total Development Costs and as part of its Common Charges under the Condominium
Declaration as the owner of the Coach Unit.

 

(iv)         Subject to its obligations under clause (iii) above, the obligation
of the Coach Member or the Coach Designee, as applicable, to pay Common Charges
under the Condominium Declaration will commence from and after the Closing Date.

 

(k)          Outside Closing Date. Without limiting the provisions of this
Agreement or the Development Agreement, if the Closing fails to occur on or
before the earlier to occur of (i) June 1, 2015, as such date shall be extended
on a day-for-day basis by reason of Force Majeure, Coach Change Delays extending
beyond the Change Order Grace Period or Coach Work Delays, or (ii) the
Substantial Completion Date (such date, the “Outside Closing Date”), as a result
of the failure of any of the conditions set forth in Section 3.8(a) of this
Agreement (the “Coach Closing Conditions”) to be satisfied on or prior to the
Outside Closing Date, then (A) if such failure shall result from any act of or
failure to act in accordance with the terms of this Agreement or the Development
Agreement by the Fund Member or Developer, as applicable, the Coach Member shall
have the right (but not the obligation) to seek and obtain equitable relief by
way of injunction or compel specific performance to cause the Fund Member and
the Company to take any and all actions that may be necessary to effectuate the
Closing; (B) the Coach Member shall have the right (but not the obligation) to
take any actions and incur any expenses (including, without limitation, the
expenditure of additional monies and the performance of overtime work) which the
Coach Member in good faith believes may mitigate any delay in the Coach Member’s
performance of the Coach Finish Work or the ability of the Coach Member to
commence occupying the Coach Unit for the normal conduct of business in the
ordinary course resulting from or arising out of the failure of the Closing to
occur on or prior to the Outside Closing Date, and the Fund Member shall
reimburse, or cause Developer to reimburse, without duplication of any amounts
paid by Developer pursuant to Section 9.03 of the Development Agreement, the
Coach Member for any and all costs so incurred by the Coach Member within ten
(10) Business Days of the Coach Member’s demand therefor, and (C) the Fund
Member shall pay, or cause Developer to pay, without duplication of any amounts
paid by Developer pursuant to Sections 8.02(d), 9.03 or 13.01(c) of the
Development Agreement, all Coach Holdover Costs, and any other actual losses,
damages, costs or expenses incurred by the Coach Member resulting from the Coach
Member’s inability to complete timely the Coach Finish Work and occupy timely
the Coach Unit as a result of such failure of the Closing to occur on or prior
to the Outside Closing Date, such payment to be due as and when such costs are
incurred and within ten (10) days after demand by the Coach Member (the amounts
payable pursuant to clauses (B) and (C) above, collectively, the “Outside Date
Amount”). Any dispute regarding whether (x) the Coach Member’s mitigation
efforts were made in good faith or (y) the incurrence by the Coach Member of
mitigation costs (but not the amount thereof) in connection therewith was
reasonable giving due regard to the nature of the delay in question shall in
each case be submitted to Arbitration pursuant to the provisions of Section
3.10. The obligation of the Fund Member to pay the Outside Date Amount is
guaranteed by the Related/Oxford Guarantor subject to and in accordance with the
Related/Oxford Guaranty. The obligation of the Fund Member to pay the Outside
Date Amount, if any, pursuant to this Section 3.8(k) shall survive the Closing
and the withdrawal of the Coach Member from the Company.

 

64

 

 

(l)          If the Fund Member or Developer shall fail to pay any expense that
is required to be paid by such party under this Agreement or the Development
Agreement, as applicable, in connection with the Closing, including, but not
limited to, the cost to remove any Title Defect or to satisfy any Material
Litigation, the Coach Member shall have the right to pay any such expense and
the amount of such expense shall be credited toward Coach Total Development
Costs or shall be reimbursed to the Coach Member by the Fund Member or
Developer, as applicable, and the obligation to reimburse the Coach Member for
such expenses is guaranteed by the Related/Oxford Guarantor subject to and in
accordance with the Related/Oxford Guaranty. The provisions of this Section
3.8(l) and the obligations of the Fund Member hereunder shall survive the
Closing and the withdrawal of the Coach Member from the Company.

 

3.9.         Covenants; Cooperation.

 

(a)          The Fund Member hereby covenants and agrees to satisfy or cause to
be satisfied, on or prior to the Closing Date, all conditions to Closing set
forth in Section 3.8(a) except for (i) the condition set forth in clause (ii)(B)
of Section 3.8(a), and (ii) subject to the obligations of the Fund Member under
clauses (i) and (j) of Section 3.8(a), the payment of any costs for any Title
Insurance Commitment provided to the Coach Member set forth in clause (viii) of
Section 3.8(a) or any policy issued to the Coach Member or the Coach Designee
pursuant thereto or to the Coach Lender or any assignee of the Coach Severed
Mortgage Loan or Coach Severed Mezzanine Loan. The Coach Member hereby covenants
and agrees to satisfy on or prior to the Closing Date all conditions to Closing
set forth in Section 3.8(b) and agrees to cooperate and to cause the Coach
Lender to reasonably cooperate with the Fund Member, Legacy Tenant, Legacy
Mezzanine, the Company and the Third Party Lender, as applicable, in connection
with the satisfaction of the conditions to Closing set forth in clauses (v),
(vi), (vii), (ix), (xiv), (xv), (xvii) and (xviii) of Section 3.8(a), but such
agreement to cooperate shall not limit the obligation of the Fund Member to
cause such conditions to be satisfied. The Members agree that any dispute with
respect to the satisfaction of any condition to Closing or any other failure of
the Closing to occur in accordance with this Agreement shall be submitted to
Arbitration in accordance with the terms of Section 3.10.

 

65

 

 

(b)          Following the distribution to the Coach Member or the Coach
Designee of the Coach Unit at Closing, the Fund Member and the Coach Member
shall, and shall cause their respective contractors, construction managers,
agents and other Consultants, to coordinate their ongoing construction efforts
and to cooperate in all reasonable respects with respect thereto, including
making hoists available in accordance with the Site Logistics Plan and
permitting access to shared elements of the Building at reasonable times.

 

(c)          The Fund Member hereby covenants and agrees, on behalf of itself
and its Affiliates, (i) that the ERY will not contain more than 6,270,000 zoning
square feet of Floor Area (as such term is defined in and construed pursuant to
the Zoning Resolution of the City of New York, effective as of December 15,
1961, as amended from time to time), with the various buildings and other
structures and open space to be located thereon substantially in the locations
designated on the Severed Parcel Plan attached hereto as Exhibit O-1, without
the Coach Member’s reasonable approval, and (ii) that from and after Substantial
Completion, the Cultural Facility pad and the Building D pad identified on
Exhibit O-2 attached hereto will be subject to the temporary aesthetic treatment
shown on Exhibit O-2 until the commencement of construction thereon (including
any required pre-construction work, without any material lag between
pre-construction and commencement of construction).

 

(d)          The Coach Member hereby covenants and agrees to pay or remove by
bonding or otherwise any Violations, mechanics’ or materialmens’ liens filed of
record against the Property by any contractor or subcontractor or other service
provider retained by or on behalf of Coach Member in connection with the
performance of any Coach Finish Work.

 

(e)          The Fund Member covenants and agrees that (i) it shall not lease or
cause Legacy Tenant to lease (or otherwise permit the occupancy of) any space in
the Additional Office Units to any Office Unit Competitors or any space in the
Retail Unit to any Retail Premises Competitors, and (ii) all tenants of the
Retail Unit (including any supermarket) shall satisfy a “first class” standard
comparable to the standard of the retail tenants (including Whole Foods) at Time
Warner Center on the date hereof. The Coach Member shall have the right to
update the list of Office Unit Competitors set forth on Exhibit B hereto and the
list of Retail Premises Competitors set forth on Exhibit G hereto by notice to
the Fund Member once during each three (3) year period following the date
hereof, on a go-forward basis, with each list containing not more than fifteen
(15) named competitors at any one time, and both lists containing not more than
twenty-one (21) named competitors in the aggregate; it being agreed that (A) any
update of the list of Office Unit Competitors or Retail Premises Competitors
will not apply to (1) any prospective tenant with whom the Company, Legacy
Tenant or the Fund Member is in active negotiation at the time of such update or
(2) any then-existing tenants of, as applicable, the Additional Office Units or
the Retail Unit, and (B) any update of the list of Office Unit Competitors or
Retail Premises Competitors will include only retailers comparable in reputation
to the Coach Member or to the competitors set forth on Exhibit B or Exhibit G,
as applicable, attached hereto). The Fund Member and the Coach Member shall
consult in good faith to resolve any dispute with respect to whether a
particular retail tenant of the Retail Unit satisfies the “first class” standard
described above within ten (10) Business Days of receipt by the Fund Member of
notice from the Coach Member of its objection to any proposed retail tenant of
the Retail Unit (it being agreed that a tenant that operates one or more
supermarkets that are fixtured and maintained in a manner that is consistent in
all material respects with the first class standard of Whole Foods at Time
Warner Center on the date hereof shall be deemed to satisfy such standard). If
they cannot resolve a dispute with respect to such retail tenant within such ten
(10) Business Day period, the dispute shall be submitted to Arbitration pursuant
to the provisions of Section 3.10 below.

 

66

 

 

(f)          The provisions of this Section 3.9 shall survive the Closing, the
termination of this Agreement and/or the redemption or withdrawal of the Coach
Member from the Company.

 

3.10.        Arbitration.

 

(a)          If a dispute arises that the Members are unable to resolve and for
which this Agreement provides resolution by Arbitration or pursuant to the
provisions of this Section 3.10, then, in any such case, the Coach Member or the
Fund Member shall present the dispute to the arbiters identified in Exhibit P
attached hereto (each, an “Arbiter”), who are listed in the order of priority
(i.e., the second individual serves only if the first is not available and the
third individual serves only if the first and second are not available) and who
will resolve the dispute as provided in this Section 3.10. If one from among the
panel of Arbiters resigns or becomes unable to serve hereunder, a successor
individual shall be selected by the parties hereto. Except during the pendency
of an arbitration proceeding pursuant to the procedures contained herein, either
party may, by written notice to the other, disqualify any of the Arbiters for
reasonable cause and propose additional arbitrators to be Arbiters to be agreed
upon by the parties hereto.

 

(b)          A party (“Disputing Party”) may submit a request for resolution of
a dispute (a “Dispute”) pursuant to the provisions of this Agreement by giving a
written notice to of the Dispute (a “Dispute Notice”) to the other party to the
Dispute (the “Other Disputing Party”) and to the Arbiter, which Dispute Notice
shall identify the provision of the Agreement at issue and shall specify in
reasonable detail: (i) the nature of the dispute and the interpretation or
decision requested; (ii) the party’s proposal to resolve the dispute; and (iii)
a written explanation of its position, together with any materials that it deems
relevant for such purpose.

 

(c)          Within five (5) Business Days after receiving the Dispute Notice,
the Other Disputing Party to the Dispute shall have the right to deliver to the
Arbiter, with a copy to the Disputing Party, its written statement setting forth
(i) its position in reasonable detail with respect to the matters in Dispute,
(ii) its proposal to resolve the dispute, and (iii) a written explanation of its
position, together with any materials that it deems relevant for such purpose.
The Arbiter shall coordinate among the Disputing Party and the Other Disputing
Party in order to arrange for a time or time(s) to meet and present positions
within the time deadlines as provided below. The Disputing Party and the Other
Disputing Party shall each make themselves available during such time deadlines
and if no mutually convenient time is agreed upon, each party shall be available
during business hours on the last Business Day of such time deadline.

 

67

 

 

(d)          The Disputing Party and Other Disputing Party shall each be
entitled to present additional evidence and arguments to the Arbiter (in
addition to the initial written statements described above) in accordance with
procedures, if any, determined by the Arbiter, which procedures shall be
implemented by the Arbiter so as to cause the time deadlines set forth below to
be met. All evidence and arguments must be presented to the Arbiter within five
(5) Business Days after the expiration of the five (5) Business Day period
described in Section 3.10(c) above. The Arbiter shall in all events render its
decision by the later of (i) ten (10) Business Days after receipt of the second
initial statements of the Other Disputing Party pursuant to Section 3.10(c)
above or (y) seven (7) Business Days after all evidence and arguments have been
presented under this Section 3.10(d). The Arbiter shall issue a single written
decision stating, in reasonable detail, the basis for its decision. The Arbiter
shall allocate the costs of the Dispute (including the costs of the arbitration,
any expert witnesses and reasonable attorney’s fees) between the Disputing
Parties as it deems appropriate and shall set forth such cost allocation in its
decision. Although the Arbiter cannot vary the terms of this Agreement, the
decision of the Arbiter need not accept, in its entirety, the position(s), or
the specific cost allocations, advanced by any one Disputing Party. The
Arbiter’s decision shall be conclusive and binding on all Parties to the Dispute
and shall be confirmable in a court of competent jurisdiction.

 

(e)          The Company shall not cause or permit Developer to stop the design
or construction of the Building during the pendency of any dispute, except for
any aspects of the work at issue in the dispute if any work performed might have
to be changed depending on the resolution of the Arbitration.

 

(f)          Proceedings before or involving dispute resolution under this
Section 3.10 in and of themselves shall not constitute events of Force Majeure.

 

(g)          No dispute or matter arising under this Agreement shall be subject
to resolution under this Section 3.10 unless this Agreement provides for such
dispute or matter to be resolved by Arbitration under this Section 3.10.

 

(h)          The decision of the Arbiters with respect to the allocation of fees
incurred in any Arbitration shall be final and binding on all parties to the
Arbitration.

 

(i)          The provisions of this Section 3.10 shall survive the Closing and
the withdrawal of the Coach Member from the Company.

 

3.11.        Municipal Incentives.

 

(a)          The Members acknowledge that Legacy Tenant has entered into the IDA
Documents, and that the Building is intended to be designed and constructed in
accordance with the terms thereof in order for Legacy Tenant to receive benefits
under UTEP. The Members further acknowledge and agree that Legacy Tenant is
required to pay PILOT to the IDA or the HYIC pursuant the Agency Lease Agreement
and during any period in which the Agency Lease Agreement is not in effect, to
the MTA pursuant to Section 4.11 of the Building C Lease, and that all such
PILOT payments shall be a Project Cost and allocated to the Members in
accordance with the terms of the Cost Allocation Methodology. The Members
further acknowledge and agree that, during the term of the Construction Loan,
PILOT payments will be funded to a reserve held by the Mortgage Loan Agent or
Mezzanine Loan Agent for payment of PILOT to the IDA or HYIC, or to the MTA, as
applicable, in accordance with the terms of the IDA Documents, pursuant to the
terms of the Loan Documents.

 

68

 

 

(b)          Relief from sales and use tax has been obtained from the City of
New York with respect to the improvements to be constructed on the Land as
evidenced by the PILOST Agreement executed by Legacy Tenant the date hereof
pursuant to Section 4.11 of the Building C Lease, and that certain Letter
executed by the MTA on July 24, 2012. The Members acknowledge and agree that
Legacy Tenant is required to pay PILOST to the MTA pursuant to the PILOST
Agreement, and that all such PILOST payments shall be a Project Cost and
allocated to the Members in accordance with the terms of the Cost Allocation
Methodology. The Members further acknowledge and agree that, during the term of
the Construction Loan, PILOST payments will be funded to a reserve held by the
Mortgage Loan Agent or Mezzanine Loan Agent for payment of PILOST to the MTA in
accordance with the terms of the PILOST Agreement, pursuant to the terms of the
Loan Documents.

 

ARTICLE 4
CAPITALIZATION OF THE COMPANY

 

4.1.         Initial Capital Contributions. As of the date hereof, each Member
has made the Capital Contribution specified on Schedule 2 attached hereto as
such Member’s “Initial Capital Contribution” (such Capital Contribution made by
each Member being referred to in this Agreement as such Member’s “Initial
Capital Contribution”).

 

4.2.         Additional Capital Contributions. The Members shall make Additional
Capital Contributions as follows:

 

(a)          On and after the date hereof, as and when required pursuant and
subject to the terms of the Development Agreement or this Agreement (including,
without limitation, the Coach Costs Cap and any amounts that are the
responsibility of Developer under the Development Agreement), the Coach Member
shall fund equity, or shall cause the Coach Lender to fund the proceeds of the
Coach Unit Loan, for the payment of the Coach Total Development Costs and any
other amounts required to be paid by the Coach Member pursuant to this Agreement
or the Development Agreement (taking into account any and all amounts previously
funded by the Coach Member or Coach Lender, including a portion of the Coach
Member’s Initial Capital Contribution as set forth in Section 4.1). Without
limiting the foregoing, the obligations of the Coach Member described in this
Section 4.2(a) shall not be conditioned upon or contingent upon the funding of
any portion of the Coach Unit Loan. The obligations of the Coach Member under
this Section 4.2(a) are guaranteed by the Coach Guarantor subject to and in
accordance with the Coach Guaranty.

 

69

 

 

(b)          From and after the date hereof, as and when required pursuant and
subject to the terms of this Agreement, the Fund Member shall fund with equity
or the proceeds of the Third Party Loan: (i) all Project Costs of any type or
nature which are not otherwise properly included in the Coach Total Development
Costs (or which would otherwise properly be included in Coach Total Development
Costs but which would cause the Coach Total Development Costs to exceed the
Coach Costs Cap) or other amounts which are not otherwise payable by the Coach
Member hereunder or under the Development Agreement or which are the
responsibility of the Fund Member under this Agreement; (ii) any additional
equity that may be required to be funded by the Company or the Fund Member under
the Loan Documents (including in respect of cost overruns and any Completion
Deposits required to keep the Construction Loan in balance except and to the
extent such cost overruns or Completion Deposits are required to be paid in
whole or in part by the Coach Member pursuant to the terms of the Development
Agreement); and (iii) except to the extent included in Coach Fixed Land Cost and
Coach’s Member’s Allocable Share of transfer taxes required to be paid by the
Coach Member pursuant to this Agreement, (A) all costs associated with acquiring
fee title to the Coach Unit from the MTA in order to effectuate the Closing,
including, without limitation, any deposits payable to the MTA and, if
applicable, any contributions required to be made to the LIRR Work Fund, (B) all
rental and other amounts that may be payable under the Building C Lease
(including, if applicable, any rental in respect of Estimated ERY Roof Costs or
the LIRR Work Cost Allocable Share or the Guaranteed Default Payments), and (C)
all costs of constructing the Podium. The obligations of the Fund Member under
this Section 4.2(b) are guaranteed by the Related/Oxford Guarantor subject to
and in accordance with the Related/Oxford Guaranty, and neither the Coach
Contingency nor any portion of the Coach Unit Loan may be used to pay any such
amounts and costs. Without limiting the foregoing, payment of all of the
foregoing costs and amounts (whether by the Fund Member or the Related/Oxford
Guarantor) shall not be conditioned upon or contingent upon the funding of any
portion of the Third Party Loan.

 

(c)          To the extent not funded on behalf of the Coach Member from the
proceeds of the Coach Unit Loan or the Fund Member from the proceeds of the
Third Party Loan pursuant to a Draw Request submitted to the Mortgage Loan Agent
and Mortgage Lender in accordance with the Mortgage Loan Documents or to the
Mezzanine Loan Agent and Mezzanine Lender in accordance with the Mezzanine Loan
Documents, the Fund Member may call for additional capital to be contributed to
the Company by a Member or the Members for the payment of amounts required to be
funded and paid by such Member pursuant to this Section 4.2 by delivering or
causing Developer or the Replacement Developer, as applicable, to deliver to
such Member or the Members a Draw Request setting forth the amount allocated to
each Member; provided, however, that the Coach Member shall pay or cause to be
paid directly to Developer the amount of the Development Fee then due and
payable by the Coach Member to Developer, if any, as provided in the Development
Agreement. In the event that each or any Member is required to contribute
capital to the Company for the payment of any amount required to be funded and
paid by such Member pursuant to this Section 4.2 and with respect to which
Developer or the Replacement Developer, as applicable, is not required to
prepare or submit a Draw Request pursuant to the terms of the Development
Agreement or the replacement development agreement entered into with the
Replacement Developer, as applicable, then either Member may call for such
capital to be contributed by the Members or such Member to the Company by
delivering to each Member a written request for such contribution, setting forth
the amount to be contributed by each Member or such Member (a “Capital Call
Notice”). Each Member shall contribute to the Company within ten (10) days of
its receipt of a Draw Request or a Capital Call Notice the amount set forth in
such Draw Request or Capital Call Notice to be contributed by such Member. Each
contribution made by a Member pursuant to this Section 4.2 is referred to herein
as an “Additional Capital Contribution” and all of the contributions made by a
Member pursuant this Section 4.2 are sometimes collectively referred to as the
“Additional Capital Contributions” of such Member.

 

70

 

 

(d)          Notwithstanding anything to the contrary contained in this
Agreement, the Members acknowledge and agree that the Construction Loan will be
funded by the Third Party Lender and the Coach Lender in accordance with their
fixed pro rata percentages pursuant to the terms of the Loan Documents, and
further acknowledge and agree that if as a result of the funding of Project
Costs through the Construction Loan in the manner described above, the Coach
Unit Loan has funded as of last day of the Construction Loan Funding Phase
either more or less Coach Total Development Costs than would have been funded
had the relative funding of advances of the Coach Unit Loan and the Third Party
Loan been made in accordance with the provisions of Section 10.01(h)(i) of the
Development Agreement, then concurrently with the funding by the Coach Member
and the Fund Member of the first monthly Draw Request to be funded with
Additional Capital Contributions, the following shall apply: (i) in the case of
an overfunding of the Coach Unit Loan, the Fund Member to pay to the Coach
Member the amount of such overfunding, or (ii) in the case of an underfunding of
the Coach Unit Loan, the Coach Member shall pay to the Fund Member the amount of
such underfunding, in either case in accordance with the provisions of
Section 10.01(h)(ii) of the Development Agreement.

 

(e)          In the event that the Development Agreement and Development
Management Agreement are terminated and Developer is replaced by a Replacement
Developer pursuant to Section 7.6 hereof, (i) the Coach Member shall or shall
cause the Replacement Developer to prepare and submit to the Fund Member each
Draw Request (including a copy of all supporting documentation to be submitted
with such Draw Request to the Construction Lender), prior to the submission of
such Draw Request to the Construction Lender, and (ii) the Fund Member shall
have the right to review and dispute all or any portion of each Draw Request in
accordance with the provisions of Section 4.02(b) of the Development Agreement,
which for the purposes of this Section 4.2 are hereby incorporated herein as if
fully set forth herein and all references therein to Developer, the Coach Member
and Coach Total Development Costs shall instead refer to the Replacement
Developer, the Fund Member and all Project Costs allocated to the Fund Member in
accordance with the terms of this Agreement and the Development Agreement,
respectively; it being acknowledged and agreed, however, that in no event shall
any dispute with respect to any Draw Request prevent or delay the submission of
such Draw Request to the Construction Lender or the Members, as applicable, for
funding, or reduce the amount of any Draw Request so submitted.

 

4.3.         Failed Capital Contributions and Remedies.

 

(a)          If any Member (the “Non-Contributing Member”) fails to timely make
any Additional Capital Contribution (or any portion thereof) required pursuant
to Section 4.2 (such amount is hereinafter referred to as the “Failed
Contribution”) and the other Member has funded all Additional Capital
Contributions which it is required to fund as of such date, if any, then such
Member, its Indirect Owners or their Affiliates (the “Contributing Member”) may,
at its election, fund all of the Failed Contribution as a Member Loan in
accordance with Section 4.3(b).

 

(b)          Any Failed Contribution made by the Contributing Member shall be a
loan to the Non-Contributing Member (a “Member Loan”), which Member Loan shall
be repaid from Cash Flow From the Building and/or Cash Flow From a Unit, as the
case may be, otherwise distributable to the applicable Non-Contributing Member
and shall bear interest at a per annum fixed rate equal to the Member Loan
Interest Rate. Any Cash Flow From the Building and/or Cash Flow From a Unit, as
applicable, or proceeds of liquidation used to repay any Member Loan as provided
above shall be applied first to interest and then to the principal amount of
such Member Loan. If any Member has made a Member Loan which has not been repaid
prior to Closing, such Member Loan shall be paid in full by the Non-Contributing
Member to the Contributing Member at Closing.

 

71

 

 

(c)          Without limiting any of the other rights and remedies of any Member
pursuant to this Agreement, but subject to the provisions of this Section
4.3(c), the Fund Member hereby grants and pledges to the Coach Member, as
secured party, a security interest in the Fund Member’s Membership Interest to
secure its obligation to repay any Member Loans made by the Coach Member to the
Fund Member in accordance with the provisions of this Section 4.3, and shall
prepare and execute any documents, instruments and agreements, and such
financing, continuation statements, and other instruments and documents as may
be necessary to perfect, continue and enforce such security interest in favor of
the Coach Member. The Coach Member acknowledges and agrees that: (i) it shall
have no right to enforce or foreclose upon any such security interest unless and
until (A) the Fund Member shall have failed to make any Additional Capital
Contribution or Additional Capital Contributions required under Section 4.2(b)
that individually or in the aggregate outstanding exceed $20,000,000, (B) the
Coach Member shall have made a Member Loan or Member Loans to the Fund Member on
account of such Failed Contribution(s), (C) if timely disputed by the Fund
Member, the amount of each such Failed Contribution has been finally determined
by the Arbiters pursuant to Section 3.10, and (D) the Fund Member or the
Related/Oxford Guarantor fails to fully repay such Member Loan(s), including all
accrued interest thereon, to the Coach Member within thirty (30) days after the
later to occur of the date that (x) any such Member Loan or the Member Loan
causing the aggregate principal amount of all such Members Loans outstanding to
exceed $20,000,000 is made by the Coach Member, and (y) the determination
referred to in clause (C) above has been made with respect to the Failed
Contribution or Failed Contributions with respect to which such Member Loan or
Members Loans were made by the Coach Member; and (ii) the enforcement of any
security interest in the Fund Member’s Membership Interest shall be subject to
and comply in all respects with the applicable the Project Documents (unless
such compliance is waived by the MTA or applicable party or parties thereto) and
the Loan Documents (unless such compliance is waived by or on behalf of the
Third Party Lender).

 

(d)          Notwithstanding anything to the contrary set forth in this
Agreement, in the event that the Coach Member shall fail to make any Additional
Capital Contribution required under Section 4.2(b), one or more members of the
Podium Fund JV shall have the right, but not the obligation, to make Member
Loan(s) directly to the Coach Member on account of such Failed Contribution(s)
in accordance with the terms of this Section 4.3, any such Member Loan shall be
treated for all purposes of this Agreement as if the same had been a Member Loan
made directly by the Fund Member to the Coach Member.



 

4.4.        Capital Accounts.

 

(a)          The Company shall maintain for each Member a separate capital
account in accordance with the rules applicable to partnerships in Treasury
Regulations Section 1.704-1(b)(2)(iv) (a “Capital Account”).

 

(b)          In the event any Membership Interest is transferred in accordance
with the terms of this Agreement, the transferee shall succeed to the Capital
Account of the transferor to the extent it relates to the transferred Membership
Interest.

 

72

 

 

(c)          Capital Accounts may be revalued as permitted in accordance with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(iv)(f).

 

4.5.         Capital Withdrawal Rights, Interest and Priority. Except as
expressly provided in this Agreement, no Member shall be entitled to withdraw or
reduce such Member’s Capital Account. A Member who withdraws or purports to
withdraw as a Member of the Company without the consent of the other Member or
as otherwise allowed by this Agreement (including, without limitation, as
allowed pursuant to Section 3.8 hereof with respect to the Coach Member) shall
be liable to the Company for any damages suffered by the Company on account of
the breach and shall not be entitled to receive any payment of its Membership
Interest or a return of its Capital Contribution until the time otherwise
provided herein for distributions to Members.

 

4.6.         Pledge of Interests; Fund Member Guaranties. The Members
acknowledge and agree that (a) the Company shall cause Legacy Mezzanine to
pledge and grant a security interest in 100% of its membership interest in
Legacy Tenant to the Mezzanine Loan Agent for the benefit of the Mezzanine
Lender as security for the Mezzanine Loan, (b) the Fund Member shall cause each
Fund Member Guarantor to execute and deliver its Fund Member Guaranty for the
benefit of the Third Party Lender with respect to the equity capital commitment
made by each member of the Podium Fund JV (each a “Fund Member Equity
Commitment” and collectively, the “Fund Member Equity Commitments”) for the
Additional Capital Contributions to be made by the Fund Member to the Company as
and when required pursuant to the terms of this Agreement, and (c) the Coach
Member shall cause Coach Guarantor to execute and deliver the Coach Funding
Guaranty for the benefit of the Third Party Lender for the Additional Capital
Contributions to be made by the Coach Member to the Company as and when required
pursuant to the terms of this Agreement.

 

ARTICLE 5
PROFITS AND LOSSES

 

5.1.         Allocation of Profits and Losses.

 

(a)          Profits, Losses and items thereof shall be allocated, consistent
with Section 1.8, as follows:

 

(i)          100% to the Coach Member if such item is attributable to the
Company’s ownership and/or development of the Coach Unit (and the Leasehold
Estate with respect thereto), and

 

(ii)         100% to the Fund Member if such item is attributable to the
Company’s ownership and/or development of the Fund Member Units (and the
Leasehold Estate with respect thereto).

 

For purposes of making the allocations provided in this Section 5.1(a), the
Members, collectively, shall determine, in a manner which reasonably reflects
the intention of the parties and this Agreement, the portion of each particular
item of income, gain, loss or deduction properly attributable to the Fund Member
Units (and the Leasehold Estate with respect thereto) or the Coach Unit (and the
Leasehold Estate with respect thereto).

 

73

 

 

(b)          Liabilities shall be allocated as follows:

 

(i)          The Coach Unit Loan and all deductions attributable thereto shall
be allocated to the Coach Unit Member.

 

(ii)         The Third Party Loan and all deductions attributable thereto shall
be allocated to the Fund Member.

 

(iii)        Any remaining liabilities shall be allocated in proportion to each
Member’s Percentage Interest.

 

(c)          Nonrecourse Deductions, if any, for any Fiscal Year and any “excess
nonrecourse liabilities” of the Company within the meaning of Treasury
Regulations Section 1.752-3(a)(3) shall be specially allocated among the Members
in a manner consistent with the allocation of liabilities provided in Section
5.1(b). Any Member Nonrecourse Deductions for any Fiscal Year shall be specially
allocated to the Member who bears the economic risk of loss with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Regulations Section 1.704-2(i)(1).

 

(d)          The parties hereto agree that, notwithstanding anything herein to
the contrary, including, without limitation, in the definition of Gross Asset
Value, (i) the Gross Asset Values of the assets of the Company (or Gross Asset
Value of any subset thereof) shall not be revalued by the Company, and (ii) no
Profits, Losses or any items thereof shall be realized by the Company, in each
case by reason of or in connection with the transfer or distribution (or deemed
transfer or deemed distribution) of any Unit (including any Leasehold Estate
with respect thereto) to any Member (including, for the avoidance of doubt, the
transfer or distribution (or deemed transfer or deemed distribution) of the
Coach Unit (and any Leasehold Estate with respect thereto) to the Coach Member
or the Coach Designee).

 

(e)          Tax Allocations.

 

(i)          For federal, state and local income tax purposes, each item of
income, gain, loss, deduction and credit of the Company shall be allocated among
the Members as nearly as possible in the same manner as the corresponding item
of income, gain, loss or expense is allocated pursuant to Section 5.1(a),
Section 5.1(b), Section 5.1(c) and Section 5.1(d).

 

(ii)         In accordance with Code Section 704(c) and the Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Company shall, solely for tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such property to the Company for federal income tax purposes
and its initial Gross Asset Value.

 

(iii)        In the event the Gross Asset Value of any Company asset is adjusted
pursuant to the definition of such term, subsequent allocations of income, gain,
loss, and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under Code Section
704(c) and the Regulations thereunder.

 

74

 

 

(iv)         Any elections or other decisions relating to such allocations shall
be made by the Members in any manner that reasonably reflects the purpose and
intention of this Agreement. Allocations pursuant to this Section 5.1(e) are
solely for purposes of federal, state, and local taxes and shall not affect, or
in any way be taken into account in computing, any Member’s Capital Account or
share of Profits, Losses, other items, or distributions pursuant to any
provisions of this Agreement.

 

(f)          The provisions set forth in this Article 5 governing Company
allocations are intended to comply with the requirements of Code Sections 704(b)
and 704(c) and the Regulations that have been or may be promulgated thereunder,
consistent with Section 1.8, and shall be interpreted and applied in a manner
consistent therewith. If, in the reasonable opinion of the Members, the
allocations of income, gain, loss and/or expense provided for herein do not
comply with the preceding sentence, then, notwithstanding anything to the
contrary contained in this Agreement, such allocations shall be modified in such
manner as the Members, collectively, reasonably determine is necessary to
satisfy the relevant provisions of the Code and/or Treasury Regulations so as to
carry out the intention expressed in Section 1.8 that each Member shall be
treated as the beneficial owner of its respective Unit or Units (and the
Leasehold Estate with respect thereto).

 

ARTICLE 6
DISTRIBUTION OF CASH; INSURANCE PROCEEDS
AND CONDEMNATION AWARDS

 

6.1.         Distribution of Cash.

 

(a)          Subject to Section 4.3, each Member shall be entitled to receive
and keep one hundred percent (100%) of the Cash Flow From a Unit attributable to
the Unit that such Member has a beneficial ownership interest in (or the portion
of the Project to become such Unit, including, for the avoidance of doubt, the
Leasehold Estate with respect to such Unit). In the event the Company realizes
any Cash Flow From a Unit, it shall remit such Cash Flow From a Unit to the
Member having a beneficial ownership interest in or ownership of such Unit
promptly upon receipt of same (in each case subject to the provisions of Section
4.3). In the event the Company realizes any Cash Flow From the Building (e.g.,
advertising on the sidewalk bridge or similar elements during construction), it
shall (i) first allocate such revenues among the Units in accordance with the
Percentage Interest of the Members in the Company, and (ii) then apply the
portion of such revenues so allocated among the Units in accordance with each
Member’s applicable Allocable Share to the respective Project Costs of each
Member (i.e., with respect to the Coach Member, such revenues shall be applied
towards Coach Total Development Costs subject to and in accordance with the
provisions of the Development Agreement, and with respect to the Fund Member,
such revenues shall be applied towards other Project Costs).

 

75

 

 

(b)          In the event that, to the extent permitted under the Loan Documents
and the Project Documents, both Members unanimously approve a sale by Legacy
Tenant of the Coach Unit or subject to the provisions of Section 7.2(b)(xvii)
and Section 7.8, the Fund Member, in its sole discretion, determines to sell any
Fund Member Unit, then (i) all net cash proceeds realized in connection with the
sale of any of the Fund Member Units, after payment of all closing costs,
transfer taxes, and broker’s and finder’s fees incurred in connection with the
sale of such Fund Member Unit, any applicable release price with respect to such
Fund Member Unit under the Third Party Loan, and any amounts then due hereunder
or under the Development Agreement to the Coach Member (including any Member
Loans), shall be paid to the Fund Member, and (ii) all net cash proceeds
realized in connection with the sale of the Coach Unit, after payment of all
closing costs, transfer taxes, and broker’s and finder’s fees incurred in
connection with the sale of the Coach Unit, any amounts then due hereunder to
the Fund Member (including any Member Loans), plus any unpaid Coach Total
Development Costs and other amounts then due and payable under the Development
Agreement, and the Coach Unit Loan shall be paid to the Coach Member.

 

(c)          In the event that, to the extent permitted under the Loan Documents
and the Project Documents, both Members unanimously approve the sale by Legacy
Tenant of the entire Building or the Property (or an assignment of the Building
C Lease), all net sales proceeds realized in connection with such sale, after
payment of all closing costs, transfer taxes, and broker’s and finder’s fees
incurred in connection therewith and payment in full of the Construction Loan,
shall, subject to the provisions of Section 4.3, be applied and distributed, to
the Members pari passu, in accordance with their respective Percentage Interest;
it being acknowledged that the distribution of payments on and of a Member Loan
shall be deemed to have been paid to the borrower thereunder and not to the
Member receiving such payments.

 

(d)          To the extent that all of the Units will be conveyed on the Closing
Date or thereafter such that all of Legacy Tenant’s assets shall have been
distributed or conveyed, as the case may be, the Fund Member shall or shall
cause Legacy Tenant and the Company to continue, even after all the Units have
been distributed to the Members or other Persons, to (i) perform all remaining
obligations of the Fund Member and the Company hereunder or the remaining
obligations of Legacy Tenant with respect to the development and construction of
the Project, and (ii) requisition remaining monies under the Third Party Loan
and from the Coach Member to the extent payable by the Coach Member pursuant to
the express provisions of this Agreement, including, without limitation,
pursuant to Section 3.8(h) hereof, or the Development Agreement (subject, in the
case of Coach Total Development Costs, to the Coach Costs Cap). The provisions
of this Section 6.1(d) shall survive the Closing and the withdrawal of the Coach
Member from the Company.

 

(e)          Notwithstanding anything to the contrary contained herein, if (i)
the Building, Property or the interest of Legacy Yards under the Building C
Lease shall be sold or assigned in connection with a foreclosure or other
enforcement action by the Mortgage Loan agent or any Mortgage Lender following
the occurrence of an event of default under the Mortgage Loan Documents or (ii)
the interests of the Company in Legacy Tenant shall be sold or assigned in
connection with a foreclosure or other enforcement action by the Mezzanine Loan
Agent or any Mezzanine Lender following the occurrence of an event of default
under the Mezzanine Loan Documents (a “Foreclosure Sale”), and in the case of
clause (i) or clause (ii) such event of default is caused by any act or omission
by a Member or any of its Affiliates (the “Breaching Member”), then any excess
proceeds after payment of all amounts due in respect of the Mortgage Loan or the
Mezzanine Loan, as applicable, that may be payable to Legacy Tenant, Legacy
Mezzanine or the Company in connection with such event of default and
Foreclosure Sale shall be distributed (A) first, to the Member which is not the
Breaching Member in the amount of its previously unreturned Capital
Contributions, together with interest thereon at the rate of fifteen percent
(15%) per annum, compounded quarterly, (B) second, to the Breaching Member in
the amount of its previously unreturned Capital Contributions together with
interest thereon at the rate of fifteen percent (15%) per annum, compounded
quarterly, and (C) to the Members in accordance with their respective Percentage
Interests.

 

76

 

 

(f)          The Members agree that the Fund Member Units may continue to be
owned by Legacy Tenant after the Closing and the withdrawal of the Coach Member
from the Company. In such event, neither the Company nor any of its Subsidiaries
shall be dissolved and the Fund Member shall be the sole member of the Company
and control all aspects of the Company and its Subsidiaries, including the
performance by the Company and its Subsidiaries of their respective obligations
and the exercise by the Company and its Subsidiaries of their respective rights,
and continue to perform the Fund Member’s obligations and exercise its rights,
under this Agreement, including, without limitation, under Section 6.1(d) above.
The preceding sentence shall not vitiate or reduce the Fund Member’s or the
Company’s rights or obligations under Section 6.1(d) above.

 

6.2.         Insurance Proceeds and Condemnation Awards.

 

(a)          In the event of a casualty or condemnation of the Building (or any
portion thereof) prior to the Closing, the Fund Member shall cause Legacy Yards,
or Developer on behalf of Legacy Yards, to repair and restore any damage to the
Building to the extent that such damage affects any portion of the Building that
constitutes or originally constituted Developer Work) and is capable of being
repaired and restored (or reconstructed), exclusive of any Finish Work (other
than Developer Finish Work). Notwithstanding the foregoing, if such casualty or
condemnation constitutes a Major Event and/or if the insurance proceeds or
condemnation award received by the Company with respect to any casualty or
condemnation are or is insufficient to fund in full the costs of such repair and
restoration, then the Members shall, subject to the terms of the Loan Documents
and the Project Documents, either agree (in their respective discretion) to sell
the assets of the Company and, after paying all liabilities of the Company and
its Subsidiaries, including, without limitation, the Construction Loan,
liquidate the Company in accordance with the provisions of Article 11 hereof or,
in the absence of such agreement, to make Capital Contributions or loans to fund
the unfunded Project Costs of such repair and restoration, which, in the case of
the Coach Member, shall be subject to the terms and conditions of the
Development Agreement (including, without limitation, the Coach Costs Cap).

 

(b)          If, prior to the date on which the Condominium Declaration is
filed, the Company collects property insurance proceeds or condemnation awards
and, after the completion of all required restoration, all of such monies have
not been applied to the repair or restoration of the Building, then after paying
any expenses of collecting the insurance and any amounts due with respect to the
Construction Loan, the Fund Member shall allocate the remaining insurance
proceeds or condemnation award among the Members (and disburse the proceeds or
award to the Members) in proportion to the Member’s Percentage Interests;
provided that, subject to the terms of the Loan Documents, any such proceeds or
award to the extent attributable to (i) the Coach Unit shall be allocated to the
Coach Member and the Coach Lender, and (ii) any Fund Member Unit shall be
allocated to the Fund Member and the Third Party Lender.

 

77

 

 

(c)          Following the date on which the Condominium Declaration is filed,
each Member shall collect insurance proceeds or condemnation awards as set forth
in (and shall be governed by the insurance, casualty and condemnation provisions
of) the Condominium Declaration.

 

6.3.         Subject to Loan Documents and Project Documents. The provisions of
this Article 6 are subject to the terms of the Loan Documents and the Project
Documents.

 

ARTICLE 7
MANAGEMENT AND CONTROL

 

7.1.         Powers of the Fund Member. Subject to the specific limitations set
forth in Section 1.10, Section 7.2, Section 7.3, Section 7.4, and Section 7.7
hereof, and as otherwise provided in this Agreement, the Fund Member shall have
discretion in the management and control of the business of the Company and its
Subsidiaries, and will make decisions affecting the day-to-day operation of the
businesses of the Company and its Subsidiaries. Subject to the foregoing
limitation, (a) the Fund Member will have full power and authority to execute
and deliver in the name of and on behalf of the Company or any Subsidiary the
Loan Documents and such other documents or instruments as the Fund Member
reasonably deems appropriate for the conduct of the Company’s business in
accordance with the terms of this Agreement, the conduct of Legacy Yards’
business in accordance with the terms of Tenant LLC Agreement, and the conduct
of Legacy Mezzanine’s business in accordance with the terms of the Mezzanine LLC
Agreement, and (b) no Person dealing with the Company or any of its Subsidiaries
will be required to inquire into the authority of the Fund Member to take any
action or make any decision. The Fund Member shall be required to devote to the
conduct of the operations of the Company and its Subsidiaries such time and
attention as shall be necessary to accomplish the purposes, and to conduct
properly the operations, of the Company and its Subsidiaries.

 

7.2.         Restrictions on Powers.

 

(a)          Subject to the provisions of Section 7.7 and Section 7.8, if any
matter requires (i) the unanimous consent or approval of the Members pursuant to
the terms of this Agreement, then neither Member shall have any right, power or
authority to take any action without the consent or approval of the other
Member, and (ii) the consent or approval of the Coach Member pursuant to this
Agreement, then, notwithstanding any provision of Section 7.1 to the contrary,
the Fund Member shall have no right, power or authority to take any action
without the consent or approval of the Coach Member. The Member desiring the
Company to take any action requiring unanimous consent or approval of the
Members or the consent or approval of the other Member shall submit a proposal
in writing to the other Member.

 

(b)          Subject to the provisions of Section 7.7 and Section 7.8, the
taking of any of the following acts and the making of any of the following
decisions with respect to the Company or any Subsidiary (each, a “Major
Decision”) shall require the unanimous consent of the Members:

 

78

 

 

(i)          amending, modifying or supplementing the Plans or any construction
documents to the extent such amendment, modification or supplement relates to
Developer Work or Coach Approval Areas or would otherwise affect any Coach Total
Development Costs (it being understood that the Forty-Seventh Floor Curtain Wall
Adjustment shall be a permitted modification to the Plans without the Coach
Member’s consent) and that, regardless of the Coach Member’s approval rights,
the balance of the Building will be constructed in accordance with a first class
standard and in accordance with the Plans);

 

(ii)         the selection and any replacement of the Project Architect, the
Executive Construction Manager, the Construction Manager, the Developer’s
Consultant(s) and any other principal project design professionals retained by
or on behalf of the Company with respect to the design, development and
construction of the Developer Work and/or any other Coach Approval Areas, except
to the extent expressly permitted under the Development Agreement without the
consent of the Coach Member (the Fund Member and the Coach Member hereby agree
that Kohn Pederson Fox Associates PC will be the initial Project Architect and
approve the Existing Consultants/Contractors (as defined in the Development
Agreement)) as provided in Section 3.01 of the Development Agreement;

 

(iii)        subject to the further terms and conditions of this Agreement, the
Development Agreement and the Loan Documents, amending, modifying or
supplementing the Budget, the Cost Allocation Methodology or the Schedule,
except to the extent expressly permitted under the Development Agreement without
the consent of the Coach Member;

 

(iv)         except as expressly provided in the Development Agreement or this
Agreement, any increase in, or change to, any capital commitment of any Member;

 

(v)          any dilution, decrease or reduction in any of any Member’s rights,
entitlements and/or interests in and to the Company (in each event, other than
to a de minimis extent);

 

(vi)         the Company acquiring any material assets, other than its direct or
indirect interest in its Subsidiaries and the Property, or creating or acquiring
any Subsidiary other than the Subsidiaries existing on the date hereof;

 

(vii)        amending, modifying or supplementing the Base Building Lighting,
the Signage Plan or the Landscaping; it being acknowledged and agreed that the
Condominium Declaration shall govern and control all signage with respect to the
Building from and after the recordation thereof;

 

(viii)       subject to Section 3.9(e), the identity of the tenants for the
Retail Unit;

 

(ix)         amending, modifying, supplementing or terminating the Loan
Documents in any manner that affects the Coach Unit Loan or the rights of the
Coach Lender thereunder, except as expressly provided herein or therein in
connection with the Closing and the release of the Coach Unit or the severance
of the Mortgage Loan and the Mezzanine Loan in accordance with the terms of this
Agreement and the applicable Loan Documents; or, except as otherwise provided in
Section 7.8, extending or renewing the term of the Construction Loan or any Loan
Documents; or, to the extent that the Company has any approval or consent rights
under the Loan Documents with respect thereto, amending, modifying or
supplementing, or granting any approvals or consents with respect to, any Coach
Matters of CL Concern;

 

79

 

 

(x)           the incurrence of any indebtedness by the Company or, subject to
Section 7.4 and Article 9 hereof, the granting of any Encumbrance on any asset
of the Company or any of its Subsidiaries, including, without limitation, the
Leasehold Estate, the Property and any fixtures or personal property of the
Company or any Subsidiary, and the terms of the documents evidencing and/or
securing any such debt or Encumbrance, other than the Construction Loan, the
Loan Documents and any other debt permitted thereunder, the Project Documents,
and the Condominium Documents (all of which have been approved by the Members)
and any Permitted Encumbrance; any modification, amendment, extension, renewal
or other change or waiver of or to (or of, to or under any of the documents
evidencing and/or securing) any such debt or Encumbrance; any commitment letter
or term sheet with respect to any such debt or Encumbrance, and any amendment,
extension or other change thereto, including, without limitation, the Loan
Documents;

 

(xi)          the making of any loan or other extension of credit by the
Company, including, without limitation, any loan or extension of credit to any
Member or any Affiliate of any Member, or the provision by the Company of, or
agreement by the Company to provide, any guarantee of the indebtedness or
obligations of any Person whatsoever;

 

(xii)         the admission of any additional Member to the Company, or the
sale, issuance or other Transfer of any Membership Interest or additional
Membership Interest in the Company other than as expressly permitted pursuant to
the provisions of Article 9, or the admission of any additional member into any
Subsidiary, or the sale, issuance or other Transfer of any direct membership
interest in any Subsidiary, other than the Transfer to the Mezzanine Loan Agent
or any Mezzanine Lender or its designee or in a Foreclosure Sale by the
Mezzanine Loan Agent or Mezzanine Lender pursuant to the Mezzanine Loan
Documents;

 

(xiii)        causing the Company to take any Bankruptcy Action with respect to
the Company or any Subsidiary;

 

(xiv)        if there shall be commenced against the Company or any Subsidiary
any Bankruptcy Action or if any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets, any decision of the Company
(A) to take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in any such Bankruptcy Action or proceeding or (B) to take
no action to controvert or to otherwise dismiss or discharge in a timely and
appropriate manner any such Bankruptcy Action or proceeding;

 

(xv)        causing the Company to issue any guarantees of obligations of any
other Person, including guarantees of any obligations of any Affiliate of any
Member, or any action whereby the Company becomes a surety, endorser or
accommodation endorser for any Person;

 

80

 



 

(xvi)        causing the Company or any Subsidiary to engage in any business
other than the purposes of the Company set forth in Section 1.3 unrelated to the
Property or Project;

 

(xvii)      selling or otherwise Transferring the Leasehold Estate or any
portion of the Property (including any Unit) thereof or any interest in or
assets of any Subsidiary, other than (A) any Transfer pursuant to a Foreclosure
Sale under the Mortgage Loan Documents or the Mezzanine Loan Documents, it being
agreed that the delivery of a deed or assignment in lieu of foreclosure shall,
unless consented to by the Coach Lender, require the consent of the Coach
Member, (B) any Transfer as a result of the exercise by the MTA of its remedies
under the Building C Lease or the exercise by the IDA of its remedies under the
IDA Documents, (C) the conveyance of the Coach Unit to the Coach Member or (D)
the sale or other Transfer of any Fund Member Unit in accordance with the
provisions of this Agreement;

 

(xviii)     causing the Company or any Subsidiary to enter into, modify or amend
any transaction or agreement with any Member or any of their respective
Affiliates (including, without limitation, Developer, Related, Oxford or any of
their respective Affiliates), other than the Construction Loan and the
applicable Loan Documents, the Executive Construction Management Agreement, the
Development Management Agreement, and the Development Agreement;

 

(xix)        the performance of any act by the Company in contravention of any
applicable Law or the terms of this Agreement, the Loan Documents, the Building
C Lease or any other Project Documents or any other agreement to which the
Company or a Subsidiary is a party;

 

(xx)         amending, modifying or supplementing the terms of the Building C
Lease or any other Project Documents, except as expressly provided herein or
therein in connection with the release of the Coach Unit, provided, that the
approval of the Coach Member to any such amendment, modification or supplement
shall not be unreasonably withheld to the extent the same shall not affect the
use and occupancy of the Coach Areas for their permitted purposes or the rights
and obligations of the Coach Member or the Coach Designee, as owner of the Coach
Unit;

 

(xxi)        (A) deciding to repair and restore the Building after any Major
Event or any casualty in excess of $2,000,000.00 (unless the terms of the Loan
Documents or any of the Project Documents require restoration, in which case the
same shall not be a Major Decision), and (B) the adjustment and settlement of
any insurance claims or condemnation proceedings in excess of $2,000,000.00;

 

(xxii)      except in accordance with the provision of Section 3.7 and Section
3.8 in connection with the Closing or as otherwise provided in Section 7.8,
causing the Condominium Documents to be filed or the Condominium to be formed;
or, subject to the provisions of Section 3.7 and except as otherwise provided in
Section 7.7 and Section 7.8, amending, modifying or supplementing the terms of
the Condominium Declaration or the Condominium By-laws or Floor Plans; provided
that the Coach Member shall approve any amendment, modification or supplement
required as a result of any changes to the Building made at the request of, or
with the approval of, the Coach Member in accordance with the terms of this
Agreement or the Development Agreement;

 

81

 

 

(xxiii)     approving the initial operating, capital and other initial budgets
of the Condominium;

 

(xxiv)     the dissolution of the Company;

 

(xxv)      any decision by the Company or any Subsidiary to be part of or take
part in any merger or consolidation or any decision by the Company or any
Subsidiary to sell, lease, transfer or otherwise dispose of all or any
substantial part of its assets (other than the conveyance of the Coach Unit to
the Coach Member or any Fund Member Unit or as a result of creation of the
Condominium pursuant to the Condominium Documents in accordance with the
provisions of this Agreement);

 

(xxvi)     any action or other matter for which (A) unanimous consent is
expressly required pursuant to any provision of this Agreement, or (B) subject
to the provisions of Section 7.8, the consent of the Coach Member is expressly
required pursuant to any provision of this Agreement, or (C) subject to the
provisions of the Section 7.7(b), the consent of the Fund Member is expressly
required pursuant to any provision of this Agreement, or (D) subject to the
provisions of Section 7.2(e), the consent of the Coach Member is expressly
required pursuant to any provision of the Development Agreement;

 

(xxvii)    (A) the settlement of any legal action, lawsuit, litigation or
dispute to which the Company or any Subsidiary is a party, or the agreement to
the confession of judgment against the Company or any Subsidiary, if the terms
of such settlement or such judgment, as the case may be, would involve the
payment by the Company or such Subsidiary of an amount in excess of
$1,000,000.00 (provided, that the settlement of legal actions, lawsuits,
litigation or disputes which are insured (subject to customary deductibles)
under a valid policy of insurance and any settlement of any Material Litigation
at Closing in accordance with Section 3.8(i) shall not constitute a Major
Decision), and (B) the commencement of any legal proceeding or litigation by the
Company or any Subsidiary that seeks recovery of $1,000,000.00 or more in any
one instance that is or may be expected to have a material and adverse impact on
the business, operations or financial results of the Company or such Subsidiary;

 

(xxviii)  the approval of, or consent to, any amendment, modification or
supplement of the POA and the approval of the initial Loading Dock Guidelines
(as defined in Association Declaration), provided that the Coach Member shall
not unreasonably withhold its consent thereto to the extent any amendment,
modification or supplement thereof shall not affect the use and occupancy of the
Coach Areas for their intended purposes or the rights and obligations of the
Coach Member or the Coach Designee (as owner of the Coach Unit or otherwise),
including, without limitation, any change in Common Charges (as defined in the
Condominium By-laws) or other costs or expense allocable to, or otherwise
payable by, the owner of the Coach Unit pursuant to the Condominium Documents or
the POA;

 

(xxix)     approving the operating, capital and other budgets of the ERY
Facility Airspace Parcel Owners’ Association;

 

82

 

 

(xxx)       amending, modifying or supplementing, or approving, or consenting
to, any amendment, modification or supplement of, the Project Labor Agreement;

 

(xxxi)      the retention of employees and agents of the Company or any
Subsidiary and the defining of their duties and fixing of their compensation;
and

 

(xxxii)     except as expressly provided for herein, the indemnification by the
Company of any Person, other than the Construction Lender, the MTA Parties and
the IDA pursuant to the Loan Documents or the Project Documents, as applicable.

 

(c)          Notwithstanding anything to the contrary contained in this Section
7.2 or any other provision of this Agreement, so long as the Construction Loan
remains outstanding, the Members shall not, and shall not cause or permit the
Company or any Subsidiary to, take any Bankruptcy Action without the affirmative
vote of both of the Members and, in the case of any Subsidiary, the affirmative
vote of both of the independent managers thereof.

 

(d)          The Coach Member shall also have the right to propose action by the
Company for consideration by the Fund Member (it being agreed that the Fund
Member will consider such proposals in good faith but will have no obligation to
consent to any such proposed action except as otherwise expressly provided in
this Agreement or the Development Agreement).

 

(e)          Notwithstanding anything to the contrary contained in this
Agreement, but without limiting or expanding the rights or obligations of
Developer or the Coach Member under the Development Agreement, if the Coach
Member has requested, consented to or approved (or is deemed to have consented
to or approved) pursuant to the Development Agreement the taking of any action
(i) by Developer itself or on behalf of Legacy Yards, the Company or the Coach
Member or (ii) that constitutes a Major Decision, then the Coach Member shall be
deemed to have consented to and approved the taking of such action or such Major
Decision pursuant to and for all purposes of this Agreement; it being
acknowledged and agreed that the right of the Coach Member to consent to approve
any Major Decision or other matter subject to the approval of the Members
hereunder shall not be, and is not intended to be, duplicative of the Coach
Member’s right to approve or consent to the same decision or matter pursuant to
the Development Agreement or any right of the Coach Lender to approve or consent
the same decision or matter pursuant to the Loan Documents. In addition, without
limiting or expanding the rights or obligations of Developer or the Coach Member
under the Development Agreement, the Fund Member and the Related/Oxford
Guarantor shall have the right to cure any default by Developer under the
Development Agreement and to participate in any Arbitration pursuant thereto,
and to exercise all rights and perform all obligations of Developer under the
Development Agreement, subject to and in accordance with the terms thereof.

 

(f)          The Fund Member shall promptly and timely provide the Coach Member
with copies of any written notice of default received under the Loan Documents,
the Building C Lease or any other Project Documents or any other agreement to
which the Company or any Subsidiary is a party.

 

83

 

 

7.3.         Rights of Members. The Members hereby expressly agree that each
Member shall have the sole and absolute authority to manage, operate, sell,
lease, fit-out and equip (and enter into contracts or agreements for the
management, leasing, operation, fit-out and equipping of) such Member’s Unit(s),
subject to and in compliance with the applicable terms of this Agreement, the
Development Agreement, the Loan Documents, the Project Documents and, upon the
formation of the Condominium, the Condominium Documents.

 

7.4.         Easements. Notwithstanding anything contained in this Agreement or
the Development Agreement to the contrary, the Fund Member shall have the
authority, on behalf of the Company or Legacy Yards, to obtain and execute all
easements and rights of way which are reasonably necessary or required (as
determined by the Fund Member in its reasonable discretion) for the use,
operation, access to or construction of the Project (and all such easements and
rights of way shall be deemed Permitted Encumbrances); provided, however, any
new easements and rights of way affecting the Coach Unit or the use or occupancy
thereof which are to be entered into or otherwise made effective after the date
hereof shall be subject to the prior written consent of the Coach Member.

 

7.5.         Activities of Members. Any Member (as well as the members,
partners, principals, shareholders, officers and directors of each Member and
each Indirect Owner) may engage in and have an interest in other business
ventures of every nature and description, independently or with others,
including, but not limited to, the ownership, financing, leasing, operating,
construction, rehabilitation, renovation, improvement, management and
development of real property whether or not such real property is directly or
indirectly in competition with the Project. Neither the Company nor any other
Member shall have any rights by virtue of this Agreement in and to such
independent ventures or the income or profits derived therefrom, regardless of
the location of such real property and whether or not such venture was presented
to such Member or person as a direct or indirect result of its connection with
the Company or the Project.

 

7.6.         Development Agreement; Development Management Agreement.

 

(a)          The Members acknowledge and agree that Legacy Tenant has entered
into the Development Management Agreement with Developer, an Affiliate of Fund
Member, that the Coach Member has entered into the Development Agreement with
Developer, and that Developer is contractually obligated to take certain actions
and the Coach Member has certain approval and consent rights with respect to the
Project pursuant to the Development Agreement. Subject to the terms of Section
7.6(b), the Fund Member agrees that it shall not take, and shall not cause or
permit the Company or any Subsidiary to take, any action in violation of or
which conflicts with the obligations of Developer under the terms of the
Development Agreement.

 

84

 

 

(b)          Notwithstanding anything to the contrary contained in this
Agreement or the Development Agreement, in the event that the Coach Member shall
deliver a Removal Notice in accordance with the terms of Section 7.7(a), then
subject to the terms and conditions of the Loan Documents and the Project
Documents, the Coach Member shall have the right to terminate or cause Legacy
Tenant to terminate each of the Development Agreement, the Development
Management Agreement and the Executive Construction Management Agreement,
without the consent or approval of the Fund Member. Upon any such termination of
the Development Agreement, the Development Management Agreement and the
Executive Construction Management Agreement, the Coach Member shall, in
consultation with (but without approval by) the Fund Member, and in compliance
with the terms of the Loan Documents and the Project Documents, select and
retain an Approved Replacement Developer for the Project and cause Legacy Tenant
to enter into a replacement development agreement for the Project with such
Approved Replacement Developer on such terms and conditions as the Coach Member
shall, in consultation with the Fund Member, determine in its sole but good
faith discretion and in compliance with the terms of the Loan Documents and the
Project Documents; provided that such replacement development agreement shall
provide for allocation of Project Costs to the Coach Member and the Fund Member
in accordance with the Cost Allocation Methodology and shall otherwise not be
inconsistent with the rights and obligations of the Members under this
Agreement.

 

(c)          In the event of any termination of the Development Agreement, the
Development Management Agreement, and the Executive Construction Manager, and
the replacement of Developer, in accordance with the terms of this Agreement and
the Loan Documents, the Fund Member shall and shall cause Developer and the
Executive Construction Manager to reasonably cooperate with the Coach Member and
the Replacement Developer, and to deliver to the Replacement Developer all
Plans, books and records and other materials with respect to the development and
construction of the Project in the possession of Developer and the Executive
Construction Manager for use solely in connection with the completion of the
construction of the Project. Subject to the terms of the Loan Documents and the
rights of the Construction Lender thereunder, Developer and the Executive
Construction Manager shall assign, and the Replacement Developer shall assume,
the Construction Management Agreement and, to the extent assignable, all trade
contracts and other agreements with respect to the Project to which Developer or
Construction Manager is a party, effective as of the date of the termination of
the Development Management Agreement and the Executive Construction Agreement.

 

85

 

 

7.7.         Management Change Event; Limitation on Approval Rights.

 

(a)          In the event that (i) Developer shall fail to achieve any of the
third through the thirteenth Major Milestone Events set forth in Section 6.02(a)
of the Development Agreement within nine (9) months of the applicable Major
Milestone Outside Date (as extended on a day-for-day basis by reason of Force
Majeure, Coach Change Delays extending beyond the Change Order Grace Period or
Coach Work Delays) in accordance with the terms of the Development Agreement,
and in the event of any dispute with respect thereto, it shall have been
determined by the Arbiters pursuant to Article 14 of the Development Agreement
or the final, non-appealable judgment of a court of competent jurisdiction that
Developer failed to achieve such milestone, (ii) the Fund Member shall have been
grossly negligent, engaged in willful misconduct or committed fraud in
connection with the management of the Company and its Subsidiaries or the
construction of the Project, or misappropriated Project funds or insurance
proceeds, and in the event of any dispute with respect thereto, it shall have
been determined by the Arbiters pursuant to Section 3.10 or the final,
non-appealable judgment of a court of competent jurisdiction that the Fund
Member was grossly negligent, engaged in such willful misconduct, committed such
fraud or misappropriated such funds or proceeds, as the case may be, or (iii) an
Event of Default occurs and is continuing with respect to the Fund Member (but
not any other Person) under Section 10.1(a) or Section 10.1(b), and in the event
of any dispute with respect to any such Event of Default under Section 10.1(b),
it shall have been determined by the Arbiters pursuant to Section 3.10 or the
final, non-appealable judgment of a court of competent jurisdiction that such
Event of Default occurred with respect to the Fund Member (any of the events
described in this clause (iii) or in clause (i) or clause (ii) above, a
“Management Change Event”), then, in any such case and subject to compliance by
the Coach Member with the terms and conditions of the Loan Documents and the
Project Documents, the Coach Member shall have the right, by written notice
given to the Fund Member (a “Removal Notice”) at any time following the
occurrence of such Management Change Event but, in the case of a Management
Change Event described in clause (i) above, prior to the date on which such
Major Milestone Event is achieved, to assume the right to make all decisions
affecting the day-to-day operation of the Company’s business and the discretion
in the management and control of the business of the Company granted to the Fund
Member hereunder, including, but not limited to, the matters contained in
Article 3, subject to and in accordance with the terms of this Agreement. From
and after the delivery by the Coach Member of a Removal Notice, the Coach Member
(x) shall be deemed to have all discretion in the management and control of the
business of the Company and its Subsidiaries, and the right to make all
decisions affecting the day-to-day operation of the business of the Company and
its Subsidiaries, subject to and in accordance with the terms of this Agreement,
(y) will have full power and authority to execute and deliver in the name of and
on behalf of the Company and its Subsidiaries such documents or instruments as
the Coach Member deems appropriate for the conduct of the business of the
Company in accordance with this Agreement, the business of Legacy Tenant in
accordance with the terms of the Tenant LLC Agreement and the business of Legacy
Mezzanine in accordance with the Mezzanine LLC Agreement, and (z) no Person
dealing with the Company or any Subsidiary will be required to inquire into the
authority of the Coach Member to take any action or make any decision. The Coach
Member acknowledges and agrees that it shall have no authority in such capacity
to take any action or make any decision in violation of the terms of this
Agreement, the Tenant LLC Agreement, the Mezzanine LLC Agreement, the Loan
Documents or the Project Documents, and the Members acknowledge and agree that
the assumption of management of the Company by the Coach Member shall have no
effect on the obligations and limitations of the Members to provide funding to
the Company or the Project as provided herein and the Development Agreement.

 

(b)          From and after the delivery by the Coach Member of a Removal Notice
in accordance with the terms of Section 7.7(a), the approval of the Fund Member
shall not be required with respect to any Major Decision pursuant to:

 

(i)          clauses (ii), (xviii), (xxiii), (xxvi), (xxvii), (xxx), (xxxi) or
(xxxii) of Section 7.2(b);

 

(ii)         clause (i) of Section 7.2(b), provided that a change to the Plans
or Construction Documents does not affect in any material respect the overall
design of the Building or the construction of the Building in accordance with a
first class standard, is reasonably necessary in order to achieve Final
Completion in accordance with the terms of the Development Agreement, the Loan
Documents or the Project Documents, and does not adversely affect in any
material respect the Fund Member Units in any discriminatory manner;

 

86

 

 

(iii)        clause (iii) of Section 7.2(b), except with respect to any
modification of the Cost Allocation Methodology;

 

(iv)         clause (ix) of Section 7.2(b), provided that any such amendment,
modification, supplement or termination of any Loan Document does not adversely
affect in any material respect any economic terms of the Construction Loan and
is reasonably necessary in order to achieve Final Completion in accordance with
the terms of the Development Agreement; provided, however, that the consent of
the Fund Member shall be required in connection with any amendment, modification
or supplement or termination of, or any amendment, modification, supplement or
termination of any Loan Document that limits the rights or increase the
obligation of the guarantor under, any of Construction Loan Guaranties.

 

(v)          clause (x) of Section 7.2(b), provided that any indebtedness or
Encumbrance affects the Project as a whole, is reasonably necessary in order to
achieve Final Completion in accordance with the terms of the Development
Agreement, and does not affect the use and occupancy of the Fund Member Units
for their permitted purposes;

 

(vi)         clauses (xx) and (xxviii) of Section 7.2(b), provided that any
amendment, modification or supplement to the terms of the Building C Lease or
any Project Document does not adversely affect in any material respect any
economic terms thereof, is reasonably necessary in order to achieve Final
Completion in accordance with the terms of the Development Agreement, and does
not affect the use and occupancy of the Fund Member Units for their permitted
purposes or the rights and obligations of the Fund Member as the owner of the
Fund Member Units.

 

For the avoidance of doubt, from and after the delivery of a Removal Notice in
accordance with the terms of Section 7.7, the Fund Member shall retain the right
to approve any Major Decision pursuant to clauses (vi), (vii), (viii), (xi),
(xii), (xiii), (xiv), (xv), (xvi), (xvii), (xix), (xxi), (xxiv), (xxv) and
(xxix) of Section 7.2(b); clause (iv), except for any increase or change in the
capital commitment of the Fund Member due to changes or increases in Project
Costs; clause (v) of Section 7.2(b), except for any dilution, decrease or
reduction in the Fund Member’s rights pursuant to this Section 7.7; and clause
(xxii) of Section 7.2(b), except and to the extent an amendment, modification or
supplement to the Condominium Documents is reasonably necessary in order to form
the Condominium and record the applicable Condominium Documents in compliance
with applicable Law (and does not affect the use and occupancy of the Fund
Member Units for their permitted purposes).

 

(c)          Upon the delivery by the Coach Member of a Removal Notice in
accordance with the terms of Section 7.7(a) or any foreclosure of the security
interest granted to the Coach Member pursuant to Section 4.3(c), the Coach
Member shall cause the Coach Guarantor to execute and deliver to the (i)
Mortgage Loan Agent a Guaranty of Recourse Obligations and an Environmental
Indemnity Agreement in accordance with the terms of the Mortgage Loan Documents,
which Guaranty of Recourse Obligations and Environmental Indemnity Agreement
shall, upon such delivery, be included within the definition of Mortgage Loan
Guaranties, and (ii) the Mezzanine Loan Agent a Mezzanine Guaranty of Recourse
Obligations and a Mezzanine Environmental Indemnity Agreement in accordance with
the terms of the Mezzanine Loan Documents, which Mezzanine Guaranty of Recourse
Obligations and Mezzanine Environmental Indemnity Agreement shall, upon such
delivery, be included within the definition of Mezzanine Loan Guaranties. The
Coach Member shall deliver an opinion or opinions of counsel with respect to the
enforceability of such Guaranties of Recourse Obligations and Environmental
Indemnity Agreements as the Mortgage Loan Agent or the Mezzanine Loan Agent
shall require in accordance with the terms of the Mortgage Loan Documents or the
Mezzanine Loan Documents, as applicable.

 

87

 

 

7.8.         Rights of Fund Member.

 

(a)          Without limiting any of the other rights and remedies of the Fund
Member pursuant to this Agreement, but subject to the provisions of this Section
7.8, if (i) the Coach Member shall have failed to make any Additional Capital
Contribution or Additional Capital Contributions as and when required pursuant
to this Agreement that individually or in the aggregate exceed $20,000,000, (ii)
the Fund Member shall have made a Member Loan or Member Loans to the Coach
Member on account of such Failed Contribution(s), (iii) the amount of each such
Failed Contribution has been finally determined by the Arbiters pursuant to
Section 3.10 to be due and payable by the Coach Member, and (iv) the Coach
Member or the Coach Guarantor fails to fully repay such Member Loans(s),
including all accrued interest thereon, to the Fund Member on or prior to the
Closing Date, then the Fund Member shall have the right at any time from and
after the Substantial Completion Date to: (A) amend, modify or supplement the
Condominium Documents to the extent reasonably necessary in order to form the
Condominium and record the applicable Condominium Documents in compliance with
applicable Law (provided that any such amendment, modification or supplement
does not affect the use and occupancy of the Coach Unit for its permitted
purposes), and to record the Condominium Documents, without the consent or
approval of the Coach Member, and (B) following the creation of the Condominium,
to take any or all of the following actions, without the consent or approval of
the Coach Member: (1) acquire fee title to, lease, sell or otherwise transfer,
including pursuant to any Transfer, any or all of the Fund Member Units or any
portion thereof; (2) subsever the Property into two or more subsevered parcels,
including, without limitation, a subsevered parcel with respect to all of the
Fund Member Units or the Coach Unit, and enter into (x) a separate severed
parcel lease with the MTA with respect to each such subsevered parcel pursuant
to and in accordance with the terms of the Building C Lease and (y) each of the
IDA Documents with respect to each such subsevered parcel in accordance with the
terms of the PILOT Documents; (3) sever the lien of each of the mortgages
securing the Mortgage Loan and the Mortgage Loan Documents in accordance with
the terms thereof to separately evidence and secure the Coach Mortgage Loan and
the Third Party Mortgage Loan, and the PILOT Mortgage and the IDA Documents in
accordance with the terms of the IDA Documents; (4) obtain a release of any or
all of the Fund Member Units from the lien of each of the mortgages securing the
Mortgage Loan and the Mortgage Loan Documents or any severed mortgage and loan
documents evidencing and securing the Third Party Mortgage Loan in accordance
with the applicable terms thereof; (5) sever the Mezzanine Loan Documents to
separately evidence and secure the Third Party Mezzanine Loan and the Coach
Mezzanine Loan in accordance with the applicable terms thereof; (6) extend the
term of the Mortgage Loan or the Third Party Mortgage Loan and/or the Mezzanine
Loan or Third Party Mezzanine Loan in accordance with the terms of the
applicable Loan Documents; (7) repay or refinance Third Party Mortgage Loan
secured by a severed mortgage lien on the Fund Member Units and the Third Party
Mezzanine Loan or the Mezzanine Loan; (8) mortgage, pledge or otherwise encumber
the Fund Member Units, and the leasehold estate under any subsevered parcel
lease entered into with respect to the Fund Member Units or, if the Fund Member
shall have caused the Company to enter into a subsevered parcel lease with
respect to the Coach Unit, the Building C Lease, provided that any subsevered
parcel lease with respect to the Coach Unit shall not be subject to any lien or
encumbrance in connection therewith, other than pursuant to the any severed
Mortgage Loan Documents evidencing and securing the Coach Mortgage Loan, the IDA
Documents and any Permitted Encumbrance; (9) Transfer all or any part of the
Fund Member’s Membership Interest, and (10) otherwise deal with the Fund Member
Units and its interest therein and its Membership Interest in the Company as if
the Closing had occurred. In no event shall the Fund Member have any obligation,
pursuant to this Section 7.8(a) or otherwise, to pay all or any portion of the
Coach Unit Loan. In the event that the Fund Member shall repay the Coach
Mezzanine Loan pursuant to this Section 7.8(a), the Coach Member shall be
obligated to pay to the Fund Member the full amount of the Coach Mezzanine Loan.

 

88

 

 

(b)          If the Fund Member exercises any of its rights pursuant to Section
7.8(a), then (i) the Coach Member shall be responsible for the payment of any
and all transfer taxes, mortgage recording taxes, recording fees, and title
premiums payable with respect to any new owners or mortgagee title insurance
policy required in connection therewith, and (ii) the Fund Member shall have the
right to pay any expense that would otherwise be required to be paid by the
Coach Member at Closing, including, but not limited to, the cost to remove any
Title Defect or to satisfy any Material Litigation, and the amount of any
expense actually incurred by Legacy Tenant, Legacy Mezzanine, the Fund Member or
its designee that acquires title to the Fund Member Units, pursuant to clauses
(i) and (ii) shall be paid or reimbursed to the Fund Member by the Coach Member.
The obligations of the Coach Member pursuant to this Section 7.8 are guaranteed
by the Coach Guarantor subject to and in accordance with the Coach Guaranty, and
shall survive the Closing and the withdrawal of the Coach Member from the
Company and the termination of this Agreement.

 

7.9.          Affiliate/Project Architect Agreements. Notwithstanding anything
to the contrary contained in this Agreement, if (a) either (i) Developer or any
other Affiliate of the Fund Member breaches or fails to comply with any of its
material obligations under the Development Management Agreement or any agreement
between the Company or Legacy Tenant and such Affiliate with respect to the
Project (each an “Affiliate Agreement”), and such breach or failure to comply
continues beyond the expiration of any applicable notice and cure period therein
provided, (ii) Developer or any other Affiliate of the Fund Member shall have
engaged in willful misconduct, fraud or gross negligence with respect to the
Project, or (iii) the Project Architect breaches or fails to comply with any of
its obligations under the Project Architect Agreement and (b) the Fund Member
shall fail to cause the Company or Legacy Tenant, as applicable, to take
commercially reasonable steps to enforce against Developer, such Affiliate or
the Project Architect, as applicable, the obligations of such party or any claim
which the Company or Legacy Tenant may have under such Affiliate Agreement or
the Project Architect Agreement with respect to such breach or failure to comply
or bad act, then the Coach Member may notify the Fund Member of such failure and
request that the Fund Member cause the Company to take action to enforce any
claim the Company or Legacy Tenant, as applicable, may have under such Affiliate
Agreement or the Project Architect Agreement. If such failure shall continue for
five (5) Business Days after such notice (of if after such five-Business Day
period the Fund Member shall not be continuing to diligently pursue the
enforcement of the applicable claim(s) the Company or Legacy Tenant may have
under such Affiliate Agreement or the Project Architect Agreement), or if the
“owner” under such Affiliate Agreement shall otherwise become entitled to
terminate such Affiliate Agreement, as the case may be, pursuant to the terms
thereof, then the Coach Member shall thereafter have the right (but not the
obligation) to exercise, on behalf of the Company or Legacy Tenant, as
applicable, all rights of the Company or Legacy Tenant, as the case may be, as a
party to any such Affiliate Agreement or the Project Architect Agreement to
enforce the rights of “owner” under any such agreement, including the right to
terminate such Affiliate Agreement or the Project Architect Agreement (if and to
the extent such Affiliate Agreement or the Project Architect Agreement provides
for such termination as a remedy under such circumstances) and/or to institute
litigation against Developer, Affiliate or the Project Architect, in each case
upon and subject to the applicable provisions of such Affiliate Agreement or the
Project Architect Agreement (including, without limitation, any notice
requirements and cure periods provided for therein to the extent such cure
periods shall not theretofore have expired).

 

89

 

 

7.10.         Subsidiaries. The Fund Member shall cause the Company to manage
the business and affairs of each Subsidiary to the same extent and subject to
the same limitations as it is authorized and obligated to manage the business
and affairs of the Company. For the avoidance of doubt, all Subsidiaries shall
be governed, managed and operated on the same basis as set forth herein with
respect to the Company and, without limiting the foregoing, any matter that is a
Major Decision with respect to the Company shall be a Major Decision with
respect to each Subsidiary and may not be taken by a subsidiary of the Company
without the unanimous consent of the Members as herein provided. For the
avoidance of doubt, the fact that certain provisions of this Agreement
specifically refer to both the Company and any Subsidiary, while others refer
only to the Company, shall not limit the application of this Section 7.10.

 

90

 

 

ARTICLE 8
LIABILITY AND INDEMNIFICATION; INSURANCE

 

8.1.         Limited Liability of Members.

 

(a)          No Member or Indirect Owner, in such capacity, shall (i) be liable
for the debts, liabilities, contracts or any other obligation of the Company,
except to the extent expressly provided in this Agreement or in the Act, (ii) be
liable for the debts or liabilities of any other Member, (iii) be required to
contribute to the capital of, or loan, the Company any funds other than as
expressly required in this Agreement, (iv) be liable, except as provided in this
Agreement or as required by the Act, for the return of all or any portion of the
Capital Contributions of any Member, or (v) except as otherwise expressly
provided in this Agreement, have any priority over any other Member as to the
return of its contributions to capital or as to compensation by way of income.
Except as expressly provided in the Act or this Agreement, all debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Member or Indirect Owner shall be obligated personally for any
such debt, obligation or liability of the Company solely by reason of being a
Member or Indirect Owner. Notwithstanding the foregoing, nothing herein shall
effect or limit in any manner the Coach Guaranty or the Related/Oxford Guaranty.

 

(b)          Except as expressly required by the Act or this Agreement, a Member
shall not have any liability in excess of the amount it has committed to
contribute or pay hereunder.

 

8.2.         Liability of Members.

 

(a)          A Member shall only be liable to make the payment of the Member’s
Capital Contributions in accordance with the provisions of this Agreement,
which, for the avoidance of doubt, shall include all amounts that (i) the Coach
Member is required to pay or contribute pursuant and subject to the terms of
this Agreement and the Development Agreement (including, without limitation, the
Coach Costs Cap) or (ii) the Fund Member is required to pay or contribute
pursuant and subject to the terms of this Agreement (and, in addition, the
foregoing shall not be deemed to vitiate a Member’s obligation to make other
payments expressly provided for in this Agreement). No Member shall, by virtue
of its interest as a Member or an owner of a Membership Interest, be liable for
any debts, obligations or liabilities of the Company.

 

(b)          No distribution to any Member shall be deemed a return or
withdrawal of a Capital Contribution unless so designated by the Company, and no
Member shall be obligated to pay any such amount to or for the account of the
Company or any creditor of the Company except as otherwise required by law.

 

(c)          Except as otherwise required by law, no Member with a negative
balance in such Member’s Capital Account shall have any obligation to the
Company or any other Member to restore said negative balance to zero.

 

91

 

 

8.3.         Right to Indemnification.

 

(a)          Subject to the limitations and conditions provided in this Article
8 and in the Act, including, without limitation, Section 8.4, and only to the
extent not covered by insurance, each Person (an “Indemnified Person”) who is
made a party or is threatened to be made a party to or is involved in any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative, arbitrative or investigative (“Proceeding”), or any
appeal in a Proceeding or any inquiry or investigation that could lead to a
Proceeding, by reason of the fact that he, she or it was or is a Member or an
Indirect Owner, or he, she or it was or is the legal representative of or a
manager, director, officer, partner, member, co-venturer, proprietor, trustee,
employee, agent or Affiliate of a Member, or any guarantor of such Member’s
obligations hereunder, shall be indemnified by the Company against judgments,
penalties (including excise and similar taxes and punitive damages), fines,
settlements and reasonable costs and expenses (including attorneys’ fees and
expenses) actually incurred by such Indemnified Person in connection with the
defense or settlement of such Proceeding if (i) such Indemnified Person acted in
good faith and in a manner he, she or it reasonably believed to be in, or not
opposed to, the best interest of the Company and (ii) the Indemnified Party’s
conduct did not constitute gross negligence or willful or wanton misconduct or a
breach of this Agreement. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that the Indemnified
Person did not act in good faith and in a manner which he, she or it reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal action or proceeding, that the Indemnified Person had
reasonable cause to believe that his, her or its conduct was unlawful.

 

(b)          The aforesaid indemnity shall apply only to third party claims made
against an Indemnified Person, and shall not apply to or cover any claims or
suits or proceedings made or asserted or instituted by any Member or any of its
Affiliates against the other Member or any of its Affiliates (including the
Coach Lender, the Coach Guarantor, the Related/Oxford Guarantor or Developer),
or any loss, liability, cost or expense suffered by such Member or any of its
Affiliates as a result of any such claim or suit or proceeding, under this
Agreement, the Development Agreement, the Loan Documents, the Coach Guaranty or
the Related/Oxford Guaranty. In addition, the aforesaid indemnity shall not
apply to or cover any claim or suit or proceeding made or asserted or instituted
against (or any loss, liability, cost or expense suffered by) the Fund Member,
Developer, Related, Oxford Guarantor or any of their respective Affiliates or
their respective legal representatives, managers, directors, officers, partners,
members, co-venturers, proprietors, trustees, employees or agents, arising out
of or under any of the guarantees or indemnifications or undertakings provided
by any of them to the Construction Lender or the MTA Parties, unless and to the
extent such claim or suit or proceeding arises out of any act or, where there is
an affirmative obligation of the Coach Member to act, any omission, by the Coach
Member or any of its Affiliates.

 

(c)          The satisfaction of any indemnification under this Section 8.3 or
under Section 3.11(c) shall be a Project Cost and each Member shall be
responsible for its proportionate share thereof based on their respective
Percentage Interest (subject, in the case of the Coach Member, to the Coach
Costs Cap).

 

92

 

 

8.4.          Member Indemnity. Each Member (in such capacity, a “Member
Indemnitor”) shall indemnify the Company, the other Member and any Affiliate,
legal representative, manager, director, officer, partner, member, co-venturer,
proprietor, trustee, employee, or agent of such other Member, and the
Related/Oxford Guarantor, if the Coach Member is the Member Indemnitor, or the
Coach Guarantor and the Coach Lender, if the Fund Member is the Member
Indemnitor (each a “Member Indemnified Person”), and shall hold each Member
Indemnified Person harmless from and against any claims, judgments, penalties,
fines, settlements, damages, liabilities, and costs and expenses (including
reasonable attorneys’ fees and expenses) actually incurred by such Member
Indemnified Person (i) by reason of, or in connection with, the construction by
or on behalf of such Member Indemnitor of any Finish Work in the Unit or Units
owned (or beneficially owned) by the Member Indemnitor, (ii) arising out of or
resulting from the fraud or willful misconduct of such Member Indemnitor or any
of its Affiliates or any of its constituent direct or indirect investors, or a
breach by any such Person of this Agreement, the Development Agreement or any of
the Loan Documents or (iii) arising out of, or otherwise resulting from the
breach by such Member Indemnitor or any of its Affiliates of the Project
Documents, in each case unless the Member Indemnified Person’s actions
constitute gross negligence or willful or wanton misconduct or a breach of this
Agreement. In addition, the Fund Member, as Member Indemnitor, shall indemnify
the Coach Member and its other Member Indemnified Persons, and shall hold the
Coach Member and each such other Member Indemnified Person harmless, from and
against any claims, judgments, penalties, fines, settlements, damages,
liabilities, and costs and expenses (including reasonable attorneys’ fees and
expenses) arising out of or in connection with any claim for commission or
similar fee under the L’Oreal Brokerage Agreement. In no event shall any Member
be liable for, and each Member, on behalf of itself and its respective
Affiliates, hereby waives any claim for, any special, punitive or consequential
damages, including loss of profits or business opportunity arising under or in
connection with this Agreement. Without limiting the terms of the Coach Guaranty
or the Related Oxford Guaranty, the satisfaction of any indemnification provided
for in this Section 8.4 shall be made from, and limited to, the Membership
Interest of the Member Indemnitor.

 

8.5.          Survival. The rights granted under Section 8.3 and Section 8.4
shall continue as to a Person who has ceased to serve in the capacity which
initially entitled such Person to indemnity hereunder and shall be deemed
contract rights, and no amendment, modification or repeal of this Article 8
shall have the effect of limiting or denying any such rights with respect to
actions taken or Proceedings arising prior to any such amendment, modification
or repeal.

 

8.6.          Advance Payment. The right to indemnification conferred by Section
8.3, subject to the terms and conditions of such provision, shall include the
right to be paid or reimbursed by the Company for the reasonable expenses
incurred in advance of the final disposition of the Proceeding and without any
determination as to the Person’s ultimate entitlement to indemnification;
provided, however, that the payment of such expenses incurred in advance of the
final disposition of a Proceeding shall be made only upon delivery to the
Company of (a) a written affirmation by such Person of his, her or its good
faith belief that he, she or it has met the standard of conduct necessary for
indemnification under this Article 8, (b) a written undertaking, by or on behalf
of such Person, to repay all amounts so advanced if it shall ultimately be
determined that such Person is not entitled to be indemnified under this Article
8 or otherwise, and (c) a pledge of such Person’s (or the applicable Member’s)
Membership Interest in form reasonably acceptable to the other Member to secure
the repayment obligation described in the foregoing clause (b).

 

93

 

 

8.7.          Nonexclusivity of Rights. The right to indemnification and the
advancement and payment of expenses conferred by this Article 8 shall not be
exclusive of any other right which a Person may have or hereafter acquire under
any law (common or statutory), provision of the Articles, or otherwise.

 

8.8.          Savings Clause. If Section 8.3 or Section 8.4 or any portion of
either thereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Company or the Member Indemnitor, as applicable, shall
nevertheless indemnify and hold harmless each Indemnified Person or Member
Indemnified Person, as applicable, as to costs, charges and expenses (including
attorneys’ fees and expenses), judgments, fines and amounts paid in settlement
with respect to any Proceeding to the full extent permitted by any applicable
portion of this Article 8 that shall not have been invalidated.

 

8.9.          Insurance. During the performance of Developer Work, the Company
shall cause Legacy Tenant to carry such insurance in at least the amounts and
types required under the Loan Documents and the Project Documents. In addition,
the Company shall obtain and maintain insurance, at the Company’s expense, on
behalf of the Members and such other Persons as the Members shall determine,
against any liability that may be asserted against, or any expense that may be
incurred by, such Person in connection with the activities of the Company and/or
the Members’ acts or omissions as the Members of the Company regardless of
whether the Company would have the power to indemnify such Person against such
liability under the provisions of this Agreement. The cost of all insurance
obtained by the Legacy Tenant or the Company pursuant to this Section 8.9, or by
Developer pursuant to the Development Agreement, shall be a Project Cost as set
forth in the Budget (subject, in the case of the Coach Member’s allocable share
thereof, to the Coach Costs Cap), and, during the term of the Construction Loan,
premiums for all such insurance shall be funded to a reserve held by the
Mortgage Loan Agent or Mezzanine Loan Agent for the payment of insurance
premiums pursuant to the terms of the Loan Documents.

 

ARTICLE 9
TRANSFERS OF INTERESTS

 

9.1.         General Restrictions.

 

(a)          Prior to the Closing and the conveyance of the Coach Unit to the
Coach Member pursuant to this Agreement, no Member may, directly or indirectly,
transfer, sell, convey, assign, mortgage, pledge, hypothecate, or otherwise
dispose of or encumber all or any part of such Member’s Membership Interest
(each of the foregoing a “Transfer”), or cause, permit or suffer to occur any
Transfer, except as expressly required or permitted under this Agreement or with
the prior written consent of the other Member. As used in this Section 9.1, a
“Transfer” also includes with respect to a Member or any Indirect Owner of such
Member that is not a natural person, (i) a Transfer in respect of any ownership
interest in such Member or Indirect Owner, and (ii) except as expressly
permitted under this Agreement, any change in Control of such Member. Any
purported Transfer of a Membership Interest in violation of the terms of this
Agreement shall be null and void ab initio and of no effect. A Transfer
permitted hereunder shall be effective as of the date specified in the
instruments relating thereto. Any Transfer made by any permitted transferee
hereunder shall be subject to the provisions of this Article 9 to the same
extent and in the same manner as any Member desiring to make any Transfer.

 

94

 

 

(b)          A Transfer shall not include, for any purpose under this Agreement,
any direct or indirect, issuance, transfer, sale, conveyance, assignment,
mortgage, pledge, hypothecation, or other disposition or encumbrance, however
structured, in respect of any direct or indirect interest in, or any change in
Control of, any Person whose securities are listed on a nationally or
internationally recognized exchange or quotation system (such Person, a “Public
Person”), which shall include, without limitation, the merger, consolidation or
combination of a Public Person with or into any other Person (regardless of
which party is the surviving Person and regardless of whether the surviving
Person continues to be a Public Person), or the sale, assignment, conveyance or
other disposition of all or substantially all of the assets of a Public Person
to any Person (regardless of whether the assignee is or continues to be a Public
Person). A Transfer shall also not include (i) any lease of all or any portion
of any Unit entered into in accordance with the terms of this Agreement, (ii)
any transfer of the Fund Member’s Membership Interest made pursuant to Section
4.3(c), (iii) any change in Control of the Company pursuant to Section 7.8 or in
the Fund Member upon or at any time following any change in Control of the
Company pursuant to Section 7.8 or any change in Control of Coach Guarantor at
any time, or (iv) any Transfer made as a result of any foreclosure or other
enforcement action taken by the Mezzanine Loan Agent, on behalf of the Mezzanine
Lender, or the Mezzanine Lender under the Mezzanine Loan Documents.

 

(c)          Notwithstanding the prohibitions contained in Section 9.1(a) (but
subject to, and without limiting, the provisions of Section 9.1(b)), the
following Transfers shall be permitted:

 

(i)          the Coach Member may, without the consent or approval of the Fund
Member, (A) admit as debt and equity members or partners, directly or
indirectly, into the Coach Member, (B) Transfer all or any part of its
Membership Interest to, and (C) may cause or permit the interest of any Indirect
Owner of the Coach Member to be Transferred to (1) the Coach Lender or its
Affiliates, (2) the Coach Guarantor or one or more other Affiliates of the Coach
Member or the Coach Guarantor, (3) an entity created by merger, reorganization
or recapitalization of or with the Coach Guarantor or any of its Affiliates, (4)
a purchaser of all or substantially all of the assets of the Coach Guarantor or
any of its Affiliates or of a controlling interest in the Coach Guarantor or any
of its Affiliates, or (5) any of the direct or indirect constituent members of
the Coach Member, provided that (x) following such Transfer, the Coach Member
shall continue to be Controlled directly or indirectly by the Coach Guarantor or
the purchaser of all or substantially all of the assets of or a controlling
interest in, or any successor by merger, reorganization or recapitalization of
or with, the Coach Guarantor, (y) such Transfer shall not impair, vitiate or
otherwise adversely affect the Coach Guaranty made by the Coach Guarantor (or
any replacement guarantor(s) acceptable to the Fund Member), and (z) the Coach
Member shall be responsible for all costs and expenses in connection therewith
(including, without limitation, any state or local transfer taxes that may arise
as a result of such Transfer); and

 

95

 

 

(ii)         the Fund Member may, without the consent or approval of the Coach
Member, (A) admit as debt and equity members or partners directly or indirectly
into the Fund Member, (B) Transfer all or any part of its Membership Interest to
(1) Related or any other Affiliate of the Fund Member or the Related/Oxford
Guarantor, or (2) among the direct or indirect constituent members of the Fund
Member, and (C) cause or permit the interest of any Indirect Owner of the Fund
Member to be Transferred, provided that (w) following such Transfer, unless a
Removal Notice has been delivered by the Coach Member pursuant to Section 7.7
hereof, (i) the Fund Member shall continue to be Controlled by Related or
Related and Oxford, it being acknowledged and agreed that a change in Control of
the Fund Member may occur upon or following the giving of a Removal Notice, and
(ii) Related and Related Affiliates shall continue to own (directly or
indirectly) at least 75% of the economic interest in the Fund Member owned by
Related as of the date hereof (of which 15% may be owned by Related Affiliates),
(x) such Transfer shall not impair, vitiate or otherwise affect the
Related/Oxford Guaranty made by the Related/Oxford Guarantor (or any replacement
guarantor(s) approved by the Coach Member), (y) such Transfer shall be permitted
(or all required consents thereto shall have been obtained) under the Building C
Lease and other Project Documents and from the Third Party Lender under the Loan
Documents, and (z) the Fund Member shall be responsible for all costs and
expenses in connection therewith (including, without limitation, any state or
local transfer taxes that may arise as a result of such Transfer); and

 

(iii)        any Transfer that constitutes a Permitted Estate/Family Transfer
shall be permitted, without the consent or approval of the other Member,
provided that any such Transfer shall comply with the foregoing provisions of
this Section 9.1(c).

 

(d)          Notwithstanding the foregoing provisions of Section 9.1(c), neither
the Coach Member nor the Fund Member shall have the right, at any time, to
consummate or agree to consummate any Transfer which has the effect of either
diluting the other Member’s equity interest in and to the Company or which will
otherwise result in a decrease in the other Member’s rights, entitlements and/or
benefits contained herein with respect to the Company, the Company’s business
and/or the Company’s assets.

 

(e)          For purposes of clarity, (i) any Indirect Owner of any interest in
the Company shall have the right to pledge its indirect interest in the Company
as security for any default member loan, and Person having an ownership
interest, whether direct or indirect, legal or beneficial, in Podium Fund JV
other than Podium Fund MM shall have the right to pledge its indirect interest
in the Company as security for any debt or otherwise, and (ii) the Fund Member
shall have the right to enter into any lease or any agreement to sell or
otherwise transfer fee simple title to all or any portion of any of the Fund
Member Units with any Person other than a Retail Premises Competitor or
Additional Office Premises Competitor without the consent or approval of the
Coach Member, subject to and in accordance with the terms and conditions of the
Project Documents and the Loan Documents, provided that, except as otherwise
provided in Section 7.8(a), the Tenant under any lease of the Additional Office
Units shall not be permitted to occupy the premises demised under such lease,
and any sale or other transfer of fee title to any of the Fund Member Units
shall not occur or close pursuant to any such agreement, as applicable, prior to
Substantial Completion and the consummation of the Closing and conveyance of the
Coach Unit to the Coach Member in accordance with the terms of this Agreement.
Nothing in this Section 9.1(e) or any other provisions of this Agreement shall
prohibit (A) Legacy Tenant, Developer or any Tenant under any lease of all or
any portion of any Additional Office Unit from performing any finish or other
work in any Additional Office Unit prior to the Closing Date, or (B) Legacy
Tenant from leasing all or any portion of the Retail Unit or the Parking Unit or
the tenant or operator under any such lease from occupying and using all or any
portion of the Retail Unit or the Parking Unit for the conduct of business prior
to the Closing Date.

 

96

 

 

9.2.         Rights of Transferees. A transferee of a Membership Interest (or a
part thereof) pursuant to a Transfer permitted by Section 9.1 shall be admitted
to the Company as a “Substitute Member” (to the extent of the Membership
Interest so Transferred in the case of a Transfer of less than all of the
Membership Interest of the transferor Member) entitled to all the rights, and
subject to all of the obligations and restrictions, of the transferor Member (to
the extent of the Membership Interest so Transferred) in accordance with the
terms of Section 9.3.

 

9.3.         Substitute Members.

 

(a)          No transferee of all or part of a Member’s Membership Interest
shall become a Substitute Member in place of the transferor unless and until:

 

(i)          The transferor (if living) has stated such intention in the
instrument of Transfer;

 

(ii)         The transferee has executed an instrument, in form and substance
reasonably satisfactory to the Company and the non-Transferring Member,
accepting and adopting the terms and provisions of the Articles and this
Agreement; and

 

(iii)        The transferee has caused to be paid all reasonable out-of-pocket
expenses actually incurred by the Company in connection with the admission of
the transferee as a Substitute Member.

 

Upon satisfaction of all the foregoing conditions with respect to a particular
permitted transferee, the Members shall cause this Agreement to be duly amended
to reflect the admission of the transferee as a Substitute Member.

 

(b)          Notwithstanding any provision in this Agreement to the contrary, no
Transfer otherwise permitted by this Article 9 shall be permitted if (i) such
Transfer would (A) result in a violation of the terms of the Loan Documents, (B)
such Transfer would result in the Company being treated, for U.S. tax purposes,
as a publicly traded partnership taxable as a corporation, or (C) violate any
applicable Laws, or with respect to a Transfer made by the Fund Member only,
would violate the terms of the Building C Lease or any of the other Project
Documents, or (ii) the proposed transferee is (A) domiciled in a jurisdiction
identified by the Financial Action Task Force for Money laundering as being a
non-cooperative country or territory or by the United States Secretary of the
Treasury as warranting special measures because of money laundering concerns
under Section 311 or 312 of the USA PATRIOT Act, (B) subject to sanctions
administered by the Office of Foreign Asset Control of the United States
Department of Treasury (“OFAC”) or included in any Executive Orders or on the
list of “Specially Designated Nationals” and “Blocked Persons” maintained by
OFAC, or (C) is a Senior Foreign Political Figure under Section 312 of the USA
PATRIOT Act (“SFPF”), an immediate family member of a SFPF, or a person who
maintains a close personal relationship with any such individual or a
corporation, business or other entity that has been formed by or for the benefit
of such individual. A transferee of a Membership Interest (or a part thereof)
pursuant to a Transfer permitted by Section 9.1 shall represent and warrant to
the non-transferring Member and the Company that is complies with the foregoing
clause (ii) of this Section 9.3(b), and that any monies used by such Person to
fund its investments are not derived from or related to any illegal activities,
including, but not limited to, money laundering activities, or derived from,
invested for the benefit of or related in any way to the governments of, or
persons within, any country under a United States embargo enforced by OFAC.

 

97

 

 

9.4.          Effect of Admission as a Substitute Member. Unless and until
admitted as a Substitute Member pursuant to Section 9.3, a transferee of a
Member’s Membership Interest shall not be entitled to exercise any rights of a
Member in the Company, including the right to vote, grant approvals or give
consents with respect to such Membership Interest, the right to require any
information or accounting of the Company’s business or the right to inspect the
Company’s books and records, but such transferee shall be entitled to receive,
to the extent of the Membership Interest transferred to such transferee, the
distribution to which the transferor would be entitled. A transferee who has
become a Substitute Member has, to the extent of the Membership Interest
transferred to such Substitute Member, all the rights and powers of the Person
for whom such Substitute Member is substituted and is subject to the
restrictions and liabilities of a Member under the Articles, this Agreement and
the Act. Upon admission of a transferee as a Substitute Member, the transferor
of the Membership Interest so acquired by the Substitute Member shall cease to
be a Member of the Company to the extent of such transferred Membership
Interest. A Person shall cease to be a Member upon Transfer of all of such
Member’s Membership Interest whether or not the transferee becomes a Substitute
Member.

 

9.5.          Additional Members. Upon approval of all of the Members, any
Person may become an additional member (an “Additional Member”) of the Company
and additional Membership Interests may be issued to such Person and existing
Members for such consideration and on such terms and conditions as all of the
Members, collectively, may determine at the time of admission. No Additional
Member shall be entitled to any retroactive allocation of losses, income or
expense deductions incurred by the Company.

 

9.6.          Withdrawal. Except as otherwise expressly provided in this
Agreement (including, without limitation, as permitted pursuant to Section 3.8
of this Agreement with respect to the Coach Member), a Member shall not have any
right to withdraw from the Company as a Member prior to its dissolution and
winding up.

 

ARTICLE 10
EVENT OF DEFAULT

 

10.1.          Event of Default. If any of the following events (each such
event, an “Event of Default”) occurs and is continuing with respect to a Member,
then such Member shall be deemed to be a “Defaulting Member” and the other
Member shall be deemed to be a “Non-Defaulting Member” (unless a separate Event
of Default has occurred and is continuing with respect to that Member):

 

98

 

 

(a)          the occurrence of any Bankruptcy Action with respect to such Member
or, in the case of the Coach Member, the Coach Guarantor, or, in the case of the
Fund Member, Related or Oxford Guarantor; provided, however, that an involuntary
Bankruptcy Action filed against any such Person by a Person which is not
affiliated such Person shall not be an Event of Default unless such involuntary
Bankruptcy Action is not discharged within ninety (90) days;

 

(b)          a Transfer has occurred with respect to such Member in violation of
Article 9;

 

(c)          such Member has caused the Company to take any action without the
prior consent of the other Member to the extent such consent is required
pursuant to the terms of this Agreement, including, without limitation, such
Member causing any Bankruptcy Action to occur with respect to the Company or any
of its Subsidiaries.

 

10.2.        Remedies and Damages.

 

(a)          Upon the occurrence and during the continuance of an Event of
Default, the Non-Defaulting Member shall have the right, and without prejudice
to any rights and remedies otherwise available to the Non-Defaulting Member
under this Agreement or at law or in equity, to (i) seek equitable relief by way
of injunction, or (ii) to compel specific performance without the need to prove
actual damages. The failure or delay by a Member in exercising any right, power
or privilege hereunder shall not operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
hereunder. Upon the occurrence and during the continuance of an Event of Default
pursuant to Section 10.1(a) above, then in addition to all other rights the
Company or the Non-Defaulting Member may have as a result of such Event of
Default, all rights of approval or consent granted to the Defaulting Member
under Section 7.2 or elsewhere in this Agreement shall be suspended and
terminate from and after the date of such Event of Default; provided, however,
such Defaulting Member shall still retain any approval rights with respect to
(i) any action which would cause the Company or any of its Subsidiaries to
become an entity other than a Delaware limited liability company; (ii) the
merger, consolidation, dissolution, liquidation, reorganization or filing of a
Bankruptcy Action with respect to the Company or any of its Subsidiaries; (iii)
amending this Agreement; (iv) entering into any agreement which would cause the
Defaulting Member or any of its Affiliates to become a guarantor or to otherwise
become personally liable for any indebtedness of the Company; or (v) materially
changing the nature or scope of the Company’s business.

 

(b)          The Defaulting Member shall be liable to the Company and the
Non-Defaulting Member and its Member Indemnified Parties for all actual costs,
expenses, losses, liabilities and damages arising directly or indirectly from or
in connection with any such Event of Default, including, without limitation,
attorneys’ fees and expenses, actually incurred by the Non-Defaulting Member or
any of its Member Indemnified Persons or by the Company, and shall indemnify the
Company and the Non-Defaulting Member and its Member Indemnified Persons and
hold each of them harmless from and against any and all actual losses, costs,
expenses, obligations or liabilities resulting or arising from such Event of
Default. No costs or expenses incurred by the Defaulting Member in connection
with the foregoing indemnity shall be considered a contribution of capital
hereunder or a loan to the Company nor included in calculating such Member’s
Capital Account or otherwise considered in determining any ownership interest or
right to receive any distribution or other payments from the Company or the
other Members.

 

99

 

 

(c)          In no event shall any Member be liable for, and each Member, on
behalf of itself and its respective Affiliates, hereby waives any claim for, any
special, punitive or consequential damages, including loss of profits or
business opportunity arising under or in connection with this Agreement or any
default or Event of Default by a Member hereunder.

 

(d)          The Coach Member hereby agrees to accept performance by the
Related/Oxford Guarantor of any term, covenant, condition or agreement to be
performed by the Fund Member under this Agreement with the same force and effect
as though performed by the Fund Member. The Fund Member hereby agrees to accept
performance by the Coach Guarantor of any term, covenant, condition or agreement
to be performed by the Coach Member under this Agreement with the same force and
effect as though performed by the Coach Member.

 

ARTICLE 11
DISSOLUTION AND TERMINATION

 

11.1.        Events Causing Dissolution.

 

(a)          The Company shall be dissolved upon the first to occur of the
following events:

 

(i)          the date on which all of the Members enter into a written agreement
to dissolve the Company;

 

(ii)         the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act; and

 

(iii)        at any time there are no members of the Company, unless the Company
is continued without dissolution in accordance with the Act.

 

(b)          The commencement of a Bankruptcy Action by or against any Member
shall not, in and of itself, result in the dissolution of the Company or in the
cessation of the Member being a member in the Company. To the fullest extent
permitted by law, the resignation of a Member or the dissolution of a Member
shall not, by itself, constitute a dissolution of the Company.

 

11.2.        Cash Distributions Upon Dissolution; Procedures.

 

(a)          Upon the dissolution of the Company as a result of the occurrence
of any of the events set forth in Section 11.1, the Members shall proceed to
liquidate the Company as quickly as possible consistent with obtaining the full
fair market value of the Company’s property and during such period of
liquidation all of the provisions of this Agreement shall remain in effect. The
Company shall notify all known creditors and claimants of the dissolution of the
Company in accordance with applicable law. The liquidation proceeds shall be
applied and distributed, except as otherwise required by Law, to the Members in
accordance with the provisions of Section 6.1.

 

100

 

 

(b)          To the extent that property of the Company is not sold, the Coach
Member will receive the Coach Unit and the Fund Member will receive the Fund
Member Units, subject to performance by each such Member of its respective
obligations under this Agreement. Any property distributed in kind upon
liquidation of the Company shall be treated as though the property was sold and
the cash proceeds distributed. Notwithstanding anything to the contrary
contained in this Section 11.2, if and to the extent that any Member shall be or
be deemed to be a Non-Contributing Member, liquidation proceeds that shall
otherwise be payable under this Section 11.2 shall be made to the Contributing
Member(s) to the extent of unpaid principal and interest of such Contributing
Member’s Member Loan to such Non-Contributing Member.

 

11.3.        Certificate of Cancellation. When all debts, liabilities and
obligations of the Company have been paid and discharged or adequate provisions
have been made therefor and all of the remaining property and assets of the
Company have been distributed, the Certificate of Cancellation as required by
the Act shall be executed and filed by the Fund Member with the Secretary of
State of the State of Delaware. Upon the filing of the Certificate of
Cancellation with the Secretary of State of the State of Delaware, the existence
of the Company shall cease, except for the purpose of suits, other proceedings
and appropriate action as provided in the Act. Thereafter, the Fund Member shall
have the authority to distribute any Company property discovered after
dissolution, to convey real estate and to take such other action as may be
necessary on behalf of and in the name of the Company.

 

ARTICLE 12
ACCOUNTING, BANK ACCOUNTS, BOOKS, RECORDS AND REPORTS

 

12.1.        Fiscal Year and Accounting Method. The Fiscal Year and taxable year
of the Company shall be as defined in Section 2.1 hereof. The Members,
collectively, shall determine the accounting method to be used by the Company.

 

12.2.        Books and Records.

 

(a)          The books and records of the Company shall be maintained at the
principal office of the Company. In addition, the Company shall maintain the
following:

 

(i)          A current list of the full name and last known business address of
each Member;

 

(ii)         A copy of the filed Articles and all amendments thereto, together
with executed copies of any powers of attorney pursuant to which any document
has been executed;

 

(iii)        Copies of the Company’s federal, state and local income tax returns
and reports and financial statements, if any, for the three most recent years;
and

 

(iv)         Copies of this Agreement, the Development Agreement, the
Condominium Documents, and any other agreement to which the Company is a party,
and any amendments thereto.

 

101

 

 

(b)          Each Member (or such Member’s designated representative) shall have
the right during ordinary business hours and upon reasonable notice to inspect
and copy (at such Member’s own expense) all books and records of the Company.

 

12.3.        Financial Reports. On or before the (a) sixtieth (60th) day
following the end of each of the first three quarters of each Fiscal Year of the
Company, and (b) ninetieth (90th) day following the end of the last quarter of
each Fiscal Year of the Company, the Fund Member shall cause to be prepared and
delivered to each Member an unaudited balance sheet and profit and loss
statement for such fiscal quarter. Furthermore, on or before the one hundred
twentieth (120th) day following the end of each Fiscal Year of the Company, the
Fund Member shall cause to be prepared and delivered to each Member all
information with respect to the Company necessary for the Members’ federal and
state income tax returns, including a Form K-1 or its equivalent and a financial
report for the preceding Fiscal Year audited by the Company’s Accountants which
shall include a balance sheet and a profit and loss statement. All financial
reports and statements described in this Section 12.3 shall be prepared in
accordance with GAAP applied on a consistent basis.

 

12.4.        Tax Returns, Elections and Tax Matters Member. The Fund Member is
hereby designated as the Company’s “Tax Matters Member”, which shall have the
same meaning as “tax matters partner” under the Code, and in such capacity is
hereby authorized and empowered to act for and represent the Company and each of
the Members before the Internal Revenue Service in any audit or examination of
any Company tax return and before any court, provided, that the Fund Member
shall have no authority to settle any disputed matter in a manner which could
adversely affect the Coach Member without the prior written consent of the Coach
Member. The Tax Matters Member shall cause the Company to prepare and timely
file all federal, state and local income tax returns or other returns or
statements required by applicable law. At least thirty (30) days before any such
return is to be filed, the Tax Matters Member shall furnish to the Coach Member
copies of the returns proposed to be filed for its approval which shall be
required before filing and which shall not be unreasonably withheld, conditioned
or delayed. The Company shall claim all deductions and make such elections for
federal or state income tax purposes which the Tax Matters Member reasonable
believes will provide the most favorable results for the Members. The Coach
Member shall have the right to appear in and defend any such disputed matter by
which it could be adversely affected, with separate counsel of its own choice,
at its own cost and expense.

 

12.5.        Bank Accounts. All funds of the Company shall be deposited in a
separate bank, money market or similar accounts(s) approved by the Members and
in the Company’s name. Withdrawals therefrom shall be made only by Persons
authorized to do so by the Fund Member.

 

ARTICLE 13
REPRESENTATIONS AND WARRANTIES

 

13.1.        Representations and Warranties of the Coach Member. The Coach
Member represents and warrants to the Fund Member the following as of the date
hereof:

 

(a)          Coach Guarantor is a corporation organized, existing and in good
standing under the laws of the State of Maryland, and the Coach Member is a
limited liability company] organized, existing and in good standing under the
laws of the State of Delaware and is duly qualified to do business in and is in
good standing under the laws of the State of New York.

 

102

 

 

(b)          The execution, delivery and performance by the Coach Member of this
Agreement and by Coach Guarantor of the Coach Guaranty have been duly authorized
by all necessary action, do not and will not contravene (i) its organizational
or governing documents, (ii) any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect with respect to
the Coach Member or the Coach Guarantor, as applicable, or (iii) any indenture,
loan, credit agreement or other agreement, lease or instrument to which it is a
party or by which it or its assets may be bound or affected, the failure to
comply with which would have a material adverse effect on the ability of the
Coach Member to perform its obligations under this Agreement or the Coach
Guarantor to perform its obligations under the Coach Guaranty, as applicable,
and do not and will not result in or require the creation of any lien, security
interest or other charge or encumbrance upon or with respect to any of its
properties or assets.

 

(c)          No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required to be
obtained or made by the Coach Member for the due execution, delivery and
performance of this Agreement or by the Coach Guarantor for the due execution,
delivery and performance of the Coach Guaranty.

 

(d)          Neither the Coach Member nor the Coach Lender is domiciled in a
jurisdiction identified (i) by the Financial Action Task Force for Money
laundering as being a non-cooperative country or territory or (ii) by the United
States Secretary of the Treasury as warranting special measures because of money
laundering concerns under Section 311 or 312 of the USA PATRIOT Act. The monies
used to fund the Coach Member’s and the Coach Lender’s investments are not
derived from or related to any illegal activities, including, but not limited
to, money laundering activities, and the Coach Member and the Coach Lender will
retain evidence of the source of funds. Neither the Coach Member nor the Coach
Lender is subject to sanctions administered by OFAC nor are they included in any
Executive Orders or on the list of “Specially Designated Nationals” and “Blocked
Persons” maintained by OFAC. The monies used to fund the Coach Member’s and the
Coach Lender’s investments are not derived from, invested for the benefit of or
related in any way to the governments of, or persons within, any country under a
United States embargo enforced by OFAC. Neither the Coach Member nor the Coach
Lender is (A) an SFPF (B) an immediate family member of a SFPF, or (C) a person
who maintains a close personal relationship with any such individual or a
corporation, business or other entity that has been formed by or for the benefit
of such individual. The Coach Member will provide the Fund Member any
information that may be reasonably requested to comply with applicable law
addressed in this Section 13.1(d). The Coach Member will promptly notify the
Fund Member in writing if there is any change with respect to the
representations and warranties provided in this Section 13.1(d).

 

(e)          The Coach Member is not a “foreign person” within the meaning of
Sections 897 or 1445 of the Code, or any similar law requiring disclosure or
withholding with respect to a “foreign person” (as used in the Code).

 

103

 

 

(f)          To the Coach Member’s Knowledge, as of the date hereof, there is no
action, suit, proceeding or investigation pending, or threatened in writing
against the Coach Member, the Coach Lender or their respective Affiliates in any
court or by or before any governmental authority which, if adversely determined,
would be reasonably expected to materially and adversely affect the ability of
the Coach Member or the Coach Lender to carry out the transactions and
obligations contemplated by this Agreement.

 

(g)          This Agreement in all respects represent valid and legally binding
obligations of the Coach Member, which are enforceable against the Coach Member
in accordance with the terms thereof, subject only to the effects of bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally.

 

13.2.        Representations and Warranties of the Fund Member. The Fund Member
represents and warrants to the Coach Member the following as of the date hereof:

 

(a)          The Fund Member is a limited liability company organized, existing
and in good standing under the laws of the State of Delaware, and is duly
qualified to do business in and is in good standing under the laws of the State
of New York. Related is a limited partnership, existing and in good standing
under the laws of the State of New York. Oxford Guarantor is an Ontario limited
partnership, existing and in good standing under the laws of the province of
Ontario, Canada.

 

(b)          The execution, delivery and performance by the Fund Member of this
Agreement and by the Related/Oxford Guarantor of the Related/Oxford Guaranty
have been duly authorized by all necessary action, do not and will not
contravene (i) its organizational or governing documents, (ii) any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect with respect to the Fund Member or the Related/Oxford
Guarantor, as applicable, or (iii) any indenture, loan, credit agreement or
other agreement, lease or instrument to which it is a party or by which it or
its assets may be bound or affected, the failure to comply with which would have
a material adverse effect on the ability of the Fund Member to perform its
obligations under this Agreement or the Related/Oxford Guarantor to perform its
obligations under the Related/Oxford Guaranty, as applicable, and do not and
will not result in or require the creation of any lien, security interest or
other charge or encumbrance upon or with respect to any of its properties or
assets.

 

(c)          No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required to be
obtained or made by the Fund Member for the due execution, delivery and
performance of this Agreement or by the Related/Oxford Guarantor for the due
execution, delivery and performance of the Related/Oxford Guaranty.

 

104

 

 

(d)          Neither the Fund Member nor the Related/Oxford Guarantor is
domiciled in a jurisdiction identified (i)by the Financial Action Task Force for
Money laundering as being a non-cooperative country or territory or (ii) by the
United States Secretary of the Treasury as warranting special measures because
of money laundering concerns under Section 311 or 312 of the USA PATRIOT Act.
The monies used to fund the Fund Member’s and the Related/Oxford Guarantor’s
investments are not derived from or related to any illegal activities,
including, but not limited to, money laundering activities, and the Fund Member
and the Related/Oxford Guarantor will retain evidence of the source of funds.
Neither the Fund Member nor the Related/Oxford Guarantor is subject to sanctions
administered by OFAC nor are they included in any Executive Orders or on the
list of “Specially Designated Nationals” and “Blocked Persons” maintained by
OFAC. The monies used to fund the Fund Member’s and the Related/Oxford
Guarantor’s investments are not derived from, invested for the benefit of or
related in any way to the governments of, or persons within, any country under a
United States embargo enforced by OFAC. Neither the Fund Member nor the
Related/Oxford Guarantor is (i) a SFPF, (ii) an immediate family member of a
SFPF, or (iii) a person who maintains a close personal relationship with any
such individual or a corporation, business or other entity that has been formed
by or for the benefit of such individual. The Fund Member will provide the Coach
Member any information that may be reasonably requested to comply with
applicable law addressed in this Section 13.2(d). The Fund Member will promptly
notify the Coach Member in writing if there is any change with respect to the
representations and warranties provided in this Section 13.2(d).

 

(e)          The Fund Member is not a “foreign person” within the meaning of
Sections 897 or 1445 of the Code, or any similar law requiring disclosure or
withholding with respect to a “foreign person” (as used in the Code).

 

(f)          To Fund Member’s Knowledge, as of the date hereof there is no
action, suit, proceeding or investigation pending, or threatened in writing
against the Fund Member, the Related/Oxford Guarantor or Developer, their
respective Affiliates or the Project in any court or by or before any
governmental authority which, if adversely determined, would be reasonably
expected to materially and adversely affect the ability of the Related/Oxford
Guarantor, the Fund Member or Developer to carry out the transactions and
obligations contemplated by this Agreement.

 

(g)          This Agreement in all respects represent valid and legally binding
obligations of the Fund Member, which are enforceable against the Fund Member in
accordance with the terms thereof, subject only to the effects of bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally.

 

ARTICLE 14
MISCELLANEOUS

 

14.1.        Title to Assets; Certain Waivers. Title to all assets acquired by
the Company shall be held in the name of the Company. Except as expressly
provided herein, no Member shall individually have any ownership interest or
rights in any assets of the Company or any of its Subsidiaries, except
indirectly by virtue of such Member’s ownership of a Membership Interest. Except
as otherwise provided herein, each Member irrevocably waives during the term of
the Company any right that it may have to: (a) cause the Company or any of its
assets, or any Subsidiary or the assets of any Subsidiary, to be partitioned;
(b) cause the appointment of a receiver for all or any portion of the assets of
the Company or any of its Subsidiaries; (c) compel any sale of all or any
portion of the assets of the Company or any of its Subsidiaries pursuant to
applicable law; or (d) file a complaint, or to institute any proceeding at law
or in equity, or to cause the termination, dissolution or liquidation of the
Company or any of its Subsidiaries. Except as otherwise provided herein, each
Member irrevocably waives during the term of the Company any right that it may
have under (i) Section 17-604 of the Act to withdraw and receive the fair value
of their partnership interests or (ii) Section 17-606 of the Act with respect to
status as a creditor of the Company with respect to distributions.

 

105

 

 

14.2.          Nature of Interest in the Company. A Member’s Membership Interest
shall be personal property for all purposes.

 

14.3.          Waiver of Default. No consent or waiver, express or implied, by
the Company or a Member with respect to any breach or default by another Member
hereunder shall be deemed or construed to be a consent or waiver with respect to
any other breach or default by such Member of the same provision or any other
provision of this Agreement. Failure on the part of the Company or a Member to
complain of any act or failure to act of another Member or to declare such other
Member in default shall not be deemed or constitute a waiver by the Company or
the Member of any rights hereunder. No provision of this Agreement may be waived
except by a written instrument executed by the party against whom the
enforcement of such waiver is sought and then only to the extent set forth in
such instrument.

 

14.4.          Amendment. This Agreement embodies the entire understanding among
the Members concerning the Company and their relationship as Members and
supersedes any and all prior negotiations, understandings or agreements
concerning such relationship. This Agreement may be amended or modified from
time to time only by a written instrument executed and agreed to by all of the
Members.

 

14.5.          No Third Party Rights. None of the provisions contained in this
Agreement shall be for the benefit of or enforceable by any third parties,
including creditors of the Company. Notwithstanding anything contained in this
Agreement, no creditor or other Person shall obtain any rights under this
Agreement or shall, by reason of this Agreement, make any claim in respect of
any debt, liability or obligation (or otherwise) against the Company or any
Member. The parties to this Agreement expressly retain any and all rights to
amend this Agreement as herein provided, notwithstanding any interest in the
Agreement or in any party to this Agreement held by any other Person.

 

14.6.          Severability. In the event any provision of this Agreement is
held to be illegal, invalid or unenforceable to any extent, the legality,
validity and enforceability of the remainder of this Agreement shall not be
affected thereby and the remaining provisions shall be construed and enforced in
all respect as if such invalid or unenforceable provision or provisions had been
omitted and substituted with a provision(s) that is valid and enforceable and
most closely effectuates the original intent of this Agreement.

 

14.7.          Binding Agreement. Subject to the restrictions on the disposition
of Membership Interests herein continued, the provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns.

 

106

 

 

14.8.        Headings; Exhibits; Schedules. The headings of the articles and
sections of this Agreement are for convenience only and shall not be considered
in construing or interpreting any of the terms and provisions hereof. All
Exhibits and Schedules attached to this Agreement or subsequently incorporated
herein are hereby made (and shall be deemed) a part of this Agreement.

 

14.9.        Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by and interpreted, construed and enforced
in accordance with the internal laws of the State of Delaware, without giving
effect to the conflicts of laws provisions thereof. To the extent permitted by
applicable law, the provisions of this Agreement shall override the provisions
of the Act to the extent of any inconsistency or contradiction between them.

 

14.10.      Jurisdiction; Waiver of Trial by Jury.

 

(a)          Except as expressly set forth in Section 3.10, the Members hereby
irrevocably and unconditionally (i) agree that the exclusive forum for any suit,
action or other legal proceeding arising out of or relating to this Agreement
shall be the Supreme Court of the State of New York in New York County or the
United States, Southern District of New York; (ii) consent to, and waive any and
all personal rights under the laws of any state to object to the jurisdiction of
each such court in any such suit, action or proceeding; and (iii) waive any
objection which it may have to the laying of venue of any such suit, action or
proceeding in any of such courts. In furtherance of such agreement, each Member
agrees, upon request of the other Member, to discontinue (or cause to be
discontinued) any such suit, action or proceeding pending in any other
jurisdiction or court and the Members irrevocably consent to the service of any
and all process in any such suit, action or proceeding by service of copies of
such process to the Fund Member or the Coach Member, as the case may be, at its
address provided herein. Nothing in this Section 14.10, however, shall affect
the right of the Members to serve legal process in any other manner permitted by
law.

 

(b)          TO THE FULL EXTENT PERMITTED BY LAW, THE MEMBERS HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY CONDUCT, ACT OR OMISSION OF THE MEMBERS, OR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR
ATTORNEYS, OR ANY AFFILIATES, IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE.

 

(c)          The waivers contained in this Section 14.10 are given knowingly and
voluntarily by the Members and, with respect to the waiver of jury trial, is
intended to encompass individually each instance and each issue as to which the
right to a trial by jury would otherwise accrue. The Members are hereby
authorized to file a copy of this Section 14.10 in any proceeding as conclusive
evidence of these waivers by the other party.

 

107

 

 

14.11.      Notices.

 

(a)          Any and all notices, demands, requests, consents, approvals or
other communications (each, a “Notice”) permitted or required to be made under
this Agreement shall be in writing, signed by the party giving such Notice and
shall be delivered (i) by hand (with signed confirmation of receipt), (ii) by
nationally or internationally recognized overnight mail or courier service (with
signed confirmation of receipt), or (iii) by facsimile transmission (with a
confirmation copy delivered in the manner described in clause (i) or (ii)
above). All such Notices shall be deemed delivered, as applicable: (x) on the
date of the personal delivery or facsimile (as shown by electronic confirmation
of transmission) if delivered by 5:00 p.m., and if delivered after 5:00 p.m.
then on the next business day; or (y) on the next business day for overnight
mail. Notices directed to a party shall be delivered to the parties at the
addresses set forth below or at such other address or addresses as may be
supplied by written Notice given in conformity with the terms of this
Section 14.11:

 

(i)           If to the Coach Member, to:

 

Coach Legacy Yards LLC
c/o Coach, Inc.
516 West 34th Street
New York, New York 10001
Attention: Todd Kahn
Facsimile: (212) 629-2398

 

with a copy to:


 

Coach, Inc.
516 West 34th Street
New York, New York 10001
Attention: Mitchell L. Feinberg



Facsimile: (212) 629-2298

 

and a copy to:


 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Jonathan L. Mechanic and Harry R. Silvera, Esqs.
Facsimile: (212) 859-4000

 

(ii)          If to the Fund Member:

 

Podium Fund Tower C SPV LLC
c/o The Related Companies, L.P.
60 Columbus Circle, 19th Floor
New York, New York 10023
Attention: Jeff T. Blau and L. Jay Cross



Facsimile: (212) 801-3540

 

108

 

 

with a copy to each of the following:

 

The Related Companies, L.P.
60 Columbus Circle, 19th Floor
New York, New York 10023
Attention: Richard O’Toole



Facsimile: (212) 801-1036

 

Oxford Hudson Yards LLC
320 Park Avenue, 17th Floor
New York, New York 100022
Attention: Dean J. Shapiro
Facsimile: (212) 986-7510

 

Oxford Properties Group
Royal Bank Plaza, North Tower,

200 Bay Street, Suite 900,

Toronto, Ontario M5J 2J2 Canada
Attention: Chief Legal Counsel
Facsimile: (416) 868-3799

 

and, if different than the address set forth above, to the address posted from
time to time as the corporate head office of Oxford Properties Group on the
website www.oxfordproperties.com to the attention of the Chief Legal Counsel
(unless the same is not readily ascertainable or accessible by the public in the
ordinary course)

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Stuart D. Freedman, Esq.
Facsimile: (212) 593-5955

 

(b)          Any counsel designated above or any replacement counsel that may be
designated respectively by any party or such counsel by written Notice to the
other parties is hereby authorized to give Notices hereunder on behalf of its
respective client.

 

14.12.      Counterparts. This Agreement may be executed in multiple
counterparts, and each such counterpart shall be considered an original, but all
of which together shall constitute one and the same instrument. The exchange of
signature pages by facsimile or portable document format (“PDF’) transmission
shall constitute effect delivery of such signature pages and may be used in lieu
of the original signature pages for all purposes. Signatures of the parties
hereto transmitted by facsimile or PDF shall be deemed to be their original
signatures for all purposes.

 

109

 

 

14.13.         Further Assurances. Each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and the transactions contemplated herein.

 

14.14.         Rights Upon Withholding of Consent. In any instance where a
consent or approval by a Member is not to be unreasonably withheld or delayed,
if the Member seeking such consent or approval claims that such consent has been
unreasonably withheld or delayed, such Member may not seek or recover damages
against the other Member, but may only either (a) invoke expedited arbitration
in accordance with the provisions of Section 3.10 hereof seeking to cause such
Member to grant the requested consent or (b) commence an action for mandatory
injunction seeking to cause the other Member to grant the requested consent. The
prevailing party in such arbitration or action shall be entitled to collect the
prevailing party’s reasonable attorneys’ fees and costs in connection with such
action or arbitration. The Members waive consequential damages in connection
with the withholding or delay of any consent or approval.

 

14.15.         Brokerage. The Coach Member and the Fund Member each represents
that it has dealt with no broker, finder or like agent in connection with the
transactions contemplated hereby other than CB Richard Ellis, Inc. (“Broker”).
The Coach Member, at its sole cost and expense (and not as a deduction to the
Coach Total Development Costs), shall pay a commission to Broker in accordance
with a separate agreement between the Coach Member and Broker. Each party shall
indemnify, defend and hold the other party harmless from and against any loss,
cost or expense suffered by the indemnified party arising out of any claim or
threat of claim of any Person who claims to have dealt with the indemnifying
party in connection with the transactions contemplated hereby (except that the
Fund Member will not indemnify the Coach Member for claims made by Broker).

 

14.16.         Non-Recourse; Exculpation. Except as otherwise expressly provided
to the contrary in this Agreement, the Development Agreement, the Coach Guaranty
or the Related/Oxford Guaranty, no Member, no Affiliate of any Member, nor any
direct or indirect partner, shareholder, member, manager, owner, officer,
director, trustee, agent or employee in or of any Member or any Affiliate of any
Member (each, a “Nonrecourse Party”), shall be personally liable in any manner
or to any extent under or in connection with this Agreement, and neither any
Member nor the Company nor any Person claiming by, through or under any Member
or the Company shall have any recourse to any assets of a Nonrecourse Party
other than such party’s direct Interest to satisfy any liability, judgment or
claim that may be obtained or made against any such Nonrecourse Party under this
Agreement. The limitation of liability provided in this Section 14.16 is in
addition to, and not in limitation of, any limitation on liability applicable to
a Nonrecourse Party provided by law or by this Agreement or any other contract,
agreement or instrument. Nothing in this Section 14.16 is intended to or shall
limit (a) the obligations or liabilities of Related and Oxford Guarantor under
the Related/Oxford Guaranty or (b) the obligations or liabilities of the Coach
Guarantor under the Coach Guaranty.

 

14.17.         Fiduciary Duty. In accordance with Section 18-1101(c) of the
Delaware Act, the Members hereby acknowledge and agree that the provisions of
this Agreement, including the provisions of this Section 14.17, to the extent
they expand, restrict or eliminate the duties (including fiduciary duties) of a
Member otherwise existing at law or in equity, replace completely and absolutely
such other duties (including fiduciary duties). The provisions of this Section
14.17 are fundamental elements to the agreement of the Members to enter into
this Agreement and without such provisions the Members would not have entered
into this Agreement.

 

110

 

 

14.18.      Confidentiality.

 

(a)          Each of the Fund Member and the Coach Member and their respective
partners, principals, members, owners, shareholders, partners, attorneys,
agents, employees and consultants (and their respective successors and assigns)
will treat the terms of this Agreement and all non-publicly available or
proprietary information disclosed to it by the other party or otherwise gained
through the Project (“Confidential Information”), as confidential, giving it the
same care as its own Confidential Information, and make no use of any such
disclosed information not independently known to it, except (i) in connection
with the transactions contemplated hereby, (ii) to the extent legally compelled
(by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar process) to disclose the same, or (iii) to the
extent required by any federal, state, local or foreign laws, or by any rules or
regulations of the United States Securities and Exchange Commission (or its
equivalent in any foreign country) or any domestic or foreign public stock
exchange or stock quotation system, that may be applicable to the Fund Member or
the Coach Member or any of their direct or indirect constituent owners or
Affiliates. Notwithstanding the foregoing, the terms hereof may be disclosed to
the Mortgage Loan Agent, the Mezzanine Loan Agent and the Construction Lenders
and to a party’s accountants, attorneys, employees, agents, actual and potential
transferees, lessees, investors and lenders, and others in privity with such
party to the extent reasonably necessary for such party’s business purposes, or
in connection with a dispute hereunder.

 

(b)          In the event that either party hereto and their Affiliates shall
receive a request to disclose any Confidential Information under a subpoena or
order, such party shall (i) promptly notify the other parties thereof,
(ii) consult with the other parties on the advisability of taking steps to
resist or narrow such request and (iii) if disclosure is required or deemed
advisable, cooperate with the other parties in any attempt they may make to
obtain an order or other assurance that confidential treatment will be accorded
the Confidential Information that is disclosed.

 

(c)          All publicity signs located at or about the Project shall be
approved by the Fund Member and the Coach Member. Neither party may, without the
other party’s prior consent, permit the public dissemination of any public
relations releases, advertisements or other communications or materials with
respect to the Project that includes or describes the identity of the other
party or its constituents or affiliates.

 

(d)          Notwithstanding anything to the contrary herein, each Member (and
each employee, representative, or other agent of such investor) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of (i) the Company and (ii) any of its transactions, and all materials
of any kind (including opinions or other tax analyses) that are provided to the
Member relating to such tax treatment and tax structure, it being understood
that “tax treatment” and “tax structure” do not include the name or the
identifying information of (A) the Company or (B) the parties to a transaction.

 

111

 

 

14.19.         Prevailing Party Entitled to Fees and Costs. In the event of any
an action, litigation, arbitration, administrative proceeding and other legal or
equitable proceeding of any kind between or among the Fund Member and the Coach
Member concerning this Agreement, the prevailing party shall be entitled to
reimbursement from the losing party for the fees and costs of such proceeding
incurred by the prevailing party, including reasonable attorneys’ fees. For the
purposes of this Section 14.19, the “prevailing party” shall mean the party who
obtains a judgment or order, final beyond appeal, adverse to the other party.
The foregoing provisions shall not apply to the fees and costs of any dispute
which is governed by the provisions of Section 3.10.

 

14.20.         Partition. Each Member hereby waives any and all rights that it
may have to cause any asset of the Company to be partitioned or to file a
complaint or institute or maintain an action or proceeding at law or in equity
for partition of any of the Company’s assets.

 

14.21.         Survival. The provisions of this Article 14 shall survive the
termination of this Agreement and the redemption or withdrawal of the Coach
Member from the Company.

 

[SIGNATURE PAGE FOLLOWS]

  

112

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  PODIUM FUND TOWER C SPV LLC,   a Delaware limited liability company        
By: Podium Fund REIT LLC,     a Delaware limited liability company,     its
Managing Member         By: /s/ L. Jay Cross       Name: L. Jay Cross      
Title: President         COACH LEGACY YARDS LLC,   a Delaware limited liability
company         By: /s/ Todd Kahn     Name: Todd Kahn     Title: Executive Vide
President and General Counsel

  

 

 

 

Exhibit A

 

Legal Description

 

ALL OF THAT CERTAIN plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Borough of
Manhattan, County of New York, City and State of New York, bounded and described
as follows:

 

Tower C-Basement level and below:

 

All of the lands at or below an upper limiting plane of elevation 12.00 feet
(Manhattan Borough Datum) within the following horizontal boundary:

 

Beginning at a point formed by the intersection of the westerly line of Tenth
Avenue (100' R.O.W.), and the northerly line of West 30th Street (60' R.O.W.);
running thence

 

1.Along said northerly line of West 30th Street, North 89°56'53" West, a
distance of 589.42 feet to a point; thence

 

2.Leaving West 30th Street, North 00°03'07" East, a distance of 77.67 feet to a
point; thence

 

3.North 89°56'53" West, a distance of 112.00 feet to a point; thence

 

4.North 00°03'07" East, a distance of 104.83 feet to a point; thence

 

5.South 89°56'53" East, a distance of 22.37 feet to a point; thence

 

6.North 78°45'38" East, a distance of 49.37 feet to a point; thence

 

7.South 89°56'53" East, a distance of 630.64 feet to a point on the
aforementioned westerly line of Tenth Avenue; thence

 

8.Along said westerly line of Tenth Avenue, South 00°03'07" West, a distance of
192.17 feet to the Point of Beginning.

 

Tower C-Street Level:

 

All of the lands above a lower limiting plane of elevation 12.00 feet and at or
below an upper limiting plane of elevation 29.00 feet (Manhattan Borough Datum)
within the following horizontal boundary:

 

Beginning at a point formed by the intersection of the westerly line of Tenth
Avenue (100' R.O.W.), and the northerly line of West 30th Street (60' R.O.W.);
running thence

 

Exhibit A - Page 1

 

 

1.Along said northerly line of West 30th Street, North 89°56'53" West, a
distance of 579.42 feet to a point; thence

 

2.Leaving West 30th Street, North 00°03'07" East, a distance of 20.06 feet to a
point; thence

3.South 89°56'53" East, a distance of 8.37 feet to a point; thence

 

4.North 00°03'07" East, a distance of 30.67 feet to a point; thence

 

5.North 89°56'53" West, a distance of 1.80 feet to a point; thence

 

6.North 00°03'07" East, a distance of 5.03 feet to a point; thence

 

7.North 89°56'53" West, a distance of 0.50 feet to a point; thence

 

8.North 00°03'07" East, a distance of 6.60 feet to a point; thence

 

9.South 89°56'53" East, a distance of 2.33 feet to a point; thence

 

10.North 00°03'07" East, a distance of 18.31 feet to a point; thence

 

11.North 36°42'17" West, a distance of 27.85 feet to a point; thence

 

12.North 89°56'53" West, a distance of 10.32 feet to a point; thence

 

13.North 00°03'07" East, a distance of 31.86 feet to a point; thence

 

14.North 89°56'53" West, a distance of 45.42 feet to a point; thence

 

15.North 00°03'07" East, a distance of 12.90 feet to a point; thence

 

16.North 89°56'53" West, a distance of 37.04 feet to a point; thence

 

17.North 00°03'07" East, a distance of 34.75 feet to a point; thence

 

18.South 89°56'53" East, a distance of 1.41 feet to a point; thence

 

19.North 78°45'38" East, a distance of 49.37 feet to a point; thence

 

20.South 89°56'53" East, a distance of 630.64 feet to a point on the
aforementioned westerly line of Tenth Avenue; thence

 

21.Along said westerly line of Tenth Avenue, South 00°03'07" West, a distance of
192.17 feet to the Point of Beginning.

 

Exhibit A - Page 2

 

 

Tower C-Mezzanine Level:

 

All of the lands above a lower limiting plane of elevation 29.00 feet and at or
below an upper limiting plane of elevation 40.55 feet (Manhattan Borough Datum)
within the following horizontal boundary:

 

Beginning at a point formed by the intersection of the westerly line of Tenth
Avenue (100' R.O.W.), and the northerly line of West 30th Street (60' R.O.W.);
running thence

 

1.Along said northerly line of West 30th Street, North 89°56'53" West, a
distance of 579.42 feet to a point; thence

 

2.Leaving West 30th Street, North 00°03'07" East, a distance of 20.06 feet to a
point; thence

 

3.South 89°56'53" East, a distance of 8.37 feet to a point; thence

 

4.North 00°03'07" East, a distance of 35.70 feet to a point; thence

 

5.South 89°56'53" East, a distance of 3.21 feet to a point; thence

 

6.North 00°03'07" East, a distance of 136.41 feet to a point; thence

 

7.South 89°56'53" East, a distance of 567.83 feet to a point on the
aforementioned westerly line of Tenth Avenue; thence

 

8.Along said westerly line of Tenth Avenue, South 00°03'07" West, a distance of
192.17 feet to the Point of Beginning.

 

Tower C-Plaza level and above:

 

All of the lands above a lower limiting plane of elevation 40.55 feet (Manhattan
Borough Datum) within the following horizontal boundary:

 

Beginning at a point formed by the intersection of the westerly line of Tenth
Avenue (100' R.O.W.), and the northerly line of West 30th Street (60' R.O.W.);
running thence

 

1.Along said northerly line of West 30th Street, North 89°56'53" West, a
distance of 416.00 feet to a point; thence

 

2.Leaving West 30th Street, North 00°03'07" East, a distance of 192.17 feet to a
point; thence

 

3.South 89°56'53" East, a distance of 416.00 feet to a point on the
aforementioned westerly line of Tenth Avenue; thence

 

4.Along said westerly line of Tenth Avenue, South 00°03'07" West, a distance of
192.17 feet to the Point of Beginning.

  

Exhibit A - Page 3

 

 

Exhibit B

 

Office Unit Competitors

Burberry Group PLC

Gucci Group/PPR

J. Crew Group, Inc.

LVMH Moet Hennessy Louis Vuitton SA

Michael Kors (USA), Inc.

Polo Ralph Lauren Corp.

Prada, S.p.A.

Tory Burch LLC

 

This list includes affiliates of the foregoing to the extent that the same
engage in a similar luxury retail goods lines of business.

  

Exhibit B

 

 

Exhibit C-1

 

Form of Declaration 

 

Exhibit C-1

 

  

EXECUTION VERSION



 



 

DECLARATION

 

Establishing a Plan for Condominium
Ownership of Premises
501 West 30th Street
New York, New York 10001
Pursuant to Article 9-B of the Real Property
Law of the State of New York

 

Name:

TOWER C CONDOMINIUM
501 West 30th Street

New York, New York 10001

 

Declarant:

METROPOLITAN TRANSPORTATION AUTHORITY
347 Madison Avenue

New York, New York 10017

 

Date of Declaration:

As of ___________ __, _____

 

Block 702
Lots [1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008 and 1009]
(f/k/a Lot 10)
Borough of Manhattan

 

When recorded, return to:
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attn: Jonathan H. Canter, Esq.





 



 

 

 

INDEX TO DECLARATION

 

Section Caption Page       1. Submission of Property. 1 2. Building. 1 3. Name
of Condominium. 1 4. Units; Street Addresses. 1 5. Dimensions of Units 4 6.
Common Elements 5 7. Underlying Agreements; Use of Building and Units. 7 8.
Person to Receive Service of Process 16 9. Determination of Percentages In
Common Elements. 16 10. Encroachments. 16 11. Rights of Access. 16 12.
Easements. 17 13. Signage and Lighting 23 14. Amendment of Declaration. 23 15.
Termination. 25 16. Powers of Attorney to the Board of Managers 26 17. Covenants
Running With the Land; Subordination and Non-Disturbance. 26 18. Rules and
Regulations. 27 19. Invalidity. 27 20. Waiver. 27 21. Captions 27 22. Certain
References. 27 23. Consents. 28 24. Unanimous Consent. 28 25. Further
Assurances. 28 26. Successors and Assigns. 29 27. Non-Recourse. 29 28.
Exculpation of Declarant; Rights and Obligations of Declarant Net Lessees 29

 

Exhibits

 

AThe Land

BDescription of the Units

CDescription of the Building

DForm of Subordination Non-Disturbance Agreement

ESignage

FCoach Office Competitors

GCoach Retail Competitors

HAncillary Office Uses

ILEED Standards

JBuilding Exterior Lighting System

KBy-Laws

 

 

 

 

DECLARATION

 

OF

 

TOWER C CONDOMINIUM

 

(Pursuant to Article 9-B of the Real Property Law
of the State of New York)

 

METROPOLITAN TRANSPORTATION AUTHORITY, hereinafter referred to as the
“Declarant,” does hereby declare as of this __ day of ____________, ____ as
follows:

 

1.          Submission of Property. The Declarant hereby submits: (i) the land
owned by Declarant in fee simple absolute and described on Exhibit A annexed
hereto and made part hereof (hereinafter called the “Land”); (ii) the building
and improvements erected on the Land (hereinafter called the “Building”); and
(iii) all other easements, rights and appurtenances belonging to the foregoing,
and all other property, personal or mixed, owned by the Declarant and intended
for use in connection therewith (the Land, the Building and said easements,
rights, appurtenances and other property hereinafter collectively called the
“Property”), to the provisions of Article 9-B of the Real Property Law of the
State of New York (as the same may hereafter be amended from time to time, the
“New York Condominium Act”). This Declaration is subject to the Underlying
Agreements (as defined in Section 7(a) hereof). As used herein, (i) “By-Laws”
shall mean the By-Laws annexed hereto as Exhibit K and made a part hereof, (ii)
“Rules and Regulations” shall have the meaning set forth in Section 18 hereof,
and (iii) “Condominium Documents” shall mean, collectively, this Declaration,
the By-Laws, the Rules and Regulations, and the Floor Plans (as hereinafter
defined).

 

2.          Building. A description of the Building, including the number of
stories, cellars, subcellars and units and the principal materials of which it
is constructed, is set forth in Exhibit C annexed hereto and made a part hereof.

 

3.          Name of Condominium. The condominium established by this Declaration
shall be known as “Tower C Condominium” (hereinafter called the “Condominium”);
and neither the Condominium nor the Building shall be named after any Unit Owner
(as defined in Section 4(k) hereof) or any other user, tenant, person or entity.
The Board of Managers (as defined in the By-Laws) shall own and control all
rights and interests, and shall have the exclusive right to apply for any state
trademark and prosecute to registration any federal trademark applications, and
shall have the sole right, in its discretion, to protect, police and maintain
any applicable trademark rights, which may include litigating against those whom
the Board of Managers believes may be infringing the Board of Manager’s rights,
in and to the name of the Condominium and Building. Subject to the foregoing,
only the Board of Managers shall have the right to change or assign the name of
the Condominium or the Building.

 

4.          Units; Street Addresses. (a) Annexed hereto and made part hereof as
Exhibit B is a list of the units in the Condominium, their designations and tax
lot numbers, location (and direction faced), approximate square foot areas,
Common Elements (as defined in Section 6(a) hereof) to which each has immediate
access (all as shown on the floor plans of the Building, certified by Kohn
Pedersen Fox Associates, P.C. (the “Floor Plans”), intended to be filed in the
Office of the New York City Register, New York County (hereinafter the “New York
City Register”) simultaneously with the recording of this Declaration), and the
proportionate, undivided interest appurtenant to each such Unit (as defined in
Section 4(k) hereof) in the Common Elements, as expressed in percentage terms
and set forth in such Exhibit B.

 

 

 

 

(b)          The Unit, as shown on the Floor Plans, consisting of portions of
the Cellar Level and Ground Floor Level, and (i) the passenger elevator
designated as Elevator C101-P33 on the Floor Plans, together with its shafts,
pit, slab openings, overrun and mechanical room, and (ii) and any ramps, stoops,
steps or stairs from time to time leading from the sidewalk outside the Building
to any portion of such Unit, is herein called the “Parking Unit”.

 

(c)          The Unit, as shown on the Floor Plans, consisting of portions of
the Ground Floor Level and the Ground Floor Mezzanine Level of the Building, and
(i) the internal stairways and escalators located within such Unit, storefronts,
awnings and canopies appurtenant to such Unit, and (ii) any ramps, stoops, steps
or stairs from time to time leading from the sidewalk outside the Building to
any portion of such Unit is herein called the “Retail Unit”.

 

(d)          The Unit, as shown on the Floor Plans, consisting of portions of
the Cellar Level, Ground Floor Level, Plaza Level, and Levels 03, 04, 05, 05M,
06, 07, 08, 09, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 23, and 24 of
the Building, which Unit includes, without limitation, the areas designated on
the Floor Plans as (A) the Office Unit 1 Lobby (the “Office Unit 1 Lobby”) on
the Plaza Level, (B) the escalators (the “Office Unit 1 Escalators”) leading
from the Office Unit 1 Lobby to the General Common Lobby located on the Ground
Floor Level of the Building (as shown on the Floor Plans, the “General Common
Lobby”), (C) the atrium space located on Level 06 of the Building designated on
the Floor Plans as “Office Unit 1 Atrium”, the atrium walls (including glass
walls), and the roof located at the top of such atrium located on Level 21 of
the Building designated on the Floor Plans as “Atrium Ceiling” (collectively,
the Office Unit 1 Atrium”), (D) the space located on the Ground Floor Level of
the Building designated on the Floor Plans as the “Office Unit 1 Storage Space”,
and (E) the space located on the Ground Floor Level of the Building designated
on the Floor Plans as the “Office Unit 1 Messenger Center/Mail Room”, and (i)
any other shafts, hoistways and exhausts in the Building shown on the Floor
Plans as part of Office Unit 1, (ii) the passenger elevators designated as
Elevators #0001-P01, 0101-P02, 0101-P03, 0101-PO4, 0101-P05, C101-P06, 0101-P07,
0101-P08, 0101-P09 and 0101-P10 on the Floor Plans, together with their shafts,
pits, slab openings, overrun and mechanical rooms (collectively, the “Office
Unit 1 Passenger Elevators”), and the service elevator designated as Elevator
#0001-S03 on the Floor Plans, together with its shaft, pit, slab openings,
overrun and mechanical rooms, as shown on the Floor Plans. (the “Office Unit 1
Service Elevator”), and (iii) any ramps, stoops, steps or stairs from time to
time leading from the sidewalk outside the Building to any portion of such Unit
(together with the appurtenant Office Unit 1 Exclusive Use Common Elements, as
defined in Section 6(e) hereof) is herein called “Office Unit 1”.

 

(e)          The Unit, as shown on the Floor Plans, consisting of portions of
Level 21 of the Building so designated on the Floor Plans, which Unit includes,
without limitation, any shafts, hoistways or exhausts in the Building shown on
the Floor Plans as part of Office Unit 2A, is herein called “Office Unit 2A”.

 



2

 

 

(f)           The Unit, as shown on the Floor Plans, consisting of portions of
the Level 22 of the Building so designated on the Floor Plans, which Unit
includes, without limitation, any shafts, hoistways or exhausts in the Building
shown on the Floor Plans as part of Office Unit 2B, is herein called “Office
Unit 2B”.

 

(g)          The Unit, as shown on the Floor Plans, consisting of portions of
the Cellar Level, Ground Floor Level, Plaza Level, and Levels 03, 04, 05, 23,
24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43,
44, 45, 46, 47, 48, and 49, which Unit includes, without limitation, the areas
designated on the Floor Plans as (A) the Office Unit 3 Lobby (the “Office Unit 3
Lobby”) on the Plaza Level, (B) the escalators (the “Office Unit 3 Lobby
Escalators”) leading from the Office Unit 3 Lobby to the General Common Lobby
and, (C) the space located on the Ground Floor Level of the Building designated
on the Floor Plans as the “Office Unit 3 Messenger Center/Mail Room” (the
“Office Unit 3 Messenger Center/Mail Room”) and (i) any other shafts, hoistways
and exhausts in the Building shown on the Floor Plans as part of Office Unit 3,
(ii) the passenger elevators designated as Elevators # 0001-P11, 0001-P12,
0101-P13, 0101-P14, 0001-P15, 0101-P16, and 0001-P17, on the Floor Plans,
together with their shafts, pits, slab openings, overruns and mechanical rooms,
(collectively, the “Office Unit 3 Mid Rise Passenger Elevators”), the passenger
elevators designated as Elevators #C101-P18, 0001-P19, 0101-P20, 0101-P21,
0001-P22, 0001-P23, and 0101-P24 on the Floor Plans, together with their shafts,
pits, slab openings, overruns and mechanical rooms (collectively, the “Office
Unit 3 High Rise Passenger Elevators”) and the service elevator designated as
Elevator #0001-S02, together with its shaft, pit, slab openings, overrun and
mechanical room (the “Office Unit 3 Service Elevator”), and (iii) any ramps,
stoops, steps or stairs from time to time leading from the sidewalk outside the
Building to any portion of such Unit (together with the appurtenant Office Unit
3 Exclusive Use Common Elements, as defined in Section 6(f) hereof) is herein
called “Office Unit 3”.

 

(h)          The Unit, as shown on the Floor Plans, consisting of portions of
Levels 04 and 05 of the Building and (i) any shafts, hoistways and exhausts in
the Building shown on the Floor Plans as part of the Ancillary Unit, (ii) the
installations described in Section 7(c)(iv)(C) hereof to the extent they exist
at any given time, and (iii) any ramps, stoops, steps or stairs from time to
time leading from the sidewalk outside the Building to any portion of such Unit
is herein called the “Ancillary Unit”.

 

(i)          The Unit, as shown on the Floor Plans, consisting of portions of
the Ground Floor Level in the Building including, without limitation, the
portion of the service elevator designated as “Culture Center Elevator Future”
on the Floor Plans located within the Condominium (the “Tower D Access
Elevator”), together with the portion of its shaft, pit, slab openings, overrun
and mechanical room located within the Condominium, and any ramps, stoops, steps
or stairs from time to time leading from the sidewalk outside the Building to
any portion of such Unit is herein called the “Loading Dock Unit”.

 

(j)          The Unit, as shown on the Floor Plans, consisting of portions of
the Subcellar Level, Cellar Level, Ground Floor Level, Plaza Level, Level 02
Retail, Level 02, Level 03, Level 04 and Level 05, which Unit includes, without
limitation, (i) the elevators (as and when constructed) designated on the Floor
Plans as (A) Elevators #C101-P31 and #C101-P32 (collectively, the “Destination
Retail Access Unit Passenger Elevators”) and (B) Elevators #0001-SO4 and
#0001-S05 (collectively, the “Destination Retail Access Unit Service
Elevators”), together with their respective shafts, pits, slab openings,
overruns, mechanical rooms, equipment rooms and bulkheads, and (ii) any ramps,
stoops, steps or stairs from time to time leading from the sidewalk outside of
the Building to any portion of such Unit is herein called the “Destination
Retail Access Unit”).

 

3

 

 

(k)          The Parking Unit, the Retail Unit, Office Unit 1, Office Unit 2A,
Office Unit 2B, Office Unit 3, Ancillary Unit, Loading Dock Unit, Destination
Retail Access Unit, and any units resulting from the subdivision or combination
of any Unit, as provided in the By-Laws are herein sometimes called collectively
the “Units” and individually a “Unit”. The owner of a Unit is hereinafter
sometimes called a “Unit Owner”;

 

(1)         A Unit shall not include any Common Elements located therein or any
Facilities, plumbing, electrical, HVAC work, machinery, or other materials and
equipment used exclusively by and for the benefit of other Units or Unit Owners.

 

(m)         While the street address of the Building as of the recording of this
Declaration is 501 West 30th Street, New York, New York 10001, each Unit Owner
or Sub-Board (as defined in the By-Laws) on behalf of any Units created by a
subdivision of a Unit may arrange with the applicable governmental authorities
and/or the United States Postal Service for its Unit to have a different
address. If a Unit has an identifying name (for marketing purposes or
otherwise), the Unit Owner owning such Unit shall be free to use such name,
subject to the provisions of Section 7(h) hereof.

 

5.           Dimensions of Units. (a) As shown on the Floor Plans, each Unit
consists of the area measured horizontally from the exterior face of exterior
walls to the applicable demising line of any Exclusive Use Common Elements or
General Common Elements within a Unit, including concealed metal studs,
blockwork, columns and mechanical pipes and ducts that are in the interior
walls, or center line of partitions separating one Unit from another Unit, or
Unit side face of partitions at corridors, stairs, elevators and other
mechanical equipment spaces. Each Unit consists of the area measured vertically
from the top of the concrete floor (below any flooring materials) to the
underside of the concrete ceiling. Any Common Elements located within any Unit
shall be considered part of that Unit for purposes of measurement only.

 

(b)          Each Unit consists of the space designated on the Floor Plans as
part of such Unit together with those Facilities which exclusively serve or
benefit such Unit or Unit Owner thereof, including, without limitation, all
security systems, fire safety systems, plumbing, air conditioning and heating
fixtures and equipment, including, without limitation, perimeter heating
enclosures, ventilating equipment, exhaust fans, domestic hot water heating
equipment, air conditioning units, and other fixtures and appliances as may be
affixed, attached or appurtenant to such Unit. Plumbing, air conditioning and
heating fixtures and equipment as used in the preceding sentence shall include,
without limitation, exposed water pipes attached to fixtures, appliances and
equipment and the fixtures, appliances and equipment to which they are attached,
and any special pipes or equipment which a Unit Owner may install within a wall
or ceiling, or under any floor, but shall not include water or other pipes,
conduits, wiring or ductwork within the walls, ceiling or floors or mechanical
systems that are described as General Common Elements. Each Unit shall also
include the interior partitions (including, without limitation, glass
partitions), interior glass, window frames, all lighting and electrical fixtures
and appliances within the Unit and any special equipment, fixtures or Facilities
(including, without limitation, elevators and their shafts, pits, slab openings,
overruns and mechanical rooms, escalators) affixed, attached or appurtenant to
the Unit to the extent located within a Unit and serving or benefiting only that
Unit.

 

4

 

 

6.           Common Elements. (a) The common elements of the Condominium (the
“Common Elements”) consist of the Land and all parts of the Building and
improvements thereon, other than the Units. The Common Elements are comprised of
the General Common Elements (“General Common Elements”), the Office Unit 1
Exclusive Use Common Elements (the “Office Unit 1 Exclusive Use Common
Elements”), and the Office Unit 3 Exclusive Use Common Elements (the “Office
Unit 3 Exclusive Use Common Elements”), (the Office Unit 1 Exclusive Use Common
Elements, and the Office Unit 3 Exclusive Use Common Elements are referred to
collectively as the “Exclusive Use Common Elements”).

 

(b)          The General Common Elements include, but are not limited to, those
rooms, areas, corridors, spaces and other parts of the Building, all electrical,
mechanical and utility systems and all other facilities (“Facilities”)1 therein
or a part thereof either currently or hereafter existing for the common use of
the Units or of the Unit Owners or which are necessary for, or convenient to,
the overall existence, operation, maintenance or safety of the Property
(“Building Systems”), including, without limitation, those located on the
roof(s) of the Building. Without limiting the generality of the foregoing, the
General Common Elements consist of all portions of the Building so identified on
the Floor Plans, as well as the following, whether or not so identified as
General Common Elements on the Floor Plans:

 

(i)          the Land (including, without limitation, the Tower C Plaza Area, as
shown on the Floor Plans) together with all easements, rights, and privileges
appurtenant thereto;

 

(ii)         all exterior walls, facades and windows of the Building (other than
(A) exterior components of the Office Unit 1 Atrium and the exterior glass in
the Office Unit 1 Atrium which shall be part of Office Unit 1 and (B) the retail
storefront(s) of the Retail Unit, which shall be part of the Retail Unit).

 



 



1As used herein, the words “Facility” and “Facilities” include, but are not
limited to, the following items (grouped more or less functionally) which are
set forth only for the purpose of illustrating the broad scope of those terms:
system, equipment, apparatus, convector, radiator, heater, convertor, heat
exchanger, mechanism, device, machinery, induction unit, fan coil unit, motor,
pump, control, tank or tank assembly, installation, condenser, compressor, fan,
damper, blower, thermostat, thermometer, coil, vent, sensor, shut-off valve or
other valve, gong, panel, receptacle, outlet, relay, alarm, sprinkler head,
electric distribution facility, wiring, wireway, switch, switchboard, circuit
breaker, transformer, fitting, siamese connection, hose, plumbing fixture,
lighting fixture, other fixture, bulb, sign, telephone, meter, meter assembly,
scaffolding, piping, line duct, conduit, cable, riser, main, shaft, pit, flue,
lock or other hardware, rack, screen, strainer, trap, drain, catch basin,
leader, filter, incinerator, canopy, closet, cabinet, door, railing, coping,
step, furniture, mirror, furnishing, appurtenance, urn, carpeting, tile, marble
or other floor covering, drapery, shade or other window covering, wallpaper or
other wall covering, tree, shrubbery, flower or other plantings.

 

5

 

 

(iii)        the structural elements, footings, foundations, foundation walls,
concrete floor slabs, columns, girders, slabs, beams, supports and interior
loading walls, of the Building, whether or not located within any of the Units;

 

(iv)        the sidewalks adjacent to the Building within the property line (but
any ramps, stoops, steps or stairs from time to time leading from the sidewalk
to an entrance of a Unit shall be part of such Unit);

 

(v)         all passages, corridors, rooms, areas and spaces (including stairs
and stairways as reflected on the Floor Plans) located in the Building which are
not part of a Unit or an Exclusive Use Common Element;

 

(vi)        the main roof at the top of the Building, as shown on the Floor
Plans (the “Main Roof’) and structures for access to the roof mechanical
systems, including the bulkhead, and the Setback Roof on Level 32, to the extent
shown on the Floor Plans as a General Common Element;

 

(vii)       the window washing rig(s), if any, and related equipment, located on
the Main Roof and a portion of the Setback Roof located on Level 32, in the
areas as more particularly shown on the Floor Plans;

 

(viii)      the elevators designated on the Floor Plans as (A) Elevator #
C101-S01 (the “GCE Service Elevator”), (B) Elevator # 4801-S06, and (C) the
elevator designated as Elevator #0001-P30 on the Floor Plans (the “ADA Lobby
Elevator”) together with their respective shafts, pits, slab openings, overruns,
mechanical rooms, equipment rooms and bulkheads;

 

(ix)         the General Common Lobby;

 

(x)          the Central Plant (as defined in the By-Laws);

 

(xi)         the Building Management Office, as shown on the Floor Plans;

 

(xii)        Any Building exterior lighting system (collectively, the “Building
Exterior Lighting System”);

 

(xiii)       The Base Building Messenger Center/Mail Room, as shown on the Floor
Plans; and

 

(xiv)      all other parts of the Building and the apparatus, installations,
systems, equipment and Facilities in the Building or on the Main Roof or Setback
Roofs (including shafts, pipes, wires, ducts, cables, conduits, lines, risers,
switch-gear equipment, cooling towers, pumps, chiller units, generators, exhaust
and fire alarm systems and window cleaning equipment) which serve or benefit or
are necessary or convenient for the existence, maintenance or safety of all or
any combination of the Units (subject to the classification of any of the same
specifically as part of a Unit).

  

6

 



 

(c)          The Common Elements shall remain undivided and no Unit Owner or
other person will bring or will have the right to bring any action for partition
or division thereof except as may be specifically provided for in the
Declaration and in the By-Laws.

 

(d)          Each Unit Owner shall have the right at its sole expense to install
utility systems in its Unit, including, without limitation, heating,
ventilating, air conditioning, plumbing, electrical, security, domestic hot
water and elevator systems, serving only that Unit, provided, however, that such
installation shall not adversely affect (except to a de minimis extent) the
other Unit Owners, Units or Common Elements and shall comply with (i) all Laws
(as defined in Section 7 hereof), (ii) the terms of the Condominium Documents
and (iii) all requirements of any insurance policy required to be carried
pursuant to the Condominium Documents (as defined in Section 7 hereof) and
covering or applicable to all or any part of the Property or the use thereof,
all requirements of the issuer of any such policy and all orders, rules,
regulations, reasonable recommendations and other requirements of the New York
Board of Fire Underwriters or any other body exercising the same or similar
functions and having jurisdiction over all or any portion of the Property (the
foregoing collectively, “Insurance Requirements”); and (iii) the applicable
provisions of the Underlying Agreements.

 

(e)          The Office Unit 1 Exclusive Use Common Elements consist of the
Terrace located on the Setback Roof at Level 19, as shown on the Floor Plans;

 

(f)          The Office Unit 3 Exclusive Use Common Elements consist of the
Terraces located on the Setback Roofs at Levels 32 and 47, as shown on the Floor
Plans;

 

(g)          Except as provided in Section 6(h) hereof, the responsibility for
and the cost of maintaining, repairing, replacing and insuring a Unit and its
appurtenant Exclusive Use Common Elements, and any additions, alterations or
improvements thereto and liability with respect thereto will be borne entirely
by the Unit Owner thereof.

 

(h)          Notwithstanding the provisions of Section 6(g) hereof, any
structural, capital, or extraordinary repairs or alterations to the Exclusive
Use Common Elements, including, without limitation, all maintenance and repairs
shall be made by the Board of Managers, and, subject to the provisions of
Section 6.8(b) of the By-Laws, shall constitute a Common Expense (as defined in
the By-Laws). Notwithstanding the immediately preceding sentence, routine
maintenance, repairs and replacements shall be done by the Unit Owner having the
use of such Exclusive Use Common Elements at its sole cost and expense.

 

7.           Underlying Agreements; Use of Building and Units. (a) As used in
the Condominium Documents:

 

(i)          “Affiliate” means, with respect to any person or entity (except as
may be provided more specifically in any instance in the Condominium Documents)
a person or entity which directly or indirectly (through one or more
intermediaries) controls, is controlled by, or is under common control with,
such person or entity. For purposes hereof, the term “control” (including the
related terms “controlled by” and “under common control with”) mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person or entity (whether
through the ownership of voting securities or other ownership interest, by
contract or otherwise).

 

7

 

 

(ii)         “Association” means the ERY Facility Airspace Parcel Owners’
Association and it successors in interest.

 

(iii)        “Building Loan Agreement” means that certain Building Loan and
Security Agreement covering the Property dated between Legacy Yards Tenant LLC,
as Borrower, Starwood Property Mortgage, L.L.C. as Note A1 Lender, Coach Legacy
Yards Lender LLC, as Note A-2 Lender, and Starwood Property Mortgage, L.L.C., as
Administrative Agent, as the same may be amended, modified and/or restated from
time to time.

 

(iv)        “Building Loan Mortgage” has the meaning set forth in the Building
Loan Agreement.

 

(v)         “Coach” means Coach, Inc., a Maryland corporation, and its
successors whether by way of merger, sale of assets, reincorporation,
consolidation, recapitalization, liquidation, amalgamation, business combination
or similar transaction, however structured or effectuated.

 

(vi)        “Coach Affiliate” means Coach or any Affiliate of Coach.

 

(vii)       “Coach Office Competitors” means the entities set forth on the list
annexed hereto as Exhibit F and made a part hereof, which list may be updated by
Coach from time to time but no earlier than the third (3rd) anniversary of the
date the Declaration is recorded with the New York City Register (“Declaration
Date”) and thereafter at no time more frequently than once every three years,
provided that (A) such list shall at no time include more than fifteen (15)
named competitors, (B) such list, together with the list of Coach Retail
Competitors referred to in Section 7(a)(viii) hereof, shall at no time contain
more than twenty one (21) named competitors in the aggregate, (C) any such
update of the list shall not apply (1) to any prospective tenant with which the
Unit Owner of the Retail Unit, Office Unit 2A, Office Unit 2B, or Office Unit 3
is in active negotiation at the time of such update and who was not set forth on
the list prior to such update, or (2) to any existing tenant of the Retail Unit,
Office Unit 2A, Office Unit 2B, or Office Unit 3 at the time of such update
(provided, that such tenant was not on such list at the time the Unit Owner
first entered into a lease with such tenant), and (D) any update of the list
shall only include retailers comparable in reputation to Coach or to the
competitors then listed on the list of Coach Retail Competitors or the list of
Coach Office Competitors. For the avoidance of doubt, L’Oreal and its Affiliates
shall not be deemed to be a Coach Office Competitor.

 

8

 

 

(viii)      “Coach Retail Competitors” means the entities set forth on the list
annexed hereto as Exhibit G and made a part hereof, which list may be updated by
Coach from time to time but no earlier than the third (3rd) anniversary of the
Declaration Date and thereafter at no time more frequently than once every three
years, provided that (A) such list shall at no time include more than fifteen
(15) named competitors, (B) such list, together with the list of Coach Office
Competitors referred to in Section 7(a)(vii) hereof, shall at no time contain
more than twenty one (21) named competitors in the aggregate, (C) any such
update of the list shall not apply (1) to any prospective tenant with which the
Unit Owner of the Retail Unit, Office Unit 2A, Office Unit 2B, or Office Unit 3
is in active negotiation at the time of such update and who was not set forth on
the list prior to such update , or (2) to any existing tenant of the Retail
Unit, Office Unit 2A, Office Unit 2B or Office Unit 3 at the time of such update
(provided, that such tenant was not on such list at the time the Unit Owner
first entered into a lease with such tenant),and (D) any update of the list
shall only include retailers comparable in reputation to Coach or to the
competitors then listed on the list of Coach Retail Competitors or the list of
Coach Office Competitors. For the avoidance of doubt, L’Oreal and its Affiliates
shall not be deemed to be a Coach Retail Competitor.

 

(ix)         “Destination Retail Building” means the building to be constructed
in the FASP Parcel defined as “Destination Retail” in the ERY FAPOA Declaration.
The Destination Retail Building is not part of the Condominium.

 

(x)          “Eastern Rail Yard” means the Eastern Rail Yard Section of the John
D. Caemmerer West Side Yard, as defined as the “ERY” in the Master Declaration.

 

(xi)         “ERY FAPOA Declaration” means that certain Declaration Establishing
the ERY Facility Airspace Parcel Owners’ Association and of Covenants,
Conditions, Easements and Restrictions executed by Metropolitan Transportation
Authority, dated as of __________, 2013, and recorded on ____________ with the
New York City Register at CRFN ____________, as amended or restated from time to
time.

 

(xii)        “FASP Parcel” has the meaning set forth in the ERY FAPOA
Declaration.

 

(xiii)       Loading Dock” shall mean the loading dock facility owned and
operated by the Association and located in the Loading Dock Unit.

 

(xiv)      “Master Declaration” means that certain Declaration of Easements
(Eastern Rail Yard Section of the John D. Caemmerer West Side Yard) by the
Metropolitan Transportation Authority, dated as of May 26, 2010, and recorded on
June 10, 2010 in the Office of the New York City Register at CRFN 2010000194078,
as amended or restated from time to time.

 

(xv)       “Parcel D” means the FAS Parcel D, as such term is defined in the ERY
FAPOA Declaration. Parcel D is not part of the Condominium.

 

(xvi)      “Permitted User(s)” means any officer, director, member, stockholder,
principal, partner, employee, agent (including managing, sales and leasing
agent) guest, tenant, occupant, customer, invitee, licensee, contractor,
Permitted Mortgagee or any other Person related, affiliated or designated by the
Board of Managers or a Unit Owner who has permission to use a Unit and/or the
Common Elements, subject to the terms of the Declaration and the By-Laws,
whether written or oral, granted by: (i) a Unit Owner in the case of such Unit
Owner’s Unit and its appurtenant Common Elements; or (ii) the Board of Managers;
or (iii) this Declaration and the By-Laws.

 

9

 

 

(xvii)     “Tower D Loading Dock” means the loading dock now or hereafter
constructed adjacent to the Loading Dock Unit and comprising part of Parcel D.

 

(xviii)    “Underlying Agreements” means collectively, the Master Declaration,
the ERY FAPOA Declaration and the UTEP.

 

(xix)       “UTEP” means the Third Amended and Restated Uniform Tax Exemption
Policy of the New York City Industrial Development Agency as approved on August
3, 2010 by the Board of Directors of the New York City Industrial Development
Agency, as further amended, modified or supplemented from time to time by the
Board of Directors of the New York City Industrial Development Agency.

 

(xx)        “Zoning Resolution” means the Zoning Resolution of the City of New
York, effective December 15, 1961, as amended or restated from time to time.

 

(b)          The Board of Managers shall have sole authority to act as Owner (as
such term is defined in the Master Declaration), party-in-interest and
beneficiary for all purposes under the Master Declaration with respect to the
Property, and the Unit Owner of any Unit, the holder of any lien encumbering any
Unit, and the holder of any other occupancy or other interest in a Unit shall
not be deemed to be an Owner, party-in-interest, or third party beneficiary
under the Master Declaration, but Unit Owners shall have liability to the extent
set forth in Article 13 of the ERY FAPOA Declaration and Section 3.4 of the
Master Declaration.

 

(c)          Subject to the provisions of the Underlying Agreements and the
Condominium Documents:

 

(i)          The Parking Unit may be used only for garage and public parking
purposes and related uses, and provided that the Parking Unit contains parking
spaces for no fewer than 125 automobiles, for any other lawful non-hazardous
use. There is no requirement that any portions of the Parking Unit be operated
at any time as an automobile parking facility open to the public, but will be
operated (subject to force majeure) to provide parking spaces for no fewer than
125 automobiles.

 

(ii)         The Retail Unit may be used only for retail purposes (which shall
include, without limitation, public event, restaurant, banking, entertainment,
telecommunications, performing arts and utility purposes) and other lawful
accessory uses thereto consistent with first-class retail space in first-class
mixed-use office buildings in Manhattan comparable to the Building.

 



10

 

 

(iii)        Any Office Unit may be used only for executive, administrative and
general office use and other lawful accessory uses thereto (within the meaning
of the Zoning Resolution), including, without limitation, the ancillary office
uses set forth in Exhibit H annexed hereto and made a part hereof (collectively,
the “Ancillary Office Uses”); provided, that such Ancillary Office Uses are (x)
ancillary to the primary use of the Unit for executive, administrative and
general offices, (y) primarily for the use of the Unit Owner’s or its tenant’s
Permitted Users and (z) permitted in accordance with all Laws. In addition, (A)
the Terrace located on the Setback Roof at Level 32 and/or Level 47 may be used
for public assembly purposes and events by the Unit Owner of Office Unit 3 or
its Permitted User leasing adjoining space on Level 32 and/or Level 47, subject
to the applicable occupant obtaining all applicable assembly permits and subject
to compliance with all Laws and Insurance Requirements, (B) the Unit Owner of
Office Unit 3 (or its Permitted User), at its sole cost and expense, may install
on the north core wall of Levels 47 and 48 one or more non-advertising (except
as expressly provided in clause (IV) below) presentation monitor(s) or similar
installations (the “Core Wall Installation”), provided that (I) the front face
of the Core Wall Installation shall not be located within 5’-1” of the interior
of the glass curtain wall of the Building or on the Terrace Space, (II) the
content of the displays on the Core Wall Installations shall be subject to prior
written approval from the Unit Owner of Office Unit 3 and shall otherwise be
consistent with the first-class standards of the Building, (III) the Core Wall
Installation shall comply with all Laws and Insurance Requirements, (IV) the
Core Wall Installation display(s) visible from the terrace of Level 47 or from
anywhere other than the inside of Office Unit 3 (X) may only contain, display or
reflect the brand, identification or signage of the Unit Owner or Permitted User
while such installation is being used for presentations or events (and
reasonably related testing and set-up of programming content) on the terrace
located on Level 47 or on Level 47 and (Y) at all other times, shall not
contain, display or reflect any such brand, identification or signage of the
Unit Owner or any Permitted User (other than a small identification of such Unit
Owner or Permitted User as the sponsor of the Core Wall Installation, which
shall not exceed an area greater than 600 square inches), or the brand,
identification or signage of any other Person, if such brand, identification or
signage is visible from beyond the terrace located on Level 47 from anywhere
outside of Office Unit 3, and (V) the Core Wall Installation shall not emanate
any smoke or vibrate, move or be audible from anywhere other than the inside of
Office Unit 3 and/or on the terrace located on the Level 47, and notwithstanding
that the Core Wall Installation may be visible from outside of Office Unit 3,
the Core Wall Installation shall not project (in the sense of a video projector,
as opposed to a mere television screen or monitor) images, beams or other visual
effects onto or through the glass curtain wall of the Building, it being agreed
that so long as the foregoing subclauses (I)-(V) are satisfied any Core Wall
Installation shall not be subject to, nor to be construed as being subject to,
the provisions of Exhibit E annexed hereto, (C) the Unit Owner of Office Unit 3
may commission, or give a Permitted User of Office Unit 3, the right to
commission, electronic art (“Lobby Art”) in the General Common Lobby in the area
shown on page 2 of Schedule 1 to Exhibit E annexed hereto, provided that in no
event shall the Lobby Art contain, display or reflect any advertising or Unit
Owner or Permitted User identification or signage other than a small
identification of such Unit Owner or Permitted User as the sponsor of such Lobby
Art, which shall not exceed an area greater than 600 square inches, and (D) the
Unit Owner of Office Unit 3 (or its Permitted User) may use a portion of Office
Unit 3 as a media studio in connection with the Unit Owner’s or Permitted User’s
business and for broadcasting media to the general public and/or to targeted
audiences which relates solely to the Unit Owner’s or Permitted User’s business
activities and products.

 

11

 

 

(iv)        The Ancillary Unit may be used only for (A) executive,
administrative and general office use and other lawful accessory uses thereto
(within the meaning of the Zoning Resolution), including, without limitation,
Ancillary Office Uses, subject to the provisos set forth in Section
7(c)(iii)(x), (y) and (z) hereof, (B) storage, and (C) a cogeneration system
installed in accordance with Chapter 50 of the Rules of the City of New York
regarding microturbines, which system will be .complete with output switchgear
and isolation transfatmer, auxiliaries motor control center, control system,
packaged hot water generator for the microturbines, gas boosters, exhaust gas
ducting, horizontal breechings, vertical stack breechings to the roof of the
Building, plate-and-frame heat exchangers and associated pumps. A dedicated
ventilation/combustion air system for each for each microturbine will be
provided.

 

(v)         The Loading Dock Unit shall be used (A) for loading and unloading of
trucks and other vehicles providing freight and supplies (including, without
limitation, materials and equipment needed to build out and outfit space and for
providing access to the crews needed to perform such work) to or from the Units
and to the Destination Retail Building and Parcel D, and (B) to provide access
to trucks and other vehicles to and from the Tower D Loading Dock.

 

(vi)        The Destination Retail Access Unit shall be used for access from the
Loading Dock and the Parking Unit to the Destination Retail Building, provided
that until the Destination Retail Building is completed the Destination Retail
Access Unit may be used for any lawful non-hazardous use.

 

(d)          The Unit Owner of the Retail Unit and any tenants thereof
(including any supermarket) shall satisfy a “first-class” standard comparable to
the standard of first-class retail tenants (including Whole Foods), at Time
Warner Center located at Columbus Circle, New York City as of March 1, 2013
(provided that a supermarket that is fixtured and maintained in a manner that is
consistent in all material respects with the first class standard of Whole Foods
at Time Warner Center as of March 1, 2013 shall be deemed to satisfy such
standard), but in no event shall there be any produce or merchandise carts
located on Tenth Avenue or West 30th Street.

 

12

 

 

(e)          For so long as Coach or any Coach Affiliate is the Unit Owner of
Office Unit 1 or otherwise occupies more than 60% of Office Unit 1, the identity
of the tenants of the Retail Unit shall be subject to the prior written approval
of Coach or such Coach Affiliate, as applicable, such approval not to be
unreasonably withheld, conditioned or delayed, provided that Coach has approved
(and no further consent shall be required) Whole Foods and/or Fairway (or other
supermarket comparable in reputation and quality to Whole Foods or Fairway) as
an acceptable tenant for any space within the Retail Unit to be operated as a
supermarket.

 

(f)          For so long as Coach or any Coach Affiliate is the Unit Owner of
Office Unit 1 or otherwise occupies more than 60% of Office Unit 1, the Unit
Owner of the Retail Unit shall not lease or sell (or otherwise convey) any
portion of the Retail Unit to an entity which at the time is a Coach Retail
Competitor (as defined above) without the prior written consent of Coach or any
such Coach Affiliate, as applicable.

 

(g)          For so long as Coach or any Coach Affiliate is the Unit Owner of
Office Unit 1 or otherwise occupies more than 60% of Office Unit 1, the Unit
Owner of Office Unit 2A, the Unit Owner of Office Unit 2B, and the Unit Owner of
Office Unit 3 shall not lease or sell (or otherwise convey) any portion of
Office Unit 2A, Office Unit 2B or Office Unit 3 as applicable, to an entity
which at the time is a Coach Office Competitor (as defined above) without the
prior written consent of Coach or any such Coach Affiliate, as applicable.

 

(h)         No Unit Owner or Permitted User of a Unit, except for Coach or any
Coach Affiliate, shall be permitted to use the Coach name or any derivative
thereof to identify its Unit (for marketing purposes or otherwise).

 

(i)          Except as otherwise specifically set forth in Section 7(c)(iii)
hereof and Exhibit H annexed hereto, no Unit Owner other that the Unit Owner of
the Retail Unit may (unless the Unit Owner of the Retail Unit otherwise
consents, in its sole discretion, in writing) utilize its Unit for any retail
purposes.

 

(j)          Notwithstanding anything to the contrary contained in the
Condominium Documents, no Unit may be used for residential purposes.

 

(k)         Any dispute among the Unit Owners or the Board of Managers and any
Unit Owner with respect to the compliance by a Unit Owner with the provisions of
Sections 7(d) through (j) hereof shall be resolved in the manner set forth in
Article 15 of the By-Laws (“Arbitration”).

 

(l)          Subject to compliance with the provisions of the Condominium
Documents, each Unit Owner may lease, sublease or license all of its Unit, or
may lease, sublease or license all or any portion of its Unit to one or more
lessees (or may permit licensees, occupants or permittees to use all or any
portion of its Unit). All uses of the Units shall be in conformance with the
Underlying Agreements and the Condominium Documents and with all applicable
laws, statutes and ordinances (including, without limitation, any Environmental
Laws, as defined in the By-Laws), and all building codes and zoning ordinances,)
and the written orders, rules, regulations, directives, binding resolutions and
requirements of any Federal, State, municipal or other public or quasi-public
body, agency, court, department, bureau, officer or authority having
jurisdiction, whether in force as of the date hereof or hereafter, which are or
become, or purport to be, applicable to the Property or any part thereof (each
individually a “Law” and, collectively, “Laws”) and all Insurance Requirements.

 

13

 

 

(m)         Thirty nine (39) spaces in the Parking Unit shall be reserved for
Yards Parcel Parking, as set forth in Section 5(d) of the Master Declaration and
Section A-6(b)(i) of the Annex to the ERY FAPOA Declaration. Fifteen (15)
parking spaces in the Parking Unit (but not specific spaces) shall be subject to
reservation for use by Permitted Users of the Unit Owner of Office Unit 1, as
the Unit Owner of Office Unit 1 may designate from time to time. Such Permitted
Users shall be required to pay the parking rates established, from time to time,
as the rate for parking spaces in the Parking Unit by the Unit Owner of the
Parking Unit or the operator of the Parking Unit, as the case may be, provided
that at all times such rates shall not exceed market rates. Such use of said
parking spaces in the Parking Unit shall be subject to such reasonable rules and
regulations promulgated, from time to time, by the Unit Owner of the Parking
Unit or the operator of the Parking Unit, as the case may be, and shall be
subject to suspension in the event the Unit Owner of Office Unit 1 or any such
designated party/ies exercising the rights set forth in this Section 7(m) fails
to pay parking charges or otherwise fails to comply with such rules and
regulations until payment has been made or compliance has been achieved.

 

(n)          The Loading Dock Unit will be conveyed or leased to, and the
Loading Dock will be operated and maintained by, the Association and may be used
by the Unit Owners, the Destination Retail Building, and Parcel D for the
purposes set forth in Section 7(c)(v) hereof, subject to the ERY FAPOA
Declaration and in accordance with rules and charges to be promulgated from time
to time by the Association. Pursuant to the ERY FAPOA Declaration, (i) Parcel D
shall have the exclusive right to the use of the portion of the Tower D Access
Elevator located within the Loading Dock Unit and the non-exclusive right to use
other portions of the Loading Dock Unit, and (ii) the Destination Retail
Building shall have the non-exclusive right to use portions of the Loading Dock
Unit, all as more particularly set forth in the ERY FAPOA Declaration.

 

(o)          Upon completion of the Destination Retail Building, the Destination
Retail Access Unit will be conveyed to the Destination Retail Building (or to
its Board of Managers if the Destination Retail Building is subjected to a
condominium regime).

 

(p)          No Unit or portion thereof, shall be used for any of the following
purposes: pornographic purpose or as a massage parlor, adult bookstore, peep
show or adult entertainment facility; a check cashing establishment; the sale of
drug paraphernalia or so-called “head shop;” a clinic for the treatment of
alcoholism or drug addiction; a so-called “sex shop”, or an establishment which
permits or presents obscene, nude or semi-nude performances or modeling; a
gambling or gaming establishment (such as, without limitation, a sport gambling,
casino gambling or similar establishment), or otherwise for gambling or the sale
of gambling-related items; a so-called “flea market”, dollar store or thrift
store; a billiards or pool hall; and office, store, reading room, headquarters,
center or other facility principally devoted or opposed to the promotion,
advancement, representation, purpose or benefit of: (i) any political party,
political movement or political candidate or (ii) any religion, religious group
or religious denomination; a funeral parlor; an arcade; or a pawn shop.

 

14

 

 

(q)          A Unit Owner shall not use, permit or allow its Unit or any part
thereof to be used (i) other than as provided in the Condominium Documents, (ii)
for an unlawful or hazardous purpose, or permit any nuisance within its Unit, or
(iii) in a manner that will impair the soundness and safety of the Building or
interfere (other than to a de rninimis extent) with the use and operation of
General Common Elements and Building Systems or of any other Unit.

 

(r)          If the use of any Unit causes an increase in the premium for the
insurance obtained by the Board of Managers or any other Unit Owner, then the
owner of such Unit causing such an increase shall be obligated to pay to the
Board of Managers, as additional Common Charges (as defined in the By-Laws), or
to such other affected Unit Owner(s) (with such obligation payable to and
enforceable by the Board of Managers of behalf of the affected Unit Owner(s) as
if such amount payable were part of Common Charges) a sum equal to the amount of
such increase attributable to such use.

 

(s)          The Building shall be used solely for the purposes for which the
Units may be used.

 

(t)          Each Unit Owner (and any Permitted User of any Unit Owner) shall at
all times, at its sole cost and expense: (i) conduct its operations in an
orderly and proper manner so as not to unreasonably disturb other occupants of
the Building; (ii) take all reasonable measures to minimize the noise level of
its operations at the Property; (iii) maintain its Unit and the Exclusive Use
Common Elements appurtenant thereto in a clean, orderly and sanitary manner at
all times, except as such maintenance shall otherwise be performed by the Board
of Managers as set forth in Section 6(h) hereof; (iv) keep its Unit and the
Exclusive Use Common Elements free from vermin, rodents and anything of a
similar nature and provide extermination service to its Unit on a regular basis
in accordance with good commercial practice (it being understood that if any
Unit Owner or its Permitted User fails to keep its Unit free from vermin or
rodents, the Board of Managers shall have the right, at the sole cost and
expense of the applicable Unit Owner of the Unit, to take any and all measures
deemed necessary or desirable to eradicate all vermin or rodents from the Unit);
(v) keep exposed elements of its Unit and Exclusive Use Common Elements free of
snow, ice, and accumulation of water; (vi) not permit the emanation of
objectionable odors from its Unit; (vii) keep the waste drains emanating from
its Unit free from obstructions; (viii) comply with all Rules and Regulations;
and (ix) otherwise maintain and operate its Unit in a manner consistent with a
first-class mixed use building, and provide appropriate security consistent with
such use and type of building.

 

(u)          In connection with all construction, installations, alterations,
repairs and maintenance in the Building performed by the Board of Managers, the
Association, any Unit Owner, any Sub-Board, or their respective Permitted Users,
the person or entity performing such construction shall endeavor to comply with
the LEED standards and requirements set forth in Exhibit I annexed hereto and
made a part hereof.

 

(v)         The Board of Managers shall have the right to lease portions of the
General Common Elements, including, without limitation, the portion of the Land
located to the west of the Building and designated as “Tower C Plaza Area” on
the Floor Plans, to the Association, on such terms and conditions as the Board
of Managers may elect. Any Lease of the Tower C Plaza Area may provide, among
other things, that no base or fixed rent is payable by the Association, but that
the Association shall repair, maintain, operate and insure the Tower C Plaza
Area in the same manner that it is required to do so with respect to open space
under the ERY FAPOA Declaration. Notwithstanding the foregoing, any lease with
the Association must provide that the portion of the Tower C Plaza Area
designated as the “Restricted Area” on the Floor Plans may not be used for any
purpose other than access without the consent of the Board of Managers.

 

15

 

 

8.           Person to Receive Service of Process. The Secretary of State of the
State of New York (the “Secretary of State”) is hereby designated to receive
service of process in any action which may be brought against the Board of
Managers or the Condominium. The Board of Managers shall notify the Secretary of
State of the address to which a copy of any process received should be mailed.
In the absence of any such notification, the person holding the office of
President of the Board of Managers from time to time is hereby designated to
receive such notification from the Secretary of State; and in such case, the
President shall promptly notify, and send copies of any documents received to,
the other members of the Board of Managers.

 

9.           Determination of Percentages In Common Elements. The proportionate
undivided interest, in fee simple absolute, expressed as a percentage or a
decimal, in the Common Elements appurtenant to each Unit and as shown on Exhibit
B annexed hereto and made a part hereof (the “Common Interest”) is based upon
floor space, subject to the location of such space and the additional factors of
relative value to other space in the Condominium, the uniqueness of the Unit,
the availability of Common Elements for exclusive or shared use, and the overall
dimension of the particular Unit. The aggregate Common Interest for all Units is
100%. The Common Interest appurtenant to each Unit may not be changed without
the prior written consent of the affected Unit Owner, except as otherwise
provided in the Condominium Documents.

 

10.         Encroachments. If any portion of the Common Elements now encroaches
upon any Unit, or if any Unit now encroaches upon any other Unit or upon any
portion of the Common Elements, as a result of the construction of the Building,
or if any such encroachment shall occur hereafter as a result of settling or
shifting of the Building, or by reason of the repair and/or restoration by the
Board of Managers, any Unit or the Common Elements, a valid easement for the
encroachment and for the maintenance thereof so long as the Building stands,
shall exist. In the event the Building, a Unit, any adjoining Unit or any
adjoining Common Elements shall be partially or totally destroyed as a result of
fire or other casualty or as a result of condemnation or eminent domain
proceedings, and then rebuilt, encroachments of parts of the Common Elements
upon any Unit or of any Unit upon any other Unit or upon any portion of the
Common Elements, because of such rebuilding, shall be permitted, and valid
easements for such encroachments and the maintenance thereof shall exist so long
as the Building shall stand.

 

11.         Rights of Access. (a) Each Unit Owner hereby grants to each other
Unit Owner and the Board of Managers an irrevocable right of access, to be
exercised by the Board of Managers (or the managing agent therefor), to the
granting Unit Owner’s Unit and its appurtenant Exclusive Use Common Elements, if
any, to the extent necessary from time to time for the operation of the
Property, or for making emergency repairs therein necessary to prevent damage to
the Common Elements or to another Unit or Units. The foregoing rights of access
shall be exercised during reasonable hours, upon not less than two (2) days
prior notice, (or in the case of an Emergency (as hereinafter defined), such
notice, if any, as may be practicable under the circumstances) and, to the
extent reasonably possible, in such a manner as will not unreasonably interfere
with the conduct of business of the Unit Owner or occupants of a Unit or the use
and occupancy, consistent with its intended purposes, of any Unit or portion
thereof. As used herein, “Emergency” shall mean a situation involving continuing
or imminent loss or threat of loss of life, serious bodily injury, or material
loss of property.

 

16

 

 

(b)          Except in the case of any Emergency, a Unit Owner shall have the
right to have its representative accompany the Board of Managers (or, if
applicable, another Unit Owner) or its designee in any entry of the Unit,
provided that such representative shall not interfere with the Board of Managers
(or, if applicable, another Unit Owner) or such designee in taking any action
permitted under the Condominium Documents.

 

(c)          Upon notice to the Board of Managers, a Unit Owner shall have the
right to designate safes and vault areas within its Unit to which access shall
be absolutely prohibited, and, subject to the reasonable approval of the Board
of Managers, any other internal spaces as other “restricted areas”, to which
access shall be prohibited except in case of an Emergency or as may be required
by Law.

 

12.         Easements. (a) Except as may otherwise be set forth in the
Condominium Documents, each Unit Owner shall have and is hereby granted, in
common with all other Unit Owners, a non-exclusive easement to use the General
Common Elements located anywhere on the Property in accordance with their
respective intended uses, without hindering the exercise by the other Unit
Owners of, or encroaching upon the rights of such other Unit Owners with respect
to, such easement. The Board of Managers, on behalf of all Unit Owners, is
hereby granted an easement to operate, maintain, make repairs and alterations
to, and exercise such rights and fulfill such obligations as and to the extent
the same may be set forth in the Condominium Documents with respect to, the
General Common Elements.

 

(b)          Each Unit Owner shall have, except as may otherwise be set forth in
the Condominium Documents, an easement for the exclusive use of the Exclusive
Use Common Elements appurtenant to its Unit, including the right to operate,
maintain, make routine repairs and replacements to, and exercise such rights and
fulfill such obligations as and to the extent the same may be set forth in the
Condominium Documents with respect to the Exclusive Use Common Elements
appurtenant to such Unit Owner’s Unit.

 

(c)          Each Unit Owner shall have, to the extent reasonably necessary, in
common with all other Unit Owners where applicable, an easement for ingress to
and egress from its Unit and its appurtenant Exclusive Use Common Elements. Each
Unit and its appurtenant Exclusive Use Common Elements shall be subject to such
easement.

 

(d)          Each Unit Owner shall have the right, in accordance with the terms
of the By-Laws, to connect to and use the Central Plant (as defined in the
By-Laws) at such Unit Owners sole cost and expense.

 

(e)          The Unit Owners of any Office Unit, and the Unit Owner of the
Ancillary Unit and their respective Permitted Users, shall have the right to use
the General Common Lobby, the ADA Lobby Elevator and the GCE Service Elevator,
each in accordance with rules to be promulgated from time to time by the Board
of Managers in accordance with the terms of the By-Laws. The Unit Owner of the
Ancillary Unit and its Permitted Users shall not have the right to use any other
elevators in the Building, except in the event of emergency.

 

17

 

 

(f)          Except as provided in Section 12(g) hereof, the Unit Owners of
Office Unit 2A and Office Unit 2B and their respective Permitted Users, shall
have the right to use the Office Unit 3 Lobby Escalators, the Office Unit 3
Lobby, the Office Unit 3 Messenger Center/Mail Room and the Office Unit 3 Mid
Rise Passenger Elevators for the purpose of access to and from their respective
Units, and to use the Office Unit 3 Service Elevator in accordance with rules to
be promulgated from time to time by the Unit Owner of Office Unit 3.

 

(g)          For so long as Office Unit 2A and/or Office Unit 2B is owned or
leased by the Unit Owner of Office Unit 1 or an Affiliate thereof, (i) the Unit
Owner of such Unit or Units and its Permitted Users shall have a non-exclusive
easement across and through the Office Unit 1 Lobby and the Office Unit 1
Passenger Elevators for the purposes of access to and from such Unit or Units as
well as a non-exclusive easement to use the Office Unit 1 Service Elevator, and
(ii) the Unit Owner of such Unit or Units and its Permitted Users shall have no
right to use the Office Unit 3 Lobby Escalators, the Office Unit 3 Lobby, the
Office Unit 3 Messenger Center/Mail Room, the Office Unit 3 Mid Rise Passenger
Elevators, or the Office Unit 3 Service Elevator.

 

(h)          If at any time Office Unit 2A is not owned or leased by the Unit
Owner of Office Unit 1 or an Affiliate thereof, the Unit Owner of Office Unit 1
shall have the non-exclusive right of access across such portions of Office Unit
2A as the Unit Owner or Permitted User of Office Unit 2A shall reasonably
designate from Elevator #0001-S03 to the Atrium Ceiling (as shown on the Floor
Plans) for the purpose of repairing, maintaining and replacing the Atrium
Ceiling and the mechanical equipment contained therein.

 

(i)          The Unit Owners of the Parking Unit, the Retail Unit, the Loading
Dock Unit, the Destination Retail Access Unit and their respective Permitted
Users, shall have no right to use the General Common Lobby, the ADA Lobby
Elevator, or the GCE Service Elevator.

 

(j)          Each Unit Owner shall have an easement in common with the owners of
the other Units to access and use all pipes, flues, wires, ducts, cables,
conduits, vents, ventilating shafts, utility lines, equipment rooms and other
General Common Elements located in the other Units or elsewhere in the Building
and serving its Unit. Each Unit shall be subject to an easement in favor of the
owners of the other Units to use all pipes, flues, ducts, cables, wires,
conduits, vents, ventilating shafts, utility lines, equipment rooms and other
General Common Elements serving such other Units and located in such burdened
Unit. Each Unit Owner shall have the right to use the General Common Elements
for the purposes of connecting to equipment (as such term is defined in Section
12(o) hereof) located in its Unit, provided such use of the General Common
Elements does not adversely affect the use of the General Common Elements for
their intended purpose.

 

18

 

 

(k)          The Board of Managers shall have the right to establish, grant and
create easements for any additional underground electric, transformer, steam,
amplifier, gas, cable television, telephone, water, storm drainage, sewer or
other utility lines and appurtenances on, under and through the Property and to
relocate any existing utility, sewer and drainage easements in any portion of
the Property if the Board of Managers shall deem it necessary or desirable for
the proper operation and maintenance of the Property or any portion thereof, or
for the general health or welfare of any Unit Owner or its tenants, provided
that such additional utilities or the relocation of existing utilities will not
(i) prevent or unreasonably interfere with the use of a Unit, (ii) adversely
affect the value of a Unit or (iii) result in a mechanic’s lien against any
portion of the Property. Any utility company or public benefit corporation
furnishing services to the Property, and the employees and agents of any such
company or corporation, shall have the right of access to each Unit and to the
Common Elements in furtherance of such easements, provided such right of access
is exercised in such a manner which does not unreasonably interfere with the use
of the Units or the Common Elements.

 

(l)           Each Unit Owner grants an easement over its Unit and its
appurtenant Exclusive Use Common Elements to the Board of Managers and to each
other Unit Owner for the purpose of (but only in the absence of a commercially
practicable alternative and only to the extent necessary for) maintaining,
repairing, altering, preventing or minimizing damage to and causing to be in
compliance with Laws and Insurance Requirements any portions of the grantee Unit
Owner’s Unit and its appurtenant Exclusive Use Common Elements, if any and for
installing, allowing to remain (and using for their respective intended
purposes), maintaining, repairing, altering, preventing or minimizing damage to
and causing to be in compliance with Laws and Insurance Requirements any
equipment, Facilities or systems that are located in or only readily accessible
through such granting Unit Owner’s Unit and appurtenant Exclusive Use Common
Elements, if any, which serve other Units (including, without limitation,
reading, maintaining or replacing utility meters relating to the Common
Elements, such Unit or any other Unit in the Building); to the Board of Managers
(to the extent permitted under the other provisions of the Condominium
Documents), for the purpose of (and to the extent reasonably necessary for)
making inspections of, or removing violations noted or issued by any
governmental authority against, the Common Elements or any other part of the
Property and for curing defaults under the Condominium Documents, or correcting
any conditions originating in such Unit Owner’s Unit or its appurtenant
Exclusive Use Common Elements, if any, and threatening the health, safety and
welfare of the occupants of, or the property located within, another Unit or all
or any part of the Common Elements.

 

(m)        The Board of Managers shall have an easement for the right, and such
easements as shall be necessary, to maintain, repair or replace the Common
Elements contained in each Unit or elsewhere in the Building and to make
additions and improvements thereto, provided that the same are concealed within
the walls, floors, columns and ceilings of the Building and in the shafts
provided in the Building for such installations, and that such additions or
improvements do not in other than a de minimis amount damage the appearance or
reduce the floor area of any Unit or affect its layout and, provided, further,
that the maintenance and installation work is performed at such times and in
such manner as to create the least interference as practicable with the use of
such Unit.

 

19

 

 

(n)          Each Unit shall be subject to an easement in favor of each other
Unit for the installation, maintenance, repair and replacement of gas,
electricity, heating, air conditioning, ventilating and water lines and meters
and fixtures and equipment serving such other Units, provided that no such
easement shall materially reduce the square foot area of the Unit subject to the
easement or unreasonably interfere with the use of the Unit subject to the
easement and further provided that the owner of the Unit subject to the easement
shall have the right to designate the location of the aforesaid lines, meters,
fixtures and equipment to the extent reasonably practicable. The Unit Owner of
the Unit(s) having the benefit of the easement shall give the Unit Owner of the
Unit subject to such easement reasonable notice, except in an Emergency, prior
to commencing any installation, maintenance, repair or replacement, shall
deliver plans and specifications to the subject Unit Owner at least thirty (30)
days prior to commencing any such installation for such other Unit Owner’s
reasonable approval, shall construct such installation in accordance with such
plans and specifications and shall perform any such installation, maintenance,
repair or replacement in accordance with all applicable Laws and Insurance
Requirements, shall diligently and with continuity prosecute any such
installation, maintenance, repair or replacement to completion, shall restore
such other Unit to substantially its condition prior to the commencement of such
installation, maintenance, repair or replacement and shall otherwise perform all
work in connection therewith in such manner as to minimize interference with the
occupants of the other Unit.

 

(o)          The Unit Owners of each Unit shall each at their sole cost and
expense, have the non-exclusive right (and such easements as shall be required)
to erect, use, maintain, repair, replace, relocate and operate mechanical
equipment (including cooling towers), emergency generators (such mechanical
equipment and emergency generators being referred to herein as “Rooftop
Mechanical Equipment”), satellite platforms, satellite dishes and other
equipment on the Main Roof at the respective locations on the Main Roof so
designated for the use of each Unit on the Floor Plans (respectively, the
“Designated Rooftop Equipment Areas”), subject to the reasonable requirements of
the Board of Managers. Such Rooftop. Mechanical Equipment, satellite platforms,
satellite dishes and other equipment shall be used solely in connection with the
use or occupancy of space by the applicable Unit Owners or its tenants in
buildings (including, without limitation, the Building) constructed in the
Eastern Rail Yard. The Unit Owner of each such Unit shall give reasonable prior
written notice to the Board of Managers of its intent to exercise such right
(which shall include a description of the proposed installation and equipment),
and shall not make any such installation and/or relocations unless and until the
Board of Managers has approved in writing the installation and/or relocations
and the equipment and designated the specific location within the applicable
Designated Rooftop Equipment Area, such approval not to be unreasonably
withheld. The word “equipment” as used in Section 12(j) and in this Section
12(o) shall be deemed to include fiber optic cable and other communications
lines, wires, risers, cables and conduits, as well as any other ancillary
equipment, based on current and future technologies, needed for the proper
operation of such mechanical equipment, emergency generators, satellite
platforms, satellite dishes or other equipment. Each easement and other right
granted under this Section 12(o) must be exercised, and all such installations
and equipment must be used in such a way, so as to minimize, to the extent
reasonably practicable, interference with the exercise of the other easements
and other rights granted under this Section 12(o) and the rights of other Unit
Owners and the Board of Managers under this Declaration and the By-Laws. No
equipment installed pursuant to this Section 12(o) by any Unit Owner shall be
visible from the windows of any other Unit. The easements and other rights
referred to in this Section 12(o) shall include access to and use of reasonable
space in the General Common Elements, as designated by the Board of Managers, to
run and maintain, at such Unit Owner’s sole cost and expense, conduits from the
applicable Unit to the applicable Rooftop Mechanical Equipment. Such right of
access and use by such Unit Owner shall be exercised in such a manner as will
not unreasonably interfere with the use and occupancy of any other Unit. Such
access shall be permitted on not less than two (2) days’ notice to the Board of
Managers, except that no notice will be necessary in the case of an Emergency.

 

20

 

 

(p)          The Unit Owner of Office Unit 1 shall have, with respect to such
portions of the General Common Elements as may be necessary, the exclusive right
(and such non-exclusive easements as shall be required) to maintain, repair and
replace Office Unit 1 Passenger Elevators and the Office Unit 1 Service
Elevator, the Unit Owner of Office Unit 3 shall have, with respect to such
portions of the General Common Elements as may be necessary, the exclusive right
(and such non-exclusive easements as shall be required) to maintain, repair and
replace the Office Unit 3 Mid Rise Passenger Elevators, the Office Unit 3 High
Rise Passenger Elevators, and the Office Unit 3 Service Elevator, and the Unit
Owner of the Destination Retail Access Unit shall have, with respect to such
portions of the General Common Elements as may be necessary, the exclusive right
(and such non-exclusive easements as shall be required) to maintain, repair and
replace the Destination Retail Access Unit Passenger Elevators and the
Destination Retail Access Unit Service Elevators.

 

(q)          The Unit Owner of the Ancillary Unit shall have the right to run
pipes and conduits through portions of the General Common Elements and portions
of the other Units that do not adversely affect the use of such thereof other
than to a de minimis extent, for the purpose of supplying steam, electricity
and/or hot water to the Units, to the Destination Retail Building, and/or Parcel
D.

 

(r)          The Unit Owner of the Parking Unit and its Permitted Users shall
have the exclusive right to use the easement across Parcel D for pedestrian
access to and from the Parking Unit to the street, which easement is more
particularly described in the ERY FAPOA Declaration.

 

(s)          The Unit Owner of the Destination Retail Access Unit and its
Permitted Users shall have the non-exclusive right to use portions of the
hallways on the Ground Floor Level for access from the Loading Dock Unit to the
Destination Retail Access Unit Service Elevators.

 

(t)          The Unit Owner of the Destination Retail Access Unit and its
Permitted Users shall have a non-exclusive easement over (i) the stairway
designated as Stairway H on the Floor Plans between Level 02 Retail and the
Ground Floor Level, (ii) the Office Unit 3 Lobby, (iii) the Office Unit 3
Escalators, and the General Common Lobby, for emergency egress from the
Destination Retail Access Unit and the Destination Retail Building.

 

(u)         The Units Owners of the Office Units (as defined in the By-Laws) and
the Ancillary Unit, and their respective Permitted Users, shall have a
non-exclusive right to use the Destination Retail Access Elevators.

 

(v)         The Units are intended to be benefitted and burdened by the
provisions of the ERY FAPOA Declaration that benefit and burden the Property.
Without limiting the generality of the foregoing, certain Unit Owners will
assume specific obligations under the ERY FAPOA Declaration to the extent
specifically provided therein, and all Unit Owners shall have liability to the
extent set forth in Article 13 of the ERY FAPOA Declaration and Section 3.4 of
the Master Declaration.

 

21

 

 

(w)         The user of any right or easement granted by this Section 12 shall
use the same in compliance with all Laws and Insurance Requirements and all
applicable provisions of the Underlying Agreements.

 

(x)          The user of any right or easement granted by this Section 12 shall
give (i) the Unit Owner of any other Unit to the extent it requires access to
such Unit for purposes of exercising its rights under this Section 12, (ii) a
Sub-Board to the extent it requires access to such Sub-Board’s Section for
purposes of exercising its rights under this Section 12, and (iii) the Board of
Managers to the extent it requires access to the General Common Elements (other
than public areas of the Building, for which no notice will be required) for
purposes of exercising its rights under this Section 12, not less than one (1)
day’s prior notice of such access (except that no notice will be necessary in
the case of an Emergency), and such Unit Owner, Sub-Board or the Board of
Managers shall have the right to have its representative present during the
period of such access,

 

(y)          The user of any right or easement granted by this Section 12 shall
have the responsibility of repairing any damage, at such user’s sole cost and
expense, resulting therefrom and such user hereby indemnifies and holds harmless
the Unit Owner of the Unit or the Sub-Board of the Section and the Board of
Managers subject to such right or easement from and against any expenses,
damages, losses, costs and other liabilities arising out of such user’s failure
to repair such damage as provided for herein.

 

(z)          The user of any right or easement granted by this Section 12 hereby
indemnifies and holds harmless the Unit Owner of the Unit or Sub-Board of the
Section subject to such right or easement and the Board of Managers from and
against any claims of third parties (and any expenses, damages, losses, costs
and other liabilities arising therefrom), including claims for injury and
personal property, arising from the use of the right or easement.

 

(aa)       Any grant of an easement or right of access “on”, “over”, “across” or
“through” a given area shall be deemed to mean “on, over, across, through and
upon” such area, unless the context otherwise requires.

 

(bb)       All Permitted Users shall have a right and easement to use the
sidewalks and the ramps, stairways, entrances and exits which are General Common
Elements and any replacements thereof for the sole purpose of providing all
Permitted Users a means of ingress and egress to and from the Building and the
respective Unit to which such Permitted Users are entitled to use and an
approach to and from the public street, in each case, subject to compliance with
the provisions of the By-Laws.

 

(cc)       All Permitted Users shall have a right of egress in the event of an
Emergency through passageways, emergency stairways and exits contained within
any Unit, Exclusive Use Common Elements or General Common Elements, and each
Unit shall be subject to the rights of all Permitted Users to use such
passageways, stairways and exits for egress in the event of an Emergency.

 

22

 

 



(dd)         Any easements granted to the Board of Managers, any Unit or any
Unit Owner or any other party under the Declaration and the By-Laws may be
exercised by such party’s Permitted Users, to the extent necessary to effectuate
the purpose for the easement or as otherwise authorized by the Unit Owner or
Board of Managers, as the case may be, provided such right of access shall be
exercised in such manner as shall not to the extent possible interfere with the
normal conduct of business of the Units.

 

(ee)         Any dispute by and among Unit Owners and/or the Board of Managers
as to the nature, scope or interpretation of the easements contained in this
Section 12 shall be resolved by Arbitration in accordance with the provisions of
Article 15 of the By-Laws.

 

13.         Signage and Lighting. (a) Except as otherwise provided in clause (B)
of Section 7(c)(iii) hereof, no Unit Owner or Permitted User shall be permitted
to install any signage which is visible from the outside of such Unit, except in
accordance with the guidelines, limitations and restrictions respecting Building
signage as are set forth on Exhibit E annexed hereto and made a part hereof (the
“Signage Requirements”).

 

(b)          The Board of Managers will maintain and operate any Building
Exterior Lighting System, as set forth in Section 6.8(n) of the By-Laws. It is
intended that the Building Exterior Lighting System will initially include the
specifications set forth in Exhibit J annexed hereto and made a part hereof
(subject to such operating hours and procedures as the Board of Managers may
determine) but the Building Exterior Lighting System may be changed or
discontinued by the Board of Managers at any time, subject to Sections 2.2.2(g)
and 2.2.3(e) of the By-Laws.

 

14.         Amendment of Declaration. (a) Any Unit Owner or a member of the
Board of Managers may propose an amendment to this Declaration except as
otherwise provided in this Declaration. A copy of the text of the proposed
amendment shall be given in writing to the other Unit Owners and the Board of
Managers. The Board of Managers shall by written notice to the Unit Owners fix a
date, not sooner than fifteen (15) days and not later than thirty (30) days from
the date the notice and a copy of the proposed amendment are received, for a
meeting of the Unit Owners for the purpose of considering and voting upon the
amendment.

 

23

 

 

(b)          Except as otherwise specifically provided in this Declaration or
the By-Laws, the consent of the Unit Owners owning Units to which are
appurtenant at least two-thirds of the Common Interest in the Condominium, in
each case together with (A) the consent of the respective Permitted Mortgagees
(as defined in the By-Laws), if required, of such consenting Unit Owners, and
(B) as to any Unit which is then subject to a Declarant Net Lease (as defined in
the By-Laws), the consent of the Declarant Net Lessee and Declarant Net Lessor
(both as defined in the By-Laws) (provided that (1) Declarant Net Lessor will
not unreasonably withhold its consent if (i) the Declarant Net Lease requires
that the landlord thereunder not unreasonably withhold consent to the matter in
question, and (ii) the proposed amendment is not inconsistent with and will not
result in a default under such Declarant Net Lease, and (2) as to all other
amendments, the provisions of such Declarant Net Lease regarding consent will
apply) shall be necessary to adopt a proposed amendment to the Declaration or
By-Laws. Notwithstanding the foregoing, (i) any amendment which materially
affects the rights of any Unit Owner shall require the consent of such affected
Unit Owner and its Permitted Mortgagees, Declarant Net Lessees and (subject to
the provisions set forth in clauses (1) and (2) of this Section 14(b)),
Declarant Net Lessors (it being conclusively presumed, however, that (I) any
amendment to Section 7(d), (e), (f), (g), (h) or (m) hereof (other than the
first sentence of Section 7(m)) shall be deemed to materially affect the rights
of the Unit Owner of Office Unit 1 so long as Coach or any Coach Affiliate is
the Unit Owner of Office Unit 1 or otherwise occupies more than 60% of Office
Unit 1 with respect to Sections 7(d), (e), (f) or (g) only), and (II) any
amendment to Section 7(c)(iii) or to the first sentence of Section 7(c)(iv)
hereof shall be deemed to materially affect the rights of the Unit Owner of
Office Unit 1), and (ii) amendments to this Declaration which affect only a
particular Unit Owner may be made by the Unit Owner in question (with the
consent of its Permitted Mortgagees) and its Declarant Net Lessees without the
consent of the unaffected Unit Owners or the Board of Managers (however, the
Board of Managers shall execute any such amendment which a Unit Owner may be
entitled as of right to record or which was duly approved by the Unit Owners)
provided, however, such amendment may not affect or be inconsistent with any of
the Underlying Agreements or violate any Law. No such amendment shall be
effective (x) unless the Unit Owner(s) proposing such amendment (the “Proposing
Party”) shall have provided the Board of Managers and the other Unit Owners at
least thirty (30) days’ prior written notice of the Proposing Party’s proposed
amendment, and (y) until recorded with the New York City Register. Any such
amendment made pursuant to this Section shall be executed by the Board of
Managers as attorney-in-fact for the Unit Owners, coupled with an interest, and
the Board of Managers is hereby authorized by such Unit Owners, after approval
of the amendment by the requisite number of Unit Owners so to act as their
attorney-in-fact for such purpose. Any dispute between the Unit Owners with
respect to whether an amendment materially affects the rights of a Unit Owner
shall be resolved by Arbitration; provided, however, that no such dispute with
respect to whether the Proposing Party’s amendment materially affects another
Unit shall be deemed to exist unless the Unit Owner objecting to such amendment
(the “Objecting Party”) delivers written notice specifying the grounds for its
objection in writing to the Proposing Party and the Board of Managers within
thirty (30) days of receipt by it of notice of such proposed amendment. Provided
the Objecting Party has delivered such written notice as aforesaid, the
Objecting Party and the Proposing Party shall, within the ensuing fourteen (14)
day period, exercise good faith efforts to resolve such dispute before the
dispute may be submitted to Arbitration.

 

(c)          No amendment, modification, addition or deletion to this
Declaration shall be effective until recorded with the New York City Register.
Any such approved amendment, modification, addition or deletion shall be
executed by the Board of Managers. Prior to recording with the New York City
Register, a copy of each amendment to this Declaration shall be certified by the
Board of Managers as having been duly adopted. A copy of each amendment so
certified and bearing the date of recording shall be promptly sent to each Unit
Owner by the Board of Managers.

 

(d)          Notwithstanding the foregoing, a Unit Owner shall have the right,
without the consent of the Board of Managers or any other Unit Owner, to amend
the Condominium Documents, from time to time, solely to effect a subdivision or
recombination of its Unit, as provided in Article 9 of the By-Laws, upon the
terms and conditions set forth in Article 9 of the By-Laws.

 

24

 

 

15.         Termination. (a) The Condominium may be terminated by vote of Unit
Owners owning Units to which are appurtenant at least ninety percent (90%) of
the Common Interest of the Condominium, in each case together with the consent
of (A) the respective Permitted Mortgagees of such consenting Unit Owners and
(B) as to any Unit which is then subject to a Declarant Net Lease, the consent
of the Declarant Net Lessee and the Declarant Net Lessor. If the Unit Owners so
terminate the Condominium, unless the Unit Owners determine that the Property
shall be sold as a whole, the same shall be subject to an action for partition
and sale by any Unit Owner as if owned in common. In the event a partition
action is brought and the court orders the sale of the Property as a whole, the
net proceeds of sale shall be divided among the Unit Owners in accordance with
their respective Common Interests, after first paying out of the share of each
Unit Owner the amount of all unpaid liens on its Unit in the order of their
priority. No payment shall be made to a Unit Owner until there has first been
paid out of its share of such net proceeds all liens and expenses chargeable by
the Board of Managers to its Unit.

 

(b)          hi addition to the other grounds for termination set forth herein,
the Condominium shall be terminated if it is determined in the manner provided
in Section 12.8.5 of the By-Laws that the Building shall not be reconstructed
after a casualty, or if all or substantially all of the Property is taken by
eminent domain. The determination not to reconstruct after a casualty shall be
evidenced by a certificate of the Board of Managers signed by the President or
the Vice-President and the Secretary or Treasurer. The termination shall be
effective upon the filing of the certificate with the appropriate recording
officer and must include the joinder of all Permitted Mortgagees and if any
Declarant Net Lease is then in effect, by the Declarant Net Lessee and the
Declarant Net Lessor.

 

(c)          After termination of the Condominium, the Unit Owners shall own the
Property as tenants-in-common in undivided shares, in accordance with their
previous Common Interests, and the holders of Permitted Mortgages (as defined in
the By-Laws) and liens against the Unit or Units formerly owned by such Unit
Owners shall have Permitted Mortgages and liens upon the respective undivided
shares of the Unit Owners. All funds held by the Board of Managers shall be and
continue to be held for the Unit Owners in accordance with their undivided
shares. The costs incurred by the Board of Managers in connection with a
termination shall be a Common Expense.

 

(d)          The members of the Board of Managers acting collectively as agent
for the Unit Owners shall continue to have such powers as in this Declaration
are granted with respect to the winding up of the affairs of the Condominium,
notwithstanding the Board of Managers or the Condominium may be dissolved upon
termination.

 

25

 

 

16.         Powers of Attorney to the Board of Managers. Each Unit Owner shall
grant to the persons who shall from time to time constitute the Board of
Managers an irrevocable power of attorney, coupled with an interest (in such
form and content as the Board of Managers shall determine): (i) to purchase or
otherwise acquire on behalf of all Unit Owners any Unit, together with its
Appurtenant Interests (as defined in the By-Laws), with respect to which liens
for real estate taxes are being sold; (ii) to acquire any Unit, together with
its Appurtenant Interests, whose Unit Owner elects to surrender the same
pursuant to the By-Laws to the extent the waiver with respect to the right to
surrender such Unit set forth therein is inapplicable or unenforceable; (iii) to
purchase or otherwise acquire any Unit, together with its Appurtenant Interests,
which becomes the subject of a foreclosure or other similar sale, on such terms
and at such price, as the Board of Managers deems proper, in the name of the
Board of Managers or its designee (corporate or otherwise), on behalf of all
Unit Owners, and after any such acquisition, to convey, sell, lease, license,
mortgage or otherwise deal with (but not vote the Common Interests appurtenant
to) any such Unit so acquired by them without the necessity of further
authorization by the Unit Owners or any other person or entity, on such terms as
the attorneys-in-fact may determine; and (iv) to execute, acknowledge and
deliver: (a) any declaration or other instrument affecting the Property or the
Condominium which the Board of Managers deems reasonably necessary or
appropriate to comply with any Laws or provisions of the Underlying Agreements
applicable to the maintenance, demolition, construction, alteration, repair or
restoration of the Property or the Condominium; (b) any amendments to the
Underlying Agreements, or (c) any consent, covenant, restriction, easement or
declaration, or any amendment thereto, affecting the Property or the Condominium
that the Board of Managers deems necessary or appropriate, provided that in no
event shall the Board of Managers execute, acknowledge and deliver any document
pursuant to clause (iv)(b) or (c) of this sentence prior to the approval thereof
by any Unit Owner(s) whose Unit is affected, unless such approval is expressly
not required under any of the provisions hereof or of the By-Laws. For purposes
of clause (iv)(b) and (c) of the immediately preceding sentence, a Unit shall
not be affected by any amendment to the provisions of the Annex to the ERY FAPOA
Declaration that does not have any material adverse effect on the use or
occupancy by a Unit Owner or its Permitted User of its Unit or on its use of any
Common Elements or increase its Common Charges above what they would have been
in the absence of any such amendment (other than to a de minimis extent), and
that the Board of Managers shall have the absolute right to execute and deliver
any such amendment on behalf of the Condominium without the consent of any Unit
Owners. The Board of Managers shall give all Unit Owners prior written notice of
all such amendments, a copy of the proposed amendment and, if the Board of
Managers intends to exercise this right, a statement to that effect in the
notice.

 

17.         Covenants Running With the Land; Subordination and Non-Disturbance.
(a) All provisions of the Condominium Documents, as the same may be amended in
accordance with their terms from time to time, shall, unless otherwise expressly
in the Condominium Documents provided to the contrary, be perpetual and be
construed to be covenants running with the Land and with every part thereof and
interest therein, and all of the provisions hereof and thereof shall be binding
upon and inure to the benefit of the Unit Owners and all the occupants of the
Units, and all of their respective heirs, executors, administrators, legal
representatives, successors and assigns, but the same are not intended to create
nor shall they be construed as creating any rights in or for the benefit of the
general public.

 

(b)          Notwithstanding anything in Section 17(a), if required to do so
under Section 14.10 of the By-Laws, the Board of Managers shall, at the sole
cost and expense of the requesting Unit Owner, execute and deliver a
non-disturbance agreement substantially in the form annexed to this Declaration
as Exhibit D or in any such other or changed form as may be agreed upon by the
Board of Managers and the requesting Unit Owner to any of such Unit Owner’s
lessees.

 

26

 

 

(c)          The acceptance of a deed or other conveyance, or the entering into
of a lease, license agreement or other agreement for, or the entering into,
occupancy of all or any portion of a Unit shall constitute an agreement that the
provisions of this Declaration, the By-Laws, and the Rules and Regulations, and
the ERY FAPOA Declaration, as applicable to a Unit Owner, as they may be adopted
and/or amended from time to time, are accepted and ratified by such Unit Owner,
tenant, subtenant, licensee, occupant or other Permitted User, and all of such
provisions shall be deemed and taken to be covenants running with the land and
shall bind any person having at any time any interest or estate in such Unit, as
though such provisions were recited and stipulated at length in each and every
deed, conveyance, lease, license or other agreement thereof, therefor or
relating thereto.

 

18.         Rules and Regulations. All present and future Unit Owners, tenants,
subtenants occupants, licensees and other Permitted Users of Units shall be
subject to and shall comply with the provisions of this Declaration and the
By-Laws and with rules and regulations (“Rules and Regulations”), and such
amendments or additions thereto as may from time to time be adopted by the Board
of Managers. .

 

19.         Invalidity. If any provision of the Condominium Documents is invalid
under, or would cause the Condominium Documents to be insufficient to submit the
Property to the provisions of, the New York Condominium Act, such provision
shall be deemed deleted from the Condominium Documents for the purpose of
submitting the Property to the provisions of the New York Condominium Act but
shall nevertheless be valid and binding upon and inure to the benefit of the
Unit Owners and their successors and assigns, as covenants running with the Land
and with every part thereof and interest therein under other applicable Law to
the extent permitted under such applicable Law with the same force and effect as
if, immediately after the recording of this Declaration and the By-Laws, all
Unit Owners had signed and recorded an instrument agreeing to each such
provision as a covenant running with the Land. If any provision which is
necessary to cause this Declaration and the By-Laws to be sufficient to submit
the Property to the provisions of the New York Condominium Act is missing from
this Declaration or the By-Laws, then such provision shall be deemed included as
part of this Declaration or the By-Laws, as the case may be, for the purposes of
submitting the Property to the provisions of the New York Condominium Act.
Subject to the foregoing, the invalidity or unenforceability of any provision of
this Declaration as against any person or in any circumstance shall not be
deemed to impair or affect in any manner the validity, enforceability or effect
of the remainder of this Declaration as to other persons or circumstances and,
in such event, all of the other provisions of the Declaration shall continue in
full force and effect as if such invalid or unenforceable provision had never
been included herein.

 

20.         Waiver. No provision contained in this Declaration shall be deemed
to have been abrogated or waived by reason of any failure to enforce the same,
irrespective of the number of violations or breaches which may occur.

 

21.         Captions. The captions herein are inserted only as a matter of
convenience and for reference, and in no way define, limit or describe the scope
of this Declaration or the intent of any provision hereof.

 

22.         Certain References. (a) A reference in this Declaration to any one
gender, masculine, feminine or neuter, includes the other two, and the singular
includes the plural, and vice versa, unless the context otherwise requires.

 

27

 

 

(b)          The terms “herein,” “hereof’ or “hereunder” or similar terms used
in this Declaration refer to this entire Declaration and not to the particular
provision in which the terms are used.

 

(c)          Unless otherwise stated, all references herein to Sections or other
provisions are references to Sections or other provisions of this Declaration.

 

(d)          All references herein to Schedules and Exhibits shall be (unless
otherwise stated) to the Schedules and Exhibits attached hereto, which shall all
be made a part hereof and incorporated herein.

 

23.         Consents. With respect to any provision in the Condominium Documents
requiring the consent of a Unit Owner, such Unit Owner shall have the right, in
its sole discretion, to withhold its consent for any reason or no reason at all,
unless specifically and expressly provided to the contrary.

 

24.         Unanimous Consent. After the subdivision of any of the Units as
originally constituted upon the initial recording of this Declaration, any vote
requiring the “unanimous consent of Unit Owners” (or like provision) shall, with
respect to such subdivided Unit require the consent of Unit Owners holding a
simple majority of the Common Interest appurtenant to all Units resulting from
such subdivided Unit.

 

25.         Further Assurances. (a) Any party which is subject to the terms of
this Declaration, whether such party is a Unit Owner, a lessee or sublessee of a
Unit Owner, Permitted Mortgagees an occupant of a Unit, a member or officer of
the Board of Managers or otherwise, shall, upon prior reasonable written
request, and, at the expense of any such other party (or the holder of a
mortgage lien on its Unit) requesting the same, execute, acknowledge and deliver
to such other party (or the holder of a mortgage lien on its Unit) such
reasonable instruments, in addition to those specifically provided for herein,
and take such other reasonable action, as such other party (or the holder of a
mortgage lien on its Unit) may reasonably request to effectuate the provisions
of this Declaration or of any transaction contemplated herein or to confirm or
perfect any right to be created or transferred hereunder or pursuant to any such
transaction, provided in all such cases that such other and further instruments
or actions shall not impose any liability or substantive obligation on, or
constitute a waiver of any rights of, the party from which the same is
requested, other than as provided for in the Condominium Documents.

 

(b)          If any Unit Owner or any other party which is subject to the terms
of this Declaration fails to either (x) execute, acknowledge or deliver any
instrument, or fails or refuses, within ten (10) days after receipt of a written
request therefor, to take any action which such Unit Owner or other party is
required to perform pursuant to this Declaration, or (y) deliver a written
notice within such time period stating reasons why it believes it is not so
required, and such failure continues for an additional ten (10) day period
following receipt of a second written request therefor (together with written
advice that the requesting party shall be entitled to take action upon the
recipient’s failure or refusal to perform), then the Board of Managers is hereby
authorized, as attorney-in-fact, coupled with an interest, for such Unit Owner
or other party, to execute, acknowledge and deliver such instrument, or to take
such action, in the name of such Unit Owner or other party, and such instrument
or action shall be binding on such Unit Owner or other party, as the case may
be.

 

28

 

 

26.         Successors and Assigns. Except as set forth herein or in the By-Laws
to the contrary, the rights and/or obligations of the Board of Managers and the
Unit Owners shall inure to the benefit of and be binding upon any successor or
assign of the Board of Managers and the Unit Owners and shall constitute and be
enforceable with respect to the Property as a covenant running with the Land.

 

27.         Non-Recourse. Except as otherwise set forth in the Master
Declaration or the ERY FAPOA Declaration, all covenants, stipulations, promises,
agreements and obligations of a Unit Owner contained herein shall be deemed to
be covenants, stipulations, promises, agreements and obligations of such Unit
Owner and not of any shareholder, affiliate, member, partner, trustee, director,
officer, manager, employee or agent of such Unit Owner, and no recourse shall be
had hereunder against any such shareholder, affiliate, member, partner, trustee,
director, officer, manager employee or agent unless and to the extent the same
is a Permitted User. The liability of any Unit Owner hereunder or under the
By-laws for damages or otherwise, including as a result of any breach of the
covenants, stipulations, promises, agreements and obligations of a Unit Owner
contained herein or in the By-laws, shall be limited to such Unit Owner’s
interest in its Unit(s) and its rights hereunder and under the By-laws,
including (i) the rents, issues and profits thereof, (ii) the proceeds of any
insurance policies covering or relating to its Unit and the Exclusive Use Common
Element appurtenant thereto, (iii) any awards payable in connection with the
condemnation of its Unit (or its Common Interest) or any part thereof and (iv)
amounts received or receivable by a Unit Owner in connection with a sale of its
Unit to the extent that such amounts have not been distributed by such Unit
Owner. Neither any Unit Owner nor any of its direct or indirect shareholders,
affiliates, members, partners, trustees, directors, officers, managers,
employees or agents shall have any liability (personal or otherwise) beyond such
Unit Owner’s interest in its Unit(s) and its rights hereunder and under the
By-laws and no other property or assets of such Unit Owner or any of its direct
or indirect shareholders, affiliate, members, trustees, partners, directors,
officers, managers, employees or agents of such Unit Owner shall be subject to
levy, execution or other enforcement procedures for the satisfaction of the
Board of Manager’s, any other Unit Owner’s or any other Person’s remedies
hereunder or under the By-laws or at law or in equity with respect to this
Declaration or the Bylaws or the Condominium.

 

28.         Exculpation of Declarant; Rights and Obligations of Declarant Net
Lessees. (a) Notwithstanding anything in this Declaration to the contrary,
neither Declarant nor its Affiliates shall have any liability under or with
respect to this Declaration, and all obligations of Declarant arising under this
Declaration shall be performed by the Board of Managers and/or the Unit Owners,
as the case may be, at their sole cost and expense. None of the members,
directors, officers, employees, agents or servants of Declarant or its
Affiliates shall have any liability (personal or otherwise) hereunder, and no
property or assets of Declarant or its Affiliates or the members, directors,
officers, employees, agents or servants of Declarant or its Affiliates shall be
subject to levy, execution or other enforcement procedure hereunder, provided
that Declarant is not a Unit Owner of any Units upon recordation of the
Declaration (except as to a Unit that is subject to a Declarant Net Lease).

 

29

 







 

(b)          Notwithstanding the foregoing, for so long as a Declarant Net Lease
is in effect with respect to a Unit or Units, the Declarant Net Lessee (and not
the Declarant Net Lessor) (i) shall be deemed to be the sole Unit Owner of such
Unit or Units, and such Declarant Net Lessee shall be deemed to have assumed,
and to be solely responsible for, all of the obligations of such Unit Owner,
(ii) shall have the sole right under Section 2.1 of the By-Laws to be the
Designator (as defined in Section 2.1 of the By-Laws) for the purposes of
designating a member of the Board of Managers with respect to such Unit, and
(iii) shall have the sole right to act as the Unit Owner of such Unit for the
purpose of casting any vote as a Unit Owner under the Condominium Documents,
proposing or consenting to any amendment to the Condominium Documents, or giving
any consents required under the Condominium Documents, except as otherwise
specifically provided in Sections 14(b)(B) and 15(a)(B) hereof, and the
provisions of the By-Laws respecting the rights of a Declarant Net Lessor
following the occurrence of an Event of Default under a Declarant Net Lease.
Declarant hereby grants to each Declarant Net Lessee a power of attorney,
coupled with an interest, to take any of the actions described in this Section
28(b) in the name of Declarant Net Lessor, which power of attorney shall be
revocable only as provided in the By-Laws.

 

[Signature Page Follows]

 



30

 

 

IN WITNESS WHEREOF, the undersigned has caused this Declaration to be executed
as of the day hereinabove set forth.

 

  METROPOLITAN TRANSPORTATION AUTHORITY         By:       Name:     Title:

 

31

 

 

ACKNOWLEDGEMENT

 

STATE OF NEW YORK ) )  ss.: COUNTY OF NEW YORK )

 

On the____day of              in the year               before me, the
undersigned, personally appeared                                 , personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

      Notary Public

 

32

 

 

EXHIBIT A

 

Description of the Land

 

All that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:

 

[To be completed]

 



Exhibit A-1

 

 

EXHIBIT B2

 

Description of the Units

 



Unit

Designation

  Tax Lot
Number   Location
(and direction
faced)   Approx. Area in
Sq. Ft.***   Common
Elements to
which the Unit
has Access   Percent of
Interest in the
Common
Elements***                           Parking Unit   1001   *   72,663   **  
3.90 %                         Retail Unit   1002    *   57,935   **   3.11 %  
                      Office Unit 1   1003    *   711,513   **   38.24 %        
                Office Unit 2A   1004    *   38,589   **   2.07 %              
          Office Unit 2B   1005    *   40,479   **   2.18 %                    
    Office Unit 3   1006    *   896,829   **   48.20 %                        
Ancillary Unit   1007    *   2,644   **   0.14 %                         Loading
Dock Unit   1008    *   31,845   **   1.71 %                         Destination
Retail Access Unit   1009    *   8,411   **   0.45 %



 

[*** To be finalized on completion of the Building, subject to approval of
Declarant pursuant to Section 9.01(b) of that certain Agreement of Severed
Lease, dated as of April ____, 2013, by and between Declarant, as landlord, and
Legacy Yards Tenant LLC, as tenant

 



 





2 Subject to such formal revisions as may be required by the Tax Map Unit, Land
Records Division of the New York City Department of Finance.

3*As shown on the Floor Plans and described in Section 4.

3** As described in Section 6.



 

Exhibit B-1

 

 

EXHIBIT C

 

Description of the Building

 

[To be completed]

  

Exhibit C-1

 

 

EXHIBIT D

 

SUBORDINATION, NONDISTURBANCE

AND ATTORNMENT AGREEMENT

 

This Subordination, Nondisturbance and Attornment Agreement (this "Agreement")
is made effective as of the         day of                      , 20   , by and
between the Board of Managers of Tower C Condominium (the "Board"), having its
office at                                                                      ,
New York, New York 100         , and
                                                         [Insert name of a
Tenant],                                                                 [Insert
type of entity], having an office at
                                                               , ("Tenant").

 

WITNESSETH:

 

WHEREAS,                                                                 [Insert
name of applicable Unit Owner] ("Lessor") is the owner of the
                                      Unit [Insert name of applicable Unit] (the
"Unit") as defined in that certain Declaration of Condominium dated as of
                                  , 2013 (together with the By-Laws (and all
exhibits) annexed thereto, as the same may be amended from time to time in
accordance with their terms, the "Condominium Documents");

 

WHEREAS, pursuant to that certain lease dated as of
                                                                 between Lessor
and Tenant (such lease, as the same may be assigned, amended or restated from
time to time, the "Lease"), Lessor leased to Tenant that portion of the Unit as
more particularly described in the Lease (the "Leased Premises");

 

WHEREAS, the Lease provides that Tenant shall subordinate the Lease to the
Condominium Documents, subject to certain terms and conditions stated in the
Lease; and

 

WHEREAS, as a condition of such subordination the Board has agreed to provide
for the non-disturbance of Tenant by the Board, and to provide for the
recognition by the Board of the Lease, including all benefits, rights and
conditions that Tenant enjoys under the Lease;

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

 

1.           Tenant covenants and agrees that the Lease and the rights of Tenant
thereunder are and shall be at all times subject and subordinate in all respects
to the Condominium Documents, including, without limitation, the Board's lien on
the Unit for Common Charges (as defined in the By-Laws), subject, however, to
the provisions of this Agreement.

 

2.           The Board agrees that so long as: no default exists under the Lease
which would permit Landlord to tellninate the Lease or exercise any dispossess
remedy provided for in the Lease and the Lease is otherwise in full force and
effect, Tenant's (or, with respect to any person or entity claiming through or
under Tenant, such person or entity's) rights thereunder (including without
limitation Tenant's (or such person or entity's) right of possession, use and
quiet enjoyment of the Leased Premises or any party thereof, and any extension
or renewal period thereof which may be exercised in accordance with any option
afforded in the Lease to Tenant); shall not be terminated, altered, disturbed or
extinguished by any action of the Board, or any New Owner (as hereinafter
defined), including without limitation, by any suit, action or proceeding for
the foreclosure of the Unit, the Leased Premises or otherwise for the
enforcement of the Board's rights or remedies under the Condominium Documents.
Notwithstanding anything to the contrary contained in this Agreement, the Board
and any New Owner upon becoming the owner of the Unit shall have the right to
pursue all rights and remedies set forth under the Lease for any default by
Tenant under the Lease beyond any applicable notice and grace period.

 



Exhibit D-1

 

 

3.           If the Board shall become the owner of the Unit by reason of the
foreclosure or other action described in Paragraph 2 hereof, or the Unit shall
be sold as a result of any foreclosure by the Board or transfer of ownership by
deed or assignment given in lieu of foreclosure by the Board or otherwise, the
Lease shall continue in full force and effect, without necessity for executing
any new lease or other agreement, as a direct lease between Tenant and any
subsequent owner of the Unit taking title through the Board (a "New Owner"), as
"landlord," and the Board or the New Owner, as the case may be, shall assume the
Lease and all obligations of landlord thereunder, and recognize Tenant as the
tenant thereunder, upon all of the same terms, covenants and provisions
contained in the Lease, provided, however, the Board or the New Owner shall,
subject to the provisions of Paragraph 12 hereof, not be:

 

(i)          bound by any fixed rent which Tenant might have paid for more than
one (1) month in advance of its due date under the Lease to any prior landlord
(including, without limitation, Lessor); unless otherwise consented to by the
Board or the New Owner or unless such prepaid amount is actually received by the
Board or the New Owner;

 

(ii)         liable for any previous act or omission of any prior landlord
(including without limitation, Lessor) in violation of the Lease except for any
repair and maintenance obligations of a continuing nature as of the date of such
acquisition; or

 

(iii)        subject to any claims, counterclaims, offsets or defenses which
Tenant might have against any prior landlord (including, without limitation,
Lessor), excluding any right of Tenant to any offset against Tenant's payment of
rent under the Lease arising from Lessor's default under the Lease; or

 

(iv)        liable for the return of any: security deposit; overpayments of
taxes, operating expenses, merchant association dues, or other items of
additional rent paid in estimates in advance by Tenant subject to subsequent
adjustment; other monies which pursuant to the Lease are payable by Lessor to
Tenant; or other sums, in each case to the extent not delivered to the Board or
the New Owner, as the case may be; or

 

(v)         obligated to: complete any construction work required to be done by
any prior landlord (including, without limitation, Lessor) pursuant to the
provisions of the Lease, to reimburse Tenant for any construction work done by
Tenant, to make funds available to Tenant in connection with any such
construction work, or for any other allowances or cash payments owed by any
prior landlord to Tenant (but the foregoing shall not relieve the New Owner from
any repair and maintenance obligations of a continuing nature as of the date of
such acquisition).

 



Exhibit D-2

 

 

Tenant hereby agrees that, upon the Board or the New Owner becoming the owner of
the Unit pursuant to this Paragraph 3, Tenant shall attorn to the Board or the
New Owner (or any subsequent owner), as the case may be, and the Lease shall
continue in full force and effect, in accordance with its terms. Nothing
contained herein shall be deemed to modify the obligations of the Board under
the Condominium Documents.

 

4.          No provision of this Agreement shall be construed to make the Tenant
liable for any covenants and obligations of Lessor under the Condominium
Documents.

 

5.          Tenant shall give written notice in accordance with Paragraph 6
hereof of any default by Lessor under the Lease to the Board at the same time
and in the same manner as given to Lessor.

 

6.          Any notices or communications given under this Agreement shall be in
writing and shall be given by overnight couriers or registered or certified
mail, return receipt requested, (a) if to the Board, at the address as
hereinabove set forth, or such other addresses or persons as the Board may
designate by notice in the manner herein set forth, or (b) if to Tenant, at the
address of Tenant as hereinabove set forth, or such other address or persons as
Tenant may designate by notice in the manner herein set forth. All notices given
in accordance with the provisions of this Section shall be effective upon
receipt (or refusal of receipt) at the address of the addressee set forth above,
with copies of such notices delivered to the parties as follows: [to be
completed].

 

7.          This Agreement shall bind and inure to the benefit of and be binding
upon and enforceable by the parties hereto and their respective successors and
assigns.

 

8.          This Agreement contains the entire agreement between the parties and
cannot be changed, modified, waived or cancelled except by an agreement in
writing executed by the party against whom enforcement of such modification,
change, waiver or cancellation is sought.

 

9.          This Agreement and the covenants herein contained are intended to
run with and bind all land affected thereby. It is expressly acknowledged and
agreed by Lessor and Tenant that as between Lessor and Tenant, the subordination
of the Lease to the Condominium Documents effectuated pursuant to this Agreement
shall in no way affect Lessor's and/or Tenant's rights and obligations under the
Lease.

 

10.        The parties hereto agree to submit this Agreement for recordation in
the Register's Office for the City of New York. The parties further agree that
this Agreement shall terminate and be void automatically, immediately upon the
expiration or earlier termination of the Lease, and without the need for any
termination or other agreement being recorded to evidence such termination.
Notwithstanding the foregoing and without in any way affecting the automatic
termination of this Agreement as aforesaid, the parties agree to execute,
deliver and submit for recordation a Memorandum of Termination confirming the
termination of this Agreement, promptly following the expiration or earlier
termination of the Lease.

  

Exhibit D-3

 

 

11.         This Agreement may be executed in counterparts, any one or all which
shall be one and the same agreement.

 

12.         Notwithstanding anything to the contrary contained herein, if
Landlord or any Affiliate of Landlord is the New Owner, then the provisions of
Paragraph 3 hereof shall be of no force or effect.

 

13.         No security interest that the Board may have in the Unit pursuant to
the Condominium Documents or otherwise shall cover or be construed as subjecting
in any manner to the lien thereof, any trade fixtures, signs or other personal
property at any time furnished or installed by or for Tenant or its subtenants
or licensees on or within the portion of the Leased Premises, regardless of the
manner or mode of attachment thereof.

 

[Remainder of page left intentionally blank]

 



Exhibit D-4

 

 

IN WITNESS WHEREOF, the parties hereto have hereunto caused this Agreement to be
duly executed as of the day and year first above written.

 

  The Board:       BOARD OF MANAGERS OF TOWER C CONDOMINIUM       By:      
Name:     Title:       Tenant:      
[                                                                                                 ]
      By:       Name:     Title:       ACCEPTED AND AGREED TO BY:      
Landlord:      
[                                                                                                 ]
      By:       Name:     Title:

 



Exhibit D-5

 

 

STATE OF NEW YORK )     ) ss.: COUNTY OF                 )  

 

On this        day of             ,             , before me, the undersigned, a
Notary Public in and for said state, personally appeared
                              , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is(are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity, and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

    Notary Public  

 

STATE OF NEW YORK )     ) ss.: COUNTY OF                 )  

 

On this        day of             ,             , before me, the undersigned, a
Notary Public in and for said state, personally appeared
                              , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is(are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity, and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

    Notary Public  

 

STATE OF NEW YORK )     ) ss.: COUNTY OF                 )  

 

On this        day of             ,             , before me, the undersigned, a
Notary Public in and for said state, personally appeared
                              , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is(are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity, and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

    Notary Public  

 



Exhibit D-6

 

 

EXHIBIT E

 

SIGNAGE

 

The Unit Owners of each Unit shall each have the right at its sole cost and
expense to (i) place signs on or in the windows, doors and entryways within or
appurtenant to its Unit (and visible from the outside of such Unit), and (ii)
install signs on the exterior facade of the Building in connection with the
business being conducted in such Unit or the use thereof, all such signage to be
in such location(s) as are designated for the use of each Unit Owner as shown on
the elevations annexed hereto as Schedule 1 and made a part hereof, and
installed in such a manner as to not materially adversely affect any other Unit
Owner or the use of any such other Unit Owner's Unit or the structural integrity
of the Building or any of its systems (including, without limitation, any façade
or curtain wall system), provided that any drilling into the exterior of the
Building required in connection with such installation shall be performed by
Board of Managers at the Unit Owner's expense, shall be of a style consistent
and harmonious with the facade of the Building, and shall comply with all Laws
and applicable provisions of the Underlying Agreements at all times, and comport
with the guidelines, limitations and restrictions respecting Building signage as
are set forth in this Exhibit E. For so long as the Unit Owner of Office Unit 1
occupies more than 60% of Office Unit 1, the Signage Requirements (including
Schedule 1 annexed hereto) and any future Signage Requirements shall not be
modified without the prior written consent of the Unit Owner of Office Unit 1.
The Unit Owners of the Office Unit 1, Office Unit 2A, Office Unit 2B and Office
Unit 3 shall each also have the right to install plaques and signs and tenant
and resident directories in and about the entrances and lobbies of the Building
as well as common areas on the floors of such Units to identify the owners or
occupants of its Unit, or of any Unit created by a subdivision of its Unit. h
addition, the Parking Unit and Loading Dock Unit may have appropriate exterior
identification signage. Notwithstanding the foregoing, (A) except as required by
Laws or by the Underlying Agreements, there will be no signs at the top of the
Building, (B) there will be no non-Coach identification or direction signs
anywhere in the public portions of the Building that are more prominent than the
comparable Coach identification or direction signs in the public portion of the
Building and (C) no flashing, blinking, smoking, vibrating or moving sign, or
sign audible from outside the Unit in which such sign is placed, shall be placed
(i) in the windows of any Unit, or (ii) in any display or other area visible
from anywhere other than from the inside of the Unit in which such sign is
placed.



 

Exhibit E-1

 

 

SCHEDULE 1 TO EXHIBIT E

 

[exc-1pg45.jpg]

  

Schedule 1 to Exhibit E

 

 

[exc-1pg46.jpg]

 



Schedule 1 to Exhibit E

 

 

[exc-1pg47.jpg]

  

Schedule 1 to Exhibit E

 

 

[exc-1pg48.jpg]

  

Schedule 1 to Exhibit E

 

 

[exc-1pg49.jpg]

 



Schedule 1 to Exhibit E

 

 

[exc-1pg50.jpg]

  

Schedule 1 to Exhibit E

 

 

[exc-1pg51.jpg] 

 

Schedule 1 to Exhibit E

 

 

[exc-1pg52.jpg]

 



Schedule 1 to Exhibit E

 

 

[exc-1pg53.jpg]

  

Schedule 1 to Exhibit E

 

 

[exc-1pg54.jpg]

  

Schedule 1 to Exhibit E

 

 

[exc-1pg55.jpg]

  

Schedule 1 to Exhibit E

 

 

EXHIBIT F

 

COACH OFFICE COMPETITORS

 

Burberry Group PLC

Gucci Group/PPR

J. Crew Group, Inc.

LVMH Moet Hennessy Louis Vuitton SA

Michael Kors (USA), Inc.

Polo Ralph Lauren Corp.

Prada, S.p.A.

Tory Burch LLC

 

This list includes affiliates of the foregoing to the extent that the same
engage in a similar luxury retail goods lines of business.



 

Exhibit F-1

 

 

EXHIBIT G

 

COACH RETAIL COMPETITORS

 

American Eagle Outfitters, Inc.

Burberry Group PLC

Diane Von Furstenberg

GAP, Inc.

Gucci Group/PPR

J. Crew Group, Inc.

Jones Apparel Group, Inc.

Kenneth Cole Productions, Inc.

Li & Fung

Limited Brands, Inc.

Liz Claiborne, Inc.

LVMH Moet Hennessy Louis Vuitton SA

Michael Kors (USA), Inc.

Nike, Inc.

Phillips-Van Heusen Corp.

Polo Ralph Lauren Corp.

Prada, S.p.A.

Tory Burch LLC

Tumi, Inc.

VF Corp.

 

This list includes affiliates of the foregoing to the extent that the same
engage in a similar luxury retail goods lines of business.





 

Exhibit G-1

 

 

EXHIBIT H

 

ANCILLARY OFFICE USES

 

(i)          Training facilities and classrooms in connection with training
programs for the exclusive use of the Unit Owner and its Permitted Users.

 

(ii)         Kitchens, cafeterias, dining facilities including executive dining
rooms and private dining facilities, and pantries for the preparation and sale
of food and beverages and vending machines, in each case, for the exclusive use
of the Unit Owner and its Permitted Users.

 

(iii)        An exercise facility for the exclusive use of the Unit Owner and
its Permitted Users, provided that such exercise facility is constructed,
operated and maintained so that no noise or vibration will emanate from its
location to other portions of the Building (except to a de minimis extent).

 

(iv)        Duplicating, reproduction and/or offset or other printing facilities
(provided that such facilities are constructed, operated and maintained so that
no noise or vibration will emanate from their locations to any other portions of
the Building (except to a de minimis extent).

 

(v)         Board rooms, conference rooms, meeting rooms, an auditorium and
conference centers for the exclusive use of the Unit Owner and its Permitted
Users.

 

(vi)        A day care center for the exclusive use of the Unit Owner and its
Permitted Users.

 

(vii)       Exhibition areas not open to the public.

 

(viii)      Storage and file rooms.

 

(ix)        Shipping and mail rooms.

 

(x)         Computer and data processing room.

 

(xi)        A company store for the exclusive use of the Unit Owner and its
Permitted Users.

 

(xii)       An infirmary and medical offices for the exclusive use of the Unit
Owner and its Permitted Users.

 

(xiii)      A travel agency for the exclusive use of the Unit Owner and its
Permitted Users.

 

(xiv)     Audiovisual and closed circuit television facilities.

  

Exhibit H-1

 

 

(xv)      Graphic design facilities.

 

(xvi)     A salon and product testing center for the exclusive use of the Unit
Owner or its Permitted Users.

 

(xvii)    A facility for the assembly and manufacturing of sample products of
the Unit Owner or its Permitted User, if permitted under the Zoning Resolution
and other applicable Laws, and subject to Insurance Requirements.

 

Except as provided in clause (xvii) above, in no event shall manufacturing be
performed in or about any portion of the Building.

  

Exhibit H-2

 

 

EXHIBIT I

 

LEED STANDARDS

 

[To be completed prior to recordation of the Declaration]





 

Exhibit I-1

 

 

EXHIBIT J

 

Specifications for Initial Building Exterior Lighting System

 

The base of the Building will have high efficiency recessed white lighting which
accentuates the faceted geometry of the colonnades and helps the tower achieve a
sense of levity. In addition, these fixtures will provide a brighter pedestrian
area at these spaces helping to mark the entry of the Building. The lighting
helps the sense of the interior activity spilling through the colonnade. The
soffit above the Office Unit 1 Lobby has integrated linear LED lighting (white)
which accentuates its sculpted, shingled character and casts an ambient glow to
the High Line area as it passes through the Building. The triangular shapes of
the tower top are backlit and the crown ridge is uplit, which together provides
a bright iconic shape for the identity of the Building on the New York skyline.
A pictorial rendering is annexed hereto as Schedule 1.



 

Exhibit J-1

 

 



Schedule 1 to Exhibit J





 



[exc-1pg62.jpg]

 



 

Schedule 1 to Exhibit J

 

 

Exhibit C-2

 

Form of By-laws

 

Exhibit C-2

 



EXECUTION VERSION

 

EXHIBIT K

 

 



 

BY-LAWS

 

of

 

TOWER C CONDOMINIUM

 

501 West 30th Street

New York, New York 10001

 

Annexed to Declaration

dated as of _____ ___, ____

 

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036

  



 

 

 

 

 

Table of Contents

 



    Page       Article 1 General 1       Section 1.1 Defined Terms   Section 1.2
Purpose 1 Section 1.3 Conflicting Provisions 1 Section 1.4 Principal Office 1  
    Article 2 Board of Managers 1       Section 2.1 Number and Qualification 1
Section 2.2 Powers and Duties 3 Section 2.3 Unit Owners 10 Section 2.4 Affiliate
Transactions 11 Section 2.5 Election and Term of Office 11 Section 2.6 Removal
and Resignation of Members of the Board of Managers 11 Section 2.7 Vacancies 11
Section 2.8 Organization Meeting 11 Section 2.9 Regular Meetings 11 Section 2.10
Special Meetings 12 Section 2.11 Waiver of Notice 12 Section 2.12 Quorum of
Board of Managers 12 Section 2.13 Fidelity Bonds; Crime Insurance; D&O 12
Section 2.14 Compensation 13 Section 2.15 Liability of the Board of Managers 13
Section 2.16 Limitations 13 Section 2.17 Good Faith Efforts 14 Section 2.18
Status of the Board of Managers 14 Section 2.19 Incorporation of the Board of
Managers 14       Article 3 Unit Owners 14       Section 3.1 Annual Meetings 14
Section 3.2 Place of Meetings 14 Section 3.3 Special Meetings 14 Section 3.4
Notice of Meetings 15 Section 3.5 Adjournment of Meetings 15 Section 3.6 Order
of Business 15 Section 3.7 Unit Owner; Person 15 Section 3.8 Voting 16 Section
3.9 Quorum of Unit Owners 16       Article 4 Officers 17       Section 4.1
Designation 17 Section 4.2 Election of Officers 17



 



- i -

 

 



Table of Contents

Continued

 

    Page       Section 4.3 Resignation and Removal of Officers 17 Section 4.4
President 17 Section 4.5 Vice President 17 Section 4.6 Secretary 17 Section 4.7
Treasurer 17 Section 4.8 Agreements, Contracts, Deeds, Check, etc 18 Section 4.9
Compensation of Officers 18       Article 5 Notices 18       Section 5.1 Notices
18 Section 5.2 Waiver of Service of Notice; Consent to Other Notices 19 Section
5.3 Record of Addresses 19       Article 6 Operation of the Property 20      
Section 6.1 Determination of Common Expenses and Fixing of Common Charges 20
Section 6.2 Payment of Common Charges 24 Section 6.3 Default in Payment of
Common Charges; Board Lien; Other Remedies 24 Section 6.4 Notice of Default to
Other Persons 26 Section 6.5 Foreclosure of Liens for Unpaid Common Charges 26
Section 6.6 Statement of Common Charges and Assessments 26 Section 6.7 Expenses
and Profits 26 Section 6.8 Maintenance Obligations; Costs of Same 27 Section 6.9
Cooperation 31 Section 6.10 Utility Services; Water Charges; Sewer Rents 31
Section 6.11 Further Submetering 32       Article 7 Real Estate Taxes and PILOT
33       Section 7.1 Real Estate Taxes and PILOT; Impositions 33 Section 7.2 Tax
Certiorari Proceedings 33       Article 8 Alterations, Additions and
Improvements of Units 33       Section 8.1 Maintenance of Units 33 Section 8.2
Changes in the Units 34 Section 8.3 Destination Retail Access Unit; Loading Dock
Unit 35 Section 8.4 Changes, Additions and Improvements to the General Common
Elements 35       Article 9 Subdivision and Combination of Units 36      
Section 9.1 Subdivision and Combination of Units 36 Section 9.2 Amendment to the
Declaration 36 Section 9.3 Sections and Sub-Boards 37

  



- ii -

 

 



Table of Contents

Continued

 

    Page       Article 10 Mechanic’s Liens; Violations; Compliance with Laws 37
      Section 10.1 Mechanic’s Liens 37 Section 10.2 Violations 38 Section 10.3
Compliance With Laws, Insurance Requirements and Underlying Agreements 39
Section 10.4 Hazardous Materials 39       Article 11 Records 40       Section
11.1 Records 40 Section 11.2 Annual Reports 40       Article 12 Insurance;
Casualty; Condemnation 41       Section 12.1 Board Insurance 41 Section 12.2
Unit Owner Insurance 43 Section 12.3 Insurance as a Common Charge 44 Section
12.4 General Insurance Matters 45 Section 12.5 Evidence of Insurance 46 Section
12.6 Waiver of Subrogation 47 Section 12.7 Indemnification 47 Section 12.8
Casualty and Condemnation 48 Section 12.9 Insurance Trustee 52       Article 13
Compliance, Defaults, Cure Rights 52       Section 13.1 Compliance and Default
52 Section 13.2 Defaults Under Master Declaration and ERY FAPOA Declaration 53  
    Article 14 Sale, Lease and Mortgages of Units; Estoppel Certificates 56    
  Section 14.1 Sales and Leases of Units 56 Section 14.2 Leasing of Units 56
Section 14.3 [Intentionally Omitted] 56 Section 14.4 Mortgaging of Units; Suits
57 Section 14.5 Net Leases of Units by Declarant 58 Section 14.6 Payment of
Assessments 59 Section 14.7 No Severance of Ownership 59 Section 14.8 Waiver of
Right of Partition with Respect to Units Acquired on Behalf of Unit Owners as
Tenants-in-Common; Waiver of Right of Surrender 59 Section 14.9 Estoppels 60
Section 14.10 Non-Disturbance 60       Article 15 Arbitration 60       Section
15.1 Arbitrable Issues 60 Section 15.2 Arbitration by Single Arbitrator 61
Section 15.3 Initiation of Arbitration 61

 



- iii -

 

 



 

Table of Contents

Continued

 

    Page       Section 15.4 Selection of Arbitrator 61 Section 15.5 Arbitration
Procedures 62 Section 15.6 Provisions Applicable to Arbitration 62 Section 15.7
Resignation/Departure of a Potential Arbitrator 62 Section 15.8 Costs of
Arbitration 62 Section 15.9 Alternative Dispute Resolution 63 Section 15.10 No
Evidentiary or Preclusive Effect 63 Section 15.11 Right of Mortgagee to
Participate 63       Article 16 Amendments to By-Laws 63       Article 17 Fiscal
Year 63       Article 18 Execution of Instruments 63       Article 19 Rules and
Regulations 64       Article 20 Miscellaneous 64       Section 20.1 Consents and
Approvals 64 Section 20.2 Invalidity 64 Section 20.3 Captions 64 Section 20.4
Gender 64 Section 20.5 Waiver2 64 Section 20.6 Unanimous Consent 65 Section 20.7
CPI Increases 65 Section 20.8 Covenant of Further Assurances 65       Schedule 1
– Allocation Schedule   Schedule 2 – Initial Budget  

 

- iv -

 

 

BY-LAWS

 

OF

 

TOWER C CONDOMINIUM

 

Article 1

 

General

  

Section 1.1       Defined Terms. All capitalized terms used but which are not
separately defined in these By-Laws shall have the meanings given to such terms
in that certain Declaration executed by Metropolitan Transportation Authority
and recorded in the Office of the Register of the City of New York, New York
County simultaneously herewith (hereinafter called the “Declaration”) to which
these By-Laws are annexed. The Declaration, these By-Laws, the Floor Plans and
the Rules and Regulations are together referred to as the “Condominium
Documents.” As used herein, “business day” shall mean any day which is not a
Saturday, Sunday, or a day observed as a holiday by the City or State of New
York or the federal government of the United States.

 

Section 1.2       Purpose. The purpose of these By-Laws is to set forth the
rules and procedures concerning the conduct of the affairs of the Condominium
and the use and occupancy of the Property.

 

Section 1.3       Conflicting Provisions. In the event of a conflict between the
terms and provisions of these By-Laws and those of the Declaration, the terms
and provisions of the Declaration shall in all events govern.

 

Section 1.4       Principal Office. The principal office of the Condominium and
the Board of Managers (as hereinafter defined) shall be located either within
the Property or at such other place in the Borough of Manhattan as may be
designated from time to time by the Board of Managers.

 

 

 

 

Article 2

 

Board of Managers

 

Section 2.1      Number and Qualification. The affairs of the Condominium shall
be governed by a board of managers (the “Board of Managers”) consisting of one
(1) member designated by the Unit Owner of each Unit (each Unit Owner so
designating a member of the Board of Managers being the “Designator” of such
member). Therefore, the Board of Managers will initially consist of nine (9)
members, one designated by the Unit Owners of each of the Parking Unit, Retail
Unit, Office Unit 1, Office Unit 2A, Office Unit 2B, Office Unit 3, Ancillary
Unit, Loading Dock Unit and Destination Retail Access Unit. If a Unit is
subdivided in accordance with the provisions of the Condominium Documents, the
number of members of the Board of Managers may, at the election of the
subdividing Unit Owner, be increased so that each subdivided Unit has the right
to designate a member of the Board of Managers (but each member of the Board of
Managers so designated shall have a vote proportionate to the Common Interest of
the subdivided Unit). If Units are combined in accordance with the provisions of
the Condominium Documents, the number of members of the Board of Managers shall
be decreased so that such combined Unit has the right to designate a single
member of the Board of Managers (but such member of the Board of Managers so
designated shall have a vote proportionate to the aggregate Common Interests of
the combined Units). In respect of any action taken by the Board of Managers,
each member of the Board of Managers shall have a vote proportionate to the
Common Interest of its Designator. (For example, a member of the Board of
Managers designated by a Designator whose Unit has a Common Interest of 30%
would have a vote equal to 30% of the total votes of the Board of Managers)
provided that if any Unit is owned by Declarant but subject to a Declarant Net
Lease (as defined in Section 14.5(a) hereof), the Declarant Net Lessee (as
defined in Section 14.5(a) hereof), and not the Declarant or a Declarant Net
Lessor, shall have the right to vote the Common Interest of such Unit. Following
notice by Declarant or the Declarant Net Lessor to the Board of Managers that an
Event of Default (as therein defined) has occurred under a Declarant Net Lease,
(a) the Declarant Net Lessee under such Declarant Net Lease may not thereafter
exercise any voting rights as a member of the Board of Managers until further
written notice is provided from Declarant or the Declarant Net Lessor to the
Board of Managers that such voting rights have been reinstated, and (b)
Declarant may replace the member of the Board of Managers designated by the
applicable Declarant Net Lessee, subject to the right of such Declarant Net
Lessee to redesignate a member to the Board of Managers after a further notice
to such effect from Declarant.

 

2.1.1       Declarant Net Lessees. The right of Declarant or its successor as a
Unit Owner to designate a member of the Board of Managers may be assigned to its
Declarant Net Lessee (as defined in Section 14.5(a) hereof), and such assignment
shall be binding upon and recognized by the Board of Managers and the Unit
Owners, provided that a copy of such assignment is delivered to the Board of
Managers.

 

2.1.2       Board Members in Good Standing.

 

(a)          Only Board Members in Good Standing (as herein defined) shall have
the right to vote at meetings of the Board of Managers.

 

(b)          As used herein:

 

(i)          “Board Member in Good Standing” means, at any given time, a member
of the Board of Managers that has been designated by a Designator that, at such
time, is a Unit Owner in Good Standing (as such term is defined in Section 3.8
hereof).

 

- 2 -

 

 

(ii)         “Majority Board Vote” means, with respect to a vote of the Board of
Managers: (A) if all members of the Board of Managers are then Board Members in
Good Standing, the affirmative vote of members of the Board of Managers whose
Designators have or represent, in the aggregate, more than 50% of Common
Interests, or (B) if any member of the Board of Managers is not then a Board
Member in Good Standing, the affirmative vote of Board Members in Good Standing
whose Designators have or represent, in the aggregate, Common Interests that are
greater than the product of (x) 50%, and (y) a fraction, the numerator of which
is the aggregate Common Interests held or represented by the Designators that
have designated the members of the Board of Managers that are then Board Members
in Good Standing, and the denominator of which is 100%. By way of illustration
only (and without constituting a substantive provision of these By-Laws), if one
(and only one) member of the Board of Managers (whose Designator’s Common
Interest is 20%) is not a Board Member in Good Standing, then a vote, to
constitute a Majority Board Vote, shall require the affirmative vote of Board
Members in Good Standing whose Designators have or represent, in the aggregate,
more than 40% in Common Interests (i.e. more than 50% multiplied by 80% divided
by 100%).

 

Section 2.2     Powers and Duties.

 

2.2.1      General. The Board of Managers, for the benefit of the Unit Owners,
shall have, to the extent not inconsistent with any specific provision of the
Declaration or these By-Laws, the powers and duties granted to it by the
Declaration, these By-Laws and the Condominium Act, and those necessary for or
incidental to the administration of the affairs of, and operation of, the
Condominium, including, without limitation, the following:

 

(a)          (i) the operation, care, upkeep and maintenance (collectively,
“Maintenance”) of; (ii) the making of alterations, additions and improvements
(collectively, “Alterations”) to; and (iii) the making of repairs, restorations
and replacements (collectively, “Repairs”) of, the General Common Elements, and
the making of any structural, capital or extraordinary Repairs or Alterations to
the Exclusive Use Common Elements (including, without limitation, all
Maintenance, Repairs and Alterations of the surface and membrane of the Setback
Roofs located on Levels 19, 32 and 47, as shown on the Floor Plans, and the
repair of any leaks thereto or therefrom, and any facades thereof);

 

(b)          determination and imposition of Common Charges (as hereinafter
defined), preparation and adoption of budgets as hereinafter provided, and
determination and imposition of special assessments (“Condominium Special
Assessments”);

 

(c)          determination of methods of, and procedures with respect to,
collection of Common Charges and Condominium Special Assessments from the Unit
Owners, and the implementation of such methods and procedures;

 

(d)          employment and dismissal of the personnel, if any, necessary for
the Maintenance and operation of the Common Elements;

 

(e)          promulgation (and amendment) of reasonable Rules and Regulations
from time to time, including, without limitation, hours and use of the General
Common Lobby, the ADA Lobby Elevator, and the GCE Service Elevator, subject to
the provisions of Article 19 hereof.

 

(f)          in the name of the Board of Managers or its designee, on behalf of
all Unit Owners: (i) acquiring those Units that are surrendered to the Board of
Managers (to the extent the waiver contained in the Condominium Documents with
respect to the right to surrender is inapplicable or unenforceable); (ii)
purchasing or otherwise acquiring those Units with respect to which liens for
real estate taxes may be and are being sold in accordance with the Condominium
Documents; and (iii) purchasing or otherwise acquiring Units at foreclosure or
other similar sales;

 

- 3 -

 

 

(g)         selling, leasing, licensing, mortgaging and otherwise dealing with
(but not voting the Common Interest of) Units acquired by the Board of Managers
or its designee on behalf of all Unit Owners;

 

(h)         making Alterations to, and Repairs of, the Common Elements or parts
thereof damaged or destroyed by fire or other casualty or necessitated as a
result of condemnation or eminent domain proceedings;

 

(i)          enforcing obligations hereunder and under the Declaration and the
Rules and Regulations of each Unit Owner, including, without limitation,
commencing, prosecuting and settling litigation in connection therewith;

 

(j)          opening and maintaining bank accounts on behalf of the Condominium
(with respect to matters within its jurisdiction as provided in these By-Laws)
and designating the signatories required therefor;

 

(k)         adjusting and settling insurance claims (and executing and
delivering releases in connection therewith) if the loss is to be adjusted and
settled by the Board of Managers in accordance with Article 12 hereof;

 

(l)         borrowing money on behalf of the Condominium, when required in
connection with the operation and Maintenance of, or the making of Repairs to,
or Alterations of, the General Common Elements; provided, that that (i) the
consent of the Owner of Office Unit 1 (for so long as (A) Office Unit 1 is then
owned by Coach or any Coach Affiliate or not less than 60% of Office Unit 1 is
then occupied by Coach or a Coach Affiliate, or (B) Office Unit 1 has not been
subdivided and not less than 60% of Office Unit 1 is then occupied by the then
Unit Owner of Office Unit 1) and its Permitted Mortgagee (if same shall be
required under the terms of the Permitted Mortgage) shall be required for any
borrowing by the Board of Managers in an amount in excess of $750,000.00
(subject to the provisions of Section 20.7 hereof), (ii) no lien to secure
repayment of any sum borrowed may be created or suffered on any Unit or its
Appurtenant Interest in the General Common Elements without the consent of the
applicable Unit Owners and, if same shall be required under the terms of the
Permitted Mortgage on such Units, the Permitted Mortgagee, and then only if the
documents evidencing such lien specifically provide that if any such sum
borrowed by the Board of Managers is not repaid by the Board of Managers, a Unit
Owner who pays to the creditor such proportion thereof as such Unit Owner’s
interest in the Common Elements bears to the interest of all the Unit Owners in
the Common Elements shall be entitled to obtain from the creditor and the
creditor shall be obligated to provide a release of any judgment or other lien
which said creditor has filed or has the right to file against such Unit Owner’s
Unit, and (iii) no Unit Owner shall have any personal liability for the
repayment of such borrowing except to the extent set forth in clause (ii) above;

 

- 4 -

 

 

(m)          organizing (and owning shares of or membership interests in, as the
case may be) corporations, limited liability companies and/or other entities to
act as designees of the Board of Managers with respect to such matters as the
Board of Managers may determine, including, without limitation, in connection
with the acquisition of title to, or the leasing of, Units acquired by the Board
of Managers on behalf of all Unit Owners;

 

(n)          execution, acknowledgment and delivery of, without limitation: (i)
any consent, agreement, document, covenant, restriction, easement, declaration
or other instrument, or any amendment thereto, affecting the Common Elements
which the Board of Managers deems necessary or appropriate to comply with any
Laws applicable to the Maintenance, demolition, construction, Alteration, Repair
or restoration of the Property or the Condominium; or (ii) any consent,
agreement, document, covenant, restriction, easement, declaration or other
instrument, or any amendment thereto, affecting: (x) the Property or the
Condominium which the Board of Managers deems necessary or appropriate; or (y) a
Unit, if the owner of such Unit requests, or under the Condominium Documents is
required to request, that the Board of Managers take such action, and/or (except
as otherwise provided in the Condominium Documents) the Board of Managers
determines that taking such action is appropriate;

 

(o)          execution, acknowledgment and delivery of any documents or other
instruments necessary to commence, pursue, compromise or settle certiorari
proceedings to obtain reduced real estate tax assessments, or in connection with
any real estate tax exemption or abatement, with respect to any or all of the
Units for the benefit and on behalf of the respective Unit Owners thereof; but
only to the extent requested and authorized to do so, in writing, by the
respective Unit Owners thereof and provided such Unit Owners indemnify the Board
of Managers and all other Unit Owners from and against all claims, liabilities,
losses, damages, costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) (collectively, “Costs”) resulting from or
incurred in connection with such proceedings;

 

(p)          preparation, execution and recording, on behalf of all Unit Owners,
as their attorney-in-fact, coupled with an interest, of a restatement of the
Declaration and/or these By-Laws whenever, in the Board of Managers’ estimation,
it is advisable to consolidate and restate all amendments, modifications,
additions and deletions theretofore made to the Declaration and/or these
By-Laws;

 

(q)          commencing, prosecuting and settling litigation and Arbitration (as
defined in Article 15 hereof) proceedings against third parties, and defending
and settling litigation and Arbitration proceedings against the Condominium
and/or the Board of Managers;

 

(r)          obtaining, maintaining and reviewing insurance in respect of the
Property in accordance with the requirements of Article 12 hereof, and changing
any of the insurance requirements set forth therein;

 

(s)          issuing estoppel certificates to any Unit Owner or Permitted
Mortgagee relating to such Unit Owner’s or any other Unit Owner’s payment of
Common Charges and Condominium Special Assessments;

 

- 5 -

 

 

(t)          entering into non-disturbance agreements in accordance with Article
14 hereof;

 

(u)          electing the officers of the Condominium and otherwise exercising
the powers regarding officers of the Condominium as set forth in these By-Laws;

 

(v)         engaging the services of a managing agent (a “Managing Agent”) to
perform such duties and services as the Board of Managers shall authorize, to
fix the compensation of such Managing Agent, and to delegate to such Managing
Agent such of its powers and duties, as the Board of Managers deems advisable;

 

(w)         procuring such fidelity bonds and/or crime insurance as the Board of
Managers deems advisable covering officers and employees of the Condominium
handling and responsible for the Condominium’s funds and personal property, and
to procure the Managing Agent’s and officers’ liability insurance if the Board
of Managers deems it advisable. The premiums of such bonds and insurance shall
be paid by the Board of Managers as a Common Expense;

 

(x)          performing any and all duties imposed on the Board of Managers by
Law and/or pursuant to Insurance Requirements applicable to the Property;

 

(y)          performing any and all duties imposed on the Board of Managers by
any provisions of the Underlying Agreements applicable to the Property, making
such decisions and taking such other actions as may be necessary to comply with
or exercise any rights under the Underlying Agreements, imposing Common Charges
to cover the costs of compliance with the Underlying Agreements, and enforcing
the provisions of the Underlying Agreements against Unit Owners, if applicable;

 

(z)          entering into making contracts and incurring liabilities in
connection with the exercise of any of the powers and duties of the Board of
Managers;

 

(aa)        acting on behalf of the Condominium as a director or member of the
Association, and appointing a designee (the “Tower C Representative”) to act as
the Condominium’s member of the Association board of directors or managers;

 

(bb)       operating and Maintaining the Building Exterior Lighting System, and
determining its hours of operation;

 

(cc)        leasing the Tower C Plaza Area to the Association as set forth in
Section 7(v) of the Declaration; and

 

(dd)       delivering to all Unit Owners copies of all notices, correspondence
or other written communication received by the Board of Managers from the
Association, within five (5) days of receipt thereof.

 

- 6 -

 

 

2.2.2       Major Decisions. Notwithstanding any other provision in the
Condominium Documents, the following items shall constitute “Major Decisions”
and shall require in each instance, as part of any affirmative vote otherwise
required hereunder, the concurrence of (i) members of the Board of Managers
whose Designators represent, in the aggregate, 66 2/3% or more of Common
Interests and (ii) the affirmative vote of the Unit Owner of Office Unit 1 if
(A) Coach or Coach Affiliate is then the Unit Owner of Office Unit 1 or not less
than 60% of Office Unit 1 is then occupied by Coach or a Coach Affiliate, or (B)
Office Unit 1 has not been subdivided and not less than 60% of Office Unit 1 is
then occupied by the then Unit Owner of Office Unit 1:

 

(a)          Amendments to the quorum requirements set forth herein;

 

(b)          Amendments to the provisions herein and in the Declaration
specifying the percentage of members of the Board of Managers, votes cast by
Unit Owners or of Common Interest required to prevail in any election, vote or
decision-making;

 

(c)          Amendments to this definition of “Major Decisions”;

 

(d)          Amendments to the notice requirements with respect to annual and
special meetings of the Owners and meetings of the Board of Managers;

 

(e)          The mortgage, pledge, or hypothecation of the Common Elements;

 

(f)          Any lease of the Tower C Plaza Area to the Association to the
extent that any provision of such lease materially adversely affects the Unit
Owner of Office Unit 1;

 

(g)          Any modification to the Signage Requirements or the Building
Exterior Lighting System, or to any provisions of the Declaration or these
By-Laws relating to the Core Wall Installation;

 

(h)          Any changes to the Allocation Schedule; and

 

(i)          Any use (other than for access) of the Restricted Area by the Board
of Managers, or any consent or approval given by the Board of Managers to the
Association with respect to the use of the “Restricted Area” as shown on the
Floor Plans, (other than for access).

 

2.2.3        Certain Additional Requirements.

 

(a)          Notwithstanding any other provision in the Condominium Documents,
the following items shall require the concurrence of the member of the Board of
Managers appointed by the Unit Owner of the affected Unit, provided such member
is then a Board Member in Good Standing:

 

(i)          Amendments to the provisions of the Declaration or these By-Laws
governing the rights of the Unit Owner to lease, sell, transfer, convey, pledge,
mortgage or otherwise transfer or encumber its Unit;

 

(ii)         Amendments to the Declaration or these By-Laws that would have a
material adverse effect upon the use or occupancy of such Unit; and

 

- 7 -

 

 

(iii)       Amendments to the provisions of Section 13 of the Declaration to the
extent they would have a material adverse effect upon such Unit.

 

(b)          If any amendment to the ERY FAPOA Declaration or any action to be
taken by the Association adversely affects (other than to a de minimis extent)
one or more of the Units, but not all of the Units, then the Tower C
Representative shall vote for or against such amendment, or for or against such
action, as directed by the affected Unit Owner or Unit Owners. Any dispute as to
whether such amendment or action adversely affects (other than to a de minimis
extent) one or more of the Units, but not all of the Units, shall be resolved by
Arbitration in accordance with the provisions of Article 15 of the By-laws.

 

(c)          The Tower C Representative shall not vote in favor of any of the
following without the consent of the Unit Owner of Office Unit 1 (except to the
extent otherwise provided in this clause (c)):

 

(1)         Change in the method of allocation of Association Shares (as such
term is used in the ERY FAPOA Declaration) among the FASP Parcels, change the
Stabilized Expense Share (as such term is defined in Section 12.1 of the ERY
FAPOA Declaration), or modify the provisions thereof with respect to the
allocation of Association Expenses;

 

(2)         Amendment or modification of, or addition to or deletion from, any
rules and regulations of the Association if and to the extent the same,
individually or in the aggregate, would (A) adversely affect Office Unit 1 in
any material respect, including, without limitation, increase in any material
respect the obligations or impair or decrease in any material respect the rights
and entitlements of Office Unit 1, in each case appurtenant to its ownership,
use or occupancy or (B) adversely affect, in any material respect, the use,
occupancy, management, operation or ability to lease, sell or finance Office
Unit 1.

 

(3)         Amendment or modification of, or addition to or deletion from, the
ERY FAPOA Declaration or the by-laws of the Association if and to the extent the
same, individually or in the aggregate, would (or would reasonably be expected
to) (A) adversely affect Office Unit 1 in any material respect, including,
without limitation, increase in any material respect the obligations or impair
or decrease in any material respect the rights and entitlements of Office Unit
1, in each case appurtenant to its ownership, use or occupancy or (B) adversely
affect, in any material respect, the use, occupancy, management, operation or
ability to lease, sell or finance Office Unit 1 or any portion thereof.

 

(4)         Amendment or modification of, or addition to or deletion from, any
easement set forth in the Annex to the ERY FAPOA Declaration that affects the
Condominium if and to the extent the same, individually or in the aggregate,
would (or would reasonably be expected to) (A) adversely affect Office Unit 1 in
any material respect, including, without limitation, increase in any material
respect the obligations or impair or decrease in any material respect the rights
and entitlements of Office Unit 1, in each case appurtenant to its ownership,
use or occupancy or (B) adversely affect, in any material respect, the use,
occupancy, management, operation or ability to lease, sell or finance Office
Unit 1, it being understood that the foregoing provisions of this clause (4) are
not intended to limit or vitiate any right of the Association to grant or modify
easements as provided for in and subject to the terms and conditions of Article
7 of the ERY FAPOA Declaration (including, without limitation, as provided in
the Annex to the ERY FAPOA Declaration regarding Site Specific Easements).

 

- 8 -

 

 

(5)         The grant or creation of any power in the Association board of
director or managers to change the (x) permitted uses of any FASP Parcel, (y)
allocation of repair and maintenance obligations among the respective occupants
and/or individual unit owners within any FASP Parcel that is a condominium, or
(z) the internal security and other strictly internal rules and regulations, in
each case, of any FASP Parcel (other than any FASP Parcel (or the applicable
portion thereof) owned or leased by the Association) that do not affect any open
space or Common Facilities (including, without limitation, the use, operation,
repair or maintenance thereof), without the consent of the owner of an affected
FASP Parcel (it being understood that the foregoing provisions of this clause
(5) are not intended to limit or vitiate any right of the Association to grant
or modify easements as provided for in and subject to the terms and conditions
of Article 7 of the ERY FAPOA Declaration (including, without limitation, as
provided in the Annex thereto re Site Specific Easements).

 

Any dispute as to whether the consent of the Unit Owner of Office Unit 1 or the
owner of another FASP Parcel is required pursuant to the provisions of clauses
(2), (3), (4) or (5) above shall be resolved by Arbitration in accordance with
the provisions of Article 15 of the By-Laws.

 

(d)          If any change to the Loading Dock Procedures (as defined in Section
6.8(e) hereof) materially adversely affects the usage of the Loading Dock by
Office Unit 1 or its Permitted Users (other than changes that relate to security
measures), or materially adversely affects the use, occupancy or operational
cost of Office Unit 1, the Tower C Representative shall not vote in favor of
such change at any meeting of the Association board of directors without the
consent of the Unit Owner of Office Unit 1 if (A) Coach or a Coach Affiliate is
then the Unit Owner of Office Unit 1 or not less than 60% of Office Unit 1 is
then occupied by Coach or a Coach Affiliate, or (B) Office Unit 1 has not been
subdivided and not less than 60% of Office Unit 1 is then occupied by the then
Unit Owner of Office Unit 1. Any dispute as to whether such change to the
Loading Dock Procedures materially adversely affects the usage of the Loading
Dock by Office Unit 1 or its Permitted Users or relates to security measures, or
materially affects the use, occupancy or operational cost of Office Unit 1,
shall be resolved by Arbitration in accordance with the provisions of Article 15
of the By-Laws. The provisions of this Section 2.2.3(d) shall not apply to any
changes to the Loading Dock Procedures that relate to security measures.

 

(e)          Any change or modification to or discontinuance of the
specifications for or the operation of the Building Exterior Lighting System
shall require the affirmative vote of the member of the Board of Managers
designated by the Unit Owner of Office Unit 3.

 

- 9 -

 

 

(f)          All determinations of the Board shall be applied by the Board of
Managers against Unit Owners in a non-discriminatory manner, taking into account
that certain determinations may, by their nature, affect some but not all Unit
Owners.

 

2.2.4        Destination Retail Easement Area. The Board of Managers shall have
the right to convey, for no consideration, the portion of the General Common
Elements designated on the Floor Plans as the “Destination Retail Easement Area”
to the owner of the FASP Parcel defined as “Destination Retail” in ERY FAPOA
Declaration, and to amend the Condominium Documents and to take such other steps
as may be necessary to effect the same, without the consent of any Unit Owners
or Sub-Boards.

 

2.2.5        Miscellaneous.

 

(a)          Any act with respect to a matter determinable by the Board of
Managers and deemed necessary or desirable by the Board of Managers, shall be
done or performed by the Board of Managers or shall be done on its behalf and at
its direction by the agents, employees or designees of the Board of Managers.

 

(b)          Any dispute under Section 2.2 of the By-laws as to the authority of
the Board of Managers to take an action without the consent of one or more of
the Unit Owners shall be resolved by Arbitration in accordance with the
provisions of Article 15 of the By-laws.

 

(c)          To the extent that the Condominium has the right, under the ERY
FAPOA Declaration, to call a special meeting of the Association, the Board of
Managers, either on its own initiative or at the request of a Unit Owner, shall
request that the Association call such special meeting.

 

Section 2.3           Unit Owners. Each of the Unit Owners shall be entitled to
make determinations with respect to all matters relating exclusively to its Unit
and the operation, care, upkeep, Maintenance and administration of the affairs
thereof, including, without limitation, hiring of managing agents therefor and
the making of Repairs of, and performance of Alterations to, its Unit and the
Exclusive Use Common Elements appurtenant thereto, at such Unit Owners sole cost
and expense, subject, however to those provisions in the Declaration and these
By-Laws that provide otherwise and/or that require approval by the Board of
Managers or otherwise set forth restrictions on the right to make such
determinations. Notwithstanding the foregoing, but subject to Section 6(h) of
the Declaration, each Unit Owner shall at its sole expense Maintain its Unit and
the Exclusive Use Common Elements appurtenant thereto in good order and repair,
all in accordance with (i) the terms of the Declaration and these By-Laws and
(ii) standards prevailing for first-class mixed use office/retail buildings in
Manhattan of comparable quality to that of the Building.

 

2.3.1        Declarant Net Lessees. The rights and obligations of Declarant as a
Unit Owner under Section 2.3 shall be deemed to have been assigned to its
Declarant Net Lessee, and such assignment shall be binding upon and recognized
by the Board of Managers and the Unit Owners and the Declarant Net Lessee shall
be fully responsible to comply with the obligations of the Unit Owner. Such
assignment shall no longer be effective following notice by Declarant to the
Board of Managers that an Event of Default has occurred under a Declarant Net
Lease, until further notice from the Declarant Net Lessor to the Board of
Managers that such assignment has been reinstated. A copy of each such
assignment shall be delivered by the applicable Declarant Net Lessee to the
Board of Managers.

 

- 10 -

 

 

Section 2.4     Affiliate Transactions.

 

(a)          The Board of Managers shall not enter into any contractual
relationship with any Person which is affiliated with any member of the Board of
Managers, any Unit Owner, any Affiliate of a Unit Owner or any other Occupant of
the Building or any portion thereof, unless such contract is on commercially
reasonable terms which are comparable to an arms-length transaction. Any
contract entered into by the Board of Managers or the Managing Agent in
violation of this Section 2.4 shall be voidable at the option of the Board of
Managers.

 

(b)          Notwithstanding the foregoing, the Board of Managers shall, and is
authorized to, enter into and from time to time renew a management agreement
with Related Management Company, L.P. or an affiliate of Related Management
Company L.P. (or one or more of its principals or partners) and/or one or more
of the Unit Owners, or another such affiliate, to serve as the Managing Agent,
provided any such management agreement and any such renewal is on commercially
reasonable terms which are comparable to an arms-length transaction. The
Managing Agent shall perform such duties and services as the Board of Managers
shall authorize.

 

Section 2.5     Election and Term of Office. Each of the members of the Board of
Managers shall hold office for a term of one year or until their respective
successors shall have been selected by the respective Unit Owners.

 

Section 2.6     Removal and Resignation of Members of the Board of Managers.
Each member of the Board of Managers may be removed at any time at the pleasure
of the Unit Owner that designated such member. Any member of the Board of
Managers may resign at any time by written notice delivered or sent by certified
mail, return receipt requested, to the Board of Managers. Such resignation will
take effect at the time specified therein and, unless specifically requested,
acceptance of such resignation will not be necessary to make it effective.

 

Section 2.7     Vacancies. Vacancies of members of the Board of Managers shall
be filled in each case by the Unit Owner(s) entitled to designate such member
(or the owner of any Unit subdivided, to the extent permitted under the
Condominium Documents, from the Unit which was originally entitled to fill such
vacancy) upon written notice to the Board of Managers.

 

Section 2.8     Organization Meeting. The first meeting of the members of the
Board of Managers following the annual meeting of the Unit Owners shall be held
within ten (10) days thereafter, at such time and place as shall be fixed by a
Majority Board Vote and no notice shall be necessary to the newly elected
members of the Board of Managers in order legally to constitute such meeting,
providing a quorum of the Board of Managers selected by the Unit Owners shall be
present thereat.

 

Section 2.9     Regular Meetings. Regular meetings of the Board of Managers may
be held at such time and place as shall be determined from time to time by a
Majority Board Vote, but at least four (4) such meetings shall be held during
each fiscal year. Notice of regular meetings of the Board of Managers shall be
given by the Secretary to each member of the Board of Managers, by personal
delivery, mail, facsimile or e-mail transmission, at least five (5) business
days’ prior to the day named for such meeting, which notice shall state the
date, time and place of the meeting.

 

- 11 -

 

 

Section 2.10     Special Meetings. Special meetings of the Board of Managers may
be called by any member of the Board of Managers on at least five (5) business
days’ notice to each member of the Board of Managers, given by personal
delivery, mail, facsimile or e-mail transmission, which notice shall state the
date, time, place and purpose of the meeting.

 

Section 2.11     Waiver of Notice. Any member of the Board of Managers may at
any time waive notice of any meeting of the Board of Managers in writing, and
such waiver shall be deemed equivalent to the giving of such notice. Attendance
by a member of the Board of Managers at any meeting of the Board shall
constitute a waiver of notice by such member of the time and place thereof. Any
one or more members of the Board of Managers or any committee thereof may
participate in a meeting of the Board or committee by means of a conference
telephone or similar communications equipment allowing all persons participating
in the meeting to hear each other at the same time. Participation by such means
shall constitute presence in person at a meeting. If all the members of the
Board of Managers are present at any meeting of the Board, no notice shall be
required and any business may be transacted at such meeting.

 

Section 2.12     Quorum of Board of Managers. At all meetings of the Board of
Managers, members of the Board of Managers designated by Designators having
aggregate Common Interest of greater than 50% and that are then Board Members in
Good Standing shall constitute a quorum for the transaction of business. Except
with respect to Major Decisions (with respect to which the provisions of Section
2.2.2 hereof shall apply) decisions of the Board of Managers shall be made by a
Majority Board Vote. If at any meeting of the Board of Managers there shall be
less than a quorum present, any member of the Board of Managers may adjourn the
meeting from time to time on notice to the members of the Board of Managers. At
any such adjourned meeting at which a quorum is present, any business which
might have been transacted at the meeting originally called may be transacted
without further notice. Any action required or permitted to be taken by the
Board of Managers or any committee thereof may be taken without a meeting if all
members of the Board or the committee consent in writing to the adoption of a
resolution authorizing such action, and the writing or writings are filed with
the minutes of the proceedings of the Board or the committee. Any member of the
Board of Managers shall have the right on notice to the Secretary to adjourn any
meeting once for up to ten (10) days unless the subject of the meeting is an
Emergency.

 

Section 2.13     Fidelity Bonds; Crime Insurance; D&O. The Board of Managers
shall obtain and maintain a fidelity bond and/or crime insurance covering the
Board of Managers and all officers and employees of the Condominium and of the
Managing Agent in amounts to be reasonably determined by the Board of Managers
from time to time. The Board of Managers may obtain such other fidelity bonds or
crime insurance as it deems proper. The Board of Managers shall also obtain and
maintain directors’ and officers’ insurance (i) to indemnify the Unit Owners and
the Board of Managers for any obligation which any of them incurs as a result of
the indemnification of members and officers of the Board of Managers under the
provisions of these By-Laws or as required by Law or by a court order, (ii) to
indemnify members and officers of the Board of Managers in instances in which
they may be indemnified by the Unit Owners or the Board of Managers under the
provisions of these By-Laws, and (iii) to indemnify members and officers of the
Board of Managers in instances in which they may not otherwise be indemnified,
to the extent provided by such insurance, with limits to be reasonably
determined by the Board of Managers from time to time. The premiums on such
bonds and insurance shall constitute a Common Expense.

 

- 12 -

 

 

Section 2.14     Compensation. No member of the Board of Managers shall receive
any compensation from the Condominium for acting as such.

 

Section 2.15     Liability of the Board of Managers. To the extent permitted by
Law, except as set forth below, no member or officer of the Board of Managers
shall have any personal liability with respect to any contract, act or omission
of the Board of Managers or of the Managing Agent in connection with the affairs
or operation of the Condominium, the Common Elements or the Units. Every
contract made by the Board of Managers or by the Managing Agent shall provide or
be deemed to provide that it is made by the Board of Managers or the Managing
Agent, as agent for the Condominium, that the Board of Managers members,
officers or Managing Agent shall have no personal liability thereon and shall
also state the applicable limitations of liability of Unit Owners provided for
in the next sentence. No Unit Owner, in its capacity as Unit Owner, shall be
personally liable for any contract, act or omission of the Condominium. Nothing
in the preceding sentence shall limit a Unit Owner’s liability for the payment
of Common Charges or Condominium Special Assessments. Any such contract or
agreement may also provide that it covers the assets, if any, of the Board of
Managers. Notwithstanding anything herein to the contrary, the Board of Managers
shall have no liability to Unit Owners except that each member of the Board of
Managers shall be liable for such members own bad faith, gross negligence or
willful misconduct: Unit Owners shall severally, to the extent of their
respective interest in their Units and their Common Interests, indemnify and
hold harmless each member of the Board of Managers and officer, against any
liability or claim arising out of such member or officer serving in such
capacity. The Board of Managers may contract or effect any transaction with any
member of the Board of Managers, any Unit Owner, or any Affiliate of any of them
without, except in cases of bad faith, gross negligence or willful misconduct,
incurring any liability for self dealing, provided such contract or transaction
is entered into in accordance with the provisions of Section 2.4(a) or (b)
hereof.

 

2.15.1     Neither the Board of Managers nor any member thereof will be liable
for either (i) any failure or interruption of any utility or other service to be
obtained by, or on behalf of, the Board of Managers or to be paid for as a
Common Expense, except when any such failure or interruption is caused by acts
of bad faith, gross negligence or willful misconduct of the Board of Managers or
any member thereof; or (ii) any injury, loss or damage to any individual or
property, occurring in or about either a Unit or any Common Element, unless
caused by the acts of bad faith, gross negligence or willful misconduct of the
Board of Managers or any member thereof, as applicable.

 

Section 2.16     Limitations. The Board of Managers shall not be authorized, nor
shall it cause the Condominium to mortgage, pledge, hypothecate, or otherwise
encumber any of the Common Elements unless the Law applicable thereto to so
permits.

 

- 13 -

 

 

Section 2.17     Good Faith Efforts. Each Unit Owner shall use good faith
efforts to effectuate the purposes of the Declaration and these By-Laws,
including, without limitation, the removal and replacement of any member of the
Board of Managers appointed by such Unit Owner.

 

Section 2.18     Status of the Board of Managers. In addition to the status
conferred upon the Board of Managers under or pursuant to the provisions of the
Condominium Act, the Board of Managers will, to the extent permitted by Law, be
deemed to constitute a separate unincorporated association for all purposes
under and pursuant to the provision of the General Associations Law of the State
of New York. In the event of the incorporation of the Board of Managers pursuant
to the provisions of Section 2.19, the provisions of this Section 2.18 will no
longer be applicable to the Board of Managers.

 

Section 2.19     Incorporation of the Board of Managers. To the extent and in
the manner provided in the Condominium Act, the Board of Managers may by action
of the Board of Managers as provided in this Article 2, be incorporated under
the applicable statutes of the State of New York, provided that such
incorporation shall not diminish the obligations, rights and powers of the Board
of Managers under the Condominium Documents. In the event that the Board of
Managers so incorporates, it will have, to the extent permitted by Law, the
status conferred upon it under such statutes in addition to the status conferred
upon the Board of Managers under or pursuant to the provisions of the
Condominium Act. The certificate of incorporation and by-laws of any such
resulting corporation will conform as closely as practicable to the provisions
of the Declaration and these By-Laws and the provisions of the Declaration and
these By-Laws will control in the event of any inconsistency or conflict between
the provisions hereof and the provisions of such certificate of incorporation
and by-laws.

 

Article 3

 

Unit Owners

 

Section 3.1     Annual Meetings. The first annual meeting of the Unit Owners
shall be held on the date of the filing of the Declaration, at which the members
of the Board of Managers shall be designated in accordance with Section 2.1 of
these By-laws. Annual meetings of Unit Owners shall be held annually thereafter
within thirty (30) days of the anniversary of the recording of the Declaration.

 

Section 3.2     Place of Meetings. Meetings of the Unit Owners shall be held at
the principal office of the Condominium or at such other suitable place in the
Borough of Manhattan, New York City, convenient to the Unit Owners as may be
designated by the Board of Managers.

 

Section 3.3     Special Meetings. It shall be the duty of the President to call
a special meeting of the Unit Owners upon proper notice if so directed by
resolution of the Board of Managers or upon the request of Unit Owners
representing at least 51% of the Common Interest signed and presented to the
Secretary. The notice of any special meeting shall state the time and place of
such meeting and the purpose thereof. No business shall be transacted at a
special meeting except as stated in the notice.

 

- 14 -

 

 

Section 3.4     Notice of Meetings. It shall be the duty of the Secretary to
mail a notice of each annual or special meeting of the Unit Owners, at least ten
but not more than forty days prior to such meeting, stating the purpose thereof
as well as the time and place where it is to be held, to each Unit Owner of
record, at the Building or at such other address as such Unit Owner shall have
designated by notice in writing to the Secretary. If the purpose of any meeting
shall be to act upon a proposed amendment to the Declaration or to these
By-Laws, to the extent Unit Owner approval of the same is required, the notice
of meeting shall be mailed at least thirty (30) days prior to such meeting to
each Unit Owner and their Permitted Mortgagee(s) (as defined in Section 14.4(a)
hereof) and to each Declarant Net Lessee and shall be accompanied by a copy of
the text of the proposed amendment. The mailing of a notice of meeting in the
manner

provided in this Section shall be considered service of notice.

 

Section 3.5     Adjournment of Meetings. If any meeting of Unit Owners cannot be
held because a quorum is not present, any Unit owner who is present at such
meeting, either in person or by proxy, may adjourn the meeting to a time not
less than forty-eight (48) hours from the time the original meeting was called
upon notice to all Unit Owners.

 

Section 3.6     Order of Business. The order of business at all meetings of the
Unit Owners shall be as follows:

 

(a)Roll call and call to order.

 

(b)Proof of notice of meeting.

 

(c)Reading of minutes of preceding meeting.

 

(d)Reports of officers.

 

(e)Report of Board of Managers.

 

(f) Reports of committees.

 

(g)Election of inspectors of election (when so required).

 

(h)Election of members of the Board of Managers (when so required).

 

(i)Unfinished business.

 

(j) New business.

 

Section 3.7     Unit Owner; Person. As used in the Condominium Documents, “Unit
Owner” shall mean the record owner, whether such record owner is one or more
Persons, of a Unit, from time to time, provided that if the rights of Declarant
as a Unit Owner shall be deemed to have been assigned to a Declarant Net Lessee
pursuant to Section 2.3.1 hereof then the term “Unit Owner” shall be deemed to
refer to the Declarant Net Lessee. All references to a Unit Owner shall be
deemed to include such Unit Owner’s successors and assigns. Every Unit Owner
shall be treated for all purposes as a single owner, irrespective of whether
such ownership is joint, in common, or by a tenancy by the entirety. As used in
the Condominium Documents, “Person” shall mean any individual, corporation,
partnership, limited liability company, trust, unincorporated association,
governmental authority or other legal entity.

 

- 15 -

 

 

Section 3.8     Voting. Each Unit Owner in Good Standing, or some person
designated by such Unit Owner to act as proxy on his or their behalf and who
need not be an owner, shall be entitled to cast the vote appurtenant to such
Unit at all meetings of Unit Owners. The designation of any such proxy shall be
made in writing to the Secretary, and shall be revocable at any time by written
notice to the Secretary by the owner or owners so designating. A fiduciary shall
be the voting member with respect to any Unit owned in a fiduciary capacity.
Each Unit Owner shall have a vote commensurate with its proportionate Common
Interest and any and all references to a “majority” of Unit Owners shall in all
instances mean a majority determined in accordance with such Unit Owners’
respective Common Interest. If more than one Person owns a particular Unit, such
Persons shall vote jointly at all Unit Owners meetings. Failing such a joint
vote, the concurrence of such Persons shall be conclusively presumed if any one
of them purports to vote in respect of such Unit, unless and until a protest of
such vote is made by any other such Persons to the Board of Managers. From and
after the day such protest is made until the dispute with respect thereto is
resolved to the satisfaction of the Board of Managers, no such vote shall be
deemed to have been cast; provided, however, that (i) for the limited purpose of
determining whether a quorum exists at any meeting of the Unit Owners, such Unit
Owner shall be deemed to present in person; and (ii) such protest shall not
nullify any vote or action taken by such Unit Owner prior to such protest being
made. “Unit Owner in Good Standing” means as of any given date, a Unit Owner (or
ground lessee, as applicable) with respect to which or whom no monetary event of
default under the Condominium Documents has occurred and is continuing at the
time in question after any required notice and beyond all applicable cure
periods. Whether or not so expressed, each reference in the Condominium
Documents to a required vote of the Unit Owners, all such references shall mean
the required proportionate vote of Unit Owners in Good Standing. If any Unit is
owned by Declarant but subject to a Declarant Net Lease, the Declarant Net
Lessee, and not Declarant or a Declarant Net Lessor, shall have the right to
vote the Common Interest of such Unit to request a meeting under Section 3.3
hereof, to constitute a quorum under Section 3.9 hereof, and to vote such Common
Interest at any meeting of Unit Owners. Following notice by Declarant or
Declarant Net Lessor to the Board of Managers that an Event of Default has
occurred under a Declarant Net Lease, the Declarant Net Lessee under such
Declarant Net Lease may not thereafter exercise such rights, until further
written notice is provided from Declarant or the Declarant Net Lessor to the
Board of Managers that such voting rights and rights under Section 3.9 hereof
have been reinstated.

 

Section 3.9     Quorum of Unit Owners. At all meetings of the Unit Owners, a
majority (measured for all purposes by Common Interest) of the Unit Owners shall
constitute a quorum for the transaction of business. Decisions of the Unit
Owners, unless otherwise provided in the Condominium Documents, shall be made by
the vote of a majority of the Unit Owners, measured by Common Interest. If at
any meeting of the Unit Owners there shall be less than a quorum present, a
majority of those present (in person or by proxy) may adjourn the meeting from
time to time on notice to all Unit Owners. At any such adjourned meeting at
which a quorum is present, any business which might have been transacted at the
meeting originally called may be transacted without further notice. Any action
required or permitted to be taken by the Unit Owners may be taken without a
meeting if the Unit Owners consent in writing to the adoption of a resolution
authorizing such action and the writing or writings are filed with the records
of the Condominium.

 

- 16 -

 

 

Article 4

 

Officers

 

Section 4.1     Designation. The principal officers of the Condominium shall be
the President, the Vice President, the Secretary and the Treasurer, all of whom
shall be elected by the Board of Managers. The Board of Managers may appoint an
assistant treasurer, an assistant secretary, and such other officers as in its
judgment may be necessary.

 

Section 4.2     Election of Officers. The officers of the Condominium shall be
elected annually by the Board of Managers at the organization meeting of each
new Board of Managers and shall hold office at the pleasure of the Board of
Managers.

 

Section 4.3     Resignation and Removal of Officers. An officer of the Board of
Managers may resign at any time by written notice delivered or sent by certified
mail, return receipt requested, to the Board of Managers. Such resignation shall
take effect at the time specified therein and, unless specifically requested in
such notice, acceptance of such resignation shall not be necessary to make it
effective. A successor officer may be appointed by the Unit Owner that appointed
the resigning officer for the resigning officer’s remaining term.

 

Section 4.4     President. The President shall be the chief executive officer of
the Condominium, shall be a member of the Board of Managers and shall preside at
all meetings of the Unit Owners and the Board of Managers. The President shall
have all of the general powers and duties which are incident to the office of
president of a stock corporation organized under the Business Corporation Law of
the State of New York.

 

Section 4.5     Vice President. The Vice President shall take the place of the
President and perform the duties of the President whenever the President shall
be absent or unable to act. If neither the President nor the Vice President is
able to act, the Board of Managers shall appoint some other member of the Board
of Managers to act in the place of the President and the Vice President, on an
interim basis. The Vice President shall also perform such other duties as shall
from time to time be imposed upon the Vice President by the Board of Managers or
by the President.

 

Section 4.6     Secretary. The Secretary shall keep the minutes of all meetings
of the Unit Owners and of the Board of Managers. The Secretary shall have charge
of such books and papers as the Board of Managers may direct and shall, in
general, perform all the duties incident to the office of secretary of a stock
corporation organized under the Business Corporation Law of the State of New
York.

 

Section 4.7     Treasurer. The Treasurer shall have the responsibility for
Condominium funds and securities and shall be responsible for keeping full and
accurate financial records and books of account showing all receipts and
disbursements, and for the preparation of all required financial data. the
Treasurer shall be responsible for the deposit of all moneys and other valuable
effects in the name of the Board of Managers (or the managing agent appointed by
the Board of Managers), in such depositories as may from time to time be
designated by the Board of Managers, and the Treasurer shall, in general,
perform all the duties incident to the office of treasurer of a stock
corporation organized under the Business Corporation Law of the State of New
York.

 

- 17 -

 

 

Section 4.8     Agreements, Contracts, Deeds, Check, etc. All agreements,
contracts, deeds, leases, notices, checks and other instruments of the
Condominium shall be executed by such officers of the Condominium or by such
other person or persons as may be designated by the Board of Managers; and any
of such functions may be delegated by the Board of Managers to the managing
agent of the Condominium. The managing agent of the condominium is hereby
authorized to issue in the name of the Board of Managers notices of default in
respect of any failure to pay Common Charges (or any amount payable as Common
Charges) as and when due in accordance with the terms of the Condominium
Documents.

 

Section 4.9     Compensation of Officers. No officer shall receive any
compensation from the Condominium for acting as such.

 

Article 5

 

Notices

 

Section 5.1     Notices. Except as otherwise expressly provided in the
Declaration or these By-Laws, all requests, notices, reports, demands, approvals
and other communications required or desired to be given pursuant to the
Declaration and/or the By-Laws shall be in writing and shall be delivered: (a)
if to the Board of Managers, in person or sent to the principal office of the
Board of Managers or to such other address as the Board of Managers may
designate from time to time, by notice in writing to all Unit Owners, with a
duplicate sent to the Managing Agent, if any; (b) if to a Unit Owner, in person
or sent to the Unit Owner at the Building, or to such other address as the Unit
Owner may designate from time to time, by notice in writing to all Unit Owners
and the Board of Managers; and (c) if to a member of the Board, to the address
of such member as shall be specified in the written designation thereof by such
individual, or to such other address as may have been designated by such member
from time to time in writing to the Secretary of the Board and to the other
members of the Board; and (d) if to the Permitted Mortgagees, Declarant Net
Lessees or Declarant, either delivered in person or sent to their respective
addresses, as designated by them from time to time in writing to the Board of
Managers. A copy of any notice to a Declarant Net Lessee, in its capacity as a
Declarant Net Lessee, will be delivered to Declarant and to any Declarant Net
Lessor of which the Board of Managers has notice. All notices delivered in
person (to the extent permitted herein) shall be deemed to have been given when
delivered in person. Unless other means of giving certain notices are
specifically required or permitted pursuant to the Condominium Documents, all
notices which are “sent” shall be sent either (x) by registered or certified
mail, return receipt requested, and shall be deemed to have been given three (3)
business days after deposit in a depository maintained by the U.S. Postal
Service in a postage prepaid sealed wrapper or (y) by nationally recognized
overnight courier service and shall be deemed to have been given the first
business day (for domestic delivery) and the third business day (for
international delivery), after deposit with an overnight courier service,
provided that notices of change of address shall in all events be deemed to have
been given when received.

 

- 18 -

 

 

Section 5.2     Waiver of Service of Notice; Consent to Other Notices. Whenever
any notice is required to be given by applicable Laws or the Condominium
Documents, a waiver thereof in writing, signed by the Person or Persons entitled
to such notice, whether before or after the time stated therein, shall be deemed
effective as a waiver thereof and no such notice shall be required.
Additionally, any Person may consent (with respect to notices given to it) to
additional means of service including, without limitation, transmission by
facsimile or electronic means. Such consent, if given, shall in all events be in
writing and given and treated as if the same were a change of address (as
described in Section 5.1 above). With respect to notices given by facsimile, the
transmission shall be to a telephone number designated for such purpose. Notices
sent by facsimile shall be deemed to have been given upon receipt by the sender
of a signal from the equipment of the Person served confirming that the
transmission was received. A Person may change or rescind a facsimile telephone
number by giving notice thereof to the Board of Managers and each Unit Owner.
With respect to notices given by electronic transmission (e.g., e-mail), the
transmission shall be in a manner authorized by the Person consenting to such
transmission. The foregoing provisions of this Section are intended to
facilitate additional means of notification and shall not be construed to permit
any Person to refuse receipt of any notices given in any of the manners
specified in Section 5.1.

 

Section 5.3     Record of Addresses. The Board of Managers shall keep and
maintain correct, current and complete records containing the names and
addresses of all members of the Board (and their proxies, if any), Unit Owners,
Declarant Net Lessors (so long as any Declarant Net Lease remains in effect) any
Permitted Mortgagees of which the Board of Managers has duly been given notice
by a Unit Owner in accordance with Section 14.8(b) hereof, and any Declarant Net
Lessees of which the Board of Managers has duly been given notice by such
Declarant Net Lessee pursuant to Section 14.9(c) hereof. The foregoing records
shall be in written form or in any other form capable of being converted into
written form within a reasonable time. Any member of the Board of Managers, Unit
Owner, Permitted Mortgagee, Declarant Net Lessee, or Declarant Net Lessor (so
long as any Declarant Net Lease remains in effect) shall have the right to
examine in person or by agent or attorney, during usual business hours on
business days, such records and, at such Person’s expense, to make extracts or
copies therefrom (including electronic copies to the extent such records are in
electronic form) for any purpose reasonably related to such Person’s interest in
the Condominium.

 

- 19 -

 

 

Article 6

 

Operation of the Property

 

Section 6.1      Determination of Common Expenses and Fixing of Common Charges.

 

(a)          The Board of Managers shall from time to time, and at least
annually, prepare an operating budget and, if appropriate, a capital budget for
the operation of the Common Elements, determine the amount of the charges
(“Common Charges”) payable by the Unit Owners to meet the costs and expenses
incurred by the Board of Managers in connection with the operation, care, upkeep
(including, without limitation, obligations under the applicable provisions of
the Underlying Agreements) and Maintenance of, and the making of Alterations to,
and Repairs of, the Common Elements in such manner that the Building is
maintained as a high-quality mixed-use project (all such costs and expenses,
together with all other items which are provided for in these By-Laws and the
Declaration to be Common Expenses, the “Common Expenses”). The Common Expenses
shall be allocated to the Unit Owners in accordance with their respective Common
Interests except as otherwise set forth in the allocation schedule annexed
hereto as Schedule 1 (the “Allocation Schedule”), or as otherwise specifically
provided in this Article 6. The Board of Managers shall have the right, from
time to time, but at least once every year to review and revise, if determined
necessary, the Allocation Schedule due to changes in circumstances, including,
but not limited to, a change in the Common Interest of a Unit, a change in the
usage by a Unit Owner of a line item set forth in the Allocation Schedule,
provided that the Board of Managers may not change the Allocation Schedule with
respect to any Unit Owner without the consent of such Unit Owner. The Common
Expenses shall include, among other things, (i) the cost of all insurance
premiums on all policies of insurance required to be or which have been obtained
by the Board of Managers pursuant to the provisions of Article 12 hereof; and
(ii) may also include such amounts as the Board of Managers may deem proper for
the operation and Maintenance of the Common Elements, including, without
limitation, an amount for working capital, for a general operating reserve, for
a reserve fund for replacements, and to make up any deficit in the Common
Expenses for any prior year. Expenditures may be made only pursuant to a budget
approved by the Board of Managers (unless the Board of Managers agrees otherwise
by appropriate vote) except for expenditures: (i) which must be made by reason
of an Emergency; or (ii) required by Law, Insurance Requirements, or the
applicable provisions of the Underlying Agreements. The Board of Managers shall
advise the Unit Owners, promptly, in writing, of the amount of Common Charges
payable by each of them, respectively, as determined by the Board of Managers,
as aforesaid, and shall furnish copies of each budget on which the Common
Charges and Common Expenses are based, to the Unit Owners (and their respective
Permitted Mortgagees if required) and the Declarant Net Lessees.

 

(b)          The budget for the first fiscal year of the Condominium has been
agreed to among the intended initial Unit Owners (or in the case of any Unit
owned by Declarant, by the Declarant Net Lessee of such Unit), an abstract of
which is annexed hereto as Schedule 2.1 In the event that a budget is not
adopted by the Board of Managers as and when required, then, until such
adoption, the budget in effect for the then concluding (or concluded) fiscal
year, increased by (i) anticipated expenditures for applicable Mandatory Costs
and (ii) the CPI Increase Factor, shall remain in effect (such budget, adjusted
as aforesaid, a “Carryover Budget”). As used herein, “Mandatory Costs” means all
costs attributable to insurance coverage the Board of Managers is required to
obtain and maintain under Article 12 hereof; costs under previously executed
multi-year contracts with third-parties; taxes and other governmental charges;
utilities; compliance with Laws, Insurance Requirements, and the applicable
provisions of the Underlying Agreements; amounts payable to the Managing Agent
under the terms of its management agreement; actions that the Board is required
to take under the Condominium Documents; and all existing contractual
requirements; and “CPI Increase Factor” is as defined in Section 20.7 hereof.

 



 

1To be annexed at time Condominium is formed.

 

- 20 -

 

 

(c)         The Board of Managers may, at its sole discretion, from time to time
increase or decrease the amount of Common Charges allocated to the Units and
payable by the Unit Owners, and may modify its prior determination of the Common
Expenses for any fiscal year so as to increase or decrease the amount of Common
Charges payable for such fiscal year or portion thereof; however, no such
revised determination of Common Expenses shall have a retroactive effect on the
amount of Common Charges payable by Unit Owners for any period prior to the date
of such new determination. A prior period’s deficit may be included in Common
Charges for a subsequent period or paid from a Condominium Special Assessment
levied against the Unit Owners.

 

(d)         In addition to the foregoing duty to determine the amount of and
assess Common Charges, the Board of Managers shall have the right to levy
Condominium Special Assessments to meet the Common Expenses. All Condominium
Special Assessments shall be levied against all Unit Owners either (i) in
proportion to their respective Common Interests, or (ii) in accordance with the
Allocation Schedule if such Condominium Special Assessment specifically relates
to any particular category on the Allocation Schedule. The Board of Managers
shall have all rights and remedies for the collection of Condominium Special
Assessments as are provided herein for the collection of Common Charges.

 

(e)         As used in the Condominium Documents:

 

(i)          “Office Units” means, collectively, Office Unit 1, Office Unit 2A,
Office Unit 2B and Office Unit 3 (and any subdivisions thereof).

 

(ii)         “Office Unit Owners” means, collectively, the Unit Owners of the
Office Units.

 

(iii)        “Office Unit Proportionate Share” means, at any given time, the
respective Proportionate Share of the Unit Owners of Office Unit 1, Office Unit
2A, Office Unit 2B and Office Unit 3 (and any subdivisions thereof) calculated
as follows: The Office Unit Proportionate Share of Office Unit 1 (and any
subdivisions thereof) shall be a fraction, the numerator of which is the Common
Interest (as defined in Section 9 of the Declaration and shown on Exhibit B to
the Declaration) of Office Unit 1 and the denominator of which is the aggregate
Common Interest of Office Unit 1, Office Unit 2A, Office Unit 2B and Office Unit
3 (and any subdivisions thereof). The Office Unit Proportionate Share of Office
Unit 2A (and any subdivisions thereof) shall be a fraction, the numerator of
which is the Common Interest of Office Unit 2A (and any subdivisions thereof)
and the denominator of which is the aggregate Common Interest of Office Unit 1,
Office Unit 2A, Office Unit 2B and Office Unit 3 (and any subdivisions thereof).
The Office Unit Proportionate Share of Office Unit 2B (and any subdivisions
thereof) shall be a fraction, the numerator of which is the Common Interest of
Office Unit 2B (and any subdivisions thereof) and the denominator of which is
the aggregate Common Interest of Office Unit 1, Office Unit 2A, Office Unit 2B
and Office Unit 3 (and any subdivisions thereof). The Office Unit Proportionate
Share of Office Unit 3 (and any subdivisions thereof) shall be a fraction, the
numerator of which is the Common Interest of Office Unit 3 (and any subdivisions
thereof) and the denominator of which is the aggregate Common Interest of Office
Unit 1, Office Unit 2A, Office Unit 2B and Office Unit 3 (and any subdivisions
thereof).

 

- 21 -

 

 

(iv)        “Office Unit 2A Shared Facilities Proportionate Share” means, at any
given time (A) if Office Unit 2A (but not Office Unit 2B) is then owned by Coach
or a Coach Affiliate, 0%, (B) if Office Unit 2B (but not Office Unit 2A) is then
owned by Coach or a Coach Affiliate, a fraction, the numerator of which is the
gross square footage in Office Unit 2A and the denominator of which is the total
gross square footage in Office Unit 2A and Office Unit 3 (and any subdivisions
thereof), (C) if both Office Unit 2A and Office Unit 2B are then owned by Coach
or a Coach Affiliate, 0%, and (D) if neither Office Unit 2A nor Office Unit 2B
are then owned by Coach or a Coach Affiliate, a fraction, the numerator of which
is the gross square footage in Office Unit 2A(and any subdivisions thereof), and
the denominator of which is the total gross square footage in Office Unit 2A,
Office Unit 2B and Office Unit 3 (and any subdivisions thereof).

 

(v)         “Office Unit 2B Shared Facilities Proportionate Share” means, at any
given time (A) if Office Unit 2A (but not Office Unit 2B) is then owned by Coach
or a Coach Affiliate, a fraction, the numerator of which is the gross square
footage in Office Unit 2B and the denominator of which is the total gross square
footage in Office Unit 2B and Office Unit 3 (and any subdivisions thereof), (B)
if Office Unit 2B (but not Office Unit 2A) is then owned by Coach or a Coach
Affiliate, 0%, (C) if both Office Unit 2A and Office Unit 2B are then owned by
Coach or a Coach Affiliate, 0%, and (D) if neither Office Unit 2A nor Office
Unit 2B is then owned by Coach or a Coach Affiliate, a fraction, the numerator
of which is the gross square footage in Office Unit 2B, and the denominator of
which is the total gross square footage in Office Unit 2A, Office Unit 2B and
Office Unit 3 (and any subdivisions thereof).

 

(vi)        “Office Unit 3 Shared Facilities Proportionate Share” means, at any
given time (A) if Office Unit 2A (but not Office Unit 2B) is then owned by Coach
or a Coach Affiliate, a fraction, the numerator of which is the gross square
footage in Office Unit 3(and any subdivisions thereof), and the denominator of
which is the total gross square footage in Office Unit 2B and Office Unit 3, (B)
if Office Unit 2B (but not Office Unit 2A) is then owned by Coach or a Coach
Affiliate, a fraction, the numerator of which is the gross square footage in
Office Unit 3 and the denominator of which is the total gross square footage in
Office Unit 2A and Office Unit 3 (and any subdivisions thereof), (C) if both
Office Unit 2A and Office Unit 2B are then owned by Coach or a Coach Affiliate,
100%, and (D) if neither Office Unit 2A nor Office Unit 2B is then owned by
Coach or a Coach Affiliate, a fraction, the numerator of which is the gross
square footage in Office Unit 3 (and any subdivisions thereof), and the
denominator of which is the total gross square footage in Office Unit 2A, Office
Unit 2B and Office Unit 3 (and any subdivisions thereof).

 

(vii)       “Shared Facilities” shall mean, collectively, (A) the Office Unit 3
Mid Rise Passenger Elevators, (B) the Office Unit 3 Service Elevator, (C) the
Office Unit 3 Lobby, (D) the Office Unit 3 Lobby Escalators, and (E) the Office
Unit 3 Messenger Center/Mail Room.

 

- 22 -

 

 

(viii)      “Façade Contact Area” means, at any given time, the respective
square footage of exterior glass located adjacent to Office Unit 1, Office Unit
2A, Office Unit 2B, and Office Unit 3, but excluding exterior glass located in
the Office Unit 1 Atrium. As of the date hereof, the respective square footage
of exterior glass located adjacent to (A) Office Unit 1 (excluding the exterior
glass located in the Office Unit 1 Atrium) is square feet, (B) Office Unit 2A
is________ square feet, (C) Office Unit 2B is square feet, and Office Unit 3 is
______ square feet.2

 

(ix)         “Central Plant” has the meaning set forth in Section 6.10(a)

hereof.

 

(f)          Notwithstanding the provisions of Section 6.1(a) hereof:

 

(i)          Costs incurred by the Board of Managers with respect to the
Maintenance, operation, Repair and replacement of the Central Plant shall be
allocated and billed by the Board of Managers to the Office Unit Owners in
accordance with their respective Office Unit Proportionate Shares.

 

(ii)         Except as otherwise specifically provided in Section 6.1(g) hereof,
costs incurred by the Board of Managers with respect to the Maintenance,
operation, (including, without limitation, utilities) Repair and replacement of
the GCE Service Elevator, after deducting any GCE Service Elevator Usage Charges
(as defined in Section 6.8(d) hereof) received by the Board of Managers, shall
be allocated and billed by the Board of Managers solely to the Office Unit
Owners in accordance with their respective Office Unit Proportionate Share.

 

(iii)        Except as otherwise specifically provided in Section 6.1(g) hereof,
costs incurred by the Board of Managers with respect to the Maintenance,
operation (including, without limitation, utilities and security costs), Repair
and replacement of the General Common Lobby and the ADA Lobby Elevator shall be
allocated and billed by the Board of Managers solely to the Office Unit Owners
in accordance with their respective Office Unit Proportionate Shares.

 

(iv)        Costs incurred by the Unit Owner of Office Unit 3 with respect to
the Maintenance, operation, Repair and replacement of the Shared Facilities
shall be allocated solely to the Unit Owners of Office Unit 2A, Office Unit 2B
and Office Unit 3 in accordance with their respective Shared Facilities
Proportionate Shares, as set forth in Section 6.1(e)(iv) through ((vi) hereof.
The Unit Owner of Office Unit 3 shall invoice the Unit Owners of Office Unit 2A
and Office Unit 2B, as applicable, for their respective Shared Facilities
Proportionate Share of such costs, which invoices shall be accompanied by
reasonable supporting documentation of such costs, and the Unit Owners of Office
Units 2A and Office Unit 2B shall reimburse the Unit Owner of Office Unit 3
within thirty (30) days of receipt of such bill, for their respective Shared
Facilities Proportionate Share. In the event that the Unit Owner of Office Unit
2A or Office Unit 2B fails to reimburse such costs within such thirty (30) day
period, the Unit Owner of Office Unit 3 shall be entitled to interest on such
costs at the Default Rate, together with all rights at equity and at law.

 



 

 2 To be measured following construction and the blanks to be filled in before
the Condominium Declaration is signed.

 

- 23 -

 

 

(v)         The Board of Managers shall wash and clean all exterior glass in the
Building other than retail storefronts and the Office Unit 1 Atrium, and the
cost thereof shall be allocated between the Unit Owners of the Office Units in
accordance with their respective Façade Contact Areas.

 

(g)          For such time period as either the Destination Retail Access Unit
or the Ancillary Unit is used for office purposes, then the Board of Managers
shall allocate and bill to the Office Unit Owners and the Unit Owner of the
Destination Retail Access Unit and/or the Ancillary Unit (as applicable), as to
costs incurred by the Board of Managers which, pursuant to the Condominium
Documents, are allocable only to the Office Unit Owners, an amount equal to a
fraction, the numerator of which is the Unit Owner’s Common Interest and the
denominator of which is the aggregate Common Interests of the Office Units and
the Destination Retail Access Unit and/or the Ancillary Unit (as applicable).

 

Section 6.2     Payment of Common Charges. (a) Unit Owners shall be obligated to
pay the Common Charges assessed by the Board of Managers at such time or times
as the Board of Managers shall determine, but in no event more frequently than
one time per month.

 

(b)          Except as otherwise provided in Section 6.2(c) hereof, no Unit
Owner shall be liable for the payment of any part of the Common Charges, any
Condominium Special Assessment or other assessment assessed against such Unit
Owner’s Unit accruing subsequent to the effective date of a sale or other
conveyance by such Unit Owner (made in accordance with these By Laws) of such
Unit together with its appurtenant Common Interest.

 

(c)          A purchaser of a Unit shall be liable for the payment of Common
Charges, any Condominium Special Assessments and any other assessments accrued
and unpaid against such Unit prior to the acquisition by such purchaser of such
Unit. Without limiting the foregoing, in the event of a foreclosure sale of a
Unit by a Permitted Mortgagee, a deed in lieu of foreclosure or other remedy
elected by such Permitted Mortgagee, the owner of such Unit prior to the
foreclosure sale or deed in lieu of foreclosure shall remain liable for the
payment of all unpaid Common Charges, Condominium Special Assessments and other
assessments, which accrued prior to such sale.

 

Section 6.3     Default in Payment of Common Charges; Board Lien; Other
Remedies.

 

(a)          The Board of Managers shall take prompt action to collect any
Common Charges which remain unpaid following notice and the expiration of
applicable grace periods, including, without limitation, the institution of such
actions and the recovery of interest, late charges and expenses as are provided
in this Article 6.

 

- 24 -

 

 

(b)          The Board of Managers shall have a lien (the “Board Lien”) for all
unpaid Common Charges, Condominium Special Assessments, other sums payable as if
part of Common Charges or amounts otherwise due to the Board of Managers
(together with interest thereon as provided in this Section) from a delinquent
Unit Owner. Such lien shall be superior to any mortgage liens of record
encumbering such Unit and otherwise subordinate only to liens for real estate
taxes and other assessments by taxing authorities on any such Units. Without
limiting any of the foregoing, the Board of Managers may: (w) bring an action to
foreclose the Board Lien in accordance with Section 339-aa of the Real Property
Law of the State of New York; (x) purchase the interest of the owner of such
Unit at a foreclosure sale resulting from any such action; (y) proceed by
appropriate judicial proceedings to enforce the specific performance or
observance by the defaulting Unit Owner of the applicable provisions of the
Condominium Documents from which a monetary event of default arose; or (z)
exercise any other remedy available at law or in equity; however, in the event
the net proceeds received on a foreclosure sale are insufficient to satisfy the
defaulting Unit Owner’s obligations, there shall be no further cause of action
against such Unit Owner with respect to such deficit. Each of the remedies
herein described as well as any other remedy available at law or in equity may
be exercised concurrently or sequentially. Any Permitted Mortgagee or Declarant
Net Lessee may bid in a foreclosure sale of any Unit.

 

(c)          The Board of Managers shall not record any notice of any Board Lien
prior to the date on which all applicable notice and grace periods (including
cure periods to which any Permitted Mortgagee may be entitled) in respect of the
default(s) giving rise to the Board Lien have expired. The Board Lien shall be
effective from and after the time of recording in the public records of New York
County of a claim of lien stating the description of the Unit, the name, if any,
and the address of the Unit, the City Register Filing Number (CRFN) of the
Declaration, the name of the record owner, the amount due and purpose of such
amount and the date when due. Subject to Section 6.1(d) hereof, such claim of
lien shall include only sums which are due and payable when the claim of lien is
recorded and shall be signed and verified by an officer or agent of the Board of
Managers. Upon full payment of all sums evidenced by the lien including, without
limitation, interest at the Default Rate, the party making payment shall be
entitled to a recordable satisfaction of lien to be recorded at its expense.
Liens for unpaid Common Charges may also be reduced to a personal money judgment
against the Unit Owner or may be foreclosed by suit brought in the name of the
Board of Managers or the Unit Owner asserting the lien in the same manner as a
contract or other action (and without waiving the lien securing the same). In
the event of the foreclosure of such lien, the Board of Managers shall have the
power to bid on the Unit at foreclosure sale and to acquire, hold, lease,
mortgage and convey such Unit. “Default Rate” shall mean a rate per annum equal
to the lesser of: (i) five (5) percentage points above the rate publicly
announced from time to time by Citibank N.A. (or its successor) in New York, New
York as its “prime rate”; and (ii) the maximum rate of interest permissible
under applicable Laws, if any, with respect to the applicable amount payable
hereunder.

 

(d)          The Board of Managers shall charge any delinquent Unit Owner: (i) a
late charge of $.04 for each dollar of such amounts which remain unpaid for more
than ten (10) days from their initial due date (although nothing herein shall be
deemed to extend the period within which such amounts are to be paid); (ii)
interest at the Default Rate on such unpaid amounts (exclusive of any “late
charges” theretofore collected on such amounts) computed from the due date
thereof to the date payment is actually received from the delinquent Unit Owner;
and (iii) if the Board of Managers institutes a suit or other proceeding to
collect sums due hereunder, all expenses, including, without limitation,
attorneys’ fees and expenses paid or incurred by the Board of Managers or by the
Managing Agent in any proceeding brought to collect such unpaid Common Charges
or in an action to foreclose a Board Lien with respect to such delinquent
Person’s Unit(s). All such late charges, interest, expenses and fees shall be
added to and shall constitute Common Charges payable by such Unit Owner (and the
Board Lien, as applicable, shall also secure the payment of such additional
sums).

 

- 25 -

 

 

Section 6.4     Notice of Default to Other Persons. The Board of Managers (a) if
requested in writing to do so by any Permitted Mortgagee, shall promptly notify
such Permitted Mortgagee, (b) if requested to do so by any Unit Owner, shall
promptly notify a tenant or subtenant of such Unit Owner and (c) each Declarant
Net Lessee, of any Common Charges which remain due and unpaid for twenty (20)
days after the due date therefore or any other default under the Condominium
Documents. Such Permitted Mortgagee, tenant or subtenant, or Declarant Net
Lessee shall have the right to cure any monetary default within thirty (30) days
after notice from the Board of Managers and with respect to any other defaults,
shall have such reasonable additional period of time to cure the default as may
be necessary, provided such Permitted Mortgagee, tenant or subtenant, or
Declarant Net Lessee commences to cure such default within thirty (30) days
after notice and diligently and with continuity prosecutes such cure to
completion.

 

Section 6.5     Foreclosure of Liens for Unpaid Common Charges. In any action
brought by the Board of Managers to foreclose a lien on a Unit because of unpaid
Common Charges, the Unit Owner shall be required to pay the reasonable rental
for use and occupancy of such Unit as well as the cost of services provided by
the Board of Managers or the Building to or for the use or benefit of such Unit
or such Unit Owner, as reasonably determined by the Board of Managers, and the
plaintiff in such foreclosure action shall be entitled to the appointment of a
receiver to collect the same. A suit to recover a money judgment for unpaid
Common Charges shall be maintainable without foreclosing or waiving the lien
securing the same.

 

Section 6.6     Statement of Common Charges and Assessments. The Board of
Managers (or the Managing Agent on its behalf) shall promptly provide any Unit
Owner and/or Permitted Mortgagee so requesting the same in writing, with a
written statement of all unpaid Common Charges and Condominium Special
Assessments (including late charges and interest) due from such Unit Owner.

 

Section 6.7     Expenses and Profits. No Unit Owner shall be exempt from
liability for payment of its Common Charges by virtue of waiver of the use or
enjoyment of any of the Common Elements or non-use thereof or by abandonment of
its Unit. Any person or entity which conveys its Unit in compliance with the
terms and conditions specified in the Condominium Documents shall be exempt from
Common Charges and any other liabilities thereafter accruing with respect to the
Unit so conveyed and its transferee shall be liable for Common Charges
thereafter accruing.

 

- 26 -

 

 

Section 6.8     Maintenance Obligations; Costs of Same.

 

(a)          General. Except as otherwise provided in the Declaration or these

 

By-Laws, all operation, care, upkeep, Maintenance, insurance, Repairs and
Alterations, painting and decorating, whether structural or non-structural,
ordinary or extraordinary, including, without limitation, with respect to
plumbing, heating, ventilating, electrical (including emergency power systems),
air-conditioning and telecommunications systems, fixtures, Equipment and
appliances (i) in or of any Unit (including any Exclusive Use Common Elements
that may be included therein, except to the extent otherwise provided in Section
2.2.1(a) hereof, but excluding any General Common Elements that may be located
therein, as and to the extent provided in these By-Laws) shall be made or
performed by such Unit Owner at its sole cost and expense; and (ii) in or of the
General Common Elements (including, without limitation, Building Systems) and
the Exclusive Use Common Elements (to the extent the same is expressly made the
obligation of the Board of Managers under the Condominium Documents) shall be
made or performed by the Board of Managers, and the cost and expense thereof
shall be charged as a Common Expense as and in the manner provided in these
By-Laws.

 

(b)          Exceptions. Notwithstanding the provisions of Section 6.8(a)
hereof:

 

(i)          Negligence; Fault. In the event and to the extent that any
operation, care, upkeep, Maintenance, Repair and Alteration, painting and
decorating, whether structural or non-structural, ordinary or extraordinary
(collectively, any “Necessary Work”), is required to be made or performed, or
any increase in insurance premiums is required to be paid, with respect to the
General Common Elements (or to the Exclusive Use Common Elements to the extent
the Repair or Maintenance of the same is the obligation of the Board of Managers
under the Condominium Documents) as a result of the negligence, misuse, neglect
or abuse of any Unit Owner or its occupants or permittees, the entire cost
thereof (the “Resulting Cost”) shall be borne entirely by such Unit Owner;
except in each case, to the extent that the Resulting Cost is covered by the
proceeds of any insurance actually maintained, or would have been so covered had
the insurance that was required to be maintained by the Board of Managers
pursuant to the provisions of these By-Laws actually been maintained by the
Board of Managers and appropriate waivers of subrogation are obtainable and have
been obtained.3 The Resulting Cost shall not be deemed covered by insurance
proceeds pursuant to the preceding sentence to the extent of any applicable
deductibles. The foregoing shall not give rise to any claim on the part of any
Person for consequential, special, exemplary or punitive damages.

 

(ii)         Extraordinary Items. In the event and to the extent that any
Necessary Work involves any structural, capital or extraordinary Repairs or
Alterations to an Exclusive Use Common Element, the entire cost thereof shall
(except as otherwise provided in Section 6(h) of the Declaration) be borne
entirely by the Unit Owner to which such Exclusive Use Common Elements are
appurtenant; except in each case, to the extent that such cost is covered by the
proceeds of any insurance actually maintained by the Board of Managers, or would
have been so covered had the insurance that was required to be maintained
pursuant to the provisions of these By-Laws actually been maintained by the
Board of Managers. Such cost shall not be deemed covered by insurance proceeds
pursuant to the preceding sentence to the extent of any applicable deductibles.

 



 



3 Insurance consultant to confirm.

 

- 27 -

 

 

(iii)        Cleaning of Storefront Windows. The exterior glass surfaces of all
retail storefronts shall be washed and cleaned regularly by the Retail Unit
Owner but in no event less than six (6) times a year, and the cost thereof shall
be borne solely by the Retail Unit Owner. The glass surfaces of the Office Unit
1 Atrium shall be washed and cleaned regularly by the Unit Owner of Office Unit
1, and the cost thereof shall be borne solely by the Unit Owner of Office Unit
1. All other exterior windows of the Building shall be washed and cleaned
regularly by the Board of Managers and the cost and expense thereof shall be a
Common Expense borne by the Office Unit Owners allocated and billed as set forth
in Section 6.1(f)(viii) hereof.

 

(iv)        Replacement of Windows. Any replacement of glass windows in a Unit,
to the extent the same constitutes part of the Common Elements, because of
breakage or otherwise, shall be made by the Board of Managers, and (to the
extent not reimbursed from insurance proceeds received by the Board of Managers)
charged to the Unit Owner whose Unit is enclosed by such window, except that the
Retail Unit Owner (or its Permitted User) shall, at its sole cost and expense,
be responsible for the replacement of glass in its storefront doors and windows.
The glass windows in the Office Unit 1 Atrium as part of Office Unit 1 and is
not a Common Element.

 

(v)         Incremental Costs. The Board of Managers shall only charge a Unit
Owner for any out-of-pocket costs actually incurred by the Board of Managers for
additional services (such as overtime air-conditioning) which have been
requested in writing by such Unit Owner.

 

(c)          Security. The Board of Managers shall provide security on a
Building-wide basis, and the cost thereof shall be a Common Expense borne by the
Unit Owners as set forth on the Allocation Schedule. If any Unit Owner or
Sub-Board (as defined in Section 9.3 hereof) requires additional security
services, it shall so notify the Board of Managers in writing, and the cost
thereof shall be borne entirely by such Unit Owner or Sub-Board.

 

(d)          GCE Service Elevator. The Board of Managers shall be responsible
for the operation, Maintenance and Repair of the GCE Service Elevator, may
establish, from time to time, a Workspeed system or other system for the use of
the GCE Service Elevator by the respective Unit Owners and their Permitted
Users, and may establish charges (“GCE Service Elevator Usage Charges”) for the
use of the GCE Service Elevator by the respective Office Unit Owners and their
Permitted Users.

 

(e)          Loading Dock. The Association shall be responsible for the
operation, Maintenance and Repair of the Loading Dock, will establish, from time
to time, a Loading Dock scheduling software system for the use of the Loading
Dock by the respective Unit Owners and their Permitted Users (the “Loading Dock
Procedures”), and will establish charges for the use of the Loading Dock by the
respective Unit Owners and their Permitted Users. All deliveries must be
scheduled by a Unit Owner with the Association in accordance with rules and
regulations established by the Association. To the extent that the Association
bills the Condominium or the Board of Managers for Loading Dock Charges under
the ERY FAPOA Declaration, the same shall be allocated to the Unit Owners as set
forth in Section 6.8(k) hereof.

 

- 28 -

 

 

(f)          Scaffolding. In the event a Unit Owner or the Board of Managers, as
may be applicable, needs to install scaffolding or a sidewalk bridge in
connection with its obligations and/or rights to operate, care, upkeep, Alter,
Maintain, Repair, paint and/or decorate the Units and/or Common Elements, as may
be applicable, and such scaffolding or sidewalk bridge will have to obstruct the
exterior façade appurtenant to another Unit Owner’s Unit and/or Exclusive Use
Common Elements, such affected Unit Owner shall be provided with advance prior
written notice (as hereinafter set forth) which notice shall provide the
estimated location of such scaffolding and/or sidewalk bridge and the estimated
duration of time that such scaffolding and/or sidewalk bridge must be
maintained. In addition, such scaffolding and/or sidewalk bridge shall, to the
full extent permitted by Law, be erected at a height and in such a manner so as
not to obstruct any signage of the affected Unit Owner. In the event that the
scaffolding and/or sidewalk bridge obstructs any signage such affected Unit
Owner shall have the right to install temporary signage on other parts of the
Building as reasonably determined by the Board of Managers, at the expense of
the Unit Owner erecting such scaffolding or, if the scaffolding is erected by
the Board of Managers, as a Common Expense allocable to all of the Unit Owners
in accordance with their respective Common Interests. All permitted scaffolding
and sidewalk bridges shall be for the minimum period of time necessary; all
repairs and other work requiring such scaffolding and/or sidewalk bridges shall
be completed diligently and promptly; the Unit Owner of any affected Unit shall
have not less than thirty (30) days prior notice of the erection of any
scaffolding and/or sidewalk bridge (except in the event of Emergency); and the
scaffolding and/or sidewalk bridges shall be removed as soon as permitted by
Law. No scaffolding and/or sidewalk bridge, except as required by Law, shall
interfere with access to any Unit and the Board of Managers and the Unit Owner
erecting such scaffolding and/or sidewalk bridge shall make reasonable efforts
to minimize inconvenience and disruption to any Unit Owner and its Permitted
Users. Any sidewalk bridge shall be at a minimum height of not less than 20 feet
above the sidewalk where possible.

 

(g)          Garbage Removal. The Board of Managers shall arrange for the
removal of garbage from the Units (or alternatively may require Unit Owners to
bring it to a designated compacter or trash room) and the cost thereof shall be
allocated among the Unit Owners in accordance with the Allocation Schedule.

 

(h)          Sidewalks. The Board of Managers shall be responsible for the
Maintenance, Repair, replacement and cleaning of sidewalks adjacent to the
Building at the Ground Floor Level, including, without limitation, the prompt
removal of snow and ice (but specifically excluding (i) any ramps, stoops, steps
or stairs from time to time leading from the sidewalk to an entrance of a Unit
which shall be part of such Unit and (ii) any sidewalk or similar area used
exclusively by a Unit Owner, for which such Unit Owner shall be solely
responsible to maintain), and the costs thereof shall be allocated and billed by
the Board of Managers to the Unit Owners in accordance with the Allocation
Schedule. Pursuant to the ERY FAPOA Declaration, the Association shall be
responsible for the Maintenance, Repair, replacement and cleaning of sidewalks
and similar areas adjacent to the Building at the Plaza Level including, without
limitation, the prompt removal of snow and ice, and the costs thereof as billed
by the Association to the Condominium shall be allocated among the Office Units
in accordance with their respective Office Unit Proportionate Shares and
included in Common Charges. No Unit Owner shall use or permit to be used the
sidewalk adjacent to its Unit or any other space outside of the Building (other
than its Exclusive Use Common Elements), other than for ingress and egress
purposes. In no event shall any portion of the sidewalks or any other space
outside of the Building be used for commercial business activities or for the
display of any promotional advertisements or items of similar nature, unless
approved by the Board of Managers or the Managing Agent.

 

- 29 -

 

 

(i)          Manner of Performing Maintenance and Repairs. All Maintenance and
Repairs by any Unit Owner shall be made in accordance with the provisions of
Article 8 hereof as if the references therein to Alterations were references to
Maintenance and Repairs. In the event that any Repairs to be made by any Unit
Owner (including, without limitation, to any of the Common Elements) would
affect the structure of the Building or the Building Systems, the same shall be
made in accordance with the then-current plans and specifications for the
Building which shall be made available by the Board of Managers at no cost,
except that if the Unit Owner making such Repairs desires to make changes from
such then-current plans and specifications in respect of the structure of the
Building or the Building Systems, such changes shall constitute Alterations to
be made subject to the provisions of Article 8 hereof.

 

(j)          Self-Help. Should any Unit Owner fail to Repair and Maintain its
Unit or Exclusive Use Common Elements, or to make replacements thereto or
restorations thereof, as required by the Declaration and these By-Laws, the
Board of Managers may do so at the expense of the applicable Unit Owner, and the
cost thereof shall be charged to such Unit Owner.

 

(k)          ERY FAPOA Declaration. Costs incurred by the Board of Managers
under the ERY FAPOA Declaration (including, without limitation, Association
Charges and Special Assessments, as therein defined) shall be allocated and
billed by the Board of Managers to and shall be payable by the Unit Owners as
Common Charges in accordance with their respective Common Interests, except as
otherwise specifically set forth in the Allocation Schedule, provided that any
costs payable by the Board of Managers to the Association incurred with respect
to the Loading Dock shall be allocated by the Board of Managers to the Unit
Owners based upon their respective relative use of the Loading Dock by such Unit
Owners during the applicable period for which such costs are incurred.

 

(1)         Master Declaration. Costs incurred by the Board of Managers under
the Master Declaration shall be allocated and billed by the Board of Managers to
the Unit Owners in accordance with the Allocation Schedule.

 

(m)        Base Building Messenger Center/Mail Room. The Board of Managers shall
be responsible for the operation, Maintenance and Repair of the Base Building
Messenger Center/Mail Room. Except as specifically set forth in Section 6.1(g)
hereof, the cost thereof shall be allocated and billed by the Board of Managers
as provided in the Allocation Schedule.

 

(n)         Building Exterior Lighting System. The Board of Managers shall be
responsible for the operation, Maintenance and Repair of the Building Exterior
Lighting System, and the cost thereof shall be allocated and billed by the Board
of Managers solely to the Office Unit Owners in accordance with their respective
Office Unit Proportionate Share, as set forth in the Allocation Schedule.

 

- 30 -

 

 

Section 6.9     Cooperation. All Unit Owners shall cause their respective
employees, and the employees of their respective managing agents, in the event
of an Emergency, to assist the employees of whichever Unit Owner is responsible
for making appropriate Repairs or implementing necessary safety measures.

 

Section 6.10   Utility Services; Water Charges; Sewer Rents.

 

(a)          Electricity. Electricity service for the Building will be provided
by Consolidated Edison Company of New York, Inc. (“Con Ed”) or other such
utility company/ies or supplier(s) from time to time serving the Property and
distributed to each Unit. Electricity servicing the General Common Elements
shall be metered through one or more meters for the Building, and the cost
thereof will be a Common Expense allocated among the Unit Owners in accordance
with the Allocation Schedule. Electricity servicing Units or Exclusive Use
Common Elements, and equipment of such Unit Owner and owners, tenants and other
occupants of Units or portions thereof shall at all times be separately metered
or submetered through Building meters, and the cost thereof shall paid directly
to the utility company supplying electricity by the owner or tenants or
occupants of the applicable Units or paid by the Board of Managers and billed to
the applicable Unit Owner as Common Charges, as may be applicable. Electricity
servicing the principal facilities, systems and equipment for producing and/or
distributing hot and condenser water used to heat or cool portions of the
Building (the “Central Plant”) shall at all times be separately metered, and the
cost thereof shall be allocated and billed by the Board of Managers to the Unit
Owners in accordance with their respective Common Interests or as otherwise
provided in Section 6.10(d) hereof.

 

(b)          Gas. for the Building will be supplied by Con Ed or other utility
company/ies or supplier(s) from time to time serving the Property and directly
metered (through one or more separate direct meters) to each Unit or portion
thereof requiring gas service from time to time. Each Unit Owner having or
arranging to have gas service supplied and metered directly to all or any
portion of its Unit shall pay the cost of such gas service directly to the
applicable utility company or supplier and the Board of Managers shall not be
obligated to pay any part of any cost required for such direct gas service. The
cost of gas used by the Central Plant shall at all times be separately metered,
and the cost thereof shall be allocated and billed by the Board of Managers to
the Unit Owners in accordance with their respective Common Interests or as
otherwise provided in Section 6.10(d) hereof.

 

(c)          Domestic Water; Sewer Rents. Domestic water and sewer services for
the Building shall be supplied by The City of New York or other utility
servicing the Property. Except to the extent any Unit Owner is billed directly
therefor by the City Collector, the Board of Managers shall measure the actual
usage of domestic water by each Unit Owner with respect to its Unit (and any
Exclusive Use Common Elements) and water used by the Central Plant through one
or more meters or submeters (or if the same is not practicable, by survey or
such other reasonable method as the Board of Managers shall determine), and each
Unit Owner (and the Unit Owners, in accordance with their respective Common
Interests or as otherwise provided in Section 6.10(d) hereof, as to the Central
Plant) shall be required to make payment therefor to the Board of Managers,
which shall be responsible for paying the City or other utility supplying such
services. Sewer usage will not be separately submetered and the cost thereof or
rents therefor will be allocated in accordance with the cost of domestic water
usage.

 

- 31 -

 

 

Domestic hot water may be provided by the Condominium (in which event domestic
hot water will be sub-metered through the Building’s domestic cold water meter,
the heat exchanger will be sub-metered through the meter for the Central Plant,
and instantaneous heaters will be metered through Unit Owner’s electrical meter
or sub-meter) and if not so provided, each Unit Owner will be responsible at its
own expense to make arrangements therefor within its Unit. In the event of a
permitted sale of a Unit, the Board of Managers (or the Managing Agent on its
behalf) on request of the selling Unit Owner shall execute and deliver to the
purchaser of the Unit or to the purchaser’s title insurance company a letter
agreeing to pay all charges for water and sewer rents affecting the Unit as of
the date of closing of title to such Unit, and payable by the Board of Managers,
promptly after such charges shall have been billed by the City Collector.

 

(d)          Central Plant; Hot Water and Condenser Water. The Central Plant
will constitute a General Common Element. The Board of Managers shall insure and
be responsible for the operation, Maintenance and Repair of the Central Plant so
that the same is available to serve and shall provide the Units with hot and
condenser water, as needed, 24 hours per day, 7 days per week, 365 days per
year, and the cost thereof shall be allocated among the Office Unit Owners in
accordance with the Allocation Schedule. The hot and condenser water used by
each Unit for heating and cooling shall be measured by a system installed by the
Board of Managers, and the cost of gas, electricity, and water used by the
Central Plant shall be allocated on the basis of such usage to the respective
Office Unit Owners.

 

Section 6.11    Further Submetering. Each Unit Owner and, as applicable, a
Sub-Board, shall have the right to sub-submeter or allocate, as applicable and
as determined in its sole discretion, all or any portion of the utilities within
its Unit and, to bill or otherwise collect amounts from its occupants or tenants
or (in the case of a Sub-Board, its Unit Owners), as the case may be, with
respect thereto, and each Unit Owner shall be responsible for all costs related
thereto and each Unit Owner shall indemnify and hold the Board of Managers
harmless from and against any claims against the Board of Managers arising from
any dispute between such Unit Owner and its tenants or any failure by such Unit
Owner or its tenants to pay any utility charges.

 



- 32 -

 

 

Article 7

 

Real Estate Taxes and PILOT

 

Section 7.1     Real Estate Taxes and PILOT; Impositions. Until the Units are
separately assessed and billed for real estate tax purposes or for
Payments-in-Lieu of Real Property Taxes (“PILOT”), the Board of Managers will
pay all real estate taxes and/or PILOT with respect to the Property to the
Department of Finance of The City of New York (or directly to Declarant if and
to the extent Declarant has paid such taxes) and allocate the cost thereof (and
all refunds thereof) among all the Units on the basis of their respective Common
Interest percentages as set forth in Exhibit B to the Declaration (“Common
Interest Percentages”) after first allocating to the applicable Unit Owner the
full benefit of any real estate tax exemption, abatement or benefit program
which, but for the absence of separate assessment for each Unit, would otherwise
have accrued or applied for the tax period in question for such Unit Owner’s
benefit. The Unit Owners shall be responsible and shall pay the Board of
Managers for their respective allocated shares (determined as aforesaid), which
payments shall be payable as if the same were Common Charges and will be due at
least ten (10) business days prior to the due date of such taxes. Such real
estate taxes and/or PILOT will be paid by the Board of Managers in a timely
manner so that no lien will be placed on the Property or on any Unit. When the
Units have been separately assessed, each Unit Owner shall thereafter pay the
real estate taxes and/or PILOT assessed with respect to its Unit, and any real
estate taxes and/or PILOT pre-paid by the Board of Managers in respect of the
period following such separate assessment shall be appropriately adjusted. A
Unit Owner will not be responsible for the payment of, and will not be subject
to any lien arising from, the non-payment of real estate taxes and/or PILOT
assessed against or allocated to any other Unit(s). However, each Unit Owner
shall be responsible for the Impositions payable in respect of its Unit. As used
herein, “Impositions” shall mean any of the following imposed by any Federal,
State, municipal or other public or quasi-public body, agency, court,
department, bureau, officer or authority having jurisdiction (“Governmental
Authorities”): (i) real property general and special assessments (including,
without limitation, any special assessments: (A) for business improvements; or
(B) imposed by any special assessment district); (ii) personal property taxes;
(iii) commercial rent or occupancy taxes; (iv) license and permit fees, if and
to the extent such fees are not paid by the Board of Managers and charged to the
Unit Owners as part of Common Charges; (v) any fines, penalties and other
similar governmental charges applicable to any of the foregoing, together with
any interest or costs with respect to the foregoing; and (vi) any other
governmental levies, fees, rents, assessments or taxes and charges, general and
special, ordinary and extraordinary, foreseen and unforeseen, of any kind
whatsoever, together with any fines and penalties and any interest or costs with
respect thereto.

 

Section 7.2     Tax Certiorari Proceedings. The Board of Managers, on behalf of
and as agent for all or any of the Unit Owners, shall commence, pursue and
settle certiorari proceedings to obtain reduced real estate tax assessments with
respect to the respective Units but only to the extent requested and authorized
to do so, in writing, by the appropriate Unit Owners thereof, and provided such
Unit Owners indemnify the Board of Managers and the other Unit Owners from and
against all Costs resulting from such proceedings. During the pendency of any
such proceedings, all Unit Owners making such request to the Board of Managers
and joining therein shall share in the costs thereof in relative proportion to
their respective Common Interest; and upon the conclusion of any such
proceedings, such Persons shall, after retroactive adjustment for any
overpayments or underpayments as a result of prior sharing on the basis of
Common Interest, share in the costs thereof in relative proportion to the
benefits derived by such Unit Owners therefrom. In the event any Unit Owner
individually seeks to have the assessed valuation of its Unit reduced by
bringing a separate certiorari proceeding, the Board of Managers, if necessary
or desirable for such proceeding, will execute any documents or other papers
required for, and otherwise cooperate with such Unit Owner (at such Unit Owner’s
cost and expense) in pursuing, such reduction, provided that such Unit Owner
indemnifies the Board of Managers from all claims, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
resulting from such proceedings.

 

Article 8

 

Alterations, Additions and Improvements of Units

 

Section 8.1     Maintenance of Units. Each Unit shall be kept in good order and
repair in a manner consistent with the standards maintained in similar first
class mixed use office/retail buildings in Manhattan, by the Unit Owner thereof
at its sole cost and expense and in compliance with the provisions of Section 7
of the Declaration. The Unit Owners shall promptly make or perform, or cause to
be made or performed, all Maintenance and Repairs necessary in connection with
their respective Maintenance obligations. Each Unit Owner shall have the
affirmative duty to maintain its respective Unit in such a manner so as to
prevent and avoid inflicting harm to other Units, Common Elements or the
Building.

 

- 33 -

 

 

Section 8.2    Changes in the Units. Except to the extent prohibited by Law, and
subject to the provisions of the Condominium Documents (including, without
limitation, Sections 8 through 10 of these By-Laws) and the applicable
provisions of the Underlying Agreements, each Unit Owner and any Sub-Board shall
have the right, at its sole cost and expense, without prior notice and without
the vote or consent of any party, but subject to Section 7(u) of the
Declaration, to: (a) make Alterations, whether structural or non-structural,
ordinary or extraordinary, in, to and upon its Unit and its Exclusive Use Common
Elements; (b) change the layout of its Unit from time to time and (c) amend the
Certificate of Occupancy for the Building solely as it relates to such Unit, and
provided there is no change in use under such amended Certificate of Occupancy;
provided, however, that the Common Interest of the Units shall not be changed by
reason thereof unless the owner(s) of the other Unit(s) shall consent thereto;
provided, however, that (i) in each case where plans would be required to be
filed with municipal authorities under applicable Law, plans and specifications
detailing the proposed Alteration are delivered to the Board of Managers prior
to the commencement of construction and “as-built” plans and specifications are
delivered to the Board of Managers upon completion of construction, and if plans
are not required to be filed with municipal authorities under applicable Law,
the Unit Owner will provide, prior to the commencement of construction, a
description in reasonable detail of such Alterations; (ii) each Alteration shall
be completed in a good and workmanlike manner and in compliance with all Laws,
Insurance Requirements, and the applicable provisions of the Underlying
Agreements, with the applicable Unit Owner removing any liens filed in
connection therewith; (iii) no Alteration shall impair the structural soundness,
safety or integrity of the Building or the Building Systems, affect the proper
functioning of any Building Systems, or impose additional load requirements on
any Building System in excess of the capacity originally provided for the
applicable Unit (other than those owned or installed by the Unit Owner); (iv) no
Alteration shall adversely affect the use and occupancy of the Building other
than the applicable Unit Owner’s Unit; (v) Alterations that affect the façade of
the Building shall not be permitted after the initial construction of the
Building; (vi) no Alterations shall reduce the rentable square footage of the
Building, other than the rentable square footage of the applicable Unit Owner’s
Unit, and will not reduce the rentable square footage of the applicable Unit
Owner’s Unit if the same would cause the Building to no longer quality as a
Hudson Yards CCP (as such term is defined in the UTEP); (vii) such Alterations
are completed in accordance with the applicable provisions of the Underlying
Agreements; (viii) no Alterations shall affect the certificate of occupancy for
the Building (other than as it relates to the applicable Unit Owner’s Unit);
(ix) prior to commencement of any Alteration, builder’s risk insurance,
liability insurance and workers’ compensation coverage shall be provided in such
reasonable amounts as may be determined by the Board of Managers and in
compliance with the applicable requirements of the Underlying Agreements, and
such liability insurance shall name the Board of Managers, the other Unit Owners
(and the managing agent(s) of their respective Units, if any) and the Managing
Agent and other persons specified in the Underlying Agreements as additional
insureds; (x) all contractors shall be approved in advance by the Board of
Managers, which approval shall not be unreasonably withheld or delayed (xi)
subject to the provisions of Section 13 of the Declaration, no Alteration shall
affect any General Common Elements (unless, with respect to General Common
Elements, the relocation or replacement thereof does not materially and
adversely affect the other Units, and is performed at the sole cost and expense
of such Unit Owner and such Unit Owner thereafter bears all expenses and
liabilities with respect thereto); (xii) such Unit Owner shall comply with all
Laws and regulations of all Governmental Authorities having or asserting
jurisdiction and applicable provisions of the Underlying Agreements, and shall
agree to hold the other Unit Owners (and the managing agent(s) of such other
Units, if any), the Board of Managers, and the Managing Agent harmless from any
costs arising from the making of any Alteration; (xiii) no Alteration shall
materially and adversely affect the use or rights of the other Unit Owners or
any tenant of the other Unit Owners, without the prior consent of such Unit
Owner(s); (xiv) the Unit Owner making, causing or suffering such Alteration
shall use commercially reasonable efforts to minimize the extent, duration and
timing of any adverse effect of such performance on any other portion of the
Building (or the use, occupancy or operation thereof); (xv) all work shall at
all times be done with diligence through completion; (xvi) all safety measures
as may be reasonably required by the Board of Managers and/or the Managing Agent
to protect the other Unit Owners (and their Permitted Users) and the Property
from injury or damage caused by or resulting from the performance of the
Alterations by such Unit Owner shall be observed and (xvii) such Unit Owner
shall defend and hold the Board of Managers, the Managing Agent, and all Unit
Owners harmless from any liability arising therefrom. For the purposes of this
Section, a “material and adverse effect” shall not include temporary
interruptions of Building services which do not unreasonably interfere with the
operations of or the intended use and occupancy of the other Units.

 

- 34 -

 

 

Section 8.3     Destination Retail Access Unit; Loading Dock Unit. Without
limiting the generality of Section 8.2 hereof, (a) the Unit Owner of the
Destination Retail Access Unit shall have the right, at its sole cost and
expense, in connection with the construction of the Destination Retail Building,
to install the Destination Retail Access Unit Passenger Elevators and the
Destination Retail Access Unit Service Elevators in the shafts provided
therefor, and to otherwise connect the Destination Retail Access Unit to the
Destination Retail Building, subject to the applicable provisions of the
Condominium Documents, and (b) the Unit Owner of the Loading Dock Unit shall
have the right to install at its sole cost and expense the Tower D Access
Elevator, subject to applicable provisions of the Condominium Documents.

 

Section 8.4     Changes, Additions and Improvements to the General Common
Elements. Except as otherwise expressly provided in the Condominium Documents,
the Board of Managers shall have the exclusive right, and is empowered, to make
and perform all Alterations to and Repairs of the General Common Elements and,
to the extent provided in Section 2.2(a) hereof, the Exclusive Use Common
Elements, the costs thereof shall be a Common Expense.

 

- 35 -

 

 

Article 9

 

Subdivision and Combination of Units

 

Section 9.1     Subdivision and Combination of Units. The Unit Owner of each
Unit shall have the right, without the consent of the Board of Managers, the
other Unit Owners or the holders of mortgages on the other Units: to (i)
subdivide its Unit into separate Units and recombine Units resulting from the
subdivision; (ii) alter any boundary walls between one or more of its subdivided
Units; (iii) apportion among its subdivided or combined Units their appurtenant
Common Interest in accordance with the provisions of the Condominium Act, and
(iv) create such easements and limited common elements in connection therewith
as affect only such Unit and subdivided or combined Units, provided, however,
that in each instance the subdividing Unit Owner shall comply with all Laws and
the applicable provisions of the Underlying Agreements, and shall agree to hold
the Board of Managers and the other Unit Owners harmless from any liability,
damage, cost, obligation or expense arising from (a) such subdivision and/or
combination and (b) the failure to comply with such Laws or the applicable
provisions of the Underlying Agreements. If a Unit is subdivided: (i) the term
“Unit” shall include all Units resulting from such subdivision; and (ii) the
owners of the Units resulting from the subdivision of the Unit shall be Unit
Owners and shall be required to act as provided in the Condominium Documents
with respect to all matters in which action by a Unit Owner is required. The
provisions of this Section 9.1 may not be amended, added to or deleted without
the unanimous consent of all of the Unit Owners. In no case may the subdivision
or recombining of a Unit result in a greater or lesser Common Interest for the
total of the new Units created by such subdivision or recombination than existed
for the Unit in question before such subdivision or recombination.

 

Section 9.2     Amendment to the Declaration. The amendment to the Declaration
to be made by the subdividing Unit Owner or combining Unit Owner shall contain
new or amended Floor Plans, specifications, tax lot numbers, the
(re)apportionment among or to the subdivided Units or combined Unit, as the case
may be, of their Common Interest in compliance with the New York Condominium Act
and the other matters set forth in this Article 9 above; as appropriate, the
allocation or aggregation to newly constituted subdivided Units or combined
Unit(s) of the right to use, and responsibility for Maintenance, Repairs and
decoration of, any previously existing Exclusive Use Common Elements appurtenant
to the Unit(s) subdivided or combined (but only to the extent that such
Exclusive Use Common Elements are not required to be maintained as Exclusive Use
Common Elements for the shared use of any Units pursuant to any applicable Laws
or the applicable provisions of the Underlying Agreements); and, as applicable,
the designation of part of a Unit being subdivided as a newly created specially
designated common area appurtenant to one or more of any newly constituted
subdivided Units. The subdividing Unit Owner or combining Unit Owner, as the
case may be, shall approve and execute an amendment to the Declaration effecting
such subdivision and/or combination, and shall in any event duly certify and
file such amendment in accordance with all applicable Laws and the applicable
provisions of the Underlying Agreements and promptly deliver a copy of the filed
amendment to the Board of Managers; and at the request of such Unit Owner, the
Board of Managers shall execute any application or other document required to be
filed with any Governmental Authority having or asserting jurisdiction,
including, without limitation, applications for an amended certificate of
occupancy for the Building, to effect the subdivision of the Unit in question
and recombining of Units resulting from the subdivision.

 

- 36 -

 

 

Section 9.3     Sections and Sub-Boards. In connection with the subdivision of
any Unit pursuant to this Article 9, the subdividing Unit Owner shall have the
right, without the consent of any Unit Owner, the Board of Managers, or any
Sub-Board, to amend the Declaration, the By-Laws and the Floor Plans to: (i)
effect and reflect such subdivision; (ii) supplement the Declaration by annexing
and incorporating therein a set of by-laws for the internal governance of the
subdivided Units so created and any Exclusive Use Common Elements appurtenant
thereto (referred to herein collectively as a “Section”), which shall (together
with, but subject to, this Declaration and the By-Laws), from and after the
recording of the amendment to the Declaration effecting such subdivision, govern
the affairs, use and occupancy of such Section; (iii) allocate and assign to the
Unit Owners of the Units so created to a sub-board of managers established to
govern such Section (a “Sub-Board”), or to both, the applicable rights and
obligations of the Unit Owner of the subdivided Unit under the Condominium
Documents immediately prior to such subdivision (including, without limitation,
with respect to voting, alterations, liens, self-help, governance, payment of
Common Charges, appointing members of the Board of Managers, insurance, etc.);
and (iv) make such other changes which do not materially and adversely affect
the rights or property of the other Unit Owners and which are reasonably deemed
appropriate or desirable by the subdividing Unit Owner consistent with the then
prevailing practice in respect of office sub-groups, and the governance thereof
and the offering of units therein, as part of mixed-use condominium projects in
the City of New York. Any disputes with respect to any amendments to the
Condominium Documents pursuant to clause (v) above shall be resolved by
Arbitration in accordance with the provisions of Article 15 of the By-Laws. The
remainder of the above-described changes may be made as of right. Nothing in
this Section 9.3 or otherwise in the Condominium Documents shall be construed to
prohibit ownership and use of any Unit for any purpose provided for in the
Declaration.

 

Article 10

 

Mechanic’s Liens; Violations; Compliance with Laws

 

Section 10.1     Mechanic’s Liens. In the event that any mechanic’s lien is
filed against any Unit or other portion of the Property as a result of services
provided or materials furnished to, or Alterations or Repairs or other work
performed for a Unit Owner (or such Unit Owner’s Permitted Users) with respect
to all or any portion of its Unit or Sub-Board with respect to its Section (each
such Unit Owner, or Sub-Board, as applicable, for purposes of this Section 10.1,
being referred to as the “Lien-Causing Unit Owner”), or alleged to have been
provided or furnished to, or performed for, any such Lien-Causing Unit Owner,
then such Lien-Causing Unit Owner shall promptly notify the Board of Managers
and the Managing Agent of same, and shall cause such lien to be released and
discharged of record, either by paying the indebtedness which gave rise to such
lien or by posting a bond or other security as shall be required by Law to
obtain such release and discharge, in each case within thirty (30) days after
receiving from a Unit Owner whose Unit has been adversely affected by such
mechanic’s lien, or from the Board of Managers if any Common Elements have been
adversely affected by such mechanic’s lien, a notice (a “Lien Notice”)
identifying the lien and requesting that the same be released or discharged,
failing which the Board of Managers shall have the rights set forth in Article
13 hereof. For purposes of this Section 10.1, a Unit Owner shall be deemed to be
“adversely affected” by a mechanic’s lien (which is the responsibility of a
Lien-Causing Unit Owner to remove, as aforesaid) if such Unit Owner’s Unit is
reasonably purportedly (whether or not actually) encumbered by or subjected to
the mechanic’s lien. In all events, the Lien-Causing Unit Owner shall defend,
protect, indemnify and hold harmless all other Unit Owners, any Sub-Board, and
the Board of Managers from and against any and all Costs arising out of or
resulting from the applicable mechanic’s lien. Copies of all Lien Notices sent
by a Unit Owner shall be simultaneously sent to the Board of Managers.

 

- 37 -

 

 

Section 10.2     Violations. In the event that any violation shall be noted or
noticed against any Unit or other portion of the Property as a result of any
condition at the Property created or suffered by or existing with respect to a
Unit Owner (or such Unit Owner’s Permitted Users) with respect to all or any
portion of its Unit or a Sub-Board with respect to a Section (each such Unit
Owner or Sub-Board with respect to a Section, for purposes of this Section 10.2,
being referred to as the “Violation-Causing Unit Owner”), the Violation-Causing
Unit Owner shall promptly notify the Board of Managers and the Managing Agent of
same, and shall cause the violation to be removed and the condition giving rise
to the violation to be cured, in each case within thirty (30) days after
receiving, from a Unit Owner whose Unit has been adversely affected by such
violation, or from the Board of Managers if any Common Elements have been
adversely affected by such violation, a notice (a “Violations Notice”)
identifying the violation and requesting that the same be removed and the
condition giving rise to it be cured (provided that if such violation cannot,
notwithstanding diligent efforts, be removed and/or such condition cured within
such thirty (30) day period, the Violation-Causing Unit Owner commences the
removal of such violation and/or the curing of such condition as promptly as
practicable within such thirty (30) day period and thereafter proceeds with
diligence and continuity to complete such removal and/or cure); failing which
the Board of Managers shall have the rights set forth in Article 13 hereof.
Notwithstanding the foregoing, any time a Violating Unit Owner is otherwise
required under this Section 10.2 to remove a violation, such Violating Unit
Owner shall nevertheless not be required to remove the violation if upon prior
notice to the Board of Managers and the other Unit Owners, and, at its own
expense, it is contesting by appropriate legal or administrative proceedings or
redress, promptly initiated and conducted in good faith and with due diligence,
the validity or enforceability, in whole or in part, of the applicable Law
giving rise to the violations provided the following conditions are met: (i)
such proceeding shall suspend the obligation of the Violating Unit Owner to
comply with any such Law, (ii) failure to comply with any such Law pending the
contest will not invalidate or vitiate any insurance required hereunder to be
maintained with respect to the Property, in whole or in part, and will not in
the reasonable opinion of the other Unit Owners and/or the Board of Managers,
constitute a present danger to the Property or any portion thereof, or to the
persons using and entering upon the Property, (iii) neither the Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
confiscated, terminated, canceled or lost as a result of such contest by the
Violating Unit Owner (whether by foreclosure of any mortgage thereon or
otherwise), (iv) the Violating Unit Owner shall have furnished such security as
may be required in the proceeding, or in the event that none is required, as may
be reasonably required by the other Unit Owners and/or the Board of Managers to
insure the payment by the Violating Unit Owner of all costs of compliance, fines
and penalties, together with interest thereon, as may be incurred by the
Violating Unit Owner in the event of a determination in such proceeding adverse
to the Violating Unit Owner, (v) failure to comply with any such Law pending the
contest will not prevent other Unit Owners or the Board of Managers from
performing work to the Building or other Units or obtaining permits or
certificates of occupancy with respect to the same, and (vi) the other Unit
Owners and the Board of Managers will not, in their reasonable opinion be
subject to any criminal liability as the result of such contest by the Violating
Unit Owner. If any compliance with this Section shall require any repairs to, or
which otherwise affect, the General Common Elements, such repairs shall be
performed by the Board of Managers pursuant to Section 8.3 hereof. For purposes
of this Section 10.2, a Unit Owner shall be deemed to be “adversely affected” by
a violation or condition giving rise to a violation (which is the responsibility
of a Violation-Causing Unit Owner to remove or cure, as aforesaid) if such Unit
Owner’s Unit is reasonably purportedly (whether or not actually) subjected to
the violation or the violation is noted against same. In all events, the
contesting Unit Owner shall defend, protect, indemnify and hold harmless all
other Unit Owners, any Sub-Board, and the Board of Managers (and their
respective occupants) from and against any and all Costs arising out of or
resulting from any proceeding undertaken pursuant to this Section 10.2 or the
underlying violation or non-compliance related thereto. Copies of all Violations
Notices sent by a Unit Owner shall be simultaneously sent to the Board of
Managers.

 

- 38 -

 

 

Section 10.3     Compliance With Laws, Insurance Requirements and Underlying
Agreements. Each Unit Owner and any Sub-Board, (without cost or expense to the
other Unit Owners or Sub-Boards or the Board of Managers), shall promptly comply
and/or cause its Permitted Users to comply with all Laws, Insurance
Requirements, and the applicable provisions of the Underlying Agreements
applicable to such Unit Owner’s Unit and Exclusive Use Common Elements, if any,
provided, however, that each Unit Owner shall have the right to contest, by
appropriate legal or administrative proceedings diligently conducted in good
faith, the validity or applicability to it of any such Law, Insurance
Requirement, or applicable provision of the Underlying Agreements and may delay
compliance until a final decision has been rendered in such proceedings and
appeal is no longer possible, unless such delay is reasonably likely to: (1)
render the other Unit(s) or any portion of any of the Common Elements liable to
forfeiture, involuntary sale or loss; (2) result in involuntary closing of any
business conducted thereon or therein; (3) subject another Unit Owner or the
Board of Managers to potential or real civil or criminal liability; (4) impair
or prohibit any insurance required to be maintained hereunder or under any of
the other Condominium Documents; (5) subject any other Unit or the Common
Elements to any lien or encumbrance, or (6) result in the breach of any
applicable Underlying Agreement, in which case (with respect to any of the
foregoing clauses (1)-(6)) the contesting Unit Owner shall immediately take such
steps as may be necessary to prevent any of the foregoing, including posting
bonds or security for complying with such Law, Insurance Requirement, or
applicable provision of the Underlying Agreements. If such alternate measures
shall not be effective to prevent any of the foregoing, then such contesting
Person shall comply with the applicable requirements pending the resolution of
any such contest. Each non-contesting Unit Owner shall cooperate to the fullest
extent necessary with any contesting Unit Owner in any proceeding undertaken
pursuant to this provision, including executing necessary documents or consents
to such contest, provided all costs and expenses incurred with respect thereto
are paid by the contesting Unit Owner. In all events, the contesting Unit Owner
shall defend, protect, indemnify and hold harmless all other Unit Owners and the
Board of Managers (and their respective occupants) from and against any and all
Costs arising out of or resulting from any proceeding undertaken pursuant to
this Section 10.3 or the underlying violation or non-compliance related thereto.

 

- 39 -

 

 

Section 10.4     Hazardous Materials. No Unit Owner (or its occupants or
permittees) shall store, use or permit the storage or use of Hazardous Materials
on, about, under or in its Unit or Exclusive Use Common Elements, if any, or
otherwise in or on the Property, except to the extent that such Hazardous
Materials are necessarily and customarily used in the ordinary course of usual
business operations conducted thereon, and any such storage and/or use shall at
all times be in compliance with all applicable Environmental Laws. Each Unit
Owner shall defend, protect, indemnify and hold harmless the Board of Managers
and each other Unit Owner (and the occupants of each of the foregoing) from and
against any and all claims or demands, including any action or proceeding
brought thereon, and all Costs relating thereto, including, but not limited to,
costs of investigation, remedial response, and reasonable attorneys’ fees and
cost of suit, arising out of or resulting from any Hazardous Material generated,
stored, used, maintained, released, or otherwise introduced by or removed,
transported or disposed by such Unit Owner (including its occupants and
permittees) under or in its Unit or Exclusive Use Common Elements, if any, or
otherwise in or on the Property. For purposes of the Condominium Documents,
“Hazardous Materials” shall mean petroleum products, asbestos, polychlorinated
biphenyls, radioactive materials and all other dangerous, toxic or hazardous
pollutants, contaminants, chemicals, materials or substances listed or
identified in, or regulated by, any Environmental Law; and “Environmental Law”
shall mean all federal, state and local laws, rules, regulations, ordinances,
requirements and orders whether now existing or hereafter enacted, promulgated
or issued, regulating, relating to or imposing liability or standards of conduct
concerning any hazardous, toxic or dangerous waste, substance or material and/or
the protection of human health and the environment.

 

Article 11

 

Records

 

Section 11.1     Records. The Board of Managers or the Managing Agent shall keep
and maintain the Condominium Documents and the Floor Plans, as the same may be
amended from time to time, and detailed records of the actions of the Board of
Managers, minutes of the meetings of the Board of Managers (and any committee
thereof), minutes of Unit Owners meetings, if any (and committees of Unit
Owners, if any) and financial records and books of account with respect to the
activities of the Board of Managers and the Condominium, including a
chronological listing of receipts and expenditures, as well as a separate
account for each Unit which, among other things, shall contain the amount of
each assessment of Common Charges against such Unit, the date when due, the
amounts paid thereon, and the balance remaining unpaid (the “Records”). All such
Records shall be kept at the offices of the Condominium and/or at such other
reasonably proximate location(s) in The City of New York as is determined by the
Board of Managers from time to time; and each Unit Owner, each Permitted
Mortgagee of a Unit, and each Declarant Net Lessee shall at its sole cost and
expense have the right to examine the records and books of the Condominium at
reasonable intervals during regular business hours.

 

Section 11.2     Annual Reports. An annual report of the receipts and
expenditures of the Condominium, audited by an independent certified public
accountant, shall be rendered by the Board of Managers to the Unit Owners and to
all Permitted Mortgagees of Units who have requested the same, and to all
Declarant Net Lessees promptly after the end of each fiscal year. The cost of
such report shall be paid by the Board of Managers as a Common Expense

 

- 40 -

 

 

Article 12

 

Insurance; Casualty; Condemnation

 

Section 12.1    Board Insurance. Except as otherwise provided in Section 12.1(g)
hereof, the Board of Managers shall maintain the following insurance with
respect to the Common Elements:

 

(a)          Insurance against loss customarily included in Special Causes of
Loss property insurance, including loss or damage by fire, building collapse and
other such insurable hazards as, are insured against for other property and
buildings similar to the Building in use, location, height, and type of
construction. Such insurance policy shall also insure costs of demolition and
increased cost of construction, including, without limitation, increased costs
arising out of changes in applicable laws and codes regulating reconstruction
following a loss (which insurance for demolition and increased cost of
construction shall be in an amount not less than $25,000,000); and covering the
interests of the Condominium, the Board of Managers, all Unit Owners, all
Permitted Mortgagees (as a group), and all Declarant Net Lessees, as their
respective interests may appear. In addition, the Special Causes of Loss
property insurance shall also provide flood (including sewer backup) and
earthquake (including land subsidence) coverage, which flood and earthquake
coverages may contain a sublimit of $50,000,000 per occurrence and in the annual
aggregate separately for each. The amount of such Special Causes of Loss
property insurance shall be not less than one hundred percent (100%) of the
aggregate replacement cost value of the Common Elements, and such insurance
shall include Extra Expense and Expediting Expense coverage in such amounts as
the Board of Managers, from time to time, may determine. Each such insurance
policy shall contain a removal or waiver of the co-insurance provisions and a
replacement cost endorsement. Such coverage shall include Business
Interruption/Extra Expense. Such coverage shall not include any interior of any
Unit, or any flooring fixtures, fit-out, improvements, furnishings, betterments
or personal property within or included as part of any Unit.

 

(b)          [Intentionally omitted]

 

(c)          Statutory Workers’ Compensation insurance and New York State
Disability benefits insurance as required by law with an all states endorsement
and Employer’s Liability coverage with limits of not less than $1,000,000,
covering any employees of the Condominium (provided, however, that if the Board
of Managers does not have any direct employees, such insurance shall be
purchased on an “if any” basis);

 

(d)          Comprehensive Boiler & Machinery insurance (if not part of the
Special Causes of Loss property insurance) covering all steam, mechanical, and
electrical equipment, including without limitations, all boilers, chillers,
unfired pressure vessels, piping and wiring, in the minimum amount of
$50,000,000 per accident on a combined basis covering all physical damage to the
Common Elements, and such insurance shall include loss of income, including
Extra Expense and Expediting Expense coverage in such amounts as the Board of
Managers, from time to time, may determine, and covering the interests of the
Condominium and any Sub-Board, and all Unit Owners, Permitted Mortgagees, and
all Declarant Net Lessees, as their respective interests may appear. Each such
insurance policy shall contain a removal or waiver of the co-insurance
provisions and a replacement cost endorsement.

 

- 41 -

 

 

 



 

(e)         Crime insurance covering the Board of Managers and all officers,
directors and employees of the Condominium including a Managing Agent’s Rider
and of the Managing Agent with limits of not less than $1,000,000 per loss.

 

(f)          Directors’ and Officers’ Errors and Omissions insurance with
respect to the Board of Managers with limits of no less than $1,000,000.

 

(g)         Automobile liability insurance for all owned, non-owned and hired
vehicles insuring against liability for bodily injury and death and for property
damage in amount not less than $1,000,000 combined single limit.

 

(h)         Environmental liability covering environmental hazards arising from
the Premises and discovered or occurring after the Substantial Completion Date,
or through sudden and accidental release, in an amount not less than $25,000,000
per discovery and in the aggregate.

 

(i)          Commercial General Liability policy of insurance in the then most
current form of ISO CG 001 [07 98] (which includes water damage insurance), or
equivalent liability coverage, with limits of not less than $1,000,000 per
occurrence and $2,000,000 annual aggregate per location, and an Umbrella or
Excess Liability policy which is no less broad than the underlying Commercial
General Liability policy, including Cross Liability coverage (if available)
covering one insured against another, Notice and Knowledge of Occurrence,
Unintentional Errors and Omissions, and Contractual Liability Products and
Completed Operations Liability coverage, with limits of not less than
$100,000,000 per occurrence and annual aggregate per location, or in such higher
limits as the Board of Managers, from time to time, may determine. If this
coverage is provided by a blanket policy with multiple locations, coverage must
be provided with a per location aggregate. The policy or policies described in
this subsection (f) shall name, as additional insureds, each of the Unit Owners
and any Sub-Board, together with their respective subsidiaries, affiliates,
directors, officers, members, managers, partners, agents, employees, servants
and assignees, managing agents, Permitted Mortgagees, if any, and Declarant Net
Lessees, and such other entities as shall reasonably be requested shall be
included as additional insured(s), except that such policy will not cover the
liability of a Unit Owner arising from occurrences within or about its own Unit
or its Exclusive Use Common Elements.

 

(j)          The Board of Managers shall, in the exercise of good business
judgment and good insurance practices, obtain and maintain terrorism insurance
in a sufficient amount to cover the full value of the General Common Elements,
to the extent available at commercially reasonable rates, Such other insurance
as the Board of Managers may determine advisable or necessary from time to time
(the insurance referred to in clauses (a) through (i), collectively, the “Board
of Managers Insurance”). The Board of Managers Insurance shall have deductibles
in such amounts that are standard and customary in a building of this nature and
value and reflective of what is commercially available as the Board of Managers,
from time to time, may reasonably determine. The Board of Managers shall review
the limits of Board of Managers Insurance as needed.

 

- 42 -

 

  

(k)          The Board of Managers shall also comply with any applicable
insurance requirements contained in (i) Sections 1.1(a), (b) and (c) of Exhibit
G to the Master Declaration, and (ii) so long as the Building Loan Mortgage
remains in effect as to any Unit, the Building Loan Agreement and the Building
Loan Mortgage.

 

Section 12.2      Unit Owner Insurance. Each Unit Owner and any Sub-Board shall
obtain and maintain the following insurance in such amounts and in such limits
as described below, or in such higher amounts and in such higher limits as the
Board of Managers, from time to time, may determine:

 

(a)          Commercial General Liability policy of insurance in the then most
current form of ISO CG 001 [07 98] (which includes water damage insurance), or
equivalent liability coverage, with limits of not less than $1,000,000 per
occurrence and $2,000,000 annual aggregate per location and an Umbrella or
Excess Liability policy which is no less broad than the underlying Commercial
General Liability policy, including Cross Liability coverage (if available)
covering one insured against another, Owned, Hired and Non-Owned Auto Liability,
Notice and Knowledge of Occurrence, Unintentional Errors and Omissions, and
Contractual Liability Products and Completed Operations Liability coverage, with
limits of not less than $25,000,000 per occurrence and annual aggregate per
location. The Unit Owner or Sub-Board purchasing such Commercial General
Liability policy shall be the named insured. The Board of Managers and the other
Unit Owners, and any other Sub-Board, together with its or their respective
subsidiaries, affiliates, directors, officers, members, managers, partners,
agents, employees, servants and assignees, managing agents and mortgagees, shall
be included as additional insured(s) on a primary basis.

 

(b)          Insurance against loss customarily included in a so-called Special
Causes of Loss property insurance and Comprehensive Boiler & Machinery coverage,
each on a replacement cost basis, covering the interests of the Unit Owner and
its Permitted Mortgagee and any Declarant Net Lessee in the applicable Unit and
its Exclusive Use Common Elements (and specifically including any and all
equipment and facilities for the provision of any utility or other services to
the other Units in the Building and all fixtures, fit-out, improvements,
furnishings, betterments and personal property within or included in the
applicable Unit and its Exclusive Use Common Elements), as their respective
interests may appear, in amounts reasonably sufficient to undertake and complete
any Unit Restoration Work (as defined in Section 12.8.4 hereof) and otherwise
comply with Section 12.8.4 hereof.

 

(c)          Business Income and/or Rental Income due to an occurrence or
accident insured under the Special Causes of Loss policy and the Boiler and
Machinery policy. The coverage shall be provided on “Actual Loss Sustained”
valuation in amounts of not less than twenty-four (24) months of the then annual
Common Charges payable by the applicable Unit Owner at the time of purchase or
renewal of such policy. Such policy of Business Income and/or Rental Income
shall have a maximum deductible of no more than six (6) months of the then
annual Common Charges payable by the applicable Unit Owner at the time of
purchase or renewal of such policy. Each Unit Owner shall use commercially
reasonable efforts to name the Board of Managers as “loss payee”, as its
interest may appear, under such policy.

 

- 43 -

 

 

(d)          Each Unit Owner shall maintain Terrorism insurance in a sufficient
amount to cover the full value of the Unit Owner’s Unit if commercially
available.

 

(e)          With respect to any Repairs or Alterations affecting the General
Common Elements, the Exclusive Use Common Elements, the structure of the
Building (including, without limitation, the penetration of the core and shell
of the Building or the Building Systems (including, without limitation, the
mechanical, electrical or plumbing systems or any structural columns, slabs or
load bearing walls), special form of “Builder’s Risk” or “Installation Floater”
insurance on a so-called Special Causes of Loss insurance policy, or equivalent
coverage, including recurring “soft costs” form, on a completed value
non-reporting form basis covering 100% of the replacement cost value of the
work. Such insurance shall provide coverage for materials intended for
installation in the Unit or Section, as the case may be, (whether or not such
materials are stored on or off the job site, or are in transit to the job site).
Such insurance shall also include (but not be limited to) coverage for increased
cost to repair or replace due to a change in law, ordinance, earthquake, flood,
water damages and collapse (it being understood, however, that the coverage for
flood and earthquake insurance may contain a sublimit of $5,000,000 per
occurrence and in the annual aggregate). The Board of Managers shall be named a
loss payee as its interests may appear, under such “Builder’s Risk” or
“Installation Floater” policy. Such Builders Risk coverage shall include
coverage for the rent loss and/or business interruption insurance on an actual
loss sustained basis in an amount not less than the annual amount of Common
Charges and other amounts payable to the Board of Managers under the Declaration
and these By-Laws. Rental loss or business interruption coverage must be
endorsed to include an extended period of indemnity endorsement of not less than
360 days.

 

(f)          Notwithstanding anything in this Section 12.2 to the contrary, if
at any time Declarant becomes a Unit Owner and there is no Declarant Net Lease,
Declarant shall be entitled to self-insure or self-retain for any or all of the
coverages required to be carried by Unit Owners.

 

(g)          Each Unit Owner shall also comply with any applicable insurance
requirements contained in (i) Sections 1.1(a), (b) and (c) of Exhibit G to the
Master Declaration, (ii) if a Declarant Net Lease is in effect as to its Unit,
the requirements of the Declarant Net Lease, and (iii) so long as the Building
Loan Mortgage remains in effect as to its Unit, the Building Loan Agreement and
the Building Loan Mortgage.

 

Section 12.3      Insurance as a Common Charge.

 

(a)          The premiums for all Board of Managers Insurance shall be a Common
Expense and shall be borne by each of the Unit Owners as a Common Charge
allocated in accordance with the Allocation Schedule. Any Unit Owner and any
Sub-Board may request the Board of Managers to obtain and maintain additional
coverages and any changes or amendments to the terms and conditions of existing
coverages with respect to insurance for the Common Elements (but not for any
Unit) (collectively, the “Additional Insurance Coverage”) and may require that
all proceeds of any such Additional Insurance Coverage (to the extent that it
can be determined with reasonable certainty that such proceeds relate to such
Additional Insurance Coverage and not to insurance purchased by the Board of
Managers on its own behalf) be payable to such Unit Owner or Sub-Board,
provided, however, that (i) the cost of such Additional Insurance Coverage shall
be borne entirely by the Unit Owner requesting it and such Unit Owner shall
indemnify the Board of Managers from any Costs in connection therewith, and (ii)
the Additional Insurance Coverage shall not: (1) preclude the Board of Managers
from purchasing, for itself, insurance coverage similar to such Additional
Insurance Coverage; (2) preclude the Board of Managers from receiving proceeds
from any Board of Managers Insurance or other insurance; (3) cause the Board of
Managers Insurance to be less protective; or (4) adversely affect the interests
of the Unit Owners or the Board of Managers.

 

- 44 -

 

 

(b)          If the use of all or any portion of any Unit causes an increase in
the premium for the insurance which the Board of Managers or any Unit Owner is
required to obtain and maintain as set forth herein or otherwise, then the owner
of the Unit causing such increase shall be obligated to pay to the Board of
Managers, as an additional Common Charge, or to pay to such other Unit Owner, as
the case may be, a sum equal to the amount of such increase attributable to such
use.

 

Section 12.4      General Insurance Matters.

 

(a)          Self-Insurance. Notwithstanding anything in these By-Laws to the
contrary, no Person (other than the Declarant, as provided in Section 12.2(f)
hereof) may provide the insurance coverages required under these By-Laws
pursuant to any plan of self-insurance.

 

(b)          Blanket Policy. The insurance coverage required of any Person,
including the Board of Managers, under this Article 12, at the option of such
Person, may be offered under a blanket policy or policies, provided that any
such blanket policy shall otherwise comply with the provisions of these By-Laws.
With respect to blanket property polices covering the applicable property to be
insured pursuant to these By-Laws (the “Insured Property”) and other properties
and assets not constituting a part of such Insured Property, such blanket
policies shall be without possibility of co-insurance or reduction below the
limits required by this Article 12 by reason of, or damage to, any other
property (real or personal) named therein. If the insurance required by these
By-Laws shall be effected by any such blanket policy, such Person shall furnish
to the Person or Persons specified in Section 12.5 hereof (when and as such
deliveries would be required for the insurance regularly required by these
By-Laws not constituting blanket coverage) valid certificates of insurance
evidencing such policy, with schedules thereto attached (with respect to
property or building insurance) showing the amount of insurance afforded by such
policies applicable to the Insured Property.

 

(c)          Policy Requirements. All policies required to be obtained pursuant
to these By-Laws shall:

 

 (i)          be purchased from and maintained with companies authorized to do
business in the State of New York, which are rated at the time of purchase or
renewal of such policy in the then most current A.M. Best Key Rating Guide with
ratings of A-/IX or better (or the equivalent of such rating if there is a
change in the basis of the rating, or any successor publication of comparable
standing);

 

- 45 -

 

 

(ii)         with respect to Special Causes of Loss, Comprehensive Boiler &
Machinery, or other property coverage, contain a waiver of the insurer’s right
of subrogation against the Unit Owners, the Board of Managers, any Permitted
Mortgagee, any Declarant Net Lessee, any Declarant Net Lessor, and all
occupants.

 

(iii)        provide that before any material change or cancellation of a policy
for which an additional insured or loss payee is required to be named pursuant
to this Article 12, at least thirty (30) days advance written notice, and ten
(10) days written notice for non-payment of premium, shall be given in the case
of insurance required to be maintained by: (y) the Board of Managers, to each
Unit Owner and Sub-Board; and (z) a Unit Owner or Sub-Board, to the other Unit
Owners and the Board of Managers.

 

(iv)        be primary as to the named insured and not be entitled to
contribution from any other insurance that may be maintained by any other party.

 

(v)         if available without additional premium, contain an endorsement or
agreement by the insurer that any loss shall be payable in accordance with the
terms of such policy notwithstanding any act or negligence of the policy holder.

 

(d)         All policies of Special Causes of Loss and Comprehensive Boiler &
Machinery property coverage required to be obtained by any Person pursuant to
these By-Laws shall name its Permitted Mortgagee, if any, as a “mortgagee” under
a standard New York State mortgagee clause or its equivalent which shall provide
that the loss, if any, thereunder shall be payable to such Permitted Mortgagee,
as its interest may appear, subject, however, to the provisions of Section 12.8
hereof.

 

(e)         All policies of Special Causes of Loss and Comprehensive Boiler &
Machinery property coverage required to be obtained by the Board of Managers
shall (A) provide that adjustment of loss shall be made by the Board of Managers
on behalf of all Unit Owners, Permitted Mortgagees, if applicable, and Declarant
Net Lessees, and (B) name the Board of Managers, or at the election of the Board
of Managers, an insurance trustee meeting the qualifications set forth in
Section 12.9 hereof (an “Insurance Trustee”) as “loss payee” as agent for the
insured in the event the proceeds payable are in excess of $1,000,000.

 

(f)          If the Special Causes of Loss property insurance is provided by
multiple carriers, a claims settling agent representing all carriers will be
assigned when coverage is bound.

 

Section 12.5      Evidence of Insurance.

 

(a)         Board of Managers Insurance. The Board of Managers shall deliver to
all Unit Owners, each Permitted Mortgagee, each Declarant Net Lessee, and (so
long as a Declarant Net Lease is in effect) the Declarant Net Lessor, a
certificate of insurance evidencing the Board of Managers Insurance, and
promptly after issuance of any renewal or replacement policy, shall deliver a
new certificate evidencing same, together with proof of payment of premiums.

 

- 46 -

 

 

(b)          Unit Owner Insurance. Each Unit Owner shall deliver to the other
Unit Owners and the Board a certificate of insurance evidencing the insurance
required to be maintained by such Unit Owner under this Article 12 and promptly
after issuance of any renewal or replacement policy, and shall deliver a new
certificate of evidencing same, together with proof of payment of premiums.

 

(c)          Certificates of Insurance; Policies. The certificates of insurance
required to be obtained by any Person pursuant to this Section shall be kept at
the offices of such Person at the Property or at such other reasonably proximate
location(s) in The City of New York. In the event that any certificate of
insurance shall fail to contain detail reasonably sufficient enough to enable
the Person(s) who are entitled to a copy of such certificate to reasonably
determine if the insurance covered by such certificate complies with the
provisions of this Article 12, then such Person or Persons shall have the right,
upon reasonable notice to the Person maintaining such insurance, to inspect the
policy or policies underlying such certificate.

 

Section 12.6      Waiver of Subrogation. The Board of Managers and each Unit
Owner and their Occupants, as hereinafter defined (the “Releasing Party”) hereby
releases and waives for itself, and each Person claiming by, through or under
it, each other Unit Owner and the Board and their respective Occupants (the
“Released Party”) from any liability for any loss or damage to all property of
such Releasing Party located upon any portion of the Property, which loss or
damage is of the type covered by “All-Risk,” Comprehensive Boiler & Machinery,
or other property insurance policies required to be carried under these By-Laws,
irrespective either of any negligence on the part of the Released Party which
may have contributed to or caused such loss, or of the amount of such insurance
required or actually carried, including any deductible. The Releasing Party
agrees to obtain, if needed, appropriate language in its policies of insurance,
and to the policies of insurance carried by its Occupants, with respect to the
foregoing release. As used herein, “Occupants” shall mean any Persons from time
to time entitled to the use and occupancy of all or any portion of a Unit under
any ownership right, a lease, sublease, or similar agreement.

 

Section 12.7      Indemnification. Subject to the waiver of claims and waiver of
subrogation set forth in this Article 12, and to the fullest extent permitted by
Law, each Unit Owner hereby indemnifies and agrees to defend and hold each other
Unit Owner (and such other Unit Owner’s Occupants) and the Board of Managers and
any Sub-Board harmless (except for loss or damage resulting from the gross
negligence, willful misconduct or bad faith of any such other Unit Owners or
Sub- Board, or the Board of Managers, (or their respective Occupants), and their
respective directors, officers, agents, tenants, contractors, employees,
servants, licensees (collectively, the “Related Parties”)) from and against any
and all claims, actions, suits, judgments, damages, liabilities and expenses
(including, without limitation, reasonable attorneys’ fees) in connection with
loss of life, personal injury and/or damage to property arising from or out of
any occurrence in or upon the Unit (or any Exclusive Use Common Element
appurtenant to such Unit) owned by such Unit Owner, or occasioned wholly, or in
part, by any gross negligence, willful misconduct or bad faith of such Unit
Owner, or its respective Related Parties.

 

- 47 -

 

 

Section 12.8      Casualty and Condemnation.

 

12.8.1  Common Element Restoration Funds. All insurance proceeds under all
policies required to be obtained by the Board of Managers with respect to any
property loss (the “CE Restoration Insurance Proceeds”) and all condemnation
awards, if any, with respect to the Common Elements (such sums, together with
any interest or income earned thereon, but net of the reasonable fees,
compensation and expenses incurred by the Insurance Trustee, collectively, the
“CE Restoration Funds”) shall be payable to the Board of Managers, except that
if the CE Restoration Funds shall exceed $1,000,000, all CE Restoration Funds
shall be payable to the Insurance Trustee.

 

12.8.2  Use of CE Restoration Funds. The Board of Managers shall (i) hold in
trust on behalf of all Unit Owners any CE Restoration Funds it receives, (ii)
subject to the provisions of Sections 12.8.3 and 12.8.5 of these By-Laws, use
the CE Restoration Funds only for CE Restoration Work and (iii) not commingle
the CE Restoration Funds with other funds being held by the Board of Managers.

 

12.8.3  Casualty to or Condemnation of Common Elements; Repair by Board of
Managers; CE Restoration Work.

 

(a)          CE Restoration Work. Except as provided herein, in the event of (i)
the casualty of all or any part of the Common Elements, (ii) the taking in
condemnation or by eminent domain of all or any part of the Common Elements, or
(iii) the taking in condemnation or by eminent domain of all or any part of a
Unit that affects the Common Elements, then, subject to the provisions set forth
below, the Board of Managers will arrange for the prompt demolition (to the
extent required) repair and restoration of the part of the Common Elements
affected by such casualty or impaired by such taking which, pursuant to the
provisions of the Declaration or By-Laws, are required to be maintained by the
Board of Managers (the “CE Restoration Work”). In the event of a casualty, such
CE Restoration Work shall restore the Common Elements so that they are the same
type and quality as existed immediately prior to such casualty, with such
changes to the General Common Elements as the Board of Managers may elect. In
the event of a taking, such CE Restoration Work shall take into account the
physical constraints imposed by such taking, and accordingly the Common Elements
may be altered to account for such physical constraints; provided, however, that
in no event shall the Board of Managers have the right to utilize additional
space in any Unit in connection with such restoration, unless such right has
otherwise been granted under these By-Laws or the Declaration or in connection
with such taking. Notwithstanding anything herein to the contrary, in no event
shall the Board of Managers be obligated to restore any Unit Owner’s fit-out to
or personal property contained within its Unit. All CE Restoration Work shall
comply with the provisions of Exhibit D to the Master Declaration as if such CE
Restoration Work were the initial construction of the Building (it being
understood that Section 2.11 of said Exhibit D shall not apply to the same), and
to the extent that any CE Restoration Work affects in more than a de minimis
matters the use and enjoyment of the Yards Parcel Owner (as defined in Section
13.2(a)(iii) of these By-Laws) of the easement described in Section 5.1(k) of
the Master Declaration, such CE Restoration shall be subject to the procedures
for reviewing Parking Component Review Elements as set forth in said Exhibit D.

 

- 48 -

 

 

(b)          Disbursement of CE Restoration Funds. In the event of any CE
Restoration Funds held by the Insurance Trustee, the Board of Managers shall
apply to the Insurance Trustee for disbursement of the CE Restoration Funds in
installments as the CE Restoration Work progresses in accordance with the
provisions of the agreement between the Board of Managers and the Insurance
Trustee.

 

(c)          CE Restoration Funds Deficiency. If prior to the commencement of
(and also at any time during the prosecution of) the CE Restoration Work, the
Board of Managers reasonably estimates that the cost to complete the CE
Restoration Work exceeds the CE Restoration Funds then being held by the
Insurance Trustee or the Board of Managers, as the case may be, then the Board
of Managers shall notify each Unit Owner of the amount of such estimated
deficiency and each Unit Owner’s pro rata allocation thereof (which such
allocation shall be determined in accordance with the Common Interest of each
Unit Owner), if relating to the General Common Elements or borne entirely by the
applicable Unit Owner if relating to the Unit Owner’s appurtenant Exclusive Use
Common Elements, and shall be payable by each Unit Owner as a Condominium
Special Assessment (hereinafter referred to as a “Special CE Restoration
Assessment”; all such Special CE Restoration Assessments received by the Board
of Managers, the “Special CE Restoration Assessment Proceeds”). At the election
of the Board of Managers, each Unit Owner shall then pay its respective Special
CE Restoration Assessment either: (i) in a lump sum, or (ii) in installments, as
may be necessary, in the determination of the Board of Managers to pay for the
CE Restoration Work. The Special CE Restoration Assessment Proceeds shall be
treated as if such monies were CE Restoration Funds.

 

(d)          Excess CE Restoration Insurance Proceeds. To the extent not drawn
upon and/or applied to the CE Restoration Work, the Insurance Trustee and/or the
Board of Managers, as the case may be, shall, after the completion of the CE
Restoration Work, return all excess CE Restoration Insurance Proceeds to the
Unit Owners according to the Common Interest of such Unit Owner (after deducting
from the amount to be distributed to each Unit Owner the amount, if any, of any
Common Charges or Condominium Special Assessments (and other charges related
thereto imposed under these By-Laws) then due and owing from such Unit Owner
(such deducted amount, a “Delinquency Charge”).

 

(e)          Excess Special CE Restoration Assessment Proceeds. To the extent
not drawn upon and/or applied to the CE Restoration Work, the Insurance Trustee
and/or the Board of Managers, as the case may be, shall, after the completion of
the CE Restoration Work, return all excess Special CE Restoration Assessment
Proceeds it receives to each Unit Owner according to the pro rata share of such
Unit Owner’s contribution (which shall be based on Common Interest) to such
Special CE Restoration Assessment Proceeds, after deducting any Delinquency
Charge. If any Unit Owner fails to pay its Special CE Restoration Assessment in
accordance with the provisions of Section 12.8.3(c) of these By-Laws, then the
Special CE Restoration Assessment of such Unit Owner still due and payable (the
“Delinquent Special CE Restoration Assessment”) shall be subject to late
charges, interest, expenses and fees, all pursuant to and in accordance with
these By-Laws (such charges, the “Special CE Restoration Assessment Penalties”).
Upon payment to the Board of Managers of the Delinquent Special CE Restoration
Assessment, and to the extent not drawn upon and/or applied to such completed CE
Restoration Work, then the Insurance Trustee and/or the Board of Managers, as
the case may be, shall distribute the Delinquent Special CE Restoration
Assessment to each Unit Owner, after deducting any Delinquency Charge, according
to the pro rata share of such Unit Owner’s contribution to the Special CE
Restoration Assessment Proceeds. The Special CE Restoration Assessment Penalties
shall be distributed to each Unit Owner (excluding the Unit Owner paying such
Special CE Restoration Assessment Penalties) according to the pro rata share of
such Unit Owner’s contribution to the Special CE Restoration Assessment Proceeds
(taking into account any prior distribution of any excess Special CE Restoration
Assessment Proceeds and after deducting any Delinquency Charge) prior to the
payment of the Delinquent Special CE Restoration Assessment.

 

- 49 -

 

 

12.8.4  Casualty to or Condemnation of Units; Repair by Unit Owners; Unit
Restoration Work. In the event a Unit or a Section is damaged or destroyed by
casualty or impaired by a partial taking by condemnation or eminent domain, the
affected Unit Owner(s) (or Sub-Board, as applicable) shall immediately remove
any rubble and debris resulting from such event and, within a reasonable time
thereafter, shall (at its election) either repair and restore the Unit (or
Section, if applicable) so damaged or destroyed by casualty, or such of the Unit
(or Section, if applicable) and as shall remain following the taking, (i) to a
complete, independent and self-contained architectural whole, and/or (ii) to a
safe and secure “core and shell” condition, with complete and sightly demising
walls, doors and exterior visible surfaces separating such Unit (or Section, if
applicable) from any other Unit, any other Section, or any Common Element
visible from outside of the applicable Unit (or Section, if applicable), having
no adverse effect on any other Unit or the Common Elements (either or both of
the foregoing (i) and/or (ii), the “Unit Restoration Work”).

 

12.8.5  Casualty to Seventy Five Percent (75%) or More of the Building.
Notwithstanding any provision of the Declaration or By-Laws to the contrary, if
seventy-five (75%) percent or more of the Building is destroyed or damaged by
fire or casualty and if, at any time prior to the execution and delivery of any
construction contract relating to the CE Restoration Work (other than a
construction contract relating solely to Safety Work (as hereinafter defined) or
other minor construction work not constituting restoration work), then unless
75% or more in Number and Common Interest of the Unit Owners duly and promptly
resolve to proceed with the necessary CE Restoration Work, (i) the Board of
Managers shall secure and fence in the Property boundary, and shall raze the
Building, if necessary, and put the Building and Property into compliance with
applicable Laws and applicable provision of the Underlying Agreements, and
otherwise make the Property and Building safe (all of the activities described
in this clause (i), the “Safety Work”) and (ii) the CE Restoration Insurance
Proceeds, net of the costs and expenses of the Board of Managers hereunder and
the cost of any Safety Work, shall be divided among the Unit Owners in
accordance with their respective Common Interest; provided, however, that no
payment shall be made to a Unit Owner until there has first been paid out of its
share of such fund all liens of Permitted Mortgagees holding mortgages against
such Unit Owner’s respective Unit, and all unpaid charges, liens and Delinquency
Charges applicable to such Unit. The determination as to whether 75% or more of
the Building is destroyed or damaged by fire or casualty shall be made and
certified by an independent architect or engineer licensed by the State of New
York having not less than ten (10) years prior experience in connection with the
construction of buildings in the Borough of Manhattan, City of New York, similar
to the Building, which architect or engineer shall be selected by the Board of
Managers. Each Unit Owner hereby resolves, and shall be deemed to have resolved,
to proceed with the necessary CE Restoration Work in the event seventy-five
(75%) percent or more of the Building is destroyed or damaged by fire or
casualty. The provisions of the immediately preceding sentence of this Section
12.8.5 may not (so long as a Declarant Net Lease is in effect) be amended
without the consent of the Declarant Net Lessor.

 

- 50 -

 

 

12.8.6  Partial Condemnation. Notwithstanding anything in the Declaration or
these By-Laws to the contrary, if the Building is partially taken by
condemnation or eminent domain (a “Partial Condemnation”), then (i) the Board of
Managers shall be required to restore only those Common Elements necessary for
the Units remaining after such Partial Condemnation, and (ii) any Unit Owner
whose Unit has been partially taken (and irrespective of any condemnation award
therefor), shall contribute to the Board of Managers the cost for any applicable
CE Restoration Work relating to such Unit Owner’s Unit, and such funds shall be
deemed to be CE Restoration Funds; provided, however, that any excess CE
Restoration Funds shall, after the completion of the applicable CE Restoration
Work, be returned to such Unit Owner (after deducting any Delinquency Charges).

 

12.8.7  Total Condemnation. Notwithstanding any provision of the Declaration or
By-Laws to the contrary, if all or substantially all of the Building is taken by
condemnation or eminent domain (a “Total Condemnation”) (a) the Board of
Managers shall perform any Safety Work which it deems appropriate, (b) any award
received by a Unit Owner with respect to the taking of its Unit as part of the
Total Condemnation shall be payable to the applicable Unit Owner, provided,
however, that no payment shall be made to a Unit Owner until there has first
been paid out of its share of such award all liens of Permitted Mortgagees
holding mortgages against such Unit Owner’s respective Unit, and all unpaid
charges, liens and Delinquency Charges applicable to such Unit, and (c) the
Board of Managers shall have no obligation to restore the Common Elements.

 

12.8.8  Restoration Work; Plans. All Unit Restoration Work shall be performed in
accordance with the applicable provisions of the Declaration and these By-Laws
regarding the performance of Alterations and/or Repairs.

 

12.8.9  Reallocation of Percentage Interests.

 

(a)          If, as a result of a Partial Condemnation, the gross square footage
of any Unit changes, the Board of Managers shall promptly (i) adjust, as of the
date of such partial Condemnation, the Unit Owner’s Common Interest Percentage
in a manner consistent with the allocation of the Common Interests in existence
immediately preceding such casualty or taking and in accordance with the then
applicable Real Property Law, and (ii) subject to the provisions of Article 16
of the Declaration and Article 16 of these By-Laws, prepare and record in the
office of the New York City Register an amendment to the Declaration, confirming
such reallocation. If the Board of Managers shall not agree on any of the
matters referred to in the foregoing clauses (i) and (ii) within ninety (90)
days after the date following completion of the reconstruction of the Building,
they shall submit such issue to Arbitration pursuant to the provisions of
Article 15 of the By-Laws.

 

- 51 -

 

 

(b)          If a Unit Owner does not (in the course of restoring its Unit
including any Exclusive Use Common Element appurtenant thereto, following a fire
or other casualty) restore the number of gross square feet existing immediately
preceding the fire or other casualty, then, notwithstanding the reduction in the
number of gross square feet in such Unit Owner’s Unit (or its Exclusive Use
Common Element appurtenant thereto), such Unit Owner’s Common Interest shall not
be adjusted. Likewise, each Unit Owner’s Common Interest shall not be adjusted
if a Unit Owner chooses to restore its Unit to a “core and shell” condition
rather than to a fully operational condition.

 

(c)          Unless otherwise shown on the plans for the rebuilding, repairing,
replacement or reconstruction of a Unit, during the period of any rebuilding,
repairing, replacement or reconstruction of such Unit the gross square footage
previously attributable to that Unit shall be deemed to be the same as existed
immediately prior to such period.

 

Section 12.9      Insurance Trustee. The Insurance Trustee shall be designated
by the Board of Managers and shall be a depository institution or trust company
having an office located in The City of New York with net assets or a capital
surplus and undivided profits of $500,000,000 or more having a long term credit
rating from Standard & Poor’s Rating Services of not less than “A”. In the event
the Insurance Trustee resigns or is replaced by the Board of Managers, the Board
of Managers shall appoint a new Insurance Trustee. The Board of Managers shall
pay the fees and disbursements of any Insurance Trustee and such fees and
disbursements shall constitute a Common Expense. The Insurance Trustee shall
hold all CE Restoration Funds (i) in trust on behalf of all Unit Owners, (ii) in
accordance with the terms of these By-laws and (iii) in accordance with Section
254(4) of the Real Property Law of the State of New York.

 

Article 13



 

Compliance, Defaults, Cure Rights

 

Section 13.1      Compliance and Default.

 

(a)          Each Unit Owner shall comply with the terms of the Condominium
Documents. Failure to comply shall be grounds for (i) an action to recover sums
due for damages or for injunctive relief maintainable by the other Unit Owners,
each on its own behalf, or by the Board of Managers on behalf of the
non-defaulting Unit Owners or (ii) in the case of unpaid Common Charges, an
action by the Board of Managers to foreclose its lien, as hereinabove provided.

 

(b)          For so long as a monetary event of default under the Condominium
Documents exists and is continuing with respect to a particular Unit Owner, such
Unit Owner shall not have the right to vote at any meeting of Unit Owners nor
shall any member(s) of the Board of Managers designated by such Unit Owner have
the right to vote at any meeting of the Board of Managers; and all references in
the Condominium Documents to required votes or voting percentages shall, in such
circumstances, mean the required vote or voting percentage of Unit Owners or
members of the Board of Managers, as the case may be, who or which are eligible
to vote at the time in question. In addition, any express reference to the
required vote of such Unit Owner (or Board member appointed by such Unit Owner)
shall, during the pendency of such default, be inapplicable.

 

- 52 -

 

 

(c)          In any proceeding arising out of an alleged default by a Unit
Owner, the prevailing party shall be entitled to recover the costs of the
proceeding and such reasonable attorney’s fees and disbursements as may be
determined by the court.

 

(d)          The failure of the Board of Managers or a Unit Owner to enforce any
right, provision or covenant contained in the Condominium Documents shall not
constitute a waiver of the right of the Board of Managers or the Unit Owner to
enforce such right, provision or covenant in the future.

 

(e)          All rights, remedies and privileges of the Board of Managers or a
Unit Owner pursuant to the Condominium Documents shall be cumulative, and the
exercise of any one or more shall not constitute an election of remedies nor
shall it preclude the party exercising the same from exercising other and
additional rights, remedies or privileges as may be granted to such party by the
Condominium Documents or pursuant to law or in equity.

 

(f)          In the event of a default by a Unit Owner with respect to the
payment of any sums, or the performance of any obligation, or the cure of any
default or violation of or under the Condominium Documents, and the same shall
continue without payment, performance or cure, as the case may be, beyond the
giving of all required notices and the expiration of all cure periods, in each
case to the extent required under the Condominium Documents, without limiting
the foregoing, the Board of Managers may (without the consent of the defaulting
Unit Owner) but shall not be obligated to, pay the amount or perform or cause to
be performed the obligation or otherwise cure or effect the cure of the default
(including, for example, by means of causing Repairs or Alterations, or curing
violations or removing or bonding mechanic’s liens or otherwise as the Board of
Managers shall deem appropriate). Such right on behalf of the Board of Managers
to cure any such matters includes, without limitation, the right: (i) to enter
the Unit and any Exclusive Use Common Element appurtenant thereto of the
defaulting Unit Owner and to summarily abate and remove, at the expense of the
defaulting Unit Owner, any structure, thing or condition resulting in such
violation or breach and the Board of Managers shall not thereby be deemed guilty
or liable in any matter of trespass; and/or (ii) to enjoin, abate or remedy by
appropriate legal proceedings, either at law or in equity, the continuance of
any such violation or breach. Any funds expended by the Board of Managers
together with interest at the Default Rate from the date of expenditure to the
date of repayment, shall be reimbursed by the defaulting Unit Owner to the Board
of Managers within ten (10) days after the giving by the Board of Managers of
written notice of such default, and the same shall constitute part of the Common
Charges payable by such person.

 

(g)          Any rights or remedy of the Board of Managers may be exercised
immediately, and if necessary, without notice, in the case of any Emergency.

 

Section 13.2      Defaults Under Master Declaration and ERY FAPOA Declaration.

 

(a)          As used herein:

 

  (i)          “Facility Airspace Parcel” has the meaning set forth in the
Master Declaration.

 

- 53 -

 

 

  (ii)         “Facility Airspace Improvements” has the meaning set forth in the
Master Declaration.

 

  (iii)        “Individual Association Share” means, with respect to any Unit
Owner, the percentage which reflects the Common Interest (or such other
allocation as is specifically provided for in the Allocation Schedule) of such
Unit Owner as applied to the total obligations of the Board of Managers with
respect to its portion of the Facility Airspace Parcel or Facility Improvements
Parcel in accordance with Article XVI of the Master Declaration.

 

  (iv)        “Yards Parcel Owner” has the meaning set forth in the Master
Declaration.

 

  (v)         “YP Obligation Assessment” has the meaning set forth in the ERY
FAPOA Declaration.

 

(b)          The Board of Managers shall assess and collect Association Charges
and Special Assessments from all Unit Owners as provided in Section 6.8(k)
hereof. Each Unit Owner shall be responsible to fund in a timely manner its
Individual Association Share of the total Association Charges and Special
Assessments. If a Unit Owner (a “Defaulting Unit Owner”) fails to so fund its
Individual Association Share, the Board of Managers may impose a Condominium
Special Assessment on the other Unit Owners in order to meet the obligation of
the Condominium to pay Association Charges and Special Assessments, but such
Condominium Special Assessment shall not relieve the Defaulting Unit Owner of
its obligations.

 

(c)          Each Unit shall be subject to levy or execution for the
satisfaction of any monetary liability under the Master Declaration solely to
the extent of the Association Share Interest of such Unit Owner of such Unit. In
accordance with the Master Declaration and the ERY FAPOA Declaration, in the
event of a default by the Condominium in payment of such Association Charges
and/or Special Assessments to the Association, a lien shall exist upon the Unit
of each Unit Owner in favor of the Association, solely to the extent of such
Unit Owner’s unpaid Individual Association Share, which lien shall include such
Unit Owner’s obligation for the costs of collection of such Unit Owner’s unpaid
Individual Association Share. Such lien shall have the same priority as the lien
of the Board of Managers for unpaid Common Charges, and shall be superior to all
other liens on the Unit, except to the extent provided in Section 339-z of the
New York Real Property Law (or other applicable Legal Requirements), the lien of
any real property taxes.

 

(d)          The Board of Managers and the Unit Owners acknowledge that the ERY
FAPOA Declaration provides that prior to enforcing its rights under the ERY
FAPOA Declaration against a Unit Owner, the Association shall first use
reasonable efforts to enforce its rights against the Board of Managers. In the
event that the Board of Managers does not timely perform its obligations under
the ERY FAPOA Declaration, the Association and the Yards Parcel Owner shall have
the right at any time thereafter to obtain from the Board of Managers the names
of any Unit Owners who have not paid their Individual Association Shares. In no
event shall Yards Parcel Owner be obligated to bring suit against the Board of
Managers or to exhaust remedies against the Board of Managers prior to making
demand on the Unit Owners to fund their Individual Association Shares.

 

- 54 -

 

 

(e)          The Board of Managers shall give a copy of any notice of default
received by it from the declarant under the Master Declaration or from the
Association with respect to the ERY FAPOA Declaration to each Unit Owner,
Sub-Board, and Permitted Mortgagee. Each Unit Owner or Sub-Board may cure such
default if the Board of Managers fails to do so, and shall promptly notify the
Board of Managers of its intent. If more than one Unit Owner or Sub-Board
notifies the Board of Managers of such intent, Unit Owners or a Sub-Board shall
have priority to cure such default in order of their Common Interests, with the
Unit Owner or Sub-Board with the highest Common Interest having the highest
priority. A Permitted Mortgage shall also have the right to cure such default on
behalf of its Unit Owner or Sub-Board.

 

(f)          In the event that the Board of Managers fails to perform its
obligations hereunder with respect to any YP Obligation Assessment and the
Association fails to cause the Board of Managers to remedy such failure within
ten (10) business days of the occurrence thereof, the Yards Parcel Owner shall
be entitled, at its election, to make demand on and/or exercise any remedies
against the Unit Owners directly to fund their respective Individual Association
Shares of such YP Obligation Assessment. In no event shall the Yards Parcel
Owner be obligated to bring suit against the Board of Managers or to exhaust
remedies against the Condominium prior to making such demand on the Unit Owners
to fund their Individual Association Shares of such YP Obligation Assessment or
exercising any other remedies of the Yards Parcel Owner hereunder against the
Condominium. Any suit by the Yards Parcel Owner against the Board of Managers
and/or each Unit Owner to enforce the obligation to pay a YP Obligation
Assessment may, at the option of the Yards Parcel Owner, be brought in a single
action or successive actions (subject to any applicable statute of limitations).
No Unit Owner shall be liable for payment of more than its Individual
Association Share of any YP Obligation Assessment, and any Unit Owner that has
duly paid its Individual Association Share of a YP Obligation Assessment to the
Board shall not be obligated to pay any duplicative amount to the Yards Parcel
Owner. Yards Parcel Owner shall hold any funds received from the Unit Owners on
account of the YP Obligation Assessment in the name of and for the account of
Yards Parcel Owner, and shall apply such funds to the Condominium’s Association
Share (as defined in the ERY FAPOA Declaration) of obligations under the Master
Declaration.

 

(g)          The obligations of the Board of Managers and its rights (and the
rights of the Yards Parcel Owner) against the Unit Owners pursuant to this
Section 13.2 are essential elements permitting the development of the Property.
Every deed conveying title to a Unit to a Unit Owner, and every lease of all or
substantially all of a Unit, shall make reference to the provisions of this
Section 13.2, and shall expressly state that the Condominium Declaration and/or
the applicable conveyance is subject to the ERY FAPOA Declaration.

 

(h)          In no event may the provisions of this Section 13.2 be amended,
modified, deleted or waived without the express written consent of Yards Parcel
Owner.

 

- 55 -

 

 

Article 14

 

Sale, Lease and Mortgages of Units; Estoppel Certificates

 

Section 14.1      Sales and Leases of Units. The Unit Owner of each Unit, may,
without the prior consent of the Board of Managers or any other Unit Owner,
sell, assign or otherwise transfer, lease, sublease, license or encumber its
Unit (whether by merger, consolidation, sale, lease, sublease, license,
mortgage, assignment or otherwise, but subject to any restrictions provided
herein or in any other of the Condominium Documents); provided, however, that:
(i) no lien to secure repayment of any sum borrowed may be created on any other
Unit without the prior written consent of the owner of such other Unit or on any
of the Common Elements (as opposed to the applicable Unit Owner’s undivided
interest therein) without the prior written consent of all Unit Owners; and (ii)
no Unit Owner (other than such borrowing Unit Owner), nor the Board of Managers,
will be liable for repayment of any portion of any such loan, unless all such
Unit Owner(s) and Board of Managers, as applicable, otherwise so agree in
writing.

 

Section 14.2      Leasing of Units. Subject to the provisions of these By-Law, a
Unit Owner (including a Permitted Mortgagee who acquires title to the Unit
through foreclosure or by deed or assignment in lieu of foreclosure or
otherwise) may lease or sublease the Unit in whole or in part, without any
notice to or consent of the Board of Managers or other Unit Owner but subject,
in all events, to the provisions of the Condominium Documents. Any lease for all
or part of a Unit shall be consistent with and shall be deemed to incorporate by
reference these By-Laws.

 

Section 14.3      [Intentionally Omitted].

 



- 56 -

 

 

Section 14.4      Mortgaging of Units; Suits.

 

(a)          Each Unit Owner shall have the right, without consent of the Board
of Managers or any other Unit Owner, to mortgage (which term shall include,
where applicable, any lease which is entered into in connection with a
sale-leaseback, lease-subleaseback or similar financing arrangement) its Unit
without restriction, which mortgage shall be subject, however, to the provisions
of the Declaration and these By-Laws), and provided further that the mortgagee
(or the lessor in a sale-leaseback or sublessor in a lease-subleaseback
transaction) is: (i) a bank, savings bank, trust company, savings and loan
association, real estate investment trust, credit union or similar banking
institution whether organized under the laws of the State of New York, the
United States or any other state; (ii) any foreign banking corporation licensed
by the Superintendent of Banks of New York or the Comptroller of the Currency to
transact business in the State of New York; (iii) any insurance company or
pension and/or annuity company duly organized or licensed to do business in New
York State, or any similar institutional lender; or (iv) any instrumentality
created by the United States or any state with the power to make mortgage
loans,(v) any real estate mortgage investment conduit within the meaning of the
Internal Revenue Code, (vi) any entity not included within any of the foregoing
that is regularly engaged in the business of making, owning, investing in, or
servicing mortgage or mezzanine loans, including, without limitation, a
so-called “conduit lender” or “investment fund”, or (vii) any group of lenders
which include one or more of the foregoing, or (viii) the seller of the Unit or
(ix) any affiliate of any of the foregoing. A mortgage (or leaseback or
subleaseback) complying with the provisions of this paragraph (a) is herein
called a “Permitted Mortgage,” and the holder of a Permitted Mortgage is herein
called a “Permitted Mortgagee”. A Permitted Mortgagee shall also include any
lender providing mezzanine financing or preferred equity financing to one or
more of the direct or indirect owners of a Unit Owner.

 

(b)          A Unit Owner which mortgages its Unit or the holder of a Permitted
Mortgage shall notify the Board of Managers of the name and address of the
mortgagee and shall file a conformed copy of the note and mortgage with the
Board of Managers and such Unit Owner shall, prior to giving such mortgage,
satisfy all unpaid liens against its Unit other than Permitted Mortgages. A Unit
Owner who satisfies a mortgage covering its Unit shall so notify the Board of
Managers and shall file a conformed copy of the satisfaction of mortgage (or
similar document in recordable form) with the Board of Managers. The Board of
Managers shall maintain such information in a book entitled “Mortgages of
Units.”

 

(c)          The Board of Managers shall accept payment of any sum or
performance of any act by a Permitted Mortgagee or tenant or subtenant of a Unit
Owner required to be paid or performed by a Unit Owner pursuant to the
provisions of the Condominium Documents, with the same force and effect as
though paid or performed by such Unit Owner.

 

(d)          The Board of Managers shall send each Permitted Mortgagee of which
it has received notice (i) a copy of any notice of default sent to the Unit
Owner of such Unit, and (ii) notice of the commencement by the Board of Managers
of any action or proceeding pursuant to Section 6.3(b) of these By-Laws.

 

- 57 -

 

 

(e)          Any Permitted Mortgagee of which the Board of Managers has notice
shall have a period of thirty (30) days after receipt of a notice of a default
from the Board of Managers for remedying any default by a Unit Owner under the
Declaration or these By-Laws or causing the same to be remedied and shall,
within such period and otherwise as herein provided, have the right, but not the
obligation, to remedy such default, or cause action to remedy such default to be
taken; provided, however, that if such default is not reasonably susceptible of
being cured by a Permitted Mortgagee either within such thirty (30) day period
or without obtaining possession of the Unit, the Permitted Mortgagee shall have
such additional period of time as is reasonably necessary to obtain possession
of the Unit and thereafter cure such default, provided the Permitted Mortgagee
has commenced such cure and is diligently prosecuting such cure. The Board of
Managers will not commence a proceeding to foreclose its lien against any Unit
as a result of any Unit Owner’s default until the expiration of the time period
described herein that is afforded to any Permitted Mortgagee to cure such
default. Payment or performance of any obligation of a Unit Owner by a Permitted
Mortgagee shall not give rise to any obligation on the part of the Permitted
Mortgagee to so pay or perform in the future.

 

(f)          No Unit Owner shall suffer or permit any lien on its Unit except as
permitted in this Section 14.4. If the Unit Owner fails to satisfy any such lien
or otherwise cause its discharge by bonding or otherwise within sixty (60) days
after the date of receipt of notice of such lien, the Board of Managers shall
have the right to take all necessary and appropriate steps to discharge the lien
and charge such Unit Owner for all expenses incurred and such charges shall be
due and payable within ten (10) days of demand.

 

(g)          A Unit Owner shall forthwith give notice to the Board of Managers
of any suit or other proceeding the outcome of which may directly affect title
to its Unit.

 

Section 14.5      Net Leases of Units by Declarant.

 

(a)          Declarant shall have the right to enter into a net lease (each, a
“Declarant Net Lease”) of each Unit owned by it with a third party without
restriction, which Declarant Net Lease shall be subject, however, to the
provisions of the Declaration and these By-Laws. The lessee under a Declarant
Net Lease is herein called a “Declarant Net Lessee”, and the Lessor under a
Declarant Net Lease is herein called a “Declarant Net Lessor”.

 

(b)          Each Declarant Net Lessee shall provide the Board of Managers and
each Unit Owner with its name and address and any changes thereto.

 

(c)          Each Declarant Net Lessee shall provide the Board of Managers with
a redacted copy of its Declarant Net Lease.

 

(d)          The Board of Managers (and, if applicable, any Unit Owner) shall
(i) accept payment of any sum or performance of any act by a Declarant Net
Lessee required to be paid or performed by Declarant or a Declarant Net Lessor,
as the owner of a Unit, pursuant to the provisions of the Condominium Documents,
with the same force and effect as though paid or performed by Declarant or a
Declarant Net Lessor, and (ii) deal with the Declarant Net Lessee in all
respects as if it were the Unit Owner of the applicable Unit owned by Declarant
or a Declarant Net Lessor, including, without limitation, the enforcement of all
defaults and other remedies under the Declaration and these By-Laws, without
first having to exercise any remedies against Declarant or a Declarant Net
Lessor.

 

- 58 -

 

 

(e)          Each Declarant Net Lessee shall (to the exclusion of Declarant or a
Declarant Net Lessor) have all of the rights and obligations of the Unit Owner
of the applicable Unit under the Declaration and these By-Laws, including,
without limitation, the rights under Articles 15 and 16 of the Declaration and
the rights to call for and vote at meetings of Unit Owners, subject, however, to
the provisions of the last sentence of Section 3.8 hereof.

 

(f)         The Board of Managers and each Unit Owner shall give to each
Declarant Net Lessee and (so long as a Declarant Net Lease is in effect) to
Declarant or a Declarant Net Lessor copies of all notices given to Unit Owners
or the Board of Managers, as the case may be, pursuant to the provisions of the
Declaration and these By-Laws.

 

(g)          The provisions of this Section 14.5, the next to last sentence of
Section 2.1 hereof, and the last sentence of Section 3.8 hereof may not (so long
as a Declarant Net Lease is in effect) be amended without the consent of
Declarant or the Declarant Net Lessor.

 

Section 14.6      Payment of Assessments. In addition to complying with all
other provisions of these By-Laws, Unit Owners shall not be permitted to sell,
convey, mortgage, pledge, hypothecate or lease their Units unless and until they
shall have paid in full to the Board of Managers all unpaid Common Charges and
other amounts required by the Board of Managers to be paid and theretofore
assessed by the Board of Managers against such Units and until such Unit Owners
shall have satisfied all unpaid liens against their Units, other than Permitted
Mortgages. Unit Owners shall notify the Board of Managers or the Managing Agent
at least five (5) business days prior to the closing of any of the
aforementioned transactions for confirmation of any unpaid amounts.

 

Section 14.7      No Severance of Ownership. No Unit Owner shall execute any
deed, mortgage or other instrument conveying or mortgaging title to its Unit
without including therein its entire Common Interest appurtenant to such Unit,
it being the intention to prevent any severance of such combined ownership. No
part of the Common Interest appurtenant to any Unit may be sold, conveyed or
otherwise disposed of, except as part of a sale, conveyance or other disposition
of the Unit to which such interest is appurtenant. Any such deed, mortgage or
other instrument purporting to affect one or more of such interests without
including all such interests shall be deemed and taken to include the interest
or interests so omitted even though the latter shall not be expressly mentioned
or described therein. Nothing in this Section 14.6 shall prohibit the lease of
all or any portion of a Unit without the simultaneous lease of its appurtenant
Common Interest.

 

Section 14.8      Waiver of Right of Partition with Respect to Units Acquired on
Behalf of Unit Owners as Tenants-in-Common; Waiver of Right of Surrender.

 

(a)          In the event that any Unit Owner shall convey its Unit to the Board
of Managers in accordance with Section 339-x of the Real Property Law of the
State of New York, or any Unit shall be acquired by the Board of Managers or its
designees (whether at a foreclosure sale or otherwise) on behalf of all Unit
Owners as tenants-in-common, all such Unit Owners shall be deemed to have waived
all rights of partition with respect to such acquired Unit.

 

- 59 -

 

 

(b)          To the extent permitted by Law, each Unit Owner shall be deemed to
have waived any and all right to surrender its Unit (in each case, together with
its Appurtenant Interests), to the Board of Managers.

 

Section 14.9      Estoppels. The Board of Managers, at any time, and from time
to time, upon at least ten (10) days’ prior written notice by a Unit Owner,
shall execute, acknowledge and deliver to the Unit Owner, and/or to any other
person, firm or corporation specified by the Unit Owner, a statement: (i)
certifying that the Condominium Documents are in full force and effect and are
unmodified (or, if modified, stating the dates of any amendments thereto); (ii)
setting forth the then annual Common Charges allocable to the Unit in question
and the dates to which such Common Charges have been paid; and (iii) stating
whether or not there exist any known defaults by the Unit Owner under any of the
Condominium Documents and, if so, specifying each such known default. The Board
of Managers shall be entitled to charge the requesting Unit Owner a reasonable
fee for preparing and rendering said statement. The addressee of any such
statement shall be entitled to rely thereon; and each statement delivered
pursuant to this Section 14.9 shall act as a waiver of any claim between the
addressee and the Board of Managers to the extent such claim is based upon facts
contrary to those asserted in the statement and to the extent the claim is
asserted against a bona fide encumbrancer or purchaser for value without
knowledge of facts to the contrary of those contained in the statement, and who
has acted in reasonable reliance upon the statement provided, however, that the
issuance of such statement shall in no event subject the Board of Managers to
any liability for the negligent or inadvertent failure of the Board of Managers
to disclose correct and/or relevant information.

 

Section 14.10     Non-Disturbance. At the request of any Unit Owner made from
time to time, the Board of Managers shall, at the sole cost and expense of the
requesting Unit Owner, execute and deliver a non-disturbance agreement
(substantially in the form annexed to the Declaration as Exhibit D or in any
such other or changed form as may be agreed upon by the Board of Managers and
the requesting Unit Owner, a “Non-Disturbance Agreement”) to any of such Unit
Owner’s lessees whose lease covers at least 10,000 square feet of space in such
Unit Owner’s Unit.

 

Article 15

 

Arbitration

 

Section 15.1      Arbitrable Issues. Any dispute or controversy between the Unit
Owners or between a Unit Owner and the Board of Managers concerning or relating
to the Declaration or these By-laws, may, at the option of any party to the
dispute or controversy be submitted to arbitration (“Arbitration”) in accordance
with this Article 15 (but only if the Declaration or these By-laws expressly
provide that the dispute or controversy shall be resolved by Arbitration). Any
dispute or controversy submitted to Arbitration shall be determined and resolved
by Arbitration (and not by litigation, except with respect to the enforcement of
an arbitrator’s decision). Nothing in this Article or elsewhere in the
Declaration or these By-laws shall (unless otherwise expressly provided) require
the Arbitration of any dispute between (x) any Unit Owner or Unit Owners or the
Board of Managers, on the one hand, and (y) any third parties (including
mortgagees, tenants, insurers and managing agents), on the other. If the dispute
or controversy is between the Board of Managers and a Unit Owner, the member(s)
of the Board of Manager selected/elected by the other Unit Owner(s) shall have
the right to make all decisions and bind the Board of Managers with respect to
the Arbitration.

 

- 60 -

 

 

Section 15.2      Arbitration by Single Arbitrator. If any matter is to be
submitted to Arbitration by the Board of Managers or by a Unit Owner(s) pursuant
to the Declaration or these By-laws and in accordance with this Article 15, the
Arbitration shall be conducted in New York City before a single arbitrator
(“Arbitrator”) in accordance with the then commercial arbitration rules and
expedited procedures (“Expedited Procedures”) of the American Arbitration
Association (or any successor organization) (“AAA”), provided, however, that if
the terms of this Article 15 differ from or conflict with then applicable
Expedited Procedures, the Arbitrator shall be chosen in accordance with, and the
Arbitration shall be governed by, the terms and provisions of this Article 15.

 

Section 15.3      Initiation of Arbitration. In the event that the Board of
Managers or a Unit Owner elects to arbitrate a dispute or controversy in
accordance with, and where permitted by, this Article 15, the Board of Managers
or the Unit Owner electing Arbitration shall deliver written notice (an
“Arbitration Notice”) to each of the other Unit Owners or the Board of Managers,
as the case may be, demanding Arbitration to resolve the dispute or controversy.
The Arbitration Notice shall include a brief statement of the nature of the
dispute and the relief being sought. Contemporaneously with the delivery of the
Arbitration Notice, the party delivering the Arbitration Notice shall also
request from the other parties to the Arbitration the production of documents
relating to the dispute, which documents shall be produced within fourteen (14)
days of the appointment of the Arbitrator. Within ten (10) business days
following the delivery of an Arbitration Notice, any Unit Owner who is not one
of the initial disputing parties but believes it may be affected by the outcome
of the Arbitration may, by notice to each of the other Unit Owners, elect to
intervene and participate in the Arbitration, in which event the intervening
Unit Owner shall be deemed a disputing party with all of the same rights and
obligations as the original disputing parties; provided, however, that the
Arbitrator may, in the Arbitrator’s sole discretion, exclude duplicative
evidence and may require two (2) or more of the Unit Owners who elect to join
the Arbitration in to consolidate the presentation of their cases as may be
necessary or proper to the efficient administration of the proceedings.

 

Section 15.4      Selection of Arbitrator. Within ten (10) business days
following the delivery of an Arbitration Notice, the parties to the Arbitration
shall attempt to select a single disinterested Arbitrator to resolve the dispute
described in the Arbitration Notice. If the disputing parties have not resolved
the dispute or agreed on a single Arbitrator within ten (10) business days, then
any disputing party (including the party who delivered the Arbitration Notice)
may apply to the New York City office of the AAA to appoint an Arbitrator in
accordance with the Expedited Procedures. If the AAA shall not then exist or
shall fail, refuse or be unable to appoint an Arbitrator within thirty (30) days
after the application, then any disputing party (including the party who
delivered the Arbitration Notice) may apply to a judge of the highest court of
appellate jurisdiction located in the County of New York for the appointment of
an Arbitrator. Any Arbitrator selected by AAA shall be an independent real
estate professional with no interest in or affiliation with any Unit Owner and
have at least 10 years’ experience in operations and management of Class A
commercial buildings in the New York metropolitan area.

 

- 61 -

 

 

Section 15.5      Arbitration Procedures. Within five (5) business days
following the delivery of Arbitration Notice, the Board of Managers shall make
available to each disputing party all applicable books and records in connection
with the dispute. The Arbitration hearing shall be conducted in accordance with
the Expedited Procedures, or as the disputing parties may otherwise agree. The
decision and award of the Arbitrator shall be binding on the Unit Owners and the
Board of Managers and shall be enforceable in any court of competent
jurisdiction. Notwithstanding anything to the contrary contained herein, the
Arbitrator may order any interim measures or provisional remedies as may be
deemed necessary, including injunctive relief. Each party to an Arbitration
shall also be permitted recourse to a court for interim or provisional relief
necessary to preserve its right to arbitrate.

 

Section 15.6      Provisions Applicable to Arbitration. The Arbitrator’s
decision shall be based on the standards and provisions set forth in, and the
purposes of, the Declaration and these By-laws, but absent specific standards
and provisions, the decision shall be based on the standards of operation of the
Condominium as set forth in the Condominium Documents and what a reasonably
prudent Unit Owner of a comparable property in a comparable location would
determine under similar circumstances. The Arbitrator shall consider only the
specific issues submitted for resolution, as set forth in the Arbitration
Notice. The Unit Owners and the Board of Managers shall execute all documents
and do all other things necessary to submit to the Arbitration and hereby waive
any and all rights they may have to revoke their election to arbitrate and to
abide by the decision rendered by the Arbitrator. The Arbitrator shall apply the
law of the State of New York without regard to conflict of law principles and
shall have no power to vary or modify any of the provisions of the Declaration
or these By-laws, and its powers and jurisdiction are hereby limited
accordingly. In no event shall any Unit Owner seek (nor shall the Arbitrator
award) consequential or punitive damages, and the Arbitrator’s powers shall be
so limited. No failure or refusal of a Unit Owner to give any consent required
under the Condominium Documents shall be subject to Arbitration, except to the
extent (i) the Unit Owner is required pursuant to express provisions of the
Declaration or these By-laws to act in accordance with certain standards, (ii)
the Arbitration is to determine whether the Unit Owner acted within those
standards, and (iii) the Arbitration is otherwise permitted as provided in
Section 15.1 of this Article 15. In the event that separate Arbitration
proceedings are commenced under this Article 15, and the same or similar issues
arise in two (2) or more such Arbitration proceedings, they shall be
consolidated with, and heard by, the Arbitrator appointed in the proceeding in
which the Arbitration Notice was first given.

 

Section 15.7      Resignation/Departure of a Potential Arbitrator. If any
Arbitrator appointed hereunder shall be unwilling or unable, for any reason, to
serve, or continue to serve, a replacement shall be appointed in the same manner
as provided in Section 15.4 of this Article 15.

 

Section 15.8      Costs of Arbitration. (a) The fees, costs and expenses of the
Arbitrator shall be borne by the losing party in the Arbitration or, if neither
party prevails, the fees, costs and expenses shall be borne equally by the
parties. Each party shall also bear the fees and expenses of its own counsel and
expert witnesses. All costs and expenses paid or incurred by the Board of
Managers in connection with any Arbitration held hereunder (including, without
limitation, the fees and expenses of counsel and expert witnesses) shall
constitute Common Expenses.

 

- 62 -

 

 

(b)          Each disputant shall also bear the fees and expenses of its counsel
and expert witnesses. All costs and expenses paid or incurred by the Board of
Managers in connection with any arbitration held hereunder (including, without
limitation, the fees and expenses of counsel and expert witnesses) shall
constitute Common Expenses.

 

Section 15.9      Alternative Dispute Resolution. The parties to any dispute
submitted to Arbitration may, by mutual written agreement, vary any of the
provisions of this Article with respect to the Arbitration of any dispute, or
may agree to resolve their dispute in any other manner, including the manner set
forth in Section 3031 of the New York Civil Practice Law and Rules and known as
the “New York Simplified Procedure for Court Determination of Disputes.”

 

Section 15.10     No Evidentiary or Preclusive Effect. No determination or other
finding in an Arbitration conducted under this Article 15 shall have any
preclusive effect nor shall it be deemed, res judicata against any disputing
party (or other Person) in connection with any claim, suit or cause of action
brought by a third party.

 

Section 15.11     Right of Mortgagee to Participate. A Permitted Mortgagee shall
have the right, upon notice to the parties to the Arbitration, to participate in
the Arbitration, but not the selection of the Arbitrator, except in lieu of and
on behalf of its borrower Unit Owner.

 

Article 16

 

Amendments to By-Laws

 

Article 14 of the Declaration with respect to amendments is incorporated herein
in its entirety; and the provisions of these By-Laws may be amended, modified,
added to or deleted only in accordance with the terms of such Article, as if
each reference therein to the Declaration, were a reference herein to these
By-Laws. In no event may the provisions of Section 13.2 of these By-Laws be
amended. modified, deleted or waived without the express written consent of the
Declarant named herein (and not the Declarant Net Lessee) and the Yards Parcel
Owner.

 

Article 17

 

Fiscal Year

 

The fiscal year of the Condominium shall be the calendar year unless the Board
of Managers shall adopt a different period.

 

Article 18

 

Execution of Instruments

 

After the effective date of the Declaration, all instruments of the Condominium
shall be signed and executed by such officer or officers as the Board of
Managers shall designate.

 

- 63 -

 

 

Article 19

 

Rules and Regulations

 

The Board of Managers shall adopt and amend Rules and Regulations governing the
operation, Maintenance and Repair of the Property as shall be appropriate from
time to time, subject to the provisions of Section 2.2.3(f) hereof. In
promulgating Rules and Regulations with respect to matters of access to the
Building, hours of operation, security and like matters, due consideration shall
be given to the fact that portions of certain Unit Owners’ activities in the
Building are expected to occur in the evenings or on weekends. No Rule or
Regulation shall unreasonably or discriminatorily or in any material respect
whatsoever restrict or impair (directly or indirectly or through discriminatory
Condominium Special Assessments or charges) the rights of any Unit Owner to use
its Unit for the purposes set forth in Section 7 of the Declaration.

 

Article 20

 

Miscellaneous

 

Section 20.1      Consents and Approvals.

 

(a)          Any approval or consent of the Board of Managers or a Unit Owner
required under the Declaration or these By-Laws may, except to the extent
expressly provided to the contrary in the Declaration or these By-Laws, be
granted or withheld in such Unit Owner’s sole discretion. Whenever the approval
or consent of the Board of Managers or a Unit Owner is required under the
Declaration or these By-Laws not to be unreasonably withheld, such approval
shall also not be unreasonably conditioned or delayed.

 

(b)          Notwithstanding that the consent and/or approval of the Board of
Managers or any Unit Owner may be required for or with respect to any particular
matter, there shall be no separate or further requirement to obtain the consent
or approval of the Managing Agent or managing agent for any of the Unit Owners.

 

Section 20.2      Invalidity. The invalidity of any provision of these By-Laws
shall not be deemed to impair or affect in any manner the validity,
enforceability or effect of the remainder of these By-Laws and, in such event,
all of the other provisions of these By-Laws shall continue in full force and
effect as if such invalid provision had never been included herein.

 

Section 20.3      Captions. The captions herein are inserted only as a matter of
convenience and for reference, and in no way define, limit or describe the scope
of these By-Laws, or the intent of any provision thereof.

 

Section 20.4      Gender. The use of the masculine gender in these By-Laws shall
be deemed to refer to the feminine gender and the use of the singular shall be
deemed to refer to the plural, and vice versa, whenever the context so requires.

 

Section 20.5      Waiver. No provision contained in these By-Laws shall be
deemed to have been abrogated or waived by reason of any failure to enforce the
same, irrespective of the number of violations or breaches thereof which may
occur.

 

- 64 -

 

 

Section 20.6      Unanimous Consent. After the subdivision of any of the Units
as originally constituted upon the initial recording of the Declaration, any
vote requiring the “unanimous consent of Unit Owners” (or like provision) shall,
with respect to such subdivided Unit, require the consent of Unit Owners holding
a simple majority of the common interest appurtenant to all Units resulting from
such subdivided Unit.

 

Section 20.7      CPI Increases. All specific dollar amounts set forth in these
By-Laws or the Declaration shall be adjusted annually by the CPI Increase Factor
except to the extent otherwise provided. For such purposes, the “CPI Increase
Factor” means an increase proportionate to any increase in the cost of living
from the date of the initial recording of the Declaration, as reflected by the
change in the Consumer Price Index (CPI-U; All Items; 1982-84 = 100 standard
reference base period) for New York, New York (or the smallest measured area
including New York, New York), as published by the Bureau of Labor Statistics,
United States Department of Labor or, if the same ceases to be published, a
commonly used substitute therefor reasonably selected by the Board of Managers
(as applicable, the “Consumer Price Index”).

 

Section 20.8 Covenant of Further Assurances.

 

(a)          Any party which is subject to the terms of these By-Laws, whether
such party is a Unit Owner, a lessee or sublessee of a Unit Owner, an occupant
of a Unit, a member or an officer of the Board, a Permitted Mortgagee, a
Declarant Net Lessee, or otherwise, shall, at the expense of any such other
party requesting the same, execute, acknowledge and deliver to such other party
such instruments, in addition to those specifically provided for herein, and
take such other action, as such other party may reasonably request, as shall be
reasonably necessary to effectuate the provisions of these By-Laws or any
transaction contemplated herein or to confirm or perfect any right to be created
or transferred hereunder or pursuant to any such transaction (but without
expanding the scope of any liability or obligation on the part of the
cooperating party beyond that set forth in the Condominium Documents).

 

(b)          If any Unit Owner or any other party which is subject to the terms
of these By-Laws fails to execute, acknowledge or deliver any instrument, or
fails or refuses to take any action which such Unit Owner or other party is
required to perform pursuant to one or more specific provision of these By-Laws,
in each case (unless a specific provision with respect thereto is provided for
elsewhere in the Condominium Documents) within fifteen (15) business days after
request therefor and within five (5) business days after receipt of a second
request therefor (which second request shall be accompanied by a copy of the
initial request (and any supporting materials) and stating in bold print: “THIS
IS A SECOND AND FINAL REQUEST FOR YOU TO EXECUTE, ACKNOWLEDGE AND/OR DELIVER THE
DOCUMENTS, OR TO TAKE THE ACTIONS, DESCRIBED IN THE ENCLOSED PRIOR REQUEST
THEREFOR, WHICH IS REQUIRED UNDER THE TERMS OF THE CONDOMINIUM DECLARATION
AND/OR BY-LAWS. YOUR FAILURE TO EXECUTE, ACKNOWLEDGE AND/OR DELIVER THE
DOCUMENTS, OR TO TAKE THE ACTIONS, AS THE CASE MAY BE, WITHIN FIVE BUSINESS DAYS
FROM THE DATE HEREOF SHALL ENTITLE THE BOARD OF MANAGERS TO DO SO ON YOUR
BEHALF.”), then the Board of Managers is hereby authorized, as attorney-in-fact,
coupled with an interest, for such Unit Owner or other party, to execute,
acknowledge and deliver such instrument, or to take such action, in the name of
such Unit Owner or other party, and such instrument or action shall be binding
on such Unit Owner or other party, as the case may be. Any dispute with respect
to the foregoing shall be subject to Arbitration pursuant to Article 15 of the
By-Laws; provided, the Person refusing to execute, acknowledge or deliver any
such instrument, or refusing to take any such action, expressly renders such
refusal in writing (together with its rationale for such refusal) within the
time period(s) provided in this Section.

 

- 65 -

 

 

SCHEDULE 1

TOWER C ALLOCATION SCHEDULE

 

BUILDING OPERATIONS AND MAINTENANCE COSTS

 

Where possible costs will be allocated directly to a particular unit (“Direct
Allocations”). For shared costs, the following allocations will apply, except as
otherwise provided in the Condominium Documents:

 

A. CLEANING Cleaning costs within each Unit will be allocated as Direct
Allocations. Cleaning costs for General Common Elements that serve the Office
Units exclusively will be allocated by Office Unit Proportionate Share, subject
to Section 6.1(g) of the By-Laws. Cleaning costs for General Common Elements
that do not serve the Office Units exclusively will be allocated among the Unit
Owners in accordance with their Common Interest Percentage.       B.

EXTERIOR

WINDOW WASHING

Exterior window washing in the Building will be allocated based on Façade
Contact Area, as set forth in Section 6.1(e)(viii) of the By-Laws.       C.
RUBBISH REMOVAL Rubbish removal costs for the General Common Elements will be
allocated based on Common Interest Percentage. For each individual Unit costs
will be allocated based on usage as determined by an annual waste audit
commissioned by the Board of Managers.       D. REPAIR & MAINTENANCE Repair and
maintenance costs within each Unit will be allocated as Direct Allocations.
Repair and maintenance costs for General Common Elements will be allocated by
Common Interest Percentage, except as otherwise provided in the By-Laws or in
this Allocation Schedule.       E. BUILDING MANAGEMENT OFFICE EXPENSES Building
management office expenses and expenses and fees of the Managing Agent will be
allocated by Common Interest Percentage.       F. SECURITY Building security
costs will be allocated by Common Interest Percentage. Costs for security within
the General Common Lobby will be allocated by Office Unit Proportionate Share,
subject to Section 6.1(g) of the By-Laws.       G. UTILITIES Utilities costs
within each Unit will be allocated as Direct Allocations. Utility costs for
General Common Elements that serve the Office Units exclusively (including,
without limitation, utility costs relating to the Central Plant) will be
allocated by Office Common Interest Percentage, subject to Section 6.1(g) of the
By-Laws. Utilities costs for General Common Elements that do not serve the
Office Units exclusively will be allocated among the Unit Owners in accordance
with their Common Interest Percentage.

  

 

 

 

H. INSURANCE Building insurance costs will be allocated by Common Interest
Percentage.       I. LIGHTING The costs of maintaining, repairing and operating
the Building Exterior Lighting System shall be allocated solely among the Office
Unit Owners, in accordance with their respective Office Unit Proportionate
Share.       J.

GENERAL

BUILDING COSTS

General Building costs, including, but not limited to exterminating,
professional fees, administration and miscellaneous expenses for the Building
will be allocated by Common Interest Percentage.       K.

LOADING DOCK

COSTS

Loading Dock expenses will be allocated based on usage. Loading Dock usage
charges shall be subject to the limitations set forth in Note (1) below.      
L.

PROPERTY

OWNERS

ASSOCIATION

COSTS

All costs payable by the Board of Managers to the Association pursuant to the
ERY FAPOA Declaration that are directly attributable to a particular user (“ERY
Usage Charges”) shall be allocated and billed by the Board of Managers to such
user. All other costs payable by the Board of Managers to the Association
pursuant to the ERY FAPOA Declaration (“ERY Shared Costs”) shall be allocated
and billed by the Board of Managers to all Units other than the Parking Unit and
the Loading Dock Unit based on Tower C Adjusted GSF (“Tower C Adjusted GSF”) The
Tower C Adjusted GSF for each such Unit Owner shall be based on 100% of the GSF
of an Office Unit, the Ancillary Unit and the Destination Retail Access Unit and
60% of the GSF of the Retail Unit relative to the total Tower C Adjusted GSF in
the Building (the “ERY Shared Costs Proportionate Shares”). The total Tower C
Adjusted GSF in the Building is equal to the sum of the GSF of the following
areas for the Building: (i) 100% of the GSF of all Office Units, the Ancillary
Unit and the Destination Retail Access Unit and (ii) the GSF of the Retail Unit
multiplied by 60%. “GSF” means the gross square footage of a Unit as set forth
in Exhibit B to the Declaration. The allocation of ERY Usage Charges and ERY
Shared Costs shall be subject to the limitations set forth in Note (1) below.

 

- 2 -

 

 

Note 1:

 

(a)To the extent that the ERY Usage Charges (including Loading Dock usage
charges) and the respective ERY Shared Costs for Office Unit 1, Office Unit 2A
or Office Unit 2B exceeds (i) in the case of Office Unit 1 the product of (A)
$2.65 (as adjusted from time to time pursuant to clause (b) hereof) and (B) the
sum of (1) the GSF of Office Unit 1, as set forth in Exhibit B to the
Declaration, and (2) the GSF of any Exclusive Use Common Elements appurtenant to
Office Unit 1 (including, without limitation, the Terrace located on the Setback
Roof at Level 19), as shown on the Floor Plans, (ii) in the case of Office Unit
2A the product of (A) $2.65 (as adjusted from time to time pursuant to clause
(b) hereof) and (B) the sum of (1) GSF of Office Unit 2A, as set forth in
Exhibit B to the Declaration and (2) the GSF of any Exclusive Use Common
Elements appurtenant to Office Unit 2A, as shown on the Floor Plans, and (iii)
in the case of Office Unit 2B the product of (A) $2.65 (as adjusted from time to
time pursuant to clause (b) hereof) and (B) the sum of (1) the GSF of Office
Unit 2B, as set forth in Exhibit B to the Declaration, and (2) the GSF of any
Exclusive Use Common Elements appurtenant to Office Unit 2B, as shown on the
Floor Plans, then the amount of such excess shall not be allocated and billed to
such Unit Owner, but shall instead be allocated and billed to the other Unit
Owners in accordance with their respective Common Interests. The amounts set
forth in clauses (i)(A), (ii)(A) and (iii)(A) above shall be equitably pro-rated
to reflect annual adjustments to the amounts set forth in clauses (i)(A),
(ii)(A) and (iii)(A) hereof and to reflect any partial year.

 

(b)As used herein:

 

(i)          “Consumer Price Index” has the meaning set forth in Section 20.7 of
the By-Laws.

 

(ii)         “Occupancy Date” means the date on which Coach or a Coach Affiliate
first occupies a portion of Office Unit 1, Office Unit 2A and/or Office Unit 2B
for the conduct of business.

 

(iii)        “Base Index” means the Consumer Price Index in effect on the
Occupancy Date.

 

(iv)        “Current Index” means the Consumer Price Index in effect on each
anniversary of the Occupancy Date, as applicable.

 

The amounts set forth in clauses (a)(i)(A), (ii)(A), and (iii)(A) hereof shall
be adjusted as of each anniversary of the Occupancy Date to an amount equal to
the greater of (A) $2.65, and (B) the product of (1) $2.65, and (B) a fraction,
the numerator of which is the then Current Index and the denominator of which is
the Base Index.

 

- 3 -

 

 

(c)The provisions of clause (a) hereof shall no longer be applicable and shall
be of no further force and effect following the substantial completion of, and
first issuance of a temporary certificate of occupancy for, the buildings to be
constructed on all of the FASP Parcels (as such term is defined in the ERY FAOA
Declaration) other than the buildings or other improvements to be constructed on
any open space parcels or other parcels owned or leased by the Association, and
upon the issuance of such temporary certificates of occupancy all ERY Shared
Costs shall thereafter be allocated and billed by the Board of Managers to the
Office Unit Owners, the Ancillary Unit Owner, the Destination Retail Access Unit
Owner and the Retail Unit Owner based on their respective ERY Shared Costs
Proportionate Share and all Usage Charges shall be billed 100% to the applicable
user.

 

- 4 -

 

 

Schedule 2

 

Initial Budget

  

 

 

 

Exhibit C-3

 

Form Floor Plans

 

Exhibit C-3

 

 

[lacombix1x1.jpg]


--------------------------------------------------------------------------------

[lacombix2x1.jpg]


--------------------------------------------------------------------------------

[lacombix3x1.jpg]


--------------------------------------------------------------------------------

[lacombix4x1.jpg]


--------------------------------------------------------------------------------

[lacombix5x1.jpg]


--------------------------------------------------------------------------------

[lacombix6x1.jpg]


--------------------------------------------------------------------------------

[lacombix7x1.jpg]


--------------------------------------------------------------------------------

[lacombix8x1.jpg]


--------------------------------------------------------------------------------

[lacombix9x1.jpg]


--------------------------------------------------------------------------------

[lacombix10x1.jpg]


--------------------------------------------------------------------------------

[lacombix11x1.jpg]


--------------------------------------------------------------------------------

[lacombix12x1.jpg]


--------------------------------------------------------------------------------

[lacombix13x1.jpg]


--------------------------------------------------------------------------------

[lacombix14x1.jpg]


--------------------------------------------------------------------------------

[lacombix15x1.jpg]


--------------------------------------------------------------------------------

[lacombix16x1.jpg]


--------------------------------------------------------------------------------

[lacombix17x1.jpg]


--------------------------------------------------------------------------------

[lacombix18x1.jpg]


--------------------------------------------------------------------------------

[lacombix19x1.jpg]


--------------------------------------------------------------------------------

[lacombix20x1.jpg]


--------------------------------------------------------------------------------

[lacombix21x1.jpg]


--------------------------------------------------------------------------------

[lacombix22x1.jpg]


--------------------------------------------------------------------------------

[lacombix23x1.jpg]


--------------------------------------------------------------------------------

[lacombix24x1.jpg]


--------------------------------------------------------------------------------

[lacombix25x1.jpg]


--------------------------------------------------------------------------------

[lacombix26x1.jpg]


--------------------------------------------------------------------------------

[lacombix27x1.jpg]


--------------------------------------------------------------------------------

[lacombix28x1.jpg]


--------------------------------------------------------------------------------

[lacombix29x1.jpg]


--------------------------------------------------------------------------------

[lacombix30x1.jpg]


--------------------------------------------------------------------------------

[lacombix31x1.jpg]


--------------------------------------------------------------------------------

[lacombix32x1.jpg]


--------------------------------------------------------------------------------

[lacombix33x1.jpg]


--------------------------------------------------------------------------------

[lacombix34x1.jpg]


--------------------------------------------------------------------------------

[lacombix35x1.jpg]


--------------------------------------------------------------------------------

[lacombix36x1.jpg]


--------------------------------------------------------------------------------

[lacombix37x1.jpg]


--------------------------------------------------------------------------------

[lacombix38x1.jpg]


--------------------------------------------------------------------------------

[lacombix39x1.jpg]


--------------------------------------------------------------------------------

[lacombix40x1.jpg]


--------------------------------------------------------------------------------

[lacombix41x1.jpg]


--------------------------------------------------------------------------------

[lacombix42x1.jpg]


--------------------------------------------------------------------------------

[lacombix43x1.jpg]


--------------------------------------------------------------------------------

[lacombix44x1.jpg]


--------------------------------------------------------------------------------

[lacombix45x1.jpg]


--------------------------------------------------------------------------------

[lacombix46x1.jpg]


--------------------------------------------------------------------------------

[lacombix47x1.jpg]


--------------------------------------------------------------------------------

[lacombix48x1.jpg]


--------------------------------------------------------------------------------

[lacombix49x1.jpg]


--------------------------------------------------------------------------------

[lacombix50x1.jpg]


--------------------------------------------------------------------------------

[lacombix51x1.jpg]


--------------------------------------------------------------------------------

[lacombix52x1.jpg]


--------------------------------------------------------------------------------

[lacombix53x1.jpg]


--------------------------------------------------------------------------------

[lacombix54x1.jpg]


--------------------------------------------------------------------------------

[lacombix55x1.jpg]


--------------------------------------------------------------------------------

[lacombix56x1.jpg]


--------------------------------------------------------------------------------

[lacombix57x1.jpg]


--------------------------------------------------------------------------------

[lacombix58x1.jpg]


--------------------------------------------------------------------------------

[lacombix59x1.jpg]


--------------------------------------------------------------------------------

[lacombix60x1.jpg]


--------------------------------------------------------------------------------

[lacombix61x1.jpg]


--------------------------------------------------------------------------------

[lacombix62x1.jpg]


--------------------------------------------------------------------------------

[lacombix63x1.jpg]


--------------------------------------------------------------------------------

[lacombix64x1.jpg]


--------------------------------------------------------------------------------

 



 

 

 

Exhibit D

 

MTA Project Documents

 

1.Building C Lease, the Memorandum of Building C Lease and the Termination of
Memorandum of Building C Lease;

 

2.PILOST Agreement;

 

3.Declaration of Easements;

 

4.Owners’ Association Declaration, intended to be submitted for recording in the
Register’s Office on the date hereof, and the Limited Liability Company of
Owners’ Association, Agreement.

 

Exhibit D

 

  

Exhibit E-1

 

Mezzanine Loan Documents

 

1.Mezzanine Loan and Security Agreement by and among Legacy Mezzanine, the
Mezzanine Loan Agent and the Mezzanine Lender;

 

2.Mezzanine Promissory Note A-1 in the principal amount of $190,000,000.00 made
by Legacy Mezzanine to the Third Party Lender;

 

3.Mezzanine Promissory Note A-2 in the principal amount of $118,107,765.00 made
by Legacy Mezzanine to the Coach Lender;

 

4.Pledge and Security Agreement made by Legacy Mezzanine in favor of the
Mezzanine Loan Agent for the benefit of the Mezzanine Lender;

 

6.Instruction to Register Pledge made by Legacy Mezzanine and Mezzanine Loan
Agent for the benefit of the Mezzanine Lender;

 

7.Confirmation Statement and Instruction Agreement by and among Legacy Tenant,
Legacy Mezzanine, and Mezzanine Loan Agent for the benefit of the Mezzanine
Lender;

 

8.Mezzanine Assignment of Architectural Agreement and Plans and Specifications
made by Legacy Mezzanine to the Mezzanine Loan Agent for the benefit of the
Mezzanine Lender;

 

9.Architect’s Consent and Agreement made by the Project Architect to the
Mezzanine Loan Agent;

 

10.Assignment of Development Management Agreement and Subordination of Developer
Fees made by Legacy Mezzanine to Mezzanine Loan Agent for the benefit of the
Mezzanine Lender and consented to and agreed to by ERY Tenant;

 

11.Assignment of Executive Construction Management Agreement and Subordination
of ECM Fees made by Legacy Mezzanine to Mezzanine Loan Agent for the benefit of
the Mezzanine Lender and consented to and agreed to by Executive Construction
Manager;

 

12.Acknowledgment and Consent made by Legacy Mezzanine, Legacy Tenant, ERY
Tenant and Executive Construction Manager to Mezzanine Loan Agent for the
benefit of the Mezzanine Lender;

 

13.Mezzanine Completion Guaranty made by the Related/Oxford Guarantor in favor
the Mezzanine Loan Agent for the benefit of the Mezzanine Lender;

 

Exhibit E-1 – Page 1

 

 

14.Mezzanine Environmental Indemnity Agreement made by Legacy Mezzanine and the
Related/Oxford Guarantor in favor of the Mezzanine Loan Agent, for the benefit
of the Mezzanine Lender;

 

15.Mezzanine Guaranty of Recourse Obligations made by the Related/Oxford
Guarantor in favor the Mezzanine Loan Agent, for the benefit of the Third Party
Lender;

 

16.Mezzanine Interest Payment Guaranty made by the Related/Oxford Guarantor in
favor the Mezzanine Loan Agent for the benefit of the Third Party Lender;

 

17.Account Control Agreement (Cash Management Account) by and among Citibank,
N.A. (“Citibank”), Legacy Mezzanine and the Mezzanine Loan Agent on behalf of
the Mezzanine Lender;

 

18.Account Control Agreement (Reserves Accounts) by and among Citibank, Legacy
Mezzanine and the Mezzanine Loan Agent on behalf of the Mezzanine Lender;

 

19.Account Control Agreement (Interest Reserve Account) by and among Citibank,
Legacy Mezzanine and the Mezzanine Loan Agent on behalf of the Mezzanine Lender;

 

20.UCC-1 Financing Statement naming the Legacy Mezzanine, as debtor, in favor of
the Mezzanine Loan Agent, intended to be filed in the Office of the Delaware
Secretary of State;

 

21.The Fund Member Guaranties made in favor of the Mezzanine Loan Agent for the
benefit of the Third Party Lender and the Coach Funding Guaranty made in favor
of the Mezzanine Loan Agent for the benefit of the Third Party Lender;

 

22.The Coach Equity Funding Guaranty (Mezzanine Loan); and

 

23.Contribution Agreement made by OAC Administration Corporation in favor of
Oxford Guarantor with respect to the Mezzanine Loan Guaranties.

 

Exhibit E-1 – Page 2

 

 

Exhibit E-2

 

Mortgage Loan Documents

 

1.Project Loan and Security Agreement by and among Legacy Tenant, the Mortgage
Loan Agent and the Mortgage Lender;

 

2.Project Loan Promissory Note A-1 in the principal amount of $66,383,616.00
made by Legacy Tenant to Third Party Lender;

 

3.Project Loan Promissory Note A-2 in the principal amount of $41,205,583.00
made by Legacy Tenant to Coach Lender;

 

4.Project Loan Leasehold Mortgage, Security Agreement, Financing Statement,
Fixture Filing and Assignment of Leases, Rents and Security Deposits made by
Legacy Tenant to the Mortgage Loan Agent, for the benefit of the Mortgage
Lender;

 

5.Project Loan Assignment of Leases and Rents made by Legacy Tenant to the
Mortgage Loan Agent, for the benefit of Mortgage Lender;

 

6.Building Loan and Security Agreement by and among Legacy Tenant, the Mortgage
Loan Agent, and the Mortgage Lender;

 

7.Building Loan Promissory Note A-1 in the principal amount of $218,616,384.00
made by Legacy Tenant to Third Party Lender;

 

8.Building Loan Promissory Note A-2 in the principal amount of $135,699,378.00
made by Legacy Tenant to Coach Lender;

 

9.Building Loan Leasehold Mortgage, Security Agreement, Financing Statement,
Fixture Filing and Assignment of Leases, Rents and Security Deposits made by
Legacy Tenant to the Mortgage Loan Agent, for the benefit of the Mortgage
Lender;

 

10.Building Loan Assignment of Leases and Rents made by Legacy Tenant to the
Mortgage Loan Agent, for the benefit of the Mortgage Lender;

 

11.Section 22 Affidavit;

 

12.Assignment of Permits, Licenses, Approvals, Agreements and Documents made by
Legacy Tenant, Executive Construction Manager, and ERY Tenant to the Mortgage
Loan Agent, for the benefit of the Mortgage Lender;

 

13.Assignment of Architectural Agreement and Plans and Specifications made by
Legacy Tenant to the Mortgage Loan Agent, for the benefit of the Mortgage
Lender;

 

14.Architect’s Consent and Agreement made by the Project Architect to the
Mortgage Loan Agent;

 

Exhibit E-2 – Page 1

 

 

15.Assignment of Executive Construction Management Agreement and Subordination
of ECM Fees made by Legacy Tenant to the Mortgage Loan Agent;

 

16.Assignment of Development Management Agreement and Subordination of Developer
Fees made by Legacy Tenant to the Mortgage Loan Agent;

 

17.Completion Guaranty made by the Related/Oxford Guarantor in favor the
Mortgage Loan Agent for the benefit of the Mortgage Lender;

 

18.Environmental Indemnity Agreement made by Legacy Tenant and the
Related/Oxford Guarantor in favor of the Mortgage Loan Agent, for the benefit of
the Mortgage Lender;

 

19.Guaranty of Recourse Obligations made by the Related/Oxford Guarantor in
favor the Mortgage Loan Agent, for the benefit of the Third Party Lender;

 

20.Interest Payment Guaranty made by the Related/Oxford Guarantor in favor the
Mortgage Loan Agent for the benefit of the Third Party Lender;

 

21.Borrower’s Certificate Regarding Project Documents and Financial Statements
made by Legacy Tenant to the Mortgage Loan Agent;

 

22.UCC-1 Financing Statement naming Legacy Tenant, as debtor, in favor of
Mortgage Loan Agent, intended to be filed in the Office of the Delaware
Secretary of State;

 

23.UCC-1 Financing Statement naming Legacy Tenant, as debtor, in favor of
Mortgage Loan Agent, intended to be filed in the Office of the City Register for
the City of New York;

 

24.UCC-1 Financing Statement naming ERY Tenant and Executive Construction
Manager, as debtors, in favor of Mortgage Loan Agent, intended to be filed in
the Office of the Delaware Secretary of State;

 

25.Account Control Agreement (Cash Management Account) by and among Citibank,
N.A. (“Citibank”), Legacy Tenant and Mortgage Loan Agent;

 

26.Account Control Agreement (Reserve Accounts) by and among Citibank, Legacy
Tenant and Mortgage Loan Agent;

 

27.The Fund Member Guaranties made in favor of the Mortgage Loan Agent for the
benefit of the Third Party Lender and the Coach Funding Guaranty made in favor
of the Mortgage Loan Agent for the benefit of the Third Party Lender;

 

28.The Coach Equity Funding Guaranty (Mortgage Loan); and

 

30.Contribution Agreement made by OAC Administration Corporation in favor of
Oxford Guarantor with respect to the Mortgage Loan Guaranties.

 

Exhibit E-2 – Page 2

 

 

Exhibit F

 

Permitted Encumbrances

 

List of Specific Permitted Exceptions

 

1.Quitclaim Deed made by Consolidated Rail Corporation to New York Central Lines
LLC dated 6/1/99 and recorded 3/17/2000 in the Register’s Office in Reel 3067
page 1110 (as corrected in Correction Quitclaim Deed dated 8/24/2004 and
recorded 1/28/2005 in the Register’s Office as CRFN 2005000056400), as shown on
that certain ALTA/ACSM Land Survey of Block 704, Lot 10 Tower “C” Parcel made by
Paul D. Fisher Professional Land Surveyor, N.Y. License No. 050784-1 of Langan
Engineering, Environmental, Surveying and Landscape Architecture, D.P.C., dated
March 14, 2013, last revised April __, 2013 and designated as Project No.
170019110, Drawing Nos.17.01, 17.02 and 17.03 (the “Survey”).

 

2.Quitclaim Deed (deed for upper highline area (West 30th Street Branch a/k/a
30th Street Loop Track Easement), Line Code 4235) made by CSX Transportation,
Inc. to The City of New York dated 7/11/12 and recorded 7/20/12 in the
Register’s Office as CRFN 2012000288212), as shown on the Survey.

 

3.Permanent Water Tunnel Shaft Easement recorded in Reel 2266 page 64, as shown
on the Survey.

 

4.The following Water Grants may affect the property: Liber 578 cp 548, Liber
551 cp 6, Liber 623 cp 176, Liber 90 cp 532, Liber 400 cp 116, as confirmed in
Liber 495 cp 311, and Liber 469 cp 137, as confirmed by Liber 980 cp 229. Title
company will provide the following affirmative insurance: “Policy insures that
none of the provisions or conditions therein will be enforced against the
premises”.

 

5.Declaration Establishing the ERY Facility Airspace Parcel Owners’ Association
and of Covenants, Conditions, Easements and Restrictions Relating to the
Premises known as Eastern Rail Yard Section of the John D. Caemmerer West Side
Yard made by Metropolitan Transportation Authority dated April 10, 2013 and to
be recorded in the Office of the Register of the City of New York (the
“Register’s Office”).

 

6.Declaration of Zoning Lot Restrictions (Eastern Rail Yard Section of the John
D. Caemmerer West Side Yard) made by Metropolitan Transportation Authority dated
3/27/2013 and recorded in the Register’s Office on 4/4/13 as CRFN 2013000136155.

 

7.Access/Egress Easement Agreement by and among Metropolitan Transportation
Authority, ERY Tenant LLC (f/k/a RG ERY LLC), Legacy Yards Tenant LLC and The
City of New York, dated 2013 and to be recorded in the Register’s Office.

 

8.Sidewalk Notices Filed 1/20/1982, No. 23604 (affects Old Lot 1), Filed
2/9/1982, No. 23683 (affects Old Lot 1) and Filed 5/7/63, No. 3771 (vs. old Lot
37).

 

9.Standard pre-printed exclusions from coverage contained in the standard form
of title policy employed by the Title Insurer.

 

Exhibit F

 

 

Exhibit G

 

Retail Premises Competitors

 

American Eagle Outfitters, Inc.

Burberry Group PLC

Diane Von Furstenberg

GAP, Inc.

Gucci Group/PPR

J. Crew Group, Inc.

Jones Apparel Group, Inc.

Kenneth Cole Productions, Inc.

Li & Fung

Limited Brands, Inc.

Liz Claiborne, Inc.

LVMH Moet Hennessy Louis Vuitton SA

Michael Kors (USA), Inc.

Nike, Inc.

Phillips-Van Heusen Corp.

Polo Ralph Lauren Corp.

Prada, S.p.A.

Tory Burch LLC

Tumi, Inc.

VF Corp.

 

This list includes affiliates of the foregoing to the extent that the same
engage in a similar luxury retail goods lines of business.

 

Exhibit G

 

 

Exhibit H

 

Form of Coach Unit Deed

 

CONDOMINIUM UNIT DEED

Title No.:

 

METROPOLITAN TRANSPORTATION AUTHORITY

 

GRANTOR

 

TO

 

___________________________________

 

GRANTEE

 

Office Unit 1

Tower C Condominium

BLOCK: 702 LOT: 10 CITY: New York COUNTY: New York

 

RECORD AND RETURN TO:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention:        Jonathan L. Mechanic, Esq.

 

Exhibit H- Page 1

 

 

TOWER C CONDOMINIUM

 UNIT DEED

 

This INDENTURE, made the __ day of __________, 201__, by and between
METROPOLITAN TRANSPORTATION AUTHORITY, a body corporate and politic constituting
a public benefit corporation of the State of New York (“Grantor”), having an
office at 347 Madison Avenue, New York, New York 10017-3739 and
[_______________________________], a Delaware limited liability company (the
“Grantee”) having an office at c/o [_______________________________].

 

WITNESSETH:

 

That the Grantor, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration paid by the Grantee, does hereby grant and release unto
the Grantee, and the heirs or successors and assigns of the Grantee, forever:

 

The condominium unit known as Office Unit 1 (the “Unit”) in the condominium
known as Tower C Condominium in the building known as and by the street number,
501 West 30th Street, New York, New York, in the Borough of Manhattan, City,
County and State of New York (the “Building”), such Unit being designated and
described as Office Unit 1 in a certain declaration dated as of _____, 201_ made
by the Grantor pursuant to Article 9-B of the Real Property Law of the State of
New York, as amended (the “Condominium Act”), establishing a plan for
condominium ownership of the Building and the land upon which the Building is
situate as more particularly described on Schedule A annexed hereto and made a
part hereof (the “Land”), which declaration was recorded in the New York County
Office of the Register of the City of New York on the __ day of ________, 201_,
as City Register File No. _________ (together with all amendments thereto,
collectively, the “Declaration”). The Building and the Land are referred to
herein as the “Property.” This Unit is also designated as Tax Lot __ in Block
[___] of the Borough of Manhattan on the Tax Map of the Real Property Assessment
Department of the City of New York and on the Floor Plans of the Building,
certified by [INSERT NAME], on the __ day of _____, 201_, and filed with the
Real Property Assessment Department of the City of New York on the __ day of
_____, 201_, as Condominium Plan No. ____ and also filed in the New York County
Office of the Register of the City of New York on the __ day of _____, 201_, as
City Register File No. _______________.

 

TOGETHER with an undivided ___ % interest in the Common Elements (as such term
is defined in the Declaration);

 

TOGETHER with the appurtenances and all the estate and rights of the Grantor in
and to the Unit;

 

TOGETHER with and subject to the rights, obligations, easements, restrictions
and other provisions of the Declaration and of the By-Laws (including the Rules
and Regulations) (as such terms are defined in the Declaration) of Tower C
Condominium, as such Declaration and By-Laws may be amended from time to time by
instruments recorded in the New York County Office of the Register of the City
of New York, all of which rights, obligations, easements, restrictions and other
provisions, shall constitute covenants running with the land and shall bind any
and all persons having at any time any interest or estate in the Unit, as though
recited and stipulated at length herein;

 

Exhibit H- Page 2

 

 

TO HAVE AND TO HOLD THE SAME UNTO the Grantee, and the heirs or successors and
assigns of the Grantee, forever.

 

If any provision of the Declaration or the By-Laws is invalid under, or would
cause the Declaration or the By-Laws to be insufficient to submit the Property
to the provisions of the Condominium Act, or if any provision that is necessary
to cause the Declaration and the By-Laws to be sufficient to submit the Property
to the provisions of the Condominium Act is missing from the Declaration or the
By-Laws, or if the Declaration and the By-Laws are insufficient to submit the
Property to the provisions of the Condominium Act, the applicable provisions of
Section [ ] of the Declaration will control. The provisions of Section 28 of the
Declaration are hereby incorporated herein in their entirety as if set forth
herein.

 

Except as otherwise permitted by the provisions of the Declaration and the
By-Laws, the Unit is intended for office use.

 

The Grantor, in compliance with Section 13 of the Lien Law of the State of New
York, covenants that the Grantor will receive the consideration for this
conveyance and will hold the right to receive such consideration as a trust fund
for the purpose of paying the cost of the improvements at the Property and will
apply such consideration first to the payment of the cost of such improvements
before using any part thereof for any other purposes.

 

The Grantee, by accepting delivery of this deed, accepts and ratifies the
provisions of the Declaration and the By-Laws of Tower C Condominium recorded
simultaneously with and as part of the Declaration and agrees to comply with all
the terms and provisions thereof by instruments recorded in the Register’s
Office of the City and County of New York and adopted in accordance with the
provisions of said Declaration and By-Laws.

 

This conveyance is made in the regular course of business actually conducted by
the Grantor.

 

The term “Grantee” shall be read as “Grantees” whenever the sense of this
indenture so requires.

 

[SIGNATURE PAGE FOLLOWS]

 

Exhibit H- Page 3

 

 

IN WITNESS WHEREOF, the Grantor and the Grantee have duly executed this
indenture as of the day and year first above written.

 

  GRANTOR:       METROPOLITAN TRANSPORTATION
AUTHORITY         By:       Name:     Title:         GRANTEE:      
[____________________________]         By:       Name:     Title:

 

Exhibit H- Page 4

 

 

STATE OF NEW YORK )   ) s.s.: COUNTY OF NEW YORK )

 

On the ____ day of _____________ in the year 201_ before me, the undersigned, a
Notary Public in and for said State, personally appeared ______________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that (s)he executed the same in his/her capacity, and that by
his/her signature on the instrument, the individual, or the person upon behalf
of which the individual acted, executed the instrument.

 

      Signature and Office of individual taking acknowledgment

 

STATE OF NEW YORK )   ) s.s.: COUNTY OF NEW YORK )

 

On the ____ day of _____________ in the year 201_ before me, the undersigned, a
Notary Public in and for said State, personally appeared ______________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that (s)he executed the same in his/her capacity, and that by
his/her signature on the instrument, the individual, or the person upon behalf
of which the individual acted, executed the instrument.

 

      Signature and Office of individual taking acknowledgment

 

Exhibit H- Page 5

 

 

SCHEDULE A

 

Description of Unit and Land

 

The condominium unit known as Office Unit 1 (the “Unit”) in the condominium
known as Tower C Condominium in the building known as and by the street number,
501 West 30th Street, New York, New York, in the Borough of Manhattan, City,
County and State of New York (the “Building”), such Unit being designated and
described as Office Unit 1 in a certain declaration dated as of _____, 201_ made
by the Grantor pursuant to Article 9-B of the Real Property Law of the State of
New York, as amended, establishing a plan for condominium ownership of the
Building and the land upon which the Building is situate as more particularly
described below (the “Land”), which declaration was recorded in the New York
County Office of the Register of the City of New York, on the __ day of
________, 201_, as City Register File No. _________. This Unit is also
designated as Tax Lot __ in Block ___ of the Borough of Manhattan on the Tax Map
of the Real Property Assessment Department of the City of New York and on the
Floor Plans of the Building, certified by [INSERT NAME], on the __ day of _____,
201_, and filed with the Real Property Assessment Department of the City of New
York on the __ day of _____, 201_, as Condominium Plan No. ____ and also filed
in the New York County Office of the Register of the City of New York on the __
day of _____, 201_, as City Register File No. _______________.

 

TOGETHER with an undivided _____% interest in the Common Elements (as such term
is defined in the Declaration).

 

The Land upon which the Building containing the Unit is erected is described as
follows:

 

ALL THAT CERTAIN plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Borough of
Manhattan, City, County and State of New York, bounded and described as follows:

 

[INSERT LEGAL DESCRIPTION]

 

Exhibit H- Page 6

 

 

Exhibit I

 

Form of FIRPTA Certification

 

FIRPTA CERTIFICATION

 

Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. For U.S. tax purposes, (including Section 1445), the owner
of a disregarded entity (which has legal title to a U.S. real property interest
under local law) will be the transferor of the property and not the disregarded
entity. To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by the Metropolitan
Transportation Authority (“MTA”), the undersigned hereby certifies the following
on behalf of MTA:

 

1.MTA is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations).

 

2.MTA is not a disregarded entity as defined in Treasury Regulation Section
1.1445-2(b)(2)(iii).

 

3.MTA’s U.S. employer identification number is [______________].

 

4.MTA’s office address is 347 Madison Avenue, New York, New York 10017-3739.

 

MTA understands that this certification may be disclosed to the Internal Revenue
Service by transferee and that any false statement contained herein could be
punished by fine, imprisonment, or both.

 

Under penalties of perjury the undersigned declares that the undersigned has
examined this certificate and to the best of the undersigned’s knowledge and
belief it is true, correct and complete, and the undersigned further declares
that the undersigned has authority to sign this document on behalf of MTA.

 

[SIGNATURE PAGE FOLLOWS]

 

Exhibit I– Page 1

 

 

Dated as of the _____ day of ___________, 201_.

 

  METROPOLITAN TRANSPORTATION AUTHORITY         By:         Name:     Title:

 

SWORN AND SUBSCRIBED TO BEFORE

ME THIS _____ DAY OF __________, 201_.

 

    Notary Public  



 

Exhibit I– Page 2

 

 

Exhibit J

 

Form of Coach Release

 

RELEASE

 

LEGACY YARDS LLC, a Delaware limited liability company (the “Company”), and
PODIUM FUND TOWER C SPV LLC, a Delaware limited liability company, each having
an address at c/o The Related Companies, L.P., 60 Columbus Circle, New York, New
York 10023 (the “Fund Member”; the Fund Member and the Company, collectively,
the “Releasor”), for and in consideration of the sum of Ten and No/100 Dollars
($10.00), in hand paid, and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, pursuant to that
certain Limited Liability Company Agreement of Legacy Yards LLC, by and between
Coach Legacy Yards LLC (the “Coach Member”) and the Fund Member (the
“Agreement”), do hereby forever release and discharge the Coach Member, and each
of its successors, assigns, and past, present, and future affiliates, partners,
participants, members, officers, directors, employees, shareholders, attorneys,
and agents from any and all liabilities, duties, responsibilities, obligations,
claims, demands, actions, causes of action, cases, controversies, damages,
costs, losses, and expenses accruing from or arising out of or in any way
relating to or connected with, directly or indirectly, the Agreement from and
after the date hereof, excluding any surviving obligations, rights and remedies
that it may have under the Agreement.

 

Dated: [_________], 201_.

 

  LEGACY YARDS LLC,   a Delaware limited liability company             By:
Podium Fund Tower C SPV LLC,     a Delaware limited liability company,     its
Managing Member               By: Podium Fund REIT LLC,       a Delaware limited
liability company,       its Managing Member                 By:           Name:
        Title:

 

[Signature Page Continues]

 

Exhibit J – Page 1

 

 

  PODIUM FUND TOWER C SPV LLC,     a Delaware limited liability company        
    By: Podium Fund REIT LLC,       a Delaware limited liability company,      
its Managing Member               By:           Name:         Title:  

 

 

Exhibit J – Page 2

 

 

Exhibit K

 

Form of Redemption/Amendment

 

REDEMPTION AGREEMENT AND AMENDMENT
TO

LIMITED LIABILITY COMPANY AGREEMENT OF LEGACY YARDS LLC

 

THIS REDEMPTION AGREEMENT AND AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT
OF LEGACY YARDS LLC (this “Agreement”) is made and entered into as of
__________, 20__, by and among LEGACY YARDS LLC, a Delaware limited liability
company (the “Company”), COACH LEGACY YARDS LLC, a Delaware limited liability
company (“Redeemed Member”), and PODIUM FUND TOWER C SPV LLC, a Delaware limited
liability company (“Redeeming Member”).

 

RECITALS

 

A.           Redeemed Member owns a Membership Interest in the Company, which
Membership Interest (the “Redeemed Interest”) is more particularly described in
that certain Limited Liability Company Agreement of Legacy Yards LLC dated as of
April 10, 2013, by and between Redeeming Member and Redeemed Member (the “LLC
Agreement”). Initially capitalized terms used in this Agreement without
definition have the respective meanings given such terms in the LLC Agreement.

 

B.           Redeeming Member has agreed to cause the Company to redeem the
Redeemed Interest, and Redeemed Member has agreed to the redemption of the
Redeemed Interest and to withdraw from the Company.

 

C.           Company, Redeeming Member and Redeemed Member desire to consent to
the redemption of the Redeemed Interest and the withdrawal of Redeemed Member
from the Company, as described herein and effectuated hereby, and Redeeming
Member further desires to amend the LLC Agreement to reflect such redemption and
withdrawal of Redeemed Member.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.           Effective immediately from and after the date hereof, in
consideration of the conveyance of the Coach Unit to the Redeemed Member on the
date hereof, pursuant to the LLC Agreement, (a) Redeemed Member hereby
relinquishes, without representation, warranty, covenant or recourse (except as
otherwise expressly provided in LLC Agreement) to the Company, and the Company
hereby accepts and redeems, the Redeemed Interest (including all right, title
and interest of Redeemed Member in, to and against the Company), and (b)
Redeemed Member hereby withdraws from the Company.

 

2.           By operation of law and the terms of the LLC Agreement, the
Percentage Interest of Redeeming Member in the Company is hereby increased to
100% effective as of (and from and after) the date hereof, and all Capital
Contributions made to the Company will be deemed to have been made, from and
after the date hereof, by Redeeming Member.

 

Exhibit K – Page 1

 

 

3.           The Company, Redeemed Member and Redeeming Member each hereby
consents to the redemption by the Company of the Redeemed Interest and the
withdrawal of Redeemed Member from the Company on the date hereof. From and
after the date hereof, Redeemed Member (and its affiliates) shall not have any
direct or indirect, record or beneficial, ownership interest in the Company or
in or right to the Redeemed Interests, or any further authority, right or power
as a Member of the Company, except for any authority, right, or power that
expressly survives the Redeemed Member’s withdrawal from the Company or the
redemption of its Membership Interests; provided that the undersigned expressly
does not waive any surviving rights and remedies that it may have under the LLC
Agreement.

 

4.           The LLC Agreement is hereby amended to reflect, and the Percentage
Interest of Redeeming Member in the Company is hereby adjusted to, the new
Percentage Interest of Redeeming Member equal to 100%, effective from and after
the date hereof.

 

5.           Each party hereto represents and warrants that (a) it is duly
organized, validly existing and in good standing under the laws of the state of
its formation; (b) it has the full power and authority to execute and deliver
this Agreement and to perform all of its obligations arising hereunder, it has
duly taken all actions necessary to authorize the execution and delivery of this
Agreement by it and the authorized signatories have executed and delivered this
Agreement, and (c) this Agreement constitutes the legal, valid and binding
obligation of such party, enforceable against such party in accordance with its
terms, subject to bankruptcy, reorganization and other similar laws affecting
the enforcement of creditors rights generally and except as may be limited by
general equitable principles.

 

6.           This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same agreement.

 

7.           The parties hereto agree that this Agreement shall bind and inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

 

[SIGNATURE PAGE FOLLOWS]

 

Exhibit K – Page 2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

  COMPANY:             LEGACY YARDS LLC,   a Delaware limited liability company
            By: Podium Fund Tower C SPV LLC,     a Delaware limited liability
company,     its Managing Member               By: Podium Fund REIT LLC,       a
Delaware limited liability company,       its Managing Member                
By:             Name:           Title:               REDEEMING MEMBER:          
  PODIUM FUND TOWER C SPV LLC,   a Delaware limited liability company          
  By: Podium Fund REIT LLC,     a Delaware limited liability company,     its
Managing Member               By:           Name:         Title:              
REDEEMED MEMBER:       COACH LEGACY YARDS LLC,   a Delaware limited liability
company             By:       Name:       Title:  

 

Exhibit K – Page 3

 

 

Exhibit L

 

Form of Punch List Escrow Agreement

 

PUNCH LIST ESCROW AGREEMENT

 

THIS PUNCH LIST ESCROW AGREEMENT (this “Agreement”), dated as of
________________, 201__, is made by and between Podium Fund Tower C SPV LLC
(“Fund Member”), Legacy Yards LLC, (the “Company”), ERY Developer LLC, a
Delaware limited liability company (“Developer”), Coach Legacy Yards LLC, a
Delaware limited liability company (“Coach Member”), and
[__________________________] (“Title Company”).

 

RECITALS:

 

WHEREAS, reference is hereby made to that certain Limited Liability Company
Agreement of Legacy Yards LLC dated as of April 10, 2013 (the “LLC Agreement”),
wherein the Company has agreed to cause the conveyance, and the Coach Member has
agreed to acquire and accept, certain property described therein (the “Coach
Unit”), which property is located at 501 West 30th Street, New York, New York.

 

WHEREAS, Developer, an affiliate of Fund Member, is obligated to complete
certain Punch List Work (as defined in the Development Agreement) pursuant to
Section 13.01 of that certain Development Agreement, dated as of April 10, 2013,
by and between Developer and Coach Member (the “Development Agreement”), and to
remove “Developer Violations”, as defined therein, subject to the terms thereof
and contained herein.

 

WHEREAS, (i) Coach Member has agreed to place into escrow with the Title Company
at Closing (as such term is defined in the LLC Agreement) a portion of Coach
Total Development Costs (as defined in the Development Agreement) equal to one
hundred twenty-five percent (125%) of the amount required to complete the Punch
List Work (the “Punch List Escrow”), and (ii) Fund Member has agreed to place
into escrow with the Title Company, at Closing, an amount equal to one hundred
twenty-five percent (125%) of the amount required to cure all Developer
Violations (as defined in the LLC Agreement) outstanding as of the Closing Date
(other than Developer Violations of the kind and nature that have a Material
Adverse Effect (as defined in the LLC Agreement) or any other Developer
Violations required to be cleared on or prior to Closing by Fund Member pursuant
to the LLC Agreement or by Developer pursuant to the Development Agreement, as a
condition to Closing) (the “Violations Escrow”; the Punch List Escrow and the
Violations Escrow, collectively, the “Escrow”). The Punch List Work and
Developer Violations, together with a budget for the cost of completion, or
cure, as applicable, of each item of Punch List Work and each Developer
Violation and estimated time to complete or cure, as applicable, each item, is
attached hereto as Exhibit A.

 

WHEREAS, this Agreement is and shall constitute the Punch List Escrow Agreement
that the Company, Developer, Fund Member, Coach Member and the Title Company
agreed to enter into at Closing pursuant to the Agreement.

 

Exhibit L – Page 1

 

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the foregoing, of the covenants, promises
and undertakings set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Fund Member, Coach Member and the Title Company covenant and agree as follows:

 

1.          Engagement of Title Company as Escrow Agent. The Company, Developer,
Fund Member and Coach Member hereby appoint the Title Company, and the Title
Company hereby accepts such appointment, to act and serve as the escrow agent
under and pursuant to this Agreement.

 

2.          Acknowledgement of Receipt of Escrow Funds. The Title Company hereby
acknowledges that it has received from Coach Member the Punch List Escrow in the
sum of _______________________ and __/100 ($_________) Dollars , and that it
shall hold, maintain and disburse the Punch List Escrow pursuant to and in
accordance with this Agreement. The Company, Developer, Fund Member and Coach
Member acknowledge and agree that the Punch List Escrow is comprised of [one
hundred twenty-five percent (125%)] of the funds budgeted to complete the Punch
List Work pursuant to Exhibit A attached hereto. The Title Company hereby
acknowledges that it has received from Fund Member the Violations Escrow in the
sum of _______________________ and __/100 ($_________) Dollars , and that it
shall hold, maintain and disburse the Punch List Escrow pursuant to and in
accordance with this Agreement. The Company, Developer, Fund Member and Coach
Member acknowledge and agree that the Violations Escrow is comprised of [one
hundred twenty-five percent (125%)] of the funds required to cure all Developer
Violations.

 

3.          Escrow Account. The Escrow shall be held by the Title Company in an
interest-bearing escrow account established by the Title Company at a bank or
other financial institution selected by Escrow Agent and reasonably acceptable
to the Company, Developer Fund Member and Coach Member, having a branch office
in New York City, and otherwise pursuant to the terms hereof. Any interest that
accrues on the Violations Escrow shall inure to the benefit of the Company. Any
interest that accrues on the Punch List Escrow shall inure to the benefit of
Coach Member. The Company’s taxpayer identification number is 30-0761513. The
Coach Member’s taxpayer identification number is [_____________].

 

Exhibit L – Page 2

 

 

4.          Disbursement of Escrow. Draws of payment from the Punch List Escrow
or Violations Escrow, as applicable, may be made from time to time from the
applicable escrow based on the actual cost of the item or items completed, but
in no event shall such amount exceed one hundred twenty-five percent (125%) of
the budgeted amount, and the receipt by Title Company and Coach Member of a
letter requesting such payment (“Release Request”), together with (a) in the
case of each Release Request for disbursement of funds from the Punch List
Escrow, a signed statement from Fund Member and the Project Architect (as
defined in the Development Agreement) certifying that Developer has completed
the applicable Punch List Work, and (b) in the case of any Release Request for
disbursement of funds from the Violations Escrow, a signed statement from Fund
Member that Fund Member or Developer has cured the applicable Developer
Violations, which cure shall also be subject to the Coach Member’s receipt of
evidence thereof from the Title Company or the Buildings Department reasonably
satisfactory to Coach Member. Such Release Request must include an itemized list
of all (i) Punch List Work completed and the actual costs of completing such
items and (ii) Developer Violations cured and the actual costs of curing such
Developer Violations. If Coach Member fails to object to the Release Request in
a writing delivered to Fund Member and Title Company within five (5) business
days of the date the Title Company and Coach Member receive said Release
Request, the Title Company shall proceed to make the payment. In the event Coach
Member objects timely and Coach Member and Fund Member have been unable to
resolve their differences within five (5) business days, the matter shall be
resolved, by arbitration in accordance with Article 14 of the Development
Agreement. If a complete Release Request (complying with the foregoing
requirements) is received by Title Company and Coach Member from Fund Member,
and Coach Member fails to object thereto within two (2) business days after
receipt thereof, the Title Company shall pay to Fund Member the lesser of (x)
the amount budgeted for such completed Punch List Work or cured Developer
Violation(s) or (y) the actual cost of the completion of such completed Punch
List Work or cured Developer Violation, provided that, such amount shall not
exceed 125% of the budgeted amount therefor (but , in each case, in no event
more than the remaining amount of the Punch List Escrow remaining available)
reasonably promptly thereafter.

 

5.          Final Disbursement of Escrow; Self Help. Upon completion of all
Punch List Work and the cure of all Developer Violations in accordance with the
procedures outlined above and the payment of the actual costs thereof in
accordance with the provisions of this Agreement, the remaining funds in the
Punch List Escrow shall be released to Coach Member and the remaining Violations
Escrow shall be released to Fund Member. At Coach Member’s option, (i) if any
Punch List Work and/or Developer Violations remain incomplete or uncured, as
applicable, and any funds remaining in the (A) Punch List Escrow are unclaimed
by Fund Member on or after the date which is the date of completion of the Coach
Unit pursuant to the terms of the Agreement and (B) Violations Escrow are
unclaimed by Fund Member on or after the date which is the date which is thirty
(30) days after the closing of Coach Member’s taking of title of the Coach Unit
pursuant to the terms of the Agreement, or (ii) if Fund Member is not diligently
completing the Punch List Work and/or curing any Developer Violations in a
commercially reasonable time period and such failure shall continue for ten (10)
days after written notice from Coach Member (which notice shall specify the
incomplete Punch List Work and/or uncured Developer Violations), then Coach
Member shall have the right to cause such Punch List Work and/or Developer
Violations to be completed or cured as applicable and shall be reimbursed from
the applicable Escrow for the costs thereof. During such time as Coach Member is
exercising its self-help remedy under this Section 5 and the Title Company shall
pay to Coach Member the amount of any such costs promptly after Coach Member’s
request therefor, which request shall be delivered in writing to the Title
Company, unless otherwise notified by Coach Member that Coach Member has
abandoned its exercise of self-help (in which case Coach Member’s right to such
self-help remedy with respect to such portion of the Punch List Work and/or
Developer Violations shall terminate), neither Fund Member nor Developer shall
be obligated to complete such Punch List Work and/or curing such Developer
Violations. Fund Member shall pay all of the actual costs and expenses incurred
by Coach Member in so completing such Punch List Work and/or curing such
Developer Violations, other than those costs which are the result of the
negligence or willful misconduct of Coach Member or its agents or contractors
and costs and expenses reimbursed from the Escrow. Such reimbursement from the
Escrow shall not require approval of or notice to, Fund Member as long as the
work is part of the original Punch List Work and/or Developer Violations and
Coach Member provides paid invoices for such work to the Title Company.

 

Exhibit L – Page 3

 

 

6.          Notices. Any notice required or permitted to be given hereunder must
be in writing and shall be deemed to be given when (a) hand-delivered, or (b)
one (1) business day after pickup by a recognized overnight express service, or
(c) transmitted by telecopy or facsimile, provided that confirmation of the
receipt of same is noted upon transmission of same by the sender’s telecopy
machine, and a counterpart of such notice is also delivered pursuant to one of
the two (2) manners specified in (a) or (b), above, in any case addressed to the
parties at their respective addresses set forth below:

 

If to Fund Member:

 

Podium Fund Tower C SPV LLC
c/o The Related Companies, L.P.

60 Columbus Circle, 19th Floor
New York, New York 10023
Attention: L. Jay Cross
Facsimile No. (212) 801-3540

 

If to Developer:

 

ERY Developer LLC
c/o The Related Companies, L.P.

60 Columbus Circle, 19th Floor
New York, New York 10023
Attention: L. Jay Cross
Facsimile No. (212) 801-3540

 

with a copy each notice to
Fund Member and/or Developer to:

 

The Related Companies, L.P.

60 Columbus Circle, 19th Floor

New York, New York 10023
Attention: Amy Arentowicz, Esq.
Facsimile No. (212) 801-1103

 

Oxford Hudson Yards LLC
320 Park Avenue, 17th Floor
New York, New York 10022
Attention: Dean J. Shapiro
Facsimile: (212) 986-7510

 

Exhibit L – Page 4

 

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Stuart D. Freedman, Esq.
Facsimile: (212) 593-5955

 

If to Coach Member:

 

Coach Legacy Yards LLC
c/o Coach, Inc.
516 West 34th Street, 12th Floor

New York, New York 10001

Attention: Todd Kahn
Facsimile No. (212) 629-2398

 

with a copies to:

 

Coach, Inc.
516 West 34th Street
New York, New York 10001
Attention: Mitchell L. Feinberg
Facsimile: (212) 629-2298

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004-1980
Attention: Harry R. Silvera, Esq.
Facsimile No. (212) 859-4000

 

If to Title Company:

 

___________________________
___________________________
___________________________
Attention:___________________
Facsimile No. (212)

 

or in each case to such other address as either party may from time to time
designate by giving notice in writing pursuant to this Section to the other
party. Telephone numbers are for informational purposes only. Effective notice
will be deemed given only as provided above, except as otherwise expressly
provided in this Agreement.

 

7.          Counterparts. This Agreement may be executed and delivered in any
number of counterparts, each of which so executed and delivered shall be deemed
to be an original and all of which shall constitute one and the same instrument.
An electronically transmitted via .pdf or facsimile of a signature shall have
the same legal effect as an originally drawn signature.

 

Exhibit L – Page 5

 

 

8.          Title Company. In performing any of its duties hereunder, the Title
Company shall not incur any liability to anyone for any damages, losses or
expenses, except for those arising out of its willful misconduct, gross
negligence or breach of trust, and the Title Company shall accordingly not incur
any such liability with respect (a) to any action taken or omitted in good faith
upon advice of its counsel, or (b) to any action taken or omitted in reliance
upon any written notice or instruction provided for in this Agreement, including
any Release Request. Fund Member and Coach Member hereby agree to indemnify and
hold harmless the Title Company from and against any and all losses, claims,
damages, liabilities and expenses, including reasonable attorneys’ fees, which
may be incurred by the Title Company in connection with its acceptance or
performance of its duties hereunder, including any litigation arising from this
Agreement or involving the subject matter hereof, except in the case of Title
Company’s willful misconduct, gross negligence or breach of trust. In the event
of a dispute between Fund Member and Coach Member sufficient in the discretion
of the Title Company to justify its doing so, the Title Company shall be
entitled to tender into the registry or custody of any court of competent
jurisdiction the Punch List Escrow and all other money or property in its hands
under this Agreement, together with such legal pleadings as it deems
appropriate, and thereupon be discharged from all further duties and liabilities
under this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

Exhibit L – Page 6

 

 

IN WITNESS WHEREOF, Fund Member, Coach Member, Developer, the Company and the
Title Company have executed this Punch List Escrow Agreement, as of the date
first written above.

 

  FUND MEMBER:       PODIUM FUND TOWER C SPV LLC,   a Delaware limited liability
company           By: Podium Fund REIT LLC,     a Delaware limited liability
company,     its Managing Member             By:         Name:       Title:    
      COACH MEMBER:       COACH LEGACY YARDS LLC,   a Delaware limited liability
company           By:         Name:       Title:             TITLE COMPANY:    
  [___________________________________]           By:         Name:       Title:
 

 

Exhibit L – Page 7

 

 

  COMPANY:       LEGACY YARDS LLC,   a Delaware limited liability company      
        By: Podium Fund Tower C SPV LLC,     a Delaware limited liability
company,     its Managing Member                 By: Podium Fund REIT LLC,      
a Delaware limited liability company,       its Managing Member                
  By:           Name:         Title:               DEVELOPER:       ERY
DEVELOPER LLC,   a Delaware limited liability company               By:      
Name:     Title:

 

Exhibit L – Page 8

 

 

Exhibit M

 

Form of Right of First Negotiation Agreement

 



Exhibit M

 

 

EXECUTION VERSION

 

RIGHT OF FIRST NEGOTIATION AGREEMENT

 

This RIGHT OF FIRST NEGOTIATION AGREEMENT (as amended or modified from time to
time, this “Agreement”) is made as of the [____] day of [__________], 20[__], by
and between PODIUM FUND TOWER C SPV LLC, a Delaware limited liability company
having an address at c/o The Related Companies, L.P., 60 Columbus Circle, New
York, New York 10023 (together with its successors and assigns, “Tower C SPV”),
and COACH LEGACY YARDS LLC, a Delaware limited liability company having an
address c/o Coach, Inc., [516 West 34th Street, New York, New York 10001]
(together with its successors and assigns, “Coach”; Tower C SPV and Coach are
each referred to herein as a “Party” and collectively as the “Parties”).

 

WITNESSETH:

 

WHEREAS, Coach and Tower C SPV entered into that certain Limited Liability
Company Agreement of Legacy Yards LLC, dated as of [__________], 2013 (as
amended from time to time, the “Operating Agreement”), as the members of Legacy
Yards LLC, a Delaware limited liability company (“Legacy Yards”);

 

WHEREAS, Legacy Yards Tenant, LLC, a Delaware limited liability company (“Legacy
Tenant”), an indirect subsidiary of the Legacy Yards, entered into that certain
Agreement of Severed Parcel Lease (Eastern Rail Yard Section of the John D.
Caemmerer West Side Yard), dated as of [__________], 2013 (as amended, modified,
supplemented, severed or restated from time to time, the “Building C Lease”), as
ground lessee, with the Metropolitan Transportation Authority, a body corporate
and politic constituting a public benefit corporation of the State of New York
(the “MTA”), pursuant to which Legacy Tenant leased that certain portion of the
Eastern Rail Yard Section (the “ERY”) of the John D. Caemmerer West Side Yard in
the City, County and State of New York located on terra firma on the northwest
corner of West 30th Street and 10th Avenue, New York, New York, as more
particularly described on Exhibit A attached hereto (the “Land”);

 

WHEREAS, pursuant to the Operating Agreement, Coach and Tower C SPV have
developed and constructed a building and other improvements on the Land
(collectively, as the same exist from time to time, the “Building”), and, upon
substantial completion thereof, have caused the MTA to submit the Building to a
condominium regime of ownership pursuant to that certain Declaration
Establishing a Plan for Condominium Ownership of Premises located at 501 West
30th Street, New York, New York 10001, Pursuant to Article 9-B of the Real
Property Law of the State of New York, dated as of [__________, 20__] (as
amended, modified, supplemented or restated from time to time, the “Condominium
Declaration”);

 

WHEREAS, pursuant to the terms of the Operating Agreement, fee title to Office
Unit 1 (as defined in the Condominium Declaration), consisting of the [6th]
through the [20th] floors of the Building and related improvements (“Coach
Unit”), has been conveyed to Coach, and Legacy Tenant has granted to Coach,
pursuant to that certain Option Agreement, dated as of the date hereof (the
“Option Agreement”), by and among Legacy Tenant and the Tower C SPV, as
optionor, and Coach, as optionee, the option to purchase or lease the Coach
Expansion Premises (as defined in the Option Agreement). The Coach Unit and any
portion of the Coach Expansion Premises which is purchased in fee by Coach in
accordance with the terms of the Option Agreement are referred to herein
collectively as the “Coach Premises”;1 and

 



 

1 Definition of Premises to be updated prior to execution of this Agreement to
reflect the addition of Office Unit 2A or Office Unit 2B to the Coach Unit
pursuant to the Operating Agreement, if applicable.

 

 

 

  

WHEREAS, subject to the terms hereof, Coach hereby grants to Tower C SPV, and
Tower C SPV hereby accepts, an irrevocable right of first negotiation to
purchase the Coach Premises or any portion thereof on the terms and subject to
the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the sum of Ten and 00/100 Dollars ($10.00)
and for other good and valuable consideration, the receipt and legal sufficiency
of which are hereby acknowledged, the Parties hereto hereby agree as follows:

 

1.          Grant of Right. Coach hereby grants to Tower C SPV, and Tower C SPV
hereby accepts, a one-time right of first negotiation on the terms and subject
to the conditions set forth in this Agreement (the “ROFN Right”), with respect
to the purchase of any ROFN Interest (as hereinafter defined). During the ROFN
Period (as hereinafter defined), Coach shall not directly or indirectly transfer
any ROFN Interest without first complying with the provisions of Section 2
below.

 

2.          Right Term. If, at any time during the ROFN Period, Coach or any
Affiliate of Coach, Inc. (each a “Coach Party” and collectively, the “Coach
Parties”) to which the Coach Premises or, to the extent the Coach Premises now
or hereafter consists of more than one condominium unit (each a “Unit”), any
Unit is hereafter conveyed or otherwise transferred, elects to sell, transfer or
otherwise convey (a) fee title to the Coach Premises or any Unit or (b)
ownership of all or substantially all of the equity ownership interests in a
Coach Party, all or substantially all of the assets of which Coach Party
consists of the Coach Premises or any Unit, in order to convey to any Person
other than a Coach Party effective ownership of the Coach Premises or such Unit
(the “ROFN Interest”), then prior to marketing or otherwise soliciting from any
Person any offer to purchase, acquire or assume, the ROFN Interest, Coach or
such Coach Party shall deliver to Tower C SPV written notice thereof (a “ROFN
Sale Notice”). Notwithstanding anything to the contrary contained herein, the
ROFN Right shall not apply to (i) any bona fide lease, sublease, license or
other occupancy agreement with respect to all or any portion of the Coach
Premises, (ii) any “sale-leaseback” transaction, or (iii) any sale, transfer or
other conveyance of a ROFN Interest (A) to the holder (other than a Coach Party)
of any mortgage loan, mezzanine loan, or other financing secured by direct or
indirect interests in the Coach Premises or a Coach Party (including, but not
limited to, financing structured as “preferred equity” in a Coach Party or in
any direct or indirect owner of a Coach Party), or to such lender, lender’s
designee, purchaser or other acquirer in connection with a foreclosure or deed
or assignment in lieu of foreclosure of any such mortgage, pledge or other
security interests, (B) as part of a portfolio of real estate or other assets of
Coach or such Coach Party (of which the Coach Premises or such Unit is less than
seventy-five percent (75%) of the total value thereof) or (C) in connection with
any merger, consolidation, combination, amalgamation, reorganization or
restructuring of Coach or such Coach Party to, with or into another Person as
part of any corporate transaction, however structured). As used in this
Agreement, the term “ROFN Period” means, with respect to a ROFN Interest, the
period of time commencing on the date hereof and ending on the earliest to occur
of (x) the date on which such ROFN Interest is sold, assigned or otherwise
transferred to any Person other than a Coach Party in compliance with the terms
of this Agreement, (y) the date on which Hudson Yards Gen-Par LLC, a Delaware
limited liability company ("Gen Par") shall cease to own, directly or
indirectly, less than fifteen percent (15%) of the aggregate leasable square
feet contained in the of ERY and the Western Rail Yard Section of the John D.
Caemmerer West Side Yard (exclusive of the Coach Premises) or (z) the date on
which any transfer, sale, conveyance, assignment or other disposition of any
membership interest in Gen Par occurs that cause a change in control of Gen Par.

 

2

 

  

3.           Exercise of ROFN Right.

 

(a)          Tower C SPV may exercise the ROFN Right with respect to a ROFN
Interest by delivering written notice thereof to Coach or the applicable Coach
Party (a “ROFN Notice”) within fifteen (15) days after receipt of a ROFN Sale
Notice, which ROFN Notice shall state that Tower C SPV desires to enter into
good faith negotiations to purchase such ROFN Interest from Coach or such Coach
Party, as the case may be. If Tower C SPV fails to timely deliver a ROFN Notice
within such fifteen (15) day period, then Tower C SPV shall no longer have any
ROFN Right, and Coach or such Coach Party, as applicable, may sell, convey or
otherwise transfer ownership of such ROFN Interest to any third party on any
terms.

 

(b)          If Tower C SPV timely exercises the ROFN Right in accordance with
Section 3(a) above, then the Parties shall negotiate promptly and in good faith
for a period of forty-five (45) days from and after receipt by Coach or the
applicable Coach Party of the ROFN Notice (the “Negotiation Period”) for the
sale to Tower C SPV or its designee (which designee must be an Affiliate of
Tower C SPV) of the ROFN Interest described in the ROFN Notice on terms and
conditions, and pursuant to a purchase and sale agreement or other definitive
documentation (a “PSA”), which are mutually acceptable to both Parties in their
sole and absolute (but good faith) discretion. Upon the full execution and
delivery of a PSA with respect to a ROFN Interest, such PSA shall govern the
sale of such ROFN Interest.

 

(c)          If, despite good faith negotiations, the Parties are unable to
agree upon the terms of the sale of a ROFN Interest to Tower C SPV or its
designee (which designee must be an Affiliate of Tower C SPV), or to enter into
a PSA with respect thereto, prior to the expiration of the Negotiation Period,
then Tower C SPV shall no longer have any ROFN Right with respect to such ROFN
Interest and Coach or the applicable Coach Party may sell, convey or otherwise
transfer ownership of such ROFN Interest to any third party on any terms;
provided, that if Coach or such Coach Party does not enter into an agreement to
sell, convey or otherwise transfer ownership of such ROFN Interest to a third
party within two (2) years after the expiration of the Negotiation Period, then
the ROFN Right with respect to such ROFN Interest shall be reinstated in
accordance with the terms of Section 2 and this Section 3.

 

4.           Representations and Covenants.

 

(a)          Tower C SPV hereby represents and warrants to Coach as of the date
hereof as follows:

 

3

 

 

 

(i)          It is a limited liability company duly organized, validly existing
and in good standing under the laws of the state of its organization, is duly
qualified or otherwise authorized as a foreign limited liability company and is
in good standing in each jurisdiction where such qualification is required by
law; it has taken all action required to execute, deliver and perform this
Agreement and to make all of the provisions of this Agreement the valid and
enforceable obligations they purport to be and has caused this Agreement to be
executed by a duly authorized person.

 

(ii)         This Agreement has been duly authorized, executed and delivered by
Tower C SPV, is the legal, valid and binding obligation of Tower C SPV,
enforceable in accordance with its terms, subject to general principles of
equity and to bankruptcy, insolvency, reorganization, moratorium or other
similar laws presently or hereafter in effect affecting the rights of creditors
or debtors generally, and does not and will not (A) conflict with any provision
of any law or regulation to which it is subject, or violate any provision of any
judicial order to which it is a party or to which it is subject, (B) breach or
violate any organizational documents of Tower C SPV, (C) conflict with or
violate or result in a breach of any of the provisions of, or constitute a
default under, any material agreement or instrument to which Tower C SPV is a
party or by which it or any of its property is bound, or (D) require the
consent, approval or ratification by any governmental entity or any other Person
that has not been obtained.

 

(iii)        It is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code.

 

(iv)         It is not a Person with whom Coach is restricted from doing
business under the International Emergency Economic Powers Act, 50 U.S.C. § 1701
et seq.; the Trading With the Enemy Act, 50 U.S.C. App. § 5; the USA Patriot Act
of 2001; any executive orders promulgated thereunder, any implementing
regulations promulgated thereunder by the U.S. Department of Treasury Office of
Foreign Assets Control (“OFAC”) (including those persons and/or entities named
on OFAC’s List of Specially Designated Nationals and Blocked Persons), or any
other applicable law of the United States.

 

(b)               Coach hereby represents and warrants to Tower C SPV as of the
date hereof as follows:

 

(i)          It is a limited liability company duly organized, validly existing
and in good standing under the laws of the state of its organization, is duly
qualified or otherwise authorized as a foreign limited liability company and is
in good standing in each jurisdiction where such qualification is required by
law; it has taken all action required to execute, deliver and perform this
Agreement and to make all of the provisions of this Agreement the valid and
enforceable obligations they purport to be and has caused this Agreement to be
executed by a duly authorized person.

 

4

 

 

(ii)         This Agreement has been duly authorized, executed and delivered by
Coach, is the legal, valid and binding obligation of Coach, enforceable in
accordance with its terms, subject to general principles of equity and to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
presently or hereafter in effect affecting the rights of creditors or debtors
generally, and does not and will not (A) conflict with any provision of any law
or regulation to which it is subject, or violate any provision of any judicial
order to which it is a party or to which it is subject, (B) breach or violate
any organizational documents of Coach, (C) conflict with or violate or result in
a breach of any of the provisions of, or constitute a default under, any
material agreement or instrument to which Coach is a party or by which it or any
of its property is bound, or (D) require the consent, approval or ratification
by any governmental entity or any other Person that has not been obtained.

 

(iii)        Coach has not previously granted any options to purchase or lease
or otherwise acquire or lease, rights of first refusal, rights of first offer or
other rights with respect to the Coach Space or any part thereof.

 

(iv)         Coach is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code.

 

(v)          Coach is not a Person with whom Tower C SPV is restricted from
doing business under the International Emergency Economic Powers Act, 50 U.S.C.
§ 1701 et seq.; the Trading With the Enemy Act, 50 U.S.C. App. § 5; the USA
Patriot Act of 2001; any executive orders promulgated thereunder, any
implementing regulations promulgated thereunder by the U.S. Department of
Treasury Office of Foreign Assets Control (including those persons and/or
entities named on OFAC’s List of Specially Designated Nationals and Blocked
Persons), or any other applicable law of the United States.

 

(c)             The representations and warranties of each Party set forth in
this Agreement shall survive the execution and delivery of this Agreement.

 

5.           Remedies. If Coach breaches or fails to perform any of its
obligations pursuant to the terms of this Agreement, Tower C SPV shall be
entitled to specific performance against Coach. The provisions of this Section 5
shall survive the termination or expiration of this Agreement.

 

6.           Notices. Any and all notices, demands, requests, consents,
approvals or other communications (each, a “Notice”) permitted or required to be
made under this Agreement shall be in writing, signed by the Party giving such
Notice and shall be delivered (a) by hand (with signed confirmation of receipt),
(b) by nationally or internationally recognized overnight mail or courier
service (with signed confirmation of receipt) or (c) by facsimile transmission
(with a confirmation copy delivered in the manner described in clause (a) or (b)
above). All such Notices shall be deemed delivered, as applicable: (i) on the
date of the personal delivery or facsimile (as shown by electronic confirmation
of transmission) if delivered by 5:00 p.m., and if delivered after 5:00 p.m.
then on the next business day; or (ii) on the next business day for overnight
mail. Notices directed to a Party shall be delivered to the Parties at the
addresses set forth below or at such other address or addresses as may be
supplied by written Notice given in conformity with the terms of this Section 6:

 

5

 

  

If to Tower C SPV:                   Podium Fund Tower C SPV LLC
c/o The Related Companies, L.P.
60 Columbus Circle, 19th Floor
New York, New York 10023
Attention: Jeff T. Blau and L. Jay Cross
Facsimile: (212) 801-3540

 

with a copy to:                          The Related Companies, L.P.
60 Columbus Circle, 19th Floor
New York, New York 10023
Attention: Richard O'Toole, Esq.

Facsimile: (212) 801-1036

 

and to:                                        The Related Companies, L.P.
60 Columbus Circle
New York, New York 10023
Attention: Amy Arentowicz, Esq.
Facsimile: (212) 801-1003

 

and to:                                        Oxford Hudson Yards LLC
320 Park Avenue, 17th Floor
New York, New York 100022
Attention: Dean J. Shapiro
Facsimile: (212) 986-7510

 

and to:                                       Oxford Properties Group
Royal Bank Plaza, North Tower
200 Bay Street, Suite 900
Toronto, Ontario M5J 2J2
Attention: Chief Legal Counsel
Facsimile: (416) 868-3799

 

and, if different than the address set forth above, to the address posted from
time to time as the corporate head office of Oxford Properties Group on the
website www.oxfordproperties.com, to the attention of the Chief Legal Counsel
(unless the same is not readily ascertainable or accessible by the public in the
ordinary course)

 

and to:                                        Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Stuart D. Freedman, Esq.
Facsimile: (212) 593-5955

 

6

 

 

 

If to Coach:                                Coach Legacy Yards LLC
c/o Coach, Inc.
[516 West 34th Street]
New York, New York 10001
Attention: Todd Kahn
Facsimile: (212) 629-2398

 

with copies to:                           Coach, Inc.
[516 West 34th Street]
New York, New York 10001
Attention: Mitchell L. Feinberg
Facsimile: (212) 629-2298

 

and to:                                        Fried, Frank, Harris, Shriver &
Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Jonathan L. Mechanic and Harry R. Silvera, Esqs.
Facsimile: (212) 859-4000

 

Any counsel designated above or any replacement counsel who may be designated
respectively by any Party or such counsel by written Notice to the other Party
is hereby authorized to give Notices hereunder on behalf of its respective
client.

 

7.           Attorney Fees. The prevailing party in any litigation shall be
entitled to recovery of all of its actual out-of-pocket costs and expenses
(including legal fees and disbursements) incurred in such action. The provisions
of this Section 7 shall survive the termination or expiration of this Agreement.

 

8.           Captions. All titles or captions contained in this Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend, or describe the scope of this Agreement or the intent of any
provision in this Agreement.

 

9.           Pronouns. All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, and neuter, singular and plural, as the
identity of the party or parties may require.

 

10.         Termination Date.

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement, the ROFN Right and all rights and privileges granted to Tower C SPV
hereunder with respect thereto shall automatically terminate and be of no
further force and effect on the date (the “Termination Date”) on which all of
the Coach Premises has been directly or indirectly sold, transferred or
otherwise conveyed to any Person other than a Coach Party in compliance with the
terms of this Agreement. If a Unit within the Coach Premises is transferred to
any Person other than a Coach Party in compliance with the terms of this
Agreement prior to the Termination Date, the ROFN Right and all rights and
privileges granted to Tower C SPV hereunder shall automatically terminate and be
of no further force and effect as to any and each such Unit upon date of such
transfer.

 

7

 

 

(b)          Tower C SPV agrees to execute, acknowledge and deliver to Coach
promptly following the expiration of the ROFN Period or the earlier termination
of this Agreement an instrument confirming the expiration or termination of this
Agreement. If the ROFN Right shall terminate with respect to a Unit within the
Coach Premises as provided in Section 10(a) above, then Tower C SPV shall
execute, acknowledge and deliver to Coach a partial termination of this
Agreement with respect only to such Unit. The termination, partial termination
or expiration of this Agreement as provided herein shall be self-effectuating
and the failure of Tower C SPV to execute or deliver any such confirmation shall
not affect the effectiveness thereof.

 

11.         Assignment; Successors and Assigns. The ROFN Right granted herein is
personal to Tower C SPV and neither this Agreement nor any rights granted under
this Agreement shall be assignable by Tower C SPV to any Person. Subject to the
foregoing and to the provisions of Section 10 above, this Agreement shall be
binding upon the Parties and their respective successors-in-interest, and shall
inure to the benefit of the Parties and their respective successors-in-interest.
For the purposes of this Agreement, the term “Coach” shall mean and refer to
each Coach Party that acquires the Coach Premises or any Unit therein.

 

12.         Severability. In case any one or more of the provisions contained in
this Agreement or any application thereof shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and other application thereof shall not in
any way be affected or impaired thereby and shall be construed and enforced in
all respects as if such invalid or unenforceable provision or provisions had
been omitted and substituted with a provision(s) that is valid and enforceable
and most closely effectuates the original intent of this Agreement.

 

13.         Entire Agreement. This Agreement, together with all of the other
documents and agreements which are being executed and delivered by Coach and
Tower C SPV on the date hereof, contain the entire agreement between the Parties
relating to the subject matter hereof and all prior agreements, oral or written,
relative hereto which are not contained herein are terminated.

 

14.         Amendments. Amendments, variations, modifications or changes to this
Agreement may be made, effective and binding upon the Parties only by the
setting forth of same in a written document duly executed by each of Coach and
Tower C SPV, and any alleged amendment, variation, modification or change herein
which is not so documented shall not be effective as to either of Coach or Tower
C SPV.

 

15.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed and delivered, shall be deemed an
original, and all of which shall constitute but one and the same instrument and
shall be binding upon each Party hereto as fully and completely as if all
Parties had signed the same signature page. The exchange of copies of this
Agreement, any signature pages required hereunder or any other documents
required or contemplated hereunder by facsimile or portable document format
(“PDF”) transmission shall constitute effective execution and delivery of such
signature pages and may be used in lieu of the original signature pages for all
purposes. Signatures of the Parties transmitted by facsimile or PDF shall be
deemed to be their original signatures for all purposes.

 

8

 

  

16.         Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York as in effect
from time to time, without giving effect to any choice of laws or conflict of
laws principles thereof (other than Section 5-1401 of the General Obligations
Law).

 

17.         Submission to Jurisdiction; Venue. Any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with this Agreement, or the transactions contemplated hereby or
thereby may be brought in any state or federal court in the City of New York,
New York, and Parties hereby consent to the exclusive jurisdiction of any court
in the State of New York (and of the appropriate appellate courts therefrom) in
any suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum. The Parties hereby waive the right to commence
an action, suit or proceeding seeking to enforce any provision of, or based on
any matter arising out of or in connection with this Agreement or the
transactions contemplated hereby or thereby in any court outside of the City of
New York, New York. Process in any suit, action or proceeding may be served on
any Party anywhere in the world, whether within or without the jurisdiction of
any such court.

 

18.         Exculpation.

 

(a)          Tower C SPV agrees that it shall not enforce the liability and
obligation of Coach to perform and observe the obligations contained in this
Agreement by any action or proceeding against any Coach Exculpated Party (as
hereinafter defined), and shall not sue for, seek or demand any money judgment
against any direct or indirect member, manager, shareholder, partner,
beneficiary or other owner of beneficial ownership interests in Coach, or any
director, officer, agent, attorney, employee or trustee of any of the foregoing
(each, a “Coach Exculpated Party” and, collectively, the “Coach Exculpated
Parties”) under or by reason of or in connection with this Agreement. The
provisions of this Section 18(a) shall not, however, (i) constitute a waiver,
release or impairment of any obligation of Coach hereunder; or (ii) impair the
right of Tower C SPV to name Coach as a party defendant in any action or suit
under this Agreement.

 

(b)          Coach agrees that it shall not enforce the liability and obligation
of Tower C SPV to perform and observe the obligations contained in this
Agreement (if any) by any action or proceeding against any Tower C SPV
Exculpated Party (as hereinafter defined), and shall not sue for, seek or demand
any money judgment against any direct or indirect member, manager, shareholder,
partner, beneficiary or other owner of beneficial ownership interests in Tower C
SPV, or any director, officer, agent, attorney, employee or trustee of any of
the foregoing (each, a “Tower C SPV Exculpated Party” and, collectively, the
“Tower C SPV Exculpated Parties”) under or by reason of or in connection with
this Agreement. The provisions of this Section 18(b) shall not, however,
(i) constitute a waiver, release or impairment of any obligation of Tower C SPV
hereunder (if any); or (ii) impair the right of Coach to name Tower C SPV as a
party defendant in any action or suit under this Agreement.

 

9

 



 

(c)          The provisions of this Section 18 shall survive the termination or
expiration of this Agreement.

 

19.         Defined Terms. The following words and phrases have the following
meanings in this Agreement:

 

(a)          “Affiliate” means, with respect to any Person, a Person which
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such Person. For purposes hereof,
the term “control” (including the related terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct (or cause the direction of) the management and policies of a Person
(whether through the ownership of voting securities or other ownership interest,
by contract or otherwise).

 

(b)          “Business Day” means each day, except Saturdays, Sundays and all
days observed by the federal government as legal holidays and/or which
commercial banks in New York State are not required or authorized to be closed
for business.

 

(c)          “Person” means an individual person, a corporation, partnership,
trust, joint venture, limited liability company, proprietorship, estate,
association, land trust, other trust, government entity or other incorporated or
unincorporated enterprise, entity or organization of any kind.

 

20.         Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, COUNTERCLAIM OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT
MATTER OF THIS AGREEMENT. THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY MADE BY EACH PARTY HERETO. EACH OF THE PARTIES HERETO ACKNOWLEDGES
THAT IT HAS BEEN REPRESENTED IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL. EACH OF THE PARTIES HERETO FURTHER ACKNOWLEDGES THAT IT HAS READ AND
UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS SECTION 20.

 

21.         No Recordation. Neither Party shall record this Agreement or any
memorandum thereof in any public records.

 

22.         Further Assurances. The Parties each agree to do such other and
further acts and things, and to execute and deliver such instruments and
documents (not creating any obligations additional to those otherwise imposed by
this Agreement) as either may reasonably request from time to time in
furtherance of the purposes of this Agreement.

 

23.         Broker.

 

(a)          Coach represents to Tower C SPV that it has not dealt with any
broker, finder or like agent in connection with this transaction. Coach hereby
indemnifies and holds Tower C SPV harmless from and against any and all claims
for any commission, fee or other compensation by any Person who shall claim to
have dealt with Coach in connection with the sale of the Coach Premises or any
portion thereof, and for any and all costs incurred by Tower C SPV in connection
with any such claims including, without limitation, reasonable attorneys’ fees
and disbursements.

 

10

 

  

(b)          Tower C SPV represents to Coach that it has not dealt with any
broker, finder or like agent in connection with this transaction. Tower C SPV
hereby indemnifies and holds Coach harmless from and against any and all claims
for any commission, fee or other compensation by any Person who shall claim to
have dealt with Tower C SPV in connection with the sale of the Coach Premises or
any portion thereof, and for any and all costs incurred by Coach in connection
with any such claims including, without limitation, reasonable attorneys’ fees
and disbursements.

 

(c)          The provisions of this Section 23 shall survive the termination or
expiration of this Agreement.

 

24.         Time is of the Essence. For all time periods contained in this
Agreement, time shall be of the essence.

 

25.         Rule Against Perpetuities. The Parties intend that the Rule Against
Perpetuities (and any similar rule of law) not be applicable to any provisions
of this Agreement. Notwithstanding anything to the contrary in this Agreement,
however, if any provision in this Agreement would be invalid or unenforceable
because of the Rule Against Perpetuities or any similar rule of law but for this
Section 25, the Parties hereby agree that any future interest which is created
pursuant to said provision shall cease if it is not vested within twenty-one
(21) years after the death of the survivor of the group composed of the
undersigned individuals and their issue who are living on the date of this
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

11

 

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, have
executed this Agreement as of the day and year first above written.

 

  COACH:       COACH LEGACY YARDS LLC,   a Delaware limited liability company  
      By:       Name:     Title:         Tower C SPV:       PODIUM FUND TOWER C
SPV LLC,   a Delaware limited liability company         By: Podium Fund REIT
LLC,     a Delaware limited liability company     its Managing Member          
  By:         Name:       Title:

 

Signature Page to Right of First Negotiation Agreement 

 

 

 

 

EXHIBIT A

 

Legal Description of the Land

 

ALL OF THAT CERTAIN plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Borough of
Manhattan, County of New York, City and State of New York, bounded and described
as follows:

 

Tower C-Basement level and below:

 

All of the lands at or below an upper limiting plane of elevation 12.00 feet
(Manhattan Borough Datum) within the following horizontal boundary:

 

Beginning at a point formed by the intersection of the westerly line of Tenth
Avenue (100' R.O.W.), and the northerly line of West 30th Street (60' R.O.W.);
running thence

 

1.    Along said northerly line of West 30th Street, North 89°56'53" West, a
distance of 589.42 feet to a point; thence

 

2.    Leaving West 30th Street, North 00°03'07" East, a distance of 77.67 feet
to a point; thence

 

3.    North 89°56'53" West, a distance of 112.00 feet to a point; thence

 

4.    North 00°03'07" East, a distance of 104.83 feet to a point; thence

 

5.    South 89°56'53" East, a distance of 22.37 feet to a point; thence

 

6.    North 78°45'38" East, a distance of 49.37 feet to a point; thence

 

7.    South 89°56'53" East, a distance of 630.64 feet to a point on the
aforementioned westerly line of Tenth Avenue; thence

 

8.    Along said westerly line of Tenth Avenue, South 00°03'07" West, a distance
of 192.17 feet to the Point of Beginning.

 

Tower C-Street Level:

 

All of the lands above a lower limiting plane of elevation 12.00 feet and at or
below an upper limiting plane of elevation 29.00 feet (Manhattan Borough Datum)
within the following horizontal boundary:

 

Beginning at a point formed by the intersection of the westerly line of Tenth
Avenue (100' R.O.W.), and the northerly line of West 30th Street (60' R.O.W.);
running thence

 

1.    Along said northerly line of West 30th Street, North 89°56'53" West, a
distance of 579.42 feet to a point; thence

 

Exhibit A-1

 

  

2.    Leaving West 30th Street, North 00°03'07" East, a distance of 20.06 feet
to a point; thence

 

3.    South 89°56'53" East, a distance of 8.37 feet to a point; thence

 

4.    North 00°03'07" East, a distance of 30.67 feet to a point; thence

 

5.    North 89°56'53" West, a distance of 1.80 feet to a point; thence

 

6.    North 00°03'07" East, a distance of 5.03 feet to a point; thence

 

7.    North 89°56'53" West, a distance of 0.50 feet to a point; thence

 

8.    North 00°03'07" East, a distance of 6.60 feet to a point; thence

 

9.    South 89°56'53" East, a distance of 2.33 feet to a point; thence

 

10.  North 00°03'07" East, a distance of 18.31 feet to a point; thence

 

11.  North 36°42'17" West, a distance of 27.85 feet to a point; thence

 

12.  North 89°56'53" West, a distance of 10.32 feet to a point; thence

 

13.  North 00°03'07" East, a distance of 31.86 feet to a point; thence

 

14.  North 89°56'53" West, a distance of 45.42 feet to a point; thence

 

15.  North 00°03'07" East, a distance of 12.90 feet to a point; thence

 

16.  North 89°56'53" West, a distance of 37.04 feet to a point; thence

 

17.  North 00°03'07" East, a distance of 34.75 feet to a point; thence

 

18.  South 89°56'53" East, a distance of 1.41 feet to a point; thence

 

19.  North 78°45'38" East, a distance of 49.37 feet to a point; thence

 

20.  South 89°56'53" East, a distance of 630.64 feet to a point on the
aforementioned westerly line of Tenth Avenue; thence

 

21.  Along said westerly line of Tenth Avenue, South 00°03'07" West, a distance
of 192.17 feet to the Point of Beginning.

 

Tower C-Mezzanine Level:

 

All of the lands above a lower limiting plane of elevation 29.00 feet and at or
below an upper limiting plane of elevation 40.55 feet (Manhattan Borough Datum)
within the following horizontal boundary:

 

Exhibit A-2

 

  

Beginning at a point formed by the intersection of the westerly line of Tenth
Avenue (100' R.O.W.), and the northerly line of West 30th Street (60' R.O.W.);
running thence

 

1.    Along said northerly line of West 30th Street, North 89°56'53" West, a
distance of 579.42 feet to a point; thence

 

2.    Leaving West 30th Street, North 00°03'07" East, a distance of 20.06 feet
to a point; thence

 

3.    South 89°56'53" East, a distance of 8.37 feet to a point; thence

 

4.    North 00°03'07" East, a distance of 35.70 feet to a point; thence

 

5.    South 89°56'53" East, a distance of 3.21 feet to a point; thence

 

6.    North 00°03'07" East, a distance of 136.41 feet to a point; thence

 

7.    South 89°56'53" East, a distance of 567.83 feet to a point on the
aforementioned westerly line of Tenth Avenue; thence

 

8.    Along said westerly line of Tenth Avenue, South 00°03'07" West, a distance
of 192.17 feet to the Point of Beginning.

 

Tower C-Plaza level and above:

 

All of the lands above a lower limiting plane of elevation 40.55 feet (Manhattan
Borough Datum) within the following horizontal boundary:

 

Beginning at a point formed by the intersection of the westerly line of Tenth
Avenue (100' R.O.W.), and the northerly line of West 30th Street (60' R.O.W.);
running thence

 

1.    Along said northerly line of West 30th Street, North 89°56'53" West, a
distance of 416.00 feet to a point; thence

 

2.    Leaving West 30th Street, North 00°03'07" East, a distance of 192.17 feet
to a point; thence

 

3.    South 89°56'53" East, a distance of 416.00 feet to a point on the
aforementioned westerly line of Tenth Avenue; thence

 

4.    Along said westerly line of Tenth Avenue, South 00°03'07" West, a distance
of 192.17 feet to the Point of Beginning.

  

Exhibit A-3

 



 

Exhibit N

 

Form of Option Agreement

 

Exhibit N

 

 

 

EXECUTION VERSION

 

OPTION AGREEMENT

 

This OPTION AGREEMENT (as amended or modified from time to time, this
“Agreement”) is made as of the [____] day of [__________], 20[__], by and among
LEGACY YARDS TENANT LLC, a Delaware limited liability company (“Legacy Tenant”),
and Podium Fund Tower C SPV LLC, a Delaware limited liability company (“Fund
Member”), each having an address c/o The Related Companies, L.P., 60 Columbus
Circle, New York, New York 10023 (individually and collectively, together with
their respective successors and assigns, “Optionor”), and COACH LEGACY YARDS
LLC, a Delaware limited liability company having an address c/o Coach, Inc.,
[______________________], New York, New York [_________] (together with its
successors and assigns, “Optionee”; Optionor and Optionee are each referred to
herein as a “Party” and collectively as the “Parties”).

 

WITNESSETH:

 

WHEREAS, Fund Member and Optionee entered into that certain Limited Liability
Company Agreement dated as of April ___, 2013 (as amended from time to time, the
“Operating Agreement”), of Legacy Yards LLC, a Delaware limited liability
company (“Legacy Yards”), as the members thereof;

 

WHEREAS, Legacy Tenant, an indirect subsidiary of Legacy Yards, entered into
that certain Agreement of Severed Parcel Lease (Eastern Rail Yard Section of the
John D. Caemmerer West Side Yard), dated as of April ___, 2013 (as amended,
modified, supplemented, severed or restated from time to time, the “Building C
Lease”), as ground lessee, with the Metropolitan Transportation Authority, a
body corporate and politic constituting a public benefit corporation of the
State of New York (the “MTA”), pursuant to which Legacy Tenant leased that
certain portion of the Eastern Rail Yard Section (the “ERY”) of the John D.
Caemmerer West Side Yard in the City, County and State of New York located on
terra firma on the northwest corner of West 30th Street and 10th Avenue, New
York, New York, as more particularly described on Exhibit A attached hereto (the
“Land”);

 

WHEREAS, pursuant to the Operating Agreement, Fund Member and Optionee have
developed and constructed a building and other improvements on the Land
(collectively, as the same exist from time to time, the “Building”), and, upon
substantial completion thereof, have caused the MTA to submit the Building to a
condominium regime of ownership pursuant to that certain Declaration
Establishing a Plan for Condominium Ownership of Premises located at 501 West
30th Street, New York, New York 10001, Pursuant to Article 9-B of the Real
Property Law of the State of New York, dated as of [__________, 20__] (as
amended, modified, supplemented or restated from time to time, the “Condominium
Declaration”);

 

 

 

 

WHEREAS, as of the date hereof, (a) pursuant to the Building C Lease and the
Operating Agreement, Fund Member beneficially owns the leasehold estate in and
the right to purchase fee title to (i) “Office Unit 2A” (as defined in the
Condominium Declaration), consisting inter alia of the 21st floor of the
Building and related improvements and Facilities (as defined in the Condominium
Declaration) and which shall be deemed to contain 46,263 rentable square feet of
office space for purposes hereof (“Office Unit 2A”), and (ii) “Office Unit 2B”
(as defined in the Condominium Declaration), consisting inter alia of the 22nd
floor of the Building and related improvements and Facilities and which shall be
deemed to contain 45,513 rentable square feet of office space for purposes
hereof (“Office Unit 2B”; Office Unit 2A and Office Unit 2B are each referred to
herein individually as an “Office Unit” and, collectively, as the “Coach
Expansion Premises”), and (iii) the 23rd floor of the Building (the “23rd
Floor”) which is the lowest floor of “Office Unit 3” (as defined in the
Condominium Declaration) and which shall be deemed to contain 44,576 rentable
square of office space for purposes hereof, each as more particularly described
on Exhibit B attached hereto, and (b) Optionee owns fee title to “Office Unit 1”
(as defined in the Condominium Declaration);1

 

WHEREAS, on the date hereof, Optionee is [a wholly owned subsidiary] [an
Affiliate]2 of Coach, Inc., a Maryland corporation (together with its successors
and assigns, “Coach”); and

 

WHEREAS, subject to the terms hereof, Optionee desires to acquire from Optionor
an irrevocable option to lease or purchase, at Optionee’s election, the Coach
Expansion Premises and/or the 23rd Floor on the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration and the mutual agreements
herein contained, the parties hereto hereby agree as follows:

 

1.           Grant of Options. In consideration of the sum of Ten and 00/100
Dollars ($10.00) being paid on the date hereof by Optionee to Optionor, receipt
and legal sufficiency of which are hereby acknowledged, Optionor hereby grants
to Optionee, subject to the terms and conditions of this Agreement, an exclusive
and irrevocable option, at Optionee’s election, to (a) purchase fee title (the
“Purchase Option”) to the Coach Expansion Premises or any portion thereof
pursuant to and on the terms and conditions set forth in this Agreement and on
Exhibit C attached hereto and made a part hereof (the “Purchase Option Terms”),
free and clear of all liens and encumbrances, except for Permitted Encumbrances
(as defined in the Purchase Option Terms), or (b) lease and hire (the “Lease
Option”; the Purchase Option and the Lease Option, individually and
collectively, the “Option”) the Coach Expansion Premises or any portion thereof
pursuant to and on the terms and conditions set forth in this Agreement and the
form of office lease agreement attached hereto as Exhibit D (the “Lease”);
provided, that (i) the Option may be exercised only with respect to all of
Office Unit 2A or Office Unit 2B (i.e., the Option may not be exercised with
respect to a portion of Office Unit 2A or Office Unit 2B); (ii) if Optionee
elects to exercise the Option with respect to less than all of the Coach
Expansion Premises, then the Option shall be exercisable in ascending vertically
contiguous Office Unit increments only (i.e., if Optionor, elects to exercise
the Option with respect to only a portion of the Coach Expansion Premises, such
Option must be exercised with respect to one or more of all of Office Unit 2A or
Office Unit 2B, in that order).

 



 



1Definition of Coach Expansion Premises to be updated prior to execution of this
Agreement to reflect the addition of Office Unit 2A or Office Unit 2B to the
Coach Unit pursuant to the Operating Agreement, if applicable. Square foot areas
referenced will also be updated if inaccurate as of the date this Agreement is
executed based on re-measurement under the Development Agreement.



 



2To be filled in as applicable prior to execution of this Agreement.

 

2

 

 

2.           Option Term.

 

(a)           The Option and all rights and privileges granted to Optionee
hereunder with respect thereto shall be effective and irrevocable for the Option
Period. The Option and all of Optionee’s rights hereunder shall expire and be of
no further force and effect upon the expiration of the Option Period. For the
avoidance of doubt, if a Purchase Option Notice (hereinafter defined) or Lease
Option Notice (hereinafter defined) is delivered on or prior to the expiration
of the Option Period, Optionee’s exercise of the Option pursuant thereto and the
terms of this Agreement shall remain valid and in full force and effect with
respect to the Expansion Option Space (hereinafter defined) that is the subject
of such Purchase Option Notice or Lease Option Notice, notwithstanding that the
Purchase Closing (hereinafter defined) or the Lease Closing (hereinafter
defined), as applicable, occurs, or is scheduled to occur, after the expiration
of the Option Period in accordance with the terms of this Agreement.

 

(b)           As used herein, the “Option Period” means the period commencing on
the date hereof and expiring at 5:00 p.m. (Eastern time) on the date that
immediately precedes the applicable Vacancy Date by one (1) year. As used
herein, the “Vacancy Date” means the earlier to occur of (i) the date that is
the tenth (10th) anniversary of the rent commencement date of the term of the
initial lease of any portion of the Coach Expansion Premises, and (ii) the date
that is the thirteenth (13th) anniversary of the date on which Optionee first
occupies the Coach Unit for the normal conduct of business in the ordinary
course. Within five (5) Business Days after the execution of the initial space
lease with respect to Unit 2A or Unit 2B, Optionor shall provide written notice
thereof (the “Optionor’s Vacancy Date Notice”) to Optionee, which notice shall
expressly advise Optionee of the commencement date of the term of such lease,
and promptly following the date on which Optionee first occupies the Coach Unit
for the normal conduct of business in the ordinary course, Optionee shall
provide written notice (the “Optionee’s Vacancy Date Notice”) to Optionor
thereof. At the request of either Party, Optionor and Optionee shall promptly
following the execution of the initial lease for Unit 2A or Unit 2B, confirm the
Vacancy Date and the date on which the Option Period ends for the applicable
Coach Expansion Premises by a separate written instrument; provided, that the
failure of Optionor to deliver Optionor’s Vacancy Date Notice or of Optionee to
deliver Optionee’s Vacancy Date Notice, or the failure of the Parties to execute
and deliver such instrument shall not affect the Option Period or the Option. If
Optionor shall not deliver the Optionor’s Vacancy Date Notice to Optionee with
respect to Unit 2A or Unit 2B on or prior to the date that is the third (3rd)
anniversary of the date on which Optionee first occupies the Coach Unit for the
normal conduct of business in the ordinary course thereof, the Vacancy Date for
such Unit shall be deemed to be the date that is the thirteenth (13th)
anniversary of the date on which Optionee first occupies the Coach Unit for the
normal conduct of business in the ordinary course, and Optionor and Optionee
shall then promptly confirm the Vacancy Date and the Option Period by a separate
instrument; provided, that the failure to execute and deliver such instrument
shall not affect the Option Period or the Option.

 

3.           Exercise of Purchase Option.

 

(a)           Subject to the terms of Section 1 and this Section 3, Optionee may
exercise the Purchase Option at any time, and from time to time, during the
Option Period, by delivering to Optionor a written notice stating that Optionee
elects to exercise the Purchase Option pursuant to the terms of this Agreement
(a “Purchase Option Notice”). A Purchase Option Notice shall not be effective to
exercise the Purchase Option unless Optionee satisfies each of the following
conditions upon delivery of the Purchase Option Notice to Optionor:

 

3

 

 

(i)           the Purchase Option Notice shall identify the applicable Office
Unit(s) with respect to which Optionee is exercising the Purchase Option (the
“Purchase Option Exercise Space”); and

 

(ii)         simultaneously with the giving of the Purchase Option Notice,
Optionee shall deposit in escrow with a title insurance company in New York City
selected by Optionee (the “Escrow Agent”), a deposit equal to $2,000,000 per
Office Unit of the Purchase Option Exercise Space (such amount, together with
all interest accrued thereon, the “Deposit”), in cash, by wire transfer, or
delivery of a certified check, to Escrow Agent.

 

(b)           Upon the delivery of a Purchase Option Notice with respect to any
Purchase Option Exercise Space as provided in this Section 3, the Parties shall
proceed to effectuate the closing of the purchase and sale of the Purchase
Option Exercise Space (the “Purchase Closing”) in accordance with the terms and
conditions of this Agreement and the Purchase Option Terms, all of which
Purchase Option Terms shall be deemed effective and binding on the Parties and
shall be deemed incorporated in this Agreement as if set forth in full herein.
The Purchase Closing shall occur on a date following the vacancy Date for the
applicable Purchase option Exercise Space mutually agreed upon by the Parties,
but not later than forty-five (45) days after such Vacancy Date (the date on
which the Purchase Closing actually occurs with respect to such Purchase Option
Exercise Space (the “Purchase Closing Date”).

 

(c)           On the applicable Purchase Closing Date, (i) the Deposit, together
with the balance of the Purchase Price, shall be paid by wire transfer of
immediately available funds to Optionor to such account or accounts specified by
Optionor, as provided in the Purchase Option Terms, and (ii) Optionor and
Optionee shall execute and deliver the documents and other deliveries set forth
in the Purchase Option Terms in accordance with the terms hereof.

 

4

 

 

4.           Purchase Price.

 

(a)           The purchase price for the purchase of any Purchase Option
Exercise Space (the “Purchase Price”) shall be an amount equal to ninety-five
percent (95%) of the Fair Market Value (hereinafter defined) of such Purchase
Option Exercise Space as of the date that immediately precedes the applicable
Vacancy Date by one (1) year. Within thirty (30) days of delivery of a Purchase
Option Notice, Optionor shall deliver to Optionee written notice (“Optionor’s
Initial Purchase Price Determination”) specifying Optionor’s determination of
the Purchase Price for such Purchase Option Exercise Space as of the date that
immediately precedes the applicable Vacancy Date by one (1) year. As used
herein, “Fair Market Value” means, with respect to any Purchase Option Exercise
Space, the purchase price that a willing purchaser would pay and a willing
seller would accept for such Purchase Option Exercise Space on the date that
immediately precedes the applicable Vacancy Date by one (1) year, vacant and
free and clear of any and all tenancies and other rights of occupancy or
possession, and taking into account all other relevant factors (including,
without limitation, the location of the Purchase Option Exercise Space, the
Class A classification of the Building and the date on which construction
thereof was completed, and the Common Charges (as defined in the Condominium
Declaration) and assessments payable with respect to the Purchase Option
Exercise Space as of the date that immediately precedes the applicable Vacancy
Date by one (1) year (including, without limitation, any amounts payable
pursuant to the ERY FAOA Declaration (as defined in the Condominium
Declaration), if any, in addition to such Common Charges and assessments, the
applicable Delivery Condition of the Purchase Option Exercise Space and the cost
(if any) to Optionee of demolishing any existing leasehold improvements therein,
and all other Purchase Option Terms). Within thirty (30) days after receipt of
an Optionor’s Initial Purchase Price Determination, Optionee shall notify
Optionor in writing (the “PP Response Notice”) whether Optionee accepts or
disputes Optionor’s determination of the Purchase Price for the applicable
Purchase Option Exercise Space, and if Optionee disputes Optionor’s
determination of the Purchase Price, then the PP Response Notice shall set forth
Optionee’s determination thereof (“Optionee’s Initial Purchase Price
Determination”). If Optionee fails timely to object to Optionor’s Initial
Purchase Price Determination by delivery of a PP Response Notice that sets forth
Optionee’s determination of the Purchase Price for the applicable Purchase
Option Exercise Space, then Optionor may send second notice to Optionee of such
failure and if Optionee does not respond to such second notice within ten (10)
Business Days after receipt of the same, then Optionee shall be deemed to have
accepted Optionor’s Initial Purchase Price Determination with respect to the
applicable Purchase Option Exercise Space.

 

(b)           (i)           If Optionee disputes Optionor’s Initial Purchase
Price Determination with respect to any Purchase Option Exercise Space and
Optionor and Optionee fail to agree as to the Purchase Price within thirty (30)
days after Optionor’s receipt of the PP Response Notice, then the Purchase Price
for such Purchase Option Exercise Space shall be determined by arbitration in
the City of New York, as set forth in this Section 4(b). Optionee shall initiate
the arbitration process by giving notice to that effect to Optionor within
forty-five (45) days after the giving of PP Response Notice, which notice shall
include the name and address of Optionee’s designated arbitrator. Within five
(5) Business Days after the designation of Optionee’s arbitrator, Optionor shall
give notice to Optionee of the name and address of Optionor’s designated
arbitrator. If Optionor shall fail timely to appoint an arbitrator, then
Optionee may request the American Arbitration Association (or any organization
which is the successor thereto) (the “AAA”) to appoint an arbitrator on
Optionor’s behalf. Such two arbitrators shall have ten (10) Business Days to
appoint a third arbitrator who shall be impartial. If such arbitrators fail to
do so, then either Optionor or Optionee may request the AAA to appoint an
arbitrator who shall be impartial within thirty (30) days after such request and
both Parties shall be bound by any appointment so made within such thirty (30)
day period. If no such third arbitrator shall have been appointed within such
thirty (30) day period, either Optionor or Optionee may apply to the Supreme
Court, New York County to make such appointment. The third arbitrator only shall
subscribe and swear to an oath fairly and impartially to determine such dispute.

 

5

 

 

(ii)         Within seven (7) days after the appointment of the third
arbitrator, the three arbitrators will meet (the “Initial Meeting”) and set a
hearing date for the arbitration. The hearing shall not exceed two days and
shall be scheduled to be held within thirty (30) days after the Initial Meeting.
At the Initial Meeting, Optionor and Optionee may each submit a revised Purchase
Price determination for the applicable Purchase Option Exercise Space (each, a
“Final Purchase Price Determination”); provided, that Optionor’s Final Purchase
Price Determination may not be greater than Optionor’s Initial Purchase Price
Determination, and Optionee’s Final Determination may not be lower than
Optionee’s Initial Purchase Price Determination. If Optionor shall fail so to
submit a Final Purchase Price Determination, then Optionor’s Initial Purchase
Price Determination shall constitute Optionor’s Final Purchase Price
Determination, and if Optionee shall fail so to submit a Final Purchase Price
Determination, then Optionee’s Initial Purchase Price Determination, as
applicable, shall constitute Optionee’s Final Purchase Price Determination.

 

(iii)        There shall be no discovery in the arbitration. On reasonable
notice to the other Party, however, Optionee may inspect the Purchase Option
Exercise Space and any portion of the Building relevant to its claims. Thirty
(30) days prior to the scheduled hearing, the Parties may exchange opening
written expert reports and opening written pre-hearing statements. Opening
written pre-hearing statements shall not exceed twenty (20) pages in length. Two
weeks prior to the hearing, the Parties may exchange rebuttal written expert
reports and rebuttal written pre-hearing statements. Rebuttal written
pre-hearing statements shall not exceed ten (10) pages in length. Ten (10) days
prior to the hearing, the Parties shall exchange written witness lists,
including a brief statement as to the subject matter to be covered in the
witnesses’ testimony. One week prior to the hearing, the Parties shall exchange
all documents which they intend to offer at the hearing. Other than rebuttal
witnesses, only the witnesses listed on the witness lists shall be allowed to
testify at the hearings. Closing arguments shall be heard immediately following
conclusion of all testimony. The proceedings shall be recorded by stenographic
means. Each Party may present live witnesses and offer exhibits, and all
witnesses shall be subject to cross-examination. The arbitrators shall conduct
the two (2) day hearing so as to provide each Party with sufficient time to
present its case, both on direct and on rebuttal, and permit each Party
appropriate time for cross examination; provided, that the arbitrators shall not
extend the hearing beyond two (2) days. Each Party may, during its direct case,
present evidence in support of its position and in opposition to the position of
the opposing Party.

 

(iv)        The determination of the Purchase Price by the third arbitrator
shall be either the amount set forth in Optionor’s Final Purchase Price
Determination or the amount set forth in Optionee’s Final Purchase Price
Determination. The third arbitrator may not select any other amount as the
Purchase Price. The fees and expenses of any arbitration pursuant to this
Section 4(b) shall be borne by the Parties equally, but each Party shall bear
the expense of its own arbitrator, attorneys and experts and the additional
expenses of presenting its own evidence and proof. The arbitrators shall not
have the power to add to, modify or change any of the provisions of this
Agreement. Each arbitrator shall have at least ten (10) years in the valuation
of first class office properties in Manhattan similar in character to the
Purchase Option Exercise Space. After a determination has been made of the
Purchase Price, the Parties shall execute and deliver an instrument setting
forth the Purchase Price, but the failure to so execute and deliver any such
instrument shall not affect the determination of Purchase Price.

 

(v)         If the final determination of the Purchase Price shall not be made
on or before the day that is thirty (30) days prior to the scheduled Purchase
Closing Date, the scheduled Purchase Closing Date shall be adjourned until the
date that is thirty (30) days after the date on which such final determination
of the Purchase Price is made.

 

6

 

 

5.           Exercise of Lease Option; Fixed Rent.

 

(a)           Subject to the terms of Section 1 and this Section 5, Optionee may
exercise the Lease Option at any time, and from time to time, during the Option
Period, by delivering to Optionor a written notice stating that Optionee elects
to exercise the Lease Option pursuant to the terms of this Agreement (a “Lease
Option Notice”). A Lease Option Notice shall not be effective to exercise the
Lease Option unless such Lease Option Notice shall identify the applicable
Office Unit(s) with respect to which Optionee is exercising the Lease Option
(the “Lease Option Exercise Space”).

 

(b)           Upon the delivery of a Lease Option Notice with respect to any
Lease Option Exercise Space as provided in this Section 5, within thirty (30)
days after determination of the Fixed Rent (hereinafter defined) for such Lease
Option Exercise Space in accordance with this Section 5, Optionee shall execute
and deliver to Optionor (i) six (6) executed original counterparts of the Lease
with respect to such Lease Option Exercise Space, executed on behalf of
Optionee, which Lease shall provide that the term thereof shall commence on (and
the Lease Option Exercise Space shall be delivered to Optionee in the Delivery
Condition on) the date that is forty-five (45) days after the Vacancy Date (the
“Delivery Date”), and (ii) if required pursuant to Section 13, three (3)
original counterparts of a Guaranty (hereinafter defined) executed by Coach.
Optionor shall promptly execute all six (6) original counterparts of such Lease
and deliver three (3) executed original counterparts of such Lease, executed on
behalf of Optionor and Optionee, to Optionee (the “Lease Closing”; any Purchase
Closing and any Lease Closing, each hereinafter referred to as, individually or
collectively, as the context indicates, an “Option Closing”), which in no event
shall be delivered to Optionee later than three (3) Business Days after
Optionor’s receipt of the original executed counterparts of such Lease from
Optionee.

 

(c)           The fixed rent for any Lease Option Exercise Space (the “Fixed
Rent”) shall be an amount equal to ninety-five percent (95%) of the Fair Market
Rent (hereinafter defined) for such Lease Option Exercise Space as of the date
that immediately precedes the applicable Vacancy Date by one (1) year for the
initial term of the Lease therefor. Within thirty (30) days of delivery of a
Lease Option Notice, Optionor shall deliver to Optionee written notice
(“Optionor’s Initial Fixed Rent Determination”) specifying Optionor’s
determination of the Fixed Rent for such Lease Option Exercise Space as of the
date that immediately precedes the applicable Vacancy Date by one (1) year. As
used herein, “Fair Market Rent” means, with respect to any Lease Option Exercise
Space, the fixed annual rent that a willing lessee would pay and a willing
lessor would accept for such Lease Option Exercise Space on the date that
immediately precedes the applicable Vacancy Date by one (1) year, taking into
account all relevant factors (including, without limitation, the location of
such Lease Option Exercise Space, the Class A classification of the Building and
the date on which construction thereof was completed, any additional rent that
would be payable by Optionee, as tenant, in respect of PILOT, real estate taxes
(taking into account any burn-off or loss of any tax abatements and any reset of
real estate taxes occurring during the term of the Lease therefor), operating
expenses and the Common Charges and assessments payable with respect to the
Lease Option Exercise Space as of the date that immediately precedes the
applicable Vacancy Date by one (1) year (including, without limitation, any
amounts payable pursuant to the ERY FAOA Declaration, if any, in addition to
such Common Charges and assessments), the applicable Delivery Condition of the
Lease Option Exercise Space and the cost (if any) to Optionee of demolishing any
existing leasehold improvements therein, and all other relevant terms and
conditions of the Lease). Within thirty (30) days after receipt of Optionor’s
Initial Fixed Rent Determination for any Lease Option Exercise Space, Optionee
shall notify Optionor in writing (the “Rent Response Notice”) whether Optionee
accepts or disputes Optionor’s determination of the Fixed Rent for any Lease
Option Exercise Space, and if Optionee disputes Optionor’s determination of the
Fixed Rent for any Lease Option Exercise Space, then the Rent Response Notice
shall set forth Tenant’s determination thereof (“Optionee’s Initial Fixed Rent
Determination”). If Optionee fails timely to object to Optionor’s determination
of the Fixed Rent for any Lease Option Exercise Space and to set forth
Optionee’s determination thereof, then Optionor may send second notice to
Optionee of such failure and if Optionee does not respond to such second notice
within ten (10) Business Days after receipt of the same, then Optionee shall be
deemed to have accepted Optionor’s Initial Fixed Rent Determination for the
Lease Option Exercise Space.

 

7

 

 

(d)           If Optionee disputes Optionor’s Initial Fixed Rent Determination
for any Lease Option Exercise Space and Optionor and Optionee fail to agree as
to the Fixed Rent within thirty (30) days after the giving of the Rent Response
Notice, then the Fixed Rent shall be determined by arbitration in the same
manner as disputes regarding the Purchase Price pursuant to Section 5; provided,
that (i) all references in Section 4 to “Purchase Price” shall be deemed to
refer to “Fixed Rent”, (ii) all references in Section 4 to “Optionor’s Initial
Purchase Price Determination” shall be deemed to refer to “Optionor’s Initial
Fixed Rent Determination”, (iii) all references in Section 5 to “Optionee’s
Initial Purchase Price Rent Determination” shall be deemed to refer to
“Optionee’s Initial Fixed Rent Determination” and (iv) each arbitrator shall be
a licensed real estate broker having at least ten (10) years of experience in
leasing of first class office buildings in Manhattan similar in character to the
applicable Lease Option Exercise Space.

 

6.           23rd Floor Right of First Offer.

 

(a)           As used herein:

 

(i)           “Available” shall mean, as to the 23rd Floor, that such space is
vacant and free of any present or future possessory right or option then
existing in favor of any third party. Notwithstanding the foregoing, Optionee’s
right of first offer pursuant to this Section 6 is subordinate to: (A) the
rights of L’Oreal USA, Inc., a Delaware corporation (“L’Oreal”), pursuant to the
terms of that certain Lease, dated as of April __, 2013 (the “L’Oreal Lease”),
between Legacy Tenant, as landlord, and L’Oreal, as tenant, including any
renewal or extension thereof; (B) if L’Oreal shall have exercised the Initial
Contraction Option (as such term is defined in the L’Oreal Lease) and Legacy
Tenant shall have elected to provide the 23rd Floor as the Second Expansion
Space (as such term is defined in the L’Oreal Lease), the rights L’Oreal under
the L’Oreal Lease and any renewal or extension thereof; and (C) if L’Oreal shall
have exercised the Initial Contraction Option and Legacy Tenant shall have
elected to not provide the 23rd Floor as the Second Expansion Space and shall
have instead leased the 23rd Floor to a third party tenant, the rights of the
initial tenant of the 23rd Floor immediately thereafter (such tenant, the
“Initial Third Party Tenant”) and any renewal or extension, or new lease, of the
23rd Floor exercised by, or entered into with, the Initial Third Party Tenant,
whether pursuant to the terms of the Initial Third Party Tenant’s lease or
otherwise.3 Optionor shall provide Optionee with written updates from time to
time upon request therefor concerning the status of the 23rd Floor, including,
without limitation, (x) whether L’Oreal has exercised the Initial Contraction
Option, (y) whether Legacy Tenant shall have elected to provide the 23rd Floor
as the Second Expansion Space or not, and (z) whether there is an Initial Third
Party Tenant and the duration of such Initial Third Parties lease term, etc.

  



 

3Definition of “Available” and rights of L’Oreal and a third party tenant to
which the right of first offer is subordinate to be updated prior to execution
of this Agreement to reflect the exercise or non-exercise by L’Oreal of the
Initial Contraction Option.

  

8

 

 

(ii)         “Offer Period” means the period commencing on the date hereof and
ending on: (A) if L’Oreal shall not have exercised the Initial Contraction
Option, the date on which the L’Oreal Lease shall expire or terminate pursuant
to the express terms thereof; (B) if L’Oreal shall have exercised the Initial
Contraction Option and Legacy Tenant shall have elected to provide the 23rd
Floor as the Second Expansion Space, the date on which the L’Oreal Lease shall
expire or terminate with respect to the 23rd Floor; and (C) if L’Oreal shall
have exercised the Initial Contraction Option and Legacy Tenant shall have
elected to not provide the 23rd Floor as the Second Expansion Space and shall
have instead leased the 23rd Floor to the Initial Third Party Tenant, the date
upon which the Initial Third Party Tenant shall vacate the 23rd Floor; provided,
that in no event shall the Offer Period expire earlier than the date that is the
thirteenth (13th) anniversary of the date on which Optionee first occupies the
Coach Unit for the normal conduct of business in the ordinary course.4

 

(b)           If at any time during the Offer Period the entirety of the 23rd
Floor either becomes, or Optionor reasonably anticipates that within the next
twenty-four (24) months the entire 23rd Floor will become, Available, then
Optionor shall give Optionee notice (an “Offer Notice”) thereof, specifying (A)
the date or estimated date that the 23rd Floor has or is anticipated to become
Available, (B) Optionor’s determination of the Purchase Price and the Fixed Rent
for the 23rd Floor as of the date of such Offer Notice, and (C) such other
matters as Optionor may deem appropriate for such Offer Notice.

 

(c)           Optionee shall have the option (the “23rd Floor Option”),
exercisable by written notice (an “Acceptance Notice”) given to Optionor on or
before the date that is sixty (60) days after the date the Offer Notice is
given, either (i) to purchase the 23rd Floor, if Optionee shall have exercised
the Purchase Option for all of the Coach Expansion Premises, or (ii) to lease
the 23rd Floor, in each case pursuant to the further terms and conditions of
this Section 6.

 



 



4Definition of “Offer Period” to be updated prior to execution of this Agreement
to reflect the exercise or non-exercise by L’Oreal of the Initial Contraction
Option.

  

9

 

 

(d)           If Optionee timely elects to purchase the 23rd Floor, then (i)
Optionee shall make the Deposit required pursuant to Section 3(iii)
simultaneously with the giving of the Acceptance Notice, and (ii) the Parties
shall proceed to effectuate the closing of the purchase and sale of the 23rd
Floor (the “23rd Floor Closing”) in accordance with the terms and conditions of
this Agreement and the Purchase Option Terms, all of which Purchase Option Terms
shall be deemed effective and binding on the Parties and shall be deemed
incorporated in this Agreement as if set forth in full herein, except that as
used in the Purchase Option Terms: (A) the term “Purchase Option Exercise Space”
shall mean the 23rd Floor, (B) the term “Purchase Closing Date” shall mean the
23rd Floor Closing Date (hereinafter defined), and (C) the term “Purchase
Closing” shall mean the 23rd Floor Closing. The 23rd Floor Closing shall occur
on a date following the date the 23rd Floor becomes Available mutually agreed
upon by the Parties, but not later than forty-five (45) days after such date on
which the 23rd Floor becomes Available (the date on which the Purchase Closing
actually occurs with respect to such Purchase Option Exercise Space (the “23rd
Floor Closing Date”). The Purchase Price for the purchase of the 23rd Floor
shall be determined in accordance with Section 4 which shall apply, mutatis
mutandis, with respect to the 23rd Floor, except that: (x) all references to
“Purchase Option Exercise Space” shall be deemed to refer to the 23rd Floor, (y)
all references to “Purchase Closing Date” shall be deemed to refer to 23rd Floor
Closing Date and (z) “Optionor’s Initial Purchase Price Determination” shall be
deemed to mean the amount specified as the Purchase Price in the Offer Notice.
If Optionee elects to purchase the 23rd Floor, then on the 23rd Floor Closing
Date (1) the Deposit, together with the balance of the Purchase Price, shall be
paid by wire transfer of immediately available funds to Optionor to such account
or accounts specified by Optionor, as provided in the Purchase Option Terms, and
(2) Optionor and Optionee shall execute and deliver the documents and other
deliveries set forth in the Purchase Option Terms in accordance with the terms
hereof and thereof.

 

(e)           If Optionee timely elects to lease the 23rd Floor, then the terms
and conditions of Section 5 shall apply, mutatis mutandis, with respect to the
leasing of the 23rd Floor, except that: (i) clause (a) of Section 5 shall not
apply, (ii) all references to “Lease Option Notice” shall be deemed to refer to
the Acceptance Notice, (iii) all reference to “Lease Option Exercise Space”
shall be deemed to refer to the 23rd Floor, (iv) all reference to “Vacancy Date”
shall be deemed to refer to the date that the 23rd Floor is or will become
Available as set forth in the Offer Notice, and (v) “Optionor’s Initial Fixed
Rent Determination” shall be deemed to mean the amount specified for Fixed Rent
in the Offer Notice.

 

(f)            If Optionee elects to exercise the 23rd Floor Option (whether to
purchase or lease), then Optionor shall cause the 23rd Floor to be subdivided
and severed from Office Unit 3, so that the 23rd Floor shall be a separate and
distinct condominium unit in the Condominium (as defined in the Condominium
Declaration), together with a [2.28]% interest in the Common Elements (as
defined in the Condominium Declaration), which subdivision and severance shall
be at (i) Optionor’s sole cost and expense if Optionee elects to purchase the
23rd Floor or (ii) Optionee’s sole cost and expense if Optionee elects to lease
the 23rd Floor. The Parties agree to cooperate in good faith in connection with
such subdivision and severance.

 

7.           Delivery Condition. On any Purchase Closing Date, 23rd Floor
Closing Date and any Delivery Date (including with respect to the 23rd Floor),
as applicable, the applicable Purchase Option Exercise Space, Lease Option
Exercise Space or 23rd Floor shall be delivered to Optionee vacant and free and
clear of any and all tenancies and other rights of occupancy or possession and
otherwise in the condition to be negotiated in good faith by Optionor and
Optionee (the “Delivery Condition”); provided, that with respect to the Coach
Expansion Premises, the Delivery Condition shall include, at a minimum, the core
bathroom finishes and all foundations, columns, girders, beams, supports, all
support and other features necessary for the installation of raised flooring, as
constructed and existing therein on the date hereof.

 

10

 

 

8.            Representations and Covenants by Optionor.

 

(a)           Each Optionor hereby represents and warrants to Optionee, as to
itself, as of the date hereof as follows:

 

(i)             It is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, is duly
qualified or otherwise authorized as a foreign limited liability company and is
in good standing in each jurisdiction where such qualification is required by
law; it has taken all action required to execute, deliver and perform this
Agreement and to make all of the provisions of this Agreement the valid and
enforceable obligations they purport to be and has caused this Agreement to be
executed by a duly authorized person.

 

(ii)         This Agreement has been, and all documents which it is required to
deliver to Optionee at any Closing will at the time of such Closing be, duly
authorized, executed and delivered by such Optionor, is or will be the legal,
valid and binding obligations of Optionor enforceable in accordance with its or
their terms, subject to general principles of equity and to bankruptcy,
insolvency, reorganization, moratorium or other similar laws presently or
hereafter in effect affecting the rights of creditors or debtors generally, and
does not or will not, (A) conflict with any provision of any law or regulation
to which it is subject, or violate any provision of any judicial order to which
it is a party or to which it is subject, (B) breach or violate any of its
organizational documents, (C) conflict with or violate or result in a breach of
any of the provisions of, or constitute a default under, any agreement or
instrument to which it is a party or by which it or any of its property is
bound, or (D) require the consent, approval or ratification by any governmental
entity or any other Person that has not been obtained.

 

(iii)        It owns and holds, or has a beneficial ownership interest in, a
leasehold or fee interest in and to the Coach Expansion Premises and the 23rd
Floor. Except for (A) the rights granted by Legacy Tenant to L’Oreal pursuant to
the terms of the L’Oreal Lease and (B) the rights granted to Optionee pursuant
to this Agreement, it has not granted any options to purchase or lease or
otherwise acquire or lease, rights of first refusal, rights of first offer or
other rights with respect to the Coach Expansion Space, the 23rd Floor or any
part thereof.

 

(iv)        There are no actions, suits, or proceedings pending and, to its
knowledge, no such action suit or proceeding has been threatened in writing
against it in any court of law or in equity or before any governmental
instrumentality that is reasonably likely to adversely affect its ability to
perform its obligations under this Agreement. Exhibit F-1 attached hereto and
made a part hereof, sets forth all litigation, claims, actions or proceedings
currently affecting Optionor.

 

(v)         It is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code.

 

11

 

 

(vi)        It is not a Person with whom Optionee is restricted from doing
business under the International Emergency Economic Powers Act, 50 U.S.C. § 1701
et seq.; the Trading With the Enemy Act, 50 U.S.C. App. § 5; the USA Patriot Act
of 2001; any executive orders promulgated thereunder, any implementing
regulations promulgated thereunder by the U.S. Department of Treasury Office of
Foreign Assets Control (“OFAC”) (including those persons or entities named on
OFAC’s List of Specially Designated Nationals and Blocked Persons), or any other
applicable law of the United States.

 

(vii)       It has delivered to Optionee a true, correct and complete copy of
the L’Oreal Lease.

 

(b)           Optionee hereby represents and warrants to Optionor as of the date
hereof as follows:

 

(i)             It is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, is duly
qualified or otherwise authorized as a foreign limited liability company and is
in good standing in each jurisdiction where such qualification is required by
law; it has taken all action required to execute, deliver and perform this
Agreement and to make all of the provisions of this Agreement the valid and
enforceable obligations they purport to be and has caused this Agreement to be
executed by a duly authorized person.

 

(ii)         This Agreement has been, and all documents which Optionee is
required to deliver to Optionor at any Closing will at the time of such Closing
be, duly authorized, executed and delivered by Optionee, is or will be the
legal, valid and binding obligations of Optionee enforceable in accordance with
its or their terms, subject to general principles of equity and to bankruptcy,
insolvency, reorganization, moratorium or other similar laws presently or
hereafter in effect affecting the rights of creditors or debtors generally, and
does not or will not, (A) conflict with any provision of any law or regulation
to which it is subject, or violate any provision of any judicial order to which
it is a party or to which it is subject, (B) breach or violate any of its
organizational documents, (C) conflict with or violate or result in a breach of
any of the provisions of, or constitute a default under, any agreement or
instrument to which it is a party or by which it or any of its property is
bound, or (D) require the consent, approval or ratification by any governmental
entity or any other Person that has not been obtained.

 

(iii)        There are no actions, suits, or proceedings pending and, to its
knowledge, no such action suit or proceeding has been threatened in writing
against it in any court of law or in equity or before any governmental
instrumentality that is reasonably likely to adversely affect its ability to
perform its obligations under this Agreement. Exhibit F-2 attached hereto and
made a part hereof, sets forth all litigation, claims, actions or proceedings
currently affecting Optionee.

 

(iv)        It is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code.

 

12

 

 

(v)         It is not a Person with whom Optionee is restricted from doing
business under the International Emergency Economic Powers Act, 50 U.S.C. § 1701
et seq.; the Trading With the Enemy Act, 50 U.S.C. App. § 5; the USA Patriot Act
of 2001; any executive orders promulgated thereunder, any implementing
regulations promulgated thereunder by OFAC (including those persons or entities
named on OFAC’s List of Specially Designated Nationals and Blocked Persons), or
any other applicable law of the United States.

 

(c)            The representations and warranties of each Optionor and Optionee
set forth in this Agreement and in the Purchase Option Terms shall survive the
execution and delivery of this Agreement and the Purchase Closing Date in
accordance with the Purchase Option Terms. All of the representations and
warranties made by Optionor in Section 8(a) shall be true and correct on the
date of any Purchase Closing Date as if remade by Optionor on and as of such
Purchase Closing Date; provided, that in connection with a permitted assignment
of this Agreement by Optionor, any permitted assignee of Optionor shall be
permitted to update such representations solely with respect to (i) the
representations contained in Section 8(a)(i) to account for a change in the type
of entity and the jurisdiction of formation of such entity, (ii) the
representations contained in Section 8(a)(iii) to reflect the structure of its
ownership of the Coach Expansion Premises and/or the 23rd Floor, and (iii) the
representations contained in Section 8(a)(iv) to update Exhibit F-1 attached
hereto. All of the representations and warranties made by Optionee in Section
8(b) shall be true and correct on the date of any Purchase Option Notice or
Acceptance Notice and on the date of any Purchase Closing Date as if remade on
and as of such date and the Purchase Closing Date; provided, that in connection
with a permitted assignment of this Agreement by Optionee, any permitted
assignee of Optionee shall be permitted to update such representations solely
with respect to (i) the representations contained in Section 8(b)(i) to account
for a change in the type of entity and the jurisdiction of formation of such
entity, and (ii) the representations contained in Section 8(b)(iii) to update
Exhibit F-2 attached hereto.

 

9.             Remedies. If Optionor breaches or fails to perform any of its
obligations pursuant to the terms of this Agreement, Optionee shall be entitled
to specific performance against Optionor, in addition to any other remedies
available to Optionee pursuant to this Agreement, at law or in equity,
including, with limitation, any damages arising from Optionor’s breach or
failure to perform any of the terms and conditions of this Agreement. The
provisions of this Section 9 shall survive any Closing, the expiration of the
Option Period and the termination of this Agreement.

 

10.         Notices. Any and all notices, demands, requests, consents, approvals
or other communications (each, a “Notice”) permitted or required to be made
under this Agreement shall be in writing, signed by the Party giving such Notice
and shall be delivered (a) by hand (with signed confirmation of receipt), (b) by
nationally or internationally recognized overnight mail or courier service (with
signed confirmation of receipt) or (c) by facsimile transmission (with a
confirmation copy delivered in the manner described in clause (a) or (b) above).
All such Notices shall be deemed delivered, as applicable: (i) on the date of
the personal delivery or facsimile (as shown by electronic confirmation of
transmission) if delivered by 5:00 p.m., and if delivered after 5:00 p.m. then
on the next business day; or (ii) on the next business day for overnight mail.
Notices directed to a Party shall be delivered to the Parties at the addresses
set forth below or at such other address or addresses as may be supplied by
written Notice given in conformity with the terms of this Section 10:

 

13

 

 

  If to Optionor: Legacy Yards Tenant LLC     Podium Fund Tower C SPV LLC    
c/o The Related Companies, L.P.     60 Columbus Circle, 19th Floor     New York,
New York 10023     Attention:  Jeff T. Blau and L. Jay Cross    
Facsimile:  (212) 801-3540         with a copy to: The Related Companies, L.P.  
  60 Columbus Circle, 19th Floor     New York, New York 10023    
Attention:  Richard O’Toole, Esq.     Facsimile:  (212) 801-1036         and to:
The Related Companies, L.P.     60 Columbus Circle, 19th Floor     New York, New
York 10023     Attention:  Amy Arentowicz, Esq.     Facsimile:  (212) 801-1003  
      and to: Oxford Hudson Yards LLC     320 Park Avenue, 17th Floor     New
York, New York 100022     Attention:  Dean J. Shapiro     Facsimile:  (212)
986-7510         and to: Oxford Properties Group     Royal Bank Plaza, North
Tower     200 Bay Street, Suite 900     Toronto, Ontario M5J 2J2 Canada    
Attention: Chief Legal Counsel     Facsimile:  (416) 868-3799           and, if
different than the address set forth above,     to the address posted from time
to time as the     corporate head office of Oxford Properties Group     on the
website www.oxfordproperties.com,     to the attention of the Chief Legal
Counsel     (unless the same is not readily ascertainable or     accessible by
the public in the ordinary course)         and to: Schulte Roth & Zabel LLP    
919 Third Avenue     New York, New York 10022     Attention:  Stuart D.
Freedman, Esq.     Facsimile:  (212) 593-5955

 

14

 

 

  If to Optionee: Coach Legacy Yards LLC     c/o Coach, Inc.     [516 West 34th
Street]     New York, New York 10001     Attention:  Todd Kahn    
Facsimile:  (212) 629-2398         with copies to: Coach, Inc.     [516 West
34th Street]     New York, New York 10001     Attention:  Mitchell L. Feinberg  
  Facsimile:  (212) 629-2298         and to: Fried, Frank, Harris, Shriver &
Jacobson LLP     One New York Plaza     New York, New York 10004    
Attention:  Jonathan L. Mechanic and Harry R. Silvera, Esqs.    
Facsimile:  (212) 859-4000

 

Any counsel designated above or any replacement counsel who may be designated
respectively by any Party or such counsel by written Notice to the other parties
is hereby authorized to give Notices hereunder on behalf of its respective
client.

 

11.         Attorney Fees. The prevailing party in any litigation shall be
entitled to recovery of all of its actual out-of-pocket costs and expenses
(including legal fees and disbursements) incurred in such action. The provisions
of this Section 11 shall survive any Closing, the expiration of the Option
Period, the Offer Period and the termination of this Agreement.

 

12.         Captions. All titles or captions contained in this Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend, or describe the scope of this Agreement or the intent of any
provision in this Agreement.

 

13.         Pronouns. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, and neuter, singular and plural, as the
identity of the party or parties may require.

 

14.         Assignment; Successors and Assigns. This Agreement shall be binding
upon the Parties and their respective successors and assigns, and shall inure to
the benefit of the Parties and their respective successors and assigns. Without
limiting the foregoing, Optionee shall have the right to designate one or more
Persons as its designee(s) to acquire or lease all or any portion of the Coach
Expansion Premises or 23rd Floor at any Closing (but no such designation shall
relieve Optionee from any of its obligations hereunder); provided, that if
Optionee is exercising the Lease Option or the 23rd Floor Option to lease the
23rd Floor and Optionee’s designated lessee under the Lease is a Person other
than Coach, the Lease shall be guaranteed by Coach pursuant to a guaranty of
such lessee’s obligations under such Lease (a “Guaranty”) in the form attached
hereto as Exhibit G.

 

15

 

 

15.         Severability. In case any one or more of the provisions contained in
this Agreement or any application thereof shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and other application thereof shall not in
any way be affected or impaired thereby and shall be construed and enforced in
all respects as if such invalid or unenforceable provision or provisions had
been omitted and substituted with a provision(s) that is valid and enforceable
and most closely effectuates the original intent of this Agreement.

 

16.         Entire Agreement. This Agreement, together with all of the other
documents and agreements which are being executed and delivered by Optionor and
Optionee on the date hereof, contain the entire agreement between the Parties
relating to the subject matter hereof and all prior agreements, oral or written,
relative hereto which are not contained herein are terminated.

 

17.         Amendments. Amendments, variations, modifications or changes to this
Agreement may be made, effective and binding upon the Parties only by the
setting forth of same in a written document duly executed by each of Optionor
and Optionee, and any alleged amendment, variation, modification or change
herein which is not so documented shall not be effective as to either of
Optionor or Optionee.

 

18.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed and delivered, shall be deemed an
original, and all of which shall constitute but one and the same instrument and
shall be binding upon each Party hereto as fully and completely as if all
Parties had signed the same signature page. The exchange of copies of this
Agreement, any signature pages required hereunder or any other documents
required or contemplated hereunder by facsimile or portable document format
(“PDF”) transmission shall constitute effective execution and delivery of such
signature pages and may be used in lieu of the original signature pages for all
purposes. Signatures of the Parties transmitted by facsimile or PDF shall be
deemed to be their original signatures for all purposes.

 

19.         Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York as in effect
from time to time, without giving effect to any choice of laws or conflict of
laws principles thereof (other than Section 5-1401 of the General Obligations
Law).

 

20.         Submission to Jurisdiction; Venue. Any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with this Agreement, or the transactions contemplated hereby or
thereby may be brought in any state or federal court in the City of New York,
New York, and Parties hereby consent to the exclusive jurisdiction of any court
in the State of New York (and of the appropriate appellate courts therefrom) in
any suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum. The Parties hereby waive the right to commence
an action, suit or proceeding seeking to enforce any provision of, or based on
any matter arising out of or in connection with this Agreement or the
transactions contemplated hereby or thereby in any court outside of the City of
New York, New York. Process in any suit, action or proceeding may be served on
any Party anywhere in the world, whether within or without the jurisdiction of
any such court.

 

16

 

 

21.         Exculpation.

 

(a)            Optionee agrees that it shall not enforce the liability and
obligation of Optionor to perform and observe the obligations contained in this
Agreement by any action or proceeding against any Optionor Exculpated Party (as
hereinafter defined), and shall not sue for, seek or demand any money judgment
against any direct or indirect member, manager, shareholder, partner,
beneficiary or other owner of beneficial ownership interests in Optionor, or any
director, officer, agent, attorney, employee or trustee of any of the foregoing
(each, an “Optionor Exculpated Party” and, collectively, the “Optionor
Exculpated Parties”) under or by reason of or in connection with this Agreement.
The provisions of this Section 21(a) shall not, however, (i) constitute a
waiver, release or impairment of any obligation of Optionor hereunder; or
(ii) impair the right of Optionee to name Optionor as a party defendant in any
action or suit under this Agreement.

 

(b)           Optionor agrees that it shall not enforce the liability and
obligation of Optionee to perform and observe the obligations contained in this
Agreement by any action or proceeding against any Optionee Exculpated Party (as
hereinafter defined), and shall not sue for, seek or demand any money judgment
against any direct or indirect member, manager, shareholder, partner,
beneficiary or other owner of beneficial ownership interests in Optionee, or any
director, officer, agent, attorney, employee or trustee of any of the foregoing
(each, an “Optionee Exculpated Party” and, collectively, the “Optionee
Exculpated Parties”) under or by reason of or in connection with this Agreement.
The provisions of this Section 21(b) shall not, however, (i) constitute a
waiver, release or impairment of any obligation of Optionee hereunder; or
(ii) impair the right of Optionor to name Optionee as a party defendant in any
action or suit under this Agreement.

 

(c)           The provisions of this Section 21 shall survive the Closing, the
expiration of the Option Period and the termination of this Agreement.

 

22.         Defined Terms. The following words and phrases have the following
meanings in this Agreement:

 

(a)           “Affiliate” means, with respect to any Person, a Person which
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such Person. For purposes hereof,
the term “control” (including the related terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct (or cause the direction of) the management and policies of a Person
(whether through the ownership of voting securities or other ownership interest,
by contract or otherwise).

 

(b)           “Business Day” means each day, except Saturdays, Sundays and all
days observed by the federal government as legal holidays or which commercial
banks in New York State are not required or authorized to be closed for
business.

 

17

 

 

(c)           “Person” means an individual person, a corporation, partnership,
trust, joint venture, limited liability company, proprietorship, estate,
association, land trust, other trust, Government Entity or other incorporated or
unincorporated enterprise, entity or organization of any kind.

 

23.         Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, COUNTERCLAIM OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT
MATTER OF THIS AGREEMENT. THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY MADE BY. EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL. EACH OF
THE PARTIES HERETO FURTHER ACKNOWLEDGES THAT IT HAS READ AND UNDERSTANDS THE
MEANING AND RAMIFICATIONS OF THIS SECTION 23.

 

24.         Recordation. Optionee shall have the right, in its sole and absolute
discretion, to record (a) a memorandum of this Agreement in the form attached
hereto as Exhibit H (the “Memorandum”) and (b) if Optionee has exercised any
Option and any Option Closing is scheduled to occur after the expiration of the
Option Period, a memorandum in form and substance reasonably satisfactory to
both Optionor and Optionee evidencing Optionee’s timely election to purchase or
lease the applicable portion of the Coach Expansion Premises, which memorandum
shall in no event describe or reference the Purchase Price or the Fixed Rent.

 

25.         Termination of Option. Coach shall execute, acknowledge and deliver
to Fund Member promptly following the expiration of the Option Period or the
earlier exercise of the Option with respect to the entire Coach Expansion
Premises an instrument confirming the expiration or termination of this
Agreement and the Memorandum (a “Termination Agreement”) substantially in the
form attached hereto as Exhibit I, which Termination Agreement may be recorded
by Related/Oxford or Coach at Fund Member’s expense. Notwithstanding the
foregoing, the termination or expiration of this Agreement and the Option as
provided herein shall be self-effectuating and the failure of Coach to execute
or deliver any such Termination Agreement shall not affect the effectiveness
thereof.

 

26.         Transfer Taxes. Optionor and Optionee shall join in completing,
executing, delivering and verifying the returns, affidavits and other documents
required in connection with the taxes, if any, imposed under Article 31 of the
Tax Law of the State of New York and Title II of Chapter 46 of the
Administrative Code of the City of New York, and any other tax payable, if any,
by reason of delivery or recording of the Memorandum or any documents to be
delivered at any Closing or the consummation of any of the transactions
contemplated hereunder (collectively, “Transfer Taxes”). All Transfer Taxes
shall be paid by Optionor. The provisions of this Section 26 shall survive the
Closing.

 

27.         Further Assurances. The Parties each agree to do such other and
further acts and things, and to execute and deliver such instruments and
documents (not creating any obligations additional to those otherwise imposed by
this Agreement) as either may reasonably request from time to time, whether at
or after any Closing, in furtherance of the purposes of this Agreement. The
provisions of this Section 27 shall survive any Closing.

 

18

 

 

28.         Joint and Several Liability. If Optionor or Optionee consists of
more than one Person, the constituent parties of Optionor or Optionee, as the
case may be, shall be jointly and severally liable for the obligations of
Optionor or Optionee, as the case may be, under this Agreement and the other
documents to be executed and delivered by Optionor or Optionee at any Closing.
In addition, a default by one or more constituent parties of Optionor or
Optionee shall be deemed a default by Optionor or Optionee, as the case may be.

 

29.         Broker.

 

(a)           Optionor represents to Optionee that it has not dealt with any
broker, finder or like agent in connection with this transaction other than
CBRE, Inc. (“Broker”). Optionor hereby indemnifies and holds Optionee harmless
from and against any and all claims for any commission, fee or other
compensation by any Person (including Broker) who shall claim to have dealt with
Optionor in connection with the sale or lease of the Coach Expansion Premises,
and for any and all costs incurred by Optionee in connection with any such
claims including, without limitation, reasonable attorneys’ fees and
disbursements.

 

(b)           Optionee represents to Optionor that it has not dealt with any
broker, finder or like agent in connection with this transaction other than
Broker. Optionee hereby indemnifies and holds Optionor harmless from and against
any and all claims for any commission, fee or other compensation by any Person
(other than Broker) who shall claim to have dealt with Optionee in connection
with the sale or lease of the Coach Expansion Premises, and for any and all
costs incurred by Optionor in connection with any such claims including, without
limitation, reasonable attorneys’ fees and disbursements.

 

(c)           The provisions of this Section 29 shall survive any Closing and
any early termination of this Agreement.

 

30.         Priority Over Future Encumbrances.

 

(a)           Any existing or future mortgage or similar security interest
encumbering the Coach Expansion Premises or the 23rd Floor during the Option
Period or Offer Period, as applicable, shall be subject and subordinate to this
Agreement and the Option and the 23rd Floor Option, as applicable, contained
herein.

 

(b)           Nothing in this Agreement shall limit or otherwise affect any
rights of L’Oreal with respect to the 23rd Floor pursuant to the L’Oreal Lease
as in effect as of the date hereof, which shall in all events and under all
circumstances be superior to the Option and the rights granted to Coach
hereunder.

 

31.         Time is of the Essence. For all time periods contained in this
Agreement, time shall be of the essence.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

19

 

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, have
executed this Agreement as of the day and year first above written.

 

    OPTIONOR:                       LEGACY YARDS LLC,     a Delaware limited
liability company                   By: Podium Fund Tower C SPV LLC,       a
Delaware limited liability company               By: Podium Fund REIT LLC,      
  a Delaware limited liability company,         its Managing Member            
          By:               Name:             Title:                   PODIUM
FUND TOWER C SPV LLC,     a Delaware limited liability company           By:
Podium Fund REIT LLC,       a Delaware limited liability company,       its
Managing Member                       By:             Name:           Title:

 

Signature Page to Option Agreement

 

 

 

 

  OPTIONEE:       COACH LEGACY YARDS LLC,   a Delaware limited liability company
        By:         Name:     Title:

 

Signature Page to Option Agreement

 

 

 

 

STATE OF NEW YORK                      )

                                                                ) ss.: 

COUNTY OF NEW YORK                  )

 

On the ___ day of __________, 20__, before me, the undersigned, personally
appeared ____________________, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their/ capacity(ies), and that by, his/her/their
signature(s) on the instrument, the individuals) or the person upon behalf of
which the individuals acted, executed the instrument.

_________________________

Notary Public

 

STATE OF NEW YORK                      )

                                                                ) ss.: 



COUNTY OF NEW YORK                  )

 

On the ___ day of __________, 20__, before me, the undersigned, personally
appeared ____________________, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their/ capacity(ies), and that by, his/her/their
signature(s) on the instrument, the individuals) or the person upon behalf of
which the individuals acted, executed the instrument.

_________________________

Notary Public

 

STATE OF NEW YORK                      )

                                                                ) ss.: 

COUNTY OF NEW YORK                  )

 

On the ___ day of __________, 20__, before me, the undersigned, personally
appeared ____________________, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their/ capacity(ies), and that by, his/her/their
signature(s) on the instrument, the individuals) or the person upon behalf of
which the individuals acted, executed the instrument.

_________________________

Notary Public

 

 

 

 

EXHIBIT A

 

Legal Description of the Land

 

Tower C-Basement level and below:

 

All of the lands at or below an upper limiting plane of elevation 12.00 feet
(Manhattan Borough Datum) within the following horizontal boundary:

 

Beginning at a point formed by the intersection of the westerly line of Tenth
Avenue (100' R.O.W.), and the northerly line of West 30th Street (60' R.O.W.);
running thence

 

1.Along said northerly line of West 30th Street, North 89°56'53" West, a
distance of 589.42 feet to a point; thence

  

2.Leaving West 30th Street, North 00°03'07" East, a distance of 77.67 feet to a
point; thence

  

3.North 89°56'53" West, a distance of 112.00 feet to a point; thence

  

4.North 00°03'07" East, a distance of 104.83 feet to a point; thence

  

5.South 89°56'53" East, a distance of 22.37 feet to a point; thence

  

6.North 78°45'38" East, a distance of 49.37 feet to a point; thence

  

7.South 89°56'53" East, a distance of 630.64 feet to a point on the
aforementioned westerly line of Tenth Avenue; thence

  

8.Along said westerly line of Tenth Avenue, South 00°03'07" West, a distance of
192.17 feet to the Point of Beginning.

 

Tower C-Street Level:

 

All of the lands above a lower limiting plane of elevation 12.00 feet and at or
below an upper limiting plane of elevation 29.00 feet (Manhattan Borough Datum)
within the following horizontal boundary:

 

Beginning at a point formed by the intersection of the westerly line of Tenth
Avenue (100' R.O.W.), and the northerly line of West 30th Street (60' R.O.W.);
running thence

 

1.Along said northerly line of West 30th Street, North 89°56'53" West, a
distance of 579.42 feet to a point; thence

  

2.Leaving West 30th Street, North 00°03'07" East, a distance of 20.06 feet to a
point; thence

  

3.South 89°56'53" East, a distance of 8.37 feet to a point; thence

 

Exhibit A

 

 

4.North 00°03'07" East, a distance of 30.67 feet to a point; thence

  

5.North 89°56'53" West, a distance of 1.80 feet to a point; thence

  

6.North 00°03'07" East, a distance of 5.03 feet to a point; thence

  

7.North 89°56'53" West, a distance of 0.50 feet to a point; thence

  

8.North 00°03'07" East, a distance of 6.60 feet to a point; thence

  

9.South 89°56'53" East, a distance of 2.33 feet to a point; thence

  

10.North 00°03'07" East, a distance of 18.31 feet to a point; thence

  

11.North 36°42'17" West, a distance of 27.85 feet to a point; thence

  

12.North 89°56'53" West, a distance of 10.32 feet to a point; thence

  

13.North 00°03'07" East, a distance of 31.86 feet to a point; thence

  

14.North 89°56'53" West, a distance of 45.42 feet to a point; thence

  

15.North 00°03'07" East, a distance of 12.90 feet to a point; thence

  

16.North 89°56'53" West, a distance of 37.04 feet to a point; thence

  

17.North 00°03'07" East, a distance of 34.75 feet to a point; thence

  

18.South 89°56'53" East, a distance of 1.41 feet to a point; thence

  

19.North 78°45'38" East, a distance of 49.37 feet to a point; thence

  

20.South 89°56'53" East, a distance of 630.64 feet to a point on the
aforementioned westerly line of Tenth Avenue; thence

  

21.Along said westerly line of Tenth Avenue, South 00°03'07" West, a distance of
192.17 feet to the Point of Beginning.

 

Tower C-Mezzanine Level:

 

All of the lands above a lower limiting plane of elevation 29.00 feet and at or
below an upper limiting plane of elevation 40.55 feet (Manhattan Borough Datum)
within the following horizontal boundary:

 

Beginning at a point formed by the intersection of the westerly line of Tenth
Avenue (100' R.O.W.), and the northerly line of West 30th Street (60' R.O.W.);
running thence

 

1.Along said northerly line of West 30th Street, North 89°56'53" West, a
distance of 579.42 feet to a point; thence

 

Exhibit A

 

 

2.Leaving West 30th Street, North 00°03'07" East, a distance of 20.06 feet to a
point; thence

  

3.South 89°56'53" East, a distance of 8.37 feet to a point; thence

  

4.North 00°03'07" East, a distance of 35.70 feet to a point; thence

  

5.South 89°56'53" East, a distance of 3.21 feet to a point; thence

  

6.North 00°03'07" East, a distance of 136.41 feet to a point; thence

  

7.South 89°56'53" East, a distance of 567.83 feet to a point on the
aforementioned westerly line of Tenth Avenue; thence

  

8.Along said westerly line of Tenth Avenue, South 00°03'07" West, a distance of
192.17 feet to the Point of Beginning.

 

Tower C-Plaza level and above:

 

All of the lands above a lower limiting plane of elevation 40.55 feet (Manhattan
Borough Datum) within the following horizontal boundary:

 

Beginning at a point formed by the intersection of the westerly line of Tenth
Avenue (100' R.O.W.), and the northerly line of West 30th Street (60' R.O.W.);
running thence

 

1.Along said northerly line of West 30th Street, North 89°56'53" West, a
distance of 416.00 feet to a point; thence

  

2.Leaving West 30th Street, North 00°03'07" East, a distance of 192.17 feet to a
point; thence

  

3.South 89°56'53" East, a distance of 416.00 feet to a point on the
aforementioned westerly line of Tenth Avenue; thence

 

Along said westerly line of Tenth Avenue, South 00°03'07" West, a distance of
192.17 feet to the Point of Beginning.

 

Exhibit A

 

 

EXHIBIT B

 

Legal Description of the Coach Expansion Premises

 

(see attached)

 

Exhibit B

 

 

EXECUTION VERSION

 

EXHIBIT C

 

Purchase Option Terms

 

1.             Integration with Option Agreement; Definitions. These Purchase
Option Terms contain additional terms for the purchase and sale of any Purchase
Option Exercise Space (also sometimes referred to herein as the “Premises”)
pursuant to the Option Agreement (the “Agreement”) to which these Purchase
Option Terms are attached and deemed incorporated therein as if set forth in
full therein. Capitalized terms not otherwise defined herein have their
respective meanings set forth in the Agreement. In the event of any
inconsistency between the provisions of these Purchase Option Terms and the
Agreement, the provisions of the Agreement shall govern.

 

2.             Purchase and Sale of Exercise Space. Subject to the terms and
conditions set forth in the Agreement and these Purchase Option Terms, if the
Purchase Option is timely and effectively exercised in accordance with Section 3
of the Agreement, Optionor shall sell, assign and convey to Optionee, and
Optionee shall purchase and assume from Optionor, all of Optionor’s right, title
and interest in the Premises, subject to and in accordance with the applicable
terms and conditions set forth in the Agreement and these Purchase Option Terms.
Optionor and Optionee acknowledge and agree that the value of any fixtures,
furnishings, equipment, machinery, inventory, appliances, permits, licenses and
all other tangible and intangible personal property, if any, included or
relating to the Premises (the “Personal Property”) is de minimis and no part of
the Purchase Price is allocable thereto.

 

3.             Purchase Price and Deposit. The Purchase Price to be paid by
Optionee for the Premises shall be determined in accordance with Section 4 of
the Agreement. The Purchase Price, subject to adjustment as provided herein,
shall be payable as follows:

 

(i)             The Deposit shall be deposited with the Escrow Agent in
accordance with Section 3 of the Agreement and the further terms of this Section
3 of this Exhibit C.

 

(a)             The Deposit shall be held in an interest bearing account in a
bank selected by the Escrow Agent (it being agreed that the Escrow Agent shall
not be liable for the amount of interest which accrues thereon or for the
solvency of such bank), and shall be applied in accordance with Section 3 of
this Exhibit C. Any interest accruing on the Deposit shall be distributed to the
party that receives the Deposit in accordance with the terms of this Exhibit C;
provided, that if Optionor receives the Deposit, any interest accrued thereon
shall be credited against the Purchase Price. The party receiving such interest
shall pay any income taxes thereon.

 

(b)             If the Purchase Closing does not occur and either party makes a
written demand upon the Escrow Agent for payment of the Deposit (including any
interest that shall have accrued thereon), the Escrow Agent shall promptly give
written notice to the other party of such demand. If the Escrow Agent does not
receive a written objection from the other party to the proposed payment or
delivery, which objection shall state the reasons the party objects to the
proposed payment or delivery (and a copy of which shall be sent to the other
party), within ten (10) Business Days after the giving of such notice, the
Escrow Agent is hereby irrevocably authorized and directed to make such payment
or delivery. If the Escrow Agent does receive such written objection within such
ten (10) Business Day period or if for any other reason the Escrow Agent in good
faith shall elect not to make such payment or delivery, the Escrow Agent shall
continue to hold the Deposit (together with all interest that shall have accrued
thereon), until directed by joint written instructions from Optionor and
Optionee or as directed pursuant to a final judgment of a court of competent
jurisdiction.

 

 

 

 

(c)             The Escrow Agent shall act as escrow agent without charge as an
accommodation to the parties, it being understood and agreed that the Escrow
Agent shall not be liable for any error in judgment or for any act done or
omitted by it in good faith or pursuant to a court order, or for any mistake of
fact or law, unless caused or created as the result of the Escrow Agent’s gross
negligence or willful misconduct. The Escrow Agent shall not incur any liability
in acting upon any signature, notice, request, waiver, consent, receipt or other
paper or document reasonably believed by the Escrow Agent to be genuine, and it
shall be released and exculpated from all liability by Optionor and Optionee,
except in the case of gross negligence or willful misconduct of the Escrow
Agent. The Escrow Agent may assume that any person purporting to give it notice
on behalf of any party in accordance with the provisions of Section 9 of the
Agreement. The sole responsibility of the Escrow Agent hereunder shall be to
hold and disburse the Deposit, together with all interest that shall have
accrued thereon, in accordance with the provisions of this Section 3.

 

(d)             The Escrow Agent shall not be liable for and Optionor and
Optionee shall indemnify, jointly and severally, the Escrow Agent for, and to
hold the Escrow Agent harmless against any loss, liability or expense,
including, without limitation, reasonable attorneys’ fees and disbursements,
arising out of any dispute hereunder, including the cost and expense of
defending itself against any claim arising hereunder, unless the same is caused
by the gross negligence or willful misconduct of the Escrow Agent.

 

(e)             The Escrow Agent may, on notice to Optionor and Optionee, take
such affirmative steps as it may, at its option, elect in order to terminate its
duties as the Escrow Agent, including, without limitation, the delivery of the
Deposit, together with all interest that shall have accrued thereon, to a new
escrow agent designated by Optionor and Optionee or in the event any such
termination upon or during any dispute between Optionor and Optionee, to a court
of competent jurisdiction and the commencement of an action for interpleader.
The costs and expenses, including, without limitation, reasonable attorneys’
fees and disbursements, incurred by the Escrow Agent in commencing such an
action and in making such delivery shall be borne by whichever of the parties is
the non-prevailing party. Upon the taking by the Escrow Agent of such action,
the Escrow Agent shall be released from all duties and responsibilities
hereunder.

 

(f)             Any notices to Optionor or Optionee shall be delivered in
accordance with the provisions of Section 9 of the Agreement. Any notices to the
Escrow Agent shall be delivered in accordance with Section 9 to the following
address(es):

 

[INSERT ESCROW AGENT’S NOTICE ADDRESS(ES)]

 

2

 

 

(ii)         On the Purchase Closing Date, (a) the Deposit (together with any
interest accrued thereon) shall be paid by Escrow Agent to Optionor by wire
transfer of immediately available federal funds to an account or accounts
designated by Optionor to the Escrow Agent within one (1) Business Day prior to
the scheduled Purchase Closing Date, and (b) Optionee shall pay by wire transfer
of immediately available federal funds to an account or accounts designated by
Optionor to Optionee within one (1) Business Day prior to the scheduled Purchase
Closing Date, the Purchase Price, as adjusted in accordance with Section 7 of
this Exhibit C, less the Deposit (such amount, the “Balance”).

 

4.             Condition of Title.

 

(i)             On the Purchase Closing Date, title to the Premises shall be
conveyed free and clear of all liens, tenancies and encumbrances, subject only
to the following matters (collectively, the “Permitted Exceptions”):

 

(a)             those matters set forth on Schedule 1 attached hereto and
incorporated herein by this reference;

 

(b)             the state of facts shown on the survey prepared by
[__________________] dated [______________];

 

(c)             all present and future zoning, building, environmental and other
laws, ordinances, codes, restrictions and regulations of all governmental
authorities having jurisdiction with respect to the Premises, including, without
limitation, landmark designations and all zoning variances and special
exceptions, if any;

 

(d)             all presently existing and future liens of real estate taxes or
assessments and water rates, water meter charges, water frontage charges and
sewer taxes, rents and charges, if any, provided that such items are not yet due
and payable as of the date of the Purchase Closing, subject to adjustment as
hereinbelow provided;

 

(e)             all covenants, restrictions and rights and all easements and
agreements for the erection and/or maintenance of water, gas, steam, electric,
telephone, sewer or other utility pipelines, poles, wires, conduits or other
like facilities, and appurtenances thereto, over, across and under the Premises
which are either (i) presently existing or (ii) granted to a public utility in
the ordinary course, provided that the same shall not have any adverse effect
(other than to a de minimis extent) on the use or occupancy of the Premises;

 

(f)             standard pre-printed exclusions from coverage contained in the
form of title policy or “marked-up” title commitment employed by the Title
Insurer;

 

(g)             any lien or encumbrance arising out of the acts or wrongful
omissions of Optionee;

 

(h)             any encumbrance that will be extinguished upon conveyance of the
Premises to Optionee, provided that the Title Insurer shall remove any such
encumbrance as an exception from the title insurance policy to be issued to
Optionee at the Purchase Closing at no additional cost to Optionee (or with
Optionor paying any such cost); and

 

3

 

 

(i)             any other matter which, pursuant to the terms of the Agreement
or these Purchase Option Terms, is a Permitted Exception.

 

(ii)           At the Purchase Closing, good and insurable title to the Premises
shall be conveyed to Optionee in fee simple absolute, subject only to Permitted
Exceptions.

 

5.             Title Insurance and Title Objections.

 

(i)            At least forty-five (45) days prior to the scheduled Purchase
Closing Date, Optionee may obtain, at Optionee’s expense, a title commitment (a
“Title Commitment”) with respect to the Premises from a nationally recognized
title insurance company licensed to do business in the state of New York
selected by Optionee (the “Title Insurer”). If Optionee elects to obtain a Title
Commitment, Optionee shall instruct the Title Insurer to deliver a copy of the
Title Commitment and all updates to the Title Commitment (each, a “Title
Update”) to Optionor simultaneously with its delivery of the same to Optionor.

 

(ii)           No later than thirty (30) days prior to the scheduled Purchase
Closing Date, Optionee may furnish to Optionor a written statement setting forth
any exceptions to title appearing in the Title Commitment (each, a “Commitment
Exception”) to which Optionee objects and which are not Permitted Exceptions
(the “Title Objections”). In addition, if prior to the scheduled Purchase
Closing Date, any Title Update discloses any additional exceptions to title that
are not Permitted Exceptions (each, an “Update Exception”), then Optionee shall
have until the earlier of (x) ten (10) Business Days after delivery by the Title
Insurer of the Title Update or (y) the Business Day immediately prior to the
scheduled Purchase Closing Date, to deliver to Optionor a Title Objection with
respect to any Update Exceptions. If Optionor fails to timely deliver any Title
Objection as set forth herein, Optionor shall be deemed to have irrevocably
waived its right to object to the Commitment Exceptions and/or the applicable
Update Exceptions and the same shall be deemed Permitted Exceptions.

 

(iii)          Optionee shall not be entitled to object to, and shall be deemed
to have approved, any Commitment Exceptions or Update Exceptions (and the same
shall be deemed Permitted Exceptions) (x) over which the Title Insurer is
willing to insure (without additional cost to or an indemnity from Optionee or
where Optionor pays all such costs or provides such indemnity); (y) against
which the Title Insurer is willing to provide affirmative insurance (without
additional cost to or an indemnity from Optionee or where Optionor pays all such
costs or provides such indemnity); or (z) which will be extinguished upon the
transfer of the Premises. If Optionor is unable to eliminate any lien or
encumbrance that is a Commitment Exception or Update Exception by the scheduled
Purchase Closing Date, unless the same is waived by Optionee, Optionor may, upon
at least two (2) Business Days’ prior notice (a “Title Cure Notice”) to Optionor
(except with respect to matters first disclosed during such two (2) Business Day
period, as to which matters notice may be given at any time through and
including the scheduled Purchase Closing Date) adjourn the scheduled Purchase
Closing Date for a period not to exceed sixty (60) days (the “Title Cure
Period”) in the aggregate in order to attempt to eliminate such exception.

 

4

 

 

(iv)          Optionor, at its election, may eliminate any Commitment Exception
or Update Exception on or prior to the Purchase Closing Date by using all or a
portion of the Purchase Price to satisfy the same, and in furtherance thereof
(A) Optionee agrees to pay a portion of the Purchase Price to such Persons as
Optionor may direct and (B) Optionor shall deliver to Optionee or the Title
Insurer at or prior to the Purchase Closing Date, instruments in recordable form
and sufficient, as determined by the Title Insurer, to eliminate such Commitment
Exceptions or Update Exceptions.

 

(v)           If Optionor is unable to eliminate any Title Objection within the
Title Cure Period (or on the scheduled Purchase Closing Date, if Optionor does
not elect to deliver a Title Cure Notice), unless the same is waived by
Optionee, then Optionee, as it sole remedy, may either (A) accept the Premises
subject to such Commitment Exception or Update Exception without abatement of
the Purchase Price, in which event (x) such Commitment Exception or Update
Exception shall be deemed to be, for all purposes, a Permitted Exception, (y)
Optionee shall close hereunder notwithstanding the existence of same, and (z)
Optionor shall have no obligations whatsoever after the Purchase Closing Date
with respect to Optionor’s failure to cause such Commitment Exception or Update
Exception to be eliminated, or (B) terminate the Agreement as to the transaction
that is the subject of the applicable Purchase Option Notice by notice given to
Optionor on or at any time within ten (10) Business Days following the
expiration of the Title Cure Period and receive a return of the Deposit. If
Optionee shall fail to deliver the termination notice described in clause (B)
within the ten (10) Business Day period described herein, Optionee shall be
deemed to have made the election under clause (A) and Optionee and Optionor
shall close hereunder on a mutually agreed upon date following the expiration of
the Title Cure Period, but not more than ten (10) Business Days thereafter. Upon
the timely giving of any termination notice under clause (B), the Deposit shall
be returned to Optionee (and Optionor shall so instruct Escrow Agent) whereupon
the Agreement shall terminate as to the transaction that is the subject of the
applicable Purchase Option Notice and neither party hereto shall have any
further rights or obligations hereunder with respect thereto other than those
which are expressly provided to survive such termination.

 

(vi)          It is expressly understood that in no event shall Optionor be
required to bring any action or institute any proceeding, or to otherwise incur
any costs or expenses in order to attempt to eliminate any Title Objection, or
take any other actions to cure or remove any Title Objection, or to otherwise
cause title in the Premises to be in accordance with the terms of this Section 5
on the Purchase Closing Date; provided, that Optionor shall be required to
remove, eliminate or otherwise cure, by payment, bonding or otherwise, (A) all
notes or notices of violations of applicable laws or regulations, noted in or
issued by any federal, state, municipal or other governmental department, agency
or bureau or any other governmental authority having jurisdiction over the
Premises, unless caused by Optionee, (B) all mortgages (together with any
assignment of leases and Uniform Commercial Code financing statements and
subordination and non-disturbance agreements recorded in connection therewith),
(C) all mechanic’s or materialman’s liens, unless filed as a result of any work
or materials performed by or on behalf of Optionee (other than as a result of
work or materials performed by or on behalf of Optionor or any affiliate
thereof), (D) all tax and judgment liens filed against Optionor, (E) all leases,
licenses and other occupancy agreements and all rights or claims of occupants
and persons in possession relating to the Premises or any portion thereof, and
(F) any other Title Objection which have been voluntarily granted by Optionor on
or following the date hereof (other than with the approval of Optionee).

 

5

 

 

(vii)         If the Title Commitment or any Title Update discloses judgments,
bankruptcies or other returns against other Persons having names the same as or
similar to that of Optionor, Optionor shall cause the Title Insurer to omit as
an exception such judgments, bankruptcies or other returns based on an affidavit
or such additional evidence or assurance as the Title Insurer may reasonably
require.

 

6.             Certain Covenants.

 

During the period from the date of the applicable Purchase Option Notice until
the Purchase Closing Date (as the same may be extended in accordance with the
terms of the Agreement and these Purchase Option Terms), Optionor shall:

 

(a)             not enter into any lease, license or other occupancy agreement
with respect to or affecting the Premises or any portion thereof (each, a
“Lease”), or amend, supplement or otherwise modify any Lease, unless such Lease,
as amended, supplemented or otherwise modified (taking into account all
renewals, extensions or other provisions or contingencies contained therein that
could extend the term thereof) expires by its terms on or prior to the Vacancy
Date;

 

(b)             on or prior to the Vacancy Date, cause all Leases and the
estates or rights granted thereunder to terminate, and all Persons claiming
rights under any Leases to vacate and surrender the Premises or any portion
thereof;

 

(c)             not enter into any Contract (as hereinafter defined) or permit
any Person claiming by, through or under a Lease to enter into any Contract with
respect to or affecting the Premises or any portion thereof, or amend,
supplement or otherwise modify any Contract, unless such Contract, as amended,
supplemented or otherwise modified, terminates by its terms on or prior to the
Vacancy Date or is otherwise terminable at will on not more than 30 days’ notice
without penalty, premium or other charge, and in either case would not be
binding or impose any obligations upon the Premises or any portion thereof or
the owner thereof from and after such expiration or termination;

 

(d)             on or prior to the Vacancy Date, cause all Contracts and the
rights granted thereunder to terminate;

 

(e)             maintain in full force and effect the insurance policies
currently in effect with respect to the Premises (or replacements continuing
similar coverage); and

 

(f)             not subject the Premises to any additional liens, encumbrances,
covenants, restrictions or easements other than Permitted Exceptions, unless
such lien, encumbrance, covenant, restriction or easement terminates by its
express terms on or prior to the Purchase Closing Date.

 

7.             Apportionments.

 

(i)            The following shall be apportioned between Optionor and Optionee
at the Purchase Closing with respect to the applicable Premises as of 11:59 p.m.
of the day immediately preceding the Purchase Closing Date, and the net amount
thereof either shall be paid by Optionee to Optionor or credited to the Purchase
Price, as the case may be, at the Purchase Closing:

 

6

 

 

(a)             Real property taxes and assessments (or installments thereof),
including all payments in lieu thereof, and payments required to be made to any
business improvement district taxes (“BID taxes”) and any other governmental
taxes, charges or assessments levied or assessed against the Premises,
apportioned on the basis of the respective periods for which each is assessed or
imposed;

 

(b)             If separately assessed from Common Charges (as such term is
defined in the Condominium Declaration), water rates and charges and sewer taxes
and rents, apportioned on the basis of the respective periods for which each is
assessed or imposed;

 

(c)             Permit, license and inspection fees, if any, on the basis of the
fiscal year for which levied, if the rights with respect thereto are transferred
to Optionee;

 

(d)             Deposits on account with any utility company servicing the
Premises to the extent transferred to Optionee shall not be apportioned, but
Optionor shall receive a credit in the full amount thereof (including accrued
interest thereon, if any);

 

(e)             All Common Charges and other amounts assessed against the
Premises by the Condominium Board (as defined in the Condominium Declaration)
(collectively, “Common Charges”); and

 

(f)             All other items customarily apportioned in connection with the
sale of similar properties in the City of New York, State of New York.

 

(ii)           Apportionment of real property taxes or payments in lieu thereof,
BID taxes, water rates and charges, sewer taxes and rents and vault charges
shall be made on the basis of the fiscal year for which assessed. If the
Purchase Closing Date shall occur before the real property tax rate or payments
in lieu thereof, BID taxes, water rates or charges, sewer taxes are assessed or
fixed for the period in which the Purchase Closing Date occurs, apportionment
for any item not yet assessed or fixed shall be made on the basis of the real
property tax rate or payments in lieu thereof, BID taxes, water rates and
charges, sewer taxes and rents, as applicable, for the preceding year. After the
real property taxes or payments in lieu thereof, BID taxes, water rates and
charges, sewer taxes and rents are finally fixed, Optionor and Optionee shall
make a recalculation of the apportionment of same after the Purchase Closing,
and Optionor or Optionee, as the case may be, shall make an appropriate payment
to the other based upon such recalculation.

  

(iii)          If any refund of real property taxes or payments in lieu thereof,
BID taxes, water rates or charges, sewer taxes or rents is made after the
Purchase Closing Date covering a period prior to the Purchase Closing Date, the
same shall be applied first to the reasonable out-of-pocket costs incurred in
obtaining same and the balance, if any, of such refund shall, to the extent
received by Optionee, be paid to Optionor (for the period prior to the Purchase
Closing Date) and to the extent received by Optionor, be paid to Optionee (for
the period commencing on and after the Purchase Closing Date).

 

7

 

 

(iv)          If there are meters measuring water consumption or sewer usage at
the Premises, Optionor shall use commercially reasonable efforts to obtain
readings to a date not more than ten (10) days (but in no event more than thirty
(30) days) prior to the Purchase Closing Date. If such readings are not obtained
(and if such readings are obtained, then with respect to any period between such
reading and the Purchase Closing Date), water rates and charges and sewer taxes
and rents, if any, shall be apportioned based upon the last meter readings,
subject to reapportionment when readings for the relevant period are obtained
after the Purchase Closing Date.

 

(v)           If any adjustment or apportionment is miscalculated at the
Purchase Closing, or the complete and final information necessary for any
adjustment is unavailable at the Purchase Closing, the affected adjustment shall
be calculated after the Purchase Closing.

 

(vi)          The provisions of this Section 7 shall survive the Purchase
Closing Date for a period of one (1) year.

 

8.             Purchase Closing. The Purchase Closing shall occur at the offices
of Optionee or its attorneys, in either case, located in Manhattan, on the
Purchase Closing Date (as set forth in the Purchase Option Notice) or such later
or other date to which the Purchase Closing may adjourned pursuant these
Purchase Option Terms or as otherwise determined pursuant to Section 3(c)(ii) of
the Agreement.

 

9.             Documents to be Delivered at Purchase Closing.

 

(i)            At the Purchase Closing, Optionor shall deliver to Optionee,
executed and acknowledged, as applicable:

 

(a)             A condominium unit deed without covenants against grantor’s acts
sufficient to convey fee title to the Premises (the “Deed”), subject to and in
accordance with the provisions of the Agreement and these Purchase Option Terms,
in the form attached hereto as Exhibit 9(i)(a);

 

(b)            A general bill of sale for the Personal Property, in the form of
Exhibit 9(i)(b), conveying all of Optionor’s right, title and interest in and to
the Personal Property;

 

(c)             A certification of nonforeign status, in form required by
Internal Revenue Code Section 1445 and the regulations issued thereunder;

 

(d)             A certificate by the Condominium Board or the managing agent of
the Condominium Board on its behalf providing that (x) the Common Charges and
any assessments due and payable as of the Purchase Closing Date (whether or not
billed to Optionor) in respect of the Premises have been paid to the Purchase
Closing Date and (y) the Premises is free from all liens for past due Common
Charges and assessments, and (z) in the event that the Premises shall contain
the 23rd Floor, the 23rd Floor has been subdivided and severed from Office Unit
3, so that the 23rd Floor is a separate and distinct condominium unit (together
with a proportionate interest in the Common Elements (as defined in the
Condominium Declaration) appropriately allocated thereto);

 

8

 

 

(e)             If the Premises consists of Unit 2A or Unit 2B, resignations
from all members of the Condominium Board that were appointed by Optionor or its
predecessor-in-interest in their capacity as owner of the Premises;

 

(f)             A Real Property Transfer Tax Return with respect to the New York
City Real Property Transfer Tax (the “RPT Form”);

 

(g)            A New York State Real Estate Transfer Tax Return and Credit Line
Mortgage Certificate with respect to the New York State Real Estate Transfer Tax
(the “Form TP-584”);

 

(h)            A New York State Real Property Transfer Report Form RP-5217 NYC
(the “RP-5217”);

 

(i)              A Department of Housing Preservation and Development Affidavit
in Lieu of Registration Statement;

 

(j)              Evidence of authority, good standing (if applicable) and due
authorization of Optionor to sell, transfer and convey the Premises and to
perform all of its obligations hereunder with respect thereto, including,
without limitation, the execution and delivery of all of the closing documents
required by the Agreement or these Purchase Option Terms in connection
therewith, and setting forth such additional facts, if any, as may be needed to
show that the transaction is duly authorized and to enable Title Insurer to omit
all exceptions regarding Optionor’s standing, authority and authorization;

 

(k)             To the extent in Optionor’s or its manager’s possession or
control, (x) those transferable licenses and permits, authorizations and
approvals pertaining to the Premises, (y) all transferable guarantees and
warranties which Optionor has received in connection with any work or services
performed or equipment installed in and improvements erected on the Premises,
and (z) all books, records and files maintained by Optionor or its manager in
connection with the ownership, operation and use of the Premises;

 

(l)              Such title affidavits or indemnities (if any) as the Title
Insurer shall reasonably require to cause the title insurance policy issued to
Optionee and its lender(s) with respect to the Premises to have as exceptions to
coverage only Permitted Exceptions (the “Title Affidavit”);

 

(m)            A closing statement setting forth the prorations and adjustments
set forth herein together with all underlying backup documentation (the “Closing
Statement”), to be prepared by Optionor and delivered to Optionee at least five
(5) Business Days prior to the Purchase Closing Date for Optionee’s review and
comment;

 

(n)            Keys or combinations to locks at the Premises in the possession
or control of Optionor or its manager;

 

(o)            A general assignment agreement in the form of Exhibit 9(i)(o)
(the “General Assignment”); and

 

9

 

 

(p)             Such other instruments or documents which by the terms of the
Agreement and these Purchase Option Terms are to be delivered by Optionor at the
Purchase Closing and such other documents as shall be reasonably required to
consummate the sale by Optionor of the Premises in accordance with the terms of
the Agreement and these Purchase Option Terms.

 

(ii)           At the Purchase Closing, Optionee shall deliver to Optionor,
executed and acknowledged, as applicable:

 

(a)             The Balance;

 

(b)             The Contract Notice Letters;

 

(c)             The RPT Form;

 

(d)             The RP-5217;

 

(e)             The Form TP-584;

 

(f)             A power of attorney from Optionee to the Condominium Board in
the form required pursuant to the Condominium Documents;

 

(g)            Evidence of authority, good standing (if applicable) and due
authorization of Optionee to enter into purchase and acquire the Premises and to
perform all of its obligations hereunder with respect thereto, including,
without limitation, the execution and delivery of all of the closing documents
required by the Agreement and these Purchase Option Terms in connection
therewith, and setting forth such additional facts, if any, as may be needed to
show that the transaction is duly authorized;

 

(h)             The Closing Statement;

 

(i)              The General Assignment; and

 

(j)              Such other instruments or documents which by the terms of the
Agreement or these Purchase Option Terms are to be delivered by Optionee at the
Purchase Closing and such other documents as shall be reasonably required to
consummate the purchase by Optionee of the Premises in accordance with the terms
of the Agreement and these Purchase Option Terms.

 

10.         Closing Costs.

 

(i)             Optionor shall be responsible for (a) the costs of its legal
counsel, advisors and other professionals employed by it in connection with the
sale of the Premises, (b) the costs associated with terminating any contracts or
employees, and (c) any recording fees relating to remove any Title Objections.

 

10

 

 

(ii)           Except as otherwise provided above, Optionee shall be responsible
for (a) the costs and expenses associated with its due diligence, (b) the costs
and expenses of its legal counsel, advisors and other professionals employed by
it in connection with the purchase of the Premises, (c) all premiums and fees
for title examination and owner’s title insurance obtained by Optionee with
respect to the Premises and all related charges and survey costs in connection
therewith, (d) all recording taxes and/or charges for any financing that
Optionee may elect to obtain, (e) premiums and fees for title examination and
mortgagee title insurance in connection with any financing that Optionee may
elect to obtain and all related charges in connection therewith, and (f) any
recording fees for the recording of the deed to be recorded in connection with
the transactions contemplated by the Agreement and these Purchase Option Terms.

 

(iii)          The provisions of this Section 10 shall survive the Purchase
Closing.

 

11.         Conditions Precedent.

 

(i)            The obligation of Optionor to effect the Purchase Closing shall
be subject to the fulfillment or written waiver by Optionor at or prior to the
Purchase Closing of the following conditions:

 

(a)             The representations and warranties of Optionee contained in the
Agreement and these Purchase Option Terms shall be true and correct in all
material respects as of the Purchase Closing Date, as though made on and as of
the Purchase Closing Date;

 

(b)             Optionee shall have, in all material respects, performed or
cause to be performed all obligations required of Optionee under the Agreement
and these Purchase Option Terms on and prior to the Purchase Closing Date,
including payment of the Balance in accordance with the Agreement;

 

(c)             Each of the documents required to be executed, acknowledged (if
applicable) or delivered by Optionee at the Purchase Closing shall have been
delivered as provided herein.

 

(ii)           The obligations of Optionee to effect the Purchase Closing shall
be subject to the fulfillment or written waiver by Optionee at or prior to the
Purchase Closing Date of the following conditions:

 

(a)             The representations and warranties of Optionor contained in the
Agreement and these Purchase Option Terms shall be true and correct in all
material respects as of the Purchase Closing Date, as though made on and as of
the Purchase Closing Date;

 

(b)            Optionor shall have, in all material respects, performed or cause
to be performed all obligations required of Optionor under the Agreement and
these Purchase Option Terms on or prior to the Closing Date;

 

(c)             Each of the documents required to be executed, acknowledged (if
applicable) or delivered by Optionor at the Purchase Closing shall have been
delivered as provided herein;

 

11

 

 

(d)             Subject to the terms and provisions of the Agreement and these
Purchase Option Terms, title to the Premises to be sold, assigned and conveyed
by Optionor to Optionee hereunder shall be subject only to Permitted Exceptions;

 

(e)             All Leases shall have expired or terminated and all tenants or
other occupants thereunder shall have vacated the premises demised thereunder
and Optionor shall have delivered evidence to Optionee thereof (to the extent
applicable); and

 

(f)             Optionor shall have delivered evidence to Optionee that all
service, brokerage, maintenance, supply and other agreements applicable to the
Premises (including all modifications and amendments thereof and supplements
thereto, each a “Contract” and collectively the “Contracts”) have expired or
terminated or will expire or terminate on or prior to the Purchase Closing Date.

 

(iii)          If Optionor is unable to timely satisfy the conditions precedent
to Optionee’s obligation to effect the Purchase Closing (and such failure of
condition precedent is not the result of Optionor’s default hereunder), then (a)
Optionor may, if it so elects and without any abatement in the Purchase Price,
adjourn the scheduled Purchase Closing Date for a period or periods not to
exceed sixty (60) days in the aggregate to cause such condition precedent to be
satisfied and (b) if, after any such extension, the conditions precedent to
Optionee’s obligation to effect the Purchase Closing continue to not be
satisfied (and Optionee has not waived the same in writing) or Optionor does not
elect such extension, then Optionee shall be entitled to terminate the Agreement
as to the transaction that is the subject of the applicable Purchase Option
Notice by notice thereof to Optionor. If Optionee elects to so terminate the
Agreement, then the Deposit shall be promptly returned to Optionee (and Optionor
shall so instruct Escrow Agent), whereupon this Agreement shall terminate as to
the transaction that is the subject of the applicable Purchase Option Notice and
neither party shall have any further rights or obligations hereunder with
respect thereto except those expressly stated to survive such termination. If
the provisions of clause (b) of this Section 11(iii) would be applicable, except
that such failure of condition precedent is the result of Optionor’s default,
then the provisions of Section 9 of the Agreement shall govern.

 

12.         Optionee Defaults. If (i) Optionee defaults or shall fail or refuse
to perform any of its obligations to be performed on the Purchase Closing Date,
or (ii) Optionee defaults or shall fail or refuse to perform any of its
obligations to be performed prior to the Purchase Closing Date and, with respect
to this clause (ii) only, such default, failure or refusal continues for ten
(10) Business Days after notice to Optionee, the parties hereto agree that
Optionor’s sole remedy shall be to terminate the Agreement as to the transaction
that is the subject of the applicable Purchase Option Notice and receive and
retain the Deposit (and all interest earned thereon) as liquidated damages, it
being expressly understood and agreed that in the event of Optionee’s default,
Optionor’s damages would be impossible to ascertain and that the Deposit
constitutes a fair and reasonable amount of compensation in such event. Upon
such termination, neither party to the Agreement shall have any further rights
or obligations hereunder with respect thereto except that: (a) Escrow Agent
shall deliver to Optionor and Optionor shall have the right to retain the
Deposit (and all interest earned thereon) as liquidated damages; and (b) the
obligations which expressly survive such termination shall survive and continue
to bind Optionee and Optionor in accordance with the express provisions hereof.

 

12

 

 

13.         Representations and Warranties.

 

(i)            In addition to the representations and warranties contained in
Section 8(a) of the Agreement, Optionor represents and warrants to Optionee as
of each Purchase Closing Date (each a “Representation” and collectively, the
“Representations”) that:

 

(a)             There are no Leases affecting the Premises or any portion
thereof in effect as of the Purchase Closing Date.

 

(b)             Optionor has not (A) made a general assignment for the benefit
of its creditors, (B) admitted in writing its inability to pay its debts as they
mature, (C) had an attachment, execution or other judicial seizure of any
property interest which remains in effect, or (D) taken, failed to take or
submitted to any action indicating a general inability to meet its financial
obligations as they accrue. There is not pending any case, proceeding or other
action seeking reorganization, arrangement, adjustment, liquidation, dissolution
or recomposition of Optionor or any of its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking appointment
of a receiver, trustee, custodian or other similar official for any of them or
for all or any substantial part of its or their property.

 

(c)             Any collective bargaining agreements that affect or relate to
the Premises are between Optionor or the Condominium Board and the particular
union and apply to the entire Condominium, of which the Premises are a part.
Optionee shall have no obligation to assume any such collective bargaining
agreement, except to the extent of its Common Charge obligations or other
obligations generally applicable to all unit owners in the Condominium.

 

(d)             All building service and maintenance employees who work at the
Condominium, of which the Premises are a part, are and shall remain employed by
the Condominium Board or its managing agent on its behalf.

 

(e)             There are no condemnation or eminent domain proceedings as to
which Optionor has received written notice, or to Optionor’s knowledge,
threatened in writing against the Premises or any portion thereof.

 

(f)             There is no contract or agreement for management or leasing of
the Premises or any portion thereof which will be binding on Optionee as of the
Purchase Closing Date.

 

(g)             Optionor has not granted any person or entity any oral or
written right, agreement or option to acquire all or any portion of the
Premises.

 

(h)             Except as disclosed to Optionee in writing, Optionor has not
received written notice from any governmental authority of any violation of any
Environmental Laws at the Premises which violation remains uncured.

 

13

 

 

(i)              Optionor: (A) is not under investigation by any governmental
authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist related activities, any crimes which in the United States
would be predicate crimes to money laundering, or any violation of any
Anti-Money Laundering Laws; (B) has not been assessed civil or criminal
penalties under any Anti-Money Laundering Laws; or (C) has not had any of its
funds seized or forfeited in any action under any Anti-Money Laundering Laws,
which investigation, charge, conviction, penalties, seizure, or forfeiture as
described in clause (A), (B) or (C) above would prohibit Optionor and Optionee
from consummating the transactions contemplated by this Agreement. Such laws,
regulations and sanctions shall be deemed to include the Patriot Act, the Bank
Secrecy Act, 31 U.S.C. Section 5311 et. seq., the Trading with the Enemy Act, 50
U.S.C. App. Section 1 et. seq., the International Emergency Economic Powers Act,
50 U.S.C. Section 1701 et. seq., and the sanction regulations promulgated
pursuant thereto by the OFAC, as well as laws relating to prevention and
detection of money laundering in 18 U.S.C. Sections 1956 and 1957.

 

The Representations contained in this Section 13(i) shall survive the Purchase
Closing for one hundred eighty (180) days following the Purchase Closing Date
(the “Limitation Period”). Each Representation shall automatically be null and
void and of no further force and effect upon the expiration of the Limitation
Period unless, prior to the expiration of the Limitation Period, Optionee shall
have provided Optionor with a Breach Notice (as hereinafter defined) alleging
that Optionor is in breach of such Representation. Any claim by Optionee that
Optionor is in breach of any Representation (each, a “Seller Breach”) shall be
made by Optionee delivering to Optionor written notice (each a “Breach Notice”)
promptly after Optionee has learned of such Seller Breach and prior to the
expiration of the Limitation Period, which Breach Notice shall set forth (x) a
description in reasonable detail of the claimed Seller Breach, including all
facts and circumstances upon which the claimed Seller Breach is based and why
those facts and circumstances constitute an alleged Seller Breach, (y) the
section and/or subsection of this Agreement under which the claimed Seller
Breach is asserted, and (z) Optionee’s good faith determination of the damages
suffered by Optionee resulting from the Seller Breach described in the Breach
Notice (the “Claimed Damage”), which Claimed Damage shall be expressed as a
dollar amount. Optionee shall allow Optionor thirty (30) days after receipt of a
Breach Notice within which to cure the applicable Seller Breach. If Optionor
fails to cure such Seller Breach within such thirty (30) day period, Optionee’s
sole remedy shall be to commence a legal proceeding against Optionor alleging
that Optionor has breached this Agreement and that Optionee has suffered actual
damages as a result thereof (a “Proceeding”). Any proceeding with respect to the
Representations must be commenced, if at all, no later than the date (the
“Outside Proceeding Date”) that is sixty (60) days after the expiration of the
later of (A) the Limitation Period and (B) Optionor’s thirty (30) day cure
period. If Optionee shall have timely commenced a Proceeding and a court of
competent jurisdiction shall, pursuant to a final, non-appealable order in
connection with such Proceeding, determine that (i) a Seller Breach has occurred
and (ii) Optionee suffered actual damages (the “Damages”) by reason of such
Seller Breach and that such Damages exceed $50,000.00 in the aggregate (the
“Threshold Amount”), and (iii) Optionee did not have actual knowledge of such
Seller Breach on or prior to the Purchase Closing Date, then, Optionee shall be
entitled to receive an amount equal to the Damages; provided, that in no event
shall Optionor’s aggregate liability for any and all Optionee breaches under
this Agreement or any of the agreements, certificates or instruments executed by
Optionor in connection herewith or pursuant hereto, exceed two percent (2%) of
the Purchase Price (the “Maximum Liability Amount”). Any such Damages, subject
to the limitations contained herein, shall be paid within thirty (30) days
following the entry of such final, non-appealable order and delivery of a copy
thereof to Optionor. If there shall be a Seller Breach and Optionee is entitled
to receive any Damages as a result thereof, Optionee shall have no recourse to
the property or other assets of Optionor, other than Optionor’s interest in the
net sales proceeds received by Optionor from Optionee at the Purchase Closing
(subject to the Maximum Liability Amount and the other limitations expressly set
forth in this Agreement).

 

14

 

 

(ii)           Optionee represents and warrants to Optionor as of each Purchase
Closing Date that:

 

(a)             Optionee is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, is duly
qualified or otherwise authorized as a foreign limited liability company and is
in good standing in each jurisdiction where such qualification is required by
law; Optionee has taken all action required to execute, deliver and perform the
Agreement and these Purchase Option Terms and to make all of the provisions of
the Agreement and these Purchase Option Terms the valid and enforceable
obligations they purport to be and has caused the Agreement and these Purchase
Option Terms to be executed by a duly authorized person.

 

(b)             The Agreement and these Purchase Option Terms are, and all
documents which are to be delivered to Optionor by Optionee at the Purchase
Closing are or at the time of such Purchase Closing will be, duly authorized,
executed and delivered by Optionee, the legal, valid and binding obligations of
Optionee enforceable in accordance with their terms, subject to general
principles of equity and to bankruptcy, insolvency, reorganization, moratorium
or other similar laws presently or hereafter in effect affecting the rights of
creditors or debtors generally, and do not and will not, (a) conflict with any
provision of any law or regulation to which any Optionee is subject, or violate
any provision of any judicial order to which any Optionee is a Party or to which
any Optionor or Optionee is subject, (b) breach or violate any organizational
documents of any Optionee, (c) conflict with or violate or result in a breach of
any of the provisions of, or constitute a default under, any agreement or
instrument to which any Optionee is a Party or by which it or any of its
property is bound, or (d) require the consent, approval or ratification by any
governmental entity or any other Person that has not been obtained.

 

(c)             Optionee is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code.

 

(d)             Optionee is not a Person with whom Optionor is restricted from
doing business under the International Emergency Economic Powers Act, 50 U.S.C.
§ 1701 et seq.; the Trading With the Enemy Act, 50 U.S.C. App. § 5; the USA
Patriot Act of 2001; any executive orders promulgated thereunder, any
implementing regulations promulgated thereunder by OFAC (including those persons
or entities named on OFAC’s List of Specially Designated Nationals and Blocked
Persons), or any other applicable law of the United States.



 

15

 



 

(iii)        Except as expressly set forth in Section 13(i), Optionor makes no
warranty with respect to the presence of Hazardous Materials (as hereinafter
defined) in, on, above or beneath the Premises. Optionee’s closing hereunder
shall be deemed to constitute an express waiver of Optionee’s right to cause
Optionor to be joined in any action brought under any Environmental Laws (as
hereinafter defined). As used herein, the term “Hazardous Materials” means (a)
those substances included within the definitions of any one or more of the terms
“hazardous materials,” “hazardous wastes,” “hazardous substances,” “industrial
wastes,” and “toxic pollutants,” as such terms are defined under the
Environmental Laws, or any of them, (b) petroleum and petroleum products,
including, without limitation, crude oil and any fractions thereof, (c) natural
gas, synthetic gas and any mixtures thereof, (d) asbestos and or any material
which contains any hydrated mineral silicate, including, without limitation,
chrysotile, amosite, crocidolite, tremolite, anthophylite and/or actinolite,
whether friable or non-friable (collectively, “Asbestos”), (e) polychlorinated
biphenyl (“PCBs”) or PCB-containing materials or fluids, (vi) radon, (f) any
other hazardous or radioactive substance, material, pollutant, contaminant or
waste, and (g) any other substance with respect to which any Environmental Law
or governmental authority requires environmental investigation, monitoring or
remediation. As used herein, the term “Environmental Laws” means all federal,
state and local laws, statutes, ordinances and regulations, now or hereafter in
effect, in each case as amended or supplemented from time to time, including,
without limitation, all applicable judicial or administrative orders, applicable
consent decrees and binding judgments relating to the regulation and protection
of human health, safety, the environment and natural resources (including,
without limitation, ambient air, surface, water, groundwater, wetlands, land
surface or subsurface strata, wildlife, aquatic species and vegetation),
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.),
the Hazardous Material Transportation Act, as amended (49 U.S.C. §§ 1801 et
seq.), the Federal Insecticide, Fungicide, and Rodenticide Act, as amended (7
U.S.C. §§ 136 et seq.), the Resource Conservation and Recovery Act, as amended
(42 U.S. §§ 6901 et seq.), the Toxic Substance Control Act, as amended (15
U.S.C. §§ 2601 et seq.), the Clean Air Act, as amended (42 U.S.C. §§ 7401 et
seq.), the Federal Water Pollution Control Act, as amended (33 U.S.C. §§ 1251 et
seq.), the Occupational Safety and Health Act, as amended (29 U.S.C. §§ 651 et
seq.), the Safe Drinking Water Act, as amended (42 U.S.C. §§ 300f et seq.),
Environmental Protection Agency regulations pertaining to Asbestos (including,
without limitation, 40 C.F.R. Part 61, Subpart M, the United States
Environmental Protection Agency Guidelines on Mold Remediation in Schools and
Commercial Buildings, the United States Occupational Safety and Health
Administration regulations pertaining to Asbestos including, without limitation,
29 C.F.R. Sections 1910.1001 and 1926.58), applicable New York State and New
York City statutes and the rules and regulations promulgated pursuant thereto
regulating the storage, use and disposal of Hazardous Materials, the New York
City Department of Health Guidelines on Assessment and Remediation of Fungi in
Indoor Environments and any state or local counterpart or equivalent of any of
the foregoing, and any related federal, state or local transfer of ownership
notification or approval statutes. Optionee, for itself and its agents,
affiliates, successors and assigns, hereby releases and forever discharges
Optionor, and its agents, affiliates, successors and assigns from any and all
rights, claims and demands at law or in equity, whether known or unknown at the
time of the Agreement, which Optionee has or may have in the future, arising out
of the physical, environmental, economic or legal condition of the Premises,
including, without limitation, any claim for indemnification or contribution
arising under any Environmental Law.

 

14.         Condemnation.

 

(i)          If, prior to the Purchase Closing Date, any part of the Premises is
taken (other than a temporary taking), or if Optionor shall receive an official
notice from any governmental authority having eminent domain power over the
Premises of its intention to take, by eminent domain proceeding, any part of the
Premises (a “Taking”), then:

 

16

 

 

(a)          if such Taking involves ten percent (10%) or less of the rentable
area of the Premises as determined by an independent architect chosen by
Optionor (subject to Optionee’s review and reasonable approval of such
determination and the provisions of Section 14(ii)), then the parties shall
nonetheless consummate this transaction in accordance with the Agreement,
without any abatement of the Purchase Price or any liability or obligation on
the part of Optionor by reason of such Taking; provided, that Optionor shall, on
the Purchase Closing Date, (x) assign and remit to Optionee any award or other
proceeds which may have been collected by Optionor as a result of such Taking,
less all amounts reasonably and actually expended by Optionor to collect such
award and/or to remedy any unsafe conditions at, or repair any damage to, the
Premises as a result of such Taking, or (y) if no award or other proceeds shall
have been collected, deliver to Optionee an assignment of Optionor’s right to
all such award or other proceeds which may be payable to Optionor as a result of
such Taking, and Optionee shall reimburse Optionor for all amounts reasonably
and actually expended by Optionor in furtherance of collecting such award or
other proceeds;

 

(b)          if such Taking involves more than ten percent (10%) of the rentable
area of the Premises as determined by an independent architect chosen by
Optionor (subject to Optionee’s review and reasonable approval of such
determination and the provisions of Section 14(ii)), then Optionee shall have
the option to terminate the Agreement as to the transaction that is the subject
of the applicable Purchase Option Notice by delivering notice of such
termination to Optionor, whereupon the Agreement shall terminate as to the
transaction that is the subject of the applicable Purchase Option Notice, and
neither party shall have any further rights or obligations with respect thereto
other than pursuant to the provisions of the Agreement which are expressly
provided to survive such termination. If a Taking described in this clause (b)
shall occur and Optionee shall not elect to terminate the Agreement as to the
transaction that is the subject of the applicable Purchase Option Notice, then
Optionee and Optionor shall consummate this transaction in accordance with the
Agreement, without any abatement of the Purchase Price or any liability or
obligation on the part of Optionor by reason of such Taking; provided, that
Optionor shall, on the Purchase Closing Date, (x) assign and remit to Optionee
any award or other proceeds which may have been collected by Optionor as a
result of such Taking, less all amounts reasonably and actually expended by
Optionor to collect such award and/or remedy any unsafe or unlawful conditions
at the Premises as a result of such Taking, or (y) if no award or other proceeds
shall have been collected, deliver to Optionee an assignment of Optionor’s right
to all such award or other proceeds which may be payable to Optionor as a result
of such Taking, and Optionee shall reimburse Optionor for all amounts reasonably
and actually expended by Optionor in furtherance of collecting such award or
other proceeds.

 

(ii)         Optionee shall have the right to dispute any determination by an
independent architect pursuant to Section 14(i) by giving Optionor a notice
thereof and describing the basis of such dispute in reasonable detail within ten
(10) Business Days following Optionor’s delivery of such independent architect’s
determination. If Optionee fails to timely deliver such a notice, then Optionee
shall be deemed to have waived its right to dispute the same. If Optionee shall
timely deliver such a notice, then such dispute shall be resolved by expedited
arbitration before a single arbitrator in New York, New York acceptable to both
Optionor and Optionee in their reasonable judgment in accordance with the rules
of the American Arbitration Association; provided that if Optionor and Optionee
fail to agree on an arbitrator within five (5) Business Days after Optionor’s
receipt of Optionee’s notice, then either party may request the office of the
American Arbitration Association located in New York, New York to designate an
arbitrator. Such arbitrator shall be an independent architect having at least
ten (10) years of experience in the construction of office buildings in New
York, New York. The costs and expenses of such arbitrator shall be borne equally
by Optionor and Optionee.

 

17

 

 

(iii)        The provisions of this Section 14 supersede any law applicable to
the Premises governing the effect of condemnation in contracts for real property
and shall survive the Purchase Closing.

 

15.         Destruction.

 

(i)          If, prior to the Purchase Closing Date, any part of the Premises is
damaged or destroyed by fire or other casualty, Optionor shall promptly notify
Optionee in writing of such fact. If the portion of the Premises so damaged or
destroyed exceeds twenty percent (20%) of the rentable square feet of the
Premises (a “Significant Portion”), Optionee shall have the option to terminate
the Agreement as to the transaction that is the subject of the applicable
Purchase Option Notice upon thirty (30) days’ notice to Optionor, provided, that
within such thirty (30) day period Optionor may, at its option, but subject to
the terms and conditions of the Condominium Documents, notify Optionor that it
intends to repair such damage at its sole cost and expense, and Optionor may,
upon such notice, postpone the Purchase Closing for a period of time reasonably
necessary, but not to exceed ninety (90) days in the aggregate, to make such
repairs. If Optionee shall elect to terminate the Agreement as aforesaid, and
Optionor shall not notify Optionee within such thirty (30) day period of its
intention to make such repairs, then the Deposit shall be promptly returned to
Optionee whereupon the Agreement shall terminate as to the transaction that is
the subject of the applicable Purchase Option Notice and neither party shall
have any further rights or obligations hereunder with respect thereto other than
those that expressly survive such termination. If Optionee does not elect to
terminate the Agreement as provided above, or if the portion of the Premises so
damaged or destroyed is not more than a Significant Portion of the Premises,
Optionee shall accept the Premises in its then “as is” condition with no
abatement of the Purchase Price, and at the Purchase Closing Optionor shall
assign and turn over to Optionee, and Optionee shall be entitled to make a claim
for and to receive and keep, all of Optionor’s interest in and to all casualty
insurance proceeds payable in connection with such casualty, and Optionee shall
receive a credit against the Purchase Price at the Purchase Closing in the
amount of (a) any deductible payable by Optionor in connection with casualty
coverage, plus (b) the insurance proceeds, if any, actually received by Optionor
prior to the Purchase Closing, minus (c) the reasonable out-of-pocket costs
actually incurred or paid by Optionor in collecting the proceeds and/or in
making any repairs; provided, that the insurer confirms in writing its
willingness to pay to Optionee the full amount of the estimated cost of the
restoration of the Premises (less the deductible), or Optionor grants to
Optionee a credit in an amount equal to the difference between the full amount
of the estimated cost of the restoration of the Premises and the amount the
insurer agrees to pay to Optionee. This Section 15 is an express agreement to
the contrary of Section 5-1311 of the New York General Obligation Law.

 

18

 

 

(ii)         Any disputes under this Section 15 as to whether Optionee has the
right to terminate the Agreement or the amount of square feet damaged by any
casualty shall be resolved by expedited arbitration (the “Arbitration”) before a
single arbitrator acceptable to both Optionor and Optionee in their reasonable
judgment in accordance with the rules of the American Arbitration Association;
provided that if Optionor and Optionee fail to agree on an arbitrator and
initiate the Arbitration within five (5) Business Days after a dispute arises,
then either party may request the American Arbitration Association (the “AAA”)
to designate an arbitrator and the Arbitration shall begin on the Business Day
immediately subsequent to the day on which the AAA designates an arbitrator and
shall proceed continuously thereafter until concluded. Such arbitrator shall be
an independent architect having at least ten (10) years of experience in the
construction of office buildings in New York, New York. The costs and expenses
of such arbitrator shall be borne equally by Optionor and Optionee. This Section
15 shall survive the Purchase Closing.

 

16.         No Waiver. No Waiver by either party of any failure or refusal to
comply with its obligations under the Agreement shall be deemed a waiver of any
other or subsequent failure or refusal to so comply.

 

19

 

  

Schedule 1 (to Exhibit C)

 

List of Specific Permitted Exceptions

 

1.    Declaration Establishing a Plan for Condominium Ownership of Premises 501
West 30th Street, New York New York, Pursuant to Article 9-B of the Real
Property Law of the State of New York, known as Tower C Condominium, made by
Metropolitan Transportation Authority, a body corporate and politic constituting
a public benefit corporation of the State of New York (the “MTA”), dated as of
[_________ __], 20__, and to be recorded in the Office of the Register of the
City of New York (the “Register’s Office”).

 

2.    Quitclaim Deed made by Consolidated Rail Corporation to New York Central
Lines LLC dated 6/1/99 and recorded 3/17/2000 in the Register’s Office in Reel
3067 page 1110 (as corrected in Correction Quitclaim Deed dated 8/24/2004 and
recorded 1/28/2005 in the Register’s Office as CRFN 2005000056400), as shown on
that certain ALTA/ACSM Land Survey of Block 704, Lot 10 Tower “C” Parcel made by
Paul D. Fisher Professional Land Surveyor, N.Y. License No. 050784-1 of Langan
Engineering, Environmental, Surveying and Landscape Architecture, D.P.C., dated
March 14, 2013, last revised April __, 2013 and designated as Project No.
170019110, Drawing Nos.17.01, 17.02 and 17.03 (the “Survey”).

 

2.    Quitclaim Deed (deed for upper highline area (West 30th Street Branch
a/k/a 30th Street Loop Track Easement), Line Code 4235) made by CSX
Transportation, Inc. to The City of New York dated 7/11/12 and recorded 7/20/12
in the Register’s Office as CRFN 2012000288212), as shown on the Survey.

 

3.    Amended, Modified, and Restated High Line Easement Agreement by and among
Metropolitan Transportation Authority, Long Island Rail Road Company and The
City of New York dated __________, 2013 and to be recorded in the Register’s
Office.

 

4.    Permanent Water Tunnel Shaft Easement recorded in Reel 2266 page 64, as
shown on the Survey.

 

5.    Declaration of Easements Eastern Rail Yard Section of the John D.
Caemmerer West Side Yard) made by Metropolitan Transportation Authority dated
5/26/10 and recorded 6/10/10 in the Register’s Office as CRFN 2010000194078.

 

A)First Amendment to Declaration Easements made by Metropolitan Transportation
Authority dated April __, 2013 and to be recorded in the Register’s Office.

 

6.    The following Water Grants may affect the property: Liber 578 cp 548,
Liber 551 cp 6, Liber 623 cp 176, Liber 90 cp 532, Liber 400 cp 116, as
confirmed in Liber 495 cp 311, and Liber 469 cp 137, as confirmed by Liber 980
cp 229; provided ,that title company will provide the following affirmative
insurance relating to such Water Grants: “Policy insures that none of the
provisions or conditions therein will be enforced against the premises”.

 

 

 

 

7.    Declaration Establishing the ERY Facility Airspace Parcel Owners’
Association and of Covenants, Conditions, Easements and Restrictions Relating to
the Premises known as Eastern Rail Yard Section of the John D. Caemmerer West
Side Yard made by Metropolitan Transportation Authority dated April __, 2013 and
to be recorded in the Register’s Office.

 

8.    Restrictive Declaration for the Eastern Rail Yards made by ERY Tenant LLC
(f/k/a RG ERY LLC) and Legacy Yards Tenant LLC dated April __, 2013 and to be
recorded in the Register’s Office.

 

9.    Restrictive Declaration (Zoning Resolution Section 93-70 Certification)
made by ERY Tenant LLC (f/k/a RG ERY LLC) and Legacy Yards Tenant LLC dated
April __, 2013 and to be recorded in the Register’s Office.

 

10.  Zoning Lot Development Agreement made by Metropolitan Transportation
Authority dated April ___, 2013 and to be recorded in the Register’s Office.

 

11.  Declaration of Zoning Lot Restrictions (Eastern Rail Yard Section of the
John D. Caemmerer West Side Yard) made by Metropolitan Transportation Authority
dated 3/27/2013 and recorded in the Register’s Office on 4/4/2013 as CRFN
2013000136155.

 

12.  Access/Egress Easement Agreement by and among Metropolitan Transportation
Authority, Legacy Yards Tenant LLC and The City of New York, dated 2013 and to
be recorded in the Register’s Office.

 

13.  Sidewalk Notices Filed 1/20/1982, No. 23604 (affects Old Lot 1), Filed
2/9/1982, No. 23683 (affects Old Lot 1) and Filed 5/7/63, No. 3771 (vs. old Lot
37).

 

 

 

  

EXHIBIT 9(i)(a) (to Exhibit C)

 

Form of Condominium Unit Deed

 

CONDOMINIUM UNIT DEED

Title No.:  

 

[METROPOLITAN TRANSPORTATION AUTHORITY]

 

GRANTOR

 

TO

  

 



 

GRANTEE

Office Unit [__]

Tower C Condominium
BLOCK:    [_______]

LOT:          [_______]

CITY:        New York

COUNTY: New York

 

RECORD AND RETURN TO:

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention:    Jonathan L. Mechanic, Esq.

 

 

 

 

TOWER C CONDOMINIUM

UNIT DEED

 

This INDENTURE, made the ____ day of ___________, 20___, by and between
[METROPOLITAN TRANSPORTATION AUTHORITY, a body corporate and politic
constituting a public benefit corporation of the State of New York] (“Grantor”),
having an office at [347 Madison Avenue, New York, New York 10017-3739] and
[_______________________________], a Delaware limited liability company (the
“Grantee”) having an office at c/o
[________________________________________________________].

 

WITNESSETH:

 

That the Grantor, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration paid by the Grantee, does hereby grant and release unto
the Grantee, and the heirs or successors and assigns of the Grantee, forever:

 

The condominium unit known as [Office Unit __] (the “Unit”) in the condominium
known as Tower C Condominium in the building known as and by the street number,
501 West 30th Street, New York, New York, in the Borough of Manhattan, City,
County and State of New York (the “Building”), such Unit being designated and
described as [Unit _____] in a certain declaration dated as of _____, 201_ made
by the Grantor pursuant to Article 9-B of the Real Property Law of the State of
New York, as amended (the “Condominium Act”), establishing a plan for
condominium ownership of the Building and the land upon which the Building is
situate as more particularly described on Schedule A annexed hereto and made a
part hereof (the “Land”), which declaration was recorded in the New York County
Office of the Register of the City of New York on the __ day of ________, 201_,
as City Register File No. _________ (together with all amendments thereto,
collectively, the “Declaration”). The Building and the Land are referred to
herein as the “Property.” This Unit is also designated as Tax Lot __ in Block
[___] of the Borough of Manhattan on the Tax Map of the Real Property Assessment
Department of the City of New York and on the Floor Plans of the Building,
certified by [INSERT NAME], on the __ day of _____, 201_, and filed with the
Real Property Assessment Department of the City of New York on the __ day of
_____, 201_, as Condominium Plan No. ____ and also filed in the New York County
Office of the Register of the City of New York on the __ day of _____, 201_, as
City Register File No. _______________.

 

TOGETHER with an undivided ___ % interest in the Common Elements (as such term
is defined in the Declaration);

 

TOGETHER with the appurtenances and all the estate and rights of the Grantor in
and to the Unit;

 

TOGETHER with and subject to the rights, obligations, easements, restrictions
and other provisions of the Declaration and of the By-Laws (including the Rules
and Regulations) (as such terms are defined in the Declaration) of Tower C
Condominium, as such Declaration and By-Laws may be amended from time to time by
instruments recorded in the New York County Office of the Register of the City
of New York, all of which rights, obligations, easements, restrictions and other
provisions, shall constitute covenants running with the land and shall bind any
and all persons having at any time any interest or estate in the Unit, as though
recited and stipulated at length herein;

 

 

 

 

TO HAVE AND TO HOLD THE SAME UNTO the Grantee, and the heirs or successors and
assigns of the Grantee, forever.

 

If any provision of the Declaration or the By-Laws is invalid under, or would
cause the Declaration or the By-Laws to be insufficient to submit the Property
to the provisions of the Condominium Act, or if any provision that is necessary
to cause the Declaration and the By-Laws to be sufficient to submit the Property
to the provisions of the Condominium Act is missing from the Declaration or the
By-Laws, or if the Declaration and the By-Laws are insufficient to submit the
Property to the provisions of the Condominium Act, the applicable provisions of
Section [ ] of the Declaration will control. The provisions of Section 28 of the
Declaration are hereby incorporated herein in their entirety as if set forth
herein.

 

Except as otherwise permitted by the provisions of the Declaration and the
By-Laws, the Unit is intended for office use.

 

The Grantor, in compliance with Section 13 of the Lien Law of the State of New
York, covenants that the Grantor will receive the consideration for this
conveyance and will hold the right to receive such consideration as a trust fund
for the purpose of paying the cost of the improvements at the Property and will
apply such consideration first to the payment of the cost of such improvements
before using any part thereof for any other purposes.

 

The Grantee, by accepting delivery of this deed, accepts and ratifies the
provisions of the Declaration and the By-Laws of Tower C Condominium recorded
simultaneously with and as part of the Declaration and agrees to comply with all
the terms and provisions thereof by instruments recorded in the Register’s
Office of the City and County of New York and adopted in accordance with the
provisions of said Declaration and By-Laws.

 

This conveyance is made in the regular course of business actually conducted by
the Grantor.

 

The term “Grantee” shall be read as “Grantees” whenever the sense of this
indenture so requires.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the Grantor and the Grantee have duly executed this
indenture as of the day and year first above written.

 

  GRANTOR:       [METROPOLITAN TRANSPORTATION AUTHORITY]         By:        
Name:     Title:         GRANTEE:     [____________________________]        
By:         Name:     Title:

 

 

 

 

STATE OF NEW YORK )   ) s.s.: COUNTY OF NEW YORK )

 

On the ____ day of _____________ in the year 20__ before me, the undersigned, a
Notary Public in and for said State, personally appeared ______________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that (s)he executed the same in his/her capacity, and that by
his/her signature on the instrument, the individual, or the person upon behalf
of which the individual acted, executed the instrument.

 

  Signature and Office of individual taking acknowledgment

 

STATE OF NEW YORK )   ) s.s.: COUNTY OF NEW YORK )

 

On the ____ day of _____________ in the year 20__ before me, the undersigned, a
Notary Public in and for said State, personally appeared ______________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that (s)he executed the same in his/her capacity, and that by
his/her signature on the instrument, the individual, or the person upon behalf
of which the individual acted, executed the instrument.

 

  Signature and Office of individual taking acknowledgment

 

 

 

 

SCHEDULE A

 

Description of Unit and Land

 

The condominium unit known as [Unit ______] (the “Unit”) in the condominium
known as Tower C Condominium in the building known as and by the street number,
501 West 30th Street, New York, New York, in the Borough of Manhattan, City,
County and State of New York (the “Building”), such Unit being designated and
described as [Unit ___] in a certain declaration dated as of _____, 201_ made by
the Grantor pursuant to Article 9-B of the Real Property Law of the State of New
York, as amended, establishing a plan for condominium ownership of the Building
and the land upon which the Building is situate as more particularly described
below (the “Land”), which declaration was recorded in the New York County Office
of the Register of the City of New York, on the __ day of ________, 201_, as
City Register File No. _________. This Unit is also designated as Tax Lot __ in
Block ___ of the Borough of Manhattan on the Tax Map of the Real Property
Assessment Department of the City of New York and on the Floor Plans of the
Building, certified by [INSERT NAME], on the __ day of _____, 201_, and filed
with the Real Property Assessment Department of the City of New York on the __
day of _____, 201_, as Condominium Plan No. ____ and also filed in the New York
County Office of the Register of the City of New York on the __ day of _____,
201_, as City Register File No. _______________.

 

TOGETHER with an undivided _____% interest in the Common Elements (as such term
is defined in the Declaration).

 

The Land upon which the Building containing the Unit is erected is described as
follows:

 

ALL THAT CERTAIN plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Borough of
Manhattan, City, County and State of New York, bounded and described as follows:

 

[INSERT LEGAL DESCRIPTION]

 

 

 

 

EXHIBIT 9(i)(b) (to Exhibit C)

 

Form of Bill of Sale

 

Dated: __________, 20__

 

KNOW ALL MEN BY THESE PRESENTS, that, subject to the terms and conditions
hereinafter set forth, [___________________________] (“Seller”) for and in
consideration of the sum of Ten Dollars ($10.00), lawful money of the United
States, to it in hand paid at or before delivery of these presents by
__________________________, a ____________ having an address at
_________________________________ (“Purchaser”), the receipt of which is hereby
acknowledged, has bargained and sold, and by these presents does grant and
convey unto Purchaser its successors and assigns all right, title and interest
of Seller in and to all of the personal property described on Exhibit A hereto
(the “Personal Property”).

 

Seller grants and conveys the Personal Property unto Purchaser without recourse
and without representation or warranty of any kind, express or implied (except
to the extent and only for so long as any representation and warranty, if any,
regarding Personal Property as is set forth in that certain Option Agreement
dated ______, 201_, between Seller and Purchaser (the “Agreement”) shall survive
the closing of title thereafter, and subject to the limitations contained
therein).

 

TO HAVE AND TO HOLD the same unto Purchaser, its successors and assigns forever.

 

SELLER HAS MADE NO WARRANTY THAT THE PERSONAL PROPERTY COVERED BY THIS BILL OF
SALE IS MERCHANTABLE OR FIT FOR ANY PARTICULAR PURPOSE AND THE SAME IS SOLD IN
AN “AS IS” “WHERE IS” CONDITION. BY ACCEPTANCE HEREOF, PURCHASER AFFIRMS THAT IT
HAS NOT RELIED ON ANY WARRANTY OF SELLER WITH RESPECT TO THE PERSONAL PROPERTY
AND THAT THERE ARE NO REPRESENTATIONS OR WARRANTEES, EXPRESSED, IMPLIED OR
STATUTORY (EXCEPT TO THE EXTENT AND ONLY FOR SO LONG AS ANY REPRESENTATION AND
WARRANTY, IF ANY, REGARDING THE PERSONAL PROPERTY AS SET FORTH IN THE AGREEMENT
SHALL SURVIVE THE CLOSING OF TITLE THEREUNDER, AND SUBJECT TO THE LIMITATIONS
CONTAINED THEREIN).

 

This Bill of Sale shall be governed by and construed in accordance with the laws
of the State of New York.

 

This Bill of Sale shall be binding upon, enforceable by and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

[Signature page follows immediately]

 

 

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the date and
year first written above.

 

 



  [________________________],     a [______________________]             By:    
    Name:       Title:  

  

 

 

 

EXHIBIT A (to the Bill of Sale)

 

List of Personal Property

 

 

 

 

EXHIBIT 9(i)(o) (to Exhibit C)

 

Form of General Assignment

 

THIS GENERAL ASSIGNMENT (this “Assignment”), made as of the ____ day of
_________, 20__, between __________, a _______ having an address ____________
(“Assignor”) and __________, a _______ having an address ____________
(“Assignee”).

 

RECITALS

 

WHEREAS, pursuant to that certain Option Agreement dated ________, 201_ (the
“Agreement”), between Assignor, as optionor, and Assignee, as optionee, Assignor
is selling the Premises (as such terms are defined in the Agreement) to
Assignee. All capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Agreement.

 

NOW THEREFORE, in consideration of the foregoing promises, covenants and
undertakings contained in this Assignment, and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

ASSIGNMENT AND ASSUMPTION

 

Assignor, for Ten Dollars ($10.00) and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, hereby assigns to
Assignee all of Assignor’s right, title and interest in, to and under (i) all
books, records, files, ledgers, information and data maintained by Seller in
connection with the ownership, operation and/or use of the Premises (as such
term is defined in the Agreement), (ii) all transferable licenses, approvals,
certificates and permits held by Assignor and relating to the ownership,
operating and/or use of the Premises, (iii) all other items of intangible
personal property owned by Assignor and relating to the ownership, operating
and/or use of the Premises (other than any items containing the logo, name and
trademark of Assignor or any of Assignor’s affiliates), and (iv) all other items
of intangible personal property (the property and items set forth in clauses (i)
through (iv) above are hereinafter referred to collectively as the “Property
Matters”);

 

TO HAVE AND TO HOLD unto Assignee and its successors and assigns to its and
their own use and benefit forever.

 

This Assignment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

This Assignment may be executed and delivered in any number of counterparts,
each of which so executed and delivered shall be deemed to be an original and
all of which shall constitute one and the same instrument.

 

[The remainder of this page is intentionally left blank.]

 

 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date and year first written above.

 

  ASSIGNOR:   [___________________________],   a ________________________   By:
    Name:   Title:

 



  ASSIGNEE:   [___________________________],   a ________________________   By:
    Name:   Title:

  

 

 

 

EXECUTION VERSION

 

EXHIBIT D

 

Form of Lease

 

 

 

LEASE

 

Between

 

LEGACY YARDS TENANT LLC

 

Landlord

 

and

 

[COACH, INC.]



Tenant



Dated as of _______________, ____



Entire _______ floor(s)
501 West 30th Street
New York, New York

 

 

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE 1 DEMISE; PREMISES AND PURPOSE 1 ARTICLE 2 TERM 2 ARTICLE 3 RENT AND
ADDITIONAL RENT 2 ARTICLE 4 ASSIGNMENT/SUBLETTING 3 ARTICLE 5 DEFAULT 12 ARTICLE
6 RELETTING, ETC. 13 ARTICLE 7 LANDLORD MAY CURE DEFAULTS 13 ARTICLE 8
ALTERATIONS 14 ARTICLE 9 LIENS 20 ARTICLE 10 REPAIRS 20 ARTICLE 11 FIRE OR OTHER
CASUALTY 21 ARTICLE 12 END OF TERM 23 ARTICLE 13 SUBORDINATION AND ESTOPPEL,
ETC. 24 ARTICLE 14 CONDEMNATION 29 ARTICLE 15 REQUIREMENTS OF LAW 30 ARTICLE 16
CERTIFICATE OF OCCUPANCY 32 ARTICLE 17 POSSESSION 32 ARTICLE 18 QUIET ENJOYMENT
32 ARTICLE 19 RIGHT OF ENTRY 33 ARTICLE 20 INDEMNITY 33 ARTICLE 21 LANDLORD’S
AND TENANT’S LIABILITY 34 ARTICLE 22 CONDITION OF PREMISES 35 ARTICLE 23
CLEANING 36 ARTICLE 24 JURY WAIVER 36 ARTICLE 25 NO WAIVER, ETC. 36 ARTICLE 26
ADDITIONAL REMEDIES UPON TENANT DEFAULT 37 ARTICLE 27 NOTICES 38 ARTICLE 28
WATER 39 ARTICLE 29 INTENTIONALLY OMITTED 40 ARTICLE 30 HEAT, ELEVATOR, ETC. 40
ARTICLE 31 INTENTIONALLY OMITTED 42 ARTICLE 32 TAX ESCALATION 42 ARTICLE 33 RENT
CONTROL 44 ARTICLE 34 SUPPLIES 44 ARTICLE 35 AIR CONDITIONING 45 ARTICLE 36
SHORING 46 ARTICLE 37 EFFECT OF CONVEYANCE, ETC. 47 ARTICLE 38 RIGHTS OF
SUCCESSORS AND ASSIGNS 47 ARTICLE 39 CAPTIONS 47 ARTICLE 40 BROKERS 47 ARTICLE
41 ELECTRICITY 48 ARTICLE 42 LEASE SUBMISSION 48 ARTICLE 43 INSURANCE 49 ARTICLE
44 SIGNAGE 51

 

- i -

 

 

ARTICLE 45 RESERVED 51 ARTICLE 46 condominium structure 51 ARTICLE 47
MISCELLANEOUS 52 ARTICLE 48 renewal options 56 ARTICLE 49 OPERATING EXPENSE
ESCALATION 57 ARTICLE 50 TENANT’S SELF-HELP RIGHTS 60 ARTICLE 51 EXPEDITED
ARBITRATION 60 ARTICLE 52 Connection rights 60 ARTICLE 53 REIT/UBTI COMPLIANCE
61

 

EXHIBITS     EXHIBIT A   FLOOR PLANS EXHIBIT B   FIXED ANNUAL RENT EXHIBIT C  
RULES AND REGULATIONS [EXHIBIT D   FORM OF GUARANTY]

 

- ii -

 

 

ARTICLE 1DEFINED TERMS

 

Actual AC Cost 45 Additional Rent 2 Alteration Rules and Regulations 16
Alterations 14 Ancillary Uses 1 Annual Condenser Water Charge 46 Applicable
Commencement Date 53 Applicable Expiration Date 53 Applicable Laws 29 Broker 47
Building 1 Building HVAC System 44 Building Project 1 Building Systems 21
Commencement Date 2 Commencement Date of the First Extension Term 53
Commencement Date of the Second Extension Term 53 Common Charges 56 Comparable
Buildings 1 control 9 CW Outside Date 45 Delivery Personnel 2 Eligible Sublease
11 Eligible Subtenant 11 Essential Service 41 Excess Insurance Proceeds 22
Expiration Date 2 Extension Notice 53 Extension Premises 53 Extension Term 53
First Extension Option 52 First Extension Term 52 Fixed Annual Rent 2 Freight
Items 40 HVAC 21 Independent Broker 55 Landlord 1 Landlord Indemnified Party 33
Landlord’s Broker 55 Landlord’s Broker’s Letter 55 Landlord’s Cost 48 Landlord’s
Non-Disturbance Agreement 11 Landlord’s Restoration Period 23 Landlord’s
Restoration Work 21 Lease 1

 

- iii -

 

 

Lease Rent 11 Lease Termination Area 4 Leaseback 4 Leaseback Area 4 Lessor 27
Mortgagee 27 Mortgages 27 Named Tenant 1 Non-Approved Alterations 16 Non-Consent
Alterations 14 Non-disturbance Agreement 24 Non-Financial Sublease 7
Non-Material Alterations 14 Notice 37 Operating Year 56 Outside Consultant 16
Permitted Use 1 PILOT Agreement 42 Premises 1 Primary Use 1 Real Estate Taxes 42
Recapture Date 4 REIT 52 Related Entity 9 Renewal FMRV 56 Rent 2 Rent Law 43
Restoration Statement 23 Rules and Regulations 36 Second Extension Option 53
Second Extension Term 53 Self-Help Amount 58 Self-Help Arbitration 58 Self-Help
Dispute Notice 58 Self-Help Item Completion Notice 58 Self-Help Items 57
Self-Help Notice 58 Service and Business Relationship Entities 10 Service
Provider 52 Specialty Alterations 14 Substantial Portion 41 Successor 25
Superior Leases 26 Supplemental Condenser Water 45 Supplemental Condenser Water
Notice 45 Tax Year 42

 

- iv -

 

 

Tenant 1 Tenant Affiliate 9 Tenant Delay 23 Tenant Indemnified Party 33 Tenant
Insurance Proceeds 22 Tenant’s Broker 55 Tenant’s Broker’s Letter 55 Tenant’s
Plans 15 Tenant’s Recapture Offer 4 Term 2 Transaction Costs 9 Unavoidable
Delays 34 Untenantable 41

 

- v -

 

 

LEASE (this “Lease”) made as of the ____ day of ____________, ____ between
LEGACY YARDS TENANT LLC, a Delaware limited liability company, having an office
at c/o The Related Companies, L.P., 60 Columbus Circle, 19th Floor, New York,
New York 10023, hereinafter referred to as “Landlord”, and [COACH, INC.], a
_________________________, having an office at [________________________], New
York, New York ________, hereinafter referred to as “Tenant”. The term “Named
Tenant” shall be deemed to refer to any Tenant under this Lease that is either:
(a) Coach, Inc.; and (b) any entity that, directly or indirectly, succeeds to
the interests of Coach, Inc., as Tenant under this Lease under the provisions of
Section 4.09(a).

 

WITNESSETH

 

Landlord and Tenant, in consideration of the mutual agreements herein contained
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, hereby covenant and agree as follows:

 

ARTICLE 1
DEMISE; PREMISES AND PURPOSE

 

1.01         Landlord hereby leases and demises to Tenant, and Tenant hereby
hires and takes from Landlord, those certain premises located on and comprising
(i) the entire rentable area of the _________ floor, approximately as indicated
by hatch marks on the plan annexed hereto and made a part hereof as Exhibit A-1
and deemed by Landlord and Tenant to consist of _________ rentable square feet
(the “Premises”), all in the building known as and located at ________________,
New York, New York (the “Building”) subject to the provisions of this Lease. The
term the “Building Project” shall mean the Building and the land upon which the
Building is located.

 

1.02         The Premises shall be used and occupied for executive and general
office use (the “Primary Use”) (including that the Premises may be used for
customary ancillary uses in connection therewith as shall be reasonably required
in the operation of the business conducted in the Premises, consistent with that
found in office premises located in Comparable Buildings (as defined below))
only and for no other purpose. Such ancillary uses (the “Ancillary Uses”, and
together with Primary Use, the “Permitted Use”) may include, without limitation,
board rooms, conference rooms, customary office pantries, meeting rooms and
conference centers and facilities (provided the same are (x) ancillary to the
primary use of the Premises for executive and general offices, (y) primarily for
the use of Tenant or any other occupant permitted to use all or a portion of the
Premises, and (z) permitted in accordance with all Applicable Laws (as defined
herein), subject to Section 15.01 (it being acknowledged that Landlord makes no
representation that any of such ancillary uses are so permitted). For purposes
of this Lease, “Comparable Buildings” shall mean Class “A” high-rise office
buildings located in midtown Manhattan.

 

 

 

 

1.03         No portion of the Premises shall be used for any purpose which:
(a) interferes with the maintenance or operation of the Building; (b) materially
and adversely affects any service provided to, and/or the use and occupancy by,
any Building tenant or occupants; (c) unreasonably interferes with, annoys or
disturbs any other tenant or unreasonably interferes with, annoys or disturbs
Landlord, (d) constitutes a public or private nuisance or (e) violates the
certificate of occupancy issued for the Building (as such certificate of
occupancy may be amended pursuant to Section 8.04). Without limiting the
foregoing, neither the Premises, nor the halls, corridors, stairways, elevators
or any other portion of the Building shall be used by Tenant or Tenant’s
servants, employees, licensees, invitees or visitors in connection with the
aforesaid permitted use or otherwise so as to cause any congestion of the public
portions of the Building or the entranceways, sidewalks or roadways adjoining
the Building whether by trucking or by the congregating or loitering thereon of
Tenant and/or the servants, employees, licensees, invitees or visitors of
Tenant.

 

1.04         Tenant shall not permit messengers, delivery personnel or other
individuals providing such services to Tenant (“Delivery Personnel”) to:
(i) assemble, congregate or to form a line outside of the Premises or the
Building or otherwise impede the flow of pedestrian traffic outside of the
Premises or the Building or (ii) park or otherwise leave bicycles, wagons or
other delivery carts outside of the Premises or the Building except in locations
outside of the Building reasonably designated by Landlord from time-to-time.
Tenant shall require all Delivery Personnel to comply with the reasonable rules
promulgated by Landlord from time-to-time regarding the use of outside messenger
services.

 

ARTICLE 2
TERM

 

2.01         The Premises are leased for a term (the “Term”) which shall
commence on _____________ (the “Commencement Date”) and shall end on the
fifteenth (15th) anniversary of the Commencement Date (the “Expiration Date”) or
on such earlier or later date upon which the Term shall expire, be canceled or
terminated pursuant to any of the conditions or covenants of this Lease or
pursuant to law.

 

ARTICLE 3
RENT AND ADDITIONAL RENT

 

3.01         Tenant shall pay fixed annual rent (the “Fixed Annual Rent”) at the
rates provided for in the schedule annexed hereto and made a part hereof as
Exhibit B-1 (in equal monthly installments in advance on the first (1st) day of
each calendar month during the Term). All sums other than Fixed Annual Rent
payable hereunder shall be deemed to be “Additional Rent“ and shall be payable
within thirty (30) days after invoice, unless other payment dates are
hereinafter provided. Tenant shall pay all Fixed Annual Rent and Additional Rent
due hereunder at the office of Landlord or such other place as Landlord may
designate on at least thirty (30) days’ advance notice to Tenant, payable in
United States legal tender, by cash, or by good and sufficient check drawn on a
New York City bank which is a member of the New York Clearing House or a
successor thereto, or at Tenant’s option, by electronic or wire transfer of
immediately available funds payable to such account as Landlord may from time to
time (but on at least thirty (30) days’ notice) designate (or upon Tenant’s
request), and, in each case, and without any set off or deduction whatsoever,
except as otherwise expressly permitted under this Lease. The term “Rent“ as
used in this Lease shall mean Fixed Annual Rent and Additional Rent.

 

2

 

 

ARTICLE 4
ASSIGNMENT/SUBLETTING

 

4.01         Subject to the terms of this Article 4, neither Tenant nor Tenant’s
legal representatives or successors in interest by operation of law or
otherwise, shall assign, mortgage or otherwise encumber this Lease, or sublet or
permit all or part of the Premises to be used by others, without the prior
written consent of Landlord in each instance. The transfer of a majority of the
issued and outstanding capital stock of any corporate tenant or sublessee of
this Lease or a majority of the total interest in any partnership or limited
liability company tenant or sublessee or other entity, however accomplished, and
whether in a single transaction or in a series of related or unrelated
transactions, the conversion of a tenant or sublessee entity to either a limited
liability company or a limited liability partnership or the merger or
consolidation of a corporate tenant or sublessee, shall be deemed an assignment
of this Lease or of such sublease; provided, however, that Landlord’s consent
shall not be required with respect to any such deemed assignment to a Related
Entity of Tenant (or subtenant) if the terms and conditions of Section 4.09 are
satisfied. If this Lease is assigned, or if the Premises or any part thereof is
underlet or occupied by anybody other than Tenant, Landlord may, after default
by Tenant, collect rent from the assignee, undertenant or occupant, and apply
the net amount collected to the Rent herein reserved, but no assignment,
underletting, occupancy or collection shall be deemed a waiver of the provisions
hereof, the acceptance of the assignee, undertenant or occupant as tenant, or a
release of Tenant from the further performance by Tenant of covenants on the
part of Tenant herein contained. The consent by Landlord to an assignment or
underletting shall not in any way be construed to relieve Tenant from obtaining
the express consent in writing of Landlord to any further assignment or
underletting if and to the extent such consent is otherwise required hereunder.
In no event shall any permitted sublessee assign or encumber its sublease or
further sublet all or any portion of its sublet space, or otherwise suffer or
permit the sublet space or any part thereof to be used or occupied by others,
without Landlord’s prior written consent in each instance (unless consent is not
required hereunder), which consent shall be granted or withheld in accordance
with all applicable provisions of this Article 4 as if such sublease or
assignment were made by Tenant (i.e., the provisions of this Article 4 shall be
applied as if the references herein to Tenant were references to such sublessee
seeking consent). A material modification, material amendment or extension (but
not a termination) of a sublease which is not expressly contemplated in such
sublease shall be deemed a sublease and shall be subject to all of the
provisions of this Article 4. The listing of the name of a party or entity other
than that of Tenant on the Building or floor directory or on or adjacent to the
entrance door to the Premises shall neither grant such party or entity any right
or interest in this Lease or in the Premises nor constitute Landlord’s consent
to any assignment or sublease to, or occupancy of the Premises by, such party or
entity. Notwithstanding anything to the contrary contained herein, transfers of
ownership interests in Tenant on a recognized United States or foreign
securities exchange or in an over-the-counter market or transfer of ownership
interests in Tenant pursuant to a public offering shall not be deemed an
assignment for purposes of this Lease. If any lien is filed against the Premises
or the Building for brokerage services claimed to have been performed for Tenant
in connection with any such assignment or sublease, whether or not actually
performed, the same shall be discharged within twenty (20) days after Tenant has
notice of such lien, at Tenant’s expense, by filing the bond required by law, or
otherwise, and paying any other necessary sums, and Tenant agrees to indemnify
Landlord and its agents and hold them harmless from and against any and all
claims, losses or liability resulting from such lien for brokerage services
rendered.

 

3

 

 

4.02         If Tenant desires to assign this Lease or sublet all or any portion
of the Premises, then, in each such case, Tenant shall first submit in writing
to Landlord a notice referencing this Section 4.02 together with a term sheet
setting forth all of the following terms and conditions upon which Tenant is
willing to assign this Lease or sublet the Premises, or portion thereof,
whichever may be applicable, (a) in the case of a proposed subletting, the area
proposed to be sublet, and, in the case of a proposed assignment such notice
shall set forth Tenant’s intention to assign this Lease, (b) the term of the
proposed subletting including the proposed dates of the commencement and the
expiration of the term of the proposed sublease or the effective date of the
proposed assignment, as the case may be, (c) the rents, work contributions, free
rent and all other concessions and material economic provisions that are
proposed to be included in the transaction, (d) in the case of a proposed
subletting of less than the entire Premises where alterations are required to
physically separate such portion of the Premises from the remainder of the
Premises, which party shall perform such alterations and which party shall pay
the cost thereof, and (e) in the case of a proposed subletting, the condition in
which the Premises (or applicable portion thereof) shall be delivered by Tenant,
and which shall be deemed an offer (a “Tenant’s Recapture Offer”): (i) with
respect to a prospective assignment, to terminate or assign this Lease to
Landlord without any payment of moneys or other consideration therefor by
Landlord to Tenant, or, (ii) with respect to a sublease for all or a portion of
the Premises for all or substantially all of the balance of the Term (i.e., term
of sublease would expire with one (1) year or less remaining in the Term), to
terminate this Lease with respect to the portion of the Premises covered by such
sublease (the “Lease Termination Area”), or (iii) with respect to a prospective
subletting, to sublet to Landlord (a “Leaseback”) the portion of the Premises
involved (“Leaseback Area”) for the term specified by Tenant in Tenant’s
Recapture Offer at Tenant’s proposed sub-rental, and otherwise on the terms,
covenants and conditions (including provisions relating to escalation rents), as
are contained in Tenant’s Recapture Offer. Tenant’s Recapture Offer shall
specify the date when the Leaseback Area, the Lease Termination Area or the
Premises, as the case may be, will be made available to Landlord, which date
shall be in no event earlier than sixty (60) days nor later than two hundred
seventy (270) days following the acceptance of Tenant’s Recapture Offer (the
“Recapture Date”). Landlord shall have a period of thirty (30) days from the
giving of such Tenant’s Recapture Offer to either accept or reject Tenant’s
Recapture Offer as of the Recapture Date (it being understood that for purposes
of this Article 4, “accepting” a Tenant’s Recapture Offer shall mean that
Landlord shall elect, as permitted hereunder, to terminate this Lease with
respect to the Premises (or applicable portion thereof), require Tenant to
assign this Lease to Landlord or sublease the applicable portion of the Premises
to Landlord, as the case may be). If Landlord fails to respond to Tenant’s
Recapture Offer within the thirty (30) day period, then Tenant shall have the
right to deliver a second notice to Landlord (a copy of which, as a condition to
its effectiveness, must be sent to Landlord’s notice parties set forth in
Article 27) requesting Landlord’s response to Tenant’s Recapture Offer, which
request shall state in bold upper case letters at the top of the first page as
follows: “THIS IS A TIME SENSITIVE NOTICE AND SUBJECT TO THE PROVISIONS OF
SECTION 4.02 OF THE LEASE LANDLORD SHALL BE DEEMED TO HAVE ELECTED NOT TO
EXERCISE ANY OF ITS RIGHTS UNDER SECTION 4.02 OF THE LEASE WITH RESPECT TO
TENANT’S RECAPTURE OFFER.” If Tenant shall have delivered such reminder notice
to Landlord, and Landlord shall fail to respond to such reminder notice within
ten (10) days thereafter, and provided that Tenant has otherwise complied with
all of Tenant’s obligations under this Article 4 in connection with such
request, then Landlord shall be deemed to have elected not to exercise any of
its rights set forth in this Section 4.02 with respect to Tenant’s Recapture
Offer, but the remaining provisions of this Article 4, including, without
limitation, Section 4.07, shall govern and control Tenant’s desire to assign
this Lease or sublet all or any portion of the Premises. Notwithstanding
anything contained herein to the contrary, the provisions of this Section 4.02
shall not apply to an assignment of this Lease or sublet of the Premises or
portion thereof to a Related Entity that is permitted without Landlord’s consent
pursuant to Section 4.09. Provided Tenant is not then in monetary default under
this Lease or in default under any Leaseback, in either case, beyond any
applicable notice or cure period (and taking into account the provisions of
Section 4.05), the sub-rental due and payable by Landlord to Tenant under each
Leaseback shall be automatically credited as and when due under such
Leaseback(s) against the next installment(s) of Rent thereafter becoming due
under this Lease (it being agreed that the provisions hereof shall not be deemed
to diminish Landlord’s or Tenant’s rights under such Leaseback(s)) (e.g., if a
monthly payment of $20,000 is payable by Landlord to Tenant on or before May 1st
pursuant to a Leaseback between Landlord and Tenant and Tenant is not then in
monetary default under this Lease or in default under the Leaseback, in either
case, beyond any applicable notice or cure period, such $20,000 shall be
automatically credited against the Rent payable by Tenant to Landlord under this
Lease on such May 1st and such credit shall be deemed a payment by Landlord of
the sub-rental payable under such Leaseback).

 

4

 

 

4.03         If Landlord exercises its option to terminate this Lease pursuant
to Section 4.02 (whether with respect to the entire Premises or a portion
thereof), then (i) the Term (with respect to the applicable portion of the
Premises) shall end on the Recapture Date and (ii) Tenant shall surrender to
Landlord and vacate the Premises (or applicable portion thereof) on or before
such date in the same condition as is otherwise required upon the expiration of
this Lease by its terms, (iii) the Rent and Additional Rent due hereunder shall
be paid and apportioned to such date, and (iv) Landlord shall be free to lease
the Premises (or the applicable portion thereof) to any individual or entity
including, without limitation, Tenant’s proposed assignee or subtenant.

 

4.04         If Landlord shall accept Tenant’s Recapture Offer pursuant to
Section 4.02, Tenant shall then execute and deliver to Landlord, or to anyone
designated or named by Landlord, an assignment or sublease, or deliver to
Landlord a surrender agreement, as the case may be, in any such case in a form
reasonably satisfactory to Landlord’s counsel and Tenant’s counsel.

 

If a sublease is so made it shall expressly:

 

(i)          permit Landlord to make further subleases of all or any part of the
Leaseback Area and (at no cost or expense to Tenant) to make and authorize any
and all changes, alterations, installations and improvements in such space as
necessary; provided, however, that if any such changes, alterations,
installations or improvements constitute Specialty Alterations which Tenant is
required to remove hereunder prior to the end of the Term (it being agreed that
for purposes hereof, such changes, alterations, installations or improvements
shall be deemed to be Specialty Alterations regardless of whether Landlord has
advised Tenant thereof as required in Section 8.01(b)), then, at Landlord’s
option (or, in the case of a sublease that expires more than one (1) year prior
to the end of the Term of this Lease, at Tenant’s option), Landlord shall either
(1) remove such Specialty Alterations prior to the end of the term of the
applicable sublease, or (2) waive Landlord’s right to require Tenant to remove
such Specialty Alterations at the end of the Term of this Lease;

 



5

 



 

(ii)         provide that Tenant will at all times permit reasonably appropriate
means of ingress to and egress from the Leaseback Area;

 

(iii)        negate any intention that the estate created under such sublease be
merged with any other estate held by either of the parties;

 

(iv)        provide that Landlord shall accept the Leaseback Area in the
condition set forth in the Recapture Notice with respect to delivery of the
Leaseback Area by Tenant;

 

(v)         provide that at the expiration of the term of such sublease Tenant
will accept the Leaseback Area in its then existing condition, subject to the
obligations of Landlord pursuant to clause (i) above and the obligations of
Landlord to make such repairs thereto as may be necessary to preserve the
Leaseback Area in good order and condition, ordinary wear and tear excepted.

 

4.05         Landlord shall indemnify and save Tenant harmless from all
obligations under this Lease as to the Leaseback Area during the period of time
it is so sublet, except for Fixed Annual Rent and Additional Rent, if any, due
under this Lease, which are in excess of the rents and additional sums due under
such sublease. Subject to the foregoing, performance by Landlord, or its
designee, under a sublease of the Leaseback Area shall be deemed performance by
Tenant of any similar obligation under this Lease and any default under any such
sublease shall not give rise to a default under a similar obligation contained
in this Lease, nor shall Tenant be liable for any default under this Lease or
deemed to be in default hereunder if such default is occasioned by or arises
from any act or omission of the tenant under such sublease or is occasioned by
or arises from any act or omission of any occupant holding under or pursuant to
any such sublease.

  

4.06         Following the expiration of Landlord’s right to recapture pursuant
to Section 4.02 (and Landlord’s failure (or deemed failure) to accept Tenant’s
Recapture Offer in accordance with the term thereof) with respect to a
particular assignment or subletting, if Tenant proceeds to request Landlord’s
consent to said particular assignment or subletting, Tenant shall submit in
writing to Landlord (i) the name and address of the proposed assignee or
sublessee, (ii) a duly executed counterpart of the proposed agreement of
assignment or sublease, (iii) reasonably satisfactory information as to the
nature and character of the business of the proposed assignee or sublessee and
as to the nature of its proposed use of the space, and (iv) except with respect
to a Non-Financial Sublease (as hereinafter defined), banking, financial or
other credit information relating to the proposed assignee or sublessee
reasonably sufficient to enable Landlord to determine the financial
responsibility and character of the proposed assignee or sublessee. Landlord
shall respond to such a consent request (pursuant to the terms and conditions of
Section 4.07) within thirty (30) days after Tenant gives such request to
Landlord. If Landlord fails to respond within such thirty (30) day period, then
Tenant shall have the right to deliver a second notice to Landlord (a copy of
which, as a condition to its effectiveness, must in addition be sent to
Landlord’s notice parties set forth in Article 27) requesting Landlord’s consent
to such assignment or sublet, which request shall state in bold upper case
letters at the top of the first page as follows: “THIS IS A TIME SENSITIVE
NOTICE AND, SUBJECT TO THE PROVISIONS OF SECTION 4.06 OF THE LEASE, LANDLORD
SHALL BE DEEMED TO HAVE APPROVED TENANT’S ASSIGNMENT OR SUBLET REQUEST.” If
Tenant shall have delivered such second notice to Landlord, and Landlord shall
fail to respond to such second notice within ten (10) days thereafter, then
Landlord shall be deemed to have consented to such assignment or sublet. Tenant
may give the notices under Section 4.02 and this Section 4.06 concurrently
(either in a single combined notice or in separate notices).

 

6

 

 

4.07         If Landlord shall not have (or shall be deemed not to have) timely
accepted Tenant’s Recapture Offer pursuant to Section 4.02, then Landlord will
not unreasonably withhold, condition or delay its consent to Tenant’s request
for consent to such specific assignment or subletting for the Permitted Uses,
provided that any such assignment or subletting shall (A) have a net effective
rental that shall not be more favorable to such assignee or subtenant by more
than five percent (5%) of the net effective rental contained in Tenant’s
Recapture Offer (taking into consideration all relevant terms of such assignment
or sublease), (B) be for a term expiring on or approximately the same date
designated in Tenant’s Recapture Offer and upon all of the material terms and
conditions set forth in Tenant’s Recapture Offer (including, without limitation,
the terms in Tenant’s Recapture Offer regarding the condition in which the
Premises (or the applicable portion thereof) shall be delivered by Tenant and
the terms relating to alterations and the cost thereof (if any), in each case,
required to separately demise a portion of the Premises in the case of a
subletting of less than the entire Premises), (C) in the case of a subletting,
(i) the sublet space is at least one-half of a floor of the Premises (and if the
sublet space is on more than a single floor, such sublet space must be at least
one-half of each floor to be sublet), (ii) the balance of the floor is of a size
and configuration such that it will be commercially reasonable to be leased, and
(iii) Tenant shall be obligated to separate the sublet space from the balance of
the Premises at Tenant’s sole cost and expense, pursuant to plans and
specifications approved in advance by Landlord, such approval not to be
unreasonably withheld, delayed or conditioned, and (D) comply with all other
applicable provisions of this Article 4 (and if the net effective rental and/or
the term of such proposed subletting or assignment, as the case may be, vary
from the net effective rental and/or the term contained in Tenant’s Recapture
Offer beyond the variances set forth above, or if an assignment or sublease is
not effected within twelve (12) months following the date upon which Tenant’s
Recapture Offer is rejected (or deemed to have been rejected) by Landlord, then
Tenant’s request for consent shall be deemed to constitute a new Tenant’s
Recapture Offer to Landlord under the terms and conditions contained in the
proposed sublease or assignment, as the case may be, with respect to which all
of the provisions of this Article 4 shall again apply), and provided further
that:

 

(i)          The proposed assignee or subtenant shall have a financial standing
and propose to use the Premises, in a manner reasonably consistent with the
Permitted Use and in keeping with the standards of the Building; provided,
however, that with respect to the proposed subletting by the Named Tenant of no
more than eight thousand (8,000) rentable square feet in the aggregate (to no
more than three (3) subtenants) in each case as designated by Tenant (each, a
“Non-Financial Sublease”), the financial standing of such subtenant(s) shall not
be considered by Landlord for purposes of Landlord’s granting or withholding its
consent thereto;

 

7

 

 

 

(ii)         The proposed assignee or subtenant shall not then be a tenant,
subtenant, assignee or occupant of any space in the Building, nor shall the
proposed assignee or subtenant be a person or entity who has dealt with Landlord
or Landlord’s agent (directly or through a broker) with respect to space in the
Building during the six (6) months immediately preceding Tenant’s request for
Landlord’s consent; provided that, in any such instance, Landlord has
comparably-sized space available for leasing in the Building for a term equal to
or greater than the remaining term of this Lease (in the case of a proposed
assignment) or the term of the proposed sublease, as applicable (or will have
comparably-sized space available in the Building within six (6) months after the
proposed effective date of such assignment or subletting for a term equal to or
greater than the remaining term of this Lease (in the case of a proposed
assignment) or the term of the proposed sublease, as applicable);

 

(iii)        The character of the business to be conducted in the Premises by
the proposed assignee or subtenant shall not require any alterations,
installations, improvements, additions or other physical changes to be
performed, or made to, any portion of the Building or the Building Project other
than the Premises and any other portions of the Building with respect to which
Tenant has use rights and in which Tenant is permitted to perform Alterations
pursuant to this Lease;

 

(iv)        In the case of a subletting, the subtenant shall be expressly
subject to all of the obligations of Tenant under this Lease with respect to the
applicable portion of the Premises so sublet and the further condition and
restriction that such sublease shall not be assigned, encumbered or otherwise
transferred or the Premises further sublet by the subtenant in whole or in part,
or any part thereof suffered or permitted by the subtenant to be used or
occupied by others, without the prior written consent of Landlord in each
instance which consent with respect to any request to further sublease or assign
shall be granted or withheld in accordance with all applicable provisions of
this Article 4, as if Tenant was the proposed sublandlord or assignor (i.e., the
provisions of this Article 4 shall be applied as if the references herein to
Tenant were references to such sublessee seeking consent);

 

(v)         Tenant shall reimburse Landlord, as Additional Rent hereunder,
within thirty (30) days after demand (which shall include reasonable supporting
documentation), for any reasonable out-of-pocket costs to third parties,
including attorneys’ fees and disbursements, that may be incurred by Landlord in
connection with said assignment or sublease; and

 

(vi)        The proposed assignee or subtenant shall not be any entity which is
entitled to diplomatic or sovereign immunity or which is not subject to service
of process in the State of New York or to the personal jurisdiction of the
courts of the State of New York and the United States located in New York
County.

 

8

 

 

4.08         Any consent of Landlord under this Article 4 shall be subject to
the terms of this Article 4 and conditioned upon (i) there being no default by
Tenant, beyond any grace period, under any of the terms, covenants and
conditions of this Lease at the time that Landlord’s consent to any such
subletting or assignment is requested, and (ii) this Lease being in full force
and effect (and not terminated by Landlord as a result of any default by Tenant)
on the date of the commencement of the term of any proposed sublease or the
effective date of any proposed assignment. Tenant acknowledges and agrees that
no assignment or subletting shall be effective unless and until Tenant, upon
receiving any necessary Landlord’s written consent (and unless it was
theretofore delivered to Landlord) causes a duly executed copy of the sublease
or assignment to be delivered to Landlord within thirty (30) days after
execution thereof. Any such sublease shall provide that the sublessee shall
comply with all applicable terms and conditions of this Lease to be performed by
Tenant hereunder (other than the payment of Rent). Any such assignment of this
Lease shall contain an assumption by the assignee of all of the terms, covenants
and conditions of this Lease to be performed by Tenant arising from and after
the effective date of such assignment; provided, however, with respect to any
assignment to a Related Entity, such assumption by the assignee shall be of all
of the terms, covenants and conditions of this Lease to be performed by Tenant
arising from and after the Commencement Date.

 

4.09         (a) Anything contained in this Lease to the contrary
notwithstanding, Landlord’s consent shall not be required (nor shall the
provisions of Section 4.02 and Section 4.10 apply) for an assignment of this
Lease, or sublease (or further sublease) of all or part of the Premises for the
Permitted Uses, or the occupancy of all or a portion of the Premises, to a
Related Entity; provided, that (i) Landlord is given notice within thirty (30)
days after the occurrence of any such sublease or assignment and reasonably
satisfactory proof that the requirements of this Lease have been met with
respect thereto, (ii) any such transaction is for a legitimate business purpose
and not for the purpose of circumventing the rights of Landlord under this
Article 4, and (iii) the proposed assignee or subtenant is engaged in a business
and the Premises, or the relevant part thereof, will be used in a manner which
is in keeping with the standards of the Building.

 

(b)          For purposes of this Article 4:

 

(i)          a “Related Entity” shall mean (x) any corporation or entity which
controls or is controlled by Tenant or is under common control with Tenant (a
“Tenant Affiliate”), or (y) any legal entity (1) to which all or substantially
all of the assets of Tenant are transferred, (2) to which more than fifty
percent (50%) of the equity interests are transferred, or (3) into which Tenant
may be merged or consolidated; and

 

(ii)         the term “control” shall mean, in the case of a corporation or
other entity, ownership or voting control, directly or indirectly, of at least
fifty percent (50%) of all of the general or other partnership (or similar)
interests therein.

 

9

 

 

4.10         If Landlord shall not have (or be deemed not to have) accepted
Tenant’s Recapture Offer hereunder in accordance with the terms hereof, and
Tenant effects any assignment or subletting (other than an assignment or
subletting described in Section 4.09 or occupancy by Service and Business
Relationship Entities pursuant to Section 4.12), then Tenant thereafter shall
pay to Landlord a sum equal to fifty percent (50%) of (a) any rent or other
consideration payable to Tenant by any subtenant which is in excess of the Rent
allocable to the subleased space which is then being paid by Tenant to Landlord
pursuant to the terms hereof, and (b) any other profit or gain realized by
Tenant from any such subletting or assignment (without being required to
amortize such profits or gain). In computing such excess amount and/or profit or
gain, Tenant may deduct all Transaction Costs as and when incurred and paid by
Tenant. “Transaction Costs” means (i) the amount of any costs incurred by Tenant
in making Alterations to the sublet space for the subtenant, and the amount of
any work allowance granted by Tenant to the subtenant, (ii) advertising, legal
expenses and brokerage commissions actually incurred by Tenant in connection
with such assignment or subleasing, and (iii) the Fixed Annual Rent and the
Additional Rent payable under Article 32 and Article 49 paid by Tenant under
this Lease during any commercially reasonable free rent period under such
sublease (it being agreed that any dispute regarding whether the free rent
period under such sublease is commercially reasonable shall be resolved by
expedited arbitration pursuant to Article 51). Transaction Costs shall not
include any Rent under this Lease allocable to the space in question during the
period of marketing the space.

 

4.11         In no event shall Tenant be entitled to make, nor shall Tenant
make, any claim, and Tenant hereby waives any claim, for money damages (nor
shall Tenant claim any money damages by way of set-off, counterclaim or defense)
based upon any claim or assertion by Tenant that Landlord has unreasonably
withheld or unreasonably delayed its consent or approval to a proposed
assignment or subletting as provided for in this Article 4. Tenant’s sole remedy
shall be to submit such dispute to expedited arbitration pursuant to Article 51
and, if it is determined thereby that Landlord unreasonably withheld or
unreasonably delayed its consent, Landlord’s consent shall be deemed to have
been given upon such final determination. Notwithstanding the foregoing to the
contrary, if Tenant reasonably believes that Landlord has acted in bad faith in
connection with a request by Tenant for consent to a proposed assignment or
sublease (as opposed to Landlord having acted unreasonably), Tenant shall have
the right to submit such dispute regarding whether Landlord acted in bad faith
to a court of competent jurisdiction and if it is finally determined by any such
court of competent jurisdiction that Landlord acted in bad faith in connection
with such consent or approval request, Tenant shall have the right to seek
damages in connection therewith.

 

4.12         Provided that the relevant portion of the Premises is not
separately demised, the occupancy of the Premises by one or more Service and
Business Relationship Entities (as hereinafter defined) for the Primary Use,
shall be permitted without the need to obtain Landlord’s consent and without
being subject to Landlord’s right of recapture pursuant to Section 4.02 and
without being subject to the payment to Landlord of any share of the profit with
respect to such arrangement pursuant to Section 4.10; provided, that (a) such
Service and Business Relationship Entities shall not occupy portions of the
Premises constituting, in the aggregate, more than 10% of the rentable square
footage of the Premises, (b) in no event shall the use of any portion of the
Premises by a Service and Business Relationship Entity create or be deemed to
create any right, title or interest of such Service and Business Relationship
Entity in any portion of the Premises or this Lease, (c) such Service and
Business Relationship Entity shall not have any signage outside of the Premises
(except that the foregoing is not intended to restrict the ability of a Service
and Business Relationship Entity to have a listing in any electronic or other
directory in the lobby of the Building, as provided in this Lease), and (d) such
Service and Business Relationship Entity is engaged in a business, and uses the
portion of the Premises that it occupies in a manner, that is in keeping with
standards generally maintained by prudent landlords of Comparable Buildings.
“Service and Business Relationship Entities” shall mean (i) persons actively
engaged in providing services to Tenant or any Tenant Affiliate, (ii) Tenant’s
(or any of Tenant Affiliate’s) attorneys, consultants and other persons with
which Tenant (or any Tenant Affiliate) has an active and meaningful business
relationship and is using the relevant portion of the Premises for a purpose
associated with the business of Tenant and (iii) any regulatory authorities
having jurisdiction over Tenant or any Tenant Affiliate that is using the
relevant portion of the Premises for a purpose associated with the business of
Tenant.

 

10

 

 

4.13         Landlord shall, within ten (10) Business Days after Tenant’s
request, accompanied by an executed counterpart of an Eligible Sublease (as
hereinafter defined), deliver to Tenant and the subtenant under an Eligible
Sublease (an “Eligible Subtenant”) a commercially reasonable non-disturbance
agreement (the “Landlord’s Non-Disturbance Agreement”). Following the Eligible
Subtenant’s and Tenant’s execution and delivery of the Landlord’s
Non-Disturbance Agreement, Landlord shall, within seven (7) Business Days,
execute and deliver a counterpart thereof to the Eligible Subtenant. For
purposes hereof, the term “Eligible Sublease” shall mean a direct sublease:

 

(1)         between (a) Named Tenant and (b) a direct subtenant of the Named
Tenant which direct subtenant, as of the date of execution of the Eligible
Sublease, has a net worth, exclusive of goodwill and determined in accordance
with GAAP, of not less than (x) twenty (20) times the aggregate amount of Fixed
Annual Rent then payable by Tenant with respect to the Premises or the
applicable portion being demised pursuant to such Eligible Sublease, and
Landlord has been provided with proof thereof reasonably satisfactory to
Landlord;

 

(2)         that has been consented to (or consent has been deemed given) by
Landlord pursuant to the provisions of and which meets all of the applicable
requirements of this Article 4;

 

(3)         demising at least one full floor of the Premises (provided that,
unless an Eligible Sublease shall demise the entire Premises, no Eligible
Sublease shall demise portions of the Premises consisting of less than the
entire rentable area of any floor(s) on which the Premises are located), in any
case, for a minimum initial sublease term of not less than five (5) years; and

 

(4)         providing for a rental rate, on a per rentable square foot basis
(including fixed annual rent and additional rent) which (after taking into
account all rent concessions provided for therein) is equal to or in excess of
the Fixed Annual Rent and Additional Rent, on a per rentable square foot basis,
payable hereunder for the term of the Eligible Sublease (hereinafter called the
“Lease Rent”) or, in the alternative, provides for a rental rate that is less
than the Lease Rent, but will automatically increase to the Lease Rent from and
after the attornment of the sublessee to Landlord pursuant to the Landlord’s
Non-Disturbance Agreement.

 

Notwithstanding anything to the contrary set forth in this Section 4.13, any
Landlord’s Non-Disturbance Agreement delivered by Landlord pursuant to this
Section 4.13 shall (x) be personal to the subtenant initially named in such
Landlord’s Non-Disturbance Agreement and (y) expressly contain the condition
that, in the event of any termination of this Lease other than by reason of
Tenant’s default including, without limitation, a bankruptcy or insolvency
related default (e.g., by reason of a casualty pursuant to Article 11), then
such Landlord’s Non-Disturbance Agreement shall, automatically and without
further act of the parties, terminate and be of no further force or effect from
and after the applicable termination date.

 

11

 

 

 

ARTICLE 5
DEFAULT

 

5.01         Landlord may terminate this Lease on five (5) Business Days’
advance notice: (a) if Fixed Annual Rent or Additional Rent is not paid within
five (5) Business Days after written notice from Landlord given after such Fixed
Annual Rent or Additional Rent is due and payable; or (b) if Tenant shall have
failed to cure a default in the performance of any covenant of this Lease
(except the payment of Rent), or any Rules and Regulations (as hereinafter
defined) or any Alteration Rules and Regulations (as hereinafter defined),
within thirty (30) days after written notice thereof from Landlord, or if such
default cannot be completely cured in such time, if Tenant shall not promptly
proceed to cure such default within said thirty (30) days, or shall not complete
the curing of such default with due diligence; or (c) when and to the extent
permitted by law, if a petition in bankruptcy shall be filed by or against
Tenant (and, such petition is not withdrawn or vacated within ninety (90) days)
or if Tenant shall make a general assignment for the benefit of creditors, or
receive the benefit of any insolvency or reorganization act; or (d) if a
receiver or trustee is appointed for any portion of Tenant’s property and such
appointment is not vacated within ninety (90) days; or (e) if an execution or
attachment shall be issued under which the Premises shall be taken or occupied
or attempted to be taken or occupied by anyone other than Tenant. At the
expiration of the five (5) Business Day notice period, this Lease and any rights
of renewal or extension thereof shall terminate as completely as if that were
the date originally fixed for the expiration of the Term of this Lease, but
Tenant shall remain liable as hereinafter provided.

 

5.02         In the event that Tenant is in arrears for Fixed Annual Rent or any
item of Additional Rent beyond the expiration of any applicable notice and grace
periods, Tenant waives its right, if any, to designate the items against which
payments made by Tenant are to be credited and Landlord may apply any payments
made by Tenant to any items which Landlord in its sole discretion may elect
irrespective of any designation by Tenant as to the items against which any such
payment should be credited.

 

5.03         Tenant shall not seek to consolidate any summary proceeding brought
by Landlord with any action commenced by Tenant in connection with this Lease or
Tenant’s use and/or occupancy of the Premises.

 

5.04         In the event of a default by Tenant hereunder, no property or
assets of any principals, shareholders, officers, directors, employees, partners
or members of Tenant, whether disclosed or undisclosed, other than the assets
and income of Tenant and any security deposit held by Landlord hereunder, shall
be subject to levy, execution or other enforcement procedure for the
satisfaction of Landlord’s remedies under or with respect to this Lease, the
relationship of Landlord and Tenant hereunder or Tenant’s use and occupancy of
the Premises.

 

12

 

  

ARTICLE 6
RELETTING, ETC.

 

6.01         If Landlord shall re-enter the Premises on the default of Tenant,
by summary proceedings or otherwise: (a) Landlord may re-let the Premises or any
part thereof, as Tenant’s agent, in the name of Landlord, or otherwise, for a
term shorter or longer than the balance of the term of this Lease, and may grant
concessions or free rent; (b) Tenant shall pay Landlord any deficiency between
the Rent hereby reserved and the net amount of any rents collected by Landlord
for the remaining term of this Lease, through such re-letting. Such deficiency
shall become due and payable monthly, as it is determined. Landlord shall have
no obligation to re-let the Premises, and its failure or refusal to do so, or
failure to collect rent on re-letting, shall not affect Tenant’s liability
hereunder. In computing the net amount of rents collected through such
re-letting, Landlord may deduct all expenses incurred in obtaining possession or
re-letting the Premises, including legal expenses and fees, brokerage fees, the
cost of restoring the Premises to good order, and the cost of all alterations
and decorations deemed necessary by Landlord to effect re-letting. In no event
shall Tenant be entitled to a credit or repayment for re-rental income which
exceeds the sums payable by Tenant hereunder or which covers a period after the
original term of this Lease; (c) Tenant hereby expressly waives any right of
redemption granted by any present or future law; and (d) Landlord shall recover
as liquidated damages, in addition to accrued rent and other charges, if
Landlord’s re-entry is the result of Tenant’s bankruptcy, insolvency, or
reorganization, the full rental for the maximum period allowed by any law
relating to bankruptcy, insolvency or reorganization. “Re-enter” and “re-entry”
as used in this Lease are not restricted to their technical legal meaning. In
the event of a breach or threatened breach of any of the covenants or provisions
hereof, Landlord shall have the right of injunctive relief. Mention herein of
any particular remedy shall not preclude Landlord from any other available
remedy.

 

6.02         If Landlord re-enters the Premises for any cause, or if Tenant
abandons the Premises, or after the expiration of the Term, any property left in
the Premises by Tenant shall be deemed to have been abandoned by Tenant, then
Landlord shall have the right to retain or dispose of such property in any
manner without any obligation to account therefor to Tenant.

 

6.03         If either party institutes a suit against the other for violation
of or to enforce any covenant, term or condition of this Lease, or if either
party institutes an expedited arbitration proceeding pursuant to the terms of
this Lease, then, in either case, the prevailing party shall be entitled to
reimbursement of all of its reasonable costs and expenses, including, without
limitation, reasonable attorneys’ fees incurred in connection therewith.

 

ARTICLE 7
LANDLORD MAY CURE DEFAULTS

 

7.01         If Tenant shall default in performing any covenant or condition of
this Lease beyond the expiration of any applicable cure or grace period,
Landlord may perform the same for the account of Tenant, and if Landlord, in
connection therewith, makes any expenditures or incurs any obligations for the
payment of money, including but not limited to reasonable attorney’s fees, such
sums so paid or obligations so incurred shall be deemed to be Additional Rent
hereunder, and shall be paid by Tenant to Landlord within thirty (30) days after
rendition of a reasonably detailed bill or statement therefor, and if the Term
shall have expired at the time of the making of such expenditures or incurring
of such obligations, such sums shall be recoverable by Landlord as damages.

 

13

 

  

ARTICLE 8
ALTERATIONS 

 

8.01         (a) Subject to the further provisions of this Section 8.01(a),
Tenant shall make no changes, alterations, additions or improvements in or to
the Premises (collectively, “Alterations”), without the prior written consent of
Landlord; provided, however, that: (A) Landlord agrees not to unreasonably
withhold, condition or delay its consent in accordance with the procedure set
forth in Section 8.02 to Alterations that (1) do not affect the Building’s
exterior (including the exterior appearance of the Building), (2) do not
adversely affect the usage or the proper functioning of any Building Systems,
(3) are non-structural (except that Landlord shall not unreasonably withhold,
condition or delay its consent to (i) any internal staircases (not to exceed one
(1) per floor) proposed to be installed by Tenant if Tenant shall then be
leasing two (2) or more contiguous floors, or (ii) any core drilling required in
connection with Tenant’s Alterations provided that, except if such core drilling
is required in connection with installation of any internal staircases, same do
not result in the reduction of any floor area in the Premises (except to a de
minimis extent), in the case of either (i) or (ii), provided such structural
Alterations are customary for other similarly-situated tenants in the Building
or in Comparable Buildings and provided further that the other provisions of
this sentence are satisfied), and (4) do not adversely affect any service
required to be furnished by Landlord to Tenant (unless Tenant agrees, in
writing, to accept such diminished services without any liability or obligation
to Landlord under this Lease in connection therewith) or to any other tenant or
occupant of the Building (collectively, “Non-Material Alterations”) and (B)
Landlord’s consent shall not be required with respect to (x) Non-Material
Alterations which (i) do not require a building permit, (ii) are limited to work
within the Premises, and (iii) subject to Section 8.04, do not require a change
in the Certificate of Occupancy for the Building, or (y) work that is solely of
a decorative nature, such as painting, wallpapering and carpeting (such items
identified in clause “(B)”, collectively, “Non-Consent Alterations”). Rent shall
in no event be reduced by reason of any reduction in the floor area of the
Premises resulting from any Alterations performed (x) by or on behalf of Tenant,
or (y) by or on behalf of Landlord if due to Tenant’s failure to perform any
Alterations or other work required under this Lease or otherwise due to Tenant’s
breach of this Lease. All Alterations, including air-conditioning equipment and
duct work, except movable office furniture and trade equipment installed at the
expense of Tenant, shall, unless same constitute Specialty Alterations for which
Tenant has been directed to remove from the Premises, in accordance with
Section 8.01(b), become the property of Landlord, and shall be surrendered with
the Premises at the expiration or sooner termination of the Term.

 

14

 

 

(b)          Notwithstanding anything contained in this Lease to the contrary,
Tenant shall not be obligated to remove any Alterations except for Specialty
Alterations. “Specialty Alterations” shall mean Alterations consisting of all
raised computer room floors in excess of 2,500 rentable square feet in the
aggregate, vaults, generators, structurally reinforced filing systems, pneumatic
tubes, vertical and horizontal transportation systems, any Alterations which
penetrate or expand an existing penetration of any floor slab and any other
Alterations which affect the structural elements of the Building (which for
purposes of this Lease shall mean the exterior walls and roof of the Building,
foundations, footings, load bearing columns, ceiling and floor slabs, windows
and window frames of the Building), in each case if and to the extent Landlord
advises Tenant thereof as and to the extent Landlord is required to do so
pursuant to the next following sentence; provided, however, that Specialty
Alterations shall not include (i) one (1) customary internal staircase with
respect to each connection of contiguous floors of the Premises, (ii) conduits,
(iii) cabling, (iv) supplemental HVAC equipment, or (v) any Alteration existing
in the Premises as of the date of this Lease. Landlord shall advise Tenant
together with Landlord’s approval of the plans and specifications in question
whether or not Tenant shall be required to remove any portion of such Specialty
Alteration upon the expiration or sooner termination of this Lease, provided
that Tenant, as part of its request for such consent, notifies Landlord in
writing that Landlord is required to make such election and/or designation as
part of its consent. Prior to the end of the Term, Tenant shall, at Tenant’s
cost and expense, remove any Specialty Alteration designated by Landlord
pursuant to this Section 8.01(b), repair any damage to the Premises or the
Building due to such removal, cap all electrical, plumbing and waste disposal
lines in accordance with sound construction practice and restore (except if such
restoration (as opposed to repair) is non-structural in nature such as, by way
of example, replacing carpeting and painting) the Premises to the condition
existing prior to the making of such Specialty Alteration. All such work shall
be performed in accordance with plans and specifications first approved by
Landlord in accordance with the terms hereof and all applicable terms,
covenants, and conditions of this Lease. If Landlord’s insurance premiums
increase as a result of any Specialty Alterations, Tenant shall pay each such
increase each year as Additional Rent within thirty (30) days after receipt of a
reasonably detailed bill therefor from Landlord.

 

8.02         All Alterations shall be performed in accordance with the following
conditions:

 

(i)          (A)         Prior to the commencement of any Alterations, Tenant
shall first submit to Landlord for its approval in accordance with the terms
hereof detailed dimensioned coordinated plans and specifications, including
layout, architectural, mechanical, electrical, plumbing and structural drawings
for each proposed Alteration (“Tenant’s Plans”); provided, however, with respect
to Non-Consent Alterations, Tenant shall only be required to provide Tenant’s
Plans in connection therewith to Landlord if and to the extent such Tenant’s
Plans are required to be prepared in accordance with good construction practices
(and such Tenant’s Plans shall not be subject to Landlord’s approval unless any
Alterations shown thereon are not Non-Consent Alterations). Landlord shall be
given, in writing, a good description of all other Alterations (i.e.,
Alterations for which Tenant’s Plans are not required). Landlord shall respond
to any request for consent to an Alteration not later than twenty (20) days
after the giving of Tenant’s written request for such consent (which consent to
Tenant’s Plans shall be granted or withheld in accordance with the same
standards applied to Alterations set forth in this Article 8) that Landlord
either: (a) approves such Tenant’s Plans, (b) disapproves such Tenant’s Plans
(stating, in reasonable detail, the reasons therefor), or (c) in good faith
requires clarification or additional information; provided, if and to the extent
Tenant is required to submit revisions to such Tenant’s Plans, Landlord shall
respond to any request for consent to such revised Tenant’s Plans not later than
ten (10) Business Days after the giving of Tenant’s written request for such
consent that Landlord either: (i) approves such revised Tenant’s Plans, (ii)
disapproves such revised Tenant’s Plans (stating, in reasonable detail, the
reasons therefor), or (iii) in good faith requires clarification or additional
information. If Landlord fails to respond within such twenty (20) day or ten
(10) Business Day period (as applicable), then Tenant shall have the right to
deliver a second notice to Landlord (a copy of which, as a condition to its
effectiveness, must be sent to Landlord’s notice parties set forth in Article
27) requesting Landlord’s consent to such Tenant’s Plans (or revisions thereto),
which request shall state in bold upper case letters: “THIS IS A TIME SENSITIVE
NOTICE AND SUBJECT TO THE PROVISIONS OF SECTION 8.02(i) OF THE LEASE, LANDLORD
SHALL BE DEEMED TO HAVE APPROVED TENANT’S PLANS.” If Tenant shall have delivered
such reminder notice to Landlord, and Landlord shall fail to respond to such
reminder notice within ten (10) days after Landlord’s receipt of such reminder
notice, and provided that Tenant has otherwise complied with all of Tenant’s
obligations under this Article 8 in connection with such request, then Landlord
shall be deemed to have consented to the Alterations shown on such Tenant’s
Plans (or revisions thereto) provided that any such Alteration (x) is limited to
work within the Premises or if not limited to work within the Premises, such
work is non-structural, does not affect the exterior of the Building, and does
not affect Building Systems servicing areas of the Building outside of the
Premises, and (y) does not require a change in the certificate of occupancy for
the Building (the above Alterations being referred to as “Non-Approved
Alterations”). The above notwithstanding, if Tenant’s Plans propose a
Non-Approved Alteration and Landlord fails to respond to Tenant’s first request
for approval within the 20-day time period or ten (10) Business Day period, as
the case may be, detailed above and Tenant’s second request within the ten (10)
day period detailed above, such Non-Approved Alterations may be considered to
have been denied by Landlord, in which case Tenant shall have the right to bring
an expedited arbitration proceeding pursuant to Article 51 in order to determine
whether Landlord should consent (pursuant to the terms of this Article 8) to any
such Non-Approved Alterations.

 

15

 

 

 

(B)         Landlord may engage the services of an outside engineer or
consultant (each, an “Outside Consultant”) if, as reasonably determined by
Landlord, required to review Tenant’s Plans (as the same may be revised), it
being agreed that Tenant will pay all reasonable, out-of-pocket costs and
expenses associated with such Outside Consultant’s review of Tenant’s Plans.

 

(ii)         All Alterations in and to the Premises shall be performed in a good
and workmanlike manner and in accordance with the Building’s rules and
regulations governing tenant alterations in the Building, a copy of which as in
effect on the date of this Lease is annexed hereto as Exhibit I and any
reasonable modifications thereof or additions thereto for which Tenant has
received at least ten (10) days’ prior written notice (the “Alteration Rules and
Regulations”). Any dispute regarding the reasonableness of any modifications or
additions to the Alteration Rules and Regulations shall be resolved by expedited
arbitration pursuant to Article 51. In the event of any conflict between the
terms of this Lease and the Alteration Rules and Regulations, the terms of this
Lease shall control. Prior to the commencement of any such Alterations, Tenant
shall, at Tenant’s sole cost and expense, obtain and exhibit to Landlord any
governmental permit that may be required pursuant to Applicable Laws in
connection with such Alterations.

 

(iii)        All Alterations shall be performed in compliance with all other
applicable provisions of this Lease and with all Applicable Laws, including,
without limitation, the Americans with Disabilities Act of 1990 and New York
City Local Law No. 57/87 and similar present or future laws, and regulations
issued pursuant thereto, and also New York City Local Law No. 76 and similar
present or future laws, and regulations issued pursuant thereto, on abatement,
storage, transportation and disposal of asbestos and other hazardous materials,
which work, if required, shall be effected at Tenant’s sole cost and expense
(unless otherwise set forth in Section 15.04) and in strict compliance with the
Alteration Rules and Regulations.

 

16

 

 

 

(iv)        All Alterations shall be performed with union labor having the
proper jurisdictional qualifications. Tenant may employ architects, contractors,
subcontractors and engineering firms of Tenant’s choice to design and construct
Alterations, subject to Landlord’s reasonable approval, such approval not to be
unreasonably withheld, conditioned or delayed (it being agreed that if such
approval is not either granted or denied by Landlord within five (5) Business
Days after request, Tenant shall have the right to send a second notice
requesting such consent, which second notice shall state “THIS IS A TIME
SENSITIVE NOTICE AND SUBJECT TO THE PROVISIONS OF SECTION 8.02(iv) OF THE LEASE,
LANDLORD SHALL BE DEEMED TO HAVE APPROVED TENANT’S CONTRACTOR” and, if Landlord
fails to respond to such second notice within five (5) Business Days after
receipt thereof, Landlord’s approval to such contractor shall be deemed to have
been granted); provided, that (i) all work to the Building’s life safety systems
(including tie ins to such systems) shall be performed by Landlord’s designated
contractor provided that the rates charged by such contractor to Tenant are
commercially reasonable, (ii) Tenant shall utilize and/or consult with
Landlord’s designated expeditor provided that the rates charged by such
expeditor to Tenant are commercially reasonable, and (iii) Tenant shall utilize
and/or consult with Landlord’s consulting engineer for coordination of plan
review provided that the rates charged by such engineer to Tenant are
commercially reasonable. Notwithstanding the foregoing to the contrary, Landlord
shall be entitled to rescind its approval (or deemed approval) of any
contractor, subcontractor, architect or engineer previously approved by Landlord
if Landlord, or any of Landlord’s affiliates, reasonably determines such
contractor, subcontractor, architect or engineer is not reputable, is the
subject to a criminal investigation or subject to investigation by any
applicable governing authority or has otherwise acted in a manner that is
inconsistent with the manner generally shown by contractors, subcontractors,
architects and engineers working in Comparable Buildings.

 

(v)         Subject to the terms of Article 9, Tenant shall keep the Building
and the Premises free and clear of all liens for any work or material claimed to
have been furnished to Tenant or to the Premises.

 

(vi)        Prior to the commencement of any Alterations by or for Tenant,
Tenant shall furnish to Landlord certificates evidencing the existence of the
following insurance to be carried by each of Tenant’s contractors or
subcontractors:

 

(A)         Workmen’s compensation insurance covering all persons employed for
such work and with respect to whom death or bodily injury claims could be
asserted against Landlord, Tenant or the Premises.

 

(B)         Broad form general liability insurance written on an occurrence
basis naming Tenant as an insured and naming Landlord and its commercially
reasonable designees as additional insureds, with limits of not less than
$5,000,000 combined single limit for personal injury in any one occurrence, and
with limits of not less than $1,000,000 for property damage (the foregoing
limits may be revised from time to time by Landlord to such higher limits as
Landlord from time to time reasonably requires). Tenant, at its sole cost and
expense, shall cause all such insurance to be maintained at all times when the
work to be performed for or by Tenant is in progress. All such insurance shall
be obtained from a company authorized to do business in New York and shall
provide that it cannot be canceled without thirty (30) days prior written notice
to Landlord (or, with respect to Tenant’s non-payment of premiums, such policies
cannot be canceled without ten (10) days prior written notice to Landlord). All
policies, or certificates therefor, issued by the insurer and bearing notations
evidencing the payment of premiums, shall be delivered to Landlord. Blanket
coverage shall be acceptable, provided that coverage meeting the requirements of
this paragraph is assigned to Tenant’s location at the Premises.

 

17

 

 

 

(vii)       In granting its consent to any Alterations, Landlord may impose such
conditions as to guarantee completion (including, without limitation, requiring
Tenant to post additional security or a bond to insure the completion of such
Alterations, payment, restoration or otherwise), as Landlord may reasonably
require; provided, however, Tenant shall not be required to provide any
guarantee of completion pursuant this Section 8.02(vii) (a) with respect to the
Initial Alterations; provided that Tenant is the Named Tenant at the time Tenant
requests consent to such Alterations and upon the commencement thereof, or (b)
if, at the time Tenant requests consent to such Alterations and upon the
commencement of such Alterations, Tenant has a net worth, exclusive of goodwill
and determined in accordance with GAAP, of not less than twenty (20) times the
aggregate amount of Fixed Annual Rent then payable under this Lease (and
provides Landlord reasonable evidence thereof).

 

(viii)      All work to be performed by Tenant shall be done in a manner which
will not unreasonably interfere with or unreasonably disturb other tenants and
occupants of the Building. Landlord shall use reasonable efforts to enforce the
terms of other leases demising space in the Building to ensure that work
performed by other tenants of the Building will not unreasonably interfere with
or unreasonably disturb Tenant’s ability to use the Premises for the Permitted
Uses.

 

(ix)         The review and/or approval by Landlord, its agents, consultants
and/or contractors, of any Alteration or of Tenant’s Plans therefor and the
coordination of such Alteration with Landlord, as described in part above, are
solely for the benefit of Landlord, and neither Landlord nor any of its agents,
consultants or contractors shall have any duty toward Tenant with respect
thereto; nor shall Landlord or any of its agents, consultants and/or contractors
be deemed to have made any representation or warranty to Tenant, or have any
liability, with respect to the safety, adequacy, correctness, efficiency or
compliance with Applicable Laws of any Tenant’s Plans, Alterations or any other
matter relating thereto.

 

18

 

 



 

(x)          Promptly following the substantial completion of any Alterations
(except Non-Consent Alterations), Tenant shall submit to Landlord one (1)
electronic copy (using a current version of Autocad or such other similar
software as is then commonly in use) of plans for the applicable portion of the
Premises showing all such Alterations, provided that in the case any Tenant’s
Work (as hereinafter defined) with respect to which any portion of Landlord’s
Contribution and/or the Additional Landlord’s Contribution (as such terms are
hereinafter defined) has been applied, such final plans shall be “as built” or
marked “final” plans or shop drawings from subcontractors in AutoCAD format and
otherwise shall be final plans with field notes noted thereon showing all such
Alterations and demonstrating that such Alterations were performed substantially
in accordance with Tenant’s Plans first approved by Landlord, and (b) an
itemization of Tenant’s total construction costs, detailed by contractor,
subcontractors, vendors and materialmen; bills, receipts, lien waivers and
releases from all contractors, subcontractors, vendors and materialmen;
architects’ and Tenant’s certification of completion, payment and acceptance,
and all governmental approvals and confirmations of completion for such
Alterations (if and to the extent such governmental approvals and confirmations
are required by Applicable Laws); provided, however, for Alterations with
respect to which Tenant is not receiving any Landlord’s Contribution, in lieu of
the obligations contained in clause “(b)” of this sentence, Tenant shall be
required to provide, promptly upon Landlord’s request, only (i) lien waivers and
releases from all contractors, subcontractors, vendors and materialmen, and (ii)
all governmental approvals and confirmations of completion for such Alterations
(if and to the extent such governmental approvals and confirmations are required
by Applicable Laws).

 

8.03         Subject to (a) the terms of this Article 8, (b) reasonable
restrictions as Landlord may impose, and (c) the rights of the existing tenants
and occupants on the affected floor of the Building, in connection with the
performance of Alterations to the Premises approved (or deemed approved) by
Landlord pursuant to this Article 8, Landlord shall provide reasonable access to
Tenant to the ceiling below the respective floor of the Premises for the purpose
of running cable for Tenant’s use in the Premises and for other purposes
reasonably required in connection with Tenant’s approved Alterations, provided
(i) all such cabling work shall be performed after hours at times reasonably
designated by Landlord and in a manner reasonably designated by Landlord, (ii)
Tenant shall promptly repair any damage to the affected premises or the ceiling
accessed, and (iii) Tenant shall immediately following such work, on a daily
basis, ensure that the affected premises are cleaned in a manner reasonably
satisfactory to Landlord as a result of the work being performed by Tenant. In
addition to the foregoing, subject to (a) the terms of this Article 8, and (b)
reasonable restrictions as Landlord may impose, in connection with the
performance of Alterations to the Premises approved (or deemed approved) by
Landlord pursuant to this Article 8, Landlord shall provide reasonable access to
Tenant to portions of the Building outside of the Premises (except any portions
of the Building leased or occupied by any tenants or occupants) if and to the
extent such access is reasonably required in connection with such Alterations,
provided (i) all such access shall be at times reasonably designated by Landlord
and in a manner reasonably designated by Landlord, (ii) Tenant shall promptly
repair any damage caused by or in connection with such access, and (iii) Tenant
shall immediately following such work, on a daily basis, ensure that the
affected areas of the Building are cleaned in a manner reasonably satisfactory
to Landlord. Tenant shall use commercially reasonable efforts to notify Landlord
of any access to any portions of the Building outside of the Premises that may
be required in connection with any Alterations at the time Tenant requests
consent to such Alterations.

 

19

 

 

8.04         Landlord shall reasonably cooperate with Tenant in connection with
obtaining necessary permits for the Alterations, which may include, without
limitation, executing applications required by Tenant for such permits prior to
or after commencement or completion of Landlord’s review of Tenant’s Plans for
such Alterations; provided, that (i) execution of any such application by
Landlord shall not constitute Landlord’s consent to the proposed Alteration in
question or Tenant’s Plans and shall not impose any cost or liability on
Landlord, and (ii) no such application shall include a proposed change in the
certificate of occupancy for the Building. Further, if, and to the extent Tenant
requests Landlord to execute any applications reasonably required by Tenant for
such permits prior to commencement or completion of Landlord’s review of
Tenant’s Plans for such Alterations, then any such execution shall be solely as
a courtesy to and at the specific request of Tenant, based upon Tenant’s express
acknowledgment and agreement of the foregoing clauses “(i)” and “(ii)” and
further that: (a) no such Alterations to the Building or Premises shall be
performed until such time as (x) consent to Tenant’s Plans with respect to such
Alterations (other than Non-Consent Alterations) has been given (or deemed
given) by Landlord in accordance with the terms hereof, and (y) Tenant has
complied fully with all other applicable provisions of this Lease, and (b)
Tenant shall not in any manner rely upon Landlord’s execution of such
applications in designing or performing any Alterations.

 

ARTICLE 9
LIENS

 

9.01         With respect to contractors, subcontractors, materialmen and
laborers, and architects, engineers and designers, for all work or materials to
be furnished to Tenant at the Premises, Tenant agrees to obtain and deliver to
Landlord written and unconditional waiver of mechanics liens upon the Premises
or the Building after payments to the contractors, etc., subject to any then
applicable provisions of the Lien Law. Notwithstanding the foregoing, Tenant at
its expense shall cause any lien filed against the Premises or the Building, for
work or materials claimed to have been furnished to Tenant, to be discharged of
record within thirty (30) days after notice thereof.

 

ARTICLE 10
REPAIRS

 

10.01         Tenant shall take good care of the Premises (including, without
limitation, any horizontal distribution portion of Building Systems (other than
perimeter convectors) within the Premises installed by, or on behalf of, Tenant
(even if by Landlord) or any other permitted occupant of the Premises) and the
fixtures and appurtenances therein, and shall make all repairs necessary to keep
them in good working order and condition, including structural repairs when
those are necessitated by (i) the act, omission or negligence of Tenant (or
anyone claiming by, through or under Tenant) or its (or their) agents,
employees, invitees or contractors, (ii) cause or condition created by Tenant
(or anyone claiming by, through or under Tenant) and/or (iii) any Alteration
performed by or on behalf of Tenant, subject in each case to the provisions of
Article 11. The exterior walls and roofs of the Building, the mechanical rooms,
service closets, shafts and the windows and the portions of all window sills
outside same are not part of the Premises demised by this Lease, and Landlord
hereby reserves all rights to such parts of the Building. The areas above any
hung ceiling shall be deemed a part of the Premises; provided, however, Landlord
shall have the right, subject to Section 19.01, to utilize same for purposes of
installing pipes, ducts, cables or other equipment therein reasonably required
in connection with the Building Systems or in connection with the operation of
the Building or in connection with other leases or occupancy agreements in the
Building. Tenant shall not paint, alter, drill into or otherwise change the
appearance of the windows including, without limitation, the sills, jambs,
frames, sashes, and meeting rails. For purposes of clarification, with respect
to any floor on which the Premises is located but the entire rentable area is
not leased to Tenant, Tenant shall only be responsible hereunder for any
horizontal distribution portions of any Building Systems located on such floors
that exclusively serve the Premises.

 

20

 

 

10.02         Landlord, at Landlord’s expense (subject to reimbursement in
accordance with, and to the extent provided, in Article 49, and to reimbursement
from Tenant if resulting from any Alteration, cause or condition (subject to
Article 11) created by Tenant (or anyone claiming by, through or under Tenant,
or negligence or willful misconduct of Tenant (or Tenant’s employees, agents,
invitees or contractors) or persons claiming by, through or under Tenant)) shall
(x) operate, maintain and make all necessary repairs and replacements (both
structural and non-structural) to the Building Systems (including perimeter
convectors within the Premises) and the public portions of the Building and the
structural elements of the Building, both exterior and interior, the roof of the
Building, the windows of the Building, the shaft ways in the Building, the
service closets in the Building and the common areas on multi-tenant floors in
the Building on which the Premises are located, the sidewalks adjacent to the
Building and the Building Project, and (y) provide security for the Building on
a 24 hour per day, 365 day per year basis, in each case, in conformance with
standards applicable to Comparable Buildings; it being agreed, however, that
Landlord shall be required to perform the obligations under clause “(x)” above
only if and to the extent failure to do so would adversely affect (other than to
a de minimis extent) Tenant’s use of the Premises or the common areas of the
Building for the uses permitted hereunder; and, it being further agreed, that
Landlord’s obligations hereunder to provide security for the Building shall not
be or be deemed an obligation by Landlord to install turnstiles in the lobby or
any other portion of the Building to regulate access to and from the Building or
otherwise (whether or not such turnstiles are used in Comparable Buildings). For
purposes hereof, the term “Building Systems” shall mean all systems operated and
maintained by Landlord for the proper operation of the Building including,
without limitation, mechanical, electrical, plumbing, heating, ventilation and
air-conditioning (“HVAC”), fire and life safety and security systems, but shall
exclude any horizontal distribution portion of such systems (other than
perimeter convectors) within (and exclusively serving) the Premises installed
by, or on behalf of, Tenant or any other permitted occupant of the Premises.
Nothing contained in this Section 10.02 shall be deemed to diminish Landlord’s
obligations set forth in Section 30.07.

 

ARTICLE 11
FIRE OR OTHER CASUALTY

 

11.01         (A)         Damage by fire or other casualty to the Building and
to the core and shell of the Premises (excluding tenant improvements and
betterments and Tenant’s personal property) shall be repaired at the expense of
Landlord (“Landlord’s Restoration Work”). Landlord shall not be required to
repair or restore any of Tenant’s property or any alteration, installation or
leasehold improvement made in and/or to the Premises. If, as a result of such
damage to the Building or to the core and shell of the Premises, the Premises
are rendered untenantable, the Rent shall abate in proportion to the portion of
the Premises not usable by Tenant for the Permitted Uses from the date of such
fire or other casualty until the earlier to occur of (i) the date Tenant
occupies such portion of the Premises for the ordinary conduct of business, or
(ii) ninety (90) days following the substantial completion of Landlord’s
Restoration Work. Provided that Landlord shall be performing Landlord’s
Restoration Work in good faith, Landlord shall not be liable to Tenant for any
delay in performing Landlord’s Restoration Work, Tenant’s sole remedy being the
right to an abatement of Rent, as provided above. Tenant shall reasonably
cooperate with Landlord in connection with the performance by Landlord of
Landlord’s Restoration Work. If the Premises are rendered wholly untenantable by
fire or other casualty and if Landlord shall decide not to restore the Premises,
or if the Building shall be so damaged that Landlord shall decide to demolish it
or not to rebuild it (whether or not the Premises have been damaged) and, in
either case, Landlord is also terminating other office leases in the Building
demising, in the aggregate, at least 50% of the rentable office space in the
Building, Landlord may within ninety (90) days after such fire or other casualty
give written notice to Tenant of its election that the term of this Lease shall
automatically expire no less than ten (10) days after such notice is given (it
being agreed that in the event of such a termination by Landlord, Tenant shall
not be required to remove any Specialty Alterations from the Premises upon the
expiration of the Term). Tenant hereby expressly waives the provisions of
Section 227 of the Real Property Law and agrees that the foregoing provisions of
this Article 11 shall govern and control in lieu thereof.

 

21

 

 

(B)         Upon any termination of this Lease under this Article 11 all
insurance proceeds Tenant shall be entitled to (the “Tenant Insurance Proceeds”)
with respect to any improvements, alterations or changes in the Premises shall
be distributed as follows:

 

(i)          first, Tenant shall receive the unamortized portion of the cost of
any Alterations performed by Tenant in the Premises from and after the date
hereof (amortized over a term commencing on the date such Alterations were
substantially completed through the Expiration Date); and

 

(ii)         (1)         second, any Tenant Insurance Proceeds remaining after
distribution pursuant to Section 11.01(B)(i) (the “Excess Insurance Proceeds”)
shall be distributed, (a) to Tenant, if Landlord shall have exercised its right
to terminate this Lease pursuant to this Article 11, (b) to Landlord, if Tenant
shall have exercised its right to terminate this Lease pursuant to this Article
11, or (c) to Landlord and to Tenant, each receiving 50% of the Excess Insurance
Proceeds, if either (x) Landlord and Tenant shall have simultaneously exercised
their rights to terminate this Lease pursuant to this Article 11, or (y) this
Lease shall have automatically terminated pursuant to this Article 11 without
either Landlord or Tenant exercising its right of termination.

 

11.02         In the event that the Premises has been damaged or destroyed and
this Lease has not been terminated in accordance with the provisions of this
Article 11, Tenant shall (i) reasonably cooperate with Landlord in the
restoration of the Premises and shall remove from the Premises as promptly as
reasonably possible all of Tenant’s salvageable inventory, movable equipment,
furniture and other property and (ii) repair the damage to the tenant
improvements and betterments and Tenant’s personal property and restore the
Premises promptly and with due diligence following the date upon which the core
and shell of the Premises shall have been substantially repaired by Landlord.

 

22

 

 

11.03         Anything contained in Section 11.01 to the contrary
notwithstanding, if the Building shall be so damaged by fire or other casualty
that Landlord’s Restoration Period (as hereinafter defined) is eighteen (18)
months or more (but only if all or a substantial portion of the Premises shall
have been damaged or rendered untenantable) as detailed in a Restoration
Statement, then Tenant, at its option, may, not later than thirty (30) days
after the giving of the Restoration Statement, give to Landlord a notice in
writing terminating this Lease. If Tenant elects to terminate this Lease in
accordance with this Section 11.03, the Term shall expire upon a date set by
Tenant in Tenant’s notice of termination, but not sooner than ninety (90) days
after such notice is given, unless sooner if required by any Applicable Laws or
insurance requirements, and Tenant shall vacate the Premises and surrender the
same to Landlord in accordance with the provisions hereof (it being agreed that
in the event of such a termination by Tenant, Tenant shall not be required to
remove any Specialty Alterations from the Premises upon the expiration of the
Term). Upon such termination of this Lease, and without limiting the abatement
of Rent provided for in Section 11.01, Tenant’s liability for Fixed Annual Rent
and Additional Rent shall cease and any prepaid portion of Fixed Annual Rent and
Additional Rent for any period after such termination date shall be promptly
refunded by Landlord to Tenant. In addition, if Landlord’s Restoration Work is
not substantially completed before the date which is the later to occur of (i)
the date that is 18 months after the date of the casualty (subject to day for
day extension for (a) Unavoidable Delays for up to an additional 90 days only or
(b) any Tenant Delays), and (ii) the date which is the end of the Landlord’s
Restoration Period (but, in either case, only if all or a substantial portion of
the Premises shall have been damaged or rendered untenantable), then Tenant
shall be entitled to terminate this Lease by notice given to Landlord, and this
Lease shall automatically terminate on the 30th day following such notice as if
such date were the original Expiration Date, unless prior to such 30th day
Landlord shall have substantially completed Landlord’s Restoration Work (it
being agreed that in the event of such a termination by Tenant, Tenant shall not
be required to remove any Specialty Alterations from the Premises upon the
expiration of the Term). “Tenant Delay” shall mean any delay which results from
any act or omission of Tenant, or any agent, employee or contractor of Tenant,
including delays due to changes in or additions to, or interference with, any
work to be done by Landlord, or delays by Tenant in submission of information,
or selecting construction materials to be installed by Landlord as part of
Landlord’s Restoration Work, if any (e.g., color of paint and carpet), or
approving working drawings or estimates or giving authorizations or approvals.

 

11.04         Within ninety (90) days after any damage described in Section
11.01, Landlord shall deliver to Tenant a statement (the “Restoration
Statement”) prepared by a reputable independent contractor setting forth such
contractor’s good faith estimate as to the time (the “Landlord’s Restoration
Period”) required to perform Landlord’s Restoration Work. Any dispute with
respect to the Landlord’s Restoration Period shall be resolved by expedited
arbitration in accordance with Article 51.

 

ARTICLE 12
END OF TERM

 

12.01         Tenant shall surrender the Premises to Landlord at the expiration
or sooner termination of this Lease in good order and condition, except for
reasonable wear and tear and damage by fire or other casualty, and Tenant shall
remove all of its personal property. The parties recognize and agree that the
damage to Landlord resulting from any failure by Tenant timely to surrender the
Premises will be substantial, will exceed the amount of monthly Rent theretofore
payable hereunder, and will be impossible of accurate measurement. Tenant
therefore agrees that if possession of the Premises is not surrendered to
Landlord within one (1) day after the date of the expiration or sooner
termination of the Term of this Lease, then Tenant will pay Landlord as
liquidated damages for each month and for each portion of any month during which
Tenant holds over in the Premises after the expiration or termination of the
Term of this Lease, a sum equal to (x) for the first thirty (30) days of such
holdover, one and one-half (1½) times the average Fixed Annual Rent and
Additional Rent which was payable per month under this Lease during the last six
(6) months of the Term, and (y) commencing on the thirty-first (31st) day of
such holdover and thereafter, two (2) times the average Fixed Annual Rent and
Additional Rent which was payable per month under this Lease during the last six
(6) months of the Term. The aforesaid obligations shall survive the expiration
or sooner termination of the Term of this Lease.

 

23

 

 

12.02         At any reasonable time during the Term of this Lease and upon
reasonable prior notice, Landlord may exhibit the Premises to prospective
purchasers or mortgagees of Landlord’s interest therein. During the last year of
the term of this Lease, Landlord may, at all reasonable times and upon
reasonable prior notice exhibit the Premises to prospective tenants. With
respect to Landlord’s access pursuant to this Section 12.02, Tenant shall have
the right to designate, by advance written notice to Landlord, certain “secured
areas” in the Premises not to exceed 2,500 rentable square feet with respect to
which Landlord’s rights of access shall be reasonably restricted.

 

ARTICLE 13
SUBORDINATION AND ESTOPPEL, ETC.

 

13.01         (a)          Subject to the provisions of this Article 13, this
Lease shall be subordinate to the priority of each and every lease of the Land
or the Building or any part thereof and to the lien of each and every mortgage
now or hereafter affecting the Building Project or any Superior Lease, and to
all renewals, extensions, supplements, amendments, modifications, consolidations
and replacements thereof or thereto, substitutions therefor, and advances made
thereunder; provided, that Tenant’s foregoing agreement to subordinate the
priority of this Lease to any particular lease or to the lien of any particular
mortgage as aforesaid is conditioned upon the applicable Mortgagee or Lessor
executing and delivering to Tenant a Non-Disturbance Agreement. The term
“Non-Disturbance Agreement” shall mean, subject to Section 13.01(b), an
agreement, in recordable form, between a Lessor or a Mortgagee, as the case may
be, and Tenant, that contains commercially reasonable terms, to the effect that
(i) if there is a foreclosure of the Mortgage, then the successor to Landlord by
virtue of the foreclosure will not make Tenant a party to such proceeding
(unless required by Applicable Laws), evict Tenant, disturb Tenant’s possession
under this Lease, or terminate or disturb Tenant’s leasehold estate or rights
hereunder, and will recognize Tenant as the direct tenant of such successor to
Landlord on the same terms and conditions as are contained in this Lease, or
(ii) if the Superior Lease terminates, then the Lessor will not evict Tenant,
disturb Tenant’s possession under this Lease, or terminate or disturb Tenant’s
leasehold estate or rights hereunder, and will recognize Tenant as the direct
tenant of such Lessor on the same terms and conditions as are contained in this
Lease. [Tenant acknowledges and agrees that the forms of Non-Disturbance
Agreement attached to the lease between Landlord and the New York City
Industrial Development Agent (the "IDA"), and the mortgages made by Landlord in
favor of the Hudson Yards Infrastructure Corporation (the "HYIC") shall be
deemed to contain commercially reasonable terms and are satisfactory to Tenant
solely in connection with Non-Disturbance Agreements required to be provided by
the IDA and the HYIC hereunder and not for any other Mortgagee or Lessor. For
the avoidance of doubt, Tenant’s foregoing acceptance of the IDA and HYIC
Non-Disturbance Agreements shall not be used to determine whether or not any
Non-Disturbance Agreement from any other Mortgagee or Lessor is commercially
reasonable.] Tenant’s receipt of a Non-Disturbance Agreement is a condition
precedent to Tenant’s subordination of its rights under, and interests in, this
Lease, and Tenant’s obligation to subordinate its rights under, and interests
in, this Lease (including, without limitation, its obligations under Section
13.03) at any time during the Term is excused until the foregoing condition is
satisfied with respect to each Mortgage or Superior Lease. Any Superior Lease to
which the priority of this Lease is subordinate will not vitiate the rights of
Tenant hereunder or impose additional obligations other than to a de minimis
extent upon Tenant with respect to non-monetary obligations, and same shall not
impose any additional financial obligations on Tenant hereunder. If the date of
expiration of any Superior Lease shall be the same date as the Expiration Date,
the Term shall end and expire twelve (12) hours prior to the expiration of the
Superior Lease. Tenant shall promptly execute any such Non-Disturbance Agreement
proffered by Landlord hereunder, provided the terms thereof comply with the
requirements of this Section 13.01.

 

24

 

 

(b)          Subject to the terms of this Section 13.01, any Non-Disturbance
Agreement may provide that the successor to Landlord by reason of the
foreclosure of a Mortgage, or the termination of a Superior Lease, as the case
may be (any such successor being referred to herein as the “Successor”) shall
not be:

 

(i)          liable for any act or omission of any prior landlord (including,
without limitation, the then defaulting landlord), except to the extent that (x)
such act or omission continues after the date that the Successor succeeds to
Landlord’s interest in the Building, and (y) such act or omission of such prior
landlord is of a nature that the Successor can cure by performing a service or
making a repair,

 

(ii)         subject to any credits, defenses, offsets or abatements that Tenant
has against any prior landlord (including, without limitation, the then
defaulting landlord), except that the Successor shall be subject to any credits,
defenses, abatements or offsets that are expressly permitted under this Lease,

 

(iii)        bound by any payment of Rent that Tenant has made to any prior
landlord (including, without limitation, the then defaulting landlord) more than
thirty (30) days in advance of the date that such payment is due unless actually
received by such Successor,

 

(iv)        bound by any obligation to make any payment to or on behalf of
Tenant to the extent that such obligation accrues prior to the date that the
Successor succeeds to Landlord’s interest in the Building, but subject, however,
to Tenant’s rights set forth in clause (ii) above with respect to offsets that
are expressly permitted under this Lease,

 

(v)         bound by any obligation to perform any work or to make improvements
to the Building, except for:

 

(1)         repairs and maintenance that Landlord is required to perform
pursuant to the provisions of this Lease and that first become necessary, or the
need for which continues, after the date that the Successor succeeds to
Landlord’s interest in the Building, or

 

25

 

 

(2)         Landlord’s Restoration Work that becomes necessary by reason of a
fire or other casualty that occurs from and after the date that the Successor
succeeds to Landlord’s interest in the Building and that Landlord is required to
perform pursuant to Article 11 (it being agreed, however, that with respect to
Landlord’s Restoration Work that became necessary by reason of a fire or other
casualty that occurred before the date that the Successor succeeded to
Landlord’s interest in the Building, the foregoing shall not be or be deemed to
affect any rent abatement or termination right that Tenant may otherwise be
entitled to pursuant to Article 11 of this Lease and, in addition, if a
Successor shall fail to commence to perform any Landlord’s Restoration Work that
became necessary by reason of a fire or other casualty that occurred before the
date that the Successor succeeded to Landlord’s interest in the Building, and if
a substantial portion of the Premises remains untenantable as a result thereof,
Tenant shall have the right to terminate this Lease effective as of the date
which is thirty (30) days after the giving of notice to such Successor, unless
prior to the expiration of such thirty (30) day period, such Successor shall
give written notice to Tenant of its intention to perform such Landlord’s
Restoration Work within a reasonable period of time thereafter).

 

(vi)        bound by any amendment or modification of this Lease entered into
after Tenant has been notified of the existence or identity of such Mortgagee or
Lessor and made without the consent of the Mortgagee or the Lessor, as the case
may be, other than an amendment or modification that is expressly permitted or
required by the terms of this Lease or a modification of merely an
administrative nature.

 

Any Non-Disturbance Agreement may also contain other terms and conditions that
are reasonably required by the Mortgagee or the Lessor, as the case may be,
provided that they do not (a) increase Tenant’s monetary obligations under this
Lease, (b) adversely affect or diminish Tenant’s rights or Landlord’s
obligations under this Lease (except in either case to a de minimis extent), or
(c) increase Tenant’s other obligations or any of Landlord’s rights under this
Lease (except to a de minimis extent).

 

[As of the date hereof, the sole existing Mortgages are held by the HYIC and
[______________________________] (collectively, “Lenders”). Concurrently with
the execution and delivery of this Lease, Tenant shall execute, acknowledge and
deliver to Landlord a Non-Disturbance Agreement for the benefit of each of the
Lenders, and with respect to the Mortgages held by the HYIC, substantially in
the form attached thereto. Concurrently with the execution and delivery of this
Lease by Landlord, Landlord shall deliver to Tenant such Non-Disturbance
Agreements executed and acknowledged by the Lenders.]5

 

[As of the date hereof, the sole existing Superior Leases are held by the IDA
and the MTA (collectively, the “Ground Lessors”). Concurrently with the
execution and delivery of this Lease, Tenant shall execute, acknowledge and
deliver to Landlord a Non-Disturbance Agreement for the benefit of each of the
Ground Lessors, and with respect to the Superior Lease with the IDA,
substantially in the form attached thereto. Concurrently with the execution and
delivery of this Lease by Landlord, Landlord shall deliver to Tenant such
Non-Disturbance Agreements executed and acknowledged by the Ground Lessors.]6

 



 



5 This bracketed provision will be updated accordingly at Lease execution to
reflect the then Lenders.

 

6 This bracketed provision will be updated accordingly at Lease execution to
reflect the then Ground Lessors.

 

26

 

 

13.02         In confirmation of such subordination, Tenant shall execute and
deliver any reasonable instrument that Landlord, a Lessor, or a Mortgagee or any
of its successors in interest shall reasonably request to evidence such
subordination, provided that such instrument includes a Non-Disturbance
Agreement or a separate Non-Disturbance Agreement with respect to the applicable
Mortgage or Superior Lease and has been delivered to Tenant and executed by all
parties thereto. The leases to which this Lease is, at the time referred to,
subordinate pursuant to this Article 13 are herein called “Superior Leases”, the
mortgages to which this Lease is, at the time referred to, subordinate pursuant
to this Article 13 are herein called “Mortgages”, the lessor of a Superior Lease
or its successor in interest at the time referred to is herein called a “Lessor”
and the mortgagee under a Mortgage or its successor in interest at the time
referred to is herein called a “Mortgagee”.

 

13.03         Subject to the terms and conditions of any Non-Disturbance
Agreement negotiated and executed by Tenant and any Mortgagee or Lessor, if at
any time prior to the expiration of the Term, any Superior Lease shall terminate
or be terminated for any reason or any Mortgagee comes into possession of the
Building Project or the Building or the estate created by any Superior Lease by
receiver or otherwise, Tenant agrees, at the election and upon demand of any
owner of the Building Project or the Building, or of the Lessor, or of any
Mortgagee in possession of the Building Project or the Building, to attorn, from
time to time, to any such owner, Lessor or Mortgagee or any person acquiring the
interest of Landlord hereunder as a result of any such termination, or as a
result of a foreclosure of the Mortgage or the granting of a deed in lieu of
foreclosure, upon the then executory terms and conditions of this Lease, subject
to the provisions of Section 13.01, for the remainder of the Term; provided,
that such owner, Lessor or Mortgagee, as the case may be, or receiver caused to
be appointed by any of the foregoing, shall then be entitled to possession of
the Premises.

 

13.04         Subject to the terms and conditions of any Non-Disturbance
Agreement negotiated and executed by Tenant and any Mortgagee or Lessor, in the
event of any act or omission of Landlord that would give Tenant the right,
immediately or after lapse of a period of time, to cancel or terminate this
Lease, or to claim a partial or total eviction, Tenant shall not exercise such
right until:

 

(i)          it has given written notice of such act or omission to the
Mortgagee of each superior Mortgage and the Lessor of such Superior Lease whose
name and address shall previously have been furnished to Tenant; and

 

(ii)         a reasonable period for remedying such act or omission shall have
elapsed following the giving of such notice. Nothing contained herein shall
obligate such Lessor or Mortgagee to remedy such act or omission.

 

27

 

 

13.05         If, in connection with obtaining financing or refinancing for the
Building, a banking, insurance, or other lender shall request reasonable
modifications to this Lease as a condition to such financing or refinancing,
Tenant shall not unreasonably withhold, delay, or defer its consent thereto,
provided that such modifications do not (a) increase Tenant’s monetary
obligations under this Lease, (b) extend or shorten the Term, (c) reduce the
size of the Premises or (d) except to a de minimis extent, otherwise increase
the obligations, or decrease the rights, of Tenant hereunder, or decrease the
obligations or increase the rights of Landlord hereunder. In no event shall a
requested modification of this Lease requiring Tenant to do the following be
deemed to adversely affect the leasehold interest hereby created by more than a
de minimis amount:

 

(i)          give notice of any default by Landlord under this Lease to such
Mortgagee and/or permit the curing of such default by such Mortgagee within the
time periods that are granted to Landlord hereunder with respect to such
default; and

 

(ii)         obtain such Mortgagee’s reasonable consent for any modification of
this Lease.

 

13.06         Unless otherwise expressly required by Applicable Laws, this Lease
may not be modified or amended so as to reduce the Rent, shorten the Term, or
otherwise affect the rights of Landlord hereunder (other than to a de minimis
extent), or be canceled or surrendered, without the prior written consent in
each instance of the Lessors and of any Mortgagees whose Mortgages shall require
such consent provided that such consent shall not be unreasonably withheld,
conditioned or delayed (provided that Tenant has been given notice of such
Superior Lease or Mortgage). Subject to this Section 13.06, any such
modification, agreement, cancellation or surrender made without such prior
written consent shall be null and void.

 

13.07         Tenant agrees that if this Lease terminates, expires or is
canceled for any reason or by any means whatsoever by reason of a default under
a Superior Lease or Mortgage, and the Lessor or Mortgagee so elects by written
notice to Tenant, this Lease shall automatically be reinstated for the balance
of the Term which would have remained but for such termination, expiration or
cancellation, at the same rental, and upon the same agreements, covenants,
conditions, restrictions and provisions herein contained, with the same force
and effect as if no such termination, expiration or cancellation had taken
place. Tenant covenants to execute and deliver any instrument reasonably
required to confirm the validity of the foregoing. Notwithstanding anything to
the contrary contained herein, the provisions of this Section 13.07 shall apply
only if Tenant shall have failed to comply with its obligation under the last
sentence of Section 13.01(a) to execute a Non-Disturbance Agreement proffered by
Landlord that complies with the requirements of Section 13.01.

 

13.08         From time to time (but no more than three (3) times during any
12-month period), on at least fifteen (15) days’ prior written request by
Landlord, Tenant shall deliver to Landlord a statement in writing certifying
that this Lease is unmodified and in full force and effect (or if there shall
have been modifications, that the same is in full force and effect as modified
and stating the modifications) and the dates to which the Fixed Annual Rent and
Additional Rent have been paid and stating whether or not, to Tenant’s actual
knowledge, Landlord is in default in the performance of any covenant, agreement
or condition contained in this Lease and, if so, specifying each such default.
Tenant acknowledges and agrees that any such statement may be relied upon by any
Lessor, Mortgagee or prospective purchaser of the Building.

 

28

 

 

13.09         From time to time (but no more than three (3) times during any
12-month period), on at least fifteen (15) days’ prior written request by
Tenant, Landlord shall deliver to Tenant a statement in writing certifying to
Tenant that this Lease is unmodified and in full force and effect (or if there
shall have been modifications, that the same is in full force and effect as
modified and stating the modifications) and the dates to which the Fixed Annual
Rent and Additional Rent have been paid and stating whether or not to Landlord’s
actual knowledge Tenant is in default (beyond any applicable cure or grace
period) in the performance of any covenant, agreement or condition contained in
this Lease and, if so, specifying each such default. Landlord acknowledges and
agrees that any such statement may be relied upon by any prospective lender,
purchaser, investor, subtenant or assignee of Tenant.

 

ARTICLE 14
CONDEMNATION

 

14.01         If the whole or any substantial part (i.e., 10% or more of the
rentable square footage of the Premises) of the Premises shall be condemned, or
if Tenant no longer has reasonable means of access to the Premises as a result
of eminent domain or acquisition by private purchase in lieu thereof, for any
public or quasi-public purpose, this Lease shall terminate on the date of the
vesting of title through such proceeding or purchase, and Tenant shall have no
claim against Landlord for the value of any unexpired portion of the Term of
this Lease, nor shall Tenant (subject to Section 14.03) be entitled to any part
of the condemnation award or private purchase price. If less than a substantial
part of the Premises is condemned, this Lease shall not terminate, but Rent
shall abate in proportion to the portion of the Premises condemned.

 

14.02         If this Lease is not terminated pursuant to Section 14.01, then
Landlord shall proceed with due diligence to make all necessary repairs to the
Building, the Building Systems, the common areas and/or the Premises in order to
render and restore the same to the condition that they were prior to the
condemnation to the extent such restoration is practical when taking into
account the portion of the Building Project that has been condemned. Tenant
shall remain in possession of the portion of the Premises not condemned
(provided same is tenantable), subject to the Rent abatement described in
Section 14.01.

 

14.03         Damages awarded to Landlord for any condemnation shall belong to
Landlord, whether or not the damages are awarded as compensation for loss or
reduction in value of the Building or the Building Project; however, nothing
shall restrict or limit Tenant from asserting a claim for any additional damages
resulting from the condemnation for any unamortized leasehold improvements paid
for by Tenant, the interruption of Tenant’s business, Tenant’s moving expenses,
or Tenant’s trade fixtures and equipment, provided such claim does not reduce
Landlord’s award.

 

29

 

 

ARTICLE 15
REQUIREMENTS OF LAW

 

15.01         Tenant at its expense shall comply with all applicable laws,
orders and regulations of any governmental authority having or asserting
jurisdiction over the Premises, including, without limitation, compliance in the
Premises with all City, State and Federal laws, rules and regulations on the
disabled or handicapped, on fire safety and on hazardous materials
(collectively, “Applicable Laws”) which shall impose any violation, order or
duty upon Landlord or Tenant with respect to the Premises (other than any
vertical elements of Building Systems located within the Premises), the making
of any Alterations therein, or the use or occupancy thereof; provided, however,
that Tenant shall not be obligated to make structural repairs or Alterations in
or to the Premises in order to comply with Applicable Laws unless the need for
same arises out of any of the causes set forth in clauses (i) through (iii) of
the next succeeding sentence. Further, Tenant shall also be responsible for the
cost of compliance with all Applicable Laws in respect of the Building arising
from (i) Tenant’s particular manner of use of the Premises (other than arising
out of the mere use of the Premises as executive and general offices), (ii)
subject to Article 11, any cause or condition (including, but not limited to, an
Alteration made by or on behalf of Tenant) created by or at the instance of
Tenant, or (iii) the breach of any of Tenant’s obligations hereunder beyond any
applicable cure or grace periods, whether or not such compliance requires work
which is structural or non-structural, ordinary or extraordinary, foreseen or
unforeseen. Tenant shall pay all the costs, expenses, fines, penalties and
damages which may be imposed upon Landlord by reason of or arising out of
Tenant’s failure to fully and promptly comply with and observe the provisions of
this Section 15.01. Tenant, at its expense, after notice to Landlord, may
contest, by appropriate proceedings prosecuted diligently and in good faith, the
validity, or applicability to the Premises, of any Applicable Laws, provided
that (a) Landlord shall not be subject to criminal penalty or to prosecution for
a crime, or any other fine or charge, nor shall the Premises or any part thereof
or the Building or Land, or any part thereof, be subject to being condemned or
vacated, nor shall the Building or Land, or any part thereof, be subjected to
any lien (unless Tenant shall remove such lien by bonding or otherwise) or
encumbrance, in each case, by reason of non-compliance or otherwise by reason of
such contest; (b) Tenant shall indemnify Landlord against the cost of such
contest and against all liability for damages, interest, penalties and the
reasonable and actual out-of-pocket expenses (including reasonable attorneys’
fees and expenses), resulting from or incurred in connection with such contest
or non-compliance; (c) unless Tenant then has a net worth, exclusive of goodwill
and determined in accordance with GAAP, of not less than twenty (20) times the
aggregate amount of Fixed Annual Rent then payable under this Lease (and
provides Landlord reasonable evidence thereof), Tenant shall have provided
Landlord with such security as Landlord shall reasonably require to ensure the
diligent and good faith prosecution of such proceedings and to cover any costs
or liabilities Landlord may incur in connection therewith; (d) such
noncompliance or contest shall not prevent Landlord from obtaining any and all
permits and licenses in connection with the operation of the Building; and (e)
Tenant shall keep Landlord advised as to the status of such proceedings. Without
limiting the application of the foregoing, Landlord shall be deemed to be
subject to prosecution for a crime if Landlord, or its managing agent, or any
officer, director, partner, shareholder or employee of Landlord or its managing
agent, as an individual, is charged with a crime of any kind or degree whatever,
whether by service of a summons or otherwise, unless such charge is withdrawn or
dismissed before Landlord or its managing agent, or such officer, director,
partner, shareholder or employee of Landlord or its managing agent (as the case
may be) is required to plead or answer thereto.

 

30

 

 

15.02         Tenant shall require every person engaged by Tenant to clean any
window in the Premises from the outside, to use the equipment and safety devices
required by Section 202 of the Labor Law and the rules of any governmental
authority having or asserting jurisdiction.

 

15.03         Tenant at its expense shall comply with all requirements of the
New York Board of Fire Underwriters, or any other similar body affecting the
Premises, and shall not use the Premises in a manner which shall increase the
rate of fire insurance of Landlord or of any other tenant, over that in effect
prior to this Lease (it being agreed that Tenant’s use of the Premises for the
Primary Uses shall not be deemed a manner of use which increases such rates as
aforesaid). If Tenant’s use of the Premises (other than for the Primary Use)
increases the fire insurance rate, Tenant shall reimburse Landlord for all such
increased costs. That the Premises are being used for the Ancillary Uses shall
not relieve Tenant from the foregoing duties, obligations and expenses.

 

15.04         Landlord, at Landlord’s sole cost and expense (but subject to
reimbursement, if any, in accordance with Article 49), shall comply with all
Applicable Laws applicable to the Premises and the Building, including, without
limitation, the removal of Building violations that would delay Tenant from
obtaining a building permit or a final sign-off on its Alterations or would
otherwise adversely affect the use of the Premises for any of the uses permitted
hereunder, other than those laws which Tenant shall be required to comply with
pursuant to the terms of this Lease, including, without limitation, Section
15.01, or other occupants of the Building shall otherwise be required to comply
with, subject, however, to Landlord’s right to contest diligently and in good
faith the applicability or legality thereof. If and to the extent compliance
with any Applicable Laws is required by any other tenant or occupant of the
Building pursuant to any lease or occupancy agreement and failure of such other
tenant or occupant to so comply would have a material adverse effect on Tenant’s
ability to use the Premises for the Permitted Uses or to perform Alterations in
the Premises, then Landlord shall use commercially reasonable efforts to enforce
the terms of such other lease or occupancy agreement to cause such tenant or
occupant to comply with such lease or occupancy agreement. If Landlord’s failure
to remove any Building violation (including any violation with respect to the
Premises which Tenant is not required to remedy under this Lease), after written
notice from Tenant thereof, results in an actual delay in Tenant’s ability to
obtain a building permit or a final sign-off on its Alterations and, as a direct
result thereof, Tenant is delayed in occupying the Premises (or a portion
thereof) for the conduct of its business, Tenant shall be entitled to an
abatement of Fixed Annual Rent and any payment due under Articles 32 and 49 in
proportion to the portion of the Premises actually affected thereby, which
abatement shall commence on the date Tenant would have been permitted to occupy
the Premises (or applicable portion thereof) for the conduct of its business if
such Building violation had been removed by Landlord as required under this
Article 15 and continue through the date which is the earlier to occur of the
date (a) such Building violation is actually removed, (b) Tenant is able to
obtain such building permit or final sign-off, or (c) Tenant occupies the
Premises (or the applicable portion thereof) for the conduct of its business.

 

31

 

 

ARTICLE 16
CERTIFICATE OF OCCUPANCY

 

16.01         Subject to Section 8.04, Tenant will at no time use or occupy the
Premises in violation of the certificate of occupancy issued for the Building.
The statement in this Lease of the nature of the business to be conducted by
Tenant shall not be deemed to constitute a representation or guaranty by
Landlord or Tenant that such use is lawful or permissible in the Premises under
the certificate of occupancy for the Building.

 

ARTICLE 17
POSSESSION

 

17.01         Tenant has inspected the Premises and the Building and is fully
familiar with the physical condition thereof and Tenant agrees to accept the
Premises on the Commencement Date in their then “as is” condition. Subject to
the provisions of Article 22, Landlord shall not be required to perform any work
to make the Premises suitable for Tenant’s occupancy thereof or Tenant’s or such
Tenant Affiliate’s continued occupancy thereof, it being agreed however, that
the foregoing shall not be deemed to relieve Landlord of any continuing
obligations with respect to the Premises expressly set forth in this Lease. The
provisions of this Article 17 are intended to constitute an “express provision
to the contrary” within the meaning of Section 223(a) of the New York Real
Property Law.

 

ARTICLE 18
QUIET ENJOYMENT

 

18.01         Landlord covenants that so long as this Lease is in full force and
effect, Tenant may peaceably and quietly enjoy the Premises, subject to the
terms, covenants and conditions of this Lease.

 

32

 

 

ARTICLE 19
RIGHT OF ENTRY

 

19.01         Tenant shall permit Landlord to erect, construct and maintain
pipes, conduits and shafts in and through the Premises; provided, that in the
case of any such installation by Landlord: (i) Landlord shall minimize any
impact on Tenant’s use and occupancy of the Premises and Tenant’s business
conducted therein, and (ii) any such pipes, conduits or shafts shall either be
concealed behind, beneath or within then-existing partitioning, columns,
ceilings or floors located or to be located in the Premises, or shall require a
de minimis amount of space and be completely furred at points immediately
adjacent to then-existing partitioning columns or ceilings located or to be
located in the Premises. Landlord or its agents shall have the right, upon
reasonable prior notice (which may be oral) to enter or pass through the
Premises at all reasonable times, by master key and, in the event of an
emergency, by reasonable force or otherwise and without notice to examine the
same, and to make such repairs, alterations or additions as it may deem
reasonably necessary or reasonably desirable to the Building (or any portion
thereof), and to take all material into and upon the Premises that may be
required therefor provided that Landlord shall use commercially reasonable
efforts to minimize any impact on Tenant’s use and occupancy of the Premises and
Tenant’s business conducted therein during such access (it being agreed,
however, that Landlord shall not be required to use overtime or other premium
rate labor unless Tenant shall have agreed to pay the costs to perform such work
on an overtime or premium-pay basis). Such entry and work shall not constitute
an eviction of Tenant in whole or in part, shall not be grounds for any
abatement of Rent, and shall impose no liability on Landlord by reason of
inconvenience or injury to Tenant’s business provided that Landlord complies
with the obligations set forth herein with respect to such entry. Provided that
Tenant’s rights pursuant to this Lease are not diminished (other than to a de
minimis extent), Landlord shall have the right at any time, without the same
constituting an actual or constructive eviction, and without incurring any
liability to Tenant, to change the arrangement and/or location of entrances or
passageways, windows, corridors, elevators, stairs, toilets (provided the number
of toilets to which Tenant has access to is not decreased unless required by
Applicable Laws), or other public parts of the Building so long as Tenant’s
access to or the rentable square footage of the Premises is not diminished
(except to a de minimis extent), and to change the designation of rooms and
suites (it being agreed that the foregoing shall not be deemed to permit
Landlord to relocate the Premises or any portion thereof) and the name or number
by which the Building is known. Notwithstanding the foregoing to the contrary,
Landlord shall not (i) designate any elevator in the Building for the exclusive
use of any other tenant of the Building unless the aggregate capacity of the
remaining elevators utilized by Tenant after such designation (as such elevators
may have been reprogrammed and/or upgraded) shall not be diminished from the
aggregate capacity of all elevators utilized by Tenant immediately preceding
such exclusive designation (as determined by an elevator consultant reasonably
selected by Landlord), and (ii) permanently remove any elevator from service for
any reason (other than to dedicate such elevator to another tenant of the
Building in accordance with the terms hereof) unless such removal is required by
any Applicable Law or for any other commercially reasonable reason (other than
to dedicate such elevator to another tenant of the Building) provided that doing
so would not result in the elevator service to the Premises being of an
aggregate capacity that is not comparable to elevator service provided in
Comparable Buildings. Any dispute with respect to the immediately preceding
sentence shall be resolved by expedited arbitration pursuant to Article 51.

 

ARTICLE 20
INDEMNITY

 

20.01         Tenant shall indemnify to the fullest extent permitted by law and
hold harmless Landlord, all Lessors and all Mortgagees and each of their
respective partners, directors, officers, shareholders, principals, agents and
employees (each, a “Landlord Indemnified Party”), from and against any and all
claims made by third parties against such Landlord Indemnified Party to the
extent arising from or to the extent in connection with (i) any negligence or
willful misconduct of Tenant or any person claiming through or under Tenant or
any of their respective partners, directors, officers, agents, employees or
contractors, or (ii) any accident, injury or damage occurring in, at or upon the
Premises during the Term, or (iii) any accident, injury or damage occurring in
the common or public areas resulting from the activities of Tenant or any of
Tenant’s agents, employees and/or contractors within such common or public
areas; in each case together with all reasonable costs, expenses and liabilities
incurred in connection with each such claim or action or proceeding brought
thereon, including, without limitation, all reasonable attorneys’ fees and
disbursements; provided, that the foregoing indemnity shall not apply to the
extent such claim, action or proceeding results from the negligence or willful
misconduct of any Landlord Indemnified Party.

 

33

 

 

20.02         Landlord shall indemnify to the fullest extent permitted by law
and hold harmless Tenant, its partners, directors, officers, members,
shareholders, principals, agents and employees (each, a “Tenant Indemnified
Party”) from and against any and all claims made by third parties against such
Tenant Indemnified Party to the extent arising from or to the extent in
connection with (i) any negligence or willful misconduct of Landlord or any
person claiming through or under Landlord or any of their respective partners,
directors, officers, agents, employees or contractors, (ii) any accident, injury
or damage occurring in, at or upon the common or public areas of the Building,
except if Tenant, a Tenant Indemnified Party or their agents, contractors, or
employees are utilizing such common or public areas of the Building, whether or
not pursuant to the terms of this Lease, or (iii) any accident, injury or damage
occurring in the Premises resulting solely as a result of Landlord’s access to
the Premises pursuant to Article 19; in each case together with all reasonable
costs, expenses and liabilities incurred in connection with each such claim or
action or proceeding brought thereon, including, without limitation, all
reasonable attorneys’ fees and disbursements; provided, that the foregoing
indemnity shall not apply to the extent such claim, action or proceeding results
from the negligence or willful misconduct of any Tenant Indemnified Party.

 

20.03         Notwithstanding anything to the contrary contained in this Lease,
in case any claim, action or proceeding is brought against an indemnified party
(whether under this Article 20 or any other indemnity provided for in this
Lease), the indemnified party shall give the indemnifying party prompt written
notice thereof and the indemnifying party shall resist and defend such action or
proceeding on behalf of the indemnified party by counsel for the indemnifying
party’s insurer (if such claim is covered by insurance) or otherwise by other
counsel reasonably satisfactory to the indemnified party, provided, however,
that the indemnified party shall not be liable for any settlement agreed to by
the indemnifying party, unless such settlement is approved in writing by the
indemnified party, such approval not to be unreasonably withheld, conditioned or
delayed.

 

20.04         Anything to the contrary contained in this Lease notwithstanding,
in no event shall Landlord or Tenant be liable to the other for consequential
and/or punitive damages under this Lease except as and to the extent expressly
provided in Article 12.

 

20.05         Landlord’s and Tenant’s obligations under this Article 20 shall
survive the expiration or earlier termination of this Lease.

 

ARTICLE 21
LANDLORD’S AND TENANT’S LIABILITY

 

21.01         Unless otherwise expressly set forth in this Lease to the
contrary, if, by reason of (a) strike, (b) labor troubles, (c) governmental
pre-emption in connection with a national emergency, (d) any rule, order or
regulation of any governmental agency, (e) conditions of supply or demand,
(f) Tenant Delay, (g) acts of God, public enemy or terrorist action, civil
commotion, or fire or other casualty, or (h) any cause beyond Landlord’s
reasonable control (the foregoing circumstances described in this Section 21.01
being herein called “Unavoidable Delays”), Landlord shall be unable to fulfill,
or is delayed in fulfilling, any of its obligations under this Lease or shall be
unable to supply any service which Landlord is obligated to supply, this Lease
and Tenant’s obligations hereunder, including, without limitation, the payment
of Rent hereunder, shall in no wise be affected, impaired or excused nor shall
Landlord have any liability whatever to Tenant, nor shall the same be deemed
constructive eviction (it being agreed that the inability to pay shall be a
cause within Landlord’s control).

 

34

 

 

21.02         Subject to Section 30.06, Landlord shall have the right, without
incurring any liability to Tenant, to stop any service because of accident or
emergency, or for repairs, alterations or improvements, necessary or desirable
in the reasonable judgment of Landlord, until such repairs, alterations or
improvements shall have been completed. In connection with any such repairs,
alterations or improvements, Landlord agrees to use its commercially reasonable
efforts to minimize interference with Tenant’s use and occupancy of the Premises
and Tenant’s business conducted therein; provided that Landlord shall not be
required to perform any such work on an overtime or premium-pay basis unless
Tenant shall have agreed to pay the costs to perform such work on an overtime or
premium-pay basis. In connection with any of the foregoing, Landlord shall not
be liable to Tenant or anyone else, for any loss or damage to person, property
or business; nor shall Landlord be liable for any latent defect in the Premises
or the Building unless, in any such case, Landlord fails to comply with the
obligations set forth herein with respect to such repairs, alterations or
improvements or unless such loss or damage is the result of Landlord’s
negligence or willful misconduct. Neither the partners, entities or individuals
comprising Landlord, nor the agents, directors, or officers or employees of any
of the foregoing shall be liable for the performance of Landlord’s obligations
hereunder or for the satisfaction of any right or remedy of Tenant for the
collection of a judgment (or other judicial process) requiring the payment of
money by Landlord. Tenant agrees to look solely to Landlord’s estate and
interest in the Land and the Building, or the lease of the Building or of the
Land and the Building, and the Premises, for the satisfaction of any right or
remedy of Tenant for the collection of a judgment (or other judicial process)
requiring the payment of money by Landlord, and in the event of any liability by
Landlord, no other property or assets of Landlord or of any of the
aforementioned parties shall be subject to levy, execution or other enforcement
procedure for the satisfaction of Tenant’s remedies under or with respect to
this Lease, the relationship of Landlord and Tenant hereunder, or Tenant’s use
and occupancy of the Premises or any other liability of Landlord to Tenant.
Landlord’s estate and interest in the Land and the Building, or the lease of the
Building or of the Land and the Building, and the Premises shall be deemed to
include rental and proceeds from sales or insurance received by Landlord.

 

21.03         Neither the partners, entities or individuals comprising Tenant,
nor the agents, directors, or officers or employees of Tenant shall be liable
for the performance of Tenant’s obligations hereunder.

 

ARTICLE 22
CONDITION OF PREMISES

 

22.01         The parties acknowledge that Tenant has inspected the Premises and
the Building and is fully familiar with the physical condition thereof and
Tenant agrees to accept the Premises on the Commencement Date in their “as is”
condition on such date. Tenant acknowledges and agrees that Landlord shall have
no obligation to do any work in or to the Premises in order to make it suitable
and ready for occupancy and use by Tenant or to make it suitable for the
continued occupancy by Tenant.

 

35

 

 

ARTICLE 23
CLEANING

 

23.01         Tenant shall cause the Premises to be kept clean in accordance
with the practices and with the cleaning contractor selected by Tenant to clean
the Coach Unit.

 

ARTICLE 24
JURY WAIVER

 

24.01         Landlord and Tenant hereby waive trial by jury in any action,
proceeding or counterclaim involving any matter whatsoever arising out of or in
any way connected with this Lease, the relationship of Landlord and Tenant,
Tenant’s use or occupancy of the Premises or involving the right to any
statutory relief or remedy. Tenant will not interpose any counterclaim of any
nature in any summary proceeding (unless failure to impose such counterclaim
would preclude Tenant from asserting in a separate action the claim which is the
subject of such counterclaim).

 

ARTICLE 25
NO WAIVER, ETC.

 

25.01         No act or omission of Landlord or its agents shall constitute an
actual or constructive eviction, unless Landlord shall have first received
written notice of Tenant’s claim and shall have had a reasonable opportunity to
meet such claim. Unless otherwise expressly set forth in this Lease to the
contrary, in the event that any payment herein provided for by Tenant to
Landlord shall become overdue for a period in excess of ten (10) days, then
Tenant shall pay to Landlord, as Additional Rent, from the date it was due until
payment is made, interest on the overdue amount at the Interest Rate. No act or
omission of Landlord or its agents shall constitute an acceptance of a surrender
of the Premises, except a writing signed by Landlord. The delivery or acceptance
of keys to Landlord or its agents shall not constitute a termination of this
Lease or a surrender of the Premises. Acceptance by Landlord of less than the
Rent herein provided shall at Landlord’s option be deemed on account of the
earliest Rent remaining unpaid. No endorsement on any check, or letter
accompanying Rent, shall be deemed an accord and satisfaction, and such check
may be cashed without prejudice to Landlord.

 

25.02         No waiver of any provision of this Lease by either party shall be
effective, unless such waiver be in writing signed by the party to be charged.
In no event shall Tenant be entitled to make, nor shall Tenant make any claim,
and Tenant hereby waives any claim for money damages (nor shall Tenant claim any
money damages by way of set-off, counterclaim or defense) based upon any claim
or assertion by Tenant that Landlord had unreasonably withheld, delayed or
conditioned its consent or approval to any request by Tenant made under a
provision of this Lease except if it is finally determined by a court of
competent jurisdiction that Landlord acted in bad faith in connection with such
consent or approval request. Subject to the immediately preceding sentence with
respect to Tenant’s ability to seek money damages from a court of competent
jurisdiction if Landlord acted in bad faith, any dispute as to the
reasonableness of any denial or withholding of Landlord’s consent or approval to
any request by Tenant made under a provision of this Lease shall be resolved by
expedited arbitration pursuant to Article 51 and, upon final determination in
accordance therewith that Landlord has unreasonably denied or withheld its
consent or approval to a request by Tenant, Landlord’s consent with respect
thereto shall be deemed to have been given.

 

36

 

 

25.03         Tenant shall comply with the rules and regulations annexed hereto
as Exhibit C, and any reasonable modifications thereof or additions thereto of
which Landlord has given Tenant reasonable prior notice (the “Rules and
Regulations”). Any dispute as to the reasonableness of any such modifications or
additions to the Rules and Regulations shall be resolved by expedited
arbitration pursuant to Article 51. Landlord shall not be liable to Tenant for
the violation of such Rules and Regulations by any other tenant; provided,
however, Landlord shall enforce the Rules and Regulations against all tenants in
the Building in a non-discriminatory manner (subject to the terms of any other
tenant’s lease). Failure of Landlord or Tenant to enforce any provision of this
Lease, or any Rule or Regulation, shall not be construed as the waiver of any
subsequent violation of a provision of this Lease, or any Rule or Regulation.
This Lease shall not be affected by nor shall Landlord in any way be liable for
the closing, darkening or bricking up of windows in the Premises, for any
reason, including as the result of construction on any property of which the
Premises are not a part or by Landlord’s own acts; provided, however, Landlord
shall not voluntarily (i.e., if not required by Applicable Laws or in connection
with any required repairs or replacements to the Building) permanently close,
darken or brick up the windows of the Premises and Landlord shall use
commercially reasonable efforts to minimize any temporary closing, darkening or
bricking up of the windows (provided that Landlord shall not be required to
perform any such work on an overtime or premium-pay basis unless Tenant shall
have agreed to pay the costs to perform such work on an overtime or premium-pay
basis). Unless required by Applicable Laws, Landlord shall not permit
advertising by any third-party that is not a tenant or occupant of the Building
on any scaffolding erected by Landlord on the outside of the Building.

 

ARTICLE 26
ADDITIONAL REMEDIES UPON TENANT DEFAULT

 

26.01         If this Lease is terminated because of Tenant’s default hereunder
beyond any applicable cure, grace or notice periods, then, in addition to
Landlord’s rights of re-entry, restoration, preparation for and re-rental, and
anything elsewhere in this Lease to the contrary notwithstanding, Landlord shall
retain its right to judgment on and collection of Tenant’s obligation to make a
single payment to Landlord of a sum equal to an amount by which the Rent for the
period which otherwise would have constituted the unexpired portion of the Term
exceeds the then fair and reasonable rental value of the Premises for the same
period, both discounted to present worth (assuming a discount at a rate per
annum equal to the interest rate then applicable to United States Treasury Bonds
having a term which most closely approximates the period commencing on the date
that this Lease is so terminated, and ending on the Expiration Date) less the
aggregate amount of any monthly amounts theretofore collected by Landlord
pursuant to the provisions of Section 6.01 for the same period; if, before
presentation of proof of such liquidated damages to any court, commission or
tribunal, the Premises, or any part thereof, shall have been relet by Landlord
for the period which otherwise would have constituted the unexpired portion of
the Term, or any part thereof, the amount of rent reserved upon such reletting
shall be deemed, prima facie, to be the fair and reasonable rental value for the
part or the whole of the Premises so relet during the term of the reletting. In
no event shall Tenant be entitled to a credit or repayment for re-rental income
which exceeds the sums payable by Tenant hereunder or which covers a period
after the original Term.

 

37

 

 

ARTICLE 27
NOTICES

 

27.01      Except as otherwise expressly provided in this Lease, any bills,
statements, consents, notices, demands, requests or other communications (each,
a “Notice”) given or required to be given under this Lease shall be in writing
and shall be deemed sufficiently given or rendered if delivered by hand, by
registered or certified mail (return receipt requested) or if sent by a
nationally recognized overnight courier for next business-day delivery, in each
case addressed as follows:

 

if to Tenant:

 

c/o Coach, Inc.

______________________

New York, New York _____

Attention: Todd Kahn

 

with copies to:

 

Coach, Inc.

______________________

New York, New York _____

Attention: Mitchell L. Feinberg

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Jonathan L. Mechanic, Esq. and Harry R. Silvera, Esq.

 

if to Landlord:

 

ERY Tenant LLC

c/o The Related Companies, L.P.

60 Columbus Circle

New York, New York 10023

Attention: L. Jay Cross

 

with copies to:

 

The Related Companies, L.P.

60 Columbus Circle

New York, New York 10023

Attention: Legal Department

 

38

 

 

Oxford Hudson Yards LLC

320 Park Avenue, 17thth Floor

New York, New York 10022

Attention: Dean J. Shapiro

 

Oxford Properties Group
Royal Bank Plaza, North Tower
200 Bay Street, Suite 900
Toronto, Ontario M5J 2J2 Canada
Attention: Chief Legal Counsel

 

or to the address posted from time to time as the

corporate head office of Oxford Properties Group

on the website www.oxfordproperties.com,

to the attention of the Chief Legal Counsel

(unless the same is not readily ascertainable or
accessible by the public in the ordinary course)

 

Michael, Levitt & Rubenstein LLC

60 Columbus Circle

New York, New York 10023

Attention: Bernard J. Michael, Esq.

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Stuart D. Freedman, Esq.

 

and a copy to any Mortgagee or Lessor which shall have requested same, by notice
given in accordance with the provisions of this Article 27 at the address
designated by such Mortgagee or Lessor,

 

or to such other or additional address(es) as either Landlord or Tenant may
designate as its new address(es) for such purpose by Notice given to the other
in accordance with the provisions of this Article 27. Notices from Landlord may
be given by Landlord’s managing agent, if any, or by Landlord’s attorney.
Notices from tenant may be given by Tenant’s attorney. Each Notice shall be
deemed to have been given on the date such Notice is actually received as
evidenced by a written receipt therefor, and in the event of failure to deliver
by reason of changed address of which no Notice was given or refusal to accept
delivery, as of the date of such failure.

 

ARTICLE 28
WATER

 

28.01         Landlord shall provide, at Landlord’s cost hot and cold water
connections with submeters to all core lavatories and janitor closets in the
Premises and the multi-tenant floors on which any portion of the Premises is
located and cold water connection with submeters installed to all pantries and
drinking fountains in the Premises. Tenant shall pay the amount of Landlord’s
cost for all domestic water used by Tenant based upon readings of the submeters
installed by Landlord. Such water charges shall be deemed Additional Rent
hereunder, and shall be due and payable within thirty (30) days following
Tenant’s receipt of Landlord’s invoice(s) therefor accompanied by reasonable
back-up documentation.

 

39

 

 

ARTICLE 29
INTENTIONALLY OMITTED

 

ARTICLE 30
HEAT, ELEVATOR, ETC.

 

30.01         [Heating, ventilation and air-conditioning to the Premises will be
provided by connection to the equipment servicing the Coach Unit. Tenant shall
arrange for such heating, ventilation and air-conditioning service to the
Premises with the owner of the Coach Unit. Landlord shall provide access to the
Building risers and shafts for the connection of such equipment to the
Premises.]7

 

30.02         Landlord shall provide elevator service serving the floors on
which the Premises are located in accordance with the terms hereof. Landlord
shall provide a minimum of two (2) passenger elevators from the lobby of the
Building to each floor of the Premises twenty four (24) hours per day, seven (7)
days per week, subject to all other applicable provisions of this Lease, and
subject to Unavoidable Delays and takedowns for maintenance (subject to Section
30.06).

 

30.03         No bulky materials including, but not limited to, furniture,
office equipment, packages, or merchandise (“Freight Items”) shall be received
in the Premises or Building by Tenant or removed from the Premises or Building
by Tenant except on Business Days between the hours of 8:00 a.m. to 12:00 p.m.
and 1:00 p.m. and 5:00 p.m., and by means of the one (1) freight elevator and
the loading dock only, which Landlord will provide without charge on a first
come, first served basis. If Tenant requires additional freight elevator or
loading dock service at hours other than those set forth above, Landlord shall
make available to Tenant, upon reasonable notice, overtime freight elevator and
loading dock service at Tenant’s sole cost (at Landlord’s actual out-of-pocket
costs for same (subject to any minimum hour union requirements). If Landlord’s
charge for providing overtime freight elevator and loading dock service is
increased due to an increase in Landlord’s actual out-of-pocket costs in
providing same, promptly after written request by Tenant to Landlord (given no
later than thirty (30) days after Tenant receives notice of an increase in such
charge), Landlord shall provide reasonable evidence of any such increases in
Landlord’s actual out-of-pocket costs in providing overtime freight elevator
and/or loading dock service, as applicable. If additional freight and loading
dock service is requested for a weekend or for a period of time that does not
immediately precede or follow the working hours of the personnel providing such
overtime freight service, the minimum charge prescribed by Landlord shall be for
four (4) hours. Subject to the provisions of Section 43.06, any damage done to
the Building or Premises by Tenant, its employees, agents, servants,
representatives and/or contractors in the course of moving any Freight Items
shall be paid by Tenant within thirty (30) days after written demand by Landlord
(which shall include reasonably detailed invoices for such work).

 



 



7Landlord and Tenant agree that if the 23rd floor of the Building shall be part
of the Premises, then the provisions of Section 35.01 and Section 35.02 below
shall apply with respect to the 23rd floor only and the provisions of this
Section 30.01 shall not apply with respect to the 23rd floor.

 

40

 

 

30.04         Except in the case of an emergency or due to casualty or
condemnation, Tenant shall have access to the Premises 24 hours per day, 7 days
per week.

 

30.05         Landlord shall provide Tenant with reasonable shaft space in the
Building sufficient to accommodate one (1) 4-inch conduit for the purpose of
Tenant running data and telecommunications wiring between and within the
Premises and, if Tenant is then utilizing the Rooftop Area, extending from the
Premises to the roof of the Building. Upon Tenant’s written request therefor and
subject to Article 8, provided that the same is then available (as reasonably
determined by Landlord), Landlord shall make available to Tenant additional
shaft space in the Building, utilizing a different point of entry to the
Building and a different path through the Building, sufficient to accommodate
the installation, at Tenant’s sole cost and expense, of one (1) additional
4-inch conduit for the purpose of Tenant running data and telecommunications
wiring between and within the Premises and, if Tenant is then utilizing the
Rooftop Area, extending from the Premises to the roof of the Building.

 

30.06         If any Substantial Portion of the Premises is rendered
Untenantable for a period of five (5) consecutive Business Days (or a total of
ten (10) Business Days within any twelve (12) month period) after Tenant shall
have notified Landlord of such Untenantability, by reason of any stoppage or
interruption of any Essential Service required to be provided by Landlord under
this Lease, but excluding by reason of a casualty, then for the period
commencing on the day Tenant notifies Landlord that such Substantial Portion of
the Premises became so Untenantable until such Substantial Portion of the
Premises is no longer Untenantable, Fixed Annual Rent and any payment due under
Article 32 and Article 49 shall be proportionately abated with respect only to
such Substantial Portion; provided, however, if any such stoppage or
interruption of an Essential Service results by reason of Unavoidable Delay, the
reference herein to five (5) consecutive Business Days shall be deemed to be
eight (8) consecutive Business Days. “Untenantable” means that Tenant shall be
unable to use or access the Premises or the applicable portion thereof for the
conduct of Tenant’s business in the manner in which such business is ordinarily
conducted, and shall not be using the Premises or the applicable portion thereof
other than to the limited extent of Tenant’s security personnel for the
preservation of Tenant’s property, Tenant’s insurance adjusters, and/or a
minimal number of Tenant’s employees for file retrieval, planning of temporary
relocation and other disaster recovery functions. “Essential Service” shall mean
(a) heating, ventilation and air-conditioning, (b) electrical service, (c)
elevator service, (d) water and sewer, and (e) Supplemental Condenser Water (as
hereinafter defined) or any other condenser water that Landlord is required to
provide to Tenant hereunder. “Substantial Portion” shall mean any portion of the
Premises consisting of five thousand (5,000) or more contiguous rentable square
feet, or such reasonably smaller area if the Untenantability of such area has a
materially adverse impact on Tenant’s ability to conduct its ordinary course of
business in the Premises.

 

41

 

 

30.07      Subject to casualty, condemnation, Unavoidable Delays and the other
provisions of this Lease, Tenant shall have the non-exclusive right to use, in
common with others, the public and common areas of the Building, to the extent
required for access to the Premises or use of the Premises for the Permitted
Uses, including, without limitation, the Building’s lobby, exterior plaza areas,
loading docks, elevators, entrances, and sidewalks to the extent any or all of
the foregoing are designated by Landlord, as the case may be, for the common use
of tenants and others, stairways (subject to Article 51), and restrooms
(provided however that restrooms located on full floors demised under this Lease
shall be part of the Premises). Landlord shall operate and maintain the public
and common areas of the Building and all Building Systems serving such areas and
the Premises, all in a manner consistent with the standards maintained in other
Comparable Buildings of a similar quality.

 

30.08      Landlord will use commercially reasonable efforts to permit Tenant,
at no out-of-pocket cost to Landlord, to utilize the same technology utilized by
Landlord in any security system utilized by Landlord from time to time in the
lobby of the Building so that Tenant may issue to its employees a single card
that will permit access through the lobby and to the Premises; provided,
however, that nothing contained herein shall be construed to permit Tenant to
control or monitor or tie in to Landlord’s system (except that Tenant, at
Tenant’s sole cost and expense, shall be permitted to interface with Landlord’s
system solely to the extent required to monitor the access of its own personnel
through the lobby). Nothing contained herein shall prevent Landlord, without any
liability to Tenant, from changing from time-to-time the technology utilized by
Landlord in connection with the foregoing.

 

ARTICLE 31
INTENTIONALLY OMITTED

 

ARTICLE 32
TAX ESCALATION

 

32.01     Tenant covenants to pay, before any fine, penalty, interest or cost
may be added thereto for the nonpayment thereof, as Additional Rent, all Real
Estate Taxes accruing during the Term in respect of the Premises.

 

(a)          For the purpose of this Lease, the following definitions shall
apply:

 

(i)          The term “Real Estate Taxes” shall mean the total of all taxes and
special or other assessments levied, assessed or imposed at any time by any
governmental authority upon or against the Premises, including, without
limitation, any tax or assessment levied, assessed or imposed at any time by any
governmental authority in connection with the receipt of income or rents from
said Premises to the extent that same shall be in lieu of all or a portion of
any of the aforesaid taxes or assessments, or additions or increases thereof,
upon or against said Premises and any business improvement district assessment
payable by or with respect to the Premises. Without duplication, the term “Real
Estate Taxes” shall also include any payments in lieu of taxes agreement or
Uniform Tax Exemption Policy (“PILOT Agreement” ) made to any governmental
authority having jurisdiction over the Premises which are specifically
applicable to the Premises pursuant to any PILOT Agreement entered into with
such governmental authority. If, due to a future change in the method of
taxation or in the taxing authority, or for any other reason, a franchise,
income, transit, profit or other tax or governmental imposition, however
designated, shall be levied against Landlord in substitution in whole or in part
for the Real Estate Taxes, or in lieu of additions to or increases of said Real
Estate Taxes, then such franchise, income, transit, profit or other tax or
governmental imposition shall be deemed to be included within the definition of
“Real Estate Taxes” for the purposes hereof.

 

42

 

 

(ii)         The term “Tax Year” shall mean each period of twelve (12) months,
commencing on the first day of July of each such period, in which occurs any
part of the term of this Lease, or such other period of twelve (12) months
occurring during the term of this Lease as hereafter may be duly adopted as the
fiscal year for real estate tax purposes of the City of New York.

 

32.02         If, after Tenant shall have made a payment of Additional Rent
under Section 32.01, Landlord shall receive a refund of any portion of the Real
Estate Taxes payable for any Tax Year on which such payment of Additional Rent
shall have been based, as a result of a reduction of such Real Estate Taxes by
final determination of legal proceedings, settlement or otherwise, Landlord
shall within thirty (30) days after receiving the refund pay to Tenant an
equitable share (based on the Real Estate Taxes paid by Tenant with respect to
which the refund was received) of the refund. Tenant shall have the right, at
Tenant’s sole cost and expense, to bring any application or proceeding seeking a
reduction in Real Estate Taxes or assessed valuation. The provisions of this
Section 32.02 shall survive the expiration or sooner termination of the Term of
this Lease.

 

32.03         In no event shall the Fixed Annual Rent under this Lease be
reduced by virtue of this Article 32.

 

32.04         Upon the date of any expiration or termination of this Lease
(except termination because of Tenant’s default), (i) if Tenant shall not
already paid a proportionate share of said Additional Rent for the Tax Year
during which such expiration or termination occurs, then the same shall
immediately become due and payable by Tenant to Landlord and (ii) if Tenant
shall have already paid said Additional Rent for Real Estate Taxes for a period
extending beyond the date of such expiration or termination of this Lease, then
Tenant shall be entitled to a proportionate refund thereof from Landlord within
thirty (30) days of such expiration or termination. If Landlord is entitled to a
payment of Additional Rent pursuant to clause (i) above, then the proportionate
share shall be based upon the length of time that this Lease shall have been in
existence during such Tax Year and if Tenant shall be entitled to a refund of
Additional Rent pursuant to clause (ii) above, then the proportionate share
shall be based upon the length of time that his Lease shall not be in existence
during such Tax Year. Landlord shall promptly cause statements of said
Additional Rent for that Tax Year to be prepared and furnished to Tenant.
Landlord and Tenant shall thereupon make appropriate adjustments of amounts then
owing. The provisions of this Section 32.04 shall survive the expiration or
sooner termination of the Term of this Lease.

 

43

 

 

ARTICLE 33
RENT CONTROL

 

33.01         In the event the Fixed Annual Rent or Additional Rent or any part
thereof provided to be paid by Tenant under the provisions of this Lease during
the Term shall become uncollectible or shall be reduced or required to be
reduced or refunded by virtue of any Federal, State, County or City law, order
or regulation, or by any direction of a public officer or body pursuant to law,
or the orders, rules, code or regulations of any organization or entity formed
pursuant to law, whether such organization or entity be public or private
(collectively, “Rent Law”), Tenant shall cooperate with Landlord at Landlord’s
sole cost and expense to permit Landlord to collect the maximum rents which may
be legally permissible from time to time during the effective period of such
Rent Law (but not in excess of the amounts reserved therefor under this Lease).
If the effective period of such Rent Law terminates during the Term, Tenant
shall pay to Landlord, to the extent permitted by the Rent Law, an amount equal
to (i) the Fixed Annual Rent and Additional Rent which would have been paid
pursuant to this Lease but for such Rent Law, less (ii) the Fixed Annual Rent
and Additional Rent paid by Tenant to Landlord during the effective period of
such Rent Law.

 

ARTICLE 34
SUPPLIES

 

34.01         Landlord shall have the right to exclude from the Building any one
or more persons, firms, or corporations utilized by Tenant for purposes of
furnishing laundry, linens, towels, drinking water, water coolers, ice and other
similar supplies and services to the Premises if Landlord shall have had an
unfavorable experience with such person, firm or corporation. Landlord may fix,
in its reasonable discretion, from time to time, the hours during which and the
regulations under which such supplies and services are to be furnished.

 

34.02         Landlord shall have the right to exclude from the Building any one
or more persons, firms or corporations utilized by Tenant for purposes of
selling, delivering or furnishing any food or beverages to the Premises or
elsewhere in the Building if Landlord shall have had an unfavorable experience
with such person, firm or corporation. It is understood, however, that Tenant or
its regular office employees may personally bring food or beverages into the
Building for consumption within the Premises by the said employees, but not for
resale or for consumption by any other tenant. Landlord may fix in its
reasonable discretion from time to time the hours during which, and the
regulations under which, food and beverages may be brought into the Building by
Tenant or its regular employees.

 

34.03         Notwithstanding the foregoing provisions of this Article 34, in no
event shall Landlord have the right to exclude any of the service providers
listed above in this Article 34 if Tenant (or its affiliate) who is the owner of
the Coach Unit shall be permitted to use such service provider for the
provisions of such services in the Coach Unit.

 

44

 

 

ARTICLE 35
AIR CONDITIONING

 

35.01         [Subject to the provisions of this Article 35 and all other
applicable provisions of this Lease, Landlord shall supply air-conditioning
service to the Premises through the Building’s central air-conditioning
facilities (the “Building HVAC System”) during HVAC Periods (and during non-HVAC
Periods if requested by Tenant in accordance with the terms hereof) pursuant to
the specifications detailed on Exhibit F annexed hereto. Subject to Section
30.06, Landlord reserves the right to suspend operation of the Building HVAC
System at any time that Landlord, in its reasonable judgment, deems it necessary
to do so for reasons such as accidents, emergencies or any situation arising in
the Premises or within the Building which has an adverse effect, either directly
or indirectly, on the operation of the Building HVAC System, including without
limitation, reasons relating to the making of repairs, alterations or
improvements in the Premises or the Building, and Tenant agrees that any such
suspension in the operation of the Building HVAC System may continue until such
time as the reason causing such suspension has been remedied (provided that
Landlord shall diligently repair and remedy such suspension) and that Landlord
shall not be held responsible or be subject to any claim by Tenant due to such
suspension. Subject to Section 30.06, Tenant further agrees that Landlord shall
have no responsibility or liability to Tenant if operation of the Building HVAC
System is prevented by strikes or accidents or any cause beyond Landlord’s
reasonable control, or by the orders or regulations of any federal, state,
county or municipal authority or by failure of the equipment or electric
current, steam and/or water or other required power source.

 

35.02         In the event that Tenant shall require air conditioning service
other than during HVAC Periods, Landlord shall furnish such after hours service
through the Building HVAC System provided that written notice is given to
Landlord by Tenant at least five (5) hours prior to the time when such service
is needed by Tenant. Tenant shall reimburse Landlord, as Additional Rent, within
thirty (30) days after receipt of an invoice from Landlord evidencing the same,
for the provision by Landlord of non-HVAC Period air-conditioning service at
Landlord’s then Actual AC Cost (which current cost is $_______ per hour) and
which Actual AC Cost shall only be increased from time to time by Landlord’s
actual increased out-of-pocket costs in connection therewith). For purposes
hereof, the term “Actual AC Cost” shall mean the actual out-of-pocket
incremental extra costs to Landlord to provide non-HVAC Period air conditioning
service without markup for profit or overhead. If Landlord’s Actual AC Cost is
increased, promptly after written request by Tenant to Landlord (given no later
than thirty (30) days after Tenant receives notice of any such increase),
Landlord shall provide reasonable evidence of any such increases in Landlord’s
Actual AC Costs. The provision to Tenant of non-HVAC Period air-conditioning
service shall be subject to any minimum hour union requirements in effect from
time to time, which minimum requirements call for a minimum block of four (4)
hours, unless such non-HVAC Period air-conditioning service is required for a
period starting immediately after an HVAC Period (i.e., starting at 6:00 pm on a
Business Day). If more than one tenant served by the same air conditioning zone
as Tenant requests non-HVAC Period air conditioning service through such air
conditioning zone during any non-HVAC Periods, the charge to Tenant shall be
adjusted pro rata based on the period of time each tenant, including Tenant,
shall utilize such air conditioning zone and on the rentable area of the
Building leased by each such tenant, including Tenant, within such air
conditioning zone.]8

 

 



8 As noted above in footnote 1, Section 35.01 and Section 35.02 shall only apply
with respect to the 23rd floor.

 

45

 

 

35.03         (a)          Subject to the provisions of this Section 35.03,
Landlord shall make available to Tenant or reserve for Tenant’s use up to 75
tons of condenser water (“Supplemental Condenser Water”) in connection with the
operation by Tenant of supplemental air-conditioning equipment and units in any
portion of the Premises. Subject to Unavoidable Delays and any provision of this
Lease relating to stoppage of services and Landlord’s inability to perform,
Landlord shall supply Supplemental Condenser Water to the Premises on a
twenty-four (24) hour, 365 day basis. Tenant must provide its own independent
circulating pump, properly sized and balanced for any supplemental
air-conditioning units in the Premises. Tenant may elect to have Landlord supply
or reserve such Supplemental Condenser Water by notice (a “Supplemental
Condenser Water Notice”) given to Landlord on or before the date which is the
eighteen (18) month anniversary of the date hereof (the “CW Outside Date”),
which notice shall set forth the tonnage of Supplemental Condenser Water
requested by Tenant, not to exceed 75 tons. Tenant shall be deemed to have
elected to have Landlord supply and reserve only such Supplemental Condenser
Water being reserved for the Premises as of the date hereof if Tenant fails to
give to Landlord a Supplemental Condenser Water Notice on or before the CW
Outside Date. If Tenant gives a Supplemental Condenser Water Notice on or before
the CW Outside Date requiring Landlord to supply and/or reserve less than the 75
tons detailed above, then in any such event Landlord shall have no obligation to
reserve the unused or unreserved portion of such Supplemental Condenser Water
for Tenant’s future use; provided, that if Tenant thereafter requires such
Supplemental Condenser Water, Landlord shall provide such Supplemental Condenser
Water to Tenant to the extent such Supplemental Condenser Water is available
after taking into account reasonably appropriate reserves to serve the current
and anticipated future needs of Landlord and the other tenants of the Building
as reasonably determined by Landlord.

 

(b)          Commencing as of (i) the Commencement Date with respect to any
connected load of condenser water then being utilized by Tenant in the Premises,
and (ii) the date upon which Tenant gives to Landlord Tenant’s Supplemental
Condenser Water Notice with respect to any condenser water in excess of that
described in clause (i), Tenant shall pay to Landlord an annual charge of
$____________ per ton for all condenser water being used or reserved by Tenant
(the “Annual Condenser Water Charge”), plus sales tax, if applicable, subject to
increase as provided for herein. Except as otherwise provided for herein, all
sums payable under this Article 35 shall be deemed to be Additional Rent and
paid by Tenant within thirty (30) days after the issuance of a statement
therefor. The Annual Condenser Water Charge shall be adjusted to reflect any
actual out-of-pocket increases in Landlord’s cost to provide condenser water. If
the Annual Condenser Water Charge is increased due to an increase in Landlord’s
actual out-of-pocket costs in providing condenser water to Tenant hereunder,
promptly after written request by Tenant to Landlord (given no later than thirty
(30) days after Tenant receives notice of an increase in the Annual Condenser
Water Charge), Landlord shall provide reasonable evidence of any such increases
in Landlord’s actual out-of-pocket costs in providing condenser water.

 

ARTICLE 36
SHORING

 

36.01         Tenant shall permit any person authorized to make an excavation on
land adjacent to the Building to do any work within the Premises necessary to
preserve the wall of the Building from injury or damage, and Tenant shall have
no claim against Landlord for damages or abatement of rent by reason thereof.

 

46

 

 

ARTICLE 37
EFFECT OF CONVEYANCE, ETC.

 

37.01         If the Building shall be sold, transferred or leased, or the lease
thereof transferred or sold, Landlord shall be relieved of all future
obligations and liabilities hereunder and the purchaser, transferee or tenant of
the Building shall be deemed to have assumed and agreed to perform all such
obligations and liabilities of Landlord hereunder. In the event of such sale,
transfer or lease, Landlord shall also be relieved of all existing obligations
and liabilities hereunder, provided that the purchaser, transferee or tenant of
the Building assumes in writing such obligations and liabilities and Tenant
receives notice (from Landlord or otherwise) of such assumption.

 

ARTICLE 38
RIGHTS OF SUCCESSORS AND ASSIGNS

 

38.01         This Lease shall bind and inure to the benefit of the heirs,
executors, administrators, successors, and, except as otherwise provided herein,
the assigns of the parties hereto. If any provision of any Article of this Lease
or the application thereof to any person or circumstances shall, to any extent,
be invalid or unenforceable, the remainder of that Article, or the application
of such provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each provision
of said Article and of this Lease shall be valid and be enforced to the fullest
extent permitted by law.

 

ARTICLE 39
CAPTIONS

 

39.01         The captions herein are inserted only for convenience, and are in
no way to be construed as a part of this Lease or as a limitation of the scope
of any provision of this Lease.

 

ARTICLE 40
BROKERS

 

40.01         Tenant covenants, represents and warrants that Tenant has had no
dealings or negotiations with any broker or agent in connection with the
consummation of this Lease other than CBRE (the “Broker”) and Tenant covenants
and agrees to defend, hold harmless and indemnify Landlord from and against any
and all cost, expense (including reasonable attorneys’ fees) or liability for
any compensation, commissions or charges claimed through Tenant by any broker or
agent with respect to this Lease or the negotiation thereof (other than the
Broker). Landlord covenants, represents and warrants that Landlord has had no
dealings or negotiations with any broker or agent in connection with the
consummation of this Lease other than the Broker and Landlord covenants and
agrees to defend, hold harmless and indemnify Tenant from and against any and
all cost, expense (including reasonable attorneys’ fees) or liability for any
compensation, commissions or charges claimed through Landlord by any broker or
agent with respect to this Lease or the negotiation thereof (including the
Broker). Landlord shall pay the Broker a commission pursuant to a separate
agreement with said Broker.

 

47

 

 

ARTICLE 41
ELECTRICITY

 

41.01         Except as otherwise set forth herein to the contrary, Landlord and
Tenant acknowledge and agree that electric service shall be supplied to the
Premises on a direct metered basis in accordance with the provisions of this
Article 41. Electricity and electric service, as used herein, shall mean any
element affecting the generation, transmission, and/or distribution or
redistribution of electricity, including but not limited to services which
facilitate the distribution of service. Landlord shall make electricity
available during the Term at the combined electrical closets servicing the
Premises for all purposes with an average capacity of six (6) watts demand load
per usable square foot of the Premises (exclusive of electricity required for
the operation of the Building HVAC System serving the Premises), which shall be
distributed by Tenant throughout the Premises at its sole cost and expense.

 

41.02         (a)          Tenant shall pay, as and when due, directly to the
utility company supplying electricity to the Premises or the applicable portion
thereof the amounts due for electric current consumed by Tenant as indicated by
meters measuring Tenant’s consumption thereof.

 

(b)          If electricity can no longer be provided to the Premises on a
direct metered basis, Landlord shall provide redistributed electricity to the
Premises (or the applicable portions thereof) on a submetered basis and, in such
event, Tenant agrees that the charges for such redistributed electricity shall
be computed in the manner hereinafter described, to wit, a sum equal to the
product of (i) Landlord’s actual out-of-pocket cost for such electricity
(“Landlord’s Cost”).

 

41.03         Landlord shall not be liable to Tenant for any loss or damage or
expense which Tenant may sustain or incur if either the quantity or character of
electric service is changed or is no longer available or suitable for Tenant’s
requirements, except to the extent caused by the negligence or willful
misconduct of Landlord. Tenant covenants and agrees that at all times its use of
electric current shall never exceed the capacity of existing feeders to the
Building or wiring installation subject to Landlord’s obligation to provide the
capacity set forth in Section 41.01. Any riser or risers to supply Tenant’s
electrical requirements, upon written request of Tenant, will be installed by
Landlord, at the sole cost and expense of Tenant, if, in Landlord’s reasonable
judgment, the same are reasonably necessary and will not cause permanent damage
or injury to the Building or the Premises or cause or create a dangerous or
hazardous condition or entail excessive or unreasonable alterations, repairs or
expense or interfere with or disturb other tenants or occupants. In addition to
the installation of such riser or risers, Landlord will also at the sole cost
and expense of Tenant, install all other equipment proper and necessary in
connection therewith subject to the aforesaid terms and conditions.

 

ARTICLE 42
LEASE SUBMISSION

 

42.01         Landlord and Tenant agree that this Lease is submitted to Tenant
on the understanding that it shall not be considered an offer and shall not bind
Landlord or Tenant in any way unless and until (i) Tenant has duly executed and
delivered duplicate originals thereof to Landlord and (ii) Landlord has executed
and delivered one of said originals to Tenant.

 

48

 

 

ARTICLE 43
INSURANCE

 

43.01         Tenant shall not violate, or permit the violation of, any
condition imposed by the standard property insurance policy then issued for
office buildings in the Borough of Manhattan, City of New York, or cause or
permit any action or condition that would invalidate or conflict with Landlord's
insurance policies or any insurance policies maintained by the Condominium, and
shall not do, or permit anything to be done, or keep or permit anything to be
kept in the Premises which would subject Landlord to any liability or
responsibility for personal injury or death or property damage, or which would
increase the fire or other casualty insurance rate on the Building or the
property therein over the rate which would otherwise then be in effect (unless
Tenant pays the resulting premium as hereinafter provided for) or which would
result in insurance companies of good standing refusing to insure the Building
or any of such property in amounts reasonably satisfactory to Landlord; it being
understood and agreed that the mere occupancy and operation of the Premises for
the Primary Use (as opposed to the particular manner of use of the Premises) in
accordance with the provisions of this Lease will not increase the fire or other
casualty insurance rate on the Building or the property therein over the rate
which would otherwise then be in effect.

 

43.02         Tenant covenants to include the Premises in all insurance
coverages required to be provided by Tenant with respect to the balance of space
occupied by Tenant within the Building (but in all events the types and at the
levels at least equivalent to the types and levels required of tenants and
occupants of the Building pursuant to the Declaration), at Tenant’s sole cost
and expense.

 

43.03         All such policies shall be issued by companies of recognized
responsibility permitted to do business within New York State and reasonably
approved by Landlord and rated by Best’s Insurance Reports or any successor
publication of comparable standing and carrying a rating of A- VIII or better or
the then equivalent of such rating (it being agreed that Hospitals Insurance Co.
shall be deemed an acceptable insurance company for purposes hereof), and all
such policies shall contain a provision whereby the same cannot be canceled or
modified unless Landlord and any additional insureds are given at least thirty
(30) days prior written notice of such cancellation or modification, or with
respect to non-payment of premiums, at least ten (10) days prior written notice
of such cancellation or modification.

 

43.04         Prior to the time such insurance is first required to be carried
by Tenant and thereafter, at least fifteen (15) days prior to the expiration of
any such policies, Tenant shall deliver to Landlord either duplicate originals
of the aforesaid policies or, with respect to liability coverage, a current
version of the Acord 25 certificate and, with respect to property insurance, a
2003 Acord 28 certificate, each evidencing the insurance required hereunder (the
2006 Acord 28 and the 2006 Acord 25 both being unacceptable to Landlord),
together with evidence of payment for the policy. If Tenant delivers
certificates as aforesaid Tenant, upon reasonable prior notice from Landlord,
shall make available to Landlord, at the Premises, duplicate originals of such
policies from which Landlord may make copies thereof, at Landlord’s cost.
Subject to Article 5, Tenant’s failure to provide and keep in force the
aforementioned insurance shall be regarded as a material default hereunder,
entitling Landlord to exercise any or all of the remedies as provided in this
Lease in the event of Tenant’s default. In addition, in the event Tenant fails
to provide and keep in force the insurance required by this Lease, at the times
and for the durations specified in this Lease, Landlord shall have the right,
but not the obligation, at any time and from time to time, and without notice,
to procure such insurance and/or pay the premiums for such insurance in which
event Tenant shall repay Landlord within five (5) days after demand by Landlord
(accompanied by reasonable supporting documentation), as Additional Rent, all
sums so paid by Landlord and any costs or expenses incurred by Landlord in
connection therewith without prejudice to any other rights and remedies of
Landlord under this Lease.

 

49

 

 

43.05         Landlord and Tenant shall each endeavor to secure an appropriate
clause in, or an endorsement upon, each “all-risk” insurance policy obtained by
it and covering property as stated in Section 43.02(b), pursuant to which the
respective insurance companies waive subrogation against each other and any
other parties, if agreed to in writing prior to any damage or destruction. The
waiver of subrogation or permission for waiver of any claim hereinbefore
referred to shall extend to the agents of each party and its employees and, in
the case of Tenant, shall also extend to all other persons and entities
occupying or using the Premises in accordance with the terms of this Lease. If
and to the extent that such waiver or permission can be obtained only upon
payment of an additional charge then, except as provided in the following
paragraph, the party benefiting from the waiver or permission shall pay such
charge upon demand, or shall be deemed to have agreed that the party obtaining
the insurance coverage in question shall be free of any further obligations
under the provisions hereof relating to such waiver or permission.

 

43.06         Subject to the foregoing provisions of this Article 43, and
insofar as may be permitted by the terms of the insurance policies carried by
it, each party hereby releases the other with respect to any claim (including a
claim for negligence) which it might otherwise have against the other party for
loss, damages or destruction with respect to its property by fire or other
casualty (including rental value or business interruption, as the case may be)
occurring during the Term of this Lease.

 

43.07         If, by reason of a failure of Tenant to comply with the provisions
of this Lease, the rate of fire insurance with extended coverage on the Building
or equipment or other property of Landlord shall be higher than it otherwise
would be, Tenant shall reimburse Landlord, on demand, for that part of the
premiums for fire insurance and extended coverage paid by Landlord because of
such failure on the part of Tenant.

 

43.08         Landlord may, from time to time, require that the amount of the
insurance to be provided and maintained by Tenant hereunder be increased so that
the amount thereof adequately protects Landlord’s interest, but in no event in
excess of the amount that would be required of other tenants in Comparable
Buildings.

 

43.09         A schedule or make up of rates for the Building or the Premises,
as the case may be, issued by the New York Fire Insurance Rating Organization or
other similar body making rates for fire insurance and extended coverage for the
premises concerned, shall be conclusive evidence of the facts therein stated and
of the several items and charges in the fire insurance rate with extended
coverage then applicable to such premises.

 

43.10         Each policy evidencing the insurance to be carried by Tenant under
this Lease shall contain a clause that such policy and the coverage evidenced
thereby shall be primary with respect to any policies carried by Landlord, and
that any coverage carried by Landlord shall be excess insurance.

 

50

 

 

43.11         Landlord shall maintain in respect of the Building, at all times
during the Term, fire and casualty insurance covering the Building and
Landlord’s property in amounts of coverage required by any Mortgagee, or, if
there is no Mortgagee, then in amounts comparable to the amounts carried by
prudent landlords of Comparable Buildings.

 

ARTICLE 44
SIGNAGE

 

44.01         Tenant shall have the right, at its sole cost and expense, to
install identification signage within the elevator vestibule and corridor of
each full floor of the Premises. With respect to any multi-tenant floors on
which the Premises are located, Tenant shall have the right, at Tenant’s sole
cost and expense, to install identification signage on the entry doors to such
portion of the Premises and to include Tenant’s name on any directory maintained
by Landlord for such floor.

 

ARTICLE 45
RESERVED

 

ARTICLE 46
condominium structure

 

46.01         It is expressly understood and agreed that the Premises are a
portion of the Tower C Condominium (the “Condominium”) which was established
pursuant to that certain Declaration of Condominium, dated __________, and
recorded _____________, in the Office of the Register of the City of New York,
County of New York (the “Register’s Office”), as CRFN No. _____________ (such
declaration, together with the by-laws attached thereto, as such declaration and
by-laws have been and may hereafter be amended from time to time, is called the
“Declaration”). Tenant acknowledges that Tenant has received a copy of the
Declaration and has had the opportunity to review same. Tenant shall be bound by
all of the terms contained in the Declaration which pertain to an occupant of
the Condominium. The board of managers of the Condominium (the “Board”) shall
have the power to enforce against Tenant (and each and every assignee or
subtenant of Tenant) the terms of the Declaration if the actions of Tenant (or
such assignee or subtenant) are in breach of the Declaration to the extent that
the same would entitle the Board to enforce the terms of the Declaration against
Landlord. Tenant owns fee title to “Office Unit 1” (as defined in the
Condominium Documents) (herein, the “Coach Unit”).

 

46.02         Landlord shall cause the Board to (i) furnish any service, (ii)
make any repairs or restorations, (iii) comply with any laws or requirements of
any governmental authorities, (iv) provide any insurance with respect to the
Building or the improvements therein or (v) take any other action, in each case
if and to the extent that the Board is obligated to furnish, make, comply with,
provide or take the same under the Declaration. In all such instances, all
references in this Lease to Landlord performing such obligation shall mean that
Landlord shall cause the Board to perform such obligation. Performance by the
Board under the Declaration shall be deemed and accepted by Tenant as
performance by Landlord under this Lease. Landlord shall be liable to Tenant for
any failure in performance resulting from the failure in performance by the
Board.

 

51

 

 

ARTICLE 47
MISCELLANEOUS

 

47.01         This Lease represents the entire understanding between the parties
with regard to the matters addressed herein and may only be modified by written
agreement executed by all parties hereto. All prior understandings or
representations between the parties hereto, oral or written, with regard to the
matters addressed herein are hereby merged herein. Tenant acknowledges that
except as expressly provided in this Lease neither Landlord nor any
representative or agent of Landlord has made any representation or warranty,
express or implied, as to the physical condition, state of repair, layout,
footage or use of the Premises or any matter or thing affecting or relating to
the Premises except as specifically set forth in this Lease. Tenant has not been
induced by and has not relied upon any statement, representation or agreement,
whether express or implied, not specifically set forth in this Lease. Landlord
shall not be liable or bound in any manner by any oral or written statement,
broker’s “set-up”, representation, agreement or information pertaining to the
Premises, the Building or this Lease furnished by any real estate broker, agent,
servant, employee or other person, unless specifically set forth herein, and no
rights are or shall be acquired by Tenant by implication or otherwise unless
expressly set forth herein. This Lease shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Lease to be drafted.

 

47.02         If Landlord or any affiliate of Landlord has elected to qualify as
a real estate investment trust (a “REIT”), any service required or permitted to
be performed by Landlord pursuant to this Lease, the charge or cost of which may
be treated as impermissible tenant service income under the laws governing a
REIT, may be performed by a taxable REIT subsidiary that is affiliated with
either Landlord or Landlord’s property manager, an independent contractor of
Landlord or Landlord’s property manager (the “Service Provider”). If Tenant is
subject to a charge under this Lease for any such service, then, at Landlord’s
direction, Tenant will pay such charge either to Landlord for further payment to
the Service Provider or directly to the Service Provider, and, in either case,
(i) Landlord will credit such payment against any charge for such service made
by Landlord to Tenant under this Lease, and (ii) such payment to the Service
Provider will not relieve Landlord from any obligation under the Lease
concerning the provisions of such service.

 

47.03         Tenant shall not permit the Premises, or any portion thereof, to
be used or occupied by or for the benefit of any person or entity that the
Office of Foreign Assets Control of the United States Department of the Treasury
has listed on its list of Specially Designated Nationals and Blocked Persons (or
is listed on any replacement or similar list in the future).

 

47.04         [As a material inducement to Landlord to enter into this Lease,
Tenant shall deliver to Landlord simultaneously with the execution of this Lease
a guaranty of Tenant’s obligations under this Lease made by Coach, Inc., a
Maryland corporation, in the form attached hereto as Exhibit D.]9

 



 

9Guaranty to be provided by Coach, Inc. in the event this Lease is to be entered
into by a tenant other than Coach, Inc. in accordance with the terms of the
Option Agreement.

 

52

 

 

ARTICLE 48
renewal options

 

48.01         (a)          For purposes hereof, the following terms shall have
the following meanings:

 

“First Extension Option” shall mean Tenant’s right to extend the Term of this
Lease with respect to the Extension Premises for an additional term (the “First
Extension Term”) of ten (10) years commencing on the day immediately following
the Expiration Date of the initial Term of this Lease (the “Commencement Date of
the First Extension Term”) and ending on the last day of the month in which
occurs the ten (10) year anniversary of the Expiration Date of the initial term
of this Lease.

 

“Second Extension Option” shall mean Tenant’s right to extend the term of this
Lease with respect to the Extension Premises for an additional term (the “Second
Extension Term”) of ten (10) years (but only if Tenant has exercised the First
Extension Option) commencing on the day immediately following the Expiration
Date of the First Extension Term (the “Commencement Date of the Second Extension
Term”) and ending on the last day of the month in which occurs the ten (10) year
anniversary of the Expiration Date of the First Extension Term.

 

“Extension Term” shall mean the First Extension Term or the Second Extension
Term, as the case may be.

 

“Extension Premises” shall mean either (i) the entire Premises demised by this
Lease as of the day immediately preceding the Applicable Commencement Date or
(ii) one (1) or more full floors of the Premises contiguous to the condominium
unit owned by Tenant or Tenant’s affiliate (and in the case of this clause
“(ii)”, may also include all (but not less than all) of the space then leased by
Tenant on any floor of the Building on which Tenant does not then lease such
full floor), in either case, as designated by Tenant in an Extension Notice. If
Tenant gives an Extension Notice that does not specify the Extension Premises,
Tenant will be deemed to have irrevocably elected to designate as the Extension
Premises the entire Premises demised by this Lease as of the day immediately
preceding the Applicable Commencement Date.

 

“Extension Notice” shall mean a written notice given by Tenant to Landlord
electing to extend the Term of this Lease for the First Extension Term, the
Second Extension Term, the Third Extension Term or the Fourth Extension Term, as
the case may be.

 

“Applicable Commencement Date” shall mean the Commencement Date of the First
Extension Term, the Commencement Date of the Second Extension Term, the
Commencement Date of the Third Extension Term or the Commencement Date of the
Fourth Extension Term, as applicable.

 

53

 

 

“Applicable Expiration Date” shall mean the Expiration Date of the initial term
of this Lease, the Expiration Date of the First Extension Term, the Expiration
Date of the Second Extension Term, the Expiration Date of the Third Extension
Term or the Expiration Date of the Fourth Extension Term, as applicable.

 

(b)          Subject to and in accordance with the provisions of this
Article 48, Tenant shall have the right to exercise each applicable Extension
Option provided that no monetary or material non-monetary default after notice
and the expiration of any applicable cure period has occurred and is continuing
at the time Tenant gives the Extension Notice, and this Lease is in full force
and effect upon the date immediately preceding the Applicable Commencement Date.
Subject to the provisions of this Article 48, the Extension Term shall commence
on the Applicable Commencement Date and shall expire on the Applicable
Expiration Date, unless the Extension Term shall sooner end pursuant to any of
the terms, covenants or conditions of this Lease or pursuant to Applicable Law.
Tenant may exercise the Extension Option by giving Landlord an Extension Notice
no sooner than the date that is two (2) years prior to the Applicable
Commencement Date and no later than the date that is eighteen (18) months prior
to the Applicable Commencement Date, as to which date time is of the essence,
and upon the giving of such notice, subject to the provisions of this Article
48, the Term shall be extended for the Extension Term with respect to the
Extension Premises without execution or delivery of any other or further
document, with the same force and effect as if the Extension Term had originally
been included in the Term. All of the terms, covenants and conditions of this
Lease shall continue in full force and effect during the Extension Term with
respect to the Extension Premises, including items of Additional Rent and
escalation which shall remain payable on the terms herein set forth (provided,
however, that Tenant shall have no further right to extend the term of this
Lease beyond the Second Extension Term for any reason, it being agreed, however,
that if the Extension Premises shall be less than the entire Premises, then (i)
Tenant shall be required to close any open floor slabs (if any) between portions
of the Premises and remove any internal staircases within the Premises
connecting multiple floors of the Premises (notwithstanding anything to the
contrary contained in this Lease with respect to the closing of such floor slabs
or the removal of internal staircases), and (ii) Tenant shall deliver the
portions of the Premises not included in the Extension Premises to Landlord on
or before the Applicable Expiration Date in the condition set forth in Article
12.

 

(c)          Subject to Section 48.01(b), the Extension Term shall be upon all
of the terms and conditions set forth in this Lease, except that:

 

(i)          the Fixed Annual Rent shall be as determined pursuant to the
provisions of Section 48.02,

 

(ii)         Tenant shall accept the Extension Premises in its “as is” condition
at the commencement of the Extension Term, and Landlord shall not be required to
perform any work, to pay any work allowance or any other amount or to render any
services to make the Extension Premises ready for Tenant’s use and occupancy
(other than Landlord’s continuing obligations to perform maintenance and repairs
and to provide services specifically set forth in this Lease) or to provide any
abatement of Fixed Annual Rent or Additional Rent (other than any abatement
rights specifically provided for in this Lease (e.g., abatement rights in the
event of a casualty), in each case with respect to the Extension Term, and

 

54

 

 

(iii)        Tenant shall have no option to extend or renew this Lease beyond
the expiration of the Second Extension Term.

 

48.02         (a)      The Fixed Annual Rent payable by Tenant for the Extension
Premises during the Extension Term shall be an amount equal to ninety-five
percent (95%) of the applicable Renewal FMRV (as hereinafter defined) in the
case of the First Extension Term and the Second Extension Term. The Renewal FMRV
shall be determined as follows:

 

(i)          If Tenant exercises the Extension Option, twelve (12) months prior
to the Applicable Commencement Date, Landlord and Tenant shall commence
negotiations in good faith to attempt to agree upon the Renewal FMRV. If
Landlord and Tenant cannot reach agreement by seven (7) months before the
Applicable Commencement Date, Landlord and Tenant shall, no later than six (6)
months before the Applicable Commencement Date, each select a reputable,
qualified, independent, licensed real estate broker with at least twenty (20)
years of experience in office leasing in midtown Manhattan, having an office in
New York County and familiar with the rentals then being charged in midtown
Manhattan (such brokers are referred to, respectively, as “Landlord’s Broker“
and “Tenant’s Broker”) who shall confer promptly after their selection by
Landlord and Tenant and shall exercise good faith efforts to attempt to agree
upon the Renewal FMRV. If Landlord’s Broker and Tenant’s Broker cannot reach
agreement by four (4) months prior to the Applicable Commencement Date, then,
within twenty (20) days thereafter, they shall designate a third reputable,
qualified, independent, licensed real estate broker with at least twenty (20)
years of experience in office leasing in midtown Manhattan, having an office in
New York County and familiar with the rentals then being charged in the Building
and in Comparable Buildings (the “Independent Broker”). Upon failure of
Landlord’s Broker and Tenant’s Broker timely to agree upon the designation of
the Independent Broker, then the Independent Broker shall be appointed in
accordance with the rules of the AAA, or the successor thereto, within ten (10)
days thereafter. Within ten (10) days after such appointment, Landlord’s Broker
and Tenant’s Broker shall each submit a letter to the Independent Broker, with a
copy to Landlord and Tenant, setting forth such broker’s estimate of the Renewal
FMRV and the rationale used in determining it (respectively, “Landlord’s
Broker’s Letter“ and “Tenant’s Broker’s Letter”). If the estimates set forth in
Landlord’s Broker’s Letter and Tenant’s Broker’s Letter differ by three (3%)
percent per annum or less, then the Renewal FMRV shall not be determined by the
Independent Broker and the Renewal FMRV shall be the average of the estimates
set forth in Landlord’s Broker’s Letter and Tenant’s Broker’s Letter.

 

(ii)         If the estimates set forth in Landlord’s Broker’s Letter and
Tenant’s Broker’s Letter differ by more than three (3%) percent per annum, then
the Independent Broker shall consider such evidence as Landlord and/or Tenant
may submit, conduct such investigations and hearings as he or she may deem
appropriate and shall, within sixty (60) days after the date of his or her
appointment, choose either the estimate set forth in Landlord’s Broker’s Letter
or the estimate set forth in Tenant’s Broker’s Letter to be the Renewal FMRV and
such choice shall be binding upon Landlord and Tenant. The fees and expenses of
the Independent Broker shall be shared equally by Landlord and Tenant and
Landlord and Tenant shall each pay the fees and expenses of its respective
appraiser.

 

55

 

 

(b)          If the Extension Term commences prior to a determination of the
Fixed Annual Rent for such Extension Term as herein provided, then the amount to
be paid by Tenant on account of Fixed Annual Rent until such determination has
been made shall be the estimate set forth in Landlord’s Broker’s Letter. After
the Fixed Annual Rent during the Extension Term has been determined as
aforesaid, any amounts theretofore paid by Tenant to Landlord on account of
Fixed Annual Rent in excess of the amount of Fixed Annual Rent as finally
determined shall be credited by Landlord with interest at the Interest Rate
(calculated from the date Tenant made such overpayment until such overpayment is
credited and/or paid by Landlord) against the next ensuing monthly Fixed Annual
Rent payable by Tenant to Landlord.

 

(c)          Promptly after the Fixed Annual Rent has been determined, Landlord
and Tenant shall execute and deliver an agreement setting forth the Fixed Annual
Rent for the Extension Term, as finally determined, provided that the failure of
the parties to do so shall not affect their respective rights and obligations
hereunder.

 

(d)          For purposes of this Article 48, the determination of “Renewal
FMRV“ shall mean the then fair market rent for the Extension Premises that an
unaffiliated third party would be willing to pay to Landlord as of the Extension
Term Notice Date for a term comparable to the Extension Term on all the terms
and conditions which the Extension Premises will be leased to Tenant pursuant to
this Article 48, each party acting prudently and under no compulsion to lease,
and taking into account the terms set forth in Section 48.01 and all other then
relevant factors, whether favorable to Landlord or Tenant. Landlord and Tenant
agree that notwithstanding the foregoing, the particular value to Tenant of its
own leasehold improvements shall not be taken into account as a relevant factor.

 

Notwithstanding anything to the contrary contained in this Article 48, if Tenant
shall exercise Tenant’s Extension Option, Landlord shall have the right, in its
sole discretion, to waive the conditions to the effectiveness of Tenant’s
exercise of Tenant’s Extension Option set forth in Section 48.01 without thereby
waiving any default by Tenant, in which event, (i) the Term shall be extended
without execution or delivery of any other or further document in accordance
with the provisions of this Article 48 with the same force and effect as if the
Extension Term had originally been included in the term of this Lease, and
(ii) Landlord shall be entitled to all of the remedies provided by this Lease
and at law with respect to any such default by Tenant.

 

ARTICLE 49
OPERATING EXPENSE ESCALATION

 

49.01         Tenant covenants to pay, directly to the Condominium Board (as
such term is defined in the Declaration) before any fine, penalty, interest or
cost may be added thereto for the nonpayment thereof, as Additional Rent, all
Common Charges accruing during the Term in respect of the Premises.

 

49.02         Definitions: For the purpose of this Lease, the following
definitions shall apply:

 

56

 

 

(i)          The term “Common Charges” shall mean the Common Charges (as such
term is defined in the Declaration) applicable to the Premises during the Term.

 

(ii)         The term “Operating Year” shall mean each calendar year during the
Term or any portion thereof.

 

49.03         If, after Tenant shall have made a payment of Additional Rent
under Section 49.01, Landlord shall receive a refund of any portion of the
Common Charges payable for any Operating Year on which such payment of
Additional Rent shall have been based, as a result of a reduction of such Common
Charges by final determination of legal proceedings, settlement or otherwise,
Landlord shall within thirty (30) days after receiving the refund pay to Tenant
an equitable share (based on the Common Charges paid by Tenant with respect to
which the refund was received) of the refund. The provisions of this Section
49.03 shall survive the expiration or sooner termination of the Term of this
Lease.

 

49.04         In no event shall the Fixed Annual Rent under this Lease be
reduced by virtue of this Article 49.

 

49.05         Upon the date of any expiration or termination of this Lease
(except termination because of Tenant’s default), (i) if Tenant shall not
already paid a proportionate share of said Additional Rent for the Operating
Year during which such expiration or termination occurs, then the same shall
immediately become due and payable by Tenant to Landlord and (ii) if Tenant
shall have already paid said Additional Rent for Common Charges for a period
extending beyond the date of such expiration or termination of this Lease, then
Tenant shall be entitled to a proportionate refund thereof from Landlord within
thirty (30) days of such expiration or termination. If Landlord is entitled to a
payment of Additional Rent pursuant to clause (i) above, then the proportionate
share shall be based upon the length of time that this Lease shall have been in
existence during such Operating Year and if Tenant shall be entitled to a refund
of Additional Rent pursuant to clause (ii) above, then the proportionate share
shall be based upon the length of time that his Lease shall not be in existence
during such Operating Year. Landlord shall promptly cause statements of said
Additional Rent for that Operating Year to be prepared and furnished to Tenant.
Landlord and Tenant shall thereupon make appropriate adjustments of amounts then
owing. The provisions of this Section 49.05 shall survive the expiration or
sooner termination of the Term of this Lease.         

 

ARTICLE 50
TENANT’S SELF-HELP RIGHTS

 

50.01         Subject to the provisions of this Article 50, if Landlord fails to
provide on a timely basis in accordance with the provisions of this Lease any
item of maintenance, repair or service (including utilities) with respect to (i)
items that are exclusively located within the Premises, and (ii) items which
exclusively serve the Premises, in each case which do not affect the exterior of
the Building or Building Systems (other than a horizontal extension of a base
Building System located within and exclusively serving the Premises, such as a
pipe running horizontally from a main plumbing line to a sink in a core
bathroom), and in any such case such failure by Landlord is not the result of a
Tenant Delay or an Unavoidable Delay, Tenant shall have the right (but not the
obligation) to perform and fulfill Landlord’s obligation with respect thereto.
The extent of the work performed by Tenant in curing any such Landlord default
shall not exceed the work that is reasonably necessary to effectuate such remedy
and the cost of such work shall be reasonably prudent and economical under the
circumstances. Notwithstanding anything to the contrary contained herein, Tenant
shall not be entitled to cure any failure of Landlord if (A) such cure requires
access to the premises of other tenants or occupants of the Building, or (B) the
performance of such cure would impair or disrupt services to the tenants of the
Building (in each case other than to a de minimis extent). The defaults of
Landlord that Tenant is permitted to cure in accordance with the provisions of
this Section 50.01 are hereinafter collectively referred to as “Self-Help
Items”.

 

57

 

 

50.02         (a)          If Tenant believes that Landlord has failed to
perform any Self-Help Item as required by this Lease, Tenant may give Landlord a
notice (a “Self-Help Notice”) of Tenant’s intention to perform such Self-Help
Item on Landlord’s behalf, which notice shall contain a statement in bold type
and capital letters at the top of such notice stating “THIS IS A TIME SENSITIVE
SELF HELP NOTICE AND LANDLORD SHALL BE DEEMED TO WAIVE ITS RIGHTS IF IT FAILS TO
RESPOND IN THE TIME PERIOD PROVIDED” as a condition to the effectiveness
thereof. If Landlord fails within thirty (30) days after Tenant gives such
Self-Help Notice (or within seven (7) Business Days after Tenant gives such
Self-Help Notice in the event of an emergency that is causing a material
disruption of Tenant’s business) to either (i) commence (and thereafter continue
to diligently perform) the cure of such Self-Help Item or (ii) give a notice to
Tenant (a “Landlord’s Self-Help Dispute Notice”) disputing in good faith
Tenant’s right to perform the cure of such Self-Help Item pursuant to the terms
of this Article 50, then Tenant shall have the right, but not the obligation, to
commence and thereafter diligently prosecute the cure of such Self-Help Item in
accordance with the provisions of this Article 50 at any time thereafter, but
prior to the date on which Landlord either commences to cure such Self-Help Item
or gives to Tenant a Landlord’s Self-Help Dispute Notice. If either (A) within
such thirty (30) day period (or seven (7) Business Day period, if applicable) or
at any time thereafter prior to the date on which Tenant commences to cure such
Self-Help Item, Landlord gives a Landlord’s Self-Help Dispute Notice, or (B)
Tenant disputes whether Landlord has commenced to cure or is diligently
proceeding with the cure of such Self-Help Item, Tenant may commence an
expedited arbitration proceeding pursuant to Article 51 (a “Self-Help
Arbitration”). Such Self-Help Arbitration shall determine either (1) whether
Landlord has failed to commence or has been and is then continuing to fail to
diligently prosecute the Self-Help Item in question or (2) whether Tenant has
the right pursuant to the terms of this Article 50 to cure such Self-Help Item.
If Tenant shall prevail in such Self-Help Arbitration, Tenant may perform the
cure of such Self-Help Item. Upon completion of the cure of such Self-Help Item,
as provided herein, by Tenant, Tenant shall give notice thereof (the “Self-Help
Item Completion Notice”) to Landlord together with a copy of paid invoices
setting forth the reasonable out-of-pocket costs and expenses incurred by Tenant
to complete such Self-Help Item taking into account the circumstances of such
Self-Help Item (the “Self-Help Amount”). Landlord shall reimburse Tenant in the
amount of the Self-Help Amount within thirty (30) days after Tenant gives to
Landlord the Self-Help Item Completion Notice, together with interest thereon at
the Interest Rate from the date same were incurred through the date of
reimbursement.

 

58

 

 

(b)          If Landlord fails to reimburse Tenant for any Self-Help Amount
which Landlord is required to pay hereunder in accordance with Section 50.02(a)
then, provided Tenant is not in default under this Lease beyond any applicable
cure or grace period, Tenant shall have the right to have such unpaid amount
credited against the next installment(s) of Fixed Annual Rent thereafter
becoming due under this Lease, provided Tenant first gives at least seven (7)
Business Days’ notice to Landlord in connection therewith, which notice shall
state in bold type and capital letters at the top of such notice “THIS IS A TIME
SENSITIVE OFFSET NOTICE AND LANDLORD SHALL BE DEEMED TO ACCEPT SUCH OFFSET IF IT
FAILS TO RESPOND IN THE TIME PERIOD PROVIDED” as a condition to the
effectiveness thereof. Within the seven (7) Business Day period described above,
Landlord may dispute, in good faith, Tenant’s right to such credit by providing
written notice thereof to Tenant, in which case Tenant shall not be entitled to
such offset pending the resolution of such dispute. If Landlord fails to dispute
such credit within the seven (7) Business Day period described above and fails
to pay such Self-Help Amount prior to the expiration of the seven (7) Business
Day period, Tenant shall be entitled to take such credit against the next
installment(s) of Fixed Annual Rent thereafter becoming due under this Lease.
Any dispute arising under this Section 50.02(b) shall be resolved by expedited
arbitration pursuant to Article 51.

 

50.03         Tenant shall diligently prosecute any Self-Help Item to completion
in accordance with all Applicable Laws and provisions of this Lease (except for
the requirements of this Lease that Tenant obtains Landlord’s approval or
consent to the work in question or the contractors or subcontractors that will
perform such work). Anything to the contrary herein notwithstanding, Tenant
shall reasonably coordinate the performance of Building System Self-Help Items
with Landlord, pursuant to the Alteration Rules and Regulations and perform such
work pursuant to Article 8 (other than the requirements therein requiring Tenant
to obtain consent to the work in question or to the contractors or
subcontractors that with perform such work).

 

59

 

  

ARTICLE 51
EXPEDITED ARBITRATION

 

51.01         In the event of any dispute under this Lease with respect to
whether Landlord has unreasonably withheld, conditioned or delayed its consent
in any instance when Landlord’s consent was not to be unreasonably withheld or
delayed (including, without limitation, with respect to any proposed assignment
or subletting pursuant to Article 4 and/or to any Alterations pursuant to
Article 8, or with respect to any other matter hereunder that may expressly be
resolved by expedited arbitration pursuant to this Article 51), either party
shall have the right to submit such dispute to arbitration in the City of New
York under the expedited procedures of the Commercial Arbitration Rules of the
American Arbitration Association (presently Rules E-1 through E-10); provided,
however, that with respect to any such arbitration, (i) the list of arbitrators
referred to in Rule E-4 shall be returned within five (5) days from the date of
mailing; (ii) the parties shall notify the American Arbitration Association by
telephone, within four (4) days of any objections to the arbitrator appointed
and will have no right to object if the arbitrator so appointed was on the list
submitted by the American Arbitration Association and was not objected to in
accordance with Rule E-4; (iii) the Notice of Hearing referred to in Rule E-7
shall be four (4) days in advance of the hearing; (iv) the hearing shall be held
within five (5) days after the appointment of the arbitrator; (v) the arbitrator
shall have no right to award damages; and (vi) the decision and award of the
arbitrator shall be final and conclusive on the parties. The time periods set
forth in this Article 51 are of the essence. If any party fails to appear at a
duly scheduled and noticed hearing for any reason other than an Unavoidable
Delay, the arbitrator is hereby expressly authorized to enter judgment for the
appearing party. The arbitrators conducting any arbitration shall be bound by
the provisions of this Lease and shall not have the power to add to, subtract
from, or otherwise modify such provisions. Landlord and Tenant agree to sign all
reasonable documents and to do all other things reasonably necessary to submit
any such matter to arbitration and further agree to, and hereby do, waive any
and all rights they or either of them may at any time have to revoke their
agreement hereunder to submit to arbitration and to abide by the decision
rendered thereunder which shall be binding and conclusive on the parties and
shall constitute an “award” by the arbitrator within the meaning of the American
Arbitration Association rules and Applicable Laws. Judgment may be had on the
decision and award of the arbitrators so rendered in any court of competent
jurisdiction. Each arbitrator shall be a qualified, disinterested and impartial
person who shall have had at least ten years’ experience in New York City in a
calling connected with the matter of the dispute. Landlord and Tenant shall each
have the right to appear and be represented by counsel before said arbitrators
and to submit such data and memoranda in support of their respective positions
in the matter in dispute as may be reasonably necessary or appropriate under the
circumstances. Each party hereunder shall pay its own costs, fees and expenses
in connection with any arbitration or other action or proceeding brought under
this Article 51, and the expenses and fees of the arbitrators selected shall be
shared equally by Landlord and Tenant; provided, that, to the extent the
arbitrator determines that a party significantly prevailed in a dispute, all of
the actual reasonable out-of-pocket costs incurred by such party in connection
with such arbitration shall be borne by the unsuccessful party; it being
understood and agreed that the mere fact that the arbitrator may rule in the
favor of a particular party shall not mean per se that such party prevailed
“significantly” on the matter which is the subject of dispute. Notwithstanding
any contrary provisions hereof, Landlord and Tenant agree that (i) the
arbitrators may not award or recommend any damages to be paid by either party
and (ii) in no event shall either party be liable for, nor shall either party be
entitled to recover, any damages. Neither party shall have ex parte
communications with any arbitrator selected under this Article 51 following his
or her selection and pending completion of the arbitration hereunder.

 

ARTICLE 52
Connection rights

 

52.01         Notwithstanding anything to the contrary contained in this Lease,
Tenant shall have the right, from time to time, to use space in the Building’s
existing risers for the purposes of connecting Tenant’s equipment located within
the Premises to Tenant’s equipment located in Tenant’s or Tenant’s affiliates
condominium unit in the Building and to any other areas in or on the Building,
including, without limitation, the roof thereof, where Tenant or its affiliates’
equipment is permitted to be located as a result of such entity’s ownership of
the condominium unit within the Building.

 

60

 

  

ARTICLE 53
REIT/UBTI COMPLIANCE

 

53.01         It is the intention of Landlord and Tenant that Rent and all sums,
charges, or amount of whatever nature under this Lease (“Lease Payments”)
payable to Landlord shall qualify as “rents from real property” under both the
Internal Revenue Code § 512(b)(3) and § 856(d) and all related statutes,
regulations, revenue rulings, interpretations, and other official
pronouncements, all as in effect from time to time. If Landlord has been advised
in writing (and a copy of such writing is sent to Tenant) by its tax advisors
that a change or potential change in law, interpretation or position regarding
the Lease Payments under Internal Revenue Code § 512(b)(3) and/or § 856(d)
creates a significant risk that such Lease Payments no longer qualify as “rents
from real property”, then Landlord shall  provide Tenant with notice of such
change or potential change (together with a reasonable written explanation of
such tax risk) and shall request reasonable adjustments to the calculation of
the Lease Payments or to other related provisions of the Lease in order to
mitigate such tax risk.  Any such adjustment shall be subject to the Tenant’s
consent, provided that any such consent shall not be unreasonably withheld,
conditioned or delayed and provided further, except as provided below, it shall
be unreasonable for Tenant to withhold its consent if such adjustments, in the
aggregate, produce Lease Payments that are economically equivalent to the Tenant
both before and after the adjustments and do not otherwise adversely affect the
rights of Tenant under the Lease.  Tenant shall not be required to consent to
such adjustments if such adjustments adversely affect the manner in which Tenant
treats or accounts for the Lease Payments for accounting or financial reporting
purposes or that compliance with such adjustments would subject Tenant to
regulatory or governmentally imposed restrictions. Tenant shall execute such
documents as Landlord reasonably requires to make such adjustments to the Lease
Payments in conformity with this Section 8.29 provided such documents are
reasonably satisfactory to Tenant.  Landlord shall reimburse Tenant for any and
all costs incurred by Tenant as a result of such adjustments including without
limitation all reasonable legal and accounting fees, costs and expenses incurred
by Tenant as a result of Landlord’s request for such adjustment. If any service
required or permitted to be performed by Landlord pursuant to this Lease results
in “impermissible tenant service” income under Section 856 or unrelated business
taxable income, then, in lieu of the Landlord, such service may be performed by
a taxable REIT subsidiary that is affiliated with either Landlord or Landlord’s
property manager, an independent contractor of Landlord or Landlord’s property
manager (the “Service Provider”).  If Tenant is subject to a charge under this
Lease for any such service (or otherwise incurs costs in respect of such change
in service), then, at Landlord’s direction, Tenant will pay such charge either
to Landlord for further payment to the Service Provider or directly to the
Service Provider, and, in either case, (a) Landlord will credit such payment
against Additional Charges due from Tenant under this Lease for such service,
and (b) such payment to the Service Provider will not relieve Landlord from any
obligation under this Lease concerning the provisions of such service.

 

61

 

 

IN WITNESS WHEREOF, the said Landlord, and Tenant have duly executed this Lease
as of the day and year first above written.

 

  LANDLORD:       LEGACY YARDS TENANT LLC         By:       Name:     Title:    
    TENANT:       [COACH, INC.]         By:       Name:     Title:

 

 

 

 

EXHIBIT A

 

FLOOR PLANS

 

[See attached]

 

 

 

 

EXHIBIT B

 

FIXED ANNUAL RENT

 

[To incorporate final agreed-upon determination in accordance with the Option
Agreement]

 

 

 

 

EXHIBIT C

 

RULES AND REGULATIONS

 

IN CASE OF ANY CONFLICT OR INCONSISTENCY BETWEEN ANY PROVISIONS OF THIS LEASE
AND ANY OF THE RULES AND REGULATIONS AS ORIGINALLY OR AS HEREAFTER ADOPTED, THE
PROVISIONS OF THIS LEASE SHALL CONTROL.

 

1.          Except for Tenant’s or its affiliate’s exclusive entrances,
corridors, elevators and escalators in connection with Tenant’s or its
affiliate’s ownership of the Coach Unit, the rights of each tenant in the
entrances, corridors, elevators and escalators servicing the Building are
limited to ingress and egress from such tenant’s premises for the tenant and its
employees, licensees and invitees, and no tenant shall use, or permit the use
of, the entrances, corridors, escalators or elevators for any other purpose. No
tenant shall invite to the tenant’s premises, or permit the visit of, persons in
such numbers or under such conditions as to interfere with the use and enjoyment
of any of the plazas, entrances, corridors, escalators, elevators and other
facilities of the Building by any other tenants. Tenant shall have the right to
use the fire exits and stairways connection the Premises and the Coach Unit for
ingress and egress subject to compliance with applicable Laws and all other fire
exits and stairways are for emergency use only, and they shall not be used for
any other purpose by the tenants, their employees, licensees or invitees. No
tenant shall encumber or obstruct, or permit the encumbrance or obstruction of,
any of the sidewalks, plazas, entrances, corridors, escalators, elevators, fire
exits or stairways of the Building. Landlord reserves the right to control and
operate the public portions of the Building and the public facilities, as well
as facilities furnished for the common use of the tenants, in such manner as it
in its reasonable judgment deems best for the benefit of the tenants generally,
other than Tenant’s or its affiliate’s exclusive entrances, corridors, elevators
and escalators in connection with Tenant’s or its affiliate’s ownership of the
Coach Unit.

 

2.          Landlord may refuse admission to the Building outside of Business
Hours on Business Days to any person not known to the watchman in charge or not
having a pass issued by Landlord or the tenant whose premises are to be entered
or not otherwise properly identified, and Landlord may require all persons
admitted to or leaving the Building to provide appropriate identification.
Tenant shall be responsible for all persons for whom it issues any such pass and
shall be liable to Landlord for all acts or omissions of such persons. Any
person whose presence in the Building at any time shall, in the judgment of
Landlord, be prejudicial to the safety, character or reputation of the Building
or of its tenants may be ejected therefrom. During any invasion, riot, public
excitement or other commotion, Landlord may prevent all access to the Building
by closing the doors or otherwise for the safety of the tenants and protection
of property in the Building.

 

3.          Intentionally omitted.

 

4.          No awnings or other projections shall be attached to the outside
walls of the Building. No curtains, blinds, shades or screens which are
different from the standards adopted by Landlord for the Building shall be
attached to or hung in, or used in connection with, any exterior window or door
of the premises of any tenant, without the prior written consent of Landlord.
Such curtains, blinds, shades or screens must be of a quality, type, design and
color, and attached in the manner approved by Landlord, which approval shall not
be unreasonably withheld.



Exhibit C - 1

 

 

5.          No lettering, sign, advertisement, notice or object shall be
displayed in or on the exterior windows or doors, or on the outside of any
tenant’s premises, or at any point inside any tenant’s premises where the same
might be visible outside of such premises, without the prior written consent of
Landlord. In the event of the violation of the foregoing by any tenant, Landlord
may remove the same without any liability, and may charge the expense incurred
in such removal to the tenant violating this rule. Interior signs, elevator cab
designations and lettering on doors and the Building directory shall, if and
when approved by Landlord, be inscribed, painted or affixed for each tenant by
Landlord at the expense of such tenant, and shall be of a size, color and style
reasonably acceptable to Landlord.

 

6.          The sashes, sash doors, skylights, windows and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by any tenant, nor shall any
bottles, parcels or other articles be placed on the window sills or on the
peripheral air conditioning enclosures, if any.

 

7.          No showcases or other articles shall be put in front of or affixed
to any part of the exterior of the Building, nor placed in the common halls,
corridors or vestibules.

 

8.          No vehicles (other than bicycles in accordance with Landlord’s rules
therefor), animals, fish or birds of any kind (other than service animals
permitted in accordance with applicable Laws) shall be brought into or kept in
or about the premises of any tenant or the Building.

 

9.          No noise, including, without limitation, music or the playing of
musical instruments, recordings, radios or television, which, in the reasonable
judgment of Landlord, might disturb other tenants in the Building, shall be made
or permitted by any tenant. Nothing shall be done or permitted in the premises
of any tenant which would impair or interfere with the use or enjoyment by any
other tenant of any space in the Building.

 

10.        No tenant, nor any tenant’s contractors, employees, agents, visitors
or licensees, shall at any time bring into or keep upon the premises or the
Building any inflammable, combustible, explosive, or otherwise hazardous or
dangerous fluid, chemical, substance or material; provided, that Tenant may use
and store in the Premises inflammable, combustible, explosive or otherwise
hazardous or dangerous fluids, chemicals, substances or materials that are
typically used and stored in the ordinary course of business of an office tenant
using its office for the Permitted Use in a building comparable to the Building,
provided that the use, storage and disposal of such items is at all times in
compliance with all Laws and in such quantities that are no larger than those
customarily used by office tenants in a building comparable to the Building.

 

Exhibit C - 2

 

 

 

11.        Additional locks or bolts of any kind which shall not be operable by
the Grand Master Key for the Building shall not be placed upon any of the doors
or windows by any tenant, nor shall any changes be made in locks or the
mechanism thereof which shall make such locks inoperable by said Grand Master
Key unless Tenant provides Landlord with a key that shall be operable. Each
tenant shall, upon the termination of its tenancy, turn over to Landlord all
keys of stores, offices and toilet rooms, either furnished to, or otherwise
procured by, such tenant, and in the event of the loss of any keys furnished by
Landlord, such tenant shall pay to Landlord the cost thereof.

 

12.        Unless Tenant shall be utilizing Tenant’s or its affiliate’s
exclusive freight elevator in the Building, all removals, or the carrying in or
out of any safes, freight, furniture, packages, boxes, crates or any other
object or matter of any description must take place during such hours and in
such elevators, and in such manner as Landlord or its agent may reasonably
determine from time to time. The persons employed to move safes and other heavy
objects shall be reasonably acceptable to Landlord and, if so required by law,
shall hold a Master Rigger’s license. Unless Tenant shall be utilizing Tenant’s
or its affiliate’s exclusive freight elevator in the Building, arrangements will
be made by Landlord with any tenant for moving large quantities of furniture and
equipment into or out of the Building. All reasonable, out-of-pocket labor and
engineering costs incurred by Landlord in connection with any moving specified
in this rule shall be paid by tenant to Landlord, within 30 days after demand.

 

13.        Landlord reserves the right to inspect all objects and matter to be
brought into the Building and to exclude from the Building all objects and
matter which violate any of these Rules and Regulations or the lease of which
this Exhibit is a part. Landlord may require any person leaving the Building
with any package or other object or matter to submit a pass, listing such
package or object or matter, from the tenant from whose premises the package or
object or matter is being removed, but the establishment and enlargement of such
requirement shall not impose any responsibility on Landlord for the protection
of any tenant against the removal of property from the premises of such tenant.
Landlord shall in no way be liable to any tenant for damages or loss arising
from the admission, exclusion or ejection of any person to or from the premises
or the Building under the provisions of this Rule, Rule 2 or Rule 31 hereof.

 

14.        No tenant shall occupy or permit any portion of its premises to be
occupied as an office for a public stenographer or public typist, or for the
possession, storage, manufacture, or sale of liquor, narcotics, dope, tobacco in
any form. No tenant shall use, or permit its premises or any part thereof to be
used, for manufacturing, other than Tenant’s manufacturing of sample products in
the ordinary course of its business and in compliance with applicable Laws.

 

15.        Landlord shall have the right to prohibit any advertising or
identifying sign by any tenant which, in Landlord’s reasonable judgment, tends
to impair the reputation of the Building or its desirability as a building for
others, and upon written notice from Landlord, such tenant shall refrain from
and discontinue such advertising or identifying sign.

 

16.        Landlord shall have the right to prescribe the weight and position of
safes and other objects of excessive weight, and no safe or other object whose
weight exceeds the lawful load for the area upon which it would stand shall be
brought into or kept upon any tenant’s premises. If, in the reasonable judgment
of Landlord, it is necessary to distribute the concentrated weight of any heavy
object, the work involved in such distribution shall be done at the expense of
the tenant and in such manner as Landlord shall determine.

 

Exhibit C - 3

 



 

17.        No machinery or mechanical equipment other than ordinary portable
business machines may be installed or operated in any tenant’s premises without
Landlord’s prior written consent which consent shall not be unreasonably
withheld or delayed, and in no case (even where the same are of a type so
excepted or as so consented to by Landlord) shall any machines or mechanical
equipment be so placed or operated as to disturb other tenants; but machines and
mechanical equipment which may be permitted to be installed and used in a
tenant’s premises shall be so equipped, installed and maintained by such tenant
as to prevent any disturbing noise, vibration or electrical or other
interference from being transmitted from such premises to any other area of the
Building.

 

18.        Landlord, its contractors, and their respective employees shall have
the right to use, without charge therefor, all light, power and water in the
premises of any tenant while cleaning or making repairs or alterations in the
premises of such tenant.

 

19.        No premises of any tenant shall be used for lodging of sleeping or
for any immoral or illegal purpose.

 

20.        The requirements of tenants will be attended to only upon application
at the office of the Building. Employees of Landlord shall not perform any work
or do anything outside of their regular duties, unless under special
instructions from Landlord.

 

21.        Canvassing, soliciting and peddling in the Building are prohibited
and each tenant shall cooperate to prevent the same.

 

22.        Tenant shall not cause or permit any unusual or objectionable fumes,
vapors or odors to emanate from the Premises which would annoy other tenants or
create a public or private nuisance. No cooking shall be done in the Premises
except as is expressly permitted in the Lease.

 

23.        Nothing shall be done or permitted in any tenant’s premises, and
nothing shall be brought into or kept in any tenant’s premises, which would
impair or interfere with any of the Building’s services or the proper and
economic heating, ventilating, air conditioning, cleaning or other servicing of
the Building or the premises, or the use or enjoyment by any other tenant of any
other premises, nor shall there be installed by any tenant any ventilating, air
conditioning, electrical or other equipment of any kind which, in the reasonable
judgment of Landlord, might cause any such impairment or interference.

 

24.        No acids, vapors or other materials shall be discharged or permitted
to be discharged into the waste lines, vents or flues of the Building which may
damage them. The water and wash closets and other plumbing fixtures in or
serving any tenant’s premises shall not be used for any purpose other than the
purposes of which they were designed or constructed, and no sweepings, rubbish,
rags, acids or other foreign substances shall be deposited therein. All damages
resulting from any misuse of the fixtures shall be borne by the tenant who, or
whose servants, employees, agents, visitors or licensees shall have, caused the
same. Any cuspidors or containers or receptacles used as such in the premises of
any tenant, or for garbage or similar refuse, shall be emptied, cared for and
cleaned by and at the expense of such tenant.

 

Exhibit C - 4

 

  

25.        All entrance doors in each tenant’s premises shall be left locked by
the tenant when the tenant’s premises are not in use. Entrance doors shall not
be left open at any time. Each tenant, before closing and leaving its premises
at any time, shall turn out all lights.

 

26.        Hand trucks not equipped with rubber tires and side guards shall not
be used within the Building.

 

27.        All blinds in each tenant’s premises above the ground floor shall be
lowered as reasonably required because of the position of the sun, during the
operation of the Building air-conditioning system to cool or ventilate the
tenant’s premises. If Landlord shall elect to install any energy saving film on
the windows of the Premises or to install energy saving windows in place of the
present windows, tenant shall cooperate with the reasonable requirements of
Landlord in connection with such installation and thereafter the maintenance and
replacement of the film and/or windows and permit Landlord to have access to the
tenant’s premises at reasonable times during Business Hours to perform such
work.

 

28.        If the Premises be or become infested with vermin as a result of the
use or any misuse or neglect of the Premises by Tenant, its agents, employees,
visitors or licensees, Tenant shall at Tenant’s expense cause the same to be
exterminated from time to time to the reasonable satisfaction of Landlord and
shall employ such exterminators and such exterminating company or companies as
shall be designated by Landlord, or if none is so designated as reasonably
approved by Landlord.

 

29.        All messenger deliveries to the Premises between the hours of 6:00
a.m. and 8:30 p.m. on Business Days shall be processed through the Messenger
Center and all messengers arriving during such hours shall be required to bring
deliveries to the Messenger Center. All messengers making deliveries to the
Premises at other hours shall bring such deliveries to the Building’s Visitors’
Desk.

 

30.        All deliveries to the Building loading docks shall be scheduled by
Tenant with the appropriate Landlord personnel at least 24 hours in advance.

 

31.        All vehicles entering the Building loading docks are subject to
screening and inspection by Landlord’s personnel prior to entrance to the
loading dock area. Rule 2 above shall apply to all persons and vehicles seeking
entrance to the loading dock area.

 

Exhibit C - 5

 

 

EXHIBIT D

 

FORM OF GUARANTY

 

AGREEMENT AND GUARANTY

 

AGREEMENT AND GUARANTY (this “Guaranty”) made as of [_________ __, 20__], by
COACH, INC., a Maryland corporation, having an address at [______________
_____________________] (“Guarantor”), to [LEGACY YARDS TENANT LLC, a Delaware
limited liability company] having an address at c/o The Related Companies, L.P.,
60 Columbus Circle, New York, New York 10023 (“Landlord”).

 

WITNESSETH:

 

WHEREAS:

 

A.          Landlord has been requested by Coach Legacy Yards LLC, a Delaware
limited liability company (“Tenant”), to enter into a Lease, dated as of the
date hereof (the “Lease”), whereby Landlord would lease to Tenant, and Tenant
would rent from Landlord, the [entire rentable area of the _____ (__th) floor],
as more particularly described in the Lease (the “Premises”), in the building
known as Tower C Condominium, located at ______________________ in New York, New
York.

 

B.           Guarantor owns, directly or indirectly, an interest in Tenant, and
will derive substantial benefit from the execution and delivery of the Lease.

 

C.           Guarantor acknowledges that Landlord would not enter into the Lease
unless this Guaranty accompanied the execution and delivery of the Lease.

 

NOW, THEREFORE, in consideration of the execution and delivery of the Lease and
of other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, Guarantor covenants and agrees as follows:

 

1.            Definitions. Defined terms used in this Guaranty and not otherwise
defined shall have the meanings assigned to them in the Lease.

 

2.            Covenants of Guarantor.

 

(a)          Guarantor absolutely, unconditionally and irrevocably guarantees,
as a primary obligor and not merely as a surety: (i) the full and prompt payment
of all Fixed Annual Rent and Additional Rent and all other sums and charges
payable by Tenant under the Lease, and (ii) the full and timely performance of
all covenants, terms, conditions, obligations and agreements to be performed by
Tenant under the Lease (all of the obligations described in clauses (i) and
(ii), collectively, the “Obligations”). If a default shall occur under the Lease
and be continuing beyond any applicable notice, grace or cure periods thereunder
(subject, in the event of any disputes between Landlord and Tenant, to the
resolution thereof pursuant to the terms of the Lease), Guarantor will, upon
demand, promptly pay and perform all of the Obligations, and pay to Landlord
when due all Fixed Annual Rent and Additional Rent payable by Tenant under the
Lease, together with all damages, costs and expenses to which Landlord is
entitled pursuant to the Lease.

 

Exhibit D - 1

 

 

(b)          Guarantor agrees with Landlord that (i) any action, suit or
proceeding of any kind or nature whatsoever (an “Action”) commenced by Landlord
against Guarantor to collect Fixed Annual Rent and Additional Rent and any other
sums and charges due under the Lease for any month or months shall not prejudice
in any way Landlord’s rights to collect any such amounts due for any subsequent
month or months in any subsequent Action, (ii) Landlord may, at its option,
without prior notice, upon demand (other than any notice or demand required by
Applicable Laws), join Guarantor in any Action against Tenant in connection with
or based upon the Lease or any of the Obligations, (iii) Landlord may seek and
obtain recovery against Guarantor in an Action against Tenant in which Guarantor
is joined as a party or in any independent Action against Guarantor without
Landlord first asserting, prosecuting, or exhausting any remedy or claim against
Tenant or against any security of Tenant held by Landlord under the Lease, and
(iv) Guarantor will be conclusively bound in any jurisdiction by a judgment in
any Action by Landlord against Tenant, as if Guarantor were a party to such
Action, even though Guarantor is not joined as a party in such Action.

 

3.            Guarantor’s Obligations Unconditional.

 

(a)          This Guaranty is an absolute and unconditional guaranty of payment
and of performance, and not of collection, and shall be enforceable against
Guarantor without the necessity of the commencement by Landlord of any Action
against Tenant, and without the necessity of any notice of nonpayment,
nonperformance or nonobservance, or any notice of acceptance of this Guaranty,
or of any other notice or demand to which Guarantor might otherwise be entitled,
all of which Guarantor hereby expressly waives in advance, other than any notice
or demand otherwise provided for under this Guaranty.

 

(b)          If the Lease is renewed or the Term thereof extended for any time
period beyond the Expiration Date, whether pursuant to an option granted under
the Lease or otherwise, or if Tenant hold over beyond the Expiration Date, the
obligations of Guarantor hereunder shall extend and apply to the full and
faithful performance and observance of all of the Obligations under the Lease
during any such renewal, extension or holdover period.

 

(c)          This Guaranty is a continuing guarantee and will remain in full
force and effect notwithstanding, and the liability of Guarantor hereunder shall
be absolute and unconditional irrespective of: (i) any modifications or
amendments of the Lease, (ii) any releases or discharges of Tenant other than
the full release and complete discharge of all of the Obligations, (iii) any
extension of time that may be granted by Landlord to Tenant, (iv) any assignment
or transfer of all or any part of Tenant’s interest under the Lease, (v) any
subletting of the Premises, (vi) any changed or different use of the Premises,
(vii) any other dealings or matters occurring between Landlord and Tenant,
(viii) the taking by Landlord of any additional guarantees from other persons or
entities, (ix) the releasing by Landlord of any other guarantor, (x) Landlord’s
release of any security provided under the Lease, or (xi) Landlord’s failure to
perfect any landlord’s lien or other security interest available under
Applicable Laws. Guarantor hereby consents, prospectively, to Landlord’s taking
or entering into any or all of the foregoing actions.

 

Exhibit D - 2

 

  

(d)          This Guaranty shall be effective as of the Commencement Date and
shall remain in full force and effect, irrespective of whether or not Tenant
shall have entered into possession of the Premises and notwithstanding any
delays or failure to occur of such entry into possession.

 

(e)          Notwithstanding the provisions of this Section 3, if Tenant shall
have assigned the Lease to a Person which is not an Affiliate of Tenant in
accordance with the terms of the Lease, no modification of such Lease made
subsequent to such assignment without the written consent of Guarantor shall
operate to increase the Obligations of Guarantor under this Guaranty beyond the
obligations set forth in the Lease as of the date of such assignment or to which
Guarantor has consented in writing following the date of such assignment.

 

4.            Waivers of Guarantor.

 

(a)          Guarantor waives (i) notice of acceptance of this Guaranty,
(ii) notice of any actions taken by Landlord or Tenant under the Lease or any
other agreement or instrument relating thereto, (iii) notice of any and all
defaults by Tenant in the payment of all Fixed Annual Rent and Additional Rent
or other charges, or of any other defaults by Tenant under the Lease, (iv) all
other notices, demands and protests, and all other formalities of every kind in
connection with the enforcement of the Obligations, omission of or delay in
which, but for the provisions of this Section 4, might constitute grounds for
relieving Guarantor of its obligations hereunder, and (v) any requirement that
Landlord protect, secure, perfect or insure any security interest or lien, or
any property subject thereto, or exhaust any right or take any action against
Tenant or any other Person or any collateral.

 

(b)          Guarantor waives trial by jury of any and all issues arising in any
Action upon, under or in connection with this Guaranty, the Lease, the
Obligations, and any and all negotiations or agreements in connection therewith.

 

5.            Subrogation. Guarantor waives and disclaims any claim or right
against Tenant by way of subrogation or otherwise in respect of any payment that
Guarantor may be required to make hereunder, to the extent that such claim or
right would cause Guarantor to be a “creditor” of Tenant for purposes of the
United States Bankruptcy Code (11 U.S.C. §101 et seq., as amended), or any other
Federal, state or other bankruptcy, insolvency, receivership or similar
Applicable Laws. If any amount shall be paid to Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid and performed in full, Guarantor shall hold such amount in trust for
Landlord and shall pay such amount to Landlord immediately following receipt by
Guarantor, to be applied against the Obligations, whether matured or unmatured,
in such order as Landlord may determine. Guarantor hereby subordinates any
liability or indebtedness of Tenant now or hereafter held by Guarantor to the
obligations of Tenant to Landlord under the Lease.

 

6.            Representations and Warranties of Guarantor. Guarantor represents
and warrants that:

 

(a)          Guarantor is a corporation, duly organized, validly existing and in
good standing under the laws of the State of Maryland, is duly qualified to do
business in each jurisdiction where the conduct of its business requires such
qualification, and has all requisite power and authority to enter into and
perform its obligations under this Guaranty.

 

Exhibit D - 3

 

  

(b)          The execution, delivery and performance by Guarantor of this
Guaranty does not and will not (i) contravene Applicable Laws or any contractual
restriction binding on or affecting Guarantor or any of its properties, or (ii)
result in or require the creation of any lien, security interest or other charge
or encumbrance upon or with respect to any of its properties.

 

(c)          No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or other regulatory body is required
for the due execution, delivery and performance by Guarantor of this Guaranty.

 

(d)          This Guaranty is a legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms.

 

(e)          There is no action, suit or proceeding pending or threatened
against or otherwise affecting Guarantor before any court or other governmental
authority or any arbitrator which may adversely affect Guarantor’s ability to
perform its obligations under this Guaranty.

 

(f)           Guarantor’s primary place of business is as first set forth above.

 

(g)          Guarantor owns, directly or indirectly, an ownership interest in
Tenant.

 

(h)          The Guarantor has reviewed and approved the Lease and each of the
documents, agreements and instruments executed and delivered in connection with
the Lease.

 

7.            Notices. All consents, notices, demands, requests, approvals or
other communications given under this Guaranty shall be given as provided in the
Lease, as follows:

 

(a)          if to Guarantor at Guarantor’s address set forth on the first page
of this Guaranty, Attention: Todd Kahn, with a copy to (i) to Guarantor at
Guarantor’s address set forth on the first page of this Guaranty, Attention:
Mitchell Feinberg and (ii) Fried, Frank, Harris, Shriver & Jacobson LLP, One New
York Plaza, New York, New York 10004, Attention: Jonathan L. Mechanic and Harry
R. Silvera, Esqs.; and

 

(b)          if to Landlord, at Landlord’s address set forth on the first page
of this Guaranty, Attention: Richard O’Toole, and with copies to (i) Oxford
Properties Group, Royal Bank Plaza, North Tower, 200 Bay Street, Suite 900,
Toronto, Ontario M5J 2J2 130, Attention: Chief Legal Officer; (ii) Michael,
Levitt & Rubenstein, LLC, 60 Columbus Circle, 20th Floor, New York, New York
10023, Attention: Bernard J. Michael, Esq.; and (iii) Schulte Roth & Zabel LLP,
919 Third Avenue, New York, New York 10022, Attention: Stuart D. Freedman, Esq.,
or

 

to such other addresses as either Landlord or Guarantor may designate by notice
given to the other in accordance with the provisions of this Section 7.

 

Exhibit D - 4

 

  

8.            Consent to Jurisdiction; Waiver of Immunities.

 

(a)          Guarantor hereby irrevocably (i) submits to the jurisdiction of any
New York State or Federal court sitting in New York City in any Action arising
out of or relating to this Guaranty, and (ii) agrees that all claims in respect
of such Action may be heard and determined in such New York State or Federal
court. Guarantor hereby irrevocably appoints _________, with an office on the
date hereof at _______ ________, New York, New York (the “Process Agent”), as
its agent to receive, on behalf of Guarantor, service of copies of the summons
and complaint and any other process which may be served in any such Action. Such
service may be made by mailing or delivering a copy of such process to Guarantor
in care of the Process Agent at the Process Agent’s address with a copy to
Guarantor at its address specified in Section 7 hereof, and Guarantor hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. As an alternative method of service, Guarantor also irrevocably
consents to the service of any and all process in any such Action by the mailing
of copies of such process to Guarantor at its address specified in Section 7
hereof. Guarantor agrees that a final judgment in any such Action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner permitted under Applicable Laws.

 

(b)          Guarantor irrevocably waives, to the fullest extent permitted by
Applicable Laws, and agrees not to assert, by way of motion, as a defense or
otherwise (i) any objection which it may have or may hereafter have to the
laying of the venue of any such Action brought in any of the courts described in
Section 8(a), (ii) any claim that any such Action brought in any such court has
been brought in an inconvenient forum, or (iii) any claim that Guarantor is not
personally subject to the jurisdiction of any such courts. Guarantor agrees that
final judgment in any such Action brought in any such court shall be conclusive
and binding upon Guarantor and may be enforced by Landlord in the courts of any
state, in any federal court, and in any other courts having jurisdiction over
Guarantor or any of its property, and Guarantor agrees not to assert any
defense, counterclaim or right of set-off in any Action brought by Landlord to
enforce such judgment.

 

(c)          Nothing in this Section 8 shall limit or affect Landlord’s right to
(i) serve legal process in any other manner permitted by Applicable Laws, or
(ii) bring any Action against Guarantor or its property in the courts of any
other jurisdictions.

 

(d)          Guarantor hereby irrevocably waives, with respect to itself and its
property, any diplomatic or sovereign immunity of any kind or nature, and any
immunity from the jurisdiction of any court or from any legal process, to which
Guarantor may be entitled, and agrees not to assert any claims of any such
immunities in any Action brought by Landlord under or in connection with this
Guaranty. Guarantor acknowledges that the making of such waivers, and Landlord’s
reliance on the enforceability thereof, is a material inducement to Landlord to
enter into the Lease.

 

(e)          Guarantor agrees to execute, deliver and file all such further
instruments as may be necessary under the laws of the State of New York, in
order to make effective (i) the appointment of the Process Agent, (ii) the
consent by Guarantor to jurisdiction of the state courts of New York and the
federal courts sitting in New York, and (iii) all of the other provisions of
this Section 8.

 

Exhibit D - 5

 

  

9.            Miscellaneous.

 

(a)          The provisions, covenants and guaranties of this Guaranty shall be
binding upon Guarantor and its heirs, successors and assigns, and shall inure to
the benefit of Landlord and its successors and assigns, and shall not be deemed
waived or modified unless such waiver or modification is specifically set forth
in writing, executed by Landlord or its successors and assigns, and delivered to
Guarantor.

 

(b)          Whenever the words “include”, “includes”, or “including” are used
in this Guaranty, they shall be deemed to be followed by the words “without
limitation”, and, whenever the circumstances or the context requires, the
singular shall be construed as the plural, the masculine shall be construed as
the feminine and/or the neuter and vice versa. This Guaranty shall be
interpreted and enforced without the aid of any canon, custom or rule of law
requiring or suggesting construction against the party drafting or causing the
drafting of the provision in question.

 

(c)          The provisions of this Guaranty shall be governed by and
interpreted solely in accordance with the internal laws of the State of New
York, without giving effect to the principles of conflicts of law.

 

[SIGNATURE PAGE FOLLOWS]

 

Exhibit D - 6

 

 

IN WITNESS WHEREOF, Guarantor has signed this Guaranty effective as of the date
first set forth above.

 

  COACH, INC., a Maryland corporation           By:       Name:       Title:  

 

ACKNOWLEDGEMENT

 

STATE OF NEW YORK )       ) ss.:   COUNTY OF NEW YORK )    

 

On the ______ day of ______________, 20__, before me, the undersigned,
personally appeared __________________________________, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s) or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

My Commission Expires:             Notary Public

(Affix Notarial Stamp)

 

Exhibit D - 7

 

 

EXHIBIT E

 

Reserved.

 

Exhibit E

 

 

EXHIBIT F

 

Litigation Schedule

 

Exhibit F

 

 

EXHIBIT G

 

Form of Guaranty

 

AGREEMENT AND GUARANTY

 

AGREEMENT AND GUARANTY (this “Guaranty”) made as of [_________ __, 20__], by
COACH, INC., a Maryland corporation, having an address at [______________
_____________________] (“Guarantor”), to [LEGACY YARDS TENANT LLC, a Delaware
limited liability company] having an address at c/o The Related Companies, L.P.,
60 Columbus Circle, New York, New York 10023 (“Landlord”).

 

WITNESSETH:

 

WHEREAS:

 

A.          Landlord has been requested by Coach Legacy Yards LLC, a Delaware
limited liability company (“Tenant”), to enter into a Lease, dated as of the
date hereof (the “Lease”), whereby Landlord would lease to Tenant, and Tenant
would rent from Landlord, the [entire rentable area of the _____ (__th) floor],
as more particularly described in the Lease (the “Premises”), in the building
known as Tower C Condominium, located at ______________________ in New York, New
York.

 

B.           Guarantor owns, directly or indirectly, an interest in Tenant, and
will derive substantial benefit from the execution and delivery of the Lease.

 

C.           Guarantor acknowledges that Landlord would not enter into the Lease
unless this Guaranty accompanied the execution and delivery of the Lease.

 

NOW, THEREFORE, in consideration of the execution and delivery of the Lease and
of other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, Guarantor covenants and agrees as follows:

 

1.            Definitions. Defined terms used in this Guaranty and not otherwise
defined shall have the meanings assigned to them in the Lease.

 

2.            Covenants of Guarantor.

 

(a)          Guarantor absolutely, unconditionally and irrevocably guarantees,
as a primary obligor and not merely as a surety: (i) the full and prompt payment
of all Fixed Annual Rent and Additional Rent and all other sums and charges
payable by Tenant under the Lease, and (ii) the full and timely performance of
all covenants, terms, conditions, obligations and agreements to be performed by
Tenant under the Lease (all of the obligations described in clauses (i) and
(ii), collectively, the “Obligations”). If a default shall occur under the Lease
and be continuing beyond any applicable notice, grace or cure periods thereunder
(subject, in the event of any disputes between Landlord and Tenant, to the
resolution thereof pursuant to the terms of the Lease), Guarantor will, upon
demand, promptly pay and perform all of the Obligations, and pay to Landlord
when due all Fixed Annual Rent and Additional Rent payable by Tenant under the
Lease, together with all damages, costs and expenses to which Landlord is
entitled pursuant to the Lease.

 

Exhibit G

 

 

(b)          Guarantor agrees with Landlord that (i) any action, suit or
proceeding of any kind or nature whatsoever (an “Action”) commenced by Landlord
against Guarantor to collect Fixed Annual Rent and Additional Rent and any other
sums and charges due under the Lease for any month or months shall not prejudice
in any way Landlord’s rights to collect any such amounts due for any subsequent
month or months in any subsequent Action, (ii) Landlord may, at its option,
without prior notice, upon demand (other than any notice or demand required by
Applicable Laws), join Guarantor in any Action against Tenant in connection with
or based upon the Lease or any of the Obligations, (iii) Landlord may seek and
obtain recovery against Guarantor in an Action against Tenant in which Guarantor
is joined as a party or in any independent Action against Guarantor without
Landlord first asserting, prosecuting, or exhausting any remedy or claim against
Tenant or against any security of Tenant held by Landlord under the Lease, and
(iv) Guarantor will be conclusively bound in any jurisdiction by a judgment in
any Action by Landlord against Tenant, as if Guarantor were a party to such
Action, even though Guarantor is not joined as a party in such Action.

 

3.           Guarantor’s Obligations Unconditional.

 

(a)         This Guaranty is an absolute and unconditional guaranty of payment
and of performance, and not of collection, and shall be enforceable against
Guarantor without the necessity of the commencement by Landlord of any Action
against Tenant, and without the necessity of any notice of nonpayment,
nonperformance or nonobservance, or any notice of acceptance of this Guaranty,
or of any other notice or demand to which Guarantor might otherwise be entitled,
all of which Guarantor hereby expressly waives in advance, other than any notice
or demand otherwise provided for under this Guaranty.

 

(b)         If the Lease is renewed or the Term thereof extended for any time
period beyond the Expiration Date, whether pursuant to an option granted under
the Lease or otherwise, or if Tenant hold over beyond the Expiration Date, the
obligations of Guarantor hereunder shall extend and apply to the full and
faithful performance and observance of all of the Obligations under the Lease
during any such renewal, extension or holdover period.

 

(c)         This Guaranty is a continuing guarantee and will remain in full
force and effect notwithstanding, and the liability of Guarantor hereunder shall
be absolute and unconditional irrespective of: (i) any modifications or
amendments of the Lease, (ii) any releases or discharges of Tenant other than
the full release and complete discharge of all of the Obligations, (iii) any
extension of time that may be granted by Landlord to Tenant, (iv) any assignment
or transfer of all or any part of Tenant’s interest under the Lease, (v) any
subletting of the Premises, (vi) any changed or different use of the Premises,
(vii) any other dealings or matters occurring between Landlord and Tenant,
(viii) the taking by Landlord of any additional guarantees from other persons or
entities, (ix) the releasing by Landlord of any other guarantor, (x) Landlord’s
release of any security provided under the Lease, or (xi) Landlord’s failure to
perfect any landlord’s lien or other security interest available under
Applicable Laws. Guarantor hereby consents, prospectively, to Landlord’s taking
or entering into any or all of the foregoing actions.

 

Exhibit G

 

 

(d)         This Guaranty shall be effective as of the Commencement Date and
shall remain in full force and effect, irrespective of whether or not Tenant
shall have entered into possession of the Premises and notwithstanding any
delays or failure to occur of such entry into possession.

 

(e)          Notwithstanding the provisions of this Section 3, if Tenant shall
have assigned the Lease to a Person which is not an Affiliate of Tenant in
accordance with the terms of the Lease, no modification of such Lease made
subsequent to such assignment without the written consent of Guarantor shall
operate to increase the Obligations of Guarantor under this Guaranty beyond the
obligations set forth in the Lease as of the date of such assignment or to which
Guarantor has consented in writing following the date of such assignment.

 

4.           Waivers of Guarantor.

 

(a)          Guarantor waives (i) notice of acceptance of this Guaranty,
(ii) notice of any actions taken by Landlord or Tenant under the Lease or any
other agreement or instrument relating thereto, (iii) notice of any and all
defaults by Tenant in the payment of all Fixed Annual Rent and Additional Rent
or other charges, or of any other defaults by Tenant under the Lease, (iv) all
other notices, demands and protests, and all other formalities of every kind in
connection with the enforcement of the Obligations, omission of or delay in
which, but for the provisions of this Section 4, might constitute grounds for
relieving Guarantor of its obligations hereunder, and (v) any requirement that
Landlord protect, secure, perfect or insure any security interest or lien, or
any property subject thereto, or exhaust any right or take any action against
Tenant or any other Person or any collateral.

 

(b)          Guarantor waives trial by jury of any and all issues arising in any
Action upon, under or in connection with this Guaranty, the Lease, the
Obligations, and any and all negotiations or agreements in connection therewith.

 

5.            Subrogation. Guarantor waives and disclaims any claim or right
against Tenant by way of subrogation or otherwise in respect of any payment that
Guarantor may be required to make hereunder, to the extent that such claim or
right would cause Guarantor to be a “creditor” of Tenant for purposes of the
United States Bankruptcy Code (11 U.S.C. §101 et seq., as amended), or any other
Federal, state or other bankruptcy, insolvency, receivership or similar
Applicable Laws. If any amount shall be paid to Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid and performed in full, Guarantor shall hold such amount in trust for
Landlord and shall pay such amount to Landlord immediately following receipt by
Guarantor, to be applied against the Obligations, whether matured or unmatured,
in such order as Landlord may determine. Guarantor hereby subordinates any
liability or indebtedness of Tenant now or hereafter held by Guarantor to the
obligations of Tenant to Landlord under the Lease.

 

6.            Representations and Warranties of Guarantor. Guarantor represents
and warrants that:

 

(a)          Guarantor is a corporation, duly organized, validly existing and in
good standing under the laws of the State of Maryland, is duly qualified to do
business in each jurisdiction where the conduct of its business requires such
qualification, and has all requisite power and authority to enter into and
perform its obligations under this Guaranty.

 

Exhibit G

 

 

(b)          The execution, delivery and performance by Guarantor of this
Guaranty does not and will not (i) contravene Applicable Laws or any contractual
restriction binding on or affecting Guarantor or any of its properties, or (ii)
result in or require the creation of any lien, security interest or other charge
or encumbrance upon or with respect to any of its properties.

 

(c)          No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or other regulatory body is required
for the due execution, delivery and performance by Guarantor of this Guaranty.

 

(d)         This Guaranty is a legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms.

 

(e)         There is no action, suit or proceeding pending or threatened against
or otherwise affecting Guarantor before any court or other governmental
authority or any arbitrator which may adversely affect Guarantor’s ability to
perform its obligations under this Guaranty.

 

(f)           Guarantor’s primary place of business is as first set forth above.

 

(g)          Guarantor owns, directly or indirectly, an ownership interest in
Tenant.

 

(h)          The Guarantor has reviewed and approved the Lease and each of the
documents, agreements and instruments executed and delivered in connection with
the Lease.

 

7.            Notices. All consents, notices, demands, requests, approvals or
other communications given under this Guaranty shall be given as provided in the
Lease, as follows:

 

(a)          if to Guarantor at Guarantor’s address set forth on the first page
of this Guaranty, Attention: Todd Kahn, with a copy to (i) to Guarantor at
Guarantor’s address set forth on the first page of this Guaranty, Attention:
Mitchell Feinberg and (ii) Fried, Frank, Harris, Shriver & Jacobson LLP, One New
York Plaza, New York, New York 10004, Attention: Jonathan L. Mechanic and Harry
R. Silvera, Esqs.; and

 

(b)          if to Landlord, at Landlord’s address set forth on the first page
of this Guaranty, Attention: Richard O’Toole, and with copies to (i) Oxford
Properties Group, Royal Bank Plaza, North Tower, 200 Bay Street, Suite 900,
Toronto, Ontario M5J 2J2 130, Attention: Chief Legal Officer; (ii) Michael,
Levitt & Rubenstein, LLC, 60 Columbus Circle, 20th Floor, New York, New York
10023, Attention: Bernard J. Michael, Esq.; and (iii) Schulte Roth & Zabel LLP,
919 Third Avenue, New York, New York 10022, Attention: Stuart D. Freedman, Esq.,
or

 

to such other addresses as either Landlord or Guarantor may designate by notice
given to the other in accordance with the provisions of this Section 7.

 

Exhibit G

 

 

8.            Consent to Jurisdiction; Waiver of Immunities.

 

(a)          Guarantor hereby irrevocably (i) submits to the jurisdiction of any
New York State or Federal court sitting in New York City in any Action arising
out of or relating to this Guaranty, and (ii) agrees that all claims in respect
of such Action may be heard and determined in such New York State or Federal
court. Guarantor hereby irrevocably appoints _________, with an office on the
date hereof at _______ ________, New York, New York (the “Process Agent”), as
its agent to receive, on behalf of Guarantor, service of copies of the summons
and complaint and any other process which may be served in any such Action. Such
service may be made by mailing or delivering a copy of such process to Guarantor
in care of the Process Agent at the Process Agent’s address with a copy to
Guarantor at its address specified in Section 7 hereof, and Guarantor hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. As an alternative method of service, Guarantor also irrevocably
consents to the service of any and all process in any such Action by the mailing
of copies of such process to Guarantor at its address specified in Section 7
hereof. Guarantor agrees that a final judgment in any such Action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner permitted under Applicable Laws.

 

(b)          Guarantor irrevocably waives, to the fullest extent permitted by
Applicable Laws, and agrees not to assert, by way of motion, as a defense or
otherwise (i) any objection which it may have or may hereafter have to the
laying of the venue of any such Action brought in any of the courts described in
Section 8(a), (ii) any claim that any such Action brought in any such court has
been brought in an inconvenient forum, or (iii) any claim that Guarantor is not
personally subject to the jurisdiction of any such courts. Guarantor agrees that
final judgment in any such Action brought in any such court shall be conclusive
and binding upon Guarantor and may be enforced by Landlord in the courts of any
state, in any federal court, and in any other courts having jurisdiction over
Guarantor or any of its property, and Guarantor agrees not to assert any
defense, counterclaim or right of set-off in any Action brought by Landlord to
enforce such judgment.

 

(c)          Nothing in this Section 8 shall limit or affect Landlord’s right to
(i) serve legal process in any other manner permitted by Applicable Laws, or
(ii) bring any Action against Guarantor or its property in the courts of any
other jurisdictions.

 

(d)          Guarantor hereby irrevocably waives, with respect to itself and its
property, any diplomatic or sovereign immunity of any kind or nature, and any
immunity from the jurisdiction of any court or from any legal process, to which
Guarantor may be entitled, and agrees not to assert any claims of any such
immunities in any Action brought by Landlord under or in connection with this
Guaranty. Guarantor acknowledges that the making of such waivers, and Landlord’s
reliance on the enforceability thereof, is a material inducement to Landlord to
enter into the Lease.

 

(e)          Guarantor agrees to execute, deliver and file all such further
instruments as may be necessary under the laws of the State of New York, in
order to make effective (i) the appointment of the Process Agent, (ii) the
consent by Guarantor to jurisdiction of the state courts of New York and the
federal courts sitting in New York, and (iii) all of the other provisions of
this Section 8.

 

Exhibit G

 

 

9.            Miscellaneous.

 

(a)          The provisions, covenants and guaranties of this Guaranty shall be
binding upon Guarantor and its heirs, successors and assigns, and shall inure to
the benefit of Landlord and its successors and assigns, and shall not be deemed
waived or modified unless such waiver or modification is specifically set forth
in writing, executed by Landlord or its successors and assigns, and delivered to
Guarantor.

 

(b)          Whenever the words “include”, “includes”, or “including” are used
in this Guaranty, they shall be deemed to be followed by the words “without
limitation”, and, whenever the circumstances or the context requires, the
singular shall be construed as the plural, the masculine shall be construed as
the feminine and/or the neuter and vice versa. This Guaranty shall be
interpreted and enforced without the aid of any canon, custom or rule of law
requiring or suggesting construction against the party drafting or causing the
drafting of the provision in question.

 

(c)          The provisions of this Guaranty shall be governed by and
interpreted solely in accordance with the internal laws of the State of New
York, without giving effect to the principles of conflicts of law.

 

[SIGNATURE PAGE FOLLOWS]

 

Exhibit G

 

 

IN WITNESS WHEREOF, Guarantor has signed this Guaranty effective as of the date
first set forth above.

 

  COACH, INC., a Maryland corporation           By:       Name:       Title:  

 

ACKNOWLEDGEMENT

 

STATE OF NEW YORK )       ) ss.:   COUNTY OF NEW YORK )    

  

On the ______ day of ______________, 20__, before me, the undersigned,
personally appeared __________________________________, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s) or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

My Commission Expires:             Notary Public

(Affix Notarial Stamp)

 

Exhibit G

 

 

EXHIBIT H

 

Form of Memorandum of Option Agreement

 

WHEN RECORDED, RETURN TO:

 

                Attention:      

 

 

 

MEMORANDUM OF OPTION AGREEMENT

 

by and among

 

LEGACY YARDS LLC and
PODIUM FUND TOWER C SPV LLC,
as Optionor

 

and

 

COACH LEGACY YARDS LLC,
as Optionee

 

DATED: as of [__________ __], 20[__]

 

  PREMISES: [Unit(s) 2A, 2B and 3]       Tower C Condominium       (Block
[______], Lot(s) [____] (f/k/a Lot _))       Borough of Manhattan,       New
York, New York  

 

 

 

Exhibit H

 

 

MEMORANDUM OF OPTION AGREEMENT

 

THIS MEMORANDUM OF OPTION AGREEMENT (this “Memorandum”), made as of the ____ day
of [__________], 20[__], by and among Legacy Yards Tenant LLC, a Delaware
limited liability company (“Legacy Tenant”), and Podium Fund Tower C SPV LLC, ,
a Delaware limited liability company (“Tower C SPV”), each having an address c/o
The Related Companies, L.P., 60 Columbus Circle, New York, New York 10023
(Legacy Tenant and Tower C SPV are individually and collectively referred to
herein as “Optionor”), and COACH LEGACY YARDS LLC, a Delaware limited liability
company, having an address c/o Coach, Inc., [______________________], New York,
New York [_________] (“Optionee”).

 

WITNESSETH:

 

WHEREAS, Legacy Tenant is the owner on the date hereof of the leasehold estate
and interest in and to the condominium units designated and described in that
certain Declaration Establishing a Plan for Condominium Ownership of Premises
located at 501 West 30th Street, New York, New York 10001, Pursuant to Article
9-B of the Real Property Law of the State of New York, dated as of [__________,
20__], made by the Metropolitan Transportation Authority, a body corporate and
politic constituting a public benefit corporation of the State of New York, as
declarant (as amended, modified, supplemented or restated from time to time, the
“Condominium Declaration”), as Office Unit 2A, Office Unit 2B, and Office Unit 3
(each a “Unit” and collectively, the “Units”) and more particularly described on
Exhibit A attached hereto, which Condominium Declaration was recorded in the New
York County Office of the Register of the City of New York (the “Register’s
Office”), on [__________], 20[__], as City Register File No. _________.

 

WHEREAS, Optionee owns the fee estate and interest in and to the condominium
unit designated and described in the Condominium Declaration as Office Unit 1
(the “Office Unit 1”);

 

WHEREAS, pursuant to that certain Option Agreement, dated as of the date hereof
(the “Agreement”), Optionor granted to Optionee the right and option to purchase
or lease [Office Unit 2A, Office Unit 2B, and a portion of Office Unit 3
consisting of the 23rd Floor of the Building]10 (collectively, the “Option”), on
the terms and subject to the conditions set forth in the Agreement; and

 

WHEREAS, Optionor and Optionee desire to enter into and record this Memorandum
in order that third parties will have notice of the existence of the Option.

 

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:

 



 





10To be updated prior to execution to reflect the addition of Office Unit 2A or
Office Unit 2B to the Coach Unit pursuant to the Operating Agreement, if
applicable.

 

Exhibit H

 

 

1.          Option Period. Pursuant to the terms of the Agreement, the Option
may be exercised by Optionee at any time during the period (the “Option Period”)
[____________________], on the terms and subject to the conditions set forth in
the Agreement.

 

2.          Subordination of Option. In accordance with the terms of the
Agreement, the Option to purchase or lease the 23rd Floor of the Building is
subject and subordinate to any and all rights of L’Oreal USA, Inc., a Delaware
corporation, with respect to the 23rd Floor of the Building pursuant to that
certain Lease, dated as of [___________], 2013, by and between Legacy Yards
Tenant LLC, as landlord, and L’Oreal USA, Inc., as tenant, with respect to
premises located in Unit 3.

 

3.          Termination and Release of Option. Upon the expiration or earlier
termination of the Agreement, Optionee shall execute and deliver a termination
and release of this Memorandum and the Option granted pursuant to the Agreement
in recordable form and otherwise in accordance with the terms and conditions set
forth in the Agreement. Notwithstanding the foregoing, the termination or
expiration of the Agreement and the Option as provided therein shall be
self-effectuating and the failure of Optionee to execute or deliver any such
termination of this Memorandum shall not affect the effectiveness of such
termination and the release hereof.

 

4.          Incorporation of Agreement. All of the terms, conditions,
provisions, representations and warranties, and covenants of the Agreement are
incorporated in this Memorandum by reference as though set forth in their
entirety herein, and the Agreement and this Memorandum shall be deemed to
constitute but a single instrument. The provisions of this Memorandum are solely
for the purpose of giving notice to third parties of Optionee’ interest in the
Units and shall not be deemed to add to, modify, or limit the provisions of the
Agreement, and shall be of no force or effect whatsoever in construing the
Agreement.

 

5.          Counterparts. This Memorandum may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed an original and all of which taken
together shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

Exhibit H

 

 

IN WITNESS WHEREOF, Optionor and Optionee have executed this Memorandum as of
the day and year first above written.

 

  OPTIONOR:           LEGACY YARDS LLC,   a Delaware limited liability company  
                By: Podium Fund Tower C SPV LLC,     a Delaware limited
liability company                     By: Podium Fund REIT LLC,       a Delaware
limited liability company,       its Managing Member                          
By:               Name:             Title:                     PODIUM FUND TOWER
C SPV LLC,     a Delaware limited liability company                     By:
Podium Fund REIT LLC,       a Delaware limited liability company,       its
Managing Member                         By:             Name:             Title:
 

 

Exhibit H

 

 

  OPTIONEE:       COACH LEGACY YARDS LLC,   a Delaware limited liability company
        By:       Name:     Title:

 

Exhibit H

 

 

ACKNOWLEDGEMENTS

 

STATE OF NEW YORK )       ) ss.:   COUNTY OF NEW YORK )    

  

On the ______ day of ______________, 20__, before me, the undersigned,
personally appeared __________________________________, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s) or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

My Commission Expires:             Notary Public

(Affix Notarial Stamp)

 

STATE OF NEW YORK )       ) ss.:   COUNTY OF NEW YORK )    

 

On the ______ day of ______________, 20__, before me, the undersigned,
personally appeared __________________________________, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s) or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

My Commission Expires:             Notary Public

(Affix Notarial Stamp)

 

Exhibit H

 

 

STATE OF NEW YORK )       ) ss.:   COUNTY OF NEW YORK )    

 

On the ______ day of ______________, 20__, before me, the undersigned,
personally appeared __________________________________, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s) or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

My Commission Expires:             Notary Public

(Affix Notarial Stamp)

 

Exhibit H

 

 

EXHIBIT A

 

DESCRIPTION OF THE LAND AND THE UNIT[S]

 

The condominium unit[s] known as [Office Unit 2A, Office Unit 2B, and Office
Unit 3] (each a “Unit” and collectively, the “Units”) in the condominium known
as Tower C Condominium in the building known as and by the street number 501
West 30th Street in the Borough of Manhattan, City, County and State of New York
(the “Building”), such Units being designated and described as [Office Unit 2A,
Office Unit 2B, and Office Unit 3] in a certain declaration dated as of _____,
20__ made by the Metropolitan Transportation Authority, a body corporate and
politic constituting a public benefit corporation of the State of New York, as
declarant, pursuant to Article 9-B of the Real Property Law of the State of New
York, as amended, establishing a plan for condominium ownership of the Building
and the land upon which the Building is situate as more particularly described
below (the “Land”), which Declaration was recorded in the New York County Office
of the Register of the City of New York (the “Register’s Office”), on
[__________], 20[__], as City Register File No. _________. [Unit 2A] is also
designated as Tax Lot __ in Block ___ of the Borough of Manhattan on the Tax Map
of the Real Property Assessment Department of the City of New York (the “Tax
Map”), and on the Floor Plans of the Building, certified by [_____________], on
[__________], 20[__], and filed with the Real Property Assessment Department of
the City of New York on [__________], 20[__], as Condominium Plan No. ____ and
also recorded in the Register’s Office on [__________], 20[__], as City Register
File No. ______________ (the “Condominium Plan”). [Unit 2B is also designated as
Tax Lot __ in Block ___ of the Borough of Manhattan on the Tax Map and on the
Condominium Plan.] [Unit 3 is also designated as Tax Lot __ in Block ___ of the
Borough of Manhattan on the Tax Map and on the Condominium Plan.]

 

The Land upon which the Building containing the Unit[s] is erected is described
as follows:

 

ALL OF THAT CERTAIN plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Borough of
Manhattan, County of New York, City and State of New York, bounded and described
as follows:

 

Exhibit H

 

 

EXHIBIT I

 

Form of Termination Agreement

 

WHEN RECORDED, RETURN TO:

 

                Attention:      

 

 

 

TERMINATION OF OPTION AGREEMENT

 

by and between

 

LEGACY YARDS TENANT LLC and
PODIUM FUND TOWER C SPV LLC,
as Optionor

 

and

 

COACH LEGACY YARDS LLC,
as Optionee

 

DATED: as of [__________ __], 20[__]

 





  PREMISES: [Unit(s) 2A, 2B and 3]       Tower C Condominium       (Block
[______], Lot(s) [____] (f/k/a Lot _))       Borough of Manhattan,       New
York County, New York  



 

 

 

Exhibit I

 

 

TERMINATION OF OPTION AGREEMENT

 

THIS TERMINATION OF OPTION AGREEMENT (this “Termination”), made as of the ____
day of [__________], 20[__], by and among Legacy Yards Tenant LLC, a Delaware
limited liability company (“Legacy Tenant”), and Podium Fund Tower C SPV LLC, ,
a Delaware limited liability company (“Tower C SPV”), each having an address c/o
The Related Companies, L.P., 60 Columbus Circle, New York, New York 10023
(Legacy Tenant and Tower C SPV are individually and collectively referred to
herein as “Optionor”), and COACH LEGACY YARDS LLC, a Delaware limited liability
company, having an address c/o Coach, Inc., [______________________], New York,
New York [_________] (“Optionee”).

 

WITNESSETH:

 

WHEREAS, Legacy Tenant is the owner on the date hereof of the [leasehold][fee]
estate and interest in and to the condominium units designated and described in
that certain Declaration Establishing a Plan for Condominium Ownership of
Premises located at 501 West 30th Street, New York, New York 10001, Pursuant to
Article 9-B of the Real Property Law of the State of New York, dated as of
[__________, 20__], made by the Metropolitan Transportation Authority, a body
corporate and politic constituting a public benefit corporation of the State of
New York, as declarant (as amended, modified, supplemented or restated from time
to time, the “Condominium Declaration”), as [Office Unit 2A, Office Unit 2B, and
Office Unit 3] (each a “Unit” and collectively, the “Units”) and more
particularly described on Exhibit A attached hereto, which Condominium
Declaration was recorded in the New York County Office of the Register of the
City of New York (the “Register’s Office”), on [__________], 20[__], as City
Register File No. _________.

 

WHEREAS, pursuant to that certain Option Agreement, dated as of [__________],
20[__] (the “Agreement”), Optionor granted to Optionee the right and option to
purchase or lease [Office Unit 2A, Office Unit 2B, and a portion of Office Unit
3 consisting of the 23rd Floor of the Building]11 (collectively, the “Option”),
on the terms and subject to the conditions set forth in the Agreement; and

 

WHEREAS, a Memorandum of Option Agreement (the “Memorandum”), dated as of
[__________], 20[__], was recorded in the Register’s Office on [__________],
20[__], as City Register File No. _________, in order to provide third parties
with notice of the existence of the Option.

 

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.          Optionor and Optionee hereby agree that the Agreement is terminated
as of the Effective Date, and Optionor and Optionee shall have no further
liability to the other thereunder, except for such obligations as may be
expressly stated in the Agreement to survive the termination or expiration
thereof.

 



 





11To be updated prior to execution to reflect the addition of Office Unit 2A or
Office Unit 2B to the Coach Unit pursuant to the Operating Agreement, if
applicable.

  

Exhibit I

 

 

2.          Optionor and Optionee hereby direct that the Memorandum be
discharged of record.

 

3.          This Termination be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed an original and all of which taken together shall
constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

Exhibit I

 

 

IN WITNESS WHEREOF, Optionor and Optionee have executed this Termination as of
the day and year first above written.

 



  OPTIONOR:           LEGACY YARDS LLC,   a Delaware limited liability company  
                By: Podium Fund Tower C SPV LLC,     a Delaware limited
liability company                     By: Podium Fund REIT LLC,       a Delaware
limited liability company,       its Managing Member                          
By:               Name:             Title:                     PODIUM FUND TOWER
C SPV LLC,     a Delaware limited liability company                     By:
Podium Fund REIT LLC,       a Delaware limited liability company,       its
Managing Member                         By:             Name:             Title:
 

  

Exhibit I

 

 

  OPTIONEE:       COACH LEGACY YARDS LLC,   a Delaware limited liability company
          By:       Name:       Title:  

 

Exhibit I

 

 

ACKNOWLEDGEMENTS

 

STATE OF NEW YORK )       ) ss.:   COUNTY OF NEW YORK )    

 

On the ______ day of ______________, 20__, before me, the undersigned,
personally appeared __________________________________, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s) or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

My Commission Expires:             Notary Public

(Affix Notarial Stamp)

 

STATE OF NEW YORK )       ) ss.:   COUNTY OF NEW YORK )    

 

On the ______ day of ______________, 20__, before me, the undersigned,
personally appeared __________________________________, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s) or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

My Commission Expires:             Notary Public

(Affix Notarial Stamp)

 

Exhibit I

 

 

STATE OF NEW YORK )       ) ss.:   COUNTY OF NEW YORK )    

 

On the ______ day of ______________, 20__, before me, the undersigned,
personally appeared __________________________________, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s) or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

My Commission Expires:             Notary Public

(Affix Notarial Stamp)

 

Exhibit I

 

 

EXHIBIT A

 

DESCRIPTION OF THE LAND AND THE UNIT[S]1

 

The condominium unit[s] known as [Office Unit 2A, Office Unit 2B, and Office
Unit 3] (each a “Unit” and collectively, the “Units”) in the condominium known
as Tower C Condominium in the building known as and by the street number 501
West 30th Street in the Borough of Manhattan, City, County and State of New York
(the “Building”), such Units being designated and described as [Office Unit 2A,
Office Unit 2B, and Office Unit 3] in a certain declaration dated as of _____,
20__ made by the Metropolitan Transportation Authority, a body corporate and
politic constituting a public benefit corporation of the State of New York, as
declarant, pursuant to Article 9-B of the Real Property Law of the State of New
York, as amended, establishing a plan for condominium ownership of the Building
and the land upon which the Building is situate as more particularly described
below (the “Land”), which Declaration was recorded in the New York County Office
of the Register of the City of New York (the “Register’s Office”), on
[__________], 20[__], as City Register File No. _________. [Unit 2A] is also
designated as Tax Lot __ in Block ___ of the Borough of Manhattan on the Tax Map
of the Real Property Assessment Department of the City of New York (the “Tax
Map”), and on the Floor Plans of the Building, certified by [_____________], on
[__________], 20[__], and filed with the Real Property Assessment Department of
the City of New York on [__________], 20[__], as Condominium Plan No. ____ and
also recorded in the Register’s Office on [__________], 20[__], as City Register
File No. ______________ (the “Condominium Plan”). [Unit 2B is also designated as
Tax Lot __ in Block ___ of the Borough of Manhattan on the Tax Map and on the
Condominium Plan.] [Unit 3 is also designated as Tax Lot __ in Block ___ of the
Borough of Manhattan on the Tax Map and on the Condominium Plan.]

 

The Land upon which the Building containing the Unit[s] is erected is described
as follows:

 

ALL OF THAT CERTAIN plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Borough of
Manhattan, County of New York, City and State of New York, bounded and described
as follows:

 

Exhibit I

 

 

Exhibit O-1

 

Severed Parcel Plan

 

Exhibit O-1

 

 

 

[exo-1pg01.jpg]

 



 

 

 

Exhibit O-2

 

Temporary Aesthetic Treatment Plan

  

Exhibit O-2

 

 

 

[exo-2pg01.jpg]

 

 

 

 

[exo-2pg02.jpg]

 

 

 

 

[exo-2pg03.jpg]

 

 

 

 

[exo-2pg04.jpg]

 

 

 

 

[exo-2pg05.jpg]

 

 

 

 

Exhibit P

 

Arbiters

 

Hon. Stephen G. Crane

Hon. Bernard J. Fried

Mike Young, Esq.

 

Exhibit P

 

 

Exhibit Q

 

Approved Replacement Developers

 

Tishman Speyer

Hines

Silverstein Properties

The Durst Organization

Forest City Ratner

Boston Properties

Rudin

 

Exhibit Q

 

 

Schedule 1

 

Initial Percentage Interests

 

Fund Member   61.76%        Coach Member   38.24%        Total:   100%

  

Schedule 1

 

 

Schedule 2

 

Initial Capital Contributions

 

Fund Member  $100         Coach Member  $100         Total:     



 

Schedule 2

 

 

Schedule 3

 

Member Representatives

 

Fund Member Jeff Blau   Jay Cross     Coach Member Todd Kahn   Mitchell L.
Feinberg   Jane Neilson

  

Schedule 3

 

 

Schedule 4

 

Construction Loan Statement of Sources and Uses

  

Schedule 4

 

 

 

[sc4_pg01.jpg]

 

 

 

 

[sc4_pg02.jpg]

 

 

 

 

[sc4_pg03.jpg]

 

 

 

 

[sc4_pg04.jpg]

 

 

 

 

Schedule 5

 

Schedule of Pre-Development Costs and Project Costs

 

Schedule 5

 

 

 

[sc5_pg01.jpg]

 

 

 

 

[sc5_pg02.jpg]

 

 

 

 

[sc5_pg03.jpg]

 

 

 

 

[sc5_pg04.jpg]

 

 

 

 

[sc5_pg05.jpg]

 

 

 

 

[sc5_pg06.jpg]

 



 

 